 
 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 5122 
 
AN ACT 
To authorize appropriations for fiscal year 2007 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the John Warner National Defense Authorization Act for Fiscal Year 2007. 
(b)FindingsCongress makes the following findings: 
(1)Senator John Warner of Virginia was elected a member of the United States Senate on November 7, 1978, for a full term beginning on January 3, 1979. He was subsequently appointed by the Governor of Virginia to fill a vacancy on January 2, 1979, and has served continuously since that date. He was appointed a member of the Committee on Armed Services in January 1979, and has served continuously on the Committee since that date, a period of nearly 28 years. Senator Warner’s service on the Committee represents nearly half of its existence since it was established after World War II. 
(2)Senator Warner came to the Senate and the Committee on Armed Services after a distinguished record of service to the Nation, including combat service in the Armed Forces and high civilian office. 
(3)Senator Warner enlisted in the United States Navy upon graduation from high school in 1945, and served until the summer of 1946, when he was discharged as a Petty Officer 3rd Class. He then attended Washington and Lee University on the G.I. Bill. He graduated in 1949 and entered the University of Virginia Law School. 
(4)Upon the outbreak of the Korean War in 1950, Senator Warner volunteered for active duty, interrupting his education to accept a commission in the United States Marine Corps. He served in combat in Korea as a ground officer in the First Marine Air Wing. Following his active service, he remained in the Marine Corps Reserve for several years, attaining the rank of captain. 
(5)Senator Warner resumed his legal education upon returning from the Korean War and graduated from the University of Virginia Law School in 1953. He was selected by the late Chief Judge E. Barrett Prettyman of the United States Court of Appeals for the District of Columbia Circuit as his law clerk. After his service to Judge Prettyman, Senator Warner became an Assistant United States Attorney in the District of Columbia, and later entered private law practice. 
(6)In 1969, the Senate gave its advice and consent to the appointment of Senator Warner as Under Secretary of the Navy. He served in this position until 1972, when he was confirmed and appointed as the 61st Secretary of the Navy since the office was established in 1798. As Secretary, Senator Warner was the principal United States negotiator and signatory of the Incidents at Sea Executive Agreement with the Soviet Union, which was signed in 1972 and remains in effect today. It has served as the model for similar agreements between states covering the operation of naval ships and aircraft in international sea lanes throughout the world. 
(7)Senator Warner left the Department of the Navy in 1974. His next public service was as Administrator of the American Revolution Bicentennial Commission. In this capacity, he coordinated the celebration of the Nation’s founding, directing the Federal role in all 50 States and in over 20 foreign nations.  
(8)Senator Warner has served as chairman of the Committee on Armed Services of the United States Senate from 1999 to 2001, and again since January 2003. He served as ranking minority member of the committee from 1987 to 1993, and again from 2001 to 2003. Senator Warner concludes his service as chairman at the end of the 109th Congress, but will remain a member of the committee. 
(9)This Act is the twenty-eighth annual authorization Act for the Department of Defense for which Senator Warner has taken a major responsibility as a member of the Committee on Armed Services of the United States Senate, and the fourteenth for which he has exercised a leadership role as chairman or ranking minority member of the committee. 
(10)Senator Warner, as seaman, Marine officer, Under Secretary and Secretary of the Navy, and member, ranking minority member, and chairman of the Committee on Armed Services of the United States Senate, has made unique and lasting contributions to the national security of the United States. 
(11)It is altogether fitting and proper that this Act, the last annual authorization Act for the national defense managed by Senator Warner in and for the United States Senate as chairman of the Committee on Armed Services, be named in his honor, as provided in subsection (a). 
2.Organization of Act into divisions; table of contents 
(a)DivisionsThis Act is organized into three divisions as follows: 
(1)Division A—Department of Defense Authorizations. 
(2)Division B—Military Construction Authorizations. 
(3)Division C—Department of Energy National Security Authorizations and Other Authorizations.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; findings. 
Sec. 2. Organization of Act into divisions; table of contents. 
Sec. 3. Congressional defense committees. 
Division A—Department of Defense Authorizations 
Title I—Procurement 
Subtitle A—Authorization of Appropriations 
Sec. 101. Army. 
Sec. 102. Navy and Marine Corps. 
Sec. 103. Air Force. 
Sec. 104. Defense-wide activities. 
Subtitle B—Army Programs 
Sec. 111. Sense of Congress on future multiyear procurement authority for Family of Medium Tactical Vehicles. 
Sec. 112. Multiyear procurement authority for MH–60R helicopters and mission equipment. 
Sec. 113. Funding profile for Modular Force Initiative of the Army. 
Sec. 114. Bridge to Future Networks program. 
Sec. 115. Comptroller General report on the contract for the Future Combat Systems program. 
Sec. 116. Priority for allocation of replacement equipment to operational units based on combat mission deployment schedule. 
Subtitle C—Navy Programs 
Sec. 121. CVN–21 class aircraft carrier procurement. 
Sec. 122. Adherence to Navy cost estimates for CVN–21 class of aircraft carriers. 
Sec. 123. Modification of limitation on total cost of procurement of CVN–77 aircraft carrier. 
Sec. 124. Construction of first two vessels under the DDG–1000 Next-Generation Destroyer program. 
Sec. 125. Adherence to Navy cost estimates for LHA Replacement amphibious assault ship program. 
Sec. 126. Cost limitation for San Antonio (LPD–17) class amphibious ship program. 
Sec. 127. Multiyear procurement authority for V–22 tiltrotor aircraft program. 
Sec. 128. Alternative technologies for future surface combatants. 
Sec. 129. Sense of Congress regarding the size of the attack submarine force. 
Sec. 130. Quality control in procurement of ship critical safety items and related services. 
Subtitle D—Air Force Programs 
Sec. 131. Bomber force structure. 
Sec. 132. Strategic airlift force structure. 
Sec. 133. Limitation on retirement of U–2 aircraft. 
Sec. 134. Multiyear procurement authority for F–22A Raptor fighter aircraft. 
Sec. 135. Limitation on retirement of KC–135E aircraft during fiscal year 2007. 
Sec. 136. Limitation on retirement of F–117A aircraft during fiscal year 2007. 
Sec. 137. Limitation on retirement of C–130E tactical airlift aircraft. 
Sec. 138. Procurement of Joint Primary Aircraft Training System aircraft after fiscal year 2006. 
Sec. 139. Minuteman III intercontinental ballistic missile modernization. 
Subtitle E—Joint and Multiservice Matters 
Sec. 141. Clarification of limitation on initiation of new unmanned aerial vehicle systems. 
Title II—Research, Development, Test, and Evaluation 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of appropriations. 
Sec. 202. Amount for defense science and technology. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Acquisition of, and independent cost analyses for, the Joint Strike Fighter propulsion system. 
Sec. 212. Expansion and extension of authority to award prizes for advanced technology achievements. 
Sec. 213. Defense Acquisition Challenge Program extension, enhancement, and modification to address critical cost growth threshold breaches in major defense acquisition programs. 
Sec. 214. Future Combat Systems milestone review. 
Sec. 215. Dedicated amounts for implementing or evaluating Navy shipbuilding technology proposals under Defense Acquisition Challenge Program. 
Sec. 216. Independent estimate of costs of the Future Combat Systems. 
Sec. 217. Funding of defense science and technology programs. 
Sec. 218. Hypersonics development. 
Sec. 219. Report on program for replacement of nuclear warheads on certain Trident sea-launched ballistic missiles with conventional warheads. 
Subtitle C—Missile Defense Programs 
Sec. 221. Fielding of ballistic missile defense capabilities. 
Sec. 222. Limitation on use of funds for space-based interceptor. 
Sec. 223. Policy of the United States on priorities in the development, testing, and fielding of missile defense capabilities. 
Sec. 224. One-year extension of Comptroller General assessments of ballistic missile defense programs. 
Sec. 225. Submittal of plans for test and evaluation of the operational capability of the Ballistic Missile Defense System. 
Sec. 226. Annual reports on transition of ballistic missile defense programs to the military departments. 
Subtitle D—Other Matters 
Sec. 231. Policies and practices on test and evaluation to address emerging acquisition approaches. 
Sec. 232. Extension of requirement for Global Research Watch Program. 
Sec. 233. Sense of Congress on technology sharing of Joint Strike Fighter technology. 
Sec. 234. Report on vehicle-based active protection systems for certain battlefield threats. 
Title III—Operation and Maintenance 
Subtitle A—Authorization of Appropriations 
Sec. 301. Operation and maintenance funding. 
Sec. 302. Working capital funds. 
Sec. 303. Other Department of Defense programs. 
Subtitle B—Environmental Provisions 
Sec. 311. Revision of requirement for unexploded ordnance program manager. 
Sec. 312. Funding of cooperative agreements under environmental restoration program. 
Sec. 313. Response plan for remediation of unexploded ordnance, discarded military munitions, and munitions constituents. 
Sec. 314. Research on effects of ocean disposal of munitions. 
Sec. 315. Reimbursement of Environmental Protection Agency for certain costs in connection with Moses Lake Wellfield Superfund Site, Moses Lake, Washington. 
Sec. 316. Transfer of Government-furnished uranium stored at Sequoyah Fuels Corporation, Gore, Oklahoma. 
Sec. 317. Extension of authority to grant exemptions to certain requirements. 
Sec. 318. National Academy of Sciences study on human exposure to contaminated drinking water at Camp Lejeune, North Carolina. 
Subtitle C—Program Requirements, Restrictions, and Limitations 
Sec. 321. Limitation on financial management improvement and audit initiatives within the Department of Defense. 
Sec. 322. Funds for exhibits for the national museums of the Armed Forces. 
Sec. 323. Prioritization of funds for equipment readiness and strategic capability. 
Sec. 324. Limitation on deployment of Marine Corps Total Force System to Navy. 
Subtitle D—Workplace and Depot Issues 
Sec. 331. Permanent exclusion of certain contract expenditures from percentage limitation on the performance of depot-level maintenance. 
Sec. 332. Minimum capital investment for certain depots. 
Sec. 333. Extension of temporary authority for contractor performance of security guard functions. 
Subtitle E—Reports 
Sec. 341. Report on Navy Fleet Response Plan. 
Sec. 342. Report on Navy surface ship rotational crew programs. 
Sec. 343. Report on Army live-fire ranges in Hawaii. 
Sec. 344. Comptroller General report on joint standards and protocols for access control systems at Department of Defense installations. 
Sec. 345. Comptroller General report on readiness of Army and Marine Corps ground forces. 
Sec. 346. Report on Air Force safety requirements for Air Force flight training operations at Pueblo Memorial Airport, Colorado. 
Sec. 347. Annual report on Personnel Security Investigations for Industry and National Industrial Security Program. 
Sec. 348. Five-year extension of annual report on training range sustainment plan and training range inventory. 
Sec. 349. Reports on withdrawal or diversion of equipment from reserve units for support of reserve units being mobilized and other units. 
Subtitle F—Other Matters 
Sec. 351. Department of Defense strategic policy on prepositioning of materiel and equipment. 
Sec. 352. Authority to make Department of Defense horses available for adoption. 
Sec. 353. Sale and use of proceeds of recyclable munitions materials. 
Sec. 354. Recovery and transfer to Corporation for the Promotion of Rifle Practice and Firearms Safety of certain firearms, ammunition, and parts granted to foreign countries. 
Sec. 355. Extension of Department of Defense telecommunications benefit program. 
Sec. 356. Extension of availability of funds for commemoration of success of the Armed Forces in Operation Enduring Freedom and Operation Iraqi Freedom. 
Sec. 357. Capital security cost sharing. 
Sec. 358. Utilization of fuel cells as back-up power systems in Department of Defense operations. 
Sec. 359. Improving Department of Defense support for civil authorities. 
Sec. 360. Energy efficiency in weapons platforms. 
Sec. 361. Prioritization of funds within Navy mission operations, ship maintenance, combat support forces, and weapons system support. 
Sec. 362. Provision of adequate storage space to secure personal property outside of assigned military family housing unit. 
Sec. 363. Expansion of payment of replacement value of personal property damaged during transport at Government expense. 
 
Title IV—Military Personnel Authorizations 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revision in permanent active duty end strength minimum levels. 
Sec. 403. Additional authority for increases of Army and Marine Corps active duty end strengths for fiscal years 2008 and 2009. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2007 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
Sec. 422. Armed Forces Retirement Home. 
Title V—Military Personnel Policy 
Subtitle A—Officer Personnel Policy 
Part I—Officer Personnel Policy Generally 
Sec. 501. Military status of officers serving in certain intelligence community positions. 
Sec. 502. Extension of age for mandatory retirement for active-duty general and flag officers. 
Sec. 503. Increased mandatory retirement ages for reserve officers. 
Sec. 504. Standardization of grade of senior dental officer of the Air Force with that of senior dental officer of the Army. 
Sec. 505. Management of chief warrant officers. 
Sec. 506. Extension of temporary reduction of time-in-grade requirement for eligibility for promotion for certain active-duty list officers in grades of first lieutenant and lieutenant (junior grade). 
Sec. 507. Grade and exclusion from active-duty general and flag officer distribution and strength limitations of officer serving as Attending Physician to the Congress. 
Sec. 508. Modification of qualifications for leadership of the Naval Postgraduate School. 
Part II—Officer Promotion Policy 
Sec. 511. Revisions to authorities relating to authorized delays of officer promotions. 
Sec. 512. Consideration of adverse information by selection boards in recommendations on officers to be promoted. 
Sec. 513. Expanded authority for removal from reports of selection boards of officers recommended for promotion to grades below general and flag grades. 
Sec. 514. Special selection board authorities. 
Sec. 515. Removal from promotion list of officers not promoted within 18 months of approval of list by the President. 
Part III—Joint Officer Management Requirements 
Sec. 516. Modification and enhancement of general authorities on management of officers who are joint qualified. 
Sec. 517. Modification of promotion policy objectives for joint officers. 
Sec. 518. Applicability of joint duty assignment requirements limited to graduates of National Defense University schools. 
Sec. 519. Modification of certain definitions relating to jointness. 
Subtitle B—Reserve Component Matters 
Part I—Reserve Component Management 
Sec. 521. Recognition of former Representative G. V. ‘Sonny’ Montgomery for his 30 years of service in the House of Representatives. 
Sec. 522. Revisions to reserve call-up authority. 
Sec. 523. Military retirement credit for certain service by National Guard members performed while in a State duty status immediately after the terrorist attacks of September 11, 2001. 
Part II—Authorities Relating to Guard and Reserve Duty 
Sec. 524. Title 10 definition of Active Guard and Reserve duty. 
Sec. 525. Authority for Active Guard and Reserve duties to include support of operational missions assigned to the reserve components and instruction and training of active-duty personnel. 
Sec. 526. Governor’s authority to order members to Active Guard and Reserve duty. 
Sec. 527. Expansion of operations of civil support teams. 
Sec. 528. Modification of authorities relating to the Commission on the National Guard and Reserves. 
Sec. 529. Additional matters to be reviewed by Commission on the National Guard and Reserves. 
Subtitle C—Education and Training 
Part I—Service Academies 
Sec. 531. Expansion of service academy exchange programs with foreign military academies. 
Sec. 532. Revision and clarification of requirements with respect to surveys and reports concerning sexual harassment and sexual violence at the service academies. 
Sec. 533. Department of Defense policy on service academy and ROTC graduates seeking to participate in professional sports before completion of their active-duty service obligations. 
Part II—Scholarship and Financial Assistance Programs 
Sec. 535. Authority to permit members who participate in the guaranteed reserve forces duty scholarship program to participate in the health professions scholarship program and serve on active duty. 
Sec. 536. Detail of commissioned officers as students at medical schools. 
Sec. 537. Increase in maximum amount of repayment under education loan repayment for officers in specified health professions. 
Sec. 538. Health Professions Scholarship and Financial Assistance Program for Active Service. 
Part III—Junior ROTC Program 
Sec. 539. Junior Reserve Officers’ Training Corps instructor qualifications. 
Sec. 540. Expansion of members eligible to be employed to provide Junior Reserve Officers’ Training Corps instruction. 
Sec. 541. Expansion of Junior Reserve Officers’ Training Corps program. 
Sec. 542. Review of legal status of Junior ROTC program. 
Part IV—Other Education and Training Programs 
Sec. 543. Expanded eligibility for enlisted members for instruction at Naval Postgraduate School. 
Subtitle D—General Service Authorities 
Sec. 546. Test of utility of test preparation guides and education programs in enhancing recruit candidate performance on the Armed Services Vocational Aptitude Battery (ASVAB) and Armed Forces Qualification Test (AFQT). 
Sec. 547. Clarification of nondisclosure requirements applicable to certain selection board proceedings. 
Sec. 548. Report on extent of provision of timely notice of long-term deployments. 
Subtitle E—Military Justice Matters 
Sec. 551. Applicability of Uniform Code of Military Justice to members of the Armed Forces ordered to duty overseas in inactive duty for training status. 
Sec. 552. Clarification of application of Uniform Code of Military Justice during a time of war. 
Subtitle F—Decorations and Awards 
Sec. 555. Authority for presentation of Medal of Honor Flag to living Medal of Honor recipients and to living primary next-of-kin of deceased Medal of Honor recipients. 
Sec. 556. Review of eligibility of prisoners of war for award of the Purple Heart. 
Sec. 557. Report on Department of Defense process for awarding decorations. 
Subtitle G—Matters Relating to Casualties 
Sec. 561. Authority for retention after separation from service of assistive technology and devices provided while on active duty. 
Sec. 562. Transportation of remains of casualties dying in a theater of combat operations. 
Sec. 563.  Annual budget display of funds for POW/MIA activities of Department of Defense. 
Sec. 564. Military Severely Injured Center. 
Sec. 565. Comprehensive review on procedures of the Department of Defense on mortuary affairs. 
Sec. 566. Additional elements of policy on casualty assistance to survivors of military decedents. 
Sec. 567.  Requirement for deploying military medical personnel to be trained in preservation of remains under combat or combat-related conditions. 
Subtitle H—Impact Aid and Defense Dependents Education System 
Sec. 571. Enrollment in defense dependents’ education system of dependents of foreign military members assigned to Supreme Headquarters Allied Powers, Europe. 
Sec. 572. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 573. Impact aid for children with severe disabilities. 
Sec. 574. Plan and authority to assist local educational agencies experiencing growth in enrollment due to force structure changes, relocation of military units, or base closures and realignments. 
Sec. 575. Pilot program on parent education to promote early childhood education for dependent children affected by military deployment or relocation of military units. 
Subtitle I—Armed Forces Retirement Home 
Sec. 578. Report on leadership and management of the Armed Forces Retirement Home. 
Sec. 579. Report on Local Boards of Trustees of the Armed Forces Retirement Home. 
Subtitle J—Reports 
Sec. 581. Report on personnel requirements for airborne assets identified as Low-Density, High-Demand Airborne Assets. 
Sec. 582. Report on feasibility of establishment of Military Entrance Processing Command station on Guam. 
Sec. 583. Inclusion in annual Department of Defense report on sexual assaults of information on results of disciplinary actions. 
Sec. 584. Report on provision of electronic copy of military records on discharge or release of members from the Armed Forces. 
Sec. 585. Report on omission of social security account numbers from military identification cards. 
Sec. 586. Report on maintenance and protection of data held by the Secretary of Defense as part of the Department of Defense Joint Advertising, Market Research and Studies (JAMRS) program. 
Sec. 587. Comptroller General report on military conscientious objectors. 
Subtitle K—Other Matters 
Sec. 591. Modification in Department of Defense contributions to Military Retirement Fund. 
Sec. 592. Revision in Government contributions to Medicare-Eligible Retiree Health Care Fund. 
Sec. 593. Dental Corps of the Navy Bureau of Medicine and Surgery. 
Sec. 594. Permanent authority for presentation of recognition items for recruitment and retention purposes. 
Sec. 595. Persons authorized to administer enlistment and appointment oaths. 
Sec. 596. Military voting matters. 
Sec. 597. Physical evaluation boards. 
Sec. 598. Military ID cards for retiree dependents who are permanently disabled. 
Sec. 599. United States Marine Band and United States Marine Drum and Bugle Corps. 
 
Title VI—Compensation and Other Personnel Benefits 
Subtitle A—Pay and Allowances 
Sec. 601. Fiscal year 2007 increase in military basic pay and reform of basic pay rates. 
Sec. 602. Increase in maximum rate of basic pay for general and flag officer grades to conform to increase in pay cap for Senior Executive Service personnel. 
Sec. 603. One-year extension of prohibition against requiring certain injured members to pay for meals provided by military treatment facilities. 
Sec. 604. Availability of second basic allowance for housing for certain reserve component or retired members serving in support of contingency operations. 
Sec. 605. Extension of temporary continuation of housing allowance for dependents of members dying on active duty to spouses who are also members. 
Sec. 606. Payment of full premium for coverage under Servicemembers' Group Life Insurance program during service in Operation Enduring Freedom or Operation Iraqi Freedom. 
Sec. 607. Clarification of effective date of prohibition on compensation for correspondence courses. 
Sec. 608. Extension of pilot program on contributions to Thrift Savings Plan for initial enlistees in the Army. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. Extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. Extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. Extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. Extension of authorities relating to payment of other bonuses and special pays. 
Sec. 615. Expansion of eligibility of dental officers for additional special pay. 
Sec. 616. Increase in maximum annual rate of special pay for Selected Reserve health care professionals in critically short wartime specialties. 
Sec. 617. Expansion and enhancement of accession bonus authorities for certain officers in health care specialities. 
Sec. 618. Authority to provide lump sum payment of nuclear officer incentive pay. 
Sec. 619. Increase in maximum amount of nuclear career accession bonus. 
Sec. 620. Increase in maximum amount of incentive bonus for transfer between Armed Forces. 
Sec. 621. Additional authorities and incentives to encourage retired members and reserve component members to volunteer to serve on active duty in high-demand, low-density assignments. 
Sec. 622. Accession bonus for members of the Armed Forces appointed as commissioned officers after completing officer candidate school. 
Sec. 623. Modification of certain authorities applicable to the targeted shaping of the Armed Forces. 
Sec. 624. Enhancement of bonus to encourage certain persons to refer other persons for enlistment in the Army. 
Subtitle C—Travel and Transportation Allowances 
Sec. 631. Travel and transportation allowances for transportation of family members incident to illness or injury of members. 
Subtitle D—Retired Pay and Survivor Benefits 
Sec. 641. Retired pay of general and flag officers to be based on rates of basic pay provided by law. 
Sec. 642. Inapplicability of retired pay multiplier maximum percentage to certain service of members of the Armed Forces in excess of 30 years. 
Sec. 643. Military Survivor Benefit Plan beneficiaries under insurable interest coverage. 
Sec. 644. Modification of eligibility for commencement of authority for optional annuities for dependents under the Survivor Benefit Plan. 
Sec. 645. Study of training costs, manning, operations tempo, and other factors that affect retention of members of the Armed Forces with special operations designations. 
Subtitle E—Commissary and Nonappropriated Fund Instrumentality Benefits 
Sec. 661. Treatment of price surcharges of certain merchandise sold at commissary stores. 
Sec. 662. Limitations on lease of non-excess Department of Defense property for protection of morale, welfare, and recreation activities and revenue. 
Sec. 663. Report on cost effectiveness of purchasing commercial insurance for commissary and exchange facilities and facilities of other morale, welfare, and recreation programs and nonappropriated fund instrumentalities. 
Sec. 664. Study and report regarding access of disabled persons to morale, welfare, and recreation facilities and activities. 
Subtitle F—Other Matters 
Sec. 670. Limitations on terms of consumer credit extended to servicemembers and dependents. 
Sec. 671. Enhancement of authority to waive claims for overpayment of pay and allowances and travel and transportation allowances. 
Sec. 672. Exception for notice to consumer reporting agencies regarding debts or erroneous payments pending a decision to waive, remit, or cancel. 
Sec. 673. Expansion and enhancement of authority to remit or cancel indebtedness of members and former members of the Armed Forces incurred on active duty. 
Sec. 674. Phased recovery of overpayments of pay made to members of the uniformed services. 
Sec. 675. Joint family support assistance program. 
Sec. 676. Special working group on transition to civilian employment of National Guard and Reserve members returning from deployment in Operation Iraqi Freedom or Operation Enduring Freedom. 
Sec. 677. Audit of pay accounts of members of the Army evacuated from a combat zone for inpatient care. 
Sec. 678. Report on eligibility and provision of assignment incentive pay. 
Sec. 679. Sense of Congress calling for payment to World War II veterans who survived Bataan Death March. 
 
Title VII—Health Care Provisions 
Subtitle A—TRICARE Program Improvements 
Sec. 701. TRICARE coverage for forensic examination following sexual assault or domestic violence. 
Sec. 702. Authorization of anesthesia and other costs for dental care for children and certain other patients. 
Sec. 703. Improvements to descriptions of cancer screening for women. 
Sec. 704. Prohibition on increases in certain health care costs for members of the uniformed services. 
Sec. 705. Demonstration project on coverage of selected over-the-counter drugs under the pharmacy benefits program. 
Sec. 706. Expanded eligibility of Selected Reserve members under TRICARE program. 
Sec. 707. Relationship between the TRICARE program and employer-sponsored group health care plans. 
Sec. 708. Temporary prohibition on increase in copayments under retail pharmacy system of pharmacy benefits program. 
Subtitle B—Studies and Reports 
Sec. 711. Department of Defense task force on the future of military health care. 
Sec. 712. Study relating to chiropractic health care services. 
Sec. 713. Comptroller General audits of Department of Defense health care costs and cost-saving measures. 
Sec. 714. Transfer of custody of the Air Force Health Study assets to Medical Follow-up Agency. 
Sec. 715. Study on allowing dependents of activated members of reserve components to retain civilian health care coverage. 
Sec. 716. Study of health effects of exposure to depleted uranium. 
Sec. 717. Report and plan on services to military dependent children with autism. 
Sec. 718. Comptroller General study on Department of Defense pharmacy benefits program. 
Sec. 719. Review of Department of Defense medical quality improvement program. 
Sec. 720. Report on distribution of hemostatic agents for use in the field. 
Sec. 721. Longitudinal study on traumatic brain injury incurred by members of the Armed Forces in Operation Iraqi Freedom and Operation Enduring Freedom. 
Subtitle C—Planning, Programming, and Management 
Sec. 731. Standardization of claims processing under TRICARE program and Medicare program. 
Sec. 732. Requirements for support of military treatment facilities by civilian contractors under TRICARE. 
Sec. 733. Standards and tracking of access to health care services for wounded, injured, or ill servicemembers returning to the United States from a combat zone. 
Sec. 734. Disease and chronic care management. 
Sec. 735. Additional elements of assessment of Department of Defense task force on mental health relating to mental health of members who were deployed in Operation Iraqi Freedom and Operation Enduring Freedom. 
Sec. 736. Additional authorized option periods for extension of current contracts under TRICARE. 
Sec. 737. Military vaccination matters. 
Sec. 738. Enhanced mental health screening and services for members of the Armed Forces. 
Subtitle D—Other Matters 
Sec. 741. Pilot projects on early diagnosis and treatment of post traumatic stress disorder and other mental health conditions. 
Sec. 742. Requirement to certify and report on conversion of military medical and dental positions to civilian medical and dental positions. 
Sec. 743. Three-year extension of joint incentives program on sharing of health care resources by the Department of Defense and Department of Veterans Affairs. 
Sec. 744. Training curricula for family caregivers on care and assistance for members and former members of the Armed Forces with traumatic brain injury. 
Sec. 745. Recognition of Representative Lane Evans upon his retirement from the House of Representatives. 
 
Title VIII—Acquisition Policy, Acquisition Management, and Related Matters 
Subtitle A—Provisions Relating to Major Defense Acquisition Programs 
Sec. 801. Requirements management certification training program. 
Sec. 802. Additional requirements relating to technical data rights. 
Sec. 803. Study and report on revisions to Selected Acquisition Report requirements. 
Sec. 804. Biannual updates on implementation of acquisition reform in the Department of Defense. 
Sec. 805. Additional certification requirements for major defense acquisition programs before proceeding to Milestone B. 
Sec. 806. Original baseline estimate for major defense acquisition programs. 
Sec. 807. Lead system integrators. 
Subtitle B—Acquisition Policy and Management 
Sec. 811. Time-certain development for Department of Defense information technology business systems. 
Sec. 812. Pilot program on time-certain development in acquisition of major weapon systems. 
Sec. 813. Establishment of Panel on Contracting Integrity. 
Sec. 814. Linking of award and incentive fees to acquisition outcomes. 
Sec. 815. Report on defense instruction relating to contractor personnel authorized to accompany Armed Forces. 
Sec. 816. Major automated information system programs. 
Sec. 817. Internal controls for procurements on behalf of the Department of Defense by certain non-defense agencies. 
Sec. 818. Determination of contract type for development programs. 
Sec. 819. Three-year extension of requirement for reports on commercial price trend analyses of the Department of Defense. 
Sec. 820. Government performance of critical acquisition functions. 
Subtitle C—Amendments to General Contracting Authorities, Procedures, and Limitations 
Sec. 831. One-year extension of special temporary contract closeout authority. 
Sec. 832. Limitation on contracts for the acquisition of certain services. 
Sec. 833. Use of Federal supply schedules by State and local governments for goods and services for recovery from natural disasters, terrorism, or nuclear, biological, chemical, or radiological attack. 
Sec. 834. Waivers to extend task order contracts for advisory and assistance services. 
Subtitle D—United States Defense Industrial Base Provisions 
Sec. 841. Assessment and annual report of United States defense industrial base capabilities and acquisitions of articles, materials, and supplies manufactured outside the United States. 
Sec. 842. Protection of strategic materials critical to national security. 
Sec. 843. Strategic Materials Protection Board. 
Subtitle E—Other Matters 
Sec. 851. Report on former Department of Defense officials employed by contractors of the Department of Defense. 
Sec. 852. Report and regulations on excessive pass-through charges. 
Sec. 853. Program manager empowerment and accountability. 
Sec. 854. Joint policies on requirements definition, contingency program management, and contingency contracting. 
Sec. 855. Clarification of authority to carry out certain prototype projects. 
Sec. 856. Contracting with employers of persons with disabilities. 
Sec. 857. Enhanced access for small business. 
Sec. 858. Procurement goal for Hispanic-serving institutions. 
 
Title IX—Department of Defense Organization and Management 
Subtitle A—Department of Defense Management 
Sec. 901. Increase in authorized number of Assistant Secretaries of Defense. 
Sec. 902. Modifications to the Combatant Commander Initiative Fund. 
Sec. 903. Addition to membership of specified council. 
Sec. 904. Consolidation and standardization of authorities relating to Department of Defense Regional Centers for Security Studies. 
Sec. 905. Oversight by Office of Under Secretary of Defense for Acquisition, Technology, and Logistics of exercise of acquisition authority by combatant commanders and heads of Defense Agencies. 
Sec. 906. Standardization of statutory references to national security system within laws applicable to Department of Defense. 
Sec. 907. Correction of reference to predecessor of Defense Information Systems Agency. 
Subtitle B—Space Activities 
Sec. 911. Designation of successor organizations for the disestablished Interagency Global Positioning Executive Board. 
Sec. 912.  Extension of authority for pilot program for provision of space surveillance network services to non-United States Government entities. 
Sec. 913. Operationally responsive space. 
Sec. 914. Independent review and assessment of Department of Defense organization and management for national security in space. 
Subtitle C—Chemical Demilitarization Program 
Sec. 921. Sense of Congress on completion of destruction of United States chemical weapons stockpile. 
Sec. 922. Comptroller General review of cost-benefit analysis of off-site versus on-site treatment and disposal of hydrolysate derived from neutralization of VX nerve gas at Newport Chemical Depot, Indiana. 
Sec. 923. Incentives clauses in chemical demilitarization contracts. 
Sec. 924. Chemical demilitarization program contracting authority. 
Subtitle D—Intelligence-Related Matters 
Sec. 931. Four-year extension of authority of Secretary of Defense to engage in commercial activities as security for intelligence collection activities. 
Sec. 932. Annual reports on intelligence oversight activities of the Department of Defense. 
Sec. 933. Collection by National Security Agency of service charges for certification or validation of information assurance products. 
Subtitle E—Other Matters 
Sec. 941. Department of Defense policy on unmanned systems. 
Sec. 942. Executive Schedule level IV for Deputy Under Secretary of Defense for Logistics and Materiel Readiness. 
Sec. 943. Study and report on reform of Defense Travel System. 
Sec. 944. Administration of pilot project on Civilian Linguist Reserve Corps. 
Sec. 945. Improvement of authorities on the National Security Education Program. 
Sec. 946. Report on the posture of United States Special Operations Command to conduct the global war on terrorism. 
Title X—General Provisions 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Authorization of additional emergency supplemental appropriations for fiscal year 2006. 
Sec. 1003. Reduction in certain authorizations due to savings relating to lower inflation. 
Sec. 1004. Increase in fiscal year 2006 general transfer authority. 
Sec. 1005. United States contribution to NATO common-funded budgets in fiscal year 2007. 
Sec. 1006. Report on budgeting for fluctuations in fuel cost rates. 
Sec. 1007. Modification of date of submittal of OMB/CBO report on scoring of outlays. 
Sec. 1008. Budgeting for ongoing military operations in Afghanistan and Iraq. 
Subtitle B—Policy Relating to Vessels and Shipyards 
Sec. 1011. Aircraft carrier force structure. 
Sec. 1012. Sense of Congress on naming the CVN–78 aircraft carrier as the U.S.S. Gerald R. Ford. 
Sec. 1013. Transfer of naval vessels to foreign nations based upon vessel class. 
Sec. 1014. Overhaul, repair, and maintenance of vessels in foreign shipyards. 
Sec. 1015. Report on options for future lease arrangement for Guam Shipyard. 
Sec. 1016. Assessments of naval vessel construction efficiencies and of effectiveness of special contractor incentives. 
Sec. 1017. Obtaining carriage by vessel: criterion regarding overhaul, repair, and maintenance of vessels in the United States. 
Sec. 1018. Riding gang member requirements. 
Sec. 1019. Authority to transfer SS Arthur M. Huddell to the Government of Greece. 
Subtitle C—Counter-Drug Activities 
Sec. 1021. Extension of authority of Department of Defense to provide additional support for counterdrug activities of other governmental agencies. 
Sec. 1022. Extension and expansion of Department of Defense authority to provide support for counter-drug activities of certain foreign governments. 
Sec. 1023. Extension of authority to support unified counterdrug and counterterrorism campaign in Colombia. 
Sec. 1024. Continuation of reporting requirement regarding Department of Defense expenditures to support foreign counterdrug activities. 
Sec. 1025. Report on interagency counter-narcotics plan for Afghanistan and South and Central Asian regions. 
Sec. 1026. Report on United States support for Operation Bahamas, Turks & Caicos. 
Subtitle D—Force Structure and Defense Policy Matters 
Sec. 1031. Improvements to Quadrennial Defense Review. 
Sec. 1032. Quarterly reports on implementation of 2006 Quadrennial Defense Review Report. 
Sec. 1033. Report on feasibility of establishing a regional combatant command for Africa. 
Sec. 1034. Determination of Department of Defense intratheater and intertheater airlift requirements and sealift mobility requirements. 
Sec. 1035. Presidential report on improving interagency support for United States 21st century national security missions and interagency operations in support of stability, security, transition, and reconstruction operations. 
Subtitle E—Reports 
Sec. 1041. Additional element in annual report on chemical and biological warfare defense. 
Sec. 1042. Report on biodefense human capital requirements in support of biosafety laboratories. 
Sec. 1043. Report on technologies for neutralizing or defeating threats to military rotary-wing aircraft from portable air defense systems and rocket-propelled grenades. 
Sec. 1044. Reports on expanded use of unmanned aerial vehicles in the National Airspace System. 
Sec. 1045. Report on incentives to encourage certain members and former members of the Armed Forces to serve in the Bureau of Customs and Border Protection. 
Sec. 1046. Repeal of certain report requirements. 
Sec. 1047. Requirement for identification of recently enacted recurring reporting requirements applicable to the Department of Defense. 
Subtitle F—Miscellaneous Authorities and Limitations on Availability and Use of Funds 
Sec. 1051. Acceptance and retention of reimbursement from non-Federal sources to defray Department of Defense costs of conferences. 
Sec. 1052. Increased flexibility in use of funds for Joint Staff exercises. 
Sec. 1053. Prohibition on parking of funds. 
Sec. 1054. Modification of authorities relating to the Special Inspector General for Iraq Reconstruction. 
Subtitle G—Matters Involving Detainees 
Sec. 1061. Provision of information to Congress on certain criminal investigations and prosecutions involving detainees. 
Subtitle H—Other Matters 
Sec. 1071. Technical and clerical amendments. 
Sec. 1072. Revision to authorities relating to Commission on the Implementation of the New Strategic Posture of the United States. 
Sec. 1073. Revised deadline for submission of final report of EMP Commission. 
Sec. 1074. Extension of returning worker exemption to H-2B numerical limitation. 
Sec. 1075. Patent term extensions for the badges of the American Legion, the American Legion Women’s Auxiliary, and the Sons of the American Legion. 
Sec. 1076. Use of the Armed Forces in major public emergencies. 
Sec. 1077. Increased hunting and fishing opportunities for members of the Armed Forces, retired members, and disabled veterans. 
Title XI—Civilian Personnel Matters 
Sec. 1101. Accrual of annual leave for members of the uniformed services performing dual employment. 
Sec. 1102. Strategy for improving the senior management, functional, and technical workforce of the Department of Defense. 
Sec. 1103. Three-year extension of authority for experimental personnel management program for scientific and technical personnel. 
Sec. 1104. Reports on members of the Armed Forces and civilian employees of the Department of Defense serving in the legislative branch. 
Sec. 1105. Extension of authority to waive annual limitation on total compensation paid to Federal civilian employees. 
 
Title XII—Matters Relating to Foreign Nations 
Subtitle A—Assistance and Training 
Sec. 1201. Logistic support for allied forces participating in combined operations. 
Sec. 1202. Temporary authority to use acquisition and cross-servicing agreements to lend certain military equipment to foreign forces in Iraq and Afghanistan for personnel protection and survivability. 
Sec. 1203. Recodification and revision to law relating to Department of Defense humanitarian demining assistance. 
Sec. 1204. Enhancements to Regional Defense Combating Terrorism Fellowship Program. 
Sec. 1205. Participation of the Department of Defense in multinational military centers of excellence. 
Sec. 1206. Modification and extension of authorities relating to program to build the capacity of foreign military forces. 
Sec. 1207. Authority for distribution to certain foreign personnel of education and training materials and information technology to enhance military interoperability. 
Subtitle B—Nonproliferation Matters and Countries of Concern 
Sec. 1211. North Korea. 
Sec. 1212. Report on participation of multinational partners in the United Nations Command in the Republic of Korea. 
Sec. 1213. Intelligence on Iran. 
Sec. 1214. Sense of Congress on United States policy on the nuclear programs of Iran. 
Subtitle C—Other Matters 
Sec. 1221. Exclusion of petroleum, oil, and lubricants from limitations on annual amount of liabilities the United States may accrue under acquisition and cross-servicing agreements. 
Sec. 1222. Modification of limitations on assistance under the American Servicemembers' Protection Act of 2002. 
Sec. 1223. Humanitarian support for Iraqi children in urgent need of medical care. 
Sec. 1224. Sense of Congress opposing the granting of amnesty by the government of Iraq to persons known to have attacked, killed, or wounded members of the United States Armed Forces in Iraq. 
Sec. 1225. Annual reports on United States contributions to the United Nations. 
Sec. 1226. Comprehensive regional strategy and annual reports on Somalia. 
Sec. 1227. Report on the implementation of the Darfur Peace Agreement. 
Sec. 1228. Sense of Congress concerning cooperation with Russia on issues pertaining to missile defense. 
Sec. 1229. Sense of Congress calling for convening of a summit for a comprehensive political agreement for Iraq. 
Sec. 1230. Sense of Congress on the commendable actions of the Armed Forces in Iraq. 
Sec. 1231. Annual report on foreign sales of significant military equipment manufactured in the United States. 
Title XIII—Cooperative Threat Reduction With States of the Former Soviet Union 
Sec. 1301. Specification of Cooperative Threat Reduction programs and funds. 
Sec. 1302. Funding allocations. 
Sec. 1303. Extension of temporary authority to waive limitation on funding for chemical weapons destruction facility in Russia. 
Sec. 1304. National Academy of Sciences study of prevention of proliferation of biological weapons. 
Title XIV—Matters Related to Defense Against Terrorism and Related Security Matters 
Sec. 1401. Enhancement to authority to pay rewards for assistance in combating terrorism. 
Sec. 1402. Quarterly reports on Department of Defense response to threat posed by improvised explosive devices. 
Sec. 1403. Requirement that all military wheeled vehicles used in Iraq and Afghanistan outside of secure military operating bases be protected by Improvised Explosive Device (IED) jammers. 
Sec. 1404. Report on assessment process of Chairman of the Joint Chiefs of Staff relating to Global War on Terrorism. 
Sec. 1405. Treatment under Freedom of Information Act of certain confidential information shared with State and local personnel. 
Sec. 1406. Database of emergency response capabilities. 
 
Title XV—Authorization for Increased Costs due to Operation Iraqi Freedom and Operation Enduring Freedom 
Sec. 1501. Purpose. 
Sec. 1502. Army procurement. 
Sec. 1503. Navy and Marine Corps procurement. 
Sec. 1504. Air Force procurement. 
Sec. 1505. Defense-wide activities procurement. 
Sec. 1506. Research, development, test and evaluation. 
Sec. 1507. Operation and maintenance. 
Sec. 1508. Defense Health Program. 
Sec. 1509. Classified programs. 
Sec. 1510. Military personnel. 
Sec. 1511. Treatment as additional authorizations. 
Sec. 1512. Transfer authority. 
Sec. 1513. Availability of funds. 
Sec. 1514. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1515. Iraq Freedom Fund. 
Sec. 1516. Iraq Security Forces Fund. 
Sec. 1517. Afghanistan Security Forces Fund. 
Sec. 1518. Submittal to Congress of Department of Defense supplemental and cost of war execution reports. 
Sec. 1519. Limitation on availability of funds for certain purposes relating to Iraq. 
Sec. 1520. Intelligence Community Management Account. 
 
Division  B—Military Construction Authorizations 
Sec. 2001. Short title. 
Sec. 2002. Recognition of Representative Joel Hefley upon his retirement from the House of Representatives. 
Title XXI—Army 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Improvements to military family housing units. 
Sec. 2104. Authorization of appropriations, Army. 
 
Title XXII—Navy 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Modification of authority to carry out certain fiscal year 2004, 2005, and 2006 projects. 
 
Title XXIII—Air Force 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Modification of authority to carry out certain fiscal year 2006 project. 
 
Title XXIV—Defense Agencies 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Family housing. 
Sec. 2403. Energy conservation projects. 
Sec. 2404. Authorized base closure and realignment activities funded through Department of Defense Base Closure Account 2005. 
Sec. 2405. Authorization of appropriations, Defense Agencies. 
Sec. 2406. Modification of authority to carry out certain fiscal year 2006 project. 
 
Title XXV—North Atlantic Treaty Organization Security Investment program 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
 
Title XXVI—Guard and Reserve Forces Facilities 
Sec. 2601. Authorized Guard and Reserve construction and land acquisition projects. 
 
Title XXVII—Expiration and Extension of Authorizations 
Sec. 2701. Expiration of authorizations and amounts required to be specified by law. 
Sec. 2702. Extension of authorizations of certain fiscal year 2004 projects. 
Sec. 2703. Extension of authorizations of certain fiscal year 2003 projects. 
Sec. 2704. Effective date. 
 
Title XXVIII—Military Construction General Provisions 
Subtitle A—Military Construction Program and Military Family Housing Changes 
Sec. 2801. Increase in maximum annual amount authorized to be obligated for emergency military construction. 
Sec. 2802. One-year extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States. 
Sec. 2803. Repeal of requirement to determine availability of suitable alternative housing for acquisition in lieu of construction of new family housing. 
Sec. 2804. Authority to continue to occupy leased family housing for United States Southern Command personnel. 
Sec. 2805. Consideration of alternative and more efficient uses for general officer and flag officer quarters in excess of 6,000 square feet. 
Sec. 2806. Modification of notification requirements related to cost variation authority. 
Sec. 2807. Consideration of local comparability of floor areas in construction, acquisition, and improvement of military unaccompanied housing. 
Sec. 2808. Certification required for military construction projects for facilities designed to provide training in urban operations. 
Sec. 2809. Authority to carry out military construction projects in connection with industrial facility investment program. 
Sec. 2810. Repeal of special requirement for military construction contracts on Guam. 
Sec. 2811. Temporary expansion of authority to convey property at military installations to support military construction. 
Sec. 2812. Pilot projects for acquisition or construction of military unaccompanied housing. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2821. Congressional notice requirements, in advance of acquisition of land by condemnation for military purposes. 
Sec. 2822. Consolidation of Department of Defense authorities regarding granting of easements for rights-of-way. 
Sec. 2823. Authority to grant restrictive easements for conservation purposes in connection with land conveyances. 
Sec. 2824. Maximum term of leases for structures and real property relating to structures in foreign countries needed for purposes other than family housing. 
Sec. 2825. Consolidation of laws relating to transfer of Department of Defense real property within the Department of Defense and to other Federal agencies. 
Sec. 2826. Defense access road program. 
Sec. 2827. Reports on Army operational ranges. 
Subtitle C—Base Closure and Realignment 
Sec. 2831. Modification of deposit requirements in connection with lease proceeds received at military installations approved for closure or realignment after January 1, 2005. 
Sec. 2832. Report on Air Force and Air National Guard bases affected by 2005 round of defense base closure and realignment. 
Subtitle D—Land Conveyances 
Sec. 2841. Conveyance of easement, Pine Bluff Arsenal, Arkansas. 
Sec. 2842. Modification of land transfer authority, Potomac Annex, District of Columbia. 
Sec. 2843. Land conveyance, Naval Air Station, Barbers Point, Hawaii. 
Sec. 2844. Land conveyances, Omaha, Nebraska. 
Sec. 2845. Land conveyance, Hopkinton, New Hampshire. 
Sec. 2846. Land conveyance, North Hills Army Reserve Center, Allison Park, Pennsylvania. 
Sec. 2847. Transfer of jurisdiction, Fort Jackson, South Carolina. 
Sec. 2848. Sense of Congress regarding land conveyance involving Army Reserve Center, Marshall, Texas. 
Sec. 2849. Modifications to land conveyance authority, Engineering Proving Ground, Fort Belvoir, Virginia. 
Sec. 2850. Land conveyance, Radford Army Ammunition Plant, New River Unit, Virginia. 
Subtitle E—Energy Security 
Sec. 2851. Consolidation and enhancement of laws to improve Department of Defense energy efficiency and conservation. 
Sec. 2852. Department of Defense goal regarding use of renewable energy to meet electricity needs. 
Sec. 2853. Congressional notification of cancellation ceiling for Department of Defense energy savings performance contracts. 
Sec. 2854. Use of energy efficiency products in new construction. 
Subtitle F—Other Matters 
Sec. 2861. Availability of research and technical assistance under Defense Economic Adjustment Program. 
Sec. 2862. Availability of community planning assistance relating to encroachment of civilian communities on military facilities used for training by the Armed Forces. 
Sec. 2863. Prohibitions against making certain military airfields or facilities available for use by civil aircraft. 
Sec. 2864. Modification of certain transportation projects. 
Sec. 2865. Availability of funds for South County Commuter Rail project, Providence, Rhode Island. 
Sec. 2866. Fox Point Hurricane Barrier, Providence, Rhode Island. 
Sec. 2867. Federal funding for fixed guideway projects. 
Sec. 2868. Feasibility study regarding use of General Services Administration property for Fort Belvoir, Virginia, realignment. 
 
Division  C—Department of Energy National Security Authorizations and Other Authorizations 
Title XXXI—Department of Energy National Security Programs 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Sec. 3104. Defense nuclear waste disposal. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Plan for transformation of National Nuclear Security Administration nuclear weapons complex. 
Sec. 3112. Extension of Facilities and Infrastructure Recapitalization Program. 
Sec. 3113. Utilization of contributions to Global Threat Reduction Initiative. 
Sec. 3114. Utilization of contributions to Second Line of Defense program. 
Sec. 3115. Two-year extension of authority for appointment of certain scientific, engineering, and technical personnel. 
Sec. 3116. National Academy of Sciences study of quantification of margins and uncertainty methodology for assessing and certifying the safety and reliability of the nuclear stockpile. 
Sec. 3117. Consolidation of counterintelligence programs of Department of Energy and National Nuclear Security Administration. 
Sec. 3118. Notice-and-wait requirement applicable to certain third-party financing arrangements. 
Sec. 3119. Extension of deadline for transfer of lands to Los Alamos County, New Mexico, and of lands in trust for the Pueblo of San Ildefonso. 
Sec. 3120. Limitations on availability of funds for Waste Treatment and Immobilization Plant. 
Sec. 3121. Report on Russian Surplus Fissile Materials Disposition Program. 
Sec. 3122. Limitation on availability of funds for construction of MOX Fuel Fabrication Facility. 
Sec. 3123. Education of future nuclear engineers. 
Sec. 3124. Technical correction related to authorization of appropriations for fiscal year 2006. 
 
Title XXXII—Defense Nuclear Facilities Safety Board 
Sec. 3201. Authorization. 
 
Title XXXIII—National Defense Stockpile 
Sec. 3301. Authorized uses of National Defense Stockpile funds. 
Sec. 3302. Revisions to required receipt objectives for previously authorized disposals from National Defense Stockpile. 
 
Title XXXIV—Naval Petroleum Reserves 
Sec. 3401. Authorization of appropriations 
Title XXXV—Maritime Administration 
Sec. 3501. Authorization of appropriations for fiscal year 2007. 
Sec. 3502. Amendments relating to the Maritime Security Fleet program. 
Sec. 3503. Applicability to certain Maritime Administration vessels of limitations on overhaul, repair, and maintenance of vessels in foreign shipyards. 
Sec. 3504. Vessel transfer authority. 
Sec. 3505. United States Merchant Marine Academy graduates: service requirements. 
Sec. 3506. United States Merchant Marine Academy graduates: service obligation performance reporting requirement. 
Sec. 3507. Temporary authority to transfer obsolete combatant vessels to Navy for disposal. 
Sec. 3508. Qualifying Reserve duty for receipt of student incentive payments. 
Sec. 3509. Large passenger ship crew requirements. 
Sec. 3510. Miscellaneous Maritime Administration provisions. 
3.Congressional defense committeesFor purposes of this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 
ADEPARTMENT OF DEFENSE AUTHORIZATIONS 
IProcurement 
 
Subtitle A—Authorization of Appropriations 
 101. Army. 
 102. Navy and Marine Corps. 
 103. Air Force. 
 104. Defense-wide activities. 
Subtitle B—Army Programs 
 111. Sense of Congress on future multiyear procurement authority for Family of Medium Tactical Vehicles. 
 112. Multiyear procurement authority for MH-60R helicopters and mission equipment. 
 113. Funding profile for Modular Force Initiative of the Army. 
 114. Bridge to Future Networks program. 
 115. Comptroller General report on the contract for the Future Combat Systems program. 
 116. Priority for allocation of replacement equipment to operational units based on combat mission deployment schedule. 
Subtitle C—Navy Programs 
 121. CVN–21 class aircraft carrier procurement. 
 122. Adherence to Navy cost estimates for CVN–21 class of aircraft carriers. 
 123. Modification of limitation on total cost of procurement of CVN–77 aircraft carrier. 
 124. Construction of first two vessels under the DDG–1000 Next-Generation Destroyer program. 
 125. Adherence to Navy cost estimates for LHA Replacement amphibious assault ship program. 
 126. Cost limitation for San Antonio (LPD–17) class amphibious ship program. 
 127. Multiyear procurement authority for V–22 tiltrotor aircraft program. 
 128. Alternative technologies for future surface combatants. 
 129. Sense of Congress regarding the size of the attack submarine force. 
 130. Quality control in procurement of ship critical safety items and related services. 
Subtitle D—Air Force Programs 
 131. Bomber force structure. 
 132. Strategic airlift force structure. 
 133. Limitation on retirement of U–2 aircraft. 
 134. Multiyear procurement authority for F–22A Raptor fighter aircraft. 
 135. Limitation on retirement of KC-135E aircraft during fiscal year 2007. 
 136. Limitation on retirement of F-117A aircraft during fiscal year 2007. 
 137. Limitation on retirement of C–130E tactical airlift aircraft. 
 138. Procurement of Joint Primary Aircraft Training System aircraft after fiscal year 2006. 
 139. Minuteman III intercontinental ballistic missile modernization. 
Subtitle E—Joint and Multiservice Matters 
 141. Clarification of limitation on initiation of new unmanned aerial vehicle systems. 
AAuthorization of Appropriations 
101.ArmyFunds are hereby authorized to be appropriated for fiscal year 2007 for procurement for the Army as follows: 
(1)For aircraft, $3,451,429,000. 
(2)For missiles, $1,328,859,000. 
(3)For weapons and tracked combat vehicles, $2,278,604,000. 
(4)For ammunition, $1,984,325,000. 
(5)For other procurement, $7,687,502,000. 
(6)For National Guard Equipment, $318,000,000. 
102.Navy and Marine Corps 
(a)NavyFunds are hereby authorized to be appropriated for fiscal year 2007 for procurement for the Navy as follows: 
(1)For aircraft, $10,734,071,000. 
(2)For weapons, including missiles and torpedoes, $2,549,020,000. 
(3)For shipbuilding and conversion, $11,021,553,000. 
(4)For other procurement, $4,995,033,000. 
(b)Marine CorpsFunds are hereby authorized to be appropriated for fiscal year 2007 for procurement for the Marine Corps in the amount of $1,253,813,000. 
(c)Navy and Marine Corps AmmunitionFunds are hereby authorized to be appropriated for fiscal year 2007 for procurement of ammunition for the Navy and the Marine Corps in the amount of $797,943,000. 
103.Air ForceFunds are hereby authorized to be appropriated for fiscal year 2007 for procurement for the Air Force as follows: 
(1)For aircraft, $12,179,154,000. 
(2)For ammunition, $1,072,749,000. 
(3)For missiles, $4,171,886,000. 
(4)For other procurement, $15,443,286,000. 
104.Defense-wide activitiesFunds are hereby authorized to be appropriated for fiscal year 2007 for Defense-wide procurement in the amount of $2,886,361,000. 
BArmy Programs 
111.Sense of Congress on future multiyear procurement authority for Family of Medium Tactical Vehicles 
(a)Future acquisition strategyIt is the sense of Congress that, as part of the Army’s planning, programming, and budgeting process for fiscal year 2008, the Secretary of the Army should request from Congress authority by law to enter into a multiyear procurement (MYP) contract for the Family of Medium Tactical Vehicles (FMTV) program and that, in support of such request, the Secretary should submit to Congress the necessary justification materials required by law to justify a multiyear procurement (MYP) contract, including the material required by section 2306b of title 10, United States Code. 
(b)Incorporation of product improvementsIt is the sense of Congress that any proposal by the Secretary of the Army for multiyear procurement authority for procurement of vehicles under the Family of Medium Tactical Vehicles program should provide for incorporation into the vehicles to be procured through such authority of improvements from— 
(1)lessons learned from operations involving the Global War on Terrorism; and 
(2)product improvement programs carried out for the Family of Medium Tactical Vehicles program in the areas of force protection, survivability, reliability, network communications, situational awareness, and safety. 
112.Multiyear procurement authority for MH-60R helicopters and mission equipment 
(a)MH-60R helicopterSubject to subsection (c), the Secretary of the Army, acting as executive agent for the Department of the Navy, may enter into a multiyear contract for the procurement of MH-60R helicopters. 
(b)MH-60R helicopter mission equipmentSubject to subsection (c), the Secretary of the Navy may enter into a multiyear contract for the procurement of MH-60R helicopter mission equipment for the helicopters covered by a multiyear contract under subsection (a). 
(c)Contract requirementsAny multiyear contract under this section— 
(1)shall be entered into in accordance with section 2306b of title 10, United States Code, and shall commence with the fiscal year 2007 program year; and 
(2)shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose. 
113.Funding profile for Modular Force Initiative of the ArmyThe Secretary of the Army shall set forth in the budget presentation materials of the Army submitted to Congress in support of the President’s budget for any fiscal year after fiscal year 2007, and in other relevant materials submitted to Congress with respect to the budget of the Army for any such fiscal year, all amounts for procurement for the M1A2 Abrams tank System Enhancement Program (SEP) and for the Bradley A3 fighting vehicle as elements within the amounts requested for the Modular Force Initiative of the Army, in accordance with the report of the Army titled The Army Modular Force Initiative, submitted to Congress in March 2006. 
114.Bridge to Future Networks program 
(a)Limitation on fiscal year 2007 amountOf the amount authorized to be appropriated for the Army for fiscal year 2007 for Other Procurement, Army, that is available for the program of the Army designated as the Bridge to Future Networks, not more than 75 percent shall be made available for obligation until the Secretary of the Army submits to the congressional defense committees a report on that program that includes the matters specified in subsection (b). 
(b)Matters to be includedThe report under subsection (a) shall include the following: 
(1)An analysis of how the systems specified in subsection (c) will fit together, including, for each such system, an analysis of whether there are opportunities to leverage technologies and equipment from that system as part of the development of the other systems. 
(2)A description of the extent to which components of the systems specified in subsection (c) could be used together as elements of a single tactical network. 
(3)A description of the strategy of the Army for completing the systems engineering necessary to ensure the end-to-end interoperability of a single tactical network referred to in paragraph (2). 
(4)An assessment of the costs of acquiring each of the systems specified in subsection (c). 
(5)An assessment of the technical compatibility of the systems specified in subsection (c). 
(6)A description of the plans of the Army for fielding the systems specified in subsection (c). 
(7)A description of the plans of the Army for sustaining the Joint Network Node through fiscal year 2020 and an assessment of the need to upgrade its technologies and equipment. 
(8)A description of the plans of the Army for the insertion of new technology into the Joint Network Node. 
(c)Specified systemsThe systems referred to in subsection (b) are as follows: 
(1)The Joint Network Node (JNN) element of the Bridge to Future Networks program. 
(2)The Warfighter Information Network-Tactical (WIN-T) program. 
(3)The Mounted Battle Command On-the-Move (MBCOTM) system. 
115.Comptroller General report on the contract for the Future Combat Systems program 
(a)Report requiredNot later than March 15, 2007, the Comptroller General of the United States shall submit to the congressional defense committees a report on the participation and activities of the lead systems integrator in the Future Combat Systems (FCS) program under the contract of the Army for the Future Combat Systems. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the responsibilities of the lead systems integrator in managing the Future Combat Systems program under the contract for the Future Combat Systems, and an assessment of the manner in which such responsibilities differ from the typical responsibilities of a lead systems integrator under acquisition contracts of the Department of Defense. 
(2)A description and assessment of the responsibilities of the Army in managing the Future Combat Systems program, including oversight of the activities of the lead systems integrator and the decisions made by the lead systems integrator. 
(3)An assessment of the manner in which the Army— 
(A)ensures that the lead systems integrator meets goals for the Future Combat Systems in a timely manner; and 
(B)evaluates the extent to which such goals are met. 
(4)An identification of the mechanisms in place to ensure the protection of the interests of the United States in the Future Combat Systems program. 
(5)An identification of the mechanisms in place to mitigate organizational conflicts of interest with respect to competition on Future Combat Systems technologies and equipment under subcontracts under the Future Combat Systems program. 
116.Priority for allocation of replacement equipment to operational units based on combat mission deployment scheduleThe Secretary of Defense shall ensure that priority for the distribution of new and combat-serviceable replacement equipment acquired using funds authorized to be appropriated by this title (together with associated support and test equipment) is given to operational units (regardless of component) based on combat mission deployment schedule.  
CNavy Programs 
121.CVN–21 class aircraft carrier procurement 
(a)Contract authority for constructionIn the fiscal year immediately following the last fiscal year of the contract for advance procurement for a CVN–21 class aircraft carrier designated CVN–78, CVN–79, or CVN–80, as applicable, the Secretary may enter into a contract for the construction of such aircraft carrier to be funded in the fiscal year of such contract for construction and the succeeding three fiscal years. 
(b)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for any subsequent fiscal year is subject to the availability of appropriations for that purpose for such subsequent fiscal year. 
(c)Repeal of superceded provisionSection 128 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3159) is repealed. 
122.Adherence to Navy cost estimates for CVN–21 class of aircraft carriers 
(a)Limitation 
(1)Lead shipThe total amount obligated or expended from funds appropriated or otherwise made available for Shipbuilding and Conversion, Navy, or for any other procurement account, for the aircraft carrier designated as CVN–21 may not exceed $10,500,000,000 (as adjusted pursuant to subsection (b)). 
(2)Follow-on shipsThe total amount obligated or expended from funds appropriated or otherwise made available for Shipbuilding and Conversion, Navy, or for any other procurement account, for the construction of any ship that is constructed in the CVN–21 class of aircraft carriers after the lead ship of that class may not exceed $8,100,000,000 (as adjusted pursuant to subsection (b)). 
(b)Adjustment of limitation amountThe Secretary of the Navy may adjust the amount set forth in subsection (a) for any ship constructed in the CVN–21 class of aircraft carriers by the following: 
(1)The amounts of increases or decreases in costs attributable to economic inflation after September 30, 2006. 
(2)The amounts of increases or decreases in costs attributable to compliance with changes in Federal, State, or local laws enacted after September 30, 2006. 
(3)The amounts of outfitting costs and post-delivery costs incurred for that ship. 
(4)The amounts of increases or decreases in costs of that ship that are attributable to insertion of new technology into that ship, as compared to the technology baseline as it was defined in the approved acquisition program baseline estimate of December 2005. 
(5)The amounts of increases or decreases to nonrecurring design and engineering cost attributable to achieving compliance with the cost limitation. 
(6)The amounts of increases or decreases to cost required to correct deficiencies that may affect the safety of the ship and personnel or otherwise preclude the ship from safe operations and crew certification.  
(c)Limitation on Technology Insertion Cost AdjustmentThe Secretary of the Navy may use the authority under paragraph (4) of subsection (b) to adjust the amount set forth in subsection (a) for a ship referred to in that subsection with respect to insertion of new technology into that ship only if— 
(1)the Secretary determines, and certifies to the congressional defense committees, that insertion of the new technology would lower the life-cycle cost of the ship; or 
(2)the Secretary determines, and certifies to the congressional defense committees, that insertion of the new technology is required to meet an emerging threat and the Secretary of Defense certifies to those committees that such threat poses grave harm to national security. 
(d)Written notice of change in amount 
(1)RequirementThe Secretary of the Navy shall submit to the congressional defense committees each year, at the same time that the budget is submitted under section 1105(a) of title 31, United States Code, for the next fiscal year, written notice of any change in the amount set forth in subsection (a) during the preceding fiscal year that the Secretary has determined to be associated with a cost referred to in subsection (b). 
(2)Effective dateThe requirement in paragraph (1) shall become effective with the budget request for the year of procurement of the first ship referred to in subsection (a). 
123.Modification of limitation on total cost of procurement of CVN–77 aircraft carrierSection 122(f)(1) of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1650) is amended by striking $4,600,000,000 (such amount being the estimated cost for the procurement of the CVN–77 aircraft carrier in the March 1997 procurement plan) and inserting $6,057,000,000. 
124.Construction of first two vessels under the DDG–1000 Next-Generation Destroyer program 
(a)Availability of fundsOf the amount authorized to be appropriated by section 102(a)(3) for fiscal year 2007 for Shipbuilding and Conversion, Navy, $2,568,000,000 may be available for the construction of the first two vessels under the DDG–1000 Next-Generation Destroyer program. 
(b)Contract authority 
(1)In generalThe Secretary of the Navy may enter into a contract beginning with the fiscal year 2007 program year for procurement of each of the first two vessels under the DDG–1000 Next-Generation Destroyer program. 
(2)LimitationNot more than one contract described in paragraph (1) may be awarded under that paragraph to a single shipyard. 
(3)Split funding authorizedEach contract under paragraph (1) shall contemplate funding for the procurement of a vessel under such contract using a combination of funds appropriated for fiscal year 2007 and funds appropriated for fiscal year 2008. 
(4)Condition on out-year contract paymentsA contract entered into under paragraph (1) shall provide that any obligation of the United States to make a payment under such contract for any fiscal year after fiscal year 2007 is subject to the availability of appropriations for that purpose for such fiscal year. 
(c)Sense of Congress on funding for follow-on shipsIt is the sense of Congress that there is sufficient benefit to authorizing the one-time exception provided in this section to the full funding policy in order to support the competitive procurement of the follow-on ships of the DDG–1000 Next-Generation Destroyer program. However, it is the expectation of Congress that the Secretary of the Navy will structure the DDG–1000 program so that each ship, after the first two ships, is procured using the method of full funding in a single year. 
125.Adherence to Navy cost estimates for LHA Replacement amphibious assault ship program 
(a)LimitationThe total amount obligated or expended from funds appropriated or otherwise made available for Shipbuilding and Conversion, Navy, or for any other procurement account, for procurement of any ship that is constructed under the LHA Replacement (LHA(R)) amphibious assault ship program may not exceed $2,813,600,000 (as adjusted pursuant to subsection (b)).  
(b)Adjustment of limitation amountThe Secretary of the Navy may adjust the amount set forth in subsection (a) for any ship constructed under the LHA Replacement amphibious assault ship program by the following: 
(1)The amounts of increases or decreases in costs attributable to economic inflation after September 30, 2006. 
(2)The amounts of increases or decreases in costs attributable to compliance with changes in Federal, State, or local laws enacted after September 30, 2006. 
(3)The amounts of outfitting costs and post-delivery costs incurred for that ship. 
(4)The amounts of increases or decreases in costs of that ship that are attributable to insertion of new technology into that ship, as compared to the technology baseline as it was defined at the development stage referred to as Milestone B. 
(5)The amounts of increases or decreases to nonrecurring design and engineering cost attributable to achieving compliance with the cost limitation. 
(6)The amounts of increases or decreases to cost required to correct deficiencies that may affect the safety of the ship and personnel or otherwise preclude the ship from safe operations and crew certification.  
(7) Contract cost adjustments directly attributed to the effect of Hurricane Katrina in August 2005 or other force majeure contract modifications. 
(c)Limitation on Technology Insertion Cost AdjustmentThe Secretary of the Navy may use the authority under paragraph (4) of subsection (b) to adjust the amount set forth in subsection (a) for a ship referred to in that subsection with respect to insertion of new technology into that ship only if— 
(1)the Secretary determines, and certifies to the congressional defense committees, that insertion of the new technology would lower the life-cycle cost of the ship; or 
(2)the Secretary determines, and certifies to the congressional defense committees, that insertion of the new technology is required to meet an emerging threat and the Secretary of Defense certifies to those committees that such threat poses grave harm to national security. 
(d)Written notice of change in amount 
(1)RequirementThe Secretary of the Navy shall submit to the congressional defense committees each year, at the same time that the budget is submitted under section 1105(a) of title 31, United States Code, for the next fiscal year, written notice of any change in the amount set forth in subsection (a) during the preceding fiscal year that the Secretary has determined to be associated with a cost referred to in subsection (b). 
(2)Effective dateThe requirement in paragraph (1) shall become effective with the budget request for the year of procurement of the first ship referred to in subsection (a). 
126.Cost limitation for San Antonio (LPD-17) class amphibious ship program 
(a)Limitation 
(1)Procurement costThe total amount obligated or expended from funds appropriated or otherwise made available for Shipbuilding and Conversion, Navy, for the San Antonio-class amphibious ships designated as LPD–22, LPD–23, LPD–24, and LPD–25 may not exceed the amount for each such vessel specified in paragraph (2). 
(2)Specified cost limit by vesselThe limitation under this subsection for each vessel specified in paragraph (1) is the following: 
(A)For the LPD–22 ship, $1,523,000,000 (as adjusted pursuant to subsection (b)). 
(B)For the LPD–23 ship, $1,477,000,000 (as adjusted pursuant to subsection (b)). 
(C)For the LPD–24 ship, $1,633,000,000 (as adjusted pursuant to subsection (b)). 
(D)For the LPD–25 ship, $1,927,000,000 (as adjusted pursuant to subsection (b)). 
(b)Adjustment of limitation amountsThe Secretary of the Navy may adjust the amount set forth in subsection (a) for any ship specified in that subsection by the following: 
(1)The amounts of increases or decreases in costs attributable to economic inflation after September 30, 2006. 
(2)The amounts of increases or decreases in costs attributable to compliance with changes in Federal, State, or local laws enacted after September 30, 2006. 
(3)The amounts of outfitting costs and post-delivery costs incurred for that ship.  
(4)The amounts of increases or decreases in costs of that ship that are attributable to insertion of new technology into that ship, as compared to the technology built into the U.S.S. San Antonio (LPD–17), the lead ship of the LPD–17 class. 
(5)Contract cost adjustments directly attributed to the effect of Hurricane Katrina in August 2005 or other force majeure contract modifications. 
(6)The amounts of closeout costs associated with completion of the LPD–17 class program. 
(c)Limitation on technology insertion cost adjustmentThe Secretary of the Navy may use the authority under paragraph (4) of subsection (b) to adjust the amount set forth in subsection (a) for any LPD–17 class ship with respect to insertion of new technology into that ship only if— 
(1)the Secretary determines, and certifies to the congressional defense committees, that insertion of the new technology would lower the life-cycle cost of the ship; or 
(2)the Secretary determines, and certifies to the congressional defense committees, that insertion of the new technology is required to meet an emerging threat and the Secretary of Defense certifies to those committees that such threat poses grave harm to national security. 
(d)Written notice of change in amount 
(1)RequirementThe Secretary of the Navy shall submit to the congressional defense committees each year, at the same time that the budget is submitted under section 1105(a) of title 31, United States Code, for the next fiscal year, written notice of any change in the amount set forth in subsection (a) during the preceding fiscal year that the Secretary has determined to be associated with a cost referred to in subsection (b). 
(2)Effective dateThe requirement in paragraph (1) shall become effective with the budget request for the year of procurement of the first ship referred to in subsection (a). 
127.Multiyear procurement authority for V–22 tiltrotor aircraft programThe Secretary of the Navy, in accordance with section 2306b of title 10, United States Code, and acting as executive agent for the Secretary of the Air Force and the commander of the United States Special Operations Command, may enter into a multiyear contract, beginning with the fiscal year 2008 program year, for procurement of V–22 tiltrotor aircraft. 
128.Alternative technologies for future surface combatants 
(a)FindingsCongress makes the following findings: 
(1)Securing and maintaining access to affordable and plentiful sources of energy is a vital national security interest for the United States. 
(2)The Nation’s dependence upon foreign oil is a threat to national security due to the inherently volatile nature of the global oil market and the political instability of some of the world’s largest oil producing states. 
(3)Given the recent increase in the cost of crude oil, which cannot realistically be expected to improve over the long term, other energy sources must be seriously considered. 
(4)Alternate propulsion sources such as nuclear power offer many advantages over conventional power for major surface combatant ships of the Navy, including— 
(A)virtually unlimited high-speed endurance;  
(B)elimination of vulnerable refueling; and  
(C)reduction in the requirement for replenishment vessels and the need to protect those vessels. 
(b)Sense of CongressIn light of the findings in subsection (a), it is the sense of Congress that the Navy should make greater use of alternative technologies, including expanded application of integrated power systems, fuel cells, and nuclear power, for propulsion of future major surface combatant ships. 
(c)RequirementThe Secretary of the Navy shall include integrated power systems, fuel cells, and nuclear power as propulsion alternatives to be evaluated within the analysis of alternatives for future major surface combatant ships. 
129.Sense of Congress regarding the size of the attack submarine force 
(a)FindingsCongress makes the following findings: 
(1)The United States Navy must be large enough, agile enough, and lethal enough to deter any threat and defeat any foe. 
(2)The proliferation of modern nuclear and nonnuclear submarines in the navies of nations around the globe will make undersea superiority a more significant challenge in the future. 
(3)The unique combination of firepower, stealth, sensors, and communications equipment contained in a modern attack submarine make the attack submarine a critical component of the Armed Forces of the United States.  
(4)The report entitled Report to Congress on Annual Long-Range Plan for Construction of Naval Vessels for fiscal year 2007, submitted to Congress by the Secretary of the Navy pursuant to section 231 of title 10, United States Code— 
(A)identifies future naval force structure requirements indexed to Department of Defense fiscal year 2020 threat assessments and compliant with the Fiscal Year 2006 Quadrennial Defense Review and, with respect to the attack submarine force, identifies a need for the Navy to maintain a fleet of not less than 48 attack submarines; and 
(B) projects that the attack submarine force will fall below 48 vessels between 2020 and 2032. 
(b)Sense of congressIn light of the findings in subsection (a), it is the sense of Congress that the Secretary of the Navy should take all reasonable effort to accelerate the construction of Virginia Class submarines to maintain the attack submarine force structure at not less than 48 submarines and (if the number of attack submarines should fall below 48), to minimize the period the attack submarine force remains below 48 vessels. 
130.Quality control in procurement of ship critical safety items and related services 
(a)Quality control policyThe Secretary of Defense shall prescribe in regulations a quality control policy for the procurement of the following: 
(1)Ship critical safety items. 
(2)Modifications, repair, and overhaul of ship critical safety items. 
(b)ElementsThe policy required under subsection (a) shall include requirements as follows: 
(1)That the head of the design control activity for ship critical safety items establish processes to identify and manage the procurement, modification, repair, and overhaul of such items. 
(2)That the head of the contracting activity for a ship critical safety item enter into a contract for the procurement, modification, repair, or overhaul of such item only with a source on a qualified manufacturers list or a source approved by the design control activity in accordance with section 2319 of title 10, United States Code (as amended by subsection (d)). 
(3)That the ship critical safety items delivered, and the services performed with respect to such items, meet all technical and quality requirements specified by the design control activity. 
(c)DefinitionsIn this section, the terms ship critical safety item and design control activity have the meanings given such terms in subsection (g) of section 2319 of title 10, United States Code (as so amended). 
(d)Conforming amendmentsSection 2319 of title 10, United States Code, is amended— 
(1)in subsection (c)(3), by inserting or ship critical safety item after aviation critical safety item; and 
(2)in subsection (g)— 
(A)by redesignating paragraph (2) as paragraph (3); 
(B)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The term ship critical safety item means any ship part, assembly, or support equipment containing a characteristic the failure, malfunction, or absence of which could cause a catastrophic or critical failure resulting in loss of or serious damage to the ship or unacceptable risk of personal injury or loss of life.; and 
(C)in paragraph (3), as so redesignated— 
(i)by inserting or ship critical safety item after aviation critical safety item; 
(ii)by inserting , or the seaworthiness of a ship or ship equipment, after equipment; and 
(iii)by striking the item and inserting such item. 
DAir Force Programs 
131.Bomber force structure 
(a)Requirement for B–52 force structure 
(1)Retirement limitationDuring the B–52 retirement limitation period, the Secretary of the Air Force— 
(A)may not retire more than 18 B–52 aircraft; and 
(B)shall maintain not less than 44 such aircraft as combat-coded aircraft. 
(2)B–52 retirement limitation periodFor purposes of paragraph (1), the B–52 retirement limitation period is the period beginning on the date of the enactment of this Act and ending on the date that is the earlier of— 
(A)January 1, 2018; and 
(B)the date as of which a long-range strike replacement aircraft with equal or greater capability than the B-52H model aircraft has attained initial operational capability status. 
(b)Limitation on retirement pending report on bomber force structure 
(1)LimitationNo funds authorized to be appropriated for the Department of Defense may be obligated or expended for retiring any of the 93 B–52H bomber aircraft in service in the Air Force as of the date of the enactment of this Act until 45 days after the date on which the Secretary of the Air Force submits the report specified in paragraph (2).  
(2)ReportA report specified in this subsection is a report submitted by the Secretary of the Air Force to the Committees on Armed Services of the Senate and the House of Representatives on the amount and type of bomber force structure of the Air Force, including the matters specified in paragraph (4). 
(3)Amount and type of bomber force structure definedIn this subsection, the term amount and type of bomber force structure means the number of each of the following types of aircraft that are required to carry out the national security strategy of the United States: 
(A)B-2 bomber aircraft. 
(B)B-52H bomber aircraft. 
(C)B-1 bomber aircraft. 
(4)Matter to be includedA report under paragraph (2) shall include the following: 
(A)The plan of the Secretary of the Air Force for the modernization of the B–52, B–1, and B–2 bomber aircraft fleets. 
(B)The amount and type of bomber force structure for the conventional mission and strategic nuclear mission in executing two overlapping swift defeat campaigns.  
(C)A justification of the cost and projected savings of any reductions to the B-52H bomber aircraft fleet as a result of the retirement of the B-52H bomber aircraft covered by the report. 
(D)The life expectancy of each bomber aircraft to remain in the bomber force structure. 
(E)The capabilities of the bomber force structure that would be replaced, augmented, or superseded by any new bomber aircraft. 
(5)Preparation of reportA report under paragraph (2) shall be prepared by the Institute for Defense Analyses and submitted to the Secretary of the Air Force for submittal by the Secretary in accordance with that paragraph. 
132.Strategic airlift force structureSection 8062 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(g) 
(1)Effective October 1, 2008, the Secretary of the Air Force shall maintain a total aircraft inventory of strategic airlift aircraft of not less than 299 aircraft. 
(2)In this subsection: 
(A)The term strategic airlift aircraft means an aircraft— 
(i)that has a cargo capacity of at least 150,000 pounds; and 
(ii)that is capable of transporting outsized cargo an unrefueled range of at least 2,400 nautical miles. 
(B)The term outsized cargo means any single item of equipment that exceeds 1,090 inches in length, 117 inches in width, or 105 inches in height.. 
133.Limitation on retirement of U–2 aircraft 
(a)Fiscal year 2007 The Secretary of the Air Force may not retire any U–2 aircraft of the Air Force in fiscal year 2007. 
(b)Years after fiscal year 2007 
(1)Certification requiredAfter fiscal year 2007, the Secretary of the Air Force may retire a U–2 aircraft only if the Secretary of Defense certifies to Congress that the intelligence, surveillance, and reconnaissance (ISR) capabilities provided by the U–2 aircraft no longer contribute to mitigating any gaps in intelligence, surveillance, and reconnaissance capabilities identified in the 2006 Quadrennial Defense Review. 
(2)LimitationsNo action may be taken by the Department of Defense to retire (or to prepare to retire) any U–2 aircraft before a certification specified in paragraph (1) is submitted to Congress. If such a certification is submitted, no such action may be taken until after the end of the 60-day period beginning on the date on which the certification is submitted. 
134.Multiyear procurement authority for F–22A Raptor fighter aircraft 
(a)Prohibition on use of incremental fundingThe Secretary of the Air Force may not use incremental funding for the procurement of F–22A aircraft.  
(b)Multiyear AuthorityThe Secretary of the Air Force may enter into a multiyear contract for the procurement of up to 60 F–22A Raptor fighter aircraft beginning with the 2007 program year. 
(c)Compliance With Law Applicable to Multiyear ContractsA contract under subsection (b) for the procurement of F–22A aircraft shall be entered into in accordance with section 2306b of title 10, United States Code, except that, notwithstanding subsection (k) of that section, such a contract may not be for a period in excess of three program years. 
(d)Secretary of Defense CertificationIn the case of a contract under subsection (b) for the procurement of F–22A aircraft, a certification under subsection (i)(1)(A) of section 2306b of title 10, United States Code, with respect to that contract may only be submitted if the certification includes an additional certification by the Secretary that each of the conditions specified in subsection (a) of that section has been satisfied with respect to that contract, as follows: 
(1)That the use of such contract will result in substantial savings of the total anticipated costs of carrying out the program through annual contracts. 
(2)That the minimum need for the property to be purchased is expected to remain substantially unchanged during the contemplated contract period in terms of production rate, procurement rate, and total quantities. 
(3)That there is a reasonable expectation that throughout the contemplated contract period the Secretary of the Air Force will request funding for the contract at the level required to avoid contract cancellation. 
(4)That there is a stable design for the property to be acquired and that the technical risks associated with such property are not excessive. 
(5)That the estimates of both the cost of the contract and the anticipated cost avoidance through the use of a multiyear contract are realistic. 
(6)That the use of such contract will promote the national security of the United States.In certifying that the cost savings are substantial, the Secretary shall duly consider the historical cost savings that led to a decision to proceed with a multiyear procurement contract under section 2306b of title 10, United States Code, in the case of previous aviation-related multiyear contracts authorized by law dating back to fiscal year 1982. 
(e)FFRDC Cost ReportThe Secretary of Defense shall provide for a federally funded research and development center (other than the Institute for Defense Analyses) to report on the cost estimates for a three year, 60-aircraft, F-22A multiyear procurement program, beginning in fiscal year 2007, compared to a corresponding annual procurement program. 
(f)Notice-and-Wait RequirementUpon submission to Congress of a certification referred to in subsection (d) with respect to a proposed contract under subsection (b) for the procurement of F–22A aircraft and the Secretary’s submission to the congressional defense committees of the report referred to in subsection (e), the contract may then be entered into only after the end of the 30-day period beginning on the later of the date of the submission of the certification or the date of the submission of the report. 
135.Limitation on retirement of KC-135E aircraft during fiscal year 2007 
(a)LimitationThe number of KC-135E aircraft retired by the Secretary of the Air Force during fiscal year 2007 may not exceed 29. 
(b)Treatment of retired aircraftThe Secretary of the Air Force shall maintain each KC-135E aircraft that is retired by the Secretary after September 30, 2006, in a condition that would allow recall of that aircraft to future service in the Air Force Reserve, Air National Guard, or active forces aerial refueling force structure. 
136.Limitation on retirement of F-117A aircraft during fiscal year 2007 
(a)LimitationThe number of F-117A aircraft retired by the Secretary of the Air Force during fiscal year 2007 may not exceed 10. 
(b)Treatment of retired aircraftThe Secretary of the Air Force shall maintain each F-117A aircraft that is retired by the Secretary after September 30, 2006, in a condition that would allow recall of that aircraft to future service. 
137.Limitation on retirement of C–130E tactical airlift aircraft 
(a)LimitationThe number of C–130E tactical airlift aircraft retired by the Secretary of the Air Force during fiscal year 2007 may not exceed 51.  
(b)Treatment of retired aircraftThe Secretary of the Air Force shall maintain each C-130E tactical airlift aircraft that is retired by the Secretary after September 30, 2006, in a condition that would allow recall of that aircraft to future service. 
138.Procurement of Joint Primary Aircraft Training System aircraft after fiscal year 2006Any Joint Primary Aircraft Training System (JPATS) aircraft procured after fiscal year 2006 shall be procured through a contract under part 15 of the Federal Acquisition Regulation (FAR), relating to acquisition of items by negotiated contract (48 C.F.R. 15.000 et seq.), rather than through a contract under part 12 of the Federal Acquisition Regulation, relating to acquisition of commercial items (48 C.F.R. 12.000 et seq.). 
139.Minuteman III intercontinental ballistic missile modernization 
(a)Modernization of intercontinental ballistic missiles requiredThe Secretary of the Air Force shall modernize Minuteman III intercontinental ballistic missiles in the United States inventory as required to maintain a sufficient supply of launch test assets and spares to sustain the deployed force of such missiles through 2030. 
(b)Limitation on termination of modernization programs pending report 
(1)LimitationNo funds authorized to be appropriated for the Department of Defense may be obligated or expended for the termination of any ICBM modernization program with respect to the Minuteman III intercontinental ballistic missile system, or for the withdrawal of any Minuteman III intercontinental ballistic missile from the active force, until 30 days after the date on which the Secretary of Defense submits to the congressional defense committees a report described in subsection (c). 
(2)ICBM modernization program definedIn this subsection, the term ICBM Modernization program means each of the following: 
(A)The Guidance Replacement Program (GRP). 
(B)The Propulsion Replacement Program (PRP). 
(C)The Propulsion System Rocket Engine (PSRE) program. 
(D)The Safety Enhanced Reentry Vehicle (SERV) program. 
(c)Report elementsA report under subsection (b)(1) is a report setting forth the following: 
(1)A detailed strategic justification for the proposal to reduce the Minuteman III intercontinental ballistic missile force from 500 to 450 missiles, including an analysis of the effects of the reduction on the ability of the United States to assure allies and dissuade potential competitors.  
(2)A detailed analysis of the strategic ramifications of continuing to equip a portion of the Minuteman III missile force with multiple independent warheads rather than single warheads. 
(3)An assessment of the test assets and spares required to maintain a force of 500 deployed Minuteman III missiles through 2030. 
(4)An assessment of the test assets and spares required to maintain a force of 450 deployed Minuteman III missiles through 2030. 
(5)An inventory of currently available Minuteman III missile test assets and spares. 
(6)A plan to sustain and complete the modernization of all deployed and spare Minuteman III missiles, a test plan, and an analysis of the funding required to carry out modernization of all deployed and spare Minuteman III missiles. 
(7)An assessment of whether halting upgrades to the Minuteman III missiles withdrawn from the deployed force would compromise the ability of those missiles to serve as test assets. 
(8)A description of the plan of the Department of Defense for extending the life of the Minuteman III missile force beyond fiscal year 2030. 
EJoint and Multiservice Matters 
141.Clarification of limitation on initiation of new unmanned aerial vehicle systems 
(a)Applicability of limitation only to procurement fundsSubsection (a) of section 142 of National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3164) is amended— 
(1)by inserting for procurement after the Department of Defense; and 
(2)by inserting before the period at the end the following: (or by an official within the Office of the Under Secretary designated by the Under Secretary for that purpose). 
(b)Applicability only to new systemsSubsection (b) of that section is amended to read as follows: 
 
(b)Exception for Existing SystemsThe limitation in subsection (a) does not apply with respect to an unmanned aerial vehicle (UAV) system (or any component or other item of associated equipment of any such system described in subsection (a)) if as of January 6, 2006— 
(1)the system (or component or item of associated equipment) to be procured is otherwise under contract or has previously been procured by the Department; or 
(2)funds have been appropriated but not yet obligated for the system (or component or item of associated equipment) . . 
IIResearch, Development, Test, and Evaluation 
 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of appropriations. 
Sec. 202. Amount for defense science and technology. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Acquisition of, and independent cost analyses for, the Joint Strike Fighter propulsion system. 
Sec. 212. Expansion and extension of authority to award prizes for advanced technology achievements. 
Sec. 213. Defense Acquisition Challenge Program extension, enhancement, and modification to address critical cost growth threshold breaches in major defense acquisition programs. 
Sec. 214. Future Combat Systems milestone review. 
Sec. 215. Dedicated amounts for implementing or evaluating Navy shipbuilding technology proposals under Defense Acquisition Challenge Program. 
Sec. 216. Independent estimate of costs of the Future Combat Systems. 
Sec. 217. Funding of defense science and technology programs. 
Sec. 218. Hypersonics development. 
Sec. 219. Report on program for replacement of nuclear warheads on certain Trident sea-launched ballistic missiles with conventional warheads. 
Subtitle C—Missile Defense Programs 
Sec. 221. Fielding of ballistic missile defense capabilities. 
Sec. 222. Limitation on use of funds for space-based interceptor. 
Sec. 223. Policy of the United States on priorities in the development, testing, and fielding of missile defense capabilities. 
Sec. 224. One-year extension of Comptroller General assessments of ballistic missile defense programs. 
Sec. 225. Submittal of plans for test and evaluation of the operational capability of the Ballistic Missile Defense System. 
Sec. 226. Annual reports on transition of ballistic missile defense programs to the military departments. 
Subtitle D—Other Matters 
Sec. 231. Policies and practices on test and evaluation to address emerging acquisition approaches. 
Sec. 232. Extension of requirement for Global Research Watch Program. 
Sec. 233. Sense of Congress on technology sharing of Joint Strike Fighter technology. 
Sec. 234. Report on vehicle-based active protection systems for certain battlefield threats. 
AAuthorization of Appropriations 
201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2007 for the use of the Department of Defense for research, development, test, and evaluation as follows: 
(1)For the Army, $10,876,609,000. 
(2)For the Navy, $17,383,857,000. 
(3)For the Air Force, $24,235,951,000. 
(4)For Defense-wide activities, $21,111,559,000, of which $181,520,000 is authorized for the Director of Operational Test and Evaluation. 
202.Amount for defense science and technology 
(a)Fiscal year 2007Of the amounts authorized to be appropriated by section 201, $11,662,554,000 shall be available for the Defense Science and Technology Program, including basic research, applied research, and advanced technology development projects. 
(b)Basic research, applied research, and advanced technology development definedFor purposes of this section, the term basic research, applied research, and advanced technology development means work funded in program elements for defense research and development under Department of Defense budget activity 1, 2, or 3. 
BProgram Requirements, Restrictions, and Limitations 
211.Acquisition of, and independent cost analyses for, the Joint Strike Fighter propulsion system 
(a)Acquisition 
(1)In generalThe Secretary of Defense shall provide for the development and procurement of the propulsion system for the Joint Strike Fighter aircraft through the continued development and sustainment of two interchangeable propulsion systems for that aircraft by two separate contractors throughout the life cycle of the aircraft. 
(2)Modifications prohibitedExcept as provided by paragraph (3), the Secretary may not carry out any modification to the acquisition program for the Joint Strike Fighter aircraft that would result in the development or procurement of the propulsion system for that aircraft in a manner other than that required by paragraph (1). 
(3)Modifications allowedNotwithstanding paragraph (1), a modification described in paragraph (2) may be carried out to the extent that each of the following requirements is met: 
(A)The Secretary of Defense has notified the congressional defense committees of the modification.  
(B)Each of the reports required by subsection (b) has been submitted. 
(C)Funds are appropriated for that purpose pursuant to an authorization of appropriations. 
(b)Independent Cost Analyses 
(1)In generalA comprehensive and detailed cost analysis of the Joint Strike Fighter engine program shall be independently performed by each of the following: 
(A)The Comptroller General. 
(B)A federally funded research and development center selected by the Secretary of Defense. 
(C)The Secretary of Defense, acting through the Cost Analysis Improvement Group of the Office of the Secretary of Defense. 
(2)Matters coveredEach such cost analysis shall cover— 
(A)an alternative under which the Joint Strike Fighter aircraft is capable of using the F135 engine only; 
(B)an alternative under which the program executes a one-time firm-fixed price contract for a selected propulsion system for the Joint Strike Fighter aircraft for the life cycle of the aircraft following the Initial Service Release of the propulsion system in fiscal year 2008; 
(C)an alternative under which the Joint Strike Fighter aircraft is capable of using either the F135 engine or the F136 engine, and the engine selection is carried out on a competitive basis; and 
(D)any other alternative, whether competitive or sole source, that would reduce total life-cycle cost, improve program schedule, or both. 
(3)ReportsNot later than March 15, 2007, the Secretary of Defense, the Comptroller General, and the chief executive officer of the federally funded research and development center selected under paragraph (1)(B) shall independently submit to the congressional defense committees a report on the cost analysis carried out under paragraph (1). Each such report shall include each of the following matters: 
(A)The key assumptions used in carrying out the cost analysis. 
(B)The methodology and techniques used in carrying out the cost analysis. 
(C)For each alternative required by paragraph (2)— 
(i)a comparison of the life-cycle costs, including costs in current and constant dollars and a net-present-value analysis;  
(ii)estimates of— 
(I)supply, maintenance, and other operations manpower required to support the alternative; 
(II)the number of flight hours required to achieve engine maturity and the year in which that is expected to be achieved; and 
(III)the total number of engines expected to be procured over the lifetime of the Joint Strike Fighter program; and 
(iii)an evaluation of benefits, other than cost, provided by competition, to include an assessment of improved performance, operational readiness and warfighting capability, risk reduction, technology innovation, and contractor responsiveness. 
(D)A description of the acquisition strategies (including development and production) that were used for, and experience with respect to cost, schedule, and performance under, past acquisition programs for engines for tactical fighter aircraft, including the F–15, F–16, F–18, and F–22 aircraft.  
(E)A comparison of the experiences under past acquisition programs carried out on a sole-source basis with respect to performance, savings, maintainability, reliability, and technical innovation.  
(F)The impact that canceling the F136 competitive engine would have on the high-performance military engine industrial base, and on the Department of Defense’s ability to make competitive engine choices for future combat aircraft systems beyond the Joint Strike Fighter. 
(G)Conclusions and recommendations. 
(4)CertificationsIn submitting the report required by paragraph (3), the Comptroller General and the chief executive officer of the federally funded research and development center shall also submit a certification as to whether the Secretary of Defense provided access to sufficient information to enable the Comptroller General or the chief executive officer, as the case may be, to make informed judgments on the matters required to be included in the report. 
(c)Life-cycle costs definedIn this section, the term life-cycle costs includes— 
(1)those elements of cost that would be considered for a life-cycle cost analysis for a major defense acquisition program, including procurement of engines, procurement of spare engines, and procurement of engine components and parts; and 
(2)good-faith estimates of routine engine costs (such as performance upgrades and component improvement) that historically have occurred in tactical fighter engine programs. 
212.Expansion and extension of authority to award prizes for advanced technology achievements 
(a)Expansion 
(1)In generalSubsection (a) of section 2374a of title 10, United States Code, is amended— 
(A)by striking Director of the Defense Advanced Research Projects Agency and inserting Director of Defense Research and Engineering and the service acquisition executive for each military department; and 
(B)by striking a program and inserting programs. 
(2)Conforming amendmentsSuch section is further amended— 
(A)in subsection (b), by striking The program and inserting Each program; and 
(B)in subsection (d)— 
(i)by striking The program and inserting A program; and 
(ii)by striking the Director and inserting an official referred to in that subsection.  
(b)ExtensionSubsection (f) of such section is amended by striking September 30, 2007 and inserting September 30, 2010. 
(c)Modification of reporting requirementSubsection (e) of such section is amended to read as follows: 
 
(e)Annual report 
(1)In generalNot later than March 1 of each year, the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the activities carried out during the preceding fiscal year under the authority in subsection (a). 
(2)Information includedThe report for a fiscal year under this subsection shall include, for each program under subsection (a), the following: 
(A)A description of the proposed goals of the competitions established under the program, including the areas of research, technology development, or prototype development to be promoted by such competitions and the relationship of such areas to the military missions of the Department of Defense. 
(B)An analysis of why the utilization of the authority in subsection (a) was the preferable method of achieving the goals described in subparagraph (A) as opposed to other authorities available to the Department, such as contracts, grants, and cooperative agreements. 
(C)The total amount of cash prizes awarded under the program, including a description of the manner in which the amounts of cash prizes awarded and claimed were allocated among the accounts of the Department for recording as obligations and expenditures. 
(D)The methods used for the solicitation and evaluation of submissions under the program, together with an assessment of the effectiveness of such methods. 
(E)A description of the resources, including personnel and funding, used in the execution of the program, together with a detailed description of the activities for which such resources were used and an accounting of how funding for execution was allocated among the accounts of the Department for recording as obligations and expenditures. 
(F)A description of any plans to transition the technologies or prototypes developed as a result of the program into an acquisition program of the Department. 
(3)Suspension of authority for failure to include informationFor each program under subsection (a), the authority to obligate or expend funds under that program is suspended as of the date specified in paragraph (1) if the Secretary does not, by that date, submit a report that includes, for that program, all the information required by paragraph (2). As of the date on which the Secretary does submit a report that includes, for that program, all the information required by paragraph (2), the suspension is lifted.. 
213.Defense Acquisition Challenge Program extension, enhancement, and modification to address critical cost growth threshold breaches in major defense acquisition programs 
(a)Assessment of additional issues required in the event of critical cost growthSection 2433(e)(2)(A) of title 10, United States Code, is amended— 
(1)by redesignating clauses (i), (ii), and (iii) as clauses (ii), (iii), and (iv) respectively; and 
(2)by inserting before clause (ii) (as so redesignated) the following new clause: 
 
(i)any design, engineering, manufacturing, or technology integration issues that contributed significantly to the cost growth of the program;. 
(b)Requirement for challenge program to address critical cost growth threshold breaches in major defense acquisition programs 
(1)Solicitation of challenge proposalsSection 2359b(c) of title 10, United States Code, is amended— 
(A)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively; and 
(B)by inserting after paragraph (3) the following new paragraph (4): 
 
(4) 
(A)The Under Secretary shall establish procedures for the prompt issuance of a solicitation for challenge proposals addressing— 
(i)any acquisition program for which, since the last such announcement, the Secretary concerned has determined under section 2433(d) of this title that the program’s acquisition unit cost or procurement unit cost has increased by a percentage equal to or greater than the critical cost growth threshold for the program (in this section referred to as a critical cost growth threshold breach); and  
(ii)any design, engineering, manufacturing, or technology integration issues, in accordance with the assessment required by section 2433(e)(2)(A) of this title, that have contributed significantly to the cost growth of such program. 
(B)A solicitation under this paragraph may be included in a broad agency announcement issued pursuant to paragraph (3) as long as the broad agency announcement is released in an expeditious manner following the determination of the Secretary concerned that a critical cost growth threshold breach has occurred with respect to a major defense acquisition program.. 
(2)Requirement for guidelines for covering costs of challenge proposalsSection 2359b(e) of such title is amended by adding at the end the following new paragraph: 
 
(3)In the case of a challenge proposal submitted in response to a solicitation issued as a result of a critical cost growth threshold breach that is determined under full review and evaluation to satisfy each of the criteria specified in subsection (c)(5), the Under Secretary shall establish guidelines for covering the costs of the challenge proposal. If appropriate, such guidelines shall not be restricted to funding provided by the Defense Acquisition Challenge Program, but shall also consider alternative funding sources, such as the acquisition program with respect to which the breach occurred.. 
(3)Action upon unfavorable full review and evaluationSection 2359b of such title is amended— 
(A)by redesignating subsections (f), (g), (h), (i), and (j) as subsections (g), (h), (i), (j), and (k) respectively; and 
(B)by inserting after subsection (e) the following new subsection (f): 
 
(f)Action upon unfavorable full review and evaluationUnder procedures prescribed by the Under Secretary, if a challenge proposal is determined by a Panel to satisfy each of the criteria specified in subsection (c)(5), but is not determined under a full review and evaluation to satisfy such criteria, the following provisions apply: 
(1)The office carrying out the full review and evaluation shall provide to the Panel that conducted the preliminary evaluation a statement containing a summary of the rationale for the unfavorable evaluation. 
(2)If the Panel disagrees with the rationale provided under paragraph (1), the Panel may return the challenge proposal to the office for further consideration.. 
(4)Additional information required to be included in annual reportSection 2359b(j) of such title, as redesignated by paragraph (3), is amended by striking No report is required for a fiscal year in which the Challenge Program is not carried out. and inserting The report shall also include a list of each challenge proposal that was determined by a Panel to satisfy each of the criteria specified in subsection (c)(5), but was not determined under a full review and evaluation to satisfy such criteria, together with a detailed rationale for the Department’s determination that such criteria were not satisfied.. 
(c)Evaluation and report requiredThe Under Secretary of Defense for Acquisition, Technology, and Logistics, in coordination with the service acquisition executives, shall— 
(1)evaluate the efficacy of the incentives provided to encourage the adoption of each challenge proposal receiving favorable full review and evaluation, as required by section 2359b(e)(2) of title 10, United States Code; 
(2)identify additional incentives and authorities required, if any, to further facilitate the adoption of each challenge proposal receiving favorable full review and evaluation, particularly in the case of challenge proposals submitted in response to critical cost growth threshold breaches (as such term is used in section 2359b of such title); and 
(3)not later than March 1, 2007, submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of such evaluation and identification. 
(d)Priority for proposals from certain businessesParagraph (6) of section 2359b(c) of such title, as redesignated by paragraph (b)(1)(A), is amended to read as follows: 
 
(6)The Under Secretary— 
(A)may establish procedures to ensure that the Challenge Program does not become an avenue for the repetitive submission of proposals that have been previously reviewed and found not to have merit; and 
(B)may establish procedures to ensure that the Challenge Program establishes appropriate priorities for proposals from businesses that are not major contractors with the Department of Defense.. 
(e)ConfidentialitySubsection (h) of section 2359b of such title, as redesignated by subsection (b)(3), is amended— 
(1)by amending the heading to read as follows: Conflicts of Interest and Confidentiality; and 
(2)by striking the period at the end and inserting the following: and that the identity of any person or activity submitting a challenge proposal is not disclosed outside the Federal Government, prior to contract award, without the consent of the person or activity. For purposes of the proceeding sentence, the term Federal Government includes both employees of the Federal Government and employees of Federal Government contractors providing advisory and assistance services as described in part 37 of the Federal Acquisition Regulation.. 
(f)ExtensionSubsection (k) of section 2359b of title 10, United States Code, as redesignated by subsection (b)(3), is amended by striking September 30, 2007 and inserting September 30, 2012. 
(g)Additional conforming amendmentsSection 2359b of such title is further amended— 
(1)in subsection (c)(7), as redesignated by subsection (b), by striking paragraph (4) and inserting paragraph (5);  
(2)in subsection (d)(1), by striking subsection (c)(6) and inserting subsection (c)(7); 
(3)in subsection (d)(2), by striking subsection (c)(4) and inserting subsection (c)(5); and 
(4)in subsection (e)(1), by striking subsection (c)(4) and inserting subsection (c)(5). 
214.Future Combat Systems milestone review 
(a)Milestone review requiredNot later than 120 days after the preliminary design review of the Future Combat Systems program is completed, the Secretary of Defense shall carry out a Defense Acquisition Board milestone review of the Future Combat Systems program. The milestone review shall include an assessment as to each of the following: 
(1)Whether the warfighter’s needs are valid and can be best met with the concept of the program. 
(2)Whether the concept of the program can be developed and produced within existing resources. 
(3)Whether the program should— 
(A)continue as currently structured; 
(B)continue in restructured form; or 
(C)be terminated. 
(b)Determinations to be made in assessing whether program should continueIn making the assessment required by subsection (a)(3), the Secretary shall make a determination with respect to each of the following: 
(1)Whether each critical technology for the program is at least Technical Readiness Level 6. 
(2)For each system and network component of the program, what the key design and technology risks are, based on System Functional Reviews, Preliminary Design Reviews, and Technical Readiness Levels. 
(3)Whether actual demonstrations, rather than simulations, have shown that the concept of the program will work. 
(4)Whether actual demonstrations, rather than plans, have shown that the software for the program is functional. 
(5)What the cost estimate for the program is. 
(6)What the affordability assessment for the program is, based on that cost estimate. 
(c)ReportThe Secretary shall submit to the congressional defense committees a report on the findings and conclusions of the milestone review required by subsection (a). The report shall include, and display, each of the assessments required by subsection (a) and each of the determinations required by subsection (b). 
(d)Restriction on procurement funds effective Fiscal 2009 
(1)In generalFor fiscal years beginning with 2009, the Secretary may not obligate any funds for procurement for the Future Combat Systems program. 
(2)ExceptionsParagraph (1) does not apply with respect to— 
(A)the obligation of funds for costs attributable to an insertion of new technology (to include spinout systems) into the current force, if the insertion is approved by the Under Secretary of Defense for Acquisition, Technology, and Logistics; or 
(B)the obligation of funds for the non-line-of-sight cannon system. 
(3)TerminationThe requirement of paragraph (1) terminates after the report required by subsection (c) is submitted. 
215.Dedicated amounts for implementing or evaluating Navy shipbuilding technology proposals under Defense Acquisition Challenge Program 
(a)Amounts requiredOf the amounts appropriated pursuant to the authorization of appropriations in section 201(4) for research, development, test, and evaluation, Defense-wide, $4,000,000 may be available to implement or evaluate challenge proposals specified in subsection (b). 
(b)Challenge proposals coveredA challenge proposal referred to in subsection (a) is a proposal under the Defense Acquisition Challenge Program established by section 2359b of title 10, United States Code, that relates to technology directly contributing to combat systems and open architecture design for Navy ship platforms. 
216.Independent estimate of costs of the Future Combat Systems 
(a)Independent estimate required 
(1)In generalThe Secretary of Defense shall provide for the preparation of an independent estimate of the anticipated costs of systems development and demonstration with respect to the Future Combat Systems. 
(2)Conduct of estimateThe estimate required by this subsection shall be prepared by a federally funded research and development center selected by the Secretary for purposes of this subsection. 
(3)Matters to be addressedThe independent estimate prepared under this subsection shall address costs of research, development, test, and evaluation, and costs of procurement, for— 
(A)the system development and demonstration phase of the core Future Combat Systems; 
(B)the Future Combat Systems technologies to be incorporated into the equipment of the current force of the Army (often referred to as spinouts); 
(C)the installation kits for the incorporation of such technologies into such equipment; 
(D)the systems treated as complementary systems for the Future Combat Systems; 
(E)science and technology initiatives that support the Future Combat Systems program; and 
(F)any pass-through charges anticipated to be assessed by the lead systems integrator of the Future Combat Systems and its major subcontractors. 
(4)Submittal to congressUpon completion of the independent estimate required by this subsection, the Secretary shall submit to the congressional defense committees a report on the estimate. 
(5)Deadline for submittalThe report described in paragraph (4) shall be submitted not later than April 1, 2007. 
(b)Pass-through charge definedIn this section, the term pass-through charge has the meaning given that term in section 805(c)(5) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3373). 
217.Funding of defense science and technology programs 
(a)Failure to comply with funding objectiveSection 212 of the National Defense Authorization Act for Fiscal Year 2000 (10 U.S.C. 2501 note) is amended in subsection (a) by striking especially the Air Force Science and Technology Program,.  
(b)Extension of funding objectiveSuch section is amended in subsection (b) by striking through 2009 and inserting through 2012. 
(c)Actions following failure to comply with objectiveSuch section is further amended by adding at the end the following new subsection: 
 
(c)Actions following failure to comply with objectiveIf the proposed budget for a fiscal year covered by subsection (b) fails to comply with the objective set forth in that subsection, the Secretary of Defense shall submit to the congressional defense committees, at the same time that the Department of Defense budget justification materials for the next fiscal year are submitted to Congress— 
(1)a detailed, prioritized list, including estimates of required funding, of highly-rated science and technology projects received by the Department through competitive solicitations and broad agency announcements which— 
(A)are not funded solely due to lack of resources, but 
(B)represent science and technology opportunities that support the research and development programs and goals of the military departments and the Defense Agencies; and 
(2)a report, in both classified and unclassified form, containing an analysis and evaluation of international research and technology capabilities, including an identification of any technology areas in which the United States may not have global technical leadership within the next 10 years, in each of the technology areas described in the following plans: 
(A)The most current Joint Warfighting Science and Technology Plan required by section 270 of the National Defense Authorization Act for Fiscal Year 1997 (10 U.S.C. 2501 note). 
(B)The Defense Technology Area Plan of the Department of Defense. 
(C)The Basic Research Plan of the Department of Defense.. 
218.Hypersonics development 
(a)Establishment of joint technology office on hypersonicsThe Secretary of Defense shall establish within the Office of the Secretary of Defense a joint technology office on hypersonics. The office shall carry out the program required under subsection (b), and shall have such other responsibilities relating to hypersonics as the Secretary shall specify. 
(b)Program on hypersonicsThe joint technology office established under subsection (a) shall carry out a program for the development of hypersonics for defense purposes. 
(c)ResponsibilitiesIn carrying out the program required by subsection (b), the joint technology office established under subsection (a) shall do the following:  
(1)Coordinate and integrate current and future research, development, test, and evaluation programs and system demonstration programs of the Department of Defense on hypersonics.  
(2)Undertake appropriate actions to ensure— 
(A)close and continuous integration of the programs on hypersonics of the military departments with the programs on hypersonics of the Defense Agencies;  
(B)coordination of the programs referred to in subparagraph (A) with the programs on hypersonics of the National Aeronautics and Space Administration; and 
(C)that developmental testing resources are adequate and facilities are made available in a timely manner to support hypersonics research, demonstration programs, and system development. 
(3)Approve demonstration programs on hypersonic systems.  
(4)Ensure that any demonstration program on hypersonic systems that is carried out in any year after its approval under paragraph (3) is carried out only if certified under subsection (e) as being consistent with the roadmap under subsection (d). 
(d)Roadmap 
(1)Roadmap requiredThe joint technology office established under subsection (a) shall develop, and every two years revise, a roadmap for the hypersonics programs of the Department of Defense. 
(2)CoordinationThe roadmap shall be developed and revised under paragraph (1) in coordination with the Joint Staff and in consultation with the National Aeronautics and Space Administration. 
(3)ElementsThe roadmap shall include the following matters: 
(A)Anticipated or potential mission requirements for hypersonics.  
(B)Short-term, mid-term, and long-term goals for the Department of Defense on hypersonics, which shall be consistent with the missions and anticipated requirements of the Department over the applicable period.  
(C)A schedule for meeting such goals, including— 
(i)the activities and funding anticipated to be required for meeting such goals; and 
(ii)the activities of the National Aeronautics and Space Administration to be leveraged by the Department to meet such goals. 
(D)The test and evaluation facilities required to support the activities identified in subparagraph (C), along with the schedule and funding required to upgrade those facilities, as necessary. 
(E)Acquisition transition plans for hypersonics.  
(4)Submittal to CongressThe Secretary shall submit to the congressional defense committees— 
(A)at the same time as the submittal to Congress of the budget for fiscal year 2008 (as submitted pursuant to section 1105 of title 31, United States Code), the roadmap developed under paragraph (1); and 
(B)at the same time as the submittal to Congress of the budget for each even-numbered fiscal year after 2008, the roadmap revised under paragraph (1). 
(e)Annual review and certification of funding 
(1)Annual reviewThe joint technology office established under subsection (a) shall conduct on an annual basis a review of— 
(A)the funding available for research, development, test, and evaluation and demonstration programs within the Department of Defense for hypersonics, in order to determine whether or not such funding is consistent with the roadmap developed under subsection (d); and 
(B)the hypersonics demonstration programs of the Department, in order to determine whether or not such programs avoid duplication of effort and support the goals of the Department in a manner consistent with the roadmap developed under subsection (d). 
(2)CertificationThe joint technology office shall, as a result of each review under paragraph (1), certify to the Secretary whether or not the funding and programs subject to such review are consistent with the roadmap developed under subsection (d). 
(3)TerminationThe requirements of this subsection shall terminate after the submittal to Congress of the budget for fiscal year 2012 pursuant to section 1105 of title 31, United States Code. 
(f)Reports to CongressIf, as a result of a review under subsection (e), funding or a program on hypersonics is certified under that subsection not to be consistent with the roadmap developed under subsection (d), the Secretary shall submit to the congressional defense committees, at the same time as the submittal to Congress of the budget (as submitted pursuant to section 1105 of title 31, United States Code), a report on such funding or program, as the case may be, describing how such funding or program is not consistent with the roadmap, together with a statement of the actions to be taken by the Department. 
219.Report on program for replacement of nuclear warheads on certain Trident sea-launched ballistic missiles with conventional warheads 
(a)Report requiredNot later than February 1, 2007, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a proposal to replace nuclear warheads on 24 Trident D-5 sea-launched ballistic missiles with conventional kinetic warheads for deployment on submarines that carry Trident sea-launched ballistic missiles. The report shall be prepared in consultation with the Secretary of State. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the types of scenarios, types of targets, and circumstances in which a conventional sea-launched ballistic missile might be used. 
(2)A discussion of the weapon systems or weapons, whether current or planned, that could be used as an alternative for each of the scenarios, target types, and circumstances set forth under paragraph (1), and a statement of any reason why each such weapon system or weapon is not a suitable alternative to a conventional sea-launched ballistic missile. 
(3)A description of the command and control arrangements for conventional sea-launched ballistic missiles, including launch authority and the use of Permissive Action Links (PALs). 
(4)An assessment of the capabilities of other countries to detect and track the launch of a conventional or nuclear sea-launched ballistic missile. 
(5)An assessment of the capabilities of other countries to discriminate between the launch of a nuclear sea-launched ballistic missile and a conventional sea-launched ballistic missile, other than in a testing scenario. 
(6)An assessment of the notification and other protocols that would have to be in place before using any conventional sea-launched ballistic missile and a plan for entering into such protocols. 
(7)An assessment of the adequacy of the intelligence that would be needed to support an attack involving conventional sea-launched ballistic missiles. 
(8)A description of the total program cost, including the procurement costs of additional D-5 missiles, of the conventional Trident sea-launched ballistic missile program, by fiscal year. 
(9)An analysis and assessment of the implications for ballistic missile proliferation if the United States decides to go forward with the conventional Trident sea-launched ballistic missile program or any other conventional long-range ballistic missile program. 
(10)An analysis and assessment of the implications for the United States missile defense system if other countries use conventional long-range ballistic missiles. 
(11)An analysis of any problems created by the ambiguity that results from the use of the same ballistic missile for both conventional and nuclear warheads. 
(12)An analysis and assessment of the methods that other countries might use to resolve the ambiguities associated with a nuclear or conventional sea-launched ballistic missile. 
(13)An analysis, by the Secretary of State, of the international, treaty, and other concerns that would be associated with the use of a conventional sea-launched ballistic missile and recommendations for measures to mitigate or eliminate such concerns. 
(14)A joint statement by the Secretary of Defense and the Secretary of State on how to ensure that the use of a conventional sea-launched ballistic missile will not result in an intentional, inadvertent, mistaken, or accidental reciprocal or responsive launch of a nuclear strike by any other country. 
CMissile Defense Programs 
221.Fielding of ballistic missile defense capabilitiesUpon approval by the Secretary of Defense, funds authorized to be appropriated for fiscal years 2007 and 2008 for research, development, test, and evaluation for the Missile Defense Agency may be used for the development and fielding of ballistic missile defense capabilities. 
222.Limitation on use of funds for space-based interceptor 
(a)LimitationNo funds appropriated or otherwise made available to the Department of Defense may be obligated or expended for the testing or deployment of a space-based interceptor until 90 days after the date on which a report described in subsection (c) is submitted. 
(b)Space-based interceptor definedFor purposes of this section, the term space-based interceptor means a kinetic or directed energy weapon that is stationed on a satellite or orbiting platform and that is intended to destroy another satellite in orbit or a ballistic missile launched from earth. 
(c)ReportA report described in this subsection is a report prepared by the Director of the Missile Defense Agency and submitted to the congressional defense committees containing the following: 
(1)A description of the essential components of a proposed space-based interceptor system, including a description of how the system proposed would enhance or complement other missile defense systems. 
(2)An estimate of the acquisition and life-cycle cost of the system described under paragraph (1), including lift cost and periodic replacement cost due to depreciation and attrition. 
(3)An analysis of the vulnerability of such a system to counter-measures, including direct ascent and co-orbital interceptors, and an analysis of the functionality of such a system in the aftermath of a nuclear detonation in space. 
(4)A projection of the foreign policy and national security implications of a space-based interceptor program, including the probable response of United States adversaries and United States allies. 
223.Policy of the United States on priorities in the development, testing, and fielding of missile defense capabilities 
(a)FindingsCongress makes the following findings: 
(1)In response to the threat posed by ballistic missiles, President George W. Bush in December 2002 directed the Secretary of Defense to proceed with the fielding of an initial set of missile defense capabilities in 2004 and 2005. 
(2)According to assessments by the intelligence community of the United States, North Korea tested in 2005 a new solid propellant short-range ballistic missile, conducted a launch of a Taepodong-2 ballistic missile/space launch vehicle in 2006, and is likely developing intermediate-range and intercontinental ballistic missile capabilities that could someday reach as far as the United States with a nuclear payload. 
(3)According to assessments by the intelligence community of the United States, Iran continued in 2005 to test its medium-range ballistic missile, and the danger that Iran will acquire a nuclear weapon and integrate it with a ballistic missile Iran already possesses is a reason for immediate concern. 
(b)PolicyIt is the policy of the United States that the Department of Defense accord a priority within the missile defense program to the development, testing, fielding, and improvement of effective near-term missile defense capabilities, including the ground-based midcourse defense system, the Aegis ballistic missile defense system, the Patriot PAC-3 system, the Terminal High Altitude Area Defense system, and the sensors necessary to support such systems. 
224.One-year extension of Comptroller General assessments of ballistic missile defense programsSection 232(g) of the National Defense Authorization Act for Fiscal Year 2002 (10 U.S.C. 2431 note) is amended— 
(1)in paragraph (1), by striking through 2007 and inserting through 2008; and 
(2)in paragraph (2), by striking through 2008 and inserting through 2009. 
225.Submittal of plans for test and evaluation of the operational capability of the Ballistic Missile Defense SystemSection 234(a) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3174; 10 U.S.C. 2431 note) is amended by adding at the end the following new paragraph: 
 
(3)Submittal to congressEach plan prepared under this subsection and approved by the Director of Operational Test and Evaluation shall be submitted to the congressional defense committees not later than 30 days after the date of the approval of such plan by the Director.. 
226.Annual reports on transition of ballistic missile defense programs to the military departments 
(a)Report requiredNot later than March 1, 2007, and annually thereafter through 2013, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit to the congressional defense committees a report on the plans of the Department of Defense for the transition of missile defense programs from the Missile Defense Agency to the military departments. 
(b)Scope of reportsEach report required by subsection (a) shall cover the period covered by the future-years defense program that is submitted under section 221 of title 10, United States Code, in the year in which such report is submitted. 
(c)ElementsEach report required by subsection (a) shall include the following: 
(1)An identification of— 
(A)the missile defense programs planned to be transitioned from the Missile Defense Agency to the military departments; and 
(B)the missile defense programs, if any, not planned for transition to the military departments. 
(2)The schedule for transition of each missile defense program planned to be transitioned to a military department, and an explanation of such schedule. 
(3)A description of— 
(A)the status of the plans of the Missile Defense Agency and the military departments for the transition of missile defense programs from that agency to the military departments; and 
(B)the status of any agreement between the Missile Defense Agency and one or more of the military departments on the transition of any such program from that agency to the military departments, including any agreement on the operational test criteria that must be achieved before such transition. 
(4)An identification of the entity of the Department of Defense (whether the Missile Defense Agency, a military department, or both) that will be responsible for funding each missile defense program to be transitioned to a military department, and at what date. 
(5)A description of the type of funds that will be used (whether funds for research, development, test, and evaluation, procurement, military construction, or operation and maintenance) for each missile defense program to be transitioned to a military department. 
(6)An explanation of the number of systems planned for procurement for each missile defense program to be transitioned to a military department, and the schedule for procurement of each such system. 
DOther Matters 
231.Policies and practices on test and evaluation to address emerging acquisition approaches 
(a)Revision to report requirementSection 2399(b) of title 10, United States Code, is amended— 
(1)by amending paragraph (2) to read as follows: 
 
(2)The Director shall analyze the results of the operational test and evaluation conducted for each major defense acquisition program. At the conclusion of such testing, the Director shall prepare a report stating— 
(A)the opinion of the Director as to— 
(i)whether the test and evaluation performed were adequate; and 
(ii)whether the results of such test and evaluation confirm that the items or components actually tested are effective and suitable for combat; and 
(B)additional information on the operational capabilities of the items or components that the Director considers appropriate based on the testing conducted.; 
(2)by redesignating paragraph (5) as paragraph (6); and 
(3)by inserting after paragraph (4) the following: 
 
(5)If, before a final decision described in paragraph (4) is made for a major defense acquisition program, a decision is made within the Department of Defense to proceed to operational use of that program or to make procurement funds available for that program, the Director shall submit to the Secretary of Defense and the congressional defense committees the report with respect to that program under paragraph (2) as soon as practicable after the decision described in this paragraph is made.. 
(b)Review and revision of policies and practices 
(1)ReviewDuring fiscal year 2007, the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Director of Operational Test and Evaluation shall review Department of Defense policies and practices on test and evaluation in order to— 
(A)reaffirm the test and evaluation principles that should guide traditional acquisition programs; and 
(B)determine how best to apply appropriate test and evaluation principles to emerging acquisition approaches. 
(2)Revised guidanceIf the Under Secretary determines as a result of the review under paragraph (1) that a revision of the policies and practices referred to in that paragraph is necessary, the Under Secretary and the Director shall jointly issue new or revised guidance for the Department of Defense on test and evaluation to address that determination.  
(c)Issues to be addressedIn carrying out subsection (b), the Under Secretary shall address policies and practices on test and evaluation in order to— 
(1)ensure the performance of test and evaluation activities with regard to— 
(A)items that are acquired pursuant to the authority for rapid acquisition and deployment of items in section 806 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note); 
(B)programs that are conducted pursuant to the authority for spiral development in section 803 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2603; 10 U.S.C. 2430 note), or other authority for the conduct of incremental acquisition programs; 
(C)systems that are acquired pursuant to other emerging acquisition approaches, as approved by the Under Secretary; and 
(D)equipment that is not subject to the operational test and evaluation requirements in sections 2366 and 2399 of title 10, United States Code, but that may require limited operational test and evaluation for the purpose of ensuring the safety and survivability of such equipment and personnel using such equipment; and  
(2)ensure the appropriate use, if any, of operational test and evaluation resources to assess technology readiness levels for the purpose of section 2366a of title 10, United States Code, and other applicable technology readiness requirements.  
(d)Inclusion of testing needs in strategic planThe Director, Test Resource Management Center, shall ensure that the strategic plan for Department of Defense test and evaluation resources developed pursuant to section 196 of title 10, United States Code— 
(1)reflects any testing needs of the Department of Defense that are identified as a result of activities under subsection (b); and  
(2)includes an assessment of the test and evaluation facilities, resources, and budgets that will be required to meet such needs.  
(e)Report to CongressNot later than nine months after the date of the enactment of this Act, the Under Secretary and the Director of Operational Test and Evaluation shall submit to the congressional defense committees a report on the review conducted under paragraph (1) of subsection (b), including any new or revised guidance issued pursuant to paragraph (2) of that subsection.  
(f)Clarification of duties with respect to force protection equipmentSection 139(b) of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively; and 
(2)by inserting after paragraph (2) the following: 
 
(3)provide guidance to and consult with the officials described in paragraph (2) with respect to operational test and evaluation or survivability testing (or both) within the Department of Defense of force protection equipment (including non-lethal weapons), which, in such a case— 
(A)shall be guidance and consultation for the purposes of— 
(i)expediting suitable operational test and evaluation; 
(ii)providing objective subject-matter expertise; 
(iii)encouraging data sharing between Department of Defense components; and 
(iv)where appropriate, facilitating the use of common test standards; and 
(B)does not authorize the Director— 
(i)to approve test and evaluation plans for such equipment; or 
(ii)to in any manner delay deployment of such equipment;. 
232.Extension of requirement for Global Research Watch ProgramSection 2365(f) of title 10, United States Code, is amended by striking September 30, 2006 and inserting September 30, 2011. 
233.Sense of Congress on technology sharing of Joint Strike Fighter technologyIt is the sense of Congress that the Secretary of Defense should share technology with regard to the Joint Strike Fighter between the United States Government and the Government of the United Kingdom consistent with the national security interests of both nations. 
234.Report on vehicle-based active protection systems for certain battlefield threats 
(a)Independent assessmentThe Secretary of Defense shall enter into a contract with an appropriate entity independent of the United States Government to conduct an assessment of various foreign and domestic technological approaches to vehicle-based active protection systems for defense against both chemical energy and kinetic energy top-attack and direct fire threats, including anti-tank missiles and rocket propelled grenades, mortars, and other similar battlefield threats. 
(b)Report 
(1)Report requiredThe contract required by subsection (a) shall require the entity entering into such contract to submit to the Secretary of Defense, and to the congressional defense committees, not later than 180 days after the date of the enactment of this Act, a report on the assessment required by that subsection. 
(2)ElementsThe report required under paragraph (1) shall include— 
(A)a detailed comparative analysis and assessment of the technical approaches covered by the assessment under subsection (a), including the feasibility, military utility, cost, and potential short-term and long-term development and deployment schedule of such approaches; and 
(B)any other elements specified by the Secretary in the contract under subsection (a). 
IIIOperation and Maintenance 
 
Subtitle A—Authorization of Appropriations 
Sec. 301. Operation and maintenance funding. 
Sec. 302. Working capital funds. 
Sec. 303. Other Department of Defense programs. 
Subtitle B—Environmental Provisions 
Sec. 311. Revision of requirement for unexploded ordnance program manager. 
Sec. 312. Funding of cooperative agreements under environmental restoration program. 
Sec. 313. Response plan for remediation of unexploded ordnance, discarded military munitions, and munitions constituents. 
Sec. 314. Research on effects of ocean disposal of munitions. 
Sec. 315. Reimbursement of Environmental Protection Agency for certain costs in connection with Moses Lake Wellfield Superfund Site, Moses Lake, Washington. 
Sec. 316. Transfer of Government-furnished uranium stored at Sequoyah Fuels Corporation, Gore, Oklahoma. 
Sec. 317. Extension of authority to grant exemptions to certain requirements. 
Sec. 318. National Academy of Sciences study on human exposure to contaminated drinking water at Camp Lejeune, North Carolina. 
Subtitle C—Program Requirements, Restrictions, and Limitations 
Sec. 321. Limitation on financial management improvement and audit initiatives within the Department of Defense. 
Sec. 322. Funds for exhibits for the national museums of the Armed Forces. 
Sec. 323. Prioritization of funds for equipment readiness and strategic capability. 
Sec. 324. Limitation on deployment of Marine Corps Total Force System to Navy. 
Subtitle D—Workplace and Depot Issues 
Sec. 331. Permanent exclusion of certain contract expenditures from percentage limitation on the performance of depot-level maintenance. 
Sec. 332. Minimum capital investment for certain depots. 
Sec. 333. Extension of temporary authority for contractor performance of security guard functions. 
Subtitle E—Reports 
Sec. 341. Report on Navy Fleet Response Plan. 
Sec. 342. Report on Navy surface ship rotational crew programs. 
Sec. 343. Report on Army live-fire ranges in Hawaii. 
Sec. 344. Comptroller General report on joint standards and protocols for access control systems at Department of Defense installations. 
Sec. 345. Comptroller General report on readiness of Army and Marine Corps ground forces. 
Sec. 346. Report on Air Force safety requirements for Air Force flight training operations at Pueblo Memorial Airport, Colorado. 
Sec. 347. Annual report on Personnel Security Investigations for Industry and National Industrial Security Program. 
Sec. 348. Five-year extension of annual report on training range sustainment plan and training range inventory. 
Sec. 349. Reports on withdrawal or diversion of equipment from reserve units for support of reserve units being mobilized and other units. 
Subtitle F—Other Matters 
Sec. 351. Department of Defense strategic policy on prepositioning of materiel and equipment. 
Sec. 352. Authority to make Department of Defense horses available for adoption. 
Sec. 353. Sale and use of proceeds of recyclable munitions materials. 
Sec. 354. Recovery and transfer to Corporation for the Promotion of Rifle Practice and Firearms Safety of certain firearms, ammunition, and parts granted to foreign countries. 
Sec. 355. Extension of Department of Defense telecommunications benefit program. 
Sec. 356. Extension of availability of funds for commemoration of success of the Armed Forces in Operation Enduring Freedom and Operation Iraqi Freedom. 
Sec. 357. Capital security cost sharing. 
Sec. 358. Utilization of fuel cells as back-up power systems in Department of Defense operations. 
Sec. 359. Improving Department of Defense support for civil authorities. 
Sec. 360. Energy efficiency in weapons platforms. 
Sec. 361. Prioritization of funds within Navy mission operations, ship maintenance, combat support forces, and weapons system support. 
Sec. 362. Provision of adequate storage space to secure personal property outside of assigned military family housing unit. 
Sec. 363. Expansion of payment of replacement value of personal property damaged during transport at Government expense. 
AAuthorization of Appropriations 
301.Operation and maintenance fundingFunds are hereby authorized to be appropriated for fiscal year 2007 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows: 
(1)For the Army, $24,416,352,000. 
(2)For the Navy, $31,157,639,000. 
(3)For the Marine Corps, $3,863,462,000. 
(4)For the Air Force, $31,081,257,000. 
(5)For Defense-wide activities, $20,093,876,000. 
(6)For the Army Reserve, $2,260,802,000. 
(7)For the Naval Reserve, $1,275,764,000. 
(8)For the Marine Corps Reserve, $211,311,000. 
(9)For the Air Force Reserve, $2,698,400,000. 
(10)For the Army National Guard, $4,776,421,000. 
(11)For the Air National Guard, $5,292,517,000. 
(12)For the United States Court of Appeals for the Armed Forces, $11,721,000. 
(13)For Environmental Restoration, Army, $413,794,000. 
(14)For Environmental Restoration, Navy, $304,409,000. 
(15)For Environmental Restoration, Air Force, $423,871,000. 
(16)For Environmental Restoration, Defense-wide, $18,431,000. 
(17)For Environmental Restoration, Formerly Used Defense Sites, $282,790,000. 
(18)For Former Soviet Union Threat Reduction programs, $372,128,000. 
(19)For Overseas Humanitarian Disaster and Civic Aid, $63,204,000. 
302.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2007 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds in amounts as follows: 
(1)For the Defense Working Capital Funds, $161,998,000. 
(2)For the National Defense Sealift Fund, $1,071,932,000. 
(3)For the Defense Working Capital Fund, Defense Commissary, $1,184,000,000. 
(4)For the Pentagon Reservation Maintenance Revolving Fund, $18,500,000. 
303.Other Department of Defense programs 
(a)Defense health programFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2007 for expenses, not otherwise provided for, for the Defense Health Program, $21,426,621,000, of which— 
(1)$20,894,663,000 is for Operation and Maintenance; 
(2)$135,603,000 is for Research, Development, Test, and Evaluation; and 
(3)$396,355,000 is for Procurement. 
(b)Chemical agents and munitions destruction, defense 
(1)Funds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2007 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, $1,277,304,000, of which— 
(A)$1,046,290,000 is for Operation and Maintenance; and 
(B)$231,014,000 is for Research, Development, Test, and Evaluation. 
(2)Amounts authorized to be appropriated under paragraph (1) are authorized for— 
(A)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act for Fiscal Year 1986 (50 U.S.C. 1521); and 
(B)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act. 
(c)Drug interdiction and counter-drug activities, defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2006 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, $926,890,000. 
(d)Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2006 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, $216,297,000, of which— 
(1)$214,897,000 is for Operation and Maintenance; and 
(2)$1,400,000 is for Procurement. 
BEnvironmental Provisions 
311.Revision of requirement for unexploded ordnance program managerSection 2701(k) of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking establish and inserting designate; and 
(B)by inserting research, after characterization,; 
(2)by striking paragraph (2) and redesignating paragraph (3) as paragraph (4); and 
(3)by inserting after paragraph (1) the following new paragraphs: 
 
(2)The position of program manager shall be filled by— 
(A)an employee in a position that is equivalent to pay grade O-6 or above; or 
(B)a member of the armed forces who is serving in the grade of colonel or, in the case of the Navy, captain, or in a higher grade. 
(3)The program manager shall report to the Deputy Under Secretary of Defense for Installations and Environment.. 
312.Funding of cooperative agreements under environmental restoration programSection 2701(d)(2) of title 10, United States Code, is amended by adding at the end the following new sentence: This two-year limitation does not apply to an agreement funded using amounts in the Department of Defense Base Closure Account 1990 or the Department of Defense Base Closure Account 2005 established under sections 2906 and 2906A of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note).. 
313.Response plan for remediation of unexploded ordnance, discarded military munitions, and munitions constituents 
(a)Performance Goals for RemediationThe Secretary of Defense shall set the following remediation goals with regard to unexploded ordnance, discarded military munitions, and munitions constituents: 
(1)To complete, by not later than September 30, 2007, preliminary assessments of unexploded ordnance, discarded military munitions, and munitions constituents at all active installations and formerly used defense sites (other than operational ranges). 
(2)To complete, by not later than September 30, 2010, site inspections of unexploded ordnance, discarded military munitions, and munitions constituents at all active installations and formerly used defense sites (other than operational ranges). 
(3)To achieve, by not later than September 30, 2009, a remedy in place or response complete for unexploded ordnance, discarded military munitions, and munitions constituents at all military installations closed or realigned as part of a round of defense base closure and realignment occurring prior to the 2005 round. 
(4)To achieve, by a date certain established by the Secretary of Defense, a remedy in place or response complete for unexploded ordnance, discarded military munitions, and munitions constituents at all active installations and formerly used defense sites (other than operational ranges) and all military installations realigned or closed under the 2005 round of defense base closure and realignment. 
(b)Response Plan Required 
(1)In generalNot later than March 1, 2007, the Secretary of Defense shall submit to the congressional defense committees a comprehensive plan for addressing the remediation of unexploded ordnance, discarded military munitions, and munitions constituents at current and former defense sites (other than operational ranges). 
(2)ContentThe plan required by paragraph (1) shall include— 
(A)a schedule, including interim goals, for achieving the goals described in paragraphs (1) through (3) of subsection (a), based upon the Munitions Response Site Prioritization Protocol established by the Department of Defense; 
(B)such interim goals as the Secretary determines feasible for efficiently achieving the goal required under paragraph (4) of such subsection; and 
(C)an estimate of the funding required to achieve the goals established pursuant to such subsection and the interim goals established pursuant to subparagraphs (A) and (B). 
(3)UpdatesNot later than March 15 of 2008, 2009, and 2010, the Secretary shall submit to the congressional defense committees an update of the plan required under paragraph (1). The Secretary may include the update in the report on environmental restoration activities that is submitted to Congress under section 2706(a) of title 10, United States Code, in the year in which that update is required and may include in the update any adjustment to the remediation goals established under subsection (a) that the Secretary determines necessary to respond to unforeseen circumstances. 
(c)Report on Reuse Standards and PrinciplesNot later than March 1, 2007, the Secretary of Defense shall submit to the congressional defense committees a report on the status of the efforts of the Department of Defense to achieve agreement with relevant regulatory agencies on appropriate reuse standards or principles, including— 
(1)a description of any standards or principles that have been agreed upon; and 
(2)a discussion of any issues that remain in disagreement, including the impact that any such disagreement is likely to have on the ability of the Department of Defense to carry out the response plan required by subsection (b). 
(d)DefinitionsIn this section: 
(1)The terms unexploded ordnance and operational range have the meanings given such terms in section 101(e) of title 10, United States Code. 
(2)The terms discarded military munitions, munitions constituents, and defense site have the meanings given such terms in section 2710(e) of such title. 
(e)Conforming RepealSection 313 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1051; 10 U.S.C. 2706 note) is repealed. 
314.Research on effects of ocean disposal of munitions 
(a)Identification of Disposal Sites 
(1)Historical reviewThe Secretary of Defense shall conduct a historical review of available records to determine the number, size, and probable locations of sites where the Armed Forces disposed of military munitions in coastal waters. The historical review shall, to the extent possible, identify the types of munitions at individual sites. 
(2)CooperationThe Secretary shall request the assistance of the Coast Guard, the National Oceanic and Atmospheric Administration, and other relevant Federal agencies in conducting the review required by this subsection.  
(3)Interim reportsThe Secretary shall periodically, but no less often than annually, release any new information obtained during the historical review conducted under paragraph (1). The Secretary may withhold from public release the exact nature and locations of munitions the potential unauthorized retrieval of which could pose a significant threat to the national defense or public safety. 
(4)Inclusion of information in annual report on environmental restoration activitiesThe Secretary shall include the information obtained pursuant to the review conducted under paragraph (1) in the annual report on environmental restoration activities submitted to Congress under section 2706 of title 10, United States Code. 
(5)Final reportThe Secretary shall complete the historical review required under paragraph (1) and submit a final report on the findings of such review in the annual report on environmental restoration activities submitted to Congress for fiscal year 2009. 
(b)Identification of Navigational and Safety Hazards 
(1)Identification of hazardsThe Secretary of Defense shall provide available information to the Secretary of Commerce to assist the National Oceanic and Atmospheric Administration in preparing nautical charts and other navigational materials for coastal waters that identify known or potential hazards posed by disposed military munitions to private activities, including commercial shipping and fishing operations. 
(2)Continuation of information activitiesThe Secretary of Defense shall continue activities to inform potentially affected users of the ocean environment, particularly fishing operations, of the possible hazards from contact with disposed military munitions and the proper methods to mitigate such hazards. 
(c)Research 
(1)In generalThe Secretary of Defense shall continue to conduct research on the effects on the ocean environment and those who use it of military munitions disposed of in coastal waters. 
(2)ScopeResearch under paragraph (1) shall include— 
(A)the sampling and analysis of ocean waters and sea beds at or adjacent to military munitions disposal sites selected pursuant to paragraph (3) to determine whether the disposed military munitions have caused or are causing contamination of such waters or sea beds; 
(B)investigation into the long-term effects of seawater exposure on disposed military munitions, particularly effects on chemical munitions; 
(C)investigation into the impacts any such contamination may have on the ocean environment and those who use it, including public health risks; 
(D)investigation into the feasibility of removing or otherwise remediating the military munitions; and 
(E)the development of effective safety measures for dealing with such military munitions. 
(3)Research criteriaIn conducting the research required by this subsection, the Secretary shall ensure that the sampling, analysis, and investigations are conducted at representative sites, taking into account factors such as depth, water temperature, nature of the military munitions present, and relative proximity to onshore populations. In conducting such research, the Secretary shall select at least two representative sites each in the areas of the Atlantic coast, the Pacific coast (including Alaska), and the Hawaiian Islands. 
(4)Authority to make grants and enter into cooperative agreementsIn conducting research under this subsection, the Secretary may make grants to, and enter into cooperative agreements with, qualified research entities. 
(d)MonitoringIf the historical review required by subsection (a) or the research required by subsection (c) indicates that contamination is being released into the ocean waters from disposed military munitions at a particular site or that the site poses a significant public health or safety risk, the Secretary of Defense shall institute appropriate monitoring mechanisms at that site and report to the congressional defense committees on any additional measures that may be necessary to address the release or risk, as applicable. 
(e)DefinitionsIn this section: 
(1)The term coastal waters means that part of the ocean extending from the coast line of the United States to the outer boundary of the outer Continental Shelf. 
(2)The term coast line has the meaning given that term in section 2(c) of the Submerged Lands Act (43 U.S.C. 1301(c)). 
(3)The term military munitions has the meaning given that term in section 101(e) of title 10, United States Code.  
(4)The term outer Continental Shelf has the meaning given that term in section 2(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1331(a)). 
315.Reimbursement of Environmental Protection Agency for certain costs in connection with Moses Lake Wellfield Superfund Site, Moses Lake, Washington 
(a)Authority To Reimburse 
(1)Transfer amountUsing funds described in subsection (b), the Secretary of Defense may transfer not more than $111,114.03 to the Moses Lake Wellfield Superfund Site 10–6J Special Account. 
(2)Purpose of reimbursementThe payment under paragraph (1) is to reimburse the Environmental Protection Agency for its costs incurred in overseeing a remedial investigation/feasibility study performed by the Department of the Army under the Defense Environmental Restoration Program at the former Larson Air Force Base, Moses Lake Superfund Site, Moses Lake, Washington. 
(3)Interagency agreementThe reimbursement described in paragraph (2) is provided for in the interagency agreement entered into by the Department of the Army and the Environmental Protection Agency for the Moses Lake Wellfield Superfund Site in March 1999. 
(b)Source of FundsAny payment under subsection (a) shall be made using funds authorized to be appropriated by section 301(17) for operation and maintenance for Environmental Restoration, Formerly Used Defense Sites. 
(c)Use of FundsThe Environmental Protection Agency shall use the amount transferred under subsection (a) to pay costs incurred by the Agency at the Moses Lake Wellfield Superfund Site. 
316.Transfer of Government-furnished uranium stored at Sequoyah Fuels Corporation, Gore, Oklahoma 
(a)Transport and DisposalSubject to subsection (c), the Secretary of the Army shall transport to an authorized disposal facility for appropriate disposal all of the Government-furnished uranium in the chemical and physical form in which it is stored at the Sequoyah Fuels Corporation site in Gore, Oklahoma. 
(b)Source of FundsFunds authorized to be appropriated pursuant to section 301(1) for operation and maintenance for the Army may be used for the transport and disposal required under subsection (a). 
(c)LiabilityThe Secretary may only transport uranium under subsection (a) after receiving from Sequoyah Fuels Corporation a written agreement satisfactory to the Secretary that provides that— 
(1)the United States assumes no liability, legal or otherwise, of Sequoyah Fuels Corporation by transporting the uranium; and 
(2)the Sequoyah Fuels Corporation waives any and all claims it may have against the United States related to the transported uranium. 
(d)Completion of TransportThe Secretary shall complete the transport of uranium under subsection (a) not later than March 31, 2007.  
317.Extension of authority to grant exemptions to certain requirements 
(a)Amendment to toxic substances control actSection 6(e)(3) of the Toxic Substances Control Act (15 U.S.C. 2605(e)(3)) is amended— 
(1)in subparagraph (A), by striking subparagraphs (B) and (C) and inserting subparagraphs (B), (C), and (D); 
(2)in subparagraph (B), by striking but not more than one year from the date it is granted and inserting but not more than 1 year from the date it is granted, except as provided in subparagraph (D); and 
(3)by adding at the end the following new subparagraph: 
 
(D)The Administrator may extend an exemption granted pursuant to subparagraph (B) that has not yet expired for a period not to exceed 60 days for the purpose of authorizing the Secretary of Defense and the Secretaries of the military departments to provide for the transportation into the customs territory of the United States of polychlorinated biphenyls generated by or under the control of the Department of Defense for purposes of their disposal, treatment, or storage in the customs territory of the United States if those polychlorinated biphenyls are already in transit from their storage locations but the Administrator determines, in the sole discretion of the Administrator, they would not otherwise arrive in the customs territory of the United States within the period of the original exemption. The Administrator shall promptly publish notice of such extension in the Federal Register.. 
(b)Sunset dateThe amendments made by subsection (a) shall cease to have effect on September 30, 2012. The termination of the authority to grant exemptions pursuant to such amendments shall not effect the validity of any exemption granted prior to such date. 
(c)ReportNot later than March 1, 2011, the Secretary of Defense shall submit to the Committee on Armed Services and the Committee on Environment and Public Works of the Senate and the Committee on Armed Services and the Committee on Energy and Commerce of the House of Representatives a report on the status of foreign-manufactured polychlorinated biphenyls under the control of the Department of Defense outside the United States. The report shall address, at a minimum— 
(1)the remaining volume of such foreign-manufactured polychlorinated biphenyls that may require transportation into the customs territory of the United States for disposal, treatment, or storage; and 
(2)the efforts that have been made by the Department of Defense and other Federal agencies to reduce such volume by— 
(A)reducing the volume of foreign-manufactured polychlorinated biphenyls under the control of the Department of Defense outside the United States; or 
(B)developing alternative options for the disposal, treatment, or storage of such foreign-manufactured polychlorinated biphenyls. 
318.National Academy of Sciences study on human exposure to contaminated drinking water at Camp Lejeune, North Carolina 
(a)Study Required 
(1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of the Navy shall enter into an agreement with the National Academy of Sciences to conduct a comprehensive review and evaluation of the available scientific and medical evidence regarding associations between pre-natal, child, and adult exposure to drinking water contaminated with trichloroethylene (TCE) and tetrachloroethylene (PCE) at Camp Lejeune, North Carolina, as well as other pre-natal, child, and adult exposures to levels of trichloroethylene and tetrachloroethylene similar to those experienced at Camp Lejeune, and birth defects or diseases and any other adverse health effects. 
(2)ElementsIn conducting the review and evaluation, the Academy shall review and summarize the scientific and medical evidence and assess the strength of that evidence in establishing a link or association between exposure to trichloroethylene and tetrachloroethylene and each birth defect or disease suspected to be associated with such exposure. For each birth defect or disease reviewed, the Academy shall determine, to the extent practicable with available scientific and medical data, whether— 
(A)a statistical association with such contaminant exposures exists; and 
(B)there exist plausible biological mechanisms or other evidence of a causal relationship between contaminant exposures and the birth defect or disease. 
(3)Scope of reviewIn conducting the review and evaluation, the Academy shall include a review and evaluation of— 
(A)the toxicologic and epidemiologic literature on adverse health effects of trichloroethylene and tetrachloroethylene, including epidemiologic and risk assessment reports from government agencies; 
(B)recent literature reviews by the National Research Council, Institute of Medicine, and other groups; 
(C)the completed and on-going Agency for Toxic Substances Disease Registry (ATSDR) studies on potential trichloroethylene and tetrachloroethylene exposure at Camp Lejeune; and 
(D)published meta-analyses. 
(4)Peer reviewThe Academy shall obtain the peer review of the report prepared as a result of the review and evaluation under applicable Academy procedures. 
(5)SubmittalThe Academy shall submit the report prepared as a result of the review and evaluation to the Secretary and Congress not later than 18 months after entering into the agreement for the review and evaluation under paragraph (1). 
(b)Notice on Exposure 
(1)Notice requiredUpon completion of the current epidemiological study by the Agency for Toxic Substances Disease Registry, known as the Exposure to Volatile Organic Compounds in Drinking Water and Specific Birth Defects and Childhood Cancers, United States Marine Corps Base Camp Lejeune, North Carolina, the Commandant of the Marine Corps shall take appropriate actions, including the use of national media such as newspapers, television, and the Internet, to notify former Camp Lejeune residents and employees who may have been exposed to drinking water impacted by trichloroethylene and tetrachloroethylene of the results of the study. 
(2)ElementsThe information provided by the Commandant of the Marine Corps under paragraph (1) shall be prepared in conjunction with the Agency for Toxic Substances Disease Registry and shall include a description of sources of additional information relating to such exposure, including, but not be limited to, the following: 
(A)A description of the events resulting in exposure to contaminated drinking water at Camp Lejeune. 
(B)A description of the duration and extent of the contamination of drinking water at Camp Lejeune. 
(C)The known and suspected health effects of exposure to the drinking water impacted by trichloroethylene and tetrachloroethylene at Camp Lejeune. 
CProgram Requirements, Restrictions, and Limitations 
321.Limitation on financial management improvement and audit initiatives within the Department of Defense 
(a)LimitationThe Secretary of Defense may not obligate or expend any funds for the purpose of any financial management improvement activity relating to the preparation, processing, or auditing of financial statements until the Secretary submits to the congressional defense committees a written determination that each activity proposed to be funded is— 
(1)consistent with the financial management improvement plan of the Department of Defense required by section 376(a)(1) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 190–163; 119 Stat. 3213); and 
(2)likely to improve internal controls or otherwise result in sustained improvements in the ability of the Department to produce timely, reliable, and complete financial management information. 
(b)ExceptionThe limitation in subsection (a) shall not apply to an activity directed exclusively at assessing the adequacy of internal controls and remediating any inadequacy identified pursuant to such assessment. 
322.Funds for exhibits for the national museums of the Armed Forces 
(a)National Museum of the United States ArmyOf the amounts authorized to be appropriated by section 301(1) for operation and maintenance for the Army, not less than $3,000,000 may be available to the Secretary of the Army for the acquisition, installation, and maintenance of exhibits at the facility designated by the Secretary as the National Museum of the United States Army. The Secretary may enter into a contract with the Army Historical Foundation for the purpose of performing such acquisition, installation, and maintenance. 
(b)National Museum of the United States NavyOf the amounts authorized to be appropriated by section 301(2) for operation and maintenance for the Navy, not less than $3,000,000 may be available to the Secretary of the Navy for the acquisition, installation, and maintenance of exhibits at the facility designated by the Secretary as the National Museum of the United States Navy. The Secretary may enter into a contract with the Naval Historical Foundation for the purpose of performing such acquisition, installation, and maintenance. 
(c)National Museum of the Marine Corps and Heritage CenterOf the amounts authorized to be appropriated by section 301(3) for operation and maintenance for the Marine Corps, not less than $3,000,000 may be available to the Secretary of the Navy for the acquisition, installation, and maintenance of exhibits at the National Museum of the Marine Corps and Heritage Center. The Secretary may enter into a contract with the United States Marine Corps Heritage Foundation for the purpose of performing such acquisition, installation, and maintenance. 
(d)National Museum of the United States Air ForceOf the amounts authorized to be appropriated by section 301(4) for operation and maintenance for the Air Force, not less than $3,000,000 may be available to the Secretary of the Air Force for the acquisition, installation, and maintenance of exhibits at the facility designated by the Secretary as the National Museum of the United States Air Force. The Secretary may enter into a contract with the Air Force Museum Foundation for the purpose of performing such acquisition, installation, and maintenance. 
(e)Reimbursement 
(1)Authority to accept reimbursementAfter September 30, 2006, the Secretary of a military department may accept funds from any non-profit entity authorized to support the national museum of the applicable Armed Force to reimburse the Secretary for amounts obligated and expended by the Secretary from amounts made available to the Secretary under this section. 
(2)TreatmentAmounts accepted as reimbursement under paragraph (1) shall be credited to the account that was used to cover the costs for which the reimbursement was provided. Amounts so credited shall be merged with amounts in that account, and shall be available for the same purposes, and subject to the same conditions and limitations, as other amounts in that account. 
323.Prioritization of funds for equipment readiness and strategic capability 
(a)Prioritization of fundsThe Secretary of Defense shall take such steps as may be necessary through the planning, programming, budgeting, and execution systems of the Department of Defense to ensure that financial resources are provided for each fiscal year as necessary to enable— 
(1)the Secretary of each military department to meet the requirements of that military department for that fiscal year for the repair, recapitalization, and replacement of equipment used in the global war on terrorism; and 
(2)the Secretary of the Army to meet the requirements of the Army for that fiscal year, in addition to the requirements under paragraph (1), for— 
(A)the fulfillment of the equipment requirements of units transforming to modularity in accordance with the Modular Force Initiative report submitted to Congress in March 2006; and 
(B)the reconstitution of equipment and materiel in prepositioned stocks in accordance with requirements under the Army Prepositioned Stocks Strategy 2012 or a subsequent strategy implemented under the guidelines in section 2229 of title 10, United States Code. 
(b)Submission of budget information 
(1)Submission of informationAs part of the budget justification materials submitted to Congress in support of the President’s budget for a fiscal year or a request for supplemental appropriations, the Secretary of Defense shall include the following: 
(A)The information described in paragraph (2) for the fiscal year for which the budget justification materials are submitted, the fiscal year during which the materials are submitted, and the preceding fiscal year. 
(B)The information described in paragraph (2) for each of the fiscal years covered by the future-years defense program for the fiscal year in which the report is submitted based on estimates of any amounts required to meet each of the requirements under subsection (a) that are not met for that fiscal year and are deferred to the future-years defense program. 
(C)A consolidated budget justification summary of the information submitted under subparagraphs (A) and (B). 
(2)Information describedThe information described in this paragraph is information that clearly and separately identifies, by appropriations account, budget activity, activity group, sub-activity group, and program element or line item, the amounts requested for the programs, projects, and activities of— 
(A)each of the military departments for the repair, recapitalization, or replacement of equipment used in the global war on terrorism; and 
(B)the Army for— 
(i)the fulfillment of the equipment requirements of units transforming to modularity; and 
(ii)the reconstitution of equipment and materiel in prepositioned stocks. 
(3)Additional information in first reportAs part of the budget justification materials submitted to Congress in support of the President’s budget for fiscal year 2008, the Secretary of Defense shall also include the information described in paragraph (2) for fiscal years 2003, 2004, and 2005. 
(c)Annual report on Army progressOn the date on which the President submits to Congress the budget for a fiscal year under section 1105 of title 31, United States Code, the Secretary of the Army shall submit to the congressional defense committees a report setting forth the progress of the Army in meeting the requirements of subsection (a). Any information required to be included in the report concerning funding priorities under paragraph (1) or (2) of subsection (a) shall be itemized by active duty component and reserve component. Each such report shall include the following: 
(1)A complete itemization of the requirements for the funding priorities in subsection (a), including an itemization for all types of modular brigades and an itemization for the replacement of equipment withdrawn or diverted from the reserve component for use in the global war on terrorism. 
(2)A list of any shortfalls that exist between available funding, equipment, supplies, and industrial capacity and required funding, equipment, supplies, and industrial capacity in accordance with the funding priorities in subsection (a). 
(3)A list of the requirements for the funding priorities in subsection (a) that the Army has included in the budget for that fiscal year, including a detailed listing of the type, quantity, and cost of the equipment the Army plans to repair, recapitalize, or procure, set forth by appropriations account and Army component. 
(4)An assessment of the progress made during that fiscal year toward meeting the overall requirements of the funding priorities in subsection (a). 
(5)A schedule for meeting the requirements of subsection (a). 
(6)A description of how the Army defines costs associated with modularity versus the costs associated with modernizing equipment platforms and the reset (repair, recapitalization, or replacement) of equipment used during the global war on terrorism, including the funding expended on, and the future funding required for, such reset requirements. 
(7)A complete itemization of the amount of funds expended to date on the modular brigades. 
(8)The results of Army assessments of modular force capabilities, including lessons learned from existing modular units and any modifications that have been made to modularity. 
(9)The comments of the Chief of the National Guard Bureau and the Chief of the Army Reserve on each of the items described in paragraphs (1) through (8). 
(d)Annual Comptroller General report on Army progressNot later than 45 days after the date on which the President submits to Congress the budget for a fiscal year under section 1105 of title 31, United States Code, the Comptroller General shall submit to the congressional defense committees a report containing the assessment of the Comptroller General on the following: 
(1)The progress of the Army in meeting the requirements of subsection (a), including progress in equipping and manning modular units in the regular components and reserve components of the Armed Forces. 
(2)The use of funds by the Army for meeting the requirements of subsection (a). 
(3)The progress of the Army in conducting further testing and evaluations of designs under the modularity initiative. 
(e)Termination of report requirementsThe requirement for the submission of a report under subsection (c) or (d) shall terminate on the date of the submission of the report required to be submitted under that subsection to accompany or follow the President’s budget submission for fiscal year 2012. 
324.Limitation on deployment of Marine Corps Total Force System to Navy 
(a)LimitationThe Secretary of the Navy may not deploy the Marine Corps Total Force System (MCTFS) (or any derivative system of the MCTFS) to the Navy until the date on which the congressional defense committees and the Secretary of the Navy receive the written determination of the Chairman of the Defense Business Systems Management Committee submitted under subsection (d) that the deployment of the MCTFS to the Navy is in the best interests of the Department of Defense. 
(b)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees and the Comptroller General a report on the Marine Corps Total Force System (MCTFS). The report shall include the following: 
(1)An analysis of alternatives to the MCTFS, including a detailed comparison between the cost of deploying and operating the MCTFS within the Navy and the cost of including the Navy in the Defense Integrated Military Human Resources System. 
(2)A business case analysis, including an analysis of the costs and benefits to both the Department of the Navy and the Department of Defense of the alternatives to the MCTFS considered under the analysis required by paragraph (1). 
(3)An analysis of the compatibility of the MCTFS with the enterprise architecture of the Department of Defense, including a detailed estimate of all interface costs with current or planned Department-wide military manpower, personnel, and pay information technology systems. 
(c)Comptroller General assessmentNot later than 90 days after the date on which the Comptroller General receives the report submitted under subsection (b), the Comptroller General shall submit to the congressional defense committees and to the Chairman of the Defense Business Systems Management Committee a written assessment of the report. 
(d)Determination of Chairman of Defense Business Systems Management CommitteeNot sooner than 120 days after the date on which the Comptroller General receives the report submitted under subsection (b), the Chairman of the Defense Business Systems Management Committee shall review the analysis included in the report, together with any other relevant information available to the Chairman, and submit to the congressional defense committees and the Secretary of the Navy the written determination of the Chairman of whether the deployment of the MCTFS to the Navy is in the best interests of the Department of Defense. 
DWorkplace and Depot Issues 
331.Permanent exclusion of certain contract expenditures from percentage limitation on the performance of depot-level maintenance 
(a)Permanent exclusionSection 2474(f) of title 10, United States Code, is amended— 
(1)by striking (1) Amounts and inserting Amounts;  
(2)by striking entered into during fiscal years 2003 through 2009; and 
(3)by striking paragraph (2). 
(b)Inclusion of certain items in annual report 
(1)Inclusion of certain itemsParagraph (2) of section 2466(d) of such title is amended to read as follows: 
 
(2)Each report required under paragraph (1) shall include as a separate item any expenditure covered by section 2474(f) of this title that was made during the fiscal year covered by the report and shall specify the amount and nature of each such expenditure.. 
(2)Conforming amendmentThe heading for subsection (d) of section 2466 of such title is amended to read as follows: Annual report.—. 
332.Minimum capital investment for certain depots 
(a)Minimum investment levelsChapter 146 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2476.Minimum capital investment for certain depots 
(a)Minimum investmentEach fiscal year, the Secretary of a military department shall invest in the capital budgets of the covered depots of that military department a total amount equal to not less than six percent of the average total combined workload funded at all the depots of that military department for the preceding three fiscal years. 
(b)Capital budgetFor purposes of this section, the capital budget of a depot includes investment funds spent on depot infrastructure, equipment, and process improvement in direct support of depot operations. 
(c)WaiverThe Secretary of Defense may waive the requirement under subsection (a) with respect to a military department for a fiscal year if the Secretary determines that the waiver is necessary for reasons of national security. Whenever the Secretary makes such a waiver, the Secretary shall notify the congressional defense committees of the waiver and the reasons for the waiver. 
(d)Annual report 
(1)Not later than 45 days after the date on which the President submits to Congress the budget for a fiscal year under section 1105 of title 31, the Secretary of Defense shall submit to the congressional defense committees a report containing budget justification documents summarizing the level of capital investment for each military department as of the end of the preceding fiscal year. 
(2)Each report submitted under paragraph (1) shall include the following: 
(A)A specification of any statutory, regulatory, or operational impediments to achieving the requirement under subsection (a) with respect to each military department. 
(B)A description of the benchmarks for capital investment established for each covered depot and military department and the relationship of the benchmarks to applicable performance measurement methods used in the private sector. 
(C)If the requirement under subsection (a) is not met for a military department for the fiscal year covered by the report, a statement of the reasons why the requirement was not met and a plan of actions for meeting the requirement for the fiscal year beginning in the year in which such report is submitted. 
(e)Covered depotIn this section, the term covered depot means any of the following: 
(1)With respect to the Department of the Army: 
(A)Anniston Army Depot, Alabama. 
(B)Letterkenny Army Depot, Pennsylvania.  
(C)Tobyhanna Army Depot, Pennsylvania. 
(D)Corpus Christi Army Depot, Texas.  
(E)Red River Army Depot, Texas. 
(2)With respect to the Department of the Navy: 
(A)Fleet Readiness Center East Site, Cherry Point, North Carolina. 
(B)Fleet Readiness Center Southwest Site, North Island, California. 
(C)Fleet Readiness Center Southeast Site, Jacksonville, Florida. 
(D)Portsmouth Naval Shipyard, Maine. 
(E)Pearl Harbor Naval Shipyard, Hawaii. 
(F)Puget Sound Naval Shipyard, Washington.  
(G)Norfolk Naval Shipyard, Virginia. 
(H)Marine Corps Logistics Base, Albany, Georgia. 
(I)Marine Corps Logistics Base, Barstow, California. 
(3)With respect to the Department of the Air Force: 
(A)Warner-Robins Air Logistics Center, Georgia. 
(B)Ogden Air Logistics Center, Utah. 
(C)Oklahoma City Air Logistics Center, Oklahoma.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2476. Minimum capital investment for certain depots.. 
(c)Effective dateSection 2476 of title 10, United States Code, as added by subsection (a), shall take effect on October 1, 2006. 
(d)Two year phase-in for Departments of the Army and the Navy 
(1)Reduced percentage of required investment for fiscal years 2007 and 2008The Secretary of the Army shall apply subsection (a) of section 2476 of title 10, United States Code, as added by subsection (a), to the covered depots of the Army, and the Secretary of the Navy shall apply such subsection to the covered depots of the Department of the Navy— 
(A)for fiscal year 2007, by substituting four percent for six percent; and 
(B)for fiscal year 2008, by substituting five percent for six percent. 
(2)Covered depotsIn this subsection, the term covered depot has the meaning given that term in subsection (e) of section 2476 of title 10, United States Code, as added by subsection (a). 
333.Extension of temporary authority for contractor performance of security guard functions 
(a)Extension and limitation on total number of contractorsSection 332(c) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314) is amended— 
(1)by striking September 30, 2007 both places it appears and inserting September 30, 2009; 
(2)by redesignating subsection (d) as subsection (e); and 
(3)by inserting after subsection (c) the following new subsection (d): 
 
(d)LimitationThe total number of personnel employed to perform security guard functions under all contracts entered into pursuant to this section shall not exceed— 
(1)for fiscal year 2007, the total number of such personnel employed under such contracts on October 1, 2006; 
(2)for fiscal year 2008, the number equal to 90 percent of the total number of such personnel employed under such contracts on October 1, 2006; and 
(3)for fiscal year 2009, the number equal to 80 percent of the total number of such personnel employed under such contracts on October 1, 2006.. 
(b)Report on contractor performance of security-guard functionsNot later than February 1, 2007, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on contractor performance of security guard functions under section 332 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314). The report shall include the following: 
(1)An explanation of progress made toward implementing each of the seven recommendations in the Comptroller General report entitled “Contract Security Guards: Army’s Guard Program Requires Greater Oversight and Reassessment of Acquisition Approach” (GAO-06-284). 
(2)An assessment, taking into consideration the observations made by the Comptroller General on the report of the Department of Defense of November 2005 that is entitled Department of Defense Installation Security Guard Requirement Assessment and Plan, of the following: 
(A)The cost-effectiveness of using contractors rather than Department of Defense employees to perform security-guard functions. 
(B)The performance of contractors employed as security guards compared with the performance of military personnel who have served as security guards. 
(C)Specific results of on-site visits made by officials designated by the Secretary of Defense to military installations using contractors to perform security-guard functions. 
(c)Contract limitationNo contract may be entered into under section 332 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314) after September 30, 2007, until the report required under subsection (b) is submitted. 
EReports 
341.Report on Navy Fleet Response Plan 
(a)Report requiredNot later than December 1, 2006, the Secretary of the Navy shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the program of the Navy referred to as the Fleet Response Plan. The report shall include the following: 
(1)A directive that provides guidance for the conduct of the Plan and standardizes terms and definitions. 
(2)Performance measures for evaluation of the Plan. 
(3)Costs and resources needed to achieve objectives of the Plan, including any incremental effect on the Navy Operation and Maintenance budget. 
(4)Operational tests, exercises, war games, experiments, and deployments used to test performance. 
(5)A collection and synthesis of lessons learned from the implementation of the Plan as of the date on which the report is submitted. 
(6)Evaluation of each of the following with respect to each ship participating in the Plan: 
(A)Combat readiness, including training requirements. 
(B)Ship material condition, including trending data for mission degrading casualty reports rated as C3 or C4. 
(C)Professional development training requirements accomplished during a deployment and at home station. 
(D)Crew retention statistics. 
(7)Any proposed changes to the Surface Force Training Manual. 
(8)The amount of funding required to effectively implement the operation and maintenance requirements of the Plan by ship class. 
(9)Any recommendations of the Secretary of the Navy with respect to expanding the Plan to include Expeditionary Strike Groups. 
(b)Comptroller general reportNot later than 120 days after the date on which the Secretary of the Navy submits the report required under subsection (a), the Comptroller General shall submit to the congressional defense committees a report containing a review of the report required under that subsection. The Comptroller General’s report shall include the following: 
(1)An examination of the management approaches of the Navy in implementing the Fleet Response Plan. 
(2)An assessment of the adequacy of Navy directives and guidance with respect to maintenance and training requirements and procedures. 
(3)An analysis and assessment of the adequacy of the Navy’s evaluation criteria for the Plan. 
(4)An evaluation of Navy data on aircraft carriers, destroyers, and cruisers that participated in the Plan with respect to readiness, response time, and availability for routine or unforeseen deployments. 
(5)An assessment of the Navy’s progress in identifying the amount of funding required to effectively implement the operations and maintenance requirements of the Plan and the effect of providing funding in an amount less than that amount. 
(6)Any recommendations of the Comptroller General with respect to expanding the Plan to include Expeditionary Strike Groups. 
(c)Postponement of expansionThe Secretary of the Navy may not expand the implementation of the Fleet Response Plan beyond the Carrier Strike Groups until the date that is six months after the date on which the Secretary of the Navy submits the report required under subsection (a). 
342.Report on Navy surface ship rotational crew programs 
(a)Report requiredNot later than April 1, 2007, the Secretary of the Navy shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the ship rotational crew experiment referred to in subsection (c)(1). The report shall include the following: 
(1)A comparison between the three destroyers participating in that experiment and destroyers not participating in the experiment that takes into consideration each of the following: 
(A)Cost-effectiveness, including a comparison of travel and per diem expenses, maintenance costs, and other costs. 
(B)Maintenance procedures, impacts, and deficiencies, including the number and characterization of maintenance deficiencies, the extent of voyage repairs, post-deployment assessments of the material condition of the ships, and the extent to which work levels were maintained. 
(C)Mission training requirements. 
(D)Professional development requirements and opportunities. 
(E)Liberty port of call opportunities. 
(F)Movement and transportation of crew. 
(G)Inventory and property accountability. 
(H)Policies and procedures for assigning billets for rotating crews. 
(I)Crew retention statistics. 
(J)Readiness and mission capability data. 
(2)Results from surveys administered or focus groups held to obtain representative views from commanding officers, officers, and enlisted members on the effects of rotational crew experiments on quality of life, training, professional development, maintenance, mission effectiveness, and other issues. 
(3)The extent to which standard policies and procedures were developed and used for participating ships. 
(4)Lessons learned from the experiment.  
(5)An assessment from the combatant commanders on the crew mission performance when deployed. 
(6)An assessment from the commander of the Fleet Forces Command on the material condition, maintenance, and crew training of each participating ship. 
(7)Any recommendations of the Secretary of the Navy with respect to the extension of the ship rotational crew experiment or the implementation of the experiment for other surface vessels. 
(b)Postponement of implementationThe Secretary of the Navy may not begin implementation of any new surface ship rotational crew experiment or program during the period beginning on the date of the enactment of this Act and ending on October 1, 2009. 
(c)Treatment of existing experiments 
(1)Destroyer experimentNot later than January 1, 2007, the Secretary of the Navy shall terminate the existing ship rotational crew experiment involving the U.S.S. Gonzalez (DDG-66), the U.S.S. Stout (DDG-55), and the U.S.S. Laboon (DDG-58) that is known as the sea swap. 
(2)Patrol Coastal class ship experimentThe Secretary of the Navy may continue the existing ship rotational crew program that is currently in use by overseas-based Patrol Coastal class ships. 
(3)Mine Countermeasures ShipsThe Secretary of the Navy may continue the existing ship rotational crew program that is currently in use by MCM and MHC ships. 
(4)Littoral Combat ShipsThe Secretary of the Navy may employ a two crew for one ship (commonly referred to as Blue-Gold) rotational crew program for the first two ships of each Littoral combat ship design (LCS 1-4). 
(d)Comptroller General reportNot later than July 15, 2007, the Comptroller General shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the ship rotational crew experiment referred to in subsection (c)(1). The report shall include the following: 
(1)A review of the report submitted by the Secretary of the Navy under subsection (a) and an assessment of the extent to which the Secretary fully addressed costs, quality of life, training, maintenance, and mission effectiveness, and other relevant issues in that report. 
(2)An assessment of the extent to which the Secretary established and applied a comprehensive framework for assessing the use of ship rotational crew experiments, including formal objectives, metrics, and methodology for assessing the cost-effectiveness of such experiments. 
(3)An assessment of the extent to which the Secretary established effective guidance for the use of ship rotational crew experiments. 
(4)Lessons learned from recent ship rotational crew experiments and an assessment of the extent to which the Navy systematically collects and shares lessons learned. 
(e)Congressional Budget Office reportNot later than July 15, 2007, the Director of the Congressional Budget Office shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the long-term implications of the use of crew rotation on Navy ships on the degree of forward presence provided by Navy ships. The report shall include the following: 
(1)An analysis of different approaches to crew rotation and the degree of forward presence each approach would provide. 
(2)A comparison of the degree of forward presence provided by the fleet under the long-term shipbuilding plan of the Navy with and without the widespread use of crew rotation. 
(3)The long-term benefits and costs of using crew rotation on Navy ships. 
343.Report on Army live-fire ranges in HawaiiNot later than March 1, 2007, the Secretary of the Army shall submit to Congress a report on the adequacy of the live-fire ranges of the Army in the State of Hawaii with respect to current and future training requirements. The report shall include the following: 
(1)An evaluation of the capacity of the existing live-fire ranges to meet the training requirements of the Army, including the training requirements of Stryker Brigade Combat Teams. 
(2)A description of any existing plan to modify or expand any range in Hawaii for the purpose of meeting anticipated live-fire training requirements. 
(3)A description of the current live-fire restrictions at the Makua Valley range and the effect of these restrictions on unit readiness. 
(4)Cost and schedule estimates for the construction of new ranges or the modification of existing ranges that are necessary to support future training requirements if existing restrictions on training at the Makua Valley range remain in place. 
344.Comptroller General report on joint standards and protocols for access control systems at Department of Defense installations 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report containing the assessment of the Comptroller General of— 
(1)the extent to which consistency exists in standards, protocols, and procedures for access control across installations of the Department of Defense; and 
(2)whether the establishment of joint standards and protocols for access control at such installations would be likely to— 
(A)address any need of the Department identified by the Comptroller General; or 
(B)improve access control across such installations by providing greater consistency and improved force protection. 
(b)Issues to be assessedIn conducting the assessment required by subsection (a), the Comptroller General shall assess the extent to which each installation of the Department of Defense has or would benefit from having an access control system with the ability to— 
(1)electronically check any identification card issued by any Federal agency or any State or local government within the United States, including any identification card of a visitor to the installation who is a citizen or legal resident of the United States; 
(2)verify that an identification card used to obtain access to the installation was legitimately issued and has not been reported lost or stolen; 
(3)check on a real-time basis all relevant watch lists maintained by the Government, including terrorist watch lists and lists of persons wanted by Federal, State, or local law enforcement authorities; 
(4)maintain a log of individuals seeking access to the installation and of individuals who are denied access to the installation; and 
(5)exchange information with any installation with a system that complies with the joint standards and protocols. 
345.Comptroller General report on readiness of Army and Marine Corps ground forces 
(a)Report required 
(1)In generalNot later than June 1, 2007, the Comptroller General shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the readiness of the active component and reserve component ground forces of the Army and the Marine Corps. 
(2)One or more reportsIn complying with the requirements of this section, the Comptroller General may submit a single report addressing all the elements specified in subsection (b) or two or more reports addressing any combination of such elements. If the Comptroller General submits more than one report under this section, all such reports shall be submitted not later than the date specified in paragraph (1). 
(b)ElementsThe elements specified in this subsection are the following: 
(1)An analysis of the current readiness status of each of the active component and reserve component ground forces of the Army and the Marine Corps, including a description of any major deficiency identified, an analysis of the trends in readiness of such forces during not less than the ten-year period preceding the date on which the report is submitted, and a comparison of the current readiness indicators of such ground forces with historical patterns. 
(2)An assessment of the ability of the Army and the Marine Corps to provide trained and ready forces for ongoing operations as well as other commitments assigned to the Army and the Marine Corps in defense planning documents. 
(3)An analysis of the availability of equipment for training by units of the Army and the Marine Corps in the United States in configurations comparable to the equipment being used by units of the Army and the Marine Corps, as applicable, in ongoing operations. 
(4)An analysis of the current and projected requirements for repair or replacement of equipment of the Army and the Marine Corps due to ongoing operations and the effect of such required repair or replacement of equipment on the availability of equipment for training. 
(5)An assessment of the current personnel tempo of Army and Marine Corps forces, including— 
(A)a comparison of such tempos to historical trends; 
(B)an identification of particular occupational specialties that are experiencing unusually high or low deployment rates; and 
(C)an analysis of retention rates in the occupational specialties identified under subparagraph (B). 
(6)An assessment of the efforts of the Army and the Marine Corps to mitigate the impact of high operational tempos, including cross-leveling of personnel and equipment or cross training of personnel or units for new or additional mission requirements. 
(7)A description of the current policy of the Army and the Marine Corps with respect to the mobilization of reserve component personnel, together with an analysis of the number of reserve component personnel in each of the Army and the Marine Corps that are projected to be available for deployment under such policy. 
(c)Form of reportAny report submitted under subsection (a) shall be submitted in both classified and unclassified form. 
346.Report on Air Force safety requirements for Air Force flight training operations at Pueblo Memorial Airport, Colorado 
(a)Report requiredNot later than February 15, 2007, the Secretary of the Air Force shall submit to the congressional defense committees a report on Air Force safety requirements for Air Force flight training operations at Pueblo Memorial Airport, Colorado. 
(b)ElementsThe report required under subsection (a) shall include each of the following: 
(1)A description of the Air Force flying operations at Pueblo Memorial Airport, including the Initial Flight Screening program. 
(2)An assessment of the impact of Air Force operations at Pueblo Memorial Airport on non-Air Force activities at the airport. 
(3)A description of the requirements necessary at Pueblo Memorial Airport to ensure safe Air Force flying operations, including the continuous availability of fire protection, crash rescue, and other emergency response capabilities. 
(4)An assessment of the necessity of providing for a continuous fire-fighting capability at Pueblo Memorial Airport. 
(5)A description and analysis of any alternatives for Air Force flying operations at Pueblo Memorial Airport, including the cost and availability of any such alternatives. 
(6)A description of Air Force funding of fire-fighting and crash rescue support at Pueblo Memorial Airport through the services contract for the Initial Flight Screening program. 
(7)An assessment of whether Air Force funding is required to assist the City of Pueblo, Colorado, in meeting Air Force requirements for safe Air Force flight operations at Pueblo Memorial Airport, and if such funding is required, the plan of the Secretary of the Air Force to provide such funding to the city. 
347.Annual report on Personnel Security Investigations for Industry and National Industrial Security Program 
(a)Annual report requiredThe Secretary of Defense shall include in the budget justification documents submitted to Congress in support of the President’s budget for the Department of Defense for each fiscal year, a report on the future requirements of the Department of Defense with respect to the Personnel Security Investigations for Industry and the National Industrial Security Program of the Defense Security Service. 
(b)Contents of reportEach report required to be submitted under subsection (a) shall include the following: 
(1)The funding requirements of the personnel security clearance investigation program and ability of the Secretary of Defense to fund the program. 
(2)The size of the personnel security clearance investigation process backlog. 
(3)The length of the average delay for an individual case pending in the personnel security clearance investigation process. 
(4)Any progress made by the Secretary of Defense during the 12 months preceding the date on which the report is submitted toward implementing planned changes in the personnel security clearance investigation process. 
(5)A determination certified by the Secretary of Defense of whether the personnel security clearance investigation process has improved during the 12 months preceding the date on which the report is submitted. 
(c)Comptroller General reportNot later than 180 days after the Secretary of Defense submits the first report required under subsection (a), the Comptroller General shall submit to Congress a report that contains a review of such report. The Comptroller General’s report shall include the following: 
(1)The number of personnel security clearance investigations conducted during the period beginning on October 1, 1999, and ending on September 30, 2006. 
(2)The number of each type of security clearance granted during that period. 
(3)The unit cost to the Department of Defense of each security clearance granted during that period. 
(4)The amount of any fee or surcharge paid to the Office of Personnel Management as a result of conducting a personnel security clearance investigation. 
(5)A description of the procedures used by the Secretary of Defense to estimate the number of personnel security clearance investigations to be conducted during a fiscal year. 
(6)A description of any plan developed by the Secretary of Defense to reduce delays and backlogs in the personnel security clearance investigation process. 
(7)A description of any plan developed by the Secretary of Defense to adequately fund the personnel security clearance investigation process. 
(8)A description of any plan developed by the Secretary of Defense to establish a more stable and effective Personnel Security Investigations Program. 
348.Five-year extension of annual report on training range sustainment plan and training range inventorySection 366 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2522; 10 U.S.C. 113 note) is amended— 
(1)in subsections (a)(5) and (c)(2), by striking fiscal years 2005 through 2008 and inserting fiscal years 2005 through 2013; and 
(2)in subsection (d), by striking within 60 days of receiving a report and inserting within 90 days of receiving a report. 
349.Reports on withdrawal or diversion of equipment from reserve units for support of reserve units being mobilized and other units 
(a)Report required on withdrawal or diversion of equipmentNot later than 90 days after the date on which the Secretary concerned (as that term is defined in section 101(a)(9) of title 10, United States Code) withdraws or diverts equipment from any reserve component unit for the purpose of transferring such equipment to a reserve component unit that is ordered to active duty under section 12301, 12302, or 12304 of title 10, United States Code, or to an active component unit for the purpose of discharging the mission of the unit to which the equipment is diverted, the Secretary concerned shall submit to the Secretary of Defense a status report on such withdrawal or diversion of equipment. 
(b)Elements of status reportEach status report under subsection (a) shall include the following: 
(1)A plan to repair, recapitalize, or replace the equipment withdrawn or diverted within the unit from which it is being withdrawn or diverted. 
(2)In the case of equipment that is to remain in a theater of operations while the unit from which the equipment is withdrawn or diverted leaves the theater of operations, a plan to provide that unit with equipment appropriate to ensure the continuation of the readiness training of the unit. 
(3)A signed memorandum of understanding between the active or reserve component to which the equipment is diverted and the reserve component from which the equipment is withdrawn or diverted that specifies— 
(A)how the equipment will be accounted for; and 
(B)when the equipment will be returned to the component from which it was withdrawn or diverted. 
(c)Reports to CongressNot later than 90 days after the date of the enactment of this Act and every 90 days thereafter, the Secretary of Defense shall submit to Congress all status reports submitted under subsection (a) during the 90-day period preceding the date on which the Secretary of Defense submits such reports. 
(d)TerminationThis section shall terminate on the date that is five years after the date of the enactment of this Act. 
FOther Matters 
351.Department of Defense strategic policy on prepositioning of materiel and equipment 
(a)Strategic policy requiredChapter 131 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2229.Strategic policy on prepositioning of materiel and equipment 
(a)Policy requiredThe Secretary of Defense shall maintain a strategic policy on the programs of the Department of Defense for the prepositioning of materiel and equipment. Such policy shall take into account national security threats, strategic mobility, service requirements, and the requirements of the combatant commands. 
(b)Limitation of diversion of prepositioned materielThe Secretary of a military department may not divert materiel or equipment from prepositioned stocks except— 
(1)in accordance with a change made by the Secretary of Defense to the policy maintained under subsection (a); or 
(2)for the purpose of directly supporting a contingency operation or providing humanitarian assistance under chapter 20 of this title. 
(c)Congressional notificationThe Secretary of Defense may not implement or change the policy required under subsection (a) until the Secretary submits to the congressional defense committees a report describing the policy or change to the policy.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2229. Strategic policy on prepositioning of materiel and equipment.. 
(c)Deadline for establishment of policy 
(1)DeadlineNot later than six months after the date of the enactment of this Act, the Secretary of Defense shall establish the strategic policy on the programs of the Department of Defense for the prepositioning of materiel and equipment required under section 2229 of title 10, United States Code, as added by subsection (a). 
(2)Limitation on diversion of prepositioned materielDuring the period beginning on the date of the enactment of this Act and ending on the date on which the Secretary of Defense submits the report required under section 2229(c) of title 10, United States Code, on the policy referred to in paragraph (1), the Secretary of a military department may not divert materiel or equipment from prepositioned stocks except for the purpose of directly supporting a contingency operation or providing humanitarian assistance under chapter 20 of that title. 
352.Authority to make Department of Defense horses available for adoption 
(a)Inclusion of Department of Defense horses in existing authoritySection 2583 of title 10, United States Code, is amended— 
(1)in the section heading, by striking working dogs and inserting animals; 
(2)by striking working each place it appears; 
(3)by striking dog and dogs each place they appear and inserting animal and animals, respectively; 
(4)by striking dog’s in paragraphs (1) and (2) of subsection (a) and inserting animal’s; 
(5)by striking a dog’s adoptability in subsection (b) and inserting the adoptability of the animal; and  
(6)by adding at the end the following new subsection: 
 
(g)Military animal definedIn this section, the term military animal means the following: 
(1)A military working dog. 
(2)A horse owned by the Department of Defense.. 
(b)Clerical amendmentThe item relating to such section in the table of sections at the beginning of chapter 153 of such title is amended to read as follows: 
 
 
2583. Military animals: transfer and adoption.. 
353.Sale and use of proceeds of recyclable munitions materials 
(a)Establishment of programChapter 443 of title 10, United States Code, is amended by adding at the end the following new section: 
 
4690.Recyclable munitions materials: sale; use of proceeds 
(a)Authority for programNotwithstanding section 2577 of this title, the Secretary of the Army may carry out a program to sell recyclable munitions materials resulting from the demilitarization of conventional military munitions without regard to chapter 5 of title 40 and use any proceeds in accordance with subsection (c). 
(b)Method of saleThe Secretary shall use competitive procedures to sell recyclable munitions materials under this section in a manner consistent with Federal procurement laws and regulations. 
(c)Proceeds 
(1)Proceeds from the sale of recyclable munitions materials under this section shall be credited to an account that is specified as being for Army ammunition demilitarization from funds made available for the procurement of ammunition, to be available only for reclamation, recycling, and reuse of conventional military munitions (including research and development and equipment purchased for such purpose). 
(2)Amounts credited under this subsection shall be available for obligation for the fiscal year during which the funds are so credited and for three subsequent fiscal years. 
(d)RegulationsThe Secretary shall prescribe regulations to carry out the program established under this section. Such regulations shall be consistent and in compliance with the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) and the regulations implementing that Act.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
4690. Recyclable munitions materials: sale; use of proceeds.. 
354.Recovery and transfer to Corporation for the Promotion of Rifle Practice and Firearms Safety of certain firearms, ammunition, and parts granted to foreign countries 
(a)Authority to recover; transfer to corporationSubchapter II of chapter 407 of title 36, United States Code, is amended by inserting after section 40728 the following new section: 
 
40728A.Recovery of excess firearms, ammunition, and parts granted to foreign countries and transfer to corporation 
(a)Authority to recoverThe Secretary of the Army may recover from any country to which rifles, ammunition, repair parts, or other supplies described in section 40731(a) of this title are furnished on a grant basis under the conditions imposed by section 505 of the Foreign Assistance Act of 1961 (22 U.S.C. 2314) any such rifles, ammunition, repair parts, or supplies that become excess to the needs of such country. 
(b)Cost of Recovery 
(1)Except as provided in paragraph (2), the cost of recovery of any rifles, ammunition, repair parts, or supplies under subsection (a) shall be treated as incremental direct costs incurred in providing logistical support to the corporation for which reimbursement shall be required as provided in section 40727(a) of this title. 
(2)The Secretary may require the corporation to pay costs of recovery described in paragraph (1) in advance of incurring such costs. Amounts so paid shall not be subject to the provisions of section 3302 of title 31, but shall be administered in accordance with the last sentence of section 40727(a) of this title. 
(c)Availability for transfer to corporationAny rifles, ammunition, repair parts, or supplies recovered under subsection (a) shall be available for transfer to the corporation in accordance with section 40728 of this title under such additional terms and conditions as the Secretary shall prescribe for purposes of this section.. 
(b)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 40728 the following new item: 
 
 
40728A. Recovery of excess firearms, ammunition, and parts granted to foreign countries and transfer to corporation.. 
355.Extension of Department of Defense telecommunications benefit program 
(a)Termination at end of contingency operationSubsection (c) of section 344 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136) is amended to read as follows: 
 
(c)Termination of benefitThe authority to provide a benefit under subsection (a)(1) to a member directly supporting a contingency operation shall terminate on the date that is 60 days after the date on which the Secretary determines that the contingency operation has ended.. 
(b)Application to other contingency operationsSuch section is further amended— 
(1)in subsection (a), by striking Operation Iraqi Freedom and Operation Enduring Freedom and inserting a contingency operation; and 
(2)by adding at the end the following new subsection: 
 
(g)Contingency operation definedIn this section, the term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code. The term includes Operation Iraqi Freedom and Operation Enduring Freedom.. 
(c)Extension to hospitalized membersSubsection (a) of such section is further amended— 
(1)by striking As soon as possible after the date of the enactment of this Act, the and inserting (1) The; and 
(2)by adding at the end the following new paragraph: 
 
(2)As soon as possible after the date of the enactment of the John Warner National Defense Authorization Act for Fiscal Year 2007, the Secretary shall provide, wherever practicable, prepaid phone cards, packet based telephony service, or an equivalent telecommunications benefit which includes access to telephone service to members of the Armed Forces who, although are no longer directly supporting a contingency operation, are hospitalized as a result of wounds or other injuries incurred while serving in direct support of a contingency operation.. 
(d)Report on implementation of modified benefitsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report describing the status of the efforts of the Department of Defense to implement the modifications of the Department of Defense telecommunications benefit required by section 344 of the National Defense Authorization Act for Fiscal Year 2004 that result from the amendments made by this section. 
356.Extension of availability of funds for commemoration of success of the Armed Forces in Operation Enduring Freedom and Operation Iraqi FreedomSection 378(b)(2) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3214) is amended by striking fiscal year 2006 and inserting fiscal years 2006 and 2007. 
357.Capital security cost sharing 
(a)Reconciliation requiredFor each fiscal year, the Secretary of Defense shall reconcile (1) the estimate of overseas presence of the Secretary of Defense under subsection (b) for that fiscal year, with (2) the determination of the Secretary of State under section 604(e)(1) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note) of the total overseas presence of the Department of Defense for that fiscal year. 
(b)Annual estimate of overseas presenceNot later than February 1 of each year, the Secretary of Defense shall submit to the congressional defense committees an estimate of the total number of Department of Defense overseas personnel subject to chief of mission authority pursuant to section 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927) during the fiscal year that begins on October 1 of that year. 
358.Utilization of fuel cells as back-up power systems in Department of Defense operationsThe Secretary of Defense shall consider the utilization of fuel cells as replacements for current back-up power systems in a variety of Department of Defense operations and activities, including in telecommunications networks, perimeter security, individual equipment items, and remote facilities, in order to increase the operational longevity of back-up power systems and stand-by power systems in such operations and activities. 
359.Improving Department of Defense support for civil authorities 
(a)ConsultationIn the development of concept plans for the Department of Defense for providing support to civil authorities, the Secretary of Defense may consult with the Secretary of Homeland Security and State governments. 
(b)Prepositioning of Department of Defense assetsThe Secretary of Defense may provide for the prepositioning of prepackaged or preidentified basic response assets, such as medical supplies, food and water, and communications equipment, in order to improve the ability of the Department of Defense to rapidly provide support to civil authorities. The prepositioning of basic response assets shall be carried out in a manner consistent with Department of Defense concept plans for providing support to civil authorities and section 2229 of title 10, United States Code, as added by section 351. 
(c)ReimbursementTo the extent required by section 1535 of title 31, United States Code, or other applicable law, the Secretary of Defense shall require that the Department of Defense be reimbursed for costs incurred by the Department in the prepositioning of basic response assets under subsection (b). 
(d)Military readinessThe Secretary of Defense shall ensure that the prepositioning of basic response assets under subsection (b) does not adversely affect the military preparedness of the United States. 
(e)Procedures and GuidelinesThe Secretary may develop procedures and guidelines applicable to the prepositioning of basic response assets under subsection (b). 
360.Energy efficiency in weapons platforms 
(a)PolicyIt shall be the policy of the Department of Defense to improve the fuel efficiency of weapons platforms, consistent with mission requirements, in order to— 
(1)enhance platform performance; 
(2)reduce the size of the fuel logistics systems; 
(3)reduce the burden high fuel consumption places on agility; 
(4)reduce operating costs; and 
(5)dampen the financial impact of volatile oil prices. 
(b)Report required 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the progress of the Department of Defense in implementing the policy established by subsection (a). 
(2)ElementsThe report shall include the following: 
(A)An assessment of the feasibility of designating a senior Department of Defense official to be responsible for implementing the policy established by subsection (a). 
(B)A summary of the recommendations made as of the time of the report by— 
(i)the Energy Security Integrated Product Team established by the Secretary of Defense in April 2006; 
(ii)the Defense Science Board Task Force on Department of Defense Energy Strategy established by the Under Secretary of Defense for Acquisition, Technology and Logistics on May 2, 2006; and 
(iii)the January 2001 Defense Science Board Task Force report on Improving Fuel Efficiency of Weapons Platforms. 
(C)For each recommendation summarized under subparagraph (B)— 
(i)the steps that the Department has taken to implement such recommendation; 
(ii)any additional steps the Department plans to take to implement such recommendation; and 
(iii)for any recommendation that the Department does not plan to implement, the reasons for the decision not to implement such recommendation. 
(D)An assessment of the extent to which the research, development, acquisition, and logistics guidance and directives of the Department for weapons platforms are appropriately designed to address the policy established by subsection (a). 
(E)An assessment of the extent to which such guidance and directives are being carried out in the research, development, acquisition, and logistics programs of the Department. 
(F)A description of any additional actions that, in the view of the Secretary, may be needed to implement the policy established by subsection (a). 
361.Prioritization of funds within Navy mission operations, ship maintenance, combat support forces, and weapons system support 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the President’s budget for fiscal year 2007 failed to fund the required number of ship steaming days per quarter for Navy ship operations as well as deferring projected depot maintenance for Navy ships and aircraft; and 
(2)the Secretary of Defense should ensure that sufficient financial resources are provided for each fiscal year to support the critical training and depot maintenance accounts of the Navy in order to enable the Navy to maintain the current readiness levels required to support the national military strategy without putting future readiness at risk by underfunding investment in modernization, including ship construction programs. 
(b)CertificationThe Secretary of Defense shall submit to the congressional defense committees a written certification, at the same time the President submits the budget for each of fiscal years 2008, 2009, and 2010, that the Navy has budgeted and programmed funding to fully meet the requirements for that fiscal year for each of the following: 
(1)Ship steaming days per quarter for deployed and non-deployed ship operations. 
(2)Projected depot maintenance requirements for ships and aircraft. 
(c)LimitationOf the funds available for Operation and Maintenance, Defense-Wide, for the Office of the Secretary of Defense for each of fiscal years 2008, 2009, and 2010, no more than 80 percent may be obligated in that fiscal year until after the submission of the certification required by subsection (b) for the annual budget submitted in February of that year for the following fiscal year. 
(d)Annual reportBeginning with the fiscal year 2008 budget of the President, the Secretary of the Navy shall submit to the congressional defense committees an annual report (to be submitted when the budget is submitted) setting forth the progress toward funding the requirements of subsection (a). The annual reporting requirement shall terminate after the fiscal year 2010 budget submission. Each such report shall include the following: 
(1)An assessment of the deployed and non-deployed quarterly ship steaming day requirements, itemized by active-duty component and reserve component. 
(2)An assessment of the associated budget request for each of the following: 
(A)Deployed and non-deployed ship steaming days per quarter. 
(B)Chief of Naval Operations ship depot maintenance availabilities, shown by type of maintenance availability and by location. 
(C)Air depot maintenance workload, shown by type of airframe and by location. 
(e)Report on riverine squadrons 
(1)Report RequiredThe Secretary of the Navy shall submit to the congressional defense committees a report on the Riverine Squadrons of the Navy. The report shall be submitted with the President’s budget for fiscal year 2008 and shall include the following: 
(A)The total amount funded for fiscal year 2006 and projected funding for fiscal year 2007 and fiscal year 2008 for those squadrons. 
(B)The operational requirement of the commander of the United States Central Command for those squadrons and the corresponding Department of Navy concept of operations for deployments of those squadrons to support Operation Iraqi Freedom or Operation Enduring Freedom. 
(C)The military table of organization and equipment for those squadrons. 
(D)A summary of existing Department of Navy equipment that has been assigned in fiscal year 2006 or will be provided in fiscal year 2007 and fiscal year 2008 for those squadrons. 
(E)The Department of Navy directive for the mission assigned to those squadrons. 
(2)LimitationOf the amount made available for fiscal year 2007 to the Department of Navy for operation and maintenance for the Office of the Secretary of the Navy, not more than 80 percent may be obligated before the date on which the report required under paragraph (1) is submitted. 
362.Provision of adequate storage space to secure personal property outside of assigned military family housing unitThe Secretary of a military department shall ensure that a member of the Armed Forces under the jurisdiction of the Secretary who occupies a unit of military family housing is provided with adequate storage space to secure personal property that the member is unable to secure within the unit whenever— 
(1)the member is assigned to duty in an area for which special pay under section 310 of title 37, United States Code, is available and the assignment is pursuant to orders specifying an assignment of 180 days or more; and 
(2)the dependents of the member who otherwise occupy the unit of military family housing are absent from the unit for more than 30 consecutive days during the period of the assignment of the member. 
363.Expansion of payment of replacement value of personal property damaged during transport at Government expense 
(a)Coverage of property of civilian employees of Department of DefenseSubsection (a) of section 2636a of title 10, United States Code, is amended by striking of baggage and household effects for members of the armed forces at Government expense and inserting at Government expense of baggage and household effects for members of the armed forces or civilian employees of the Department of Defense (or both). 
(b)Requirement for payment and deduction upon failure of carrier to settleEffective March 1, 2008, such section is further amended— 
(1)in subsection (a), by striking may include and inserting shall include; and 
(2)in subsection (b), by striking may be deducted and inserting shall be deducted. 
(c)Certification on Families First programThe Secretary of Defense shall submit to the congressional defense committees a report containing the certifications of the Secretary with respect to the program of the Department of Defense known as Families First on the following matters: 
(1)Whether there is an alternative to the system under the program that would provide equal or greater capability at a lower cost. 
(2)Whether the estimates on costs, and the anticipated schedule and performance parameters, for the program and system are reasonable. 
(3)Whether the management structure for the program is adequate to manage and control program costs. 
(d)Comptroller General reports on Families First program 
(1)Review and assessment requiredThe Comptroller General of the United States shall conduct a review and assessment of the progress of the Department of Defense in implementing the program of the Department of Defense known as Families First. 
(2)Elements of review and assessmentIn conducting the review and assessment required by paragraph (1), the Comptroller General shall— 
(A)assess the progress of the Department in achieving the goals of the Families First program, including progress in the development and deployment of the Defense Personal Property System; 
(B)assess the organization, staffing, resources, and capabilities of the Defense Personal Property System Project Management Office established on April 7, 2006; 
(C)evaluate the growth in cost of the program since the previous assessment of the program by the Comptroller General, and estimate the current annual cost of the Defense Personal Property System and each component of that system; and 
(D)assess the feasibility of implementing processes and procedures, pending the satisfactory development of the Defense Personal Property System, which would achieve the goals of the program of providing improved personal property management services to members of the Armed Forces. 
(3)ReportsThe Comptroller General shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives reports as follows: 
(A)An interim report on the review and assessment required by paragraph (1) by not later than December 1, 2006. 
(B)A final report on such review and assessment by not later than June 1, 2007. 
IVMilitary Personnel Authorizations 
 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revision in permanent active duty end strength minimum levels. 
Sec. 403. Additional authority for increases of Army and Marine Corps active duty end strengths for fiscal years 2008 and 2009. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2007 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
Sec. 422. Armed Forces Retirement Home. 
AActive Forces 
401.End strengths for active forces 
(a)In generalThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2007, as follows: 
(1)The Army, 512,400. 
(2)The Navy, 340,700. 
(3)The Marine Corps, 180,000. 
(4)The Air Force, 334,200. 
(b)Limitation 
(1)ArmyThe authorized strength for the Army provided in paragraph (1) of subsection (a) for active duty personnel for fiscal year 2007 is subject to the condition that costs of active duty personnel of the Army for that fiscal year in excess of 482,400 shall be paid out of funds authorized to be appropriated for that fiscal year for a contingent emergency reserve fund or as an emergency supplemental appropriation.  
(2)Marine corpsThe authorized strength for the Marine Corps provided in paragraph (3) of subsection (a) for active duty personnel for fiscal year 2007 is subject to the condition that costs of active duty personnel of the Marine Corps for that fiscal year in excess of 175,000 shall be paid out of funds authorized to be appropriated for that fiscal year for a contingent emergency reserve fund or as an emergency supplemental appropriation. 
402.Revision in permanent active duty end strength minimum levelsSection 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting the following: 
 
(1)For the Army, 502,400. 
(2)For the Navy, 340,700. 
(3)For the Marine Corps, 180,000. 
(4)For the Air Force, 334,200.. 
403.Additional authority for increases of Army and Marine Corps active duty end strengths for fiscal years 2008 and 2009Effective October 1, 2007, the text of section 403 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1863) is amended to read as follows: 
 
(a)Authority 
(1)ArmyFor each of fiscal years 2008 and 2009, the Secretary of Defense may, as the Secretary determines necessary for the purposes specified in paragraph (3), establish the active-duty end strength for the Army at a number greater than the number otherwise authorized by law up to the number equal to the fiscal-year 2007 baseline plus 20,000. 
(2)Marine CorpsFor each of fiscal years 2008 and 2009, the Secretary of Defense may, as the Secretary determines necessary for the purposes specified in paragraph (3), establish the active-duty end strength for the Marine Corps at a number greater than the number otherwise authorized by law up to the number equal to the fiscal-year 2007 baseline plus 4,000. 
(3)Purpose of increasesThe purposes for which increases may be made in Army and Marine Corps active duty end strengths under paragraphs (1) and (2) are— 
(A)to support operational missions; and 
(B)to achieve transformational reorganization objectives, including objectives for increased numbers of combat brigades and battalions, increased unit manning, force stabilization and shaping, and rebalancing of the active and reserve component forces. 
(4)Fiscal-year 2007 baselineIn this subsection, the term fiscal-year 2007 baseline, with respect to the Army and Marine Corps, means the active-duty end strength authorized for those services in section 401 of the John Warner National Defense Authorization Act for Fiscal Year 2007. 
(5)Active-duty end strengthIn this subsection, the term active-duty end strength means the strength for active-duty personnel of one of the Armed Forces as of the last day of a fiscal year. 
(b)Relationship to presidential waiver authorityNothing in this section shall be construed to limit the President’s authority under section 123a of title 10, United States Code, to waive any statutory end strength in a time of war or national emergency. 
(c)Relationship to other variance authorityThe authority under subsection (a) is in addition to the authority to vary authorized end strengths that is provided in subsections (e) and (f) of section 115 of title 10, United States Code. 
(d)Budget treatment 
(1)Fiscal Year 2008 budgetThe budget for the Department of Defense for fiscal year 2008 as submitted to Congress shall comply, with respect to funding, with subsections (c) and (d) of section 691 of title 10, United States Code. 
(2)Other increasesIf the Secretary of Defense plans to increase the Army or Marine Corps active duty end strength for a fiscal year under subsection (a), then the budget for the Department of Defense for that fiscal year as submitted to Congress shall include the amounts necessary for funding that active duty end strength in excess of the fiscal year 2007 active duty end strength authorized for that service under section 401 of the John Warner National Defense Authorization Act for Fiscal Year 2007.. 
BReserve Forces 
411.End strengths for Selected Reserve 
(a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2007, as follows: 
(1)The Army National Guard of the United States, 350,000. 
(2)The Army Reserve, 200,000. 
(3)The Navy Reserve, 71,300. 
(4)The Marine Corps Reserve, 39,600. 
(5)The Air National Guard of the United States, 107,000. 
(6)The Air Force Reserve, 74,900. 
(7)The Coast Guard Reserve, 10,000. 
(b)AdjustmentsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and 
(2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year.Whenever such units or such individual members are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 
412.End strengths for Reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2007, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 27,441. 
(2)The Army Reserve, 15,416. 
(3)The Navy Reserve, 12,564. 
(4)The Marine Corps Reserve, 2,261. 
(5)The Air National Guard of the United States, 13,291. 
(6)The Air Force Reserve, 2,707. 
413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2007 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: 
(1)For the Army Reserve, 7,912. 
(2)For the Army National Guard of the United States, 26,050. 
(3)For the Air Force Reserve, 10,124. 
(4)For the Air National Guard of the United States, 23,255. 
414.Fiscal year 2007 limitation on number of non-dual status technicians 
(a)Limitations 
(1)National guardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2007, may not exceed the following: 
(A)For the Army National Guard of the United States, 1,600 
(B)For the Air National Guard of the United States, 350. 
(2)Army reserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2007, may not exceed 595. 
(3)Air force reserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2007, may not exceed 90. 
(b)Non-Dual status technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code. 
415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2007, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: 
(1)The Army National Guard of the United States, 17,000. 
(2)The Army Reserve, 13,000. 
(3)The Navy Reserve, 6,200. 
(4)The Marine Corps Reserve, 3,000. 
(5)The Air National Guard of the United States, 16,000. 
(6)The Air Force Reserve, 14,000. 
CAuthorization of Appropriations 
421.Military personnelThere is hereby authorized to be appropriated to the Department of Defense for military personnel for fiscal year 2007 a total of $110,098,628,000. The authorization in the preceding sentence supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2007. 
422.Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2007 from the Armed Forces Retirement Home Trust Fund the sum of $54,846,000 for the operation of the Armed Forces Retirement Home. 
VMilitary Personnel Policy 
 
Subtitle A—Officer Personnel Policy 
Part I—Officer Personnel Policy Generally 
Sec. 501. Military status of officers serving in certain intelligence community positions. 
Sec. 502. Extension of age for mandatory retirement for active-duty general and flag officers. 
Sec. 503. Increased mandatory retirement ages for reserve officers. 
Sec. 504. Standardization of grade of senior dental officer of the Air Force with that of senior dental officer of the Army. 
Sec. 505. Management of chief warrant officers. 
Sec. 506. Extension of temporary reduction of time-in-grade requirement for eligibility for promotion for certain active-duty list officers in grades of first lieutenant and lieutenant (junior grade). 
Sec. 507. Grade and exclusion from active-duty general and flag officer distribution and strength limitations of officer serving as Attending Physician to the Congress. 
Sec. 508. Modification of qualifications for leadership of the Naval Postgraduate School. 
Part II—Officer Promotion Policy 
Sec. 511. Revisions to authorities relating to authorized delays of officer promotions. 
Sec. 512. Consideration of adverse information by selection boards in recommendations on officers to be promoted. 
Sec. 513. Expanded authority for removal from reports of selection boards of officers recommended for promotion to grades below general and flag grades. 
Sec. 514. Special selection board authorities. 
Sec. 515. Removal from promotion list of officers not promoted within 18 months of approval of list by the President. 
Part III—Joint Officer Management Requirements 
Sec. 516. Modification and enhancement of general authorities on management of officers who are joint qualified. 
Sec. 517. Modification of promotion policy objectives for joint officers. 
Sec. 518. Applicability of joint duty assignment requirements limited to graduates of National Defense University schools. 
Sec. 519. Modification of certain definitions relating to jointness. 
Subtitle B—Reserve Component Matters 
Part I—Reserve Component Management 
Sec. 521. Recognition of former Representative G. V. ‘Sonny’ Montgomery for his 30 years of service in the House of Representatives. 
Sec. 522. Revisions to reserve call-up authority. 
Sec. 523. Military retirement credit for certain service by National Guard members performed while in a State duty status immediately after the terrorist attacks of September 11, 2001. 
Part II—Authorities Relating to Guard and Reserve Duty 
Sec. 524. Title 10 definition of Active Guard and Reserve duty. 
Sec. 525. Authority for Active Guard and Reserve duties to include support of operational missions assigned to the reserve components and instruction and training of active-duty personnel. 
Sec. 526. Governor’s authority to order members to Active Guard and Reserve duty. 
Sec. 527. Expansion of operations of civil support teams. 
Sec. 528. Modification of authorities relating to the Commission on the National Guard and Reserves. 
Sec. 529. Additional matters to be reviewed by Commission on the National Guard and Reserves. 
Subtitle C—Education and Training 
Part I—Service Academies 
Sec. 531. Expansion of service academy exchange programs with foreign military academies. 
Sec. 532. Revision and clarification of requirements with respect to surveys and reports concerning sexual harassment and sexual violence at the service academies. 
Sec. 533. Department of Defense policy on service academy and ROTC graduates seeking to participate in professional sports before completion of their active-duty service obligations. 
Part II—Scholarship and Financial Assistance Programs 
Sec. 535. Authority to permit members who participate in the guaranteed reserve forces duty scholarship program to participate in the health professions scholarship program and serve on active duty. 
Sec. 536. Detail of commissioned officers as students at medical schools. 
Sec. 537. Increase in maximum amount of repayment under education loan repayment for officers in specified health professions. 
Sec. 538. Health Professions Scholarship and Financial Assistance Program for Active Service. 
Part III—Junior ROTC Program 
Sec. 539. Junior Reserve Officers’ Training Corps instructor qualifications. 
Sec. 540. Expansion of members eligible to be employed to provide Junior Reserve Officers’ Training Corps instruction. 
Sec. 541. Expansion of Junior Reserve Officers’ Training Corps program. 
Sec. 542. Review of legal status of Junior ROTC program. 
Part IV—Other Education and Training Programs 
Sec. 543. Expanded eligibility for enlisted members for instruction at Naval Postgraduate School. 
Subtitle D—General Service Authorities 
Sec. 546. Test of utility of test preparation guides and education programs in enhancing recruit candidate performance on the Armed Services Vocational Aptitude Battery (ASVAB) and Armed Forces Qualification Test (AFQT). 
Sec. 547. Clarification of nondisclosure requirements applicable to certain selection board proceedings. 
Sec. 548. Report on extent of provision of timely notice of long-term deployments. 
Subtitle E—Military Justice Matters 
Sec. 551. Applicability of Uniform Code of Military Justice to members of the Armed Forces ordered to duty overseas in inactive duty for training status. 
Sec. 552. Clarification of application of Uniform Code of Military Justice during a time of war. 
Subtitle F—Decorations and Awards 
Sec. 555. Authority for presentation of Medal of Honor Flag to living Medal of Honor recipients and to living primary next-of-kin of deceased Medal of Honor recipients. 
Sec. 556. Review of eligibility of prisoners of war for award of the Purple Heart. 
Sec. 557. Report on Department of Defense process for awarding decorations. 
Subtitle G—Matters Relating to Casualties 
Sec. 561. Authority for retention after separation from service of assistive technology and devices provided while on active duty. 
Sec. 562. Transportation of remains of casualties dying in a theater of combat operations. 
Sec. 563.  Annual budget display of funds for POW/MIA activities of Department of Defense. 
Sec. 564. Military Severely Injured Center. 
Sec. 565. Comprehensive review on procedures of the Department of Defense on mortuary affairs. 
Sec. 566. Additional elements of policy on casualty assistance to survivors of military decedents. 
Sec. 567.  Requirement for deploying military medical personnel to be trained in preservation of remains under combat or combat-related conditions. 
Subtitle H—Impact Aid and Defense Dependents Education System 
Sec. 571. Enrollment in defense dependents’ education system of dependents of foreign military members assigned to Supreme Headquarters Allied Powers, Europe. 
Sec. 572. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 573. Impact aid for children with severe disabilities. 
Sec. 574. Plan and authority to assist local educational agencies experiencing growth in enrollment due to force structure changes, relocation of military units, or base closures and realignments. 
Sec. 575. Pilot program on parent education to promote early childhood education for dependent children affected by military deployment or relocation of military units. 
Subtitle I—Armed Forces Retirement Home 
Sec. 578. Report on leadership and management of the Armed Forces Retirement Home. 
Sec. 579. Report on Local Boards of Trustees of the Armed Forces Retirement Home. 
Subtitle J—Reports 
Sec. 581. Report on personnel requirements for airborne assets identified as Low-Density, High-Demand Airborne Assets. 
Sec. 582. Report on feasibility of establishment of Military Entrance Processing Command station on Guam. 
Sec. 583. Inclusion in annual Department of Defense report on sexual assaults of information on results of disciplinary actions. 
Sec. 584. Report on provision of electronic copy of military records on discharge or release of members from the Armed Forces. 
Sec. 585. Report on omission of social security account numbers from military identification cards. 
Sec. 586. Report on maintenance and protection of data held by the Secretary of Defense as part of the Department of Defense Joint Advertising, Market Research and Studies (JAMRS) program. 
Sec. 587. Comptroller General report on military conscientious objectors. 
Subtitle K—Other Matters 
Sec. 591. Modification in Department of Defense contributions to Military Retirement Fund. 
Sec. 592. Revision in Government contributions to Medicare-Eligible Retiree Health Care Fund. 
Sec. 593. Dental Corps of the Navy Bureau of Medicine and Surgery. 
Sec. 594. Permanent authority for presentation of recognition items for recruitment and retention purposes. 
Sec. 595. Persons authorized to administer enlistment and appointment oaths. 
Sec. 596. Military voting matters. 
Sec. 597. Physical evaluation boards. 
Sec. 598. Military ID cards for retiree dependents who are permanently disabled. 
Sec. 599. United States Marine Band and United States Marine Drum and Bugle Corps. 
AOfficer Personnel Policy 
IOfficer Personnel Policy Generally 
501.Military status of officers serving in certain intelligence community positions 
(a)Clarification of military statusSection 528 of title 10, United States Code, is amended— 
(1)by striking subsections (a) and (b) and inserting the following: 
 
(a)Military StatusAn officer of the armed forces, while serving in a position covered by this section— 
(1)shall not be subject to supervision or control by the Secretary of Defense or any other officer or employee of the Department of Defense, except as directed by the Secretary of Defense concerning reassignment from such position; and 
(2)may not exercise, by reason of the officer’s status as an officer, any supervision or control with respect to any of the military or civilian personnel of the Department of Defense except as otherwise authorized by law. 
(b)Director and Deputy Director of CIAWhen the position of Director or Deputy Director of the Central Intelligence Agency is held by an officer of the armed forces, the officer serving in that position, while so serving, shall be excluded from the limitations in sections 525 and 526 of this title. However, if both such positions are held by an officer of the armed forces, only one such officer may be excluded from those limitation while so serving.; and 
(2)by adding at the end the following new subsections: 
 
(e)Effect of AppointmentExcept as provided in subsection (a), the appointment or assignment of an officer of the armed forces to a position covered by this section shall not affect— 
(1)the status, position, rank, or grade of such officer in the armed forces; or 
(2)any emolument, perquisite, right, privilege, or benefit incident to or arising out of such status, position, rank, or grade. 
(f)Military Pay and Allowances 
(1)An officer of the armed forces on active duty who is appointed or assigned to a position covered by this section shall, while serving in such position and while remaining on active duty, continue to receive military pay and allowances and shall not receive the pay prescribed for such position. 
(2)Funds from which pay and allowances under paragraph (1) are paid to an officer while so serving shall be reimbursed as follows: 
(A)For an officer serving in a position within the Central Intelligence Agency, such reimbursement shall be made from funds available to the Director of the Central Intelligence Agency. 
(B)For an officer serving in a position within the Office of the Director of National Intelligence, such reimbursement shall be made from funds available to the Director of National Intelligence. 
(g)Covered positionsThe positions covered by this section are the positions specified in subsections (b) and (c) and the positions designated under subsection (d).. 
(b)Clerical amendments 
(1)The heading of such section is amended to read as follows: 
 
528.Officers serving in certain intelligence positions: military status; exclusion from distribution and strength limitations; pay and allowances. 
(2)The item relating to section 528 in the table of sections at the beginning of chapter 32 of such title is amended to read as follows: 
 
 
528. Officers serving in certain intelligence positions: military status; exclusion from distribution and strength limitations; pay and allowances.. 
502.Extension of age for mandatory retirement for active-duty general and flag officers 
(a)Revised age limits for general and flag officersChapter 63 of title 10, United States Code, is amended by inserting after section 1252 the following new section:  
 
1253.Age 64: regular commissioned officers in general and flag officer grades; exception 
(a)General ruleUnless retired or separated earlier, each regular commissioned officer of the Army, Navy, Air Force, or Marine Corps serving in a general or flag officer grade shall be retired on the first day of the month following the month in which the officer becomes 64 years of age. 
(b)Exception for officers serving in O–9 and O–10 positionsIn the case of an officer serving in a position that carries a grade above major general or rear admiral, the retirement under subsection (a) of that officer may be deferred— 
(1)by the President, but such a deferment may not extend beyond the first day of the month following the month in which the officer becomes 68 years of age; or 
(2)by the Secretary of Defense, but such a deferment may not extend beyond the first day of the month following the month in which the officer becomes 66 years of age.. 
(b)Restatement and modification of current age limits for other officersSection 1251 of such title is amended to read as follows: 
 
1251.Age 62: regular commissioned officers in grades below general and flag officer grades; exceptions 
(a)General ruleUnless retired or separated earlier, each regular commissioned officer of the Army, Navy, Air Force, or Marine Corps (other than an officer covered by section 1252 of this title or a commissioned warrant officer) serving in a grade below brigadier general or rear admiral (lower half), in the case of an officer in the Navy, shall be retired on the first day of the month following the month in which the officer becomes 62 years of age. 
(b)Deferred retirement of health professions officers 
(1)The Secretary of the military department concerned may, subject to subsection (d), defer the retirement under subsection (a) of a health professions officer if during the period of the deferment the officer will be performing duties consisting primarily of providing patient care or performing other clinical duties. 
(2)For purposes of this subsection, a health professions officer is— 
(A)a medical officer; 
(B)a dental officer; or 
(C)an officer in the Army Nurse Corps, an officer in the Navy Nurse Corps, or an officer in the Air Force designated as a nurse. 
(c)Deferred retirement of chaplainsThe Secretary of the military department concerned may, subject to subsection (d), defer the retirement under subsection (a) of an officer who is appointed or designated as a chaplain if the Secretary determines that such deferral is in the best interest of the military department concerned. 
(d)Limitation on deferment of retirements 
(1)Except as provided in paragraph (2), a deferment under subsection (b) or (c) may not extend beyond the first day of the month following the month in which the officer becomes 68 years of age. 
(2)The Secretary of the military department concerned may extend a deferment under subsection (b) or (c) beyond the day referred to in paragraph (1) if the Secretary determines that extension of the deferment is necessary for the needs of the military department concerned. Such an extension shall be made on a case-by-case basis and shall be for such period as the Secretary considers appropriate.. 
(c)Clerical amendmentsThe table of sections at the beginning of chapter 63 of such title is amended— 
(1)by striking the item relating to section 1251 and inserting the following new item: 
 
 
1251. Age 62: regular commissioned officers in grades below general and flag officer grades; exceptions.; and 
(2)by inserting after the item relating to section 1252 the following new item: 
 
 
1253. Age 64: regular commissioned officers in general and flag officer grades; exception.. 
(d)Conforming amendmentsChapter 71 of such title is amended— 
(1)in the table in section 1401(a), by inserting at the bottom of the column under the heading For sections, in the entry for Formula Number 5, the following: 1253; and 
(2)in the table in section 1406(b)(1), by inserting at the bottom of the first column the following: 1253. 
503.Increased mandatory retirement ages for reserve officers 
(a)Major generals and rear admirals 
(1)Increased ageSection 14511 of title 10, United States Code, is amended by striking 62 years and inserting 64 years. 
(2)Conforming amendmentThe heading of such section is amended to read as follows: 
 
14511.Separation at age 64: major generals and rear admirals. 
(b)Brigadier generals and rear admirals (lower half) 
(1)Increased ageSection 14510 of such title is amended by striking 60 years and inserting 62 years. 
(2)Conforming amendmentThe heading of such section is amended to read as follows: 
 
14510.Separation at age 62: brigadier generals and rear admirals (lower half). 
(c)Officers Below Brigadier General or Rear Admiral (Lower Half)— 
(1)Increased ageSection 14509 of such title is amended by striking 60 years and inserting 62 years. 
(2)Conforming amendmentThe heading of such section is amended to read as follows: 
 
14509.Separation at age 62: reserve officers in grades below brigadier general or rear admiral (lower half). 
(d)Certain other officers 
(1)Increased ageSection 14512 of such title is amended by striking 64 years both places it appears and inserting 66 years. 
(2)Conforming amendmentThe heading of such section is amended to read as follows: 
 
14512.Separation at age 66: officers holding certain offices. 
(e)Conforming amendmentsSection 14508 of such title is amended— 
(1)in subsection (c), by striking 60 years and inserting 62 years; and 
(2)in subsection (d), by striking 62 years and inserting 64 years. 
(f)Clerical amendmentThe table of sections at the beginning of chapter 1407 of such title is amended by striking the items relating to sections 14509, 14510, 14511, and 14512 and inserting the following new items: 
 
 
14509. Separation at age 62: reserve officers in grades below brigadier general or rear admiral (lower half). 
14510. Separation at age 62: brigadier generals and rear admirals (lower half). 
14511. Separation at age 64: major generals and rear admirals. 
14512. Separation at age 66: officers holding certain offices.. 
504.Standardization of grade of senior dental officer of the Air Force with that of senior dental officer of the Army 
(a)Air Force Assistant Surgeon General for Dental ServicesSection 8081 of title 10, United States Code, is amended by striking brigadier general in the second sentence and inserting major general. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the occurrence of the next vacancy in the position of Assistant Surgeon General for Dental Services in the Air Force that occurs after the date of the enactment of this Act or, if earlier, on the date of the appointment to the grade of major general of the officer who is the incumbent in that position on the date of the enactment of the Act. 
505.Management of chief warrant officers 
(a)Retention of chief warrant officers, w-4, who have twice failed of selection for promotionParagraph (1) of section 580(e) of title 10, United States Code, is amended by striking continued on active duty if and all that follows and inserting  
continued on active duty if— 
(A)in the case of a warrant officer in the grade of chief warrant officer, W–2, or chief warrant officer, W–3, the warrant officer is selected for continuation on active duty by a selection board convened under section 573(c) of this title; and 
(B)in the case of a warrant officer in the grade of chief warrant officer, W–4, the warrant officer is selected for continuation on active duty by the Secretary concerned under such procedures as the Secretary may prescribe.. 
(b)Eligibility for consideration for promotion of warrant officers continued on active dutyParagraph (2) of such section is amended— 
(1)by inserting (A) after (2); and 
(2)by adding at the end the following new subparagraph: 
 
(B)A warrant officer in the grade of chief warrant officer, W–4, who is retained on active duty pursuant to procedures prescribed under paragraph (1)(B) is eligible for further consideration for promotion while remaining on active duty.. 
(c)Mandatory retirement for length of serviceSection 1305(a) of such title is amended— 
(1)by striking (1) Except as and all the follows through W–5) and inserting A regular warrant officer; 
(2)by inserting as a warrant officer after years of active service; 
(3)by inserting the date on which after 60 days after; and 
(4)by striking paragraph (2). 
506.Extension of temporary reduction of time-in-grade requirement for eligibility for promotion for certain active-duty list officers in grades of first lieutenant and lieutenant (junior grade)Section 619(a)(1)(B) of title 10, United States Code, is amended by striking October 1, 2005 and inserting October 1, 2008. 
507.Grade and exclusion from active-duty general and flag officer distribution and strength limitations of officer serving as Attending Physician to the Congress 
(a)Grade 
(1)Regular officer 
(A)Chapter 41 of title 10, United States Code, is amended by adding at the end the following new section: 
 
722.Attending Physician to the Congress: gradeA general officer serving as Attending Physician to the Congress, while so serving, holds the grade of major general. A flag officer serving as Attending Physician to the Congress, while so serving, holds the grade of rear admiral.. 
(B)The table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
722. Attending Physician to the Congress: grade.. 
(2)Reserve officer 
(A)Section 12210 of such title is amended by striking who holds and all that follows and inserting holds the reserve grade of major general or rear admiral, as appropriate.. 
(B)The heading of such section is amended to read as follows: 
 
12210.Attending Physician to the Congress: reserve grade. 
(C)The table of sections at the beginning of chapter 1205 of such title is amended by striking the item relating to section 12210 and inserting the following new item: 
 
 
12210. Attending Physician to the Congress: reserve grade.. 
(b)Distribution LimitationsSection 525 of such title is amended by adding at the end the following new subsection: 
 
(f)An officer while serving as Attending Physician to the Congress is in addition to the number that would otherwise be permitted for that officer’s armed force for officers serving on active duty in grades above brigadier general or rear admiral (lower half) under subsection (a).. 
(c)Active-Duty Strength LimitationsSection 526 of such title is amended by adding at the end the following new subsection: 
 
(f)Exclusion of Attending Physician to the CongressThe limitations of this section do not apply to the general or flag officer who is serving as Attending Physician to the Congress.. 
508.Modification of qualifications for leadership of the Naval Postgraduate School Subsection (a) of section 7042 of title 10, United States Code, is amended to read as follows: 
 
(a) 
(1)The President of the Naval Postgraduate School shall be one of the following: 
(A)An active-duty officer of the Navy or Marine Corps in a grade not below the grade of captain, or colonel, respectively, who is assigned or detailed to such position. 
(B)A civilian individual, including an individual who was retired from the Navy or Marine Corps in a grade not below captain, or colonel, respectively, who has the qualifications appropriate to the position of President and is selected by the Secretary of the Navy as the best qualified from among candidates for the position in accordance with— 
(i)the criteria specified in paragraph (4); 
(ii)a process determined by the Secretary; and 
(iii)other factors the Secretary considers essential. 
(2)Before making an assignment, detail, or selection of an individual for the position of President of the Naval Postgraduate School, the Secretary shall— 
(A)consult with the Board of Advisors for the Naval Postgraduate School; 
(B)consider any recommendation of the leadership and faculty of the Naval Postgraduate School regarding the assignment or selection to that position; and 
(C)consider the recommendations of the Chief of Naval Operations and the Commandant of the Marine Corps. 
(3)An individual selected for the position of President of the Naval Postgraduate School under paragraph (1)(B) shall serve in that position for a term of not more than five years and may be continued in that position for an additional term of up to five years. 
(4)The qualifications appropriate for selection of an individual for detail or assignment to the position of President of the Naval Postgraduate School include the following: 
(A)An academic degree that is either— 
(i)a doctorate degree in a field of study relevant to the mission and function of the Naval Postgraduate School; or 
(ii)a master’s degree in a field of study relevant to the mission and function of the Naval Postgraduate School, but only if— 
(I)the individual is an active-duty or retired officer of the Navy or Marine Corps in a grade not below the grade of captain or colonel, respectively; and 
(II)at the time of the selection of that individual as President, the individual permanently appointed to the position of Provost and Academic Dean has a doctorate degree in such a field of study. 
(B)A comprehensive understanding of the Department of the Navy, the Department of Defense, and joint and combined operations. 
(C)Leadership experience at the senior level in a large and diverse organization. 
(D)Demonstrated ability to foster and encourage a program of research in order to sustain academic excellence. 
(E)Other qualifications, as determined by the Secretary of the Navy.. 
IIOfficer Promotion Policy 
511.Revisions to authorities relating to authorized delays of officer promotions 
(a)Officers on active-duty list 
(1)Secretary of Defense Regulations for delays of Appointment upon promotionParagraphs (1) and (2) of subsection (d) of section 624 of title 10, United States Code, are amended by striking prescribed by the Secretary concerned in and inserting prescribed by the Secretary of Defense. 
(2)Additional basis for delay of appointment by reason of investigations and proceedingsSubsection (d)(1) of such section is further amended— 
(A)by striking or at the end of subparagraph (C); 
(B)by striking the period at the end of subparagraph (D) and inserting ; or; 
(C)by inserting after subparagraph (D) the following new subparagraph: 
 
(E)substantiated adverse information about the officer that is material to the decision to appoint the officer is under review by the Secretary of Defense or the Secretary concerned.; and 
(D)in the flush matter following subparagraph (E), as inserted by subparagraph (C) of this paragraph— 
(i)by striking or after chapter 60 of this title; and 
(ii)by inserting after brought against him, the following: or if, after a review of substantiated adverse information about the officer regarding the requirement for exemplary conduct set forth in section 3583, 5947, or 8583 of this title, as applicable, the officer is determined to be among the officers best qualified for promotion,. 
(3)Additional basis for delay in appointment for lack of qualificationsSubsection (d)(2) of such section is further amended— 
(A)in the first sentence, by inserting before is mentally, physically, the following: has not met the requirement for exemplary conduct set forth in section 3583, 5947, or 8583 of this title, as applicable, or; and 
(B)in the second sentence, by striking If the Secretary concerned later determines that the officer is qualified for promotion to such grade and inserting If it is later determined by a civilian official of the Department of Defense (not below the level of Secretary of a military department) that the officer is qualified for promotion to such grade and, after a review of adverse information regarding the requirement for exemplary conduct set forth in section 3583, 5947, or 8583 of this title, as applicable, the officer is determined to be among the officers best qualified for promotion to such grade. 
(b)Officers on reserve active-status list 
(1)Secretary of Defense regulations for delays of appointment upon promotionSubsections (a)(1) and (b) of section 14311 of such title are amended by striking Secretary of the military department concerned and inserting Secretary of Defense. 
(2)Additional basis for original delay of appointment by reason of investigations and proceedingsSection 14311(a) of such title is further amended— 
(A)in paragraph (1), by adding at the end the following new subparagraph: 
 
(E)Substantiated adverse information about the officer that is material to the decision to appoint the officer is under review by the Secretary of Defense or the Secretary concerned.; and 
(B)in paragraph (2)— 
(i)by striking or after show cause for retention,; and 
(ii)by inserting after of the charges, the following: or if, after a review of substantiated adverse information about the officer regarding the requirement for exemplary conduct set forth in section 3583, 5947, or 8583 of this title, as applicable, the officer is determined to be among the officers best qualified for promotion,. 
(3)Additional basis for delay in Appointment for lack of qualificationsSection 14311(b) of such section is further amended— 
(A)in the first sentence, by inserting before is mentally, physically, the following: has not met the requirement for exemplary conduct set forth in section 3583, 5947, or 8583 of this title, as applicable, or; and 
(B)in the second sentence, by striking If the Secretary concerned later determines that the officer is qualified for promotion to the higher grade and inserting If it is later determined by a civilian official of the Department of Defense (not below the level of Secretary of a military department) that the officer is qualified for promotion to the higher grade and, after a review of adverse information regarding the requirement for exemplary conduct set forth in section 3583, 5947, or 8583 of this title, as applicable, the officer is determined to be among the officers best qualified for promotion to the higher grade. 
(c)Deadline for uniform regulations on delay of promotions 
(1)DeadlineThe Secretary of Defense shall prescribe the regulations required by section 624(d) of title 10, United States Code (as amended by subsection (a)(1) of this section), and the regulations required by section 14311 of such title (as amended by subsection (b)(1) of this section) not later than March 1, 2008. 
(2)Savings clause for existing regulationsUntil the Secretary of Defense prescribes regulations pursuant to paragraph (1), regulations prescribed by the Secretaries of the military departments under the sections referred to in paragraph (1) shall remain in effect. 
(d)Technical amendments to clarify date of establishment of promotion lists 
(1)Promotion lists for active-duty list officersSection 624(a)(1) of title 10, United States Code, is amended by adding at the end the following new sentence: A promotion list is considered to be established under this section as of the date of the approval of the report of the selection board under the preceding sentence.. 
(2)Promotion lists for reserve active-status list officersSection 14308(a) of title 10, United States Code, is amended by adding at the end the following new sentence: A promotion list is considered to be established under this section as of the date of the approval of the report of the selection board under the preceding sentence.. 
(e)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to officers on promotion lists established on or after the date of the enactment of this Act. 
512.Consideration of adverse information by selection boards in recommendations on officers to be promoted 
(a)Officers on Active-Duty ListSection 616(c) of title 10, United States Code, is amended— 
(1)by striking and at the end of paragraph (1); 
(2)by striking the period at the end in paragraph (2) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(3)a majority of the members of the board, after consideration by all members of the board of any adverse information about the officer that is provided to the board under section 615 of this title, finds that the officer is among the officers best qualified for promotion to meet the needs of the armed force concerned consistent with the requirement of exemplary conduct set forth in section 3583, 5947, or 8583 of this title, as applicable.. 
(b)Officers on Reserve-Active Status ListSection 14108(b) of such title is amended— 
(1)in the heading, by striking Majority Required.— and inserting Actions Required.—; 
(2)by striking and at the end of paragraph (1); 
(3)by striking the period at the end in paragraph (2) and inserting ; and; and 
(4)by adding at the end the following new paragraph: 
 
(3)a majority of the members of the board, after consideration by all members of the board of any adverse information about the officer that is provided to the board under section 14107 of this title, finds that the officer is among the officers best qualified for promotion to meet the needs of the armed force concerned consistent with the requirement of exemplary conduct set forth in section 3583, 5947, or 8583 of this title, as applicable.. 
(c)Effective DateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to selection boards convened on or after that date. 
513.Expanded authority for removal from reports of selection boards of officers recommended for promotion to grades below general and flag grades 
(a)Officers on Active-Duty ListSection 618(d) of title 10, United States Code, is amended— 
(1)by striking The name and inserting (1) Except as provided in paragraph (2), the name; and 
(2)by adding at the end the following new paragraph: 
 
(2)In the case of an officer recommended by a selection board for promotion to a grade below brigadier general or rear admiral (lower half), the name of the officer may also be removed from the report of the selection board by the Secretary of Defense or the Deputy Secretary of Defense.. 
(b)Officers on Reserve-Active Status ListSection 14111(b) of such title is amended— 
(1)by striking The name and inserting (1) Except as provided in paragraph (2), the name; and 
(2)by adding at the end the following new paragraph: 
 
(2)In the case of an officer recommended by a selection board for promotion to a grade below brigadier general or rear admiral (lower half), the name of the officer may also be removed from the report of the selection board by the Secretary of Defense or the Deputy Secretary of Defense.. 
(c)Effective DateThe amendments made by this section shall apply with respect to selection boards convened on or after the date of the enactment of this Act. 
514.Special selection board authorities 
(a)Officers on Active-Duty List 
(1)Boards for administrative error available only to officers in or above promotion zoneSubsection (a)(1) of section 628 of title 10, United States Code, is amended by inserting from in or above the promotion zone after for selection for promotion. 
(2)Actions treatable as material unfairnessSubsection (b)(1)(A) of such section is amended by inserting in a matter material to the decision of the board after contrary to law. 
(b)Officers on Reserve Active-Status ListSection 14502(b)(1)(A) of such title is amended by inserting in a matter material to the decision of the board after contrary to law. 
(c)Effective DateThe amendments made by this section shall take effect on March 1, 2007, and shall apply with respect to selection boards convened on or after that date. 
515.Removal from promotion list of officers not promoted within 18 months of approval of list by the President 
(a)Officers on Active-Duty Lists 
(1)Clarification of removal due to Senate not giving advice and consentSubsection (b) of section 629 of title 10, United States Code, is amended— 
(A)by inserting Removal due to Senate not giving advice and consent.— after (b) ; and 
(B)by inserting to a grade for which appointment is required by section 624(c) of this title to be made by and with the advice and consent of the Senate after the President. 
(2)Removal after 18 monthsSuch section is further amended— 
(A)by redesignating subsection (c) as subsection (d); and 
(B)by inserting after subsection (b) the following new subsection (c): 
 
(c)Removal after 18 months 
(1)If an officer whose name is on a list of officers approved for promotion under section 624(a) of this title to a grade for which appointment is required by section 624(c) of this title to be made by and with the advice and consent of the Senate is not appointed to that grade under such section during the officer’s promotion eligibility period, the officer’s name shall be removed from the list unless as of the end of such period the Senate has given its advice and consent to the appointment. 
(2)Before the end of the promotion eligibility period with respect to an officer under paragraph (1), the President may extend that period for purposes of paragraph (1) by an additional 12 months. 
(3)In this subsection, the term promotion eligibility period means, with respect to an officer whose name is on a list of officers approved for promotion under section 624(a) of this title to a grade for which appointment is required by section 624(c) of this title to be made by and with the advice and consent of the Senate, the period beginning on the date on which the list is so approved and ending on the first day of the eighteenth month following the month during which the list is so approved.. 
(3)Cross-reference amendmentParagraph (1) of subsection (d) of such section, as redesignated by paragraph (2)(A) of this subsection, is amended by striking or (b) and inserting (b), or (c). 
(4)Stylistic amendmentsSuch section is further amended— 
(A)in subsection (a), by inserting Removal by President.— after (a); and 
(B)in subsection (d) (as amended by paragraph (3)), by inserting Continued Eligibility for Promotion.— before (1). 
(b)Officers on Reserve Active Status List 
(1)Removal following returnSection 14310 of such title is amended— 
(A)by redesignating subsection (c) as subsection (d); and 
(B)by inserting after subsection (b) the following new subsection (c): 
 
(c)Removal after 18 months 
(1)If an officer whose name is on a list of officers approved for promotion under section 14308(a) of this title to a grade for which appointment is required by section 12203(a) of this title to be made by and with the advice and consent of the Senate is not appointed to that grade under such section during the officer’s promotion eligibility period, the officer’s name shall be removed from the list unless as of the end of such period the Senate has given its advice and consent to the appointment. 
(2)Before the end of the promotion eligibility period with respect to an officer under paragraph (1), the President may extend that period for purposes of paragraph (1) by an additional 12 months. 
(3)In this subsection, the term promotion eligibility period means, with respect to an officer whose name is on a list of officers approved for promotion under section 14308(a) of this title to a grade for which appointment is required by section 12203(a) of this title to be made by and with the advice and consent of the Senate, the period beginning on the date on which the list is so approved and ending on the first day of the eighteenth month following the month during which the list is so approved.. 
(2)Cross-reference amendmentParagraph (1) of subsection (d) of such section, as redesignated by paragraph (1)(A) of this subsection, is amended by striking or (b) and inserting (b), or (c). 
(c)Effective DateThe amendments made by this section shall apply to any promotion list approved by the President after January 1, 2007. 
IIIJoint Officer Management Requirements 
516.Modification and enhancement of general authorities on management of officers who are joint qualified 
(a)Redesignation of applicability of policies toward joint qualificationSubsection (a) of section 661 of title 10, United States Code, is amended by striking the last sentence. 
(b)Revision to general authoritiesSubsections (b), (c), and (d) of such section are amended to read as follows: 
 
(b)Levels, designation, and numbers 
(1) 
(A)The Secretary of Defense shall establish different levels of joint qualification, as well as the criteria for qualification at each level. Such levels of joint qualification shall be established by the Secretary with the advice of the Chairman of the Joint Chiefs of Staff. Each level shall, as a minimum, have both joint education criteria and joint experience criteria. The purpose of establishing such qualification levels is to ensure a systematic, progressive, career-long development of officers in joint matters and to ensure that officers serving as general and flag officers have the requisite experience and education to be highly proficient in joint matters. 
(B)The number of officers who are joint qualified shall be determined by the Secretary of Defense, with the advice of the Chairman of the Joint Chiefs of Staff. Such number shall be large enough to meet the requirements of subsection (d). 
(2)Certain officers shall be designated as joint qualified by the Secretary of Defense with the advice of the Chairman of the Joint Chiefs of Staff. 
(3)An officer may be designated as joint qualified under paragraph (2) only if the officer— 
(A)meets the education and experience criteria of subsection (c); 
(B)meets such additional criteria as prescribed by the Secretary of Defense; and 
(C)holds the grade of captain or, in the case of the Navy, lieutenant or a higher grade. 
(4)The authority of the Secretary of Defense under paragraph (2) to designate officers as joint qualified may be delegated only to the Deputy Secretary of Defense or an Under Secretary of Defense. 
(c)Education and experience requirements 
(1)An officer may not be designated as joint qualified until the officer— 
(A)successfully completes an appropriate program of joint professional military education, as described in subsections (b) and (c) of section 2155 of this title, at a joint professional military education school; and 
(B)successfully completes— 
(i)a full tour of duty in a joint assignment, as described in section 664(f) of this title; or 
(ii)such other assignments and experiences in a manner that demonstrate the officer’s mastery of knowledge, skills, and abilities in joint matters, as determined under such regulations and policy as the Secretary of Defense may prescribe. 
(2)Subject to paragraphs (3) through (6), the Secretary of Defense may waive the requirement under paragraph (1)(A) that an officer has successfully completed a program of education, as described in subsections (b) and (c) of section 2155 of this title.  
(3)In the case of an officer in a grade below brigadier general or rear admiral (lower half), a waiver under paragraph (2) may be granted only if— 
(A)the officer has completed two full tours of duty in a joint duty assignment, as described in section 664(f) of this title, in such a manner as to demonstrate the officer’s mastery of knowledge, skills, and abilities on joint matters; and 
(B)the Secretary of Defense determines that the types of joint duty experiences completed by the officer have been of sufficient breadth to prepare the officer adequately for service as a general or flag officer in a joint duty assignment position. 
(4)In the case of a general or flag officer, a waiver under paragraph (2) may be granted only— 
(A)under unusual circumstances justifying the variation from the education requirement under paragraph (1)(A); and 
(B)under circumstances in which the waiver is necessary to meet a critical need of the armed forces, as determined by the Chairman of the Joint Chiefs of Staff. 
(5)In the case of officers in grades below brigadier general or rear admiral (lower half), the total number of waivers granted under paragraph (2) for officers in the same pay grade during a fiscal year may not exceed 10 percent of the total number of officers in that pay grade designated as joint qualified during that fiscal year. 
(6)There may not be more than 32 general and flag officers on active duty at the same time who, while holding a general or flag officer position, were designated joint qualified (or were selected for the joint specialty before October 1, 2007) and for whom a waiver was granted under paragraph (2). 
(d)Number of joint duty assignments 
(1)The Secretary of Defense shall ensure that approximately one-half of the joint duty assignment positions in grades above major or, in the case of the Navy, lieutenant commander are filled at any time by officers who have the appropriate level of joint qualification. 
(2)The Secretary of Defense, with the advice of the Chairman of the Joint Chiefs of Staff, shall designate an appropriate number of joint duty assignment positions as critical joint duty assignment positions. A position may be designated as a critical joint duty assignment position only if the duties and responsibilities of the position make it important that the occupant be particularly trained in, and oriented toward, joint matters. 
(3) 
(A)Subject to subparagraph (B), a position designated under paragraph (2) may be held only by an officer who— 
(i)was designated as joint qualified in accordance with this chapter; or 
(ii)was selected for the joint specialty before October 1, 2007. 
(B)The Secretary of Defense may waive the requirement in subparagraph (A) with respect to the assignment of an officer to a position designated under paragraph (2). Any such waiver shall be granted on a case-by-case basis. The authority of the Secretary to grant such a waiver may be delegated only to the Chairman of the Joint Chiefs of Staff. 
(4)The Secretary of Defense shall ensure that, of those joint duty assignment positions that are filled by general or flag officers, a substantial portion are among those positions that are designated under paragraph (2) as critical joint duty assignment positions.. 
(c)Career guidelinesSubsection (e) of such section is amended by striking officers with the joint specialty and inserting officers to achieve joint qualification and for officers who have been designated as joint qualified. 
(d)Technical amendment regarding treatment of certain serviceSubsection (f) of such section is amended by striking section 619(e)(1) and inserting section 619a. 
(e)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
661.Management policies for officers who are joint qualified. 
(2)Table of sectionsThe table of sections at the beginning of chapter 38 of such title is amended by striking the item relating to section 661 and inserting the following new item: 
 
 
661. Management policies for officers who are joint qualified.. 
(f)Effective dateThe amendments made by this section shall take effect on October 1, 2007. 
(g)Treatment of current joint specialty officersFor the purposes of chapter 38 of title 10, United States Code, and sections 154, 164, and 619a of such title, an officer who, as of September 30, 2007, has been selected for or has the joint specialty under section 661 of such title, as in effect on that date, shall be considered after that date to be an officer designated as joint qualified by the Secretary of Defense under section 661(b)(2) of such title, as amended by this section. 
(h)Implementation plan 
(1)Plan requiredNot later than March 31, 2007, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a plan for the implementation of the joint officer management system, which will take effect on October 1, 2007, as provided in subsection (f), as a result of the amendments made by this section and other provisions of this Act to provisions of chapter 38 of title 10, United States Code. 
(2)Elements of planIn developing the plan required by this subsection, the Secretary shall pay particular attention to matters related to the transition of officers from the joint specialty system in effect before October 1, 2007, to the joint officer management system in effect after that date. At a minimum, the plan shall include the following: 
(A)The policies and criteria to be used for designating officers as joint qualified on the basis of service performed by such officers before that date, had the amendments made by this section and other provisions of this Act to provisions of chapter 38 of title 10, United States Code, taken effect before the date of the enactment of this Act. 
(B)The policies and criteria prescribed by the Secretary of Defense to be used in making determinations under section 661(c)(1)(B)(ii) of such title, as amended by this section. 
(C)The recommendations of the Secretary for any legislative changes that may be necessary to effectuate the joint officer management system. 
517.Modification of promotion policy objectives for joint officersSection 662(a) of title 10, United States Code, is amended— 
(1)in paragraph (1), by inserting and after the semicolon; and 
(2)by striking paragraphs (2) and (3) and inserting the following new paragraph (2): 
 
(2)officers who are serving in or have served in joint duty assignments are expected, as a group, to be promoted to the next higher grade at a rate not less than the rate for all officers of the same armed force in the same grade and competitive category.. 
518.Applicability of joint duty assignment requirements limited to graduates of National Defense University schools 
(a)ApplicabilitySection 663 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking a joint professional military education school and inserting a school within the National Defense University specified in subsection (c); and 
(2)in subsection (b)— 
(A)in paragraph (1), by striking a joint professional military education school and inserting a school within the National Defense University specified in subsection (c); and 
(B)in paragraph (2), by striking a joint professional military education school and inserting a school referred to in paragraph (1). 
(b)Covered schools within NDUSuch section is further amended by adding at the end the following new subsection: 
 
(c)Covered schools within the national defense universityFor purposes of this section, a school within the National Defense University specified in this subsection is one of the following: 
(1)The National War College. 
(2)The Industrial College of the Armed Forces. 
(3)The Joint Forces Staff College.. 
519.Modification of certain definitions relating to jointness 
(a)Definition of joint mattersSubsection (a) of section 668 of title 10, United States Code, is amended to read as follows: 
 
(a)Joint matters 
(1)In this chapter, the term joint matters means matters related to the achievement of unified action by multiple military forces in operations conducted across domains such as land, sea, or air, in space, or in the information environment, including matters relating to— 
(A)national military strategy; 
(B)strategic planning and contingency planning; 
(C)command and control of operations under unified command; 
(D)national security planning with other departments and agencies of the United States; and 
(E)combined operations with military forces of allied nations. 
(2)In the context of joint matters, the term multiple military forces refers to forces that involve participants from the armed forces and one or more of the following: 
(A)Other departments and agencies of the United States. 
(B)The military forces or agencies of other countries. 
(C)Non-governmental persons or entities.. 
(b)Definition of joint duty assignmentParagraph (1) of subsection (b) of such section is amended by striking That definition shall and all that follows and inserting the following: 
That definition— 
(A)shall be limited to assignments in which the officer gains significant experience in joint matters; and 
(B)shall exclude assignments for joint training and education, except an assignment as an instructor responsible for preparing and presenting courses in areas of the curricula designated in section 2155(c) of this title as part of a program designated by the Secretary of Defense as joint professional military education Phase II..  
(c)Definition of critical occupational specialtySuch section is further amended by adding at the end the following new subsection: 
 
(d)Critical occupational specialty 
(1)In this chapter, the term critical occupational specialty means a military occupational specialty involving combat operations within the combat arms, in the case of the Army, or the equivalent arms, in the case of the Navy, Air Force, and Marine Corps, that the Secretary of Defense designates as critical. 
(2)At a minimum, the Secretary of Defense shall designate as a critical occupational specialty under paragraph (1) any military occupational specialty within a combat arms (or the equivalent) that is experiencing a severe shortage of trained officers in that specialty, as determined by the Secretary.. 
(d)Conforming amendments 
(1)Initial assignment of officers with critical occupational specialtiesSection 664(c) of such title is amended— 
(A)in the matter before paragraph (1) by striking section 661(c)(2) and inserting section 661(c)(1)(B); 
(B)by striking paragraph (1); 
(C)by redesignating paragraph (2) as paragraph (1) and, in such paragraph, by striking section 661(c)(2) and inserting section 668(d); and 
(D)by redesignating paragraph (3) as paragraph (2). 
(2)Annual report on number of officers with critical occupational specialtiesSection 667(3) of such title is amended by striking section 661(c)(2) and inserting section 668(d). 
(e)Effective dateThe amendments made by this section shall take effect on October 1, 2007. 
BReserve Component Matters 
IReserve Component Management 
521.Recognition of former Representative G.V. ‘Sonny’ Montgomery for his 30 years of service in the House of Representatives 
(a)FindingsCongress makes the following findings: 
(1)G.V. “Sonny” Montgomery was elected to the House of Representatives in 1967 and served the people of east-central Mississippi for 30 years with distinction, dedication, and conviction. 
(2)Sonny Montgomery had a distinguished military career both before and during his service in Congress, serving in World War II and the Korean War, and retired from the Mississippi National Guard with the rank of Major General.  
(3)As a Member of the House of Representatives, Sonny Montgomery served on the Committee on Armed Services and served with great distinction as the Chairman of the Committee on Veterans’ Affairs for 13 years from 1981 through 1994.  
(4)Representative Montgomery’s colleagues knew him as a statesman of the institution and as a tireless advocate for policies that would improve the lives of persons who serve the United States. 
(5)Representative Montgomery was deeply committed to all members of the Armed Forces who served in combat and traveled to Korea and Southeast Asia to recover remains and help determine the fate of POW/MIAs from the Korean and Vietnam Wars. 
(6)Through his years of service on the Committee on Armed Services, Representative Montgomery made great contributions to the capabilities of the National Guard and Reserves, by improving their training and equipment and by better integrating them with the active force.  
(7)Under the revised GI Bill that bears his name and was signed into law in 1984, Representative Montgomery brought educational benefits to millions of veterans, including those members who had served in the National Guard and Reserves, and strengthened the all-volunteer force.  
(8)Representative Montgomery had received many honors and commendations before his passing on May 12, 2006, including most recently and notably the Presidential Medal of Freedom, the highest civilian honor accorded by the United States. 
(b)RecognitionCongress recognizes and commends former Representative G.V. Sonny Montgomery for his 30 years of service to benefit the people of Mississippi, members of the Armed Forces and their families, veterans, and the United States. 
522.Revisions to reserve call-up authority 
(a)Maximum number of daysSubsection (a) of section 12304 of title 10, United States Code, is amended by striking 270 days and inserting 365 days. 
(b)Fair treatmentSuch section is further amended— 
(1)by redesignating subsection (i) as subsection (j); and 
(2)by inserting after subsection (h) the following new subsection (i): 
 
(i)Considerations for involuntary order to active duty 
(1)In determining which members of the Selected Reserve and Individual Ready Reserve will be ordered to duty without their consent under this section, appropriate consideration shall be given to— 
(A)the length and nature of previous service, to assure such sharing of exposure to hazards as the national security and military requirements will reasonably allow; 
(B)the frequency of assignments during service career; 
(C)family responsibilities; and 
(D)employment necessary to maintain the national health, safety, or interest. 
(2)The Secretary of Defense shall prescribe such policies and procedures as the Secretary considers necessary to carry out this subsection.. 
523.Military retirement credit for certain service by National Guard members performed while in a State duty status immediately after the terrorist attacks of September 11, 2001Subsection (c) of section 514 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3232) is amended by adding at the end the following new paragraph: 
 
(3)In the State of New Jersey: Bergen, Hudson, Union, and Middlesex.. 
IIAuthorities Relating to Guard and Reserve Duty 
524.Title 10 definition of Active Guard and Reserve dutySection 101 of title 10, United States Code, is amended— 
(1)by adding at the end of subsection (b) the following new paragraph: 
 
(16)The term Active Guard and Reserve means a member of a reserve component who is on active duty pursuant to section 12301(d) of this title or, if a member of the Army National Guard or Air National Guard, is on full-time National Guard duty pursuant to section 502(f) of title 32, and who is performing Active Guard and Reserve duty.; and 
(2)in paragraph (6)(A) of subsection (d)— 
(A)by striking or full-time National Guard duty after means active duty; and 
(B)by striking , pursuant to an order to active duty or full-time National Guard duty and inserting pursuant to an order to full-time National Guard duty,. 
525.Authority for Active Guard and Reserve duties to include support of operational missions assigned to the reserve components and instruction and training of active-duty personnel 
(a)AGR duty under title 10Subsections (a) and (b) of section 12310 of title 10, United States Code, are amended to read as follows: 
 
(a)Authority 
(1)The Secretary concerned may order a member of a reserve component under the Secretary’s jurisdiction to active duty pursuant to section 12301(d) of this title to perform Active Guard and Reserve duty organizing, administering, recruiting, instructing, or training the reserve components. 
(2)A Reserve ordered to active duty under paragraph (1) shall be ordered in the Reserve’s reserve grade. While so serving, the Reserve continues to be eligible for promotion as a Reserve, if otherwise qualified. 
(b)DutiesA Reserve on active duty under subsection (a) may perform the following additional duties to the extent that the performance of those duties does not interfere with the performance of the Reserve’s primary Active Guard and Reserve duties described in subsection (a)(1): 
(1)Supporting operations or missions assigned in whole or in part to the reserve components. 
(2)Supporting operations or missions performed or to be performed by— 
(A)a unit composed of elements from more than one component of the same armed force; or 
(B)a joint forces unit that includes— 
(i)one or more reserve component units; or 
(ii)a member of a reserve component whose reserve component assignment is in a position in an element of the joint forces unit. 
(3)Advising the Secretary of Defense, the Secretaries of the military departments, the Joint Chiefs of Staff, and the commanders of the combatant commands regarding reserve component matters. 
(4)Instructing or training in the United States or the Commonwealth of Puerto Rico or possessions of the United States of— 
(A)active-duty members of the armed forces; 
(B)members of foreign military forces (under the same authorities and restrictions applicable to active-duty members providing such instruction or training); 
(C)Department of Defense contractor personnel; or 
(D)Department of Defense civilian employees.. 
(b)Military technicians under title 10Section 10216(a) of such title is amended— 
(1)in paragraph (1)(C), by striking administration and and inserting organizing, administering, instructing, or; and 
(2)by adding at the end the following new paragraph: 
 
(3)A military technician (dual status) who is employed under section 3101 of title 5 may perform the following additional duties to the extent that the performance of those duties does not interfere with the performance of the primary duties described in paragraph (1): 
(A)Supporting operations or missions assigned in whole or in part to the technician’s unit. 
(B)Supporting operations or missions performed or to be performed by— 
(i)a unit composed of elements from more than one component of the technician’s armed force; or 
(ii)a joint forces unit that includes— 
(I)one or more units of the technician’s component; or 
(II)a member of the technician’s component whose reserve component assignment is in a position in an element of the joint forces unit. 
(C)Instructing or training in the United States or the Commonwealth of Puerto Rico or possessions of the United States of— 
(i)active-duty members of the armed forces; 
(ii)members of foreign military forces (under the same authorities and restrictions applicable to active-duty members providing such instruction or training); 
(iii)Department of Defense contractor personnel; or 
(iv)Department of Defense civilian employees.. 
(c)National Guard title 32 training dutySection 502(f) of title 32, United States Code, title is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(2)by inserting (1) before Under regulations; and 
(3)by striking the last sentence and inserting the following: 
 
(2)The training or duty ordered to be performed under paragraph (1) may include the following: 
(A)Support of operations or missions undertaken by the member’s unit at the request of the President or Secretary of Defense. 
(B)Support of training operations and training missions assigned in whole or in part to the National Guard by the Secretary concerned, but only to the extent that such training missions and training operations— 
(i)are performed in the United States or the Commonwealth of Puerto Rico or possessions of the United States; and 
(ii)are only to instruct active duty military, foreign military (under the same authorities and restrictions applicable to active duty troops), Department of Defense contractor personnel, or Department of Defense civilian employees. 
(3)Duty without pay shall be considered for all purposes as if it were duty with pay.. 
(d)National Guard technicians under title 32Section 709(a) of title 32, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking administration and and inserting organizing, administering, instructing, or; and 
(B)by striking and at the end of such paragraph; 
(2)by striking the period at the end of paragraph (2) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(3)the performance of the following additional duties to the extent that the performance of those duties does not interfere with the performance of the duties described by paragraphs (1) and (2): 
(A)Support of operations or missions undertaken by the technician’s unit at the request of the President or the Secretary of Defense. 
(B)Support of Federal training operations or Federal training missions assigned in whole or in part to the technician’s unit. 
(C)Instructing or training in the United States or the Commonwealth of Puerto Rico or possessions of the United States of— 
(i)active-duty members of the armed forces; 
(ii)members of foreign military forces (under the same authorities and restrictions applicable to active-duty members providing such instruction or training); 
(iii)Department of Defense contractor personnel; or 
(iv)Department of Defense civilian employees.. 
526.Governor’s authority to order members to Active Guard and Reserve duty 
(a)In generalChapter 3 of title 32, United States Code, is amended by adding at the end the following new section: 
 
328.Active Guard and Reserve duty: Governor’s authority 
(a)AuthorityThe Governor of a State or the Commonwealth of Puerto Rico, Guam, or the Virgin Islands, or the commanding general of the District of Columbia National Guard, as the case may be, with the consent of the Secretary concerned, may order a member of the National Guard to perform Active Guard and Reserve duty, as defined by section 101(d)(6) of title 10, pursuant to section 502(f) of this title. 
(b)DutiesA member of the National Guard performing duty under subsection (a) may perform the additional duties specified in section 502(f)(2) of this title to the extent that the performance of those duties does not interfere with the performance of the member’s primary Active Guard and Reserve duties of organizing, administering, recruiting, instructing, and training the reserve components.. 
(b)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
328. Active Guard and Reserve duty: Governor’s authority.. 
527.Expansion of operations of civil support teams 
(a)In generalSection 12310(c) of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking involving— and inserting involving any of the following:; and 
(B)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)The use or threatened use of a weapon of mass destruction (as defined in section 12304(i)(2) of this title) in the United States. 
(B)A terrorist attack or threatened terrorist attack in the United States that results, or could result, in catastrophic loss of life or property. 
(C)The intentional or unintentional release of nuclear, biological, radiological, or toxic or poisonous chemical materials in the United States that results, or could result, in catastrophic loss of life or property. 
(D)A natural or manmade disaster in the United States that results in, or could result in, catastrophic loss of life or property.; 
(2)by amending paragraph (3) to read as follows: 
 
(3)A Reserve may perform duty described in paragraph (1) only while assigned to a reserve component weapons of mass destruction civil support team.; and 
(3)by adding at the end the following new paragraph: 
 
(7)In this subsection, the term United States includes the Commonwealth of Puerto Rico, Guam, and the Virgin Islands.. 
(b)Technical and conforming amendmentsSuch section is further amended— 
(1)by striking the subsection heading and inserting Operations relating to defense against weapons of mass destruction and terrorist attacks.—;  
(2)in paragraph (5), by striking rapid assessment element team and inserting weapons of mass destruction civil support team; and 
(3)in paragraph (6)— 
(A)in the matter preceding subparagraph (A), by striking paragraph (3) and inserting paragraphs (1) and (3); and 
(B)in subparagraph (B), by striking paragraph (3)(B) and inserting paragraph (3). 
528.Modification of authorities relating to the Commission on the National Guard and Reserves 
(a)Annuities and pay of members on federal reemploymentSubsection (e) of section 513 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1882), as amended by section 516 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3237), is further amended by adding at the end the following new paragraph: 
 
(3)If warranted by circumstances described in subparagraph (A) or (B) of section 8344(i)(1) of title 5, United States Code, or by circumstances described in subparagraph (A) or (B) of section 8468(f)(1) of such title, as applicable, the chairman of the Commission may exercise, with respect to the members of the Commission, the same waiver authority as would be available to the Director of the Office of Personnel Management under such section.. 
(b)Final reportSubsection (f)(2) of such section 513 (118 Stat. 1882) is amended by striking Not later than one year after the first meeting of the Commission and inserting Not later than January 31, 2008. 
(c)Effective dateThe amendments made by this section shall take effect as of October 28, 2004, as if included in the enactment of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005. The amendment made by subsection (a) shall apply to members of the Commission on the National Guard and Reserves appointed on or after that date. 
529.Additional matters to be reviewed by Commission on the National Guard and Reserves 
(a)Additional matters To be reviewed by commissionThe Commission on the National Guard and Reserves shall include among the matters it studies (in addition to the matters specified in subsection (c) of the commission charter) each of the following: 
(1)National guard bureau enhancement proposalsThe advisability and feasibility of implementing the provisions of S. 2658 and H.R. 5200 of the 109th Congress, as introduced in the Senate and the House of Representatives, respectively, on April 26, 2006. 
(2)Chief of national guard bureauAs an alternative to implementation of the provisions of the bills specified in paragraph (1) that provide for the Chief of the National Guard Bureau to be a member of the Joint Chiefs of Staff and to hold the grade of general, the advisability and feasibility of providing for the Chief of the National Guard Bureau to hold the grade of general in the performance of the current duties of that office. 
(3)National Guard officers authority to commandThe advisability and feasibility of implementing the provisions of section 544 of H.R. 5122 of the 109th Congress, as passed by the House of Representatives on May 11, 2006. 
(4)National guard equipment and funding requirementsThe adequacy of the Department of Defense processes for defining the equipment and funding necessary for the National Guard to conduct both its responsibilities under title 10, United States Code, and its responsibilities under title 32, United States Code, including homeland defense and related homeland missions, including as part of such study— 
(A)consideration of the extent to which those processes should be developed taking into consideration the views of the Chief of the National Guard Bureau, as well as the views of the 54 Adjutant Generals and the views of the Chiefs of the Army National Guard and the Air Guard; and 
(B)whether there should be an improved means by which National Guard equipment requirements are validated by the Joint Chiefs of Staff and are considered for funding by the Secretaries of the Army and Air Force. 
(b)Priority review and report 
(1)Priority reviewThe Commission on the National Guard and Reserves shall carry out its study of the matters specified in paragraphs (1), (2), and (3) of subsection (a) on a priority basis, with a higher priority for matters under those paragraphs relating to the grade and functions of the Chief of the National Guard Bureau. 
(2)ReportIn addition to the reports required under subsection (f) of the commission charter, the Commission shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives an interim report, not later than March 1, 2007, specifically on the matters covered by paragraph (1). In such report, the Commission shall set forth its findings and any recommendations it considers appropriate with respect to those matters. 
(c)Commission charter definedFor purposes of this section, the term commission charter means section 513 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1880). 
CEducation and Training 
IService Academies 
531.Expansion of service academy exchange programs with foreign military academies 
(a)United states military academy 
(1)Number of participants in exchange programSubsection (b) of section 4345 of title 10, United States Code, is amended by striking 24 and inserting 100. 
(2)Costs and expensesSubsection (c) of such section is amended— 
(A)by striking for the Academy in paragraph (3) and all that follows in that paragraph and inserting for the Academy and such additional funds as may be available to the Academy from a source other than appropriated funds to support cultural immersion, regional awareness, or foreign language training activities in connection with the exchange program.; and 
(B)by adding at the end the following new paragraph: 
 
(4)Expenditures in support of the exchange program from funds appropriated for the Academy may not exceed $1,000,000 during any fiscal year.. 
(b)United states naval academy 
(1)Number of participants in exchange programSubsection (b) of section 6957a of title 10, United States Code, is amended by striking 24 and inserting 100. 
(2)Costs and expensesSubsection (c) of such section is amended— 
(A)by striking for the Academy in paragraph (3) and all that follows in that paragraph and inserting for the Academy and such additional funds as may be available to the Academy from a source other than appropriated funds to support cultural immersion, regional awareness, or foreign language training activities in connection with the exchange program.; and 
(B)by adding at the end the following new paragraph: 
 
(4)Expenditures in support of the exchange program from funds appropriated for the Naval Academy may not exceed $1,000,000 during any fiscal year.. 
(c)United states air force academy 
(1)Number of participants in exchange programSubsection (b) of section 9345 of title 10, United States Code, is amended by striking 24 and inserting 100. 
(2)Costs and expensesSubsection (c) of such section is amended— 
(A)by striking for the Academy in paragraph (3) and all that follows in that paragraph and inserting for the Academy and such additional funds as may be available to the Academy from a source other than appropriated funds to support cultural immersion, regional awareness, or foreign language training activities in connection with the exchange program.; and 
(B)by adding at the end the following new paragraph: 
 
(4)Expenditures in support of the exchange program from funds appropriated for the Academy may not exceed $1,000,000 during any fiscal year.. 
(d)Effective datesThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act. The amendments made by subsections (b) and (c) shall take effect on October 1, 2008. 
532.Revision and clarification of requirements with respect to surveys and reports concerning sexual harassment and sexual violence at the service academies 
(a)Codification and revision to existing requirement for service academy policy on sexual harassment and sexual violence 
(1)United states military academyChapter 403 of title 10, United States Code, is amended by adding at the end the following new section: 
 
4361.Policy on sexual harassment and sexual violence 
(a)Required policyUnder guidance prescribed by the Secretary of Defense, the Secretary of the Army shall direct the Superintendent of the Academy to prescribe a policy on sexual harassment and sexual violence applicable to the cadets and other personnel of the Academy. 
(b)Matters To be specified in policyThe policy on sexual harassment and sexual violence prescribed under this section shall include specification of the following: 
(1)Programs to promote awareness of the incidence of rape, acquaintance rape, and other sexual offenses of a criminal nature that involve cadets or other Academy personnel.  
(2)Procedures that a cadet should follow in the case of an occurrence of sexual harassment or sexual violence, including— 
(A)if the cadet chooses to report an occurrence of sexual harassment or sexual violence, a specification of the person or persons to whom the alleged offense should be reported and the options for confidential reporting;  
(B)a specification of any other person whom the victim should contact; and  
(C)procedures on the preservation of evidence potentially necessary for proof of criminal sexual assault.  
(3)Procedures for disciplinary action in cases of alleged criminal sexual assault involving a cadet or other Academy personnel. 
(4)Any other sanction authorized to be imposed in a substantiated case of sexual harassment or sexual violence involving a cadet or other Academy personnel in rape, acquaintance rape, or any other criminal sexual offense, whether forcible or nonforcible.  
(5)Required training on the policy for all cadets and other Academy personnel, including the specific training required for personnel who process allegations of sexual harassment or sexual violence involving Academy personnel. 
(c)Annual assessment 
(1)The Secretary of Defense, through the Secretary of the Army, shall direct the Superintendent to conduct at the Academy during each Academy program year an assessment, to be administered by the Department of Defense, to determine the effectiveness of the policies, training, and procedures of the Academy with respect to sexual harassment and sexual violence involving Academy personnel. 
(2)For the assessment at the Academy under paragraph (1) with respect to an Academy program year that begins in an odd-numbered calendar year, the Secretary of the Army shall conduct a survey, to be administered by the Department of Defense, of Academy personnel— 
(A)to measure— 
(i)the incidence, during that program year, of sexual harassment and sexual violence events, on or off the Academy reservation, that have been reported to officials of the Academy; and  
(ii)the incidence, during that program year, of sexual harassment and sexual violence events, on or off the Academy reservation, that have not been reported to officials of the Academy; and  
(B)to assess the perceptions of Academy personnel of— 
(i)the policies, training, and procedures on sexual harassment and sexual violence involving Academy personnel;  
(ii)the enforcement of such policies;  
(iii)the incidence of sexual harassment and sexual violence involving Academy personnel; and  
(iv)any other issues relating to sexual harassment and sexual violence involving Academy personnel. 
(d)Annual report 
(1)The Secretary of the Army shall direct the Superintendent of the Academy to submit to the Secretary a report on sexual harassment and sexual violence involving cadets or other personnel at the Academy for each Academy program year. 
(2)Each report under paragraph (1) shall include, for the Academy program year covered by the report, the following: 
(A) The number of sexual assaults, rapes, and other sexual offenses involving cadets or other Academy personnel that have been reported to Academy officials during the program year and, of those reported cases, the number that have been substantiated.  
(B)The policies, procedures, and processes implemented by the Secretary of the Army and the leadership of the Academy in response to sexual harassment and sexual violence involving cadets or other Academy personnel during the program year.  
(C)A plan for the actions that are to be taken in the following Academy program year regarding prevention of and response to sexual harassment and sexual violence involving cadets or other Academy personnel. 
(3)Each report under paragraph (1) for an Academy program year that begins in an odd-numbered calendar year shall include the results of the survey conducted in that program year under subsection (c)(2). 
(4) 
(A)The Secretary of the Army shall transmit to the Secretary of Defense, and to the Board of Visitors of the Academy, each report received by the Secretary under this subsection, together with the Secretary’s comments on the report. 
(B)The Secretary of Defense shall transmit each such report, together with the Secretary’s comments on the report, to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives.. 
(2)United states naval academyChapter 603 of title 10, United States Code, is amended by adding at the end the following new section: 
 
6980.Policy on sexual harassment and sexual violence 
(a)Required policyUnder guidance prescribed by the Secretary of Defense, the Secretary of the Navy shall direct the Superintendent of the Naval Academy to prescribe a policy on sexual harassment and sexual violence applicable to the midshipmen and other personnel of the Naval Academy. 
(b)Matters To be specified in policyThe policy on sexual harassment and sexual violence prescribed under this section shall include specification of the following: 
(1)Programs to promote awareness of the incidence of rape, acquaintance rape, and other sexual offenses of a criminal nature that involve midshipmen or other Academy personnel.  
(2)Procedures that a midshipman should follow in the case of an occurrence of sexual harassment or sexual violence, including— 
(A)if the midshipman chooses to report an occurrence of sexual harassment or sexual violence, a specification of the person or persons to whom the alleged offense should be reported and the options for confidential reporting;  
(B)a specification of any other person whom the victim should contact; and  
(C)procedures on the preservation of evidence potentially necessary for proof of criminal sexual assault.  
(3)Procedures for disciplinary action in cases of alleged criminal sexual assault involving a midshipman or other Academy personnel. 
(4)Any other sanction authorized to be imposed in a substantiated case of sexual harassment or sexual violence involving a midshipman or other Academy personnel in rape, acquaintance rape, or any other criminal sexual offense, whether forcible or nonforcible.  
(5)Required training on the policy for all midshipmen and other Academy personnel, including the specific training required for personnel who process allegations of sexual harassment or sexual violence involving Academy personnel. 
(c)Annual assessment 
(1)The Secretary of Defense, through the Secretary of the Navy, shall direct the Superintendent to conduct at the Academy during each Academy program year an assessment, to be administered by the Department of Defense, to determine the effectiveness of the policies, training, and procedures of the Academy with respect to sexual harassment and sexual violence involving Academy personnel. 
(2)For the assessment at the Academy under paragraph (1) with respect to an Academy program year that begins in an odd-numbered calendar year, the Secretary of the Navy shall conduct a survey, to be administered by the Department of Defense, of Academy personnel— 
(A)to measure— 
(i)the incidence, during that program year, of sexual harassment and sexual violence events, on or off the Academy reservation, that have been reported to officials of the Academy; and  
(ii)the incidence, during that program year, of sexual harassment and sexual violence events, on or off the Academy reservation, that have not been reported to officials of the Academy; and  
(B)to assess the perceptions of Academy personnel of— 
(i)the policies, training, and procedures on sexual harassment and sexual violence involving Academy personnel;  
(ii)the enforcement of such policies;  
(iii)the incidence of sexual harassment and sexual violence involving Academy personnel; and  
(iv)any other issues relating to sexual harassment and sexual violence involving Academy personnel. 
(d)Annual report 
(1)The Secretary of the Navy shall direct the Superintendent of the Naval Academy to submit to the Secretary a report on sexual harassment and sexual violence involving midshipmen or other personnel at the Academy for each Academy program year. 
(2)Each report under paragraph (1) shall include, for the Academy program year covered by the report, the following: 
(A) The number of sexual assaults, rapes, and other sexual offenses involving midshipmen or other Academy personnel that have been reported to Naval Academy officials during the program year and, of those reported cases, the number that have been substantiated.  
(B)The policies, procedures, and processes implemented by the Secretary of the Navy and the leadership of the Naval Academy in response to sexual harassment and sexual violence involving midshipmen or other Academy personnel during the program year.  
(C)A plan for the actions that are to be taken in the following Academy program year regarding prevention of and response to sexual harassment and sexual violence involving midshipmen or other Academy personnel. 
(3)Each report under paragraph (1) for an Academy program year that begins in an odd-numbered calendar year shall include the results of the survey conducted in that program year under subsection (c)(2). 
(4) 
(A)The Secretary of the Navy shall transmit to the Secretary of Defense, and to the Board of Visitors of the Naval Academy, each report received by the Secretary under this subsection, together with the Secretary’s comments on the report. 
(B)The Secretary of Defense shall transmit each such report, together with the Secretary’s comments on the report, to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives.. 
(3)United states air force academyChapter 903 of title 10, United States Code, is amended by adding at the end the following new section: 
 
9361.Policy on sexual harassment and sexual violence 
(a)Required policyUnder guidance prescribed by the Secretary of Defense, the Secretary of the Air Force shall direct the Superintendent of the Academy to prescribe a policy on sexual harassment and sexual violence applicable to the cadets and other personnel of the Academy. 
(b)Matters to be specified in policyThe policy on sexual harassment and sexual violence prescribed under this section shall include specification of the following: 
(1)Programs to promote awareness of the incidence of rape, acquaintance rape, and other sexual offenses of a criminal nature that involve cadets or other Academy personnel.  
(2)Procedures that a cadet should follow in the case of an occurrence of sexual harassment or sexual violence, including— 
(A)if the cadet chooses to report an occurrence of sexual harassment or sexual violence, a specification of the person or persons to whom the alleged offense should be reported and the options for confidential reporting;  
(B)a specification of any other person whom the victim should contact; and  
(C)procedures on the preservation of evidence potentially necessary for proof of criminal sexual assault.  
(3)Procedures for disciplinary action in cases of alleged criminal sexual assault involving a cadet or other Academy personnel. 
(4)Any other sanction authorized to be imposed in a substantiated case of sexual harassment or sexual violence involving a cadet or other Academy personnel in rape, acquaintance rape, or any other criminal sexual offense, whether forcible or nonforcible.  
(5)Required training on the policy for all cadets and other Academy personnel, including the specific training required for personnel who process allegations of sexual harassment or sexual violence involving Academy personnel. 
(c)Annual assessment 
(1)The Secretary of Defense, through the Secretary of the Air Force, shall direct the Superintendent to conduct at the Academy during each Academy program year an assessment, to be administered by the Department of Defense, to determine the effectiveness of the policies, training, and procedures of the Academy with respect to sexual harassment and sexual violence involving Academy personnel. 
(2)For the assessment at the Academy under paragraph (1) with respect to an Academy program year that begins in an odd-numbered calendar year, the Secretary of the Air Force shall conduct a survey, to be administered by the Department of Defense, of Academy personnel— 
(A)to measure— 
(i)the incidence, during that program year, of sexual harassment and sexual violence events, on or off the Academy reservation, that have been reported to officials of the Academy; and  
(ii)the incidence, during that program year, of sexual harassment and sexual violence events, on or off the Academy reservation, that have not been reported to officials of the Academy; and  
(B)to assess the perceptions of Academy personnel of— 
(i)the policies, training, and procedures on sexual harassment and sexual violence involving Academy personnel;  
(ii)the enforcement of such policies;  
(iii)the incidence of sexual harassment and sexual violence involving Academy personnel; and  
(iv)any other issues relating to sexual harassment and sexual violence involving Academy personnel. 
(d)Annual report 
(1)The Secretary of the Air Force shall direct the Superintendent of the Academy to submit to the Secretary a report on sexual harassment and sexual violence involving cadets or other personnel at the Academy for each Academy program year. 
(2)Each report under paragraph (1) shall include, for the Academy program year covered by the report, the following: 
(A) The number of sexual assaults, rapes, and other sexual offenses involving cadets or other Academy personnel that have been reported to Academy officials during the program year and, of those reported cases, the number that have been substantiated.  
(B)The policies, procedures, and processes implemented by the Secretary of the Air Force and the leadership of the Academy in response to sexual harassment and sexual violence involving cadets or other Academy personnel during the program year.  
(C)A plan for the actions that are to be taken in the following Academy program year regarding prevention of and response to sexual harassment and sexual violence involving cadets or other Academy personnel. 
(3)Each report under paragraph (1) for an Academy program year that begins in an odd-numbered calendar year shall include the results of the survey conducted in that program year under subsection (c)(2). 
(4) 
(A)The Secretary of the Air Force shall transmit to the Secretary of Defense, and to the Board of Visitors of the Academy, each report received by the Secretary under this subsection, together with the Secretary’s comments on the report. 
(B)The Secretary of Defense shall transmit each such report, together with the Secretary’s comments on the report, to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives.. 
(b)Further information from cadets and midshipmen at the service academies on sexual assault and sexual harassment issues 
(1)Use of focus groups for years when survey not requiredIn any year in which the Secretary of a military department is not required by law to conduct a survey at the service academy under the Secretary’s jurisdiction on matters relating to sexual assault and sexual harassment issues at that Academy, the Secretary shall provide for focus groups to be conducted at that Academy for the purposes of ascertaining information relating to sexual assault and sexual harassment issues at that Academy. 
(2)Inclusion in reportInformation ascertained from a focus group conducted pursuant to paragraph (1) shall be included in the Secretary’s annual report to Congress on sexual harassment and sexual violence at the service academies.  
(3)Service academiesFor purposes of this subsection, the term service academy means the following: 
(A)The United States Military Academy. 
(B)The United States Naval Academy. 
(C)The United States Air Force Academy. 
(c)Repeal of prior lawSection 527 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1469; 10 U.S.C. 4331 note) is repealed. 
(d)Clerical amendments 
(1)The table of sections at the beginning of chapter 403 of title 10, United States Code, is amended by adding at the end the following new item: 
 
 
4361.  Policy on sexual harassment and sexual violence.. 
(2)The table of sections at the beginning of chapter 603 of such title is amended by adding at the end the following new item: 
 
 
6980.  Policy on sexual harassment and sexual violence.. 
(3)The table of sections at the beginning of chapter 903 of such title is amended by adding at the end the following new item: 
 
 
9361.  Policy on sexual harassment and sexual violence.. 
533.Department of Defense policy on service academy and ROTC graduates seeking to participate in professional sports before completion of their active-duty service obligations 
(a)Policy required 
(1)In generalNot later than July 1, 2007, the Secretary of Defense shall prescribe the policy of the Department of Defense on— 
(A)whether to authorize graduates of the service academies and the Reserve Officers’ Training Corps to participate in professional sports before the completion of their obligations for service on active duty as commissioned officers; and 
(B)if so, the obligations for service on active duty as commissioned officers of such graduates who participate in professional sports before the satisfaction of the obligations referred to in subparagraph (A). 
(2)Review of current policiesIn prescribing the policy, the Secretary shall review current policies, practices, and regulations of the military departments on the obligations for service on active duty as commissioned officers of graduates of the service academies and the Reserve Officers’ Training Corps, including policies on authorized leaves of absence and policies under excess leave programs. 
(3)ConsiderationsIn prescribing the policy, the Secretary shall take into account the following: 
(A)The compatibility of participation in professional sports (including training for professional sports) with service on active duty in the Armed Forces or as a member of a reserve component of the Armed Forces. 
(B)The benefits for the Armed Forces of waiving obligations for service on active duty for cadets, midshipmen, and commissioned officers in order to permit such individuals to participate in professional sports. 
(C)The manner in which the military departments have resolved issues relating to the participation of personnel in professional sports, including the extent of and any reasons for, differences in the resolution of such issues by such departments. 
(D)The recoupment of the costs of education provided by the service academies or under the Reserve Officers’ Training Corps program if graduates of the service academies or the Reserve Officers’ Training Corps, as the case may be, do not complete the period of obligated service to which they have agreed by reason of participation in professional sports. 
(E)Any other matters that the Secretary considers appropriate. 
(b)Elements of policyThe policy prescribed under subsection (a) shall address the following matters: 
(1)The eligibility of graduates of the service academies and the Reserve Officers’ Training Corps for a reduction in the obligated length of service on active duty as a commissioned officer otherwise required of such graduates on the basis of their participation in professional sports. 
(2)Criteria for the treatment of an individual as a participant or potential participant in professional sports. 
(3)The effect on obligations for service on active duty as a commissioned officer of any unsatisfied obligations under prior enlistment contracts or other forms of advanced education assistance. 
(4)Any authorized variations in the policy that are warranted by the distinctive requirements of a particular Armed Force. 
(5)The eligibility of individuals for medical discharge or disability benefits as a result of injuries incurred while participating in professional sports. 
(6)A prospective effective date for the policy and for the application of the policy to individuals serving on such effective date as a commissioned officer, cadet, or midshipman. 
(c)Application of policy to armed forcesNot later than December 1, 2007, the Secretary of each military department shall prescribe regulations, or modify current regulations, in order to implement the policy prescribed by the Secretary of Defense under subsection (a) with respect to the Armed Forces under the jurisdiction of such Secretary. 
IIScholarship and Financial Assistance Programs 
535.Authority to permit members who participate in the guaranteed reserve forces duty scholarship program to participate in the health professions scholarship program and serve on active dutyParagraph (3) of section 2107a(b) of title 10, United States Code, is amended— 
(1)by inserting or a cadet or former cadet under this section who signs an agreement under section 2122 of this title, after military junior college,; and 
(2)by inserting , or former cadet, after consent of the cadet and after submitted by the cadet. 
536.Detail of commissioned officers as students at medical schools 
(a)In generalChapter 101 of title 10, United States Code, is amended by inserting after section 2004 the following new section: 
 
2004a.Detail of commissioned officers as students at medical schools 
(a)Detail authorizedThe Secretary of each military department may detail commissioned officers of the armed forces as students at accredited medical schools or schools of osteopathy located in the United States for a period of training leading to the degree of doctor of medicine. No more than 25 officers from each military department may commence such training in any single fiscal year. 
(b)Eligibility for detailTo be eligible for detail under subsection (a), an officer must be a citizen of the United States and must— 
(1)have served on active duty for a period of not less than two years nor more than six years and be in the pay grade 0–3 or below as of the time the training is to begin; and 
(2)sign an agreement that unless sooner separated the officer will— 
(A)complete the educational course of medical training; 
(B)accept transfer or detail as a medical officer within the military department concerned when the officer’s training is completed; and 
(C)agree to serve, following completion of the officer’s training, on active duty (or on active duty and in the Selected Reserve) for a period as specified pursuant to subsection (c). 
(c)Service obligationAn agreement under subsection (c) shall provide that the officer shall serve on active duty for two years for each year or part thereof of the officer’s medical training under subsection (a), except that the agreement may authorize the officer to serve a portion of the officer’s service obligation on active duty and to complete the service obligation that remains upon separation from active duty in the Selected Reserve, in which case the officer shall serve three years in the Selected Reserve for each year or part thereof of the officer’s medical training under subsection (a) for any service obligation that was not completed before separation from active duty. 
(d)Selection of officers for detailOfficers detailed for medical training under subsection (a) shall be selected on a competitive basis by the Secretary of the military department concerned. 
(e)Relation of service obligations to other service obligationsAny service obligation incurred by an officer under an agreement entered into under subsection (b) shall be in addition to any service obligation incurred by the officer under any other provision of law or agreement. 
(f)ExpensesExpenses incident to the detail of officers under this section shall be paid from any funds appropriated for the military department concerned. 
(g)Failure to complete program 
(1)An officer who is dropped from a program of medical training to which detailed under subsection (a) for deficiency in conduct or studies, or for other reasons, may be required to perform active duty in an appropriate military capacity in accordance with the active duty obligation imposed on the officer under regulations issued by the Secretary of Defense for purposes of this section. 
(2)In no case shall an officer be required to serve on active duty under paragraph (1) for any period in excess of one year for each year or part thereof the officer participated in the program. 
(h)Limitation on detailsNo agreement detailing an officer of the armed forces to an accredited medical school or school of osteopathy may be entered into during any period in which the President is authorized by law to induct persons into the armed forces involuntarily. Nothing in this subsection shall affect any agreement entered into during any period when the President is not authorized by law to so induct persons into the armed forces. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2004 the following new item: 
 
 
2004a. Detail of commissioned officers as students at medical schools.. 
537.Increase in maximum amount of repayment under education loan repayment for officers in specified health professions 
(a)Increase in Maximum AmountSection 2173(e)(2) of title 10, United States Code, is amended by striking $22,000 and inserting $60,000. 
(b)Effective Date 
(1)In generalThe amendment made by subsection (a) shall take effect on October 1, 2006, and shall apply to agreements entered into or revised under section 2173 of title 10, United States Code, on or after that date. 
(2)Prohibition on adjustmentThe adjustment required by the second sentence of section 2173(e)(2) of title 10, United States Code, to be made on October 1, 2006, shall not be made. 
538.Health Professions Scholarship and Financial Assistance Program for Active Service 
(a)Maximum Stipend amountSection 2121(d) of title 10, United States Code, is amended— 
(1)by striking at the rate of $579 per month and inserting at a monthly rate established by the Secretary of Defense, but not to exceed a total of $30,000 per year; and 
(2)by striking That rate and inserting The maximum annual amount of the stipend. 
(b)Maximum Annual GrantSection 2127(e) of such title is amended— 
(1)by striking $15,000 and inserting in an amount not to exceed $45,000; and 
(2)by striking The amount and inserting The maximum amount. 
(c)Report on programNot later than March 1, 2007, the Secretary of Defense shall submit to the Congress a report on the Health Professions Scholarship and Financial Assistance Program for Active Service under subchapter I of chapter 105 of title 10, United States Code. The report shall include the following: 
(1)An assessment of the success of each military department in achieving its recruiting goals under the program during each of fiscal years 2000 through 2006. 
(2)If any military department failed to achieve its recruiting goals under the program during any fiscal year covered by paragraph (1), an explanation of the failure of the military department to achieve such goal during such fiscal year. 
(3)An assessment of the adequacy of the stipend authorized by section 2121(d) of title 10, United States Code, in meeting the objectives of the program. 
(4)Such recommendations for legislative or administrative action as the Secretary considers appropriate to enhance the effectiveness of the program in meeting the annual recruiting goals of the military departments for medical personnel covered by the program. 
(d)Effective Date 
(1)In generalThe amendments made by this section shall take effect on October 1, 2006. 
(2)Prohibition on adjustmentsThe adjustments required by the second sentence of subsection (d) of section 2121 of title 10, United States Code, and the second sentence of subsection (e) of section 2127 of such title to be made in 2007 shall not be made. 
IIIJunior ROTC Program 
539.Junior Reserve Officers’ Training Corps instructor qualifications 
(a)In GeneralChapter 102 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2033.Instructor qualifications 
(a)In GeneralIn order for a retired officer or noncommissioned officer to be employed as an instructor in the program, the officer must be certified by the Secretary of the military department concerned as a qualified instructor in leadership, wellness and fitness, civics, and other courses related to the content of the program, according to the qualifications set forth in subsection (b)(2) or (c)(2), as appropriate. 
(b)Senior military instructors 
(1)RoleSenior military instructors shall be retired officers of the armed forces and shall serve as instructional leaders who oversee the program. 
(2)QualificationsA senior military instructor shall have the following qualifications: 
(A)Professional military qualification, as determined by the Secretary of the military department concerned. 
(B)Award of a baccalaureate degree from an institution of higher learning. 
(C)Completion of secondary education teaching certification requirements for the program as established by the Secretary of the military department concerned. 
(D)Award of an advanced certification by the Secretary of the military department concerned in core content areas based on— 
(i)accumulated points for professional activities, services to the profession, awards, and recognitions; 
(ii)professional development to meet content knowledge and instructional skills; and 
(iii)performance evaluation of competencies and standards within the program through site visits and inspections. 
(c)Non-senior military instructors 
(1)RoleNon-senior military instructors shall be retired noncommissioned officers of the armed forces and shall serve as instructional leaders and teach independently of, but share program responsibilities with, senior military instructors. 
(2)QualificationsA non-senior military instructor shall demonstrate a depth of experience, proficiency, and expertise in coaching, mentoring, and practical arts in executing the program, and shall have the following qualifications: 
(A)Professional military qualification, as determined by the Secretary of the military department concerned. 
(B)Award of an associates degree from an institution of higher learning within five years of employment. 
(C)Completion of secondary education teaching certification requirements for the program as established by the Secretary of the military department concerned. 
(D)Award of an advanced certification by the Secretary of the military department concerned in core content areas based on— 
(i)accumulated points for professional activities, services to the profession, awards, and recognitions; 
(ii)professional development to meet content knowledge and instructional skills; and 
(iii)performance evaluation of competencies and standards within the program through site visits and inspections.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2033. Instructor qualifications.. 
540.Expansion of members eligible to be employed to provide Junior Reserve Officers’ Training Corps instruction 
(a)Eligibility of gray-area Guard and Reserve membersSection 2031 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e)Instead of, or in addition to, detailing officers and noncommissioned officers on active duty under subsection (c)(1) and authorizing the employment of retired officers and noncommissioned officers who are in receipt of retired pay and members of the Fleet Reserve and Fleet Marine Corps Reserve under subsection (d), the Secretary of the military department concerned may authorize qualified institutions to employ as administrators and instructors in the program officers and noncommissioned officers who are under 60 years of age and who, but for age, would be eligible for retired pay for non-regular service under section 12731 of this title and whose qualifications are approved by the Secretary and the institution concerned and who request such employment, subject to the following: 
(1)The Secretary concerned shall pay to the institution an amount equal to one-half of the amount paid to the member by the institution for any period, up to a maximum of one-half of the difference between— 
(A)the retired or retainer pay for an active duty officer or noncommissioned officer of the same grade and years of service for such period; and 
(B)the active duty pay and allowances which the member would have received for that period if on active duty. 
(2)Notwithstanding the limitation in paragraph (1), the Secretary concerned may pay to the institution more than one-half of the amount paid to the member by the institution if (as determined by the Secretary)— 
(A)the institution is in an educationally and economically deprived area; and 
(B)the Secretary determines that such action is in the national interest. 
(3)Payments by the Secretary concerned under this subsection shall be made from funds appropriated for that purpose.  
(4)Amounts may be paid under this subsection with respect to a member after the member reaches the age of 60. 
(5)Notwithstanding any other provision of law, a member employed by a qualified institution pursuant to an authorization under this subsection is not, while so employed, considered to be on active duty or inactive duty training for any purpose.. 
(b)Clarification of Status of Retired Members Providing InstructionSubsection (d) of such section is amended in the matter preceding paragraph (1) by inserting who are in receipt of retired pay after retired officers and noncommissioned officers. 
541.Expansion of Junior Reserve Officers’ Training Corps program 
(a)In generalThe Secretaries of the military departments shall take appropriate actions to increase the number of secondary educational institutions at which a unit of the Junior Reserve Officers’ Training Corps is organized under chapter 102 of title 10, United States Code. 
(b)Expansion targetsIn increasing under subsection (a) the number of secondary educational institutions at which a unit of the Junior Reserve Officers’ Training Corps is organized, the Secretaries of the military departments shall seek to organize units at an additional number of institutions as follows: 
(1)In the case of Army units, 15 institutions. 
(2)In the case of Navy units, 10 institutions. 
(3)In the case of Marine Corps units, 15 institutions. 
(4)In the case of Air Force units, 10 institutions. 
542.Review of legal status of Junior ROTC program 
(a)ReviewThe Secretary of Defense shall conduct a review of the 1976 legal opinion issued by the General Counsel of the Department of Defense regarding instruction of non-host unit students participating in Junior Reserve Officers’ Training Corps programs. The review shall consider whether changes to law after the issuance of that opinion allow in certain circumstances for the arrangement for assignment of instructors that provides for the travel of an instructor from one educational institution to another once during the regular school day for the purposes of the Junior Reserve Officers’ Training Corps program as an authorized arrangement that enhances administrative efficiency in the management of the program. If the Secretary, as a result of the review, determines that such authority is not available, the Secretary should also consider whether such authority should be available and whether there should be authority to waive the restrictions under certain circumstances. 
(b)ReportThe Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report containing the results of the review not later than 180 days after the date of the enactment of this Act. 
(c)Interim authorityA current institution that has more than 70 students and is providing support to another educational institutional with more than 70 students and has been providing for the assignment of instructors from one school to the other may continue to provide such support until 180 days following receipt of the report under subsection (b). 
IVOther Education and Training Programs 
543.Expanded eligibility for enlisted members for instruction at Naval Postgraduate School 
(a)Certificate programs and coursesSubparagraph (C) of subsection (a)(2) of section 7045 of title 10, United States Code, is amended by striking Navy or Marine Corps and inserting armed forces. 
(b)Graduate-level instructionSuch subsection is further amended— 
(1)by redesignating subparagraph (D) as subparagraph (E); and 
(2)by inserting after subparagraph (C) the following new subparagraph (D): 
 
(D) 
(i)The Secretary may permit an eligible enlisted member of the armed forces to receive graduate-level instruction at the Naval Postgraduate School in a program leading to a master’s degree in a technical, analytical, or engineering curriculum. 
(ii)To be eligible to be provided instruction under this subparagraph, the enlisted member must have been awarded a baccalaureate degree by an institution of higher education. 
(iii)Instruction under this subparagraph may be provided only on a space-available basis. 
(iv)An enlisted member who successfully completes a course of instruction under this subparagraph may be awarded a master’s degree under section 7048 of this title. 
(v)Instruction under this subparagraph shall be provided pursuant to regulations prescribed by the Secretary. Such regulations may include criteria for eligibility of enlisted members for instruction under this subparagraph and specification of obligations for further service in the armed forces relating to receipt of such instruction.. 
(c)Conforming amendmentsSuch section is further amended— 
(1)in subparagraph (E) of subsection (a)(2), as redesignated by subsection (b)(1), by striking and (C) and inserting (C), and (D); and 
(2)in subsection (b)(2), by striking (a)(2)(D) and inserting (a)(2)(E). 
(d)Deadline for submission of previously required reportThe report required by subsection (c) of section 526 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3246), relating to the rationale and plans of the Navy to provide enlisted members an opportunity to obtain graduate degrees, shall be submitted, in accordance with that subsection, not later than March 30, 2007. 
(e)Repeal of requirement for report on pilot program 
(1)RepealSubsection (d) of section 526 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3246) is repealed. 
(2)Conforming amendmentSubsection (c)(2) of such section is amended by striking , particularly in the career fields under consideration for the pilot program referred to in subsection (d).  
(f)Report on use of NPS and AFITNot later than March 30, 2007, the Secretary of the Navy and the Secretary of the Air Force shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a joint report on the manner by which each Secretary intends to use the Naval Postgraduate School and the Air Force Institute of Technology during fiscal years 2008 through 2013 to meet the overall requirements of the Navy and Marine Corps and of the Air Force for enlisted members with graduate degrees. The report shall include the following: 
(1)The numbers and occupational specialities of enlisted members that each Secretary plans to enroll as candidates for graduate degrees each year in each of the two schools. 
(2)A description of the graduate degrees that those enlisted members will pursue at those schools. 
(3)Other matters that the two Secretaries jointly consider to be useful for the committees to better understand the future role that the two schools will each have in meeting service requirements for enlisted members with graduate degrees. 
DGeneral Service Authorities 
546.Test of utility of test preparation guides and education programs in enhancing recruit candidate performance on the Armed Services Vocational Aptitude Battery (ASVAB) and Armed Forces Qualification Test (AFQT) 
(a)Requirement for testThe Secretary of Defense shall conduct a test of the utility of commercially available test preparation guides and education programs designed to assist recruit candidates achieve scores on military recruit qualification testing that better reflect the full potential of those recruit candidates in terms of aptitude and mental category. The test shall be conducted through the Secretaries of the Army, Navy, and Air Force.  
(b)Assessment of commercially available guides and programsThe test shall assess commercially available test preparation guides and education programs designed to enhance test performance. The test preparation guides assessed shall test both written formats and self-paced computer-assisted programs. Education programs assessed may test both self-study textbook and computer-assisted courses and instructor-led courses.  
(c)ObjectivesThe objectives of the test are to determine the following: 
(1)The degree to which test preparation assistance degrades test reliability and accuracy. 
(2)The degree to which test preparation assistance allows more accurate testing of skill aptitudes and mental capability. 
(3)The degree to which test preparation assistance allows individuals to achieve higher scores without sacrificing reliability and accuracy. 
(4)What role is recommended for test preparation assistance in military recruiting. 
(d)Control groupAs part of the test, the Secretary shall identify a population of recruit candidates who will not receive test preparation assistance and will serve as a control group for the test. Data from recruit candidates participating in the test and data from recruit candidates in the control group shall be compared in terms of both (1) test performance, and (2) subsequent duty performance in training and unit settings following entry on active duty.  
(e)Number of participantsThe Secretary shall provide test preparation assistance to a minimum of 2,000 recruit candidates and shall identify an equal number to be established as the control group population.  
(f)Duration of testThe Secretary shall begin the test not later than nine months after the date of the enactment of this Act. The test shall identify participants over a one-year period from the start of the test and shall assess duty performance for each participant for 18 months following entry on active duty. The last participant shall be identified, but other participants may not be identified. 
(g)Report on findingsNot later than six months after completion of the duty performance assessment of the last identified participant in the test, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report providing the findings of the Secretary with respect to each of the objectives specified in subsection (c) and the Secretary’s recommendations. 
547.Clarification of nondisclosure requirements applicable to certain selection board proceedings 
(a)Active-duty selection board proceedings 
(1)Extension to all active-duty boardsChapter 36 of title 10, United States Code, is amended by inserting after section 613 the following new section: 
 
613a.Nondisclosure of board proceedings  
(a)NondisclosureThe proceedings of a selection board convened under section 611 this title may not be disclosed to any person not a member of the board. 
(b)Prohibited uses of board discussions, deliberations, and recordsThe discussions and deliberations of a selection board described in subsection (a) and any written or documentary record of such discussions and deliberations— 
(1)are immune from legal process; 
(2)may not be admitted as evidence; and 
(3)may not be used for any purpose in any action, suit, or judicial or administrative proceeding without the consent of the Secretary of the military department concerned.. 
(2)Conforming amendmentSection 618 of such title is amended by striking subsection (f). 
(b)Reserve selection board proceedingsSection 14104 of such title is amended to read as follows: 
 
14104.Nondisclosure of board proceedings  
(a)NondisclosureThe proceedings of a selection board convened under section 14101 of this title may not be disclosed to any person not a member of the board. 
(b)Prohibited uses of board discussions, deliberations, and recordsThe discussions and deliberations of a selection board described in subsection (a) and any written or documentary record of such discussions and deliberations— 
(1)are immune from legal process; 
(2)may not be admitted as evidence; and 
(3)may not be used for any purpose in any action, suit, or judicial or administrative proceeding without the consent of the Secretary of the military department concerned.. 
(c)ApplicabilitySection 613a of title 10, United States Code, as added by subsection (a), shall apply with respect to the proceedings of all selection boards convened under section 611 of that title, including selection boards convened before the date of the enactment of this Act. Section 14104 of such title, as amended by subsection (b), shall apply with respect to the proceedings of all selection boards convened under section 14101 of that title, including selection boards convened before the date of the enactment of this Act. 
(d)Clerical amendments 
(1)The table of sections at the beginning of subchapter I of chapter 36 of title 10, United States Code, is amended by inserting after the item relating to section 613 the following new item: 
 
 
613a. Nondisclosure of board proceedings.. 
(2)The item relating to section 14104 in the table of sections at the beginning of chapter 1403 of such title is amended to read as follows: 
 
 
14104. Nondisclosure of board proceedings.. 
548.Report on extent of provision of timely notice of long-term deploymentsNot later than March 1, 2007, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the number of members of the Armed Forces (shown by service and within each service by reserve component and active component) who, during the period beginning on January 1, 2005, and ending on the date of the enactment of this Act, have not received at least 30 days notice (in the form of an official order) before a deployment that will last 180 days or more. With respect to members of the reserve components, the report shall describe the degree of compliance (or noncompliance) with Department of Defense policy concerning the amount of notice to be provided before long-term mobilizations or deployments. 
EMilitary Justice Matters 
551.Applicability of Uniform Code of Military Justice to members of the Armed Forces ordered to duty overseas in inactive duty for training statusNot later than March 1, 2007, the Secretaries of the military departments shall prescribe regulations, or amend current regulations, in order to provide that members of the Armed Forces who are ordered to duty at locations overseas in an inactive duty for training status are subject to the jurisdiction of the Uniform Code of Military Justice, pursuant to the provisions of section 802(a)(3) of title 10, United States Code (article 2(a)(3) of the Uniform Code of Military Justice), continuously from the commencement of execution of such orders to the conclusion of such orders. 
552.Clarification of application of Uniform Code of Military Justice during a time of warParagraph (10) of section 802(a) of title 10, United States Code (article 2(a) of the Uniform Code of Military Justice), is amended by striking war and inserting declared war or a contingency operation. 
FDecorations and Awards 
555.Authority for presentation of Medal of Honor Flag to living Medal of Honor recipients and to living primary next-of-kin of deceased Medal of Honor recipients 
(a)Future presentationsSections 3755, 6257, and 8755 of title 10, United States Code, and section 505 of title 14, United States Code, are each amended— 
(1)by striking after October 23, 2002; and 
(2)by adding at the end the following new sentence: In the case of a posthumous presentation of the medal, the flag shall be presented to the person to whom the medal is presented.. 
(b)Presentation of flag for prior recipients of medal of honor 
(1)Living recipientsThe President shall provide for the presentation of the Medal of Honor Flag as expeditiously as possible after the date of the enactment of this Act to each living recipient of the Medal of Honor who has not already received a Medal of Honor Flag. 
(2)Survivors of deceased recipientsIn the case of presentation of the Medal of Honor Flag for a recipient of the Medal of Honor who was awarded the Medal of Honor before the date of the enactment of this Act and who is deceased as of such date (or who dies after such date and before the presentation required by paragraph (1)), the President shall provide for posthumous presentation of the Medal of Honor Flag, upon written application therefor, to the primary living next of kin, as determined under regulations or procedures prescribed by the Secretary of Defense for the purposes of this paragraph (and notwithstanding the amendments made by paragraph (2) of subsection (a)). 
(3)Medal of honor flagIn this subsection, the term Medal of Honor Flag means the flag designated under section 903 of title 36, United States Code. 
556.Review of eligibility of prisoners of war for award of the Purple Heart 
(a)ReportNot later than March 1, 2007, the President shall transmit to the Committees on Armed Services of the Senate and House of Representatives a report on the advisability of modifying the criteria for the award of the Purple Heart to authorize the award of the Purple Heart— 
(1)to a member of the Armed Forces who dies in captivity as a prisoner of war under unknown circumstances or as a result of conditions and treatment that, under criteria for eligibility for the Purple Heart as in effect on the date of the enactment of this Act, do not qualify the decedent for award of the Purple Heart; and 
(2)to an individual who while a member of the Armed Forces survives captivity as a prisoner of war, but who dies thereafter as a result of disease or disability, or a result of disease and condition and treatment, incurred during such captivity. 
(b)DeterminationAs part of the review undertaken in order to prepare the report required by subsection (a), the President shall make a determination on the advisability of expanding eligibility for the award of the Purple Heart to deceased servicemembers held as a prisoner of war after December 7, 1941, who meet the criteria for eligibility for the prisoner-of-war medal under section 1128 of title 10, United States Code (including the criterion under subsection (e) of that section with respect to honorable conduct), but who do not meet the criteria for eligibility for the Purple Heart. 
(c)RequirementsIn making the determination required by subsection (b), the President shall take into consideration the following: 
(1)The brutal treatment endured by thousands of prisoners of war incarcerated by enemy forces. 
(2)The circumstance that many servicemembers held as prisoners of war died during captivity due to causes that do not meet the criteria for eligibility for award of the Purple Heart, including starvation, abuse, the deliberate withholding of medical treatment for injury or disease, or other causes. 
(3)The circumstance that some members of the Armed Forces died in captivity under circumstances establishing eligibility for the prisoner-of-war medal but under circumstances not otherwise establishing eligibility for the Purple Heart. 
(4)The circumstance that some members and former members of the Armed Forces who were held as prisoners of war and following captivity were issued the prisoner-of-war medal subsequently died due to a disease or disability that was incurred during that captivity, without otherwise having been awarded the Purple Heart due to the injury or conditions resulting in that disease or disability or otherwise having been awarded the Purple Heart for injury incurring during captivity. 
(5)The views of veterans service organizations, including the Military Order of the Purple Heart. 
(6)The importance that has been assigned to determining all available facts before a decision is made to award the Purple Heart. 
(7)The views of the Secretary of Defense and the Chairman of the Joint Chiefs of Staff. 
557.Report on Department of Defense process for awarding decorations 
(a)ReviewThe Secretary of Defense shall conduct a review of the policy, procedures, and processes of the military departments for awarding decorations to members of the Armed Forces.  
(b)Time periodsAs part of the review under subsection (a), the Secretary shall compare the time frames of the awards process between active duty and reserve components— 
(1)from the time a recommendation for the award of a decoration is submitted until the time the award of the decoration is approved; and 
(2)from the time the award of a decoration is approved until the time when the decoration is presented to the recipient. 
(c)Reserve componentsIf the Secretary, in conducting the review under subsection (a), finds that the timeliness of the awards process for members of the reserve components is not the same as, or similar to, that for members of the active components, the Secretary shall take appropriate steps to address the discrepancy. 
(d)ReportNot later than August 1, 2007, the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report containing the Secretary’s findings as a result of the review under subsection (a), together with a plan for implementing whatever changes are determined to be appropriate to the process for awarding decorations in order to ensure that decorations are awarded in a timely manner, to the extent practicable. 
GMatters Relating to Casualties 
561.Authority for retention after separation from service of assistive technology and devices provided while on active duty 
(a)In generalChapter 58 of title 10, United States Code, is amended by inserting after section 1150 the following new section: 
 
1151.Retention of assistive technology and services provided before separation 
(a)AuthorityA member of the armed forces who is provided an assistive technology or assistive technology device for a severe or debilitating illness or injury incurred or aggravated by such member while on active duty may, under regulations prescribed by the Secretary of Defense, be authorized to retain such assistive technology or assistive technology device upon the separation of the member from active service. 
(b)DefinitionsIn this section, the terms assistive technology and assistive technology device have the meaning given those terms in section 3 of the Assistive Technology Act of 1998 (29 U.S.C. 3002).. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1150 the following new item: 
 
 
1151. Retention of assistive technology and services provided before separation.. 
562.Transportation of remains of casualties dying in a theater of combat operations 
(a)Required transportationIn the case of a member of the Armed Forces who dies in a combat theater of operations and whose remains are returned to the United States through the mortuary facility at Dover Air Force Base, Delaware, the Secretary concerned, under regulations prescribed by the Secretary of Defense, shall provide transportation of the remains of that member from Dover Air Force Base to the applicable escorted remains destination in accordance with section 1482(a)(8) of title 10, United States Code, and this section. 
(b)Escorted remains destinationIn this section, the term escorted remains destination means the place to which remains are authorized to be transported under section 1482(a)(8) of title 10, United States Code. 
(c)Air transportation from Dover AFB 
(1)Military transportationIf transportation of remains under subsection (a) includes transportation by air, such transportation (except as provided under paragraph (2)) shall be made by military aircraft or military-contracted aircraft. 
(2)Alternative transportation by aircraftThe provisions of paragraph (1) shall not be applicable to the transportation of remains by air to the extent that the person designated to direct disposition of the remains directs otherwise. 
(3)Primary missionWhen remains are transported by military aircraft or military-contracted aircraft under this section, the primary mission of the aircraft providing that transportation shall be the transportation of such remains. However, more than one set of remains may be transported on the same flight. 
(d)Escort 
(1)In generalExcept as provided in paragraph (2), the Secretary concerned shall ensure that remains transported under this section are continuously escorted from Dover Air Force Base to the applicable escorted remains destination by a member of the Armed Forces in an appropriate grade, as determined by the Secretary. 
(2)Other escortIf a specific military escort is requested by the person designated to direct disposition of such remains and the Secretary approves that request, then the Secretary is not required to provide an additional military escort under paragraph (1). 
(e)Honor guard detail 
(1)Provision of detailExcept in a case in which the person designated to direct disposition of remains requests that no military honor guard be present, the Secretary concerned shall ensure that an honor guard detail is provided in each case of the transportation of remains under this section. The honor guard detail shall be in addition to the escort provided for the transportation of remains under section (d). 
(2)CompositionAn honor guard detail provided under this section shall consist of sufficient members of the Armed Forces to perform the duties specified in paragraph (3). The members of the honor guard detail shall be in uniform. 
(3)DutiesExcept to the extent that the person designated to direct disposition of remains requests that any of the following functions not be performed, an honor guard detail under this section— 
(A)shall— 
(i)travel with the remains during transportation; or 
(ii)meet the remains at the place to which transportation by air (or by rail or motor vehicle, if applicable) is made for the transfer of the remains; 
(B)shall provide appropriate honors at the arrival of the remains referred to in subparagraph (A)(ii) (unless airline or other security requirements do not permit such honors to be provided); and 
(C)shall participate in the transfer of the remains from an aircraft, when airport and airline security requirements permit, by carrying out the remains with a flag draped over the casket to a hearse or other form of ground transportation for travel to a funeral home or other place designated by the person designated to direct disposition of such remains.  
(f)Secretary concerned definedIn this section, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. 
(g)Effective dateThis section shall take effect at such time as may be prescribed by the Secretary of Defense, but not later than January 1, 2007. 
563. Annual budget display of funds for POW/MIA activities of Department of Defense 
(a)Consolidated budget justificationChapter 9 of title 10, United States Code, is amended by adding at the end the following new section: 
 
234.POW/MIA activities: display of budget information 
(a)Submission with annual budget justification documentsThe Secretary of Defense shall submit to Congress, as a part of the defense budget materials for a fiscal year, a consolidated budget justification display, in classified and unclassified form, that covers all programs and activities of Department of Defense POW/MIA accounting and recovery organizations. 
(b)Requirements for budget displayThe budget display under subsection (a) for a fiscal year shall include for each such organization the following: 
(1)A statement of what percentage of the requirements originally requested by the organization in the budget review process that the budget requests funds for. 
(2)A summary of actual or estimated expenditures by that organization for the fiscal year during which the budget is submitted and for the fiscal year preceding that year. 
(3)The amount in the budget for that organization. 
(4)A detailed explanation of the shortfalls, if any, in the funding of any requirement shown pursuant to paragraph (1), when compared to the amount shown pursuant to paragraph (3). 
(5)The budget estimate for that organization for the five fiscal years after the fiscal year for which the budget is submitted. 
(c)Department of Defense POW/MIA accounting and recovery organizationsIn this section, the term Department of Defense POW/MIA accounting and recovery organization means any of the following (and any successor organization): 
(1)The Defense Prisoner of War/Missing Personnel Office (DPMO). 
(2)The Joint POW/MIA Accounting Command (JPAC). 
(3)The Armed Forces DNA Identification Laboratory (AFDIL). 
(4)The Life Sciences Equipment Laboratory (LSEL) of the Air Force. 
(5)Any other element of the Department of Defense the mission of which (as designated by the Secretary of Defense) involves the accounting for and recovery of members of the armed forces who are missing in action or prisoners of war or who are unaccounted for. 
(d)Other definitionsIn this section: 
(1)The term defense budget materials, with respect to a fiscal year, means the materials submitted to Congress by the Secretary of Defense in support of the budget for that fiscal year. 
(2)The term budget, with respect to a fiscal year, means the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
234. POW/MIA activities: display of budget information.. 
564.Military Severely Injured Center 
(a)Center requiredIn support of the comprehensive policy on the provision of assistance to severely wounded or injured servicemembers required by section 563 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3269; 10 U.S.C. 113 note), the Secretary of Defense shall establish within the Department of Defense a center to augment and support the programs and activities of the military departments for the provision of such assistance, including the programs of the military departments referred to in subsection (c). 
(b)DesignationThe center established under subsection (a) shall be known as the Military Severely Injured Center (in this section referred to as the Center). 
(c)Programs of the military departmentsThe programs of the military departments referred to in this subsection are the following: 
(1)The Army Wounded Warrior Support Program. 
(2)The Navy Safe Harbor Program. 
(3)The Palace HART Program of the Air Force. 
(4)The Marine for Life Injured Support Program of the Marine Corps. 
(d)Activities of center 
(1)In generalThe Center shall carry out such programs and activities to augment and support the programs and activities of the military departments for the provision of assistance to severely wounded or injured servicemembers and their families as the Secretary of Defense, in consultation with the Secretaries of the military departments and the heads of other appropriate departments and agencies of the Federal Government (including the Secretary of Labor and the Secretary of Veterans Affairs), determines appropriate. 
(2)DatabaseThe activities of the Center under this subsection shall include the establishment and maintenance of a central database. The database shall be transparent and shall be accessible for use by all of the programs of the military departments referred to in subsection (c). 
(e)ResourcesThe Secretary of Defense shall allocate to the Center such personnel and other resources as the Secretary of Defense, in consultation with the Secretaries of the military departments, considers appropriate in order to permit the Center to carry out effectively the programs and activities assigned to the Center under subsection (d). 
565.Comprehensive review on procedures of the Department of Defense on mortuary affairs 
(a)ReportAs soon as practicable after the completion of a comprehensive review of the procedures of the Department of Defense on mortuary affairs, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the review.  
(b)Additional ElementsIn conducting the comprehensive review described in subsection (a), the Secretary shall address, in addition to any other matter covered by the review, the following: 
(1)The use of additional or increased refrigeration (including icing) in combat theaters in order to enhance preservation of remains. 
(2)The location of refrigeration assets further forward in the field. 
(3)Specific time standards for the movement of remains from combat units. 
(4)The forward location of autopsy and embalming operations. 
(5)Any other matter that the Secretary considers appropriate in order to expedite the return of remains to the United States in a nondecomposed state. 
566.Additional elements of policy on casualty assistance to survivors of military decedentsSection 562(b) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3267; 10 U.S.C. 1475 note) is amended by adding at the end the following new paragraph: 
 
(12)The process by which the Department of Defense, upon request, provides information (in person and otherwise) to survivors of a military decedent on the cause of, and any investigation into, the death of such military decedent and on the disposition and transportation of the remains of such decedent, which process shall— 
(A)provide for the provision of such information (in person and otherwise) by qualified Department of Defense personnel; 
(B)ensure that information is provided as soon as possible after death and that, when requested, updates are provided, in accordance with the procedures established under this paragraph, in a timely manner when new information becomes available; 
(C)ensure that— 
(i)the initial provision of such information, and each such update, relates the most complete and accurate information available at the time, subject to limitations applicable to classified information; and 
(ii)incomplete or unverified information is identified as such during the course of the provision of such information or update; and 
(D)include procedures by which such survivors shall, upon request, receive updates or supplemental information from qualified Department of Defense personnel.. 
567. Requirement for deploying military medical personnel to be trained in preservation of remains under combat or combat-related conditions 
(a)RequirementThe Secretary of each military department shall ensure that each military health care professional under that Secretary’s jurisdiction who is deployed to a theater of combat operations is trained, before such deployment, in the preservation of remains under combat or combat-related conditions. 
(b)Matters covered by trainingThe training under subsection (a) shall include, at a minimum, the following: 
(1)Best practices and procedures for the preservation of the remains of a member of the Armed Forces after death, taking into account the conditions likely to be encountered and the objective of returning the remains to the member’s family in the best possible condition. 
(2)Practical case studies based on experience of the Armed Forces in a variety of climactic conditions. 
(c)Covered military health care professionalsIn this section, the term military health care professional means— 
(1)a physician, nurse, nurse practitioner, physician assistant, or combat medic; and 
(2)any other medical personnel with medical specialties who may provide direct patient care and who are designated by the Secretary of the military department concerned. 
(d)Effective dateSubsection (a) shall apply with respect to any military health care professional who is deployed to a theater of combat operations after the end of the 90-day period beginning on the date of the enactment of this Act. 
HImpact Aid and Defense Dependents Education System 
571.Enrollment in defense dependents’ education system of dependents of foreign military members assigned to Supreme Headquarters Allied Powers, Europe 
(a)Temporary enrollment authoritySection 1404A of the Defense Dependents’ Education Act of 1978 (20 U.S.C. 923a) is amended— 
(1)in subsection (a)— 
(A)by striking of the children and inserting  
of— 
(1)the children; 
(B)by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(2)the children of a foreign military member assigned to the Supreme Headquarters Allied Powers, Europe, but only in a school of the defense dependents’ education system in Mons, Belgium, and only through the 2010-2011 school year.; and 
(2)by adding at the end the following new subsection: 
 
(c)Special rules regarding enrollment of dependents of foreign military members assigned to supreme headquarters allied powers, europe 
(1)In the regulations required by subsection (a), the Secretary shall prescribe a methodology based on the estimated total number of dependents of sponsors under section 1414(2) enrolled in schools of the defense dependents’ education system in Mons, Belgium, to determine the number of children described in paragraph (2) of subsection (a) who will be authorized to enroll under such subsection. 
(2)If the number of children described in paragraph (2) of subsection (a) who seek enrollment in schools of the defense dependents’ education system in Mons, Belgium, exceeds the number authorized by the Secretary under paragraph (1), the Secretary may enroll the additional children on a space-available, tuition-free basis notwithstanding section 1404(d)(2).. 
(b)Report on long-term plan for education of dependents of military personnel assigned to shapeNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report evaluating alternatives for the education of dependents of United States military personnel and dependents of foreign military personnel assigned to Supreme Headquarters Allied Powers, Europe, including— 
(1)an evaluation of the feasibility of establishing an international school at Supreme Headquarters Allied Powers, Europe; and 
(2)an estimate of the timeframe necessary for transition to any new model for educating such dependents. 
572.Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees 
(a)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated pursuant to section 301(5) for operation and maintenance for Defense-wide activities, $35,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3271; 20 U.S.C. 7703b). 
(b)Assistance to schools with enrollment changes due to base closures, force structure changes, or force relocationsOf the amount authorized to be appropriated pursuant to section 301(5) for operation and maintenance for Defense-wide activities, $10,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (b) of such section 572. 
(c)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)). 
573.Impact aid for children with severe disabilitiesOf the amount authorized to be appropriated pursuant to section 301(5) for operation and maintenance for Defense-wide activities, $5,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a). 
574.Plan and authority to assist local educational agencies experiencing growth in enrollment due to force structure changes, relocation of military units, or base closures and realignments 
(a)Plan RequiredNot later than January 1, 2007, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a plan to provide assistance to local educational agencies that experience growth in the enrollment of military dependent students as a result of any of the following events: 
(1)Force structure changes. 
(2)The relocation of a military unit. 
(3)The closure or realignment of military installations pursuant to defense base closure and realignment under the base closure laws. 
(b)ElementsThe report required by subsection (a), and each updated report required by subsection (c), shall include the following: 
(1)An identification, current as of the date of the report, of the total number of military dependent students who are anticipated to be arriving at or departing from military installations as a result of any event described in subsection (a), including— 
(A)an identification of the military installations affected by such arrivals and departures; 
(B)an estimate of the number of such students arriving at or departing from each such installation; and 
(C)the anticipated schedule of such arrivals and departures. 
(2)Such recommendations as the Office of Economic Adjustment of the Department of Defense considers appropriate for means of assisting affected local educational agencies in accommodating increases in enrollment of military dependent students as a result of any such event. 
(3)A plan for outreach to be conducted to affected local educational agencies, commanders of military installations, and members of the Armed Forces and civilian personnel of the Department of Defense regarding information on the assistance to be provided under the plan under subsection (a). 
(c)Updated reportsNot later than March 1, 2008, and annually thereafter to coincide with the submission of the budget of the President for a fiscal year under section 1105 of title 31, United States Code, the Secretary of Defense shall submit to the congressional defense committees an update of the report required by subsection (a). 
(d)Transition of Military Dependents from Department of Defense dependent schools to other schoolsDuring the period beginning on the date of the enactment of this Act and ending on September 30, 2011, the Secretary of Defense shall work collaboratively with the Secretary of Education in any efforts to ease the transition of military dependent students from attendance in Department of Defense dependent schools to attendance in schools of local educational agencies. The Secretary of Defense may use funds of the Department of Defense Education Activity to share expertise and experience of the Activity with local educational agencies as military dependent students make such transition, including such a transition resulting from the closure or realignment of military installations under a base closure law, global rebasing, and force restructuring. 
(e)DefinitionsIn this section: 
(1)The term base closure law has the meaning given that term in section 101 of title 10, United States Code. 
(2)The term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)). 
(3)The term military dependent students refers to— 
(A)elementary and secondary school students who are dependents of members of the Armed Forces; and 
(B)elementary and secondary school students who are dependents of civilian employees of the Department of Defense. 
575.Pilot program on parent education to promote early childhood education for dependent children affected by military deployment or relocation of military units 
(a)Pilot program authorizedUsing such funds as may be appropriated for this purpose, the Secretary of Defense may carry out a pilot program on the provision of educational and support tools to the parents of preschool-age children— 
(1)whose parent or parents serve as members of the Armed Forces on active duty (including members of the Selected Reserve on active duty pursuant to a call or order to active duty of 180 days or more); and 
(2)who are affected by the deployment of their parent or parents or the relocation of the military unit of which their parent or parents are a member. 
(b)PurposeThe purpose of the pilot program is to develop models for improving the capability of military child and youth programs on or near military installations to provide assistance to military parents with young children through a program of activities focusing on the unique needs of children described in subsection (a). 
(c)Limits on commencement and duration of programThe Secretary of Defense may not commence the pilot program before October 1, 2007, and shall conclude the pilot program not later than the end of the three-year period beginning on the date on which the Secretary commences the program. 
(d)Scope of programUnder the pilot program, the Secretary of Defense shall utilize one or more models, demonstrated through research, of universal access of parents of children described in subsection (a) to assistance under the pilot program to achieve the following goals: 
(1)The identification and mitigation of specific risk factors for such children related to military life. 
(2)The maximization of the educational readiness of such children. 
(e)Locations and goals 
(1)Selection of participating installationsIn selecting military installations to participate in the pilot program, the Secretary of Defense shall limit selection to those military installations whose military personnel are experiencing significant transition or deployment or which are undergoing transition as a result of the relocation or activation of military units or activities relating to defense base closure and realignment. 
(2)Selection of certain installationsAt least one of the installations selected under paragraph (1) shall be a military installation that will permit, under the pilot program, the meaningful evaluation of a model under subsection (d) that provides outreach to parents in families with a parent who is a member of the National Guard or Reserve, which families live more than 40 miles from the installation. 
(3)Goals of participating installationsIf a military installation is selected under paragraph (1), the Secretary shall require appropriate personnel at the military installation to develop goals, and specific outcome measures with respect to such goals, for the conduct of the pilot program at the installation. 
(4)Evaluation requiredUpon completion of the pilot program at a military installation, the personnel referred to in paragraph (3) at the installation shall be required to conduct an evaluation and assessment of the success of the pilot program at the installation in meeting the goals developed for that installation. 
(f)GuidelinesAs part of conducting the pilot program, the Secretary of Defense shall issue guidelines regarding— 
(1)the goals to be developed under subsection (e)(3); 
(2)specific outcome measures; and 
(3)the selection of curriculum and the conduct of developmental screening under the pilot program. 
(g)ReportUpon completion of the pilot program, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on all of the evaluations prepared under subsection (e)(4) for the military installations participating in the pilot program. The report shall describe the results of the evaluations, and may include such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the evaluations, including recommendations for the continuation of the pilot program. 
IArmed Forces Retirement Home 
578.Report on leadership and management of the Armed Forces Retirement HomeNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report evaluating the following: 
(1)The effect of changing the title of the Chief Operating Officer of the Armed Forces Retirement Home to a chief executive officer who will be responsible to the Secretary of Defense for the overall direction, operation, and management of the Retirement Home. 
(2)The effect of no longer permitting a civilian with experience as a continuing care retirement community professional to serve as the Director for a facility of the Armed Forces Retirement Home, but to instead limit eligibility for such positions to members of the Armed Forces serving on active duty in a grade below brigadier general or, in the case of the Navy, rear admiral (lower half). 
(3)The management of the Armed Forces Retirement Home and whether or not there is a need for a greater role by members of the Armed Forces serving on active duty in the overall direction, operation, and management of the Retirement Home. 
579.Report on Local Boards of Trustees of the Armed Forces Retirement HomeNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report describing the following: 
(1)The current composition and activities of the Local Board of Trustees of the Armed Forces Retirement Home—Washington under section 1516 of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 416). 
(2)The current composition and activities of the Local Board of Trustees of the Armed Forces Retirement Home—Gulfport under such section. 
(3)The feasibility and effect of including as a member of each Local Board of Trustees of the Armed Forces Retirement Home a member of the Armed Forces who is serving on active duty in the grade of brigadier general, or in the case of the Navy, rear admiral (lower half). 
JReports 
581.Report on personnel requirements for airborne assets identified as Low-Density, High-Demand Airborne Assets 
(a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on personnel requirements for airborne assets identified as Low-Density, High-Demand Airborne Assets based on combatant commander requirements to conduct and sustain operations for the global war on terrorism.  
(b)Matter To be includedThe report shall include the following for each airborne asset identified as a Low-Density, High-Demand Airborne Asset: 
(1) The numbers of operations and maintenance crews to meet tasking contemplated to conduct operations for the global war on terrorism. 
(2)The current numbers of operations and maintenance crews.  
(3)If applicable, shortages of operations and maintenance crews. 
(4)Whether such shortages are addressed in the future-years defense program. 
(5)Whether end-strength increases are required to meet any such shortages. 
(6)Estimated manpower costs of personnel needed to address shortfalls. 
(7)If applicable, the number and types of equipment needed to address training shortfalls. 
582.Report on feasibility of establishment of Military Entrance Processing Command station on Guam 
(a)ReviewThe Secretary of Defense shall review the feasibility and cost effectiveness of establishing on Guam a station of the Military Entrance Processing Command to process new recruits for the Armed Forces who are drawn from the western Pacific region. For the purposes of the review, the cost effectiveness of establishing such a facility on Guam shall be measured, in part, against the system in effect in early 2006 of using Hawaii and other locations for the processing of new recruits from Guam and other locations in the western Pacific region.  
(b)ReportNot later than June 1, 2007, the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report providing the results of the study under subsection (a). 
583.Inclusion in annual Department of Defense report on sexual assaults of information on results of disciplinary actionsSection 577(f)(2)(B) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1927) is amended to read as follows: 
 
(B)A synopsis of each such substantiated case and, for each such case, the disciplinary action taken in the case, including the type of disciplinary or administrative sanction imposed, if any.. 
584.Report on provision of electronic copy of military records on discharge or release of members from the Armed Forces 
(a)Report RequiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the feasibility and advisability of providing an electronic copy of military records (including all military service, medical, and other military records) to members of the Armed Forces on their discharge or release from the Armed Forces. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)An estimate of the costs of the provision of military records as described in subsection (a). 
(2)An assessment of providing military records as described in that subsection through the distribution of a portable, readily accessible medium (such as a computer disk or other similar medium) containing such records. 
(3)A description and assessment of the mechanisms required to ensure the privacy of members of the Armed Forces in providing military records as described in that subsection. 
(4)An assessment of the benefits to the members of the Armed Forces of receiving their military records as described in that subsection. 
(5)If the Secretary determines that providing military records to members of the Armed Forces as described in that subsection is feasible and advisable, a plan (including a schedule) for providing such records to members of the Armed Forces as so described in order to ensure that each member of the Armed Forces is provided such records upon discharge or release from the Armed Forces. 
(6)Any other matter relating to the provision of military records as described in that subsection that the Secretary considers appropriate. 
585.Report on omission of social security account numbers from military identification cards 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report setting forth the assessment of the Secretary of the feasibility of utilizing military identification cards that do not contain, display, or exhibit the social security account number of the individual identified by a military identification card. 
(b)Military Identification Card DefinedIn this section, the term military identification card means a card or other form of identification used for purposes of demonstrating eligibility for any benefit from the Department of Defense. 
586.Report on maintenance and protection of data held by the Secretary of Defense as part of the Department of Defense Joint Advertising, Market Research and Studies (JAMRS) programNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on how the data, including social security account numbers, held by the Secretary as part of the Joint Advertising, Market Research and Studies (JAMRS) program of the Department of Defense are maintained and protected, including a description of the security measures in place to prevent unauthorized access or inadvertent disclosure of such data that could lead to identity theft. 
587.Comptroller General report on military conscientious objectors 
(a)Report RequiredNot later than September 1, 2007, the Comptroller General shall submit to Congress a report concerning members of the Armed Forces who claimed status as a military conscientious objector between September 11, 2001, and December 31, 2006. 
(b)Content of ReportThe report required by subsection (a) shall specifically address the following: 
(1)The number of all applications for status as a military conscientious objector, broken down by Armed Force, including the Coast Guard, and regular and reserve components. 
(2)Number of discharges or reassignments given. 
(3)The process generally used to consider applications, including average processing times and any provision for assignment or reassignment of members while their application is pending. 
(4)Reasons for approval or disapproval of applications. 
(5)Any difference in benefits upon discharge as a military conscientious objector compared to other discharges. 
(6)Pre-war statistical comparisons. 
KOther Matters 
591.Modification in Department of Defense contributions to Military Retirement Fund 
(a)Determination of contributions to the fund 
(1)Calculation of annual Department of Defense contributionSubsection (b)(1) of section 1465 of title 10, United States Code, is amended— 
(A)in subparagraph (A)(ii), by striking to members of  and all that follows and inserting for active duty (other than the Coast Guard) and for full-time National Guard duty (other than full-time National Guard duty for training only), but excluding the amount expected to be paid for any duty that would be excluded for active-duty end strength purposes by section 115(i) of this title.; and 
(B)in subparagraph (B)(ii)— 
(i)by striking Ready Reserve and inserting Selected Reserve; and 
(ii)by striking Coast Guard and other than members on full-time National Guard duty other than for training) who are and inserting Coast Guard) for service. 
(2)Quadrennial actuarial valuationSubsection (c)(1) of such section is amended— 
(A)in subparagraph (A), by striking for members of the armed forces and all that follows through for training only) and inserting for active duty (other than the Coast Guard) and for full-time National Guard duty (other than full-time National Guard duty for training only), but excluding the amount expected to be paid for any duty that would be excluded for active-duty end strength purposes by section 115(i) of this title; and 
(B)in subparagraph (B)— 
(i)by striking Ready Reserve and inserting Selected Reserve; and 
(ii)by striking Coast Guard and other than members on full-time National Guard duty other than for training) who are and inserting Coast Guard) for service. 
(b)Payments into the fundSection 1466(a) of such title is amended— 
(1)in paragraph (1)(B), by striking by members and all that follows and inserting for active duty (other than the Coast Guard) and for full-time National Guard duty (other than full-time National Guard duty for training only), but excluding the amount expected to be paid for any duty that would be excluded for active-duty end strength purposes by section 115(i) of this title; and 
(2)in paragraph (2)(B)— 
(A)by striking Ready Reserve and inserting Selected Reserve; and 
(B)by striking Coast Guard and other than members on full-time National Guard duty other than for training) who are and inserting Coast Guard) for service. 
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2007. 
592.Revision in Government contributions to Medicare-Eligible Retiree Health Care Fund 
(a)Medicare-eligible retiree health care fundSection 1111 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking of the Department of Defense and inserting of the uniformed services; and  
(2)in subsection (b), by adding at the end the following new paragraph: 
 
(5)The term members of the uniformed services on active duty does not include a cadet at the United States Military Academy, the United States Air Force Academy, or the Coast Guard Academy or a midshipman at the United States Naval Academy.. 
(b)Determination of contributions to the fundSection 1115 of such title is amended— 
(1)in subsection (b)— 
(A)in paragraph (1)(B), by striking on active duty and all that follows through training only) and inserting the following: on active duty and full-time National Guard duty, but excluding any member who would be excluded for active-duty end strength purposes by section 115(i) of this title; and 
(B)in paragraph (2)(B)— 
(i)by striking Ready Reserve and inserting Selected Reserve; and 
(ii)by striking (other than members on full-time National Guard duty other than for training); and 
(2)in subsection (c)— 
(A)in paragraph (1)(A), by striking on active duty and all that follows through training only) and inserting the following: on active duty and full-time National Guard duty, but excluding any member who would be excluded for active-duty end strength purposes by section 115(i) of this title; and 
(B)in paragraph (1)(B)— 
(i)by striking Ready Reserve and inserting Selected Reserve; and 
(ii)by striking (other than members on full-time National Guard duty other than for training). 
(c)Effective dateThe amendments made by this section shall take effect with respect to payments under chapter 56 of title 10, United States Code, beginning with fiscal year 2008. 
593.Dental Corps of the Navy Bureau of Medicine and Surgery 
(a)Deletion of references to Dental DivisionSection 5138 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking the first sentence; and 
(B)by striking the Dental Division and inserting the Dental Corps; 
(2)in subsection (b), by striking Dental Division and inserting Dental Corps; and 
(3)in subsection (c)— 
(A)by striking Dental Division at the end of the first sentence and inserting Dental Corps; and 
(B)by striking that Division at the end of the second sentence and inserting the Chief of the Dental Corps.  
(b)Functions of Chief of Dental CorpsSubsection (d) of such section is amended to read as follows: 
 
(d)The Chief of the Dental Corps shall— 
(1)establish professional standards and policies for dental practice;  
(2)initiate and recommend action pertaining to complements, strength, appointments, advancement, training assignment, and transfer of dental personnel; and  
(3)serve as the advisor for the Bureau on all matters relating directly to dentistry.. 
(c)Further clarifying amendmentsSubsection (c) of such section is further amended— 
(1)by striking so after shall be; and 
(2)by striking that all such functions will be and inserting so that all such functions are. 
(d)Clerical amendments 
(1)The heading of such section is amended to read as follows: 
 
5138.Bureau of Medicine and Surgery: Dental Corps; Chief; functions. 
(2)The item relating to such section in the table of sections at the beginning of chapter 513 of such title is amended to read as follows: 
 
 
5138. Bureau of Medicine and Surgery: Dental Corps; Chief; functions.. 
594.Permanent authority for presentation of recognition items for recruitment and retention purposesSection 2261 of title 10, United States Code, is amended by striking subsection (d). 
595.Persons authorized to administer enlistment and appointment oaths 
(a)Enlistment oathSection 502 of title 10, United States Code, is amended— 
(1)by inserting (a) Enlistment oath.— before Each person enlisting; 
(2)by striking the last sentence; and 
(3)by adding at the end the following new subsection: 
 
(b)Who may administerThe oath may be taken before the President, the Vice-President, the Secretary of Defense, any commissioned officer, or any other person designated under regulations prescribed by the Secretary of Defense.. 
(b)Oaths generallySection 1031 of such title is amended by striking Any commissioned officer of any component of an armed force, whether or not on active duty, may administer any oath and inserting The President, the Vice-President, the Secretary of Defense, any commissioned officer, and any other person designated under regulations prescribed by the Secretary of Defense may administer any oath. 
596.Military voting matters 
(a)Repeal of requirement for periodic inspector general installation visits for assessment of voting assistance program complianceSection 1566 of title 10, United States Code, is amended by striking subsection (d).  
(b)Use of Electronic Voting Technology 
(1)Continuation of interim voting assistance systemThe Secretary of Defense shall continue the Interim Voting Assistance System (IVAS) ballot request program with respect to all absent uniformed services voters (as defined under section 107(1) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff-6(1))) and overseas employees of the Department of Defense for the general election and all elections through December 31, 2006. 
(2)Reports 
(A)In generalNot later than 30 days after the date of the regularly scheduled general election for Federal office for November 2006, the Secretary of Defense shall submit to the Congress a report setting forth— 
(i)an assessment of the success of the implementation of the Interim Voting Assistance System ballot request program carried out under paragraph (1); 
(ii)recommendations for continuation of the Interim Voting Assistance System and for improvements to that system; and 
(iii)an assessment of available technologies and other means of achieving enhanced use of electronic and Internet-based capabilities under the Interim Voting Assistance System. 
(B)Future electionsNot later than May 15, 2007, the Secretary of Defense shall submit to the Congress a report setting forth in detail plans for expanding the use of electronic voting technology for individuals covered under the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.) for elections through November 30, 2010. 
(c)Comptroller general reportNot later than March 1, 2007, the Comptroller General of the United States shall submit to Congress a report containing the assessment of the Comptroller General with respect to the following: 
(1)The programs and activities undertaken by the Department of Defense to facilitate voter registration, transmittal of ballots to absentee voters, and voting utilizing electronic means of communication (such as electronic mail and fax transmission) for military and civilian personnel covered by the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.). 
(2)The progress of the Department of Defense and the Election Assistance Commission in developing a secure, deployable system for Internet-based electronic voting pursuant to the amendment made by section 567 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1919). 
(d)Repeal of expired provisionSection 1566(g)(2) of title 10, United States Code, is amended by striking the last sentence. 
597.Physical evaluation boards 
(a)In general 
(1)Procedural requirementsChapter 61 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1222.Physical evaluation boards 
(a)Response to applications and appealsThe Secretary of each military department shall ensure, in the case of any member of the armed forces appearing before a physical evaluation board under that Secretary’s supervision, that documents announcing a decision of the board in the case convey the findings and conclusions of the board in an orderly and itemized fashion with specific attention to each issue presented by the member in regard to that member’s case. The requirement under the preceding sentence applies to a case both during initial consideration and upon subsequent consideration due to appeal by the member or other circumstance. 
(b)Liaison Officer (PEBLO) Requirements and Training 
(1)The Secretary of Defense shall prescribe regulations establishing— 
(A)a requirement for the Secretary of each military department to make available to members of the armed forces appearing before physical evaluation boards operated by that Secretary employees, designated as physical evaluation board liaison officers, to provide advice, counsel, and general information to such members on the operation of physical evaluation boards operated by that Secretary; and 
(B)standards and guidelines concerning the training of such physical evaluation board liaison officers. 
(2)The Secretary shall ensure compliance by the Secretary of each military department with physical evaluation board liaison officer requirements and training standards and guidelines at least once every three years. 
(c)Standardized staff training and operations 
(1)The Secretary of Defense shall prescribe regulations on standards and guidelines concerning the physical evaluation board operated by each of the Secretaries of the military departments with regard to— 
(A)assignment and training of staff; 
(B)operating procedures; and 
(C)timeliness of board decisions. 
(2)The Secretary shall ensure compliance with standards and guidelines prescribed under paragraph (1) by each physical evaluation board at least once every three years.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1222.  Physical evaluation boards.. 
(b)Effective dateSection 1222 of title 10, United States Code, as added by subsection (a), shall apply with respect to decisions rendered on cases commenced more than 120 days after the date of the enactment of this Act. 
598.Military ID cards for retiree dependents who are permanently disabled 
(a)In GeneralSubsection (a) of section 1060b of title 10, United States Code, is amended to read as follows: 
 
(a)Issuance of Permanent ID Card 
(1)In issuing military ID cards to retiree dependents, the Secretary concerned shall issue a permanent ID card (not subject to renewal) to any such retiree dependent as follows: 
(A)A retiree dependent who has attained 75 years of age. 
(B)A retiree dependent who is permanently disabled. 
(2)A permanent ID card shall be issued to a retiree dependent under paragraph (1)(A) upon the expiration, after the retiree dependent attains 75 years of age, of any earlier, renewable military card or, if earlier, upon the request of the retiree dependent after attaining age 75.. 
(b)Conforming and Clerical Amendments 
(1)Heading amendmentThe heading of such section is amended to read as follows: 
 
1060b.Military ID cards: dependents and survivors of retirees. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 53 of such title is amended by striking the item relating to section 1060b and inserting the following new item: 
 
 
1060b. Military ID cards: dependents and survivors of retirees.. 
599.United States Marine Band and United States Marine Drum and Bugle Corps 
(a)In GeneralSection 6222 of title 10, United States Code, is amended to read as follows: 
 
6222.United States Marine Band; United States Marine Drum and Bugle Corps: composition; appointment and promotion of members 
(a)United States Marine BandThe band of the Marine Corps shall be composed of one director, two assistant directors, and other personnel in such numbers and grades as the Secretary of the Navy determines to be necessary. 
(b)United States Marine Drum and Bugle CorpsThe drum and bugle corps of the Marine Corps shall be composed of one commanding officer and other personnel in such numbers and grades as the Secretary of the Navy determines to be necessary. 
(c)Appointment and Promotion 
(1)The Secretary of the Navy shall prescribe regulations for the appointment and promotion of members of the Marine Band and members of the Marine Drum and Bugle Corps. 
(2)The President may from time to time appoint members of the Marine Band and members of the Marine Drum and Bugle Corps to grades not above the grade of captain. The authority of the President to make appointments under this paragraph may be delegated only to the Secretary of Defense. 
(3)The President, by and with the advice and consent of the Senate, may from time to time appoint any member of the Marine Band or of the Marine Drum and Bugle Corps to a grade above the grade of captain. 
(d)RetirementUnless otherwise entitled to higher retired grade and retired pay, a member of the Marine Band or Marine Drum and Bugle Corps who holds, or has held, an appointment under this section is entitled, when retired, to be retired in, and with retired pay based on, the highest grade held under this section in which the Secretary of the Navy determines that such member served satisfactorily. 
(e)Revocation of AppointmentThe Secretary of the Navy may revoke any appointment of a member of the Marine Band or Marine Drum and Bugle Corps. When a member’s appointment to a commissioned grade terminates under this subsection, such member is entitled, at the option of such member— 
(1)to be discharged from the Marine Corps; or 
(2)to revert to the grade and status such member held at the time of appointment under this section.. 
(b)Clerical AmendmentThe table of sections at the beginning of chapter 565 of such title is amended by striking the item relating to section 6222 and inserting the following new item: 
 
 
6222. United States Marine Band; United States Marine Drum and Bugle Corps: composition; appointment and promotion of members.. 
VICompensation and Other Personnel Benefits 
 
Subtitle A—Pay and Allowances 
Sec. 601. Fiscal year 2007 increase in military basic pay and reform of basic pay rates. 
Sec. 602. Increase in maximum rate of basic pay for general and flag officer grades to conform to increase in pay cap for Senior Executive Service personnel. 
Sec. 603. One-year extension of prohibition against requiring certain injured members to pay for meals provided by military treatment facilities. 
Sec. 604. Availability of second basic allowance for housing for certain reserve component or retired members serving in support of contingency operations. 
Sec. 605. Extension of temporary continuation of housing allowance for dependents of members dying on active duty to spouses who are also members. 
Sec. 606. Payment of full premium for coverage under Servicemembers' Group Life Insurance program during service in Operation Enduring Freedom or Operation Iraqi Freedom. 
Sec. 607. Clarification of effective date of prohibition on compensation for correspondence courses. 
Sec. 608. Extension of pilot program on contributions to Thrift Savings Plan for initial enlistees in the Army. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. Extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. Extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. Extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. Extension of authorities relating to payment of other bonuses and special pays. 
Sec. 615. Expansion of eligibility of dental officers for additional special pay. 
Sec. 616. Increase in maximum annual rate of special pay for Selected Reserve health care professionals in critically short wartime specialties. 
Sec. 617. Expansion and enhancement of accession bonus authorities for certain officers in health care specialities. 
Sec. 618. Authority to provide lump sum payment of nuclear officer incentive pay. 
Sec. 619. Increase in maximum amount of nuclear career accession bonus. 
Sec. 620. Increase in maximum amount of incentive bonus for transfer between Armed Forces. 
Sec. 621. Additional authorities and incentives to encourage retired members and reserve component members to volunteer to serve on active duty in high-demand, low-density assignments. 
Sec. 622. Accession bonus for members of the Armed Forces appointed as commissioned officers after completing officer candidate school. 
Sec. 623. Modification of certain authorities applicable to the targeted shaping of the Armed Forces. 
Sec. 624. Enhancement of bonus to encourage certain persons to refer other persons for enlistment in the Army. 
Subtitle C—Travel and Transportation Allowances 
Sec. 631. Travel and transportation allowances for transportation of family members incident to illness or injury of members. 
Subtitle D—Retired Pay and Survivor Benefits 
Sec. 641. Retired pay of general and flag officers to be based on rates of basic pay provided by law. 
Sec. 642. Inapplicability of retired pay multiplier maximum percentage to certain service of members of the Armed Forces in excess of 30 years. 
Sec. 643. Military Survivor Benefit Plan beneficiaries under insurable interest coverage. 
Sec. 644. Modification of eligibility for commencement of authority for optional annuities for dependents under the Survivor Benefit Plan. 
Sec. 645. Study of training costs, manning, operations tempo, and other factors that affect retention of members of the Armed Forces with special operations designations. 
Subtitle E—Commissary and Nonappropriated Fund Instrumentality Benefits 
Sec. 661. Treatment of price surcharges of certain merchandise sold at commissary stores. 
Sec. 662. Limitations on lease of non-excess Department of Defense property for protection of morale, welfare, and recreation activities and revenue. 
Sec. 663. Report on cost effectiveness of purchasing commercial insurance for commissary and exchange facilities and facilities of other morale, welfare, and recreation programs and nonappropriated fund instrumentalities. 
Sec. 664. Study and report regarding access of disabled persons to morale, welfare, and recreation facilities and activities. 
Subtitle F—Other Matters 
Sec. 670. Limitations on terms of consumer credit extended to servicemembers and dependents. 
Sec. 671. Enhancement of authority to waive claims for overpayment of pay and allowances and travel and transportation allowances. 
Sec. 672. Exception for notice to consumer reporting agencies regarding debts or erroneous payments pending a decision to waive, remit, or cancel. 
Sec. 673. Expansion and enhancement of authority to remit or cancel indebtedness of members and former members of the Armed Forces incurred on active duty. 
Sec. 674. Phased recovery of overpayments of pay made to members of the uniformed services. 
Sec. 675. Joint family support assistance program. 
Sec. 676. Special working group on transition to civilian employment of National Guard and Reserve members returning from deployment in Operation Iraqi Freedom or Operation Enduring Freedom. 
Sec. 677. Audit of pay accounts of members of the Army evacuated from a combat zone for inpatient care. 
Sec. 678. Report on eligibility and provision of assignment incentive pay. 
Sec. 679. Sense of Congress calling for payment to World War II veterans who survived Bataan Death March. 
APay and Allowances 
601.Fiscal year 2007 increase in military basic pay and reform of basic pay rates 
(a)Waiver of Section 1009 adjustmentThe adjustment to become effective during fiscal year 2007 required by section 1009 of title 37, United States Code, in the rates of monthly basic pay authorized members of the uniformed services shall not be made. 
(b)January 1, 2007, increase in basic payEffective on January 1, 2007, the rates of monthly basic pay for members of the uniformed services are increased by 2.2 percent. 
(c)Reform of basic pay ratesEffective on April 1, 2007, the rates of monthly basic pay for members of the uniformed services within each pay grade (and with years of service computed under section 205 of title 37, United States Code) are as follows: 
COMMISSIONED OFFICERS1 
 
Pay Grade2 or lessOver 2Over 3Over 4Over 6 
 
O–88,453.108,729.708,913.608,964.909,194.10 
O–77,023.907,350.007,501.207,621.207,838.40 
O–65,206.205,719.206,094.506,094.506,117.60 
O–54,339.804,888.805,227.505,291.105,502.00 
O–43,744.604,334.704,623.904,688.404,956.90 
O–3 33,292.203,732.304,028.404,392.004,602.00 
O–2 32,844.303,239.703,731.403,857.403,936.60 
O–1 32,469.302,569.803,106.503,106.503,106.50 
Over 8Over 10Over 12Over 14Over 16 
O–89,577.209,666.3010,030.2010,134.3010,447.80 
O–78,052.908,301.308,548.808,797.209,577.20 
O–66,380.106,414.606,414.606,779.107,423.80 
O–55,628.605,906.406,110.106,373.206,776.40 
O–45,244.605,602.805,882.406,076.206,187.50 
O–3 34,833.004,982.705,228.405,355.905,355.90 
O–2 33,936.603,936.603,936.603,936.603,936.60 
O–1 33,106.503,106.503,106.503,106.503,106.50 
Over 18Over 20Over 22 Over 24Over 26 
O–10 2$0.00$13,659.00$13,725.90$14,011.20$14,508.60 
O–90.0011,946.6012,118.5012,367.2012,801.30 
O–810,900.8011,319.0011,598.3011,598.3011,598.30 
O–710,236.0010,236.0010,236.0010,236.0010,287.90 
O–67,802.108,180.108,395.208,613.009,035.70 
O–56,968.107,158.007,373.107,373.107,373.10 
O–46,252.306,252.306,252.306,252.306,252.30 
O–3 35,355.905,355.905,355.905,355.905,355.90 
O–2 33,936.603,936.603,936.603,936.603,936.60 
O–1 33,106.503,106.503,106.503,106.503,106.50 
Over 28Over 30Over 32 Over 34Over 36 
O–10 2$14,508.60$15,234.00$15,234.00$15,995.70$15,995.70 
O–912,801.3013,441.5013,441.5014,113.5014,113.50 
O–811,598.3011,888.4011,888.4012,185.7012,185.70 
O–710,287.9010,493.7010,493.7010,493.7010,493.70 
O–69,035.709,216.309,216.309,216.309,216.30 
O–57,373.107,373.107,373.107,373.107,373.10 
O–46,252.306,252.306,252.306,252.306,252.30 
O–3 35,355.905,355.905,355.905,355.905,355.90 
O–2 33,936.603,936.603,936.603,936.603,936.60 
O–1 33,106.503,106.503,106.503,106.503,106.50 
Over 38Over 40 
O–10 2$16,795.50$16,795.50 
O–914,819.1014,819.10 
O–812,185.7012,185.70 
O–710,493.7010,493.70 
O–69,216.309,216.30 
O–57,373.107,373.10 
O–46,252.306,252.30 
O–3 35,355.905,355.90 
O–2 33,936.603,936.60 
O–1 33,106.503,106.50 
1 Notwithstanding the basic pay rates specified in this table, the actual rate of basic pay for commissioned oficers in pay grades 0–7 through 0–10 may not exceed the rate of pay for level II of the Executive Schedule and the actual rate of basic pay for all other officers may not exceed the rate of pay for level V of the Executive Schedule. 
2 Subject to the preceding footnote, while serving as Chairman or Vice Chairman of the Joint Chiefs of Staff, Chief of Staff of the Army, Chief of Naval Operations, Chief of Staff of the Air Force, Commandant of the Marine Corps, Commandant of the Coast Guard, or commander of a unified or specified combatant command (as defined in section 161(c) of title 10, United States Code), basic pay for this grade is $17,972.10, regardless of cumulative years of service computed under section 205 of title 37, United States Code. 
3 This table does not apply to commissioned officers in pay grade O–1, O–2, or O–3 who have been credited with over 4 years of active duty service as an enlisted member or warrant officer. 
COMMISSIONED OFFICERS WITH OVER 4 YEARS OF ACTIVE DUTY SERVICE AS AN ENLISTED MEMBER OR WARRANT OFFICER 
 
Pay Grade2 or lessOver 2Over 3Over 4Over 6 
 
O–3E$0.00$0.00$0.00$4,392.00$4,602.00 
O–2E0.000.000.003,857.403,936.60 
O–1E0.000.000.003,106.503,317.70 
Over 8Over 10Over 12Over 14Over 16 
O–3E$4,833.00$4,982.70$5,228.40$5,435.40$5,554.20 
O–2E4,062.004,273.504,437.004,558.804,558.80 
O–1E3,440.103,565.503,688.803,857.403,857.40 
Over 18Over 20Over 22 Over 24Over 26 
O–3E $5,715.90$5,715.90$5,715.90$5,715.90$5,715.90 
O–2E4,558.804,558.804,558.804,558.804,558.80 
O–1E3,857.403,857.403,857.403,857.403,857.40 
Over 28Over 30Over 32 Over 34Over 36 
O–3E $5,715.90$5,715.90$5,715.90$5,715.90$5,715.90 
O–2E4,558.804,558.804,558.804,558.804,558.80 
O–1E3,857.403,857.403,857.403,857.403,857.40 
Over 38Over 40 
0–3E $5,715.90$5,715.90 
0–2E4,558.804,558.80 
0–1E3,857.403,857.40 
WARRANT OFFICERS 1 
 
Pay Grade2 or lessOver 2Over 3Over 4Over 6 
 
W–5$0.00$0.00$0.00$0.00$0.00 
W–43,402.003,660.003,765.003,868.504,046.40 
W–33,106.803,236.403,369.003,412.803,552.00 
W–22,749.203,009.303,089.403,144.603,322.80 
W–12,413.202,672.402,742.902,890.503,065.10 
Over 8Over 10Over 12Over 14Over 16 
W–5$0.00$0.00$0.00$0.00$0.00 
W–44,222.204,400.704,669.204,904.405,128.20 
W–33,825.904,110.904,245.304,400.404,560.30 
W–23,600.003,737.103,872.404,037.704,166.70 
W–13,322.203,442.203,610.203,775.503,905.10 
Over 18Over 20Over 22 Over 24Over 26 
W–5$0.00$6,049.50$6,356.40$6,585.00$6,838.20 
W–45,310.905,489.705,752.205,967.606,213.60 
W–34,847.705,042.405,158.505,282.105,450.10 
W–24,284.004,423.804,515.904,589.404,589.40 
W–14,024.504,170.004,170.004,170.004,170.00 
Over 28Over 30Over 32 Over 34Over 36 
W–5$6,838.20$7,180.20$7,180.20$7,539.30$7,539.30 
W–46,213.606,337.80 6,337.806,337.806,337.80 
W–35,450.105,450.105,450.105,450.105,450.10 
W–24,589.404,589.404,589.404,589.404,589.40 
W–14,170.004,170.004,170.004,170.004,170.00 
Over 38Over 40 
W–5$7,916.40$7,916.40 
W–46,337.806,337.80 
W–35,450.105,450.10 
W–24,589.404,589.40 
W–14,170.004,170.00 
1 Notwithstanding the basic pay rates specified in this table, the actual rate of basic pay for warrant officers may not exceed the rate of pay for level V of the Executive Schedule. 
ENLISTED MEMBERS 1 
 
Pay Grade2 or lessOver 2Over 3Over 4Over 6 
 
E–9 2$0.00$0.00$0.00$0.00$0.00 
E–80.000.000.000.000.00 
E–72,339.102,553.002,650.802,780.702,881.50 
E–62,023.202,226.002,324.402,419.802,519.40 
E–51,854.001,977.902,073.302,171.402,323.80 
E–41,699.501,786.501,883.101,978.502,062.80 
E–31,534.201,630.801,729.201,729.201,729.20 
E–21,458.901,458.901,458.901,458.901,458.90 
E–1 31,301.401,301.401,301.401,301.401,301.40 
Over 8Over 10Over 12Over 14Over 16 
E–9 2$0.00$4,110.60$4,203.90$4,321.20$4,459.50 
E–83,364.803,513.903,606.003,716.403,835.80 
E–73,055.203,152.703,326.703,471.003,569.70 
E–62,744.102,831.403,000.003,051.903,089.70 
E–52,483.702,613.902,630.102,630.102,630.10 
E–42,062.802,062.802,062.802,062.802,062.80 
E–31,729.201,729.201,729.201,729.201,729.20 
E–2 1,458.901,458.901,458.901,458.901,458.90 
E–1 31,301.401,301.401,301.401,301.401,301.40 
Over 18Over 20Over 22 Over 24Over 26 
E–9 2$4,598.40$4,821.60$5,010.30$5,209.20$5,512.80 
E–84,051.804,161.304,347.304,450.504,704.90 
E–73,674.403,715.503,852.003,925.204,204.20 
E–63,133.503,133.503,133.503,133.503,133.50 
E–52,630.102,630.102,630.102,630.102,630.10 
E–42,062.802,062.802,062.802,062.802,062.80 
E–31,729.201,729.201,729.201,729.201,729.20 
E–2 1,458.901,458.901,458.901,458.901,458.90 
E–1 31,301.401,301.401,301.401,301.401,301.40 
Over 28Over 30Over 32 Over 34Over 36 
E–9 2$5,512.80$5,788.50$5,788.50$6,078.00$6,078.00 
E–84,704.904,799.104,799.104,799.104,799.10 
E–74,204.204,204.204,204.204,204.204,204.20 
E–63,133.503,133.503,133.503,133.503,133.50 
E–52,630.102,630.102,630.102,630.102,630.10 
E–42,062.802,062.802,062.802,062.802,062.80 
E–31,729.201,729.201,729.201,729.201,729.20 
E–21,458.901,458.901,458.901,458.901,458.90 
E–11,301.401,301.401,301.401,301.401,301.40 
Over 38Over 40 
E–9 2$6,381.90$6,381.90 
E–84,799.104,799.10 
E–74,204.204,204.20 
E–63,133.503,133.50 
E–52,630.102,630.10 
E–42,062.802,062.80 
E–31,729.201,729.20 
E–21,458.901,458.90 
E–11,301.401,301.40 
1 Notwithstanding the pay rates specified in this table, the actual basic pay for enlisted members may not exceed the rate of pay for level V of the Executive Schedule. 
2 Subject to the preceding footnote, the rate of basic pay for an enlisted member in this grade while serving as Sergeant Major of the Army, Master Chief Petty Officer of the Navy, Chief Master Sergeant of the Air Force, Sergeant Major of the Marine Corps, Master Chief Petty Officer of the Coast Guard, or Senior Enlisted Advisor to the Chairman of the Joint Chiefs of Staff is $6,642.60, regardless of cumulative years of service computed under section 205 of title 37, United States Code. 
3 In the case of members in pay grade E–1 who have served less than 4 months on active duty, the rate of basic pay is $1,203.90. 
602.Increase in maximum rate of basic pay for general and flag officer grades to conform to increase in pay cap for Senior Executive Service personnel 
(a)IncreaseSection 203(a)(2) of title 37, United States Code, is amended by striking level III of the Executive Schedule and inserting level II of the Executive Schedule. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2007, and shall apply with respect to months beginning on or after that date. 
603.One-year extension of prohibition against requiring certain injured members to pay for meals provided by military treatment facilities 
(a)ExtensionSection 402(h)(3) of title 37, United States Code, is amended by striking December 31, 2006 and inserting December 31, 2007. 
(b)Report on Administration of ProhibitionNot later than February 1, 2007, the Secretary of Defense shall submit to the congressional defense committees a report on the administration of section 402(h) of title 37, United States Code. The report shall include— 
(1)a description and assessment of the mechanisms used by the military departments to implement the prohibition contained in such section; and 
(2)such recommendations as the Secretary considers appropriate regarding making such prohibition permanent. 
604.Availability of second basic allowance for housing for certain reserve component or retired members serving in support of contingency operations 
(a)AvailabilitySection 403(g) of title 37, United States Code, is amended— 
(1)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; 
(2)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The Secretary concerned may provide a basic allowance for housing to a member described in paragraph (1) at a monthly rate equal to the rate of the basic allowance for housing established under subsection (b) or the overseas basic allowance for housing established under subsection (c), whichever applies to the location at which the member is serving, for members in the same grade at that location without dependents. The member may receive both a basic allowance for housing under paragraph (1) and under this paragraph for the same month, but may not receive the portion of the allowance authorized under section 404 of this title, if any, for lodging expenses if a basic allowance for housing is provided under this paragraph.; and 
(3)in paragraph (3), as so redesignated, by striking Paragraph (1) and inserting Paragraphs (1) and (2). 
(b)Effective dateParagraph (2) of section 403(g) of title 37, United States Code, as added by subsection (a), shall apply with respect to months beginning on or after October 1, 2006. 
605.Extension of temporary continuation of housing allowance for dependents of members dying on active duty to spouses who are also members 
(a)ExtensionSection 403(l) of title 37, United States Code, is amended— 
(1)by redesignating paragraph (3) as paragraph (4); and 
(2)by inserting after paragraph (2) the following new paragraph: 
 
(3)An allowance may be paid under paragraph (2) to the spouse of the deceased member even though the spouse is also a member of the uniformed services. The allowance paid under such paragraph is in addition to any other pay and allowances to which the spouse is entitled as a member.. 
(b)Effective date 
(1)General ruleThe amendments made by subsection (a) shall take effect on October 1, 2006. 
(2)Transitional ruleAfter October 1, 2006, the Secretary of Defense, and the Secretary of Homeland Security in the case of the Coast Guard, may pay the allowance authorized by section 403(l)(2) of title 37, United States Code, to a member of the uniformed services who is the spouse of a member who died on active duty during the one-year period ending on that date, except that the payment of the allowance must terminate within 365 days after the date of the member’s death. 
606.Payment of full premium for coverage under Servicemembers' Group Life Insurance program during service in Operation Enduring Freedom or Operation Iraqi Freedom 
(a)Enhanced allowance To cover SGLI deductionsSubsection (a)(1) of section 437 of title 37, United States Code, is amended by striking for the first $150,000 and all that follows through of such title and inserting for the amount of Servicemembers’ Group Life Insurance coverage held by the member under section 1967 of such title. 
(b)Conforming amendmentsSuch section is further amended— 
(1)in subsection (a)— 
(A)by striking (1) before in the case of; and 
(B)by striking paragraph (2); 
(2)by striking subsection (b); and 
(3)by redesignating subsection (c) as subsection (b) and in paragraph (2) of that subsection by striking coverage amount specified in subsection (a)(1) or in effect pursuant to subsection (b), and inserting maximum coverage amount available for such insurance,. 
(c)Clerical amendmentsThe heading for such section, and the item relating to such section in the table of sections at the beginning of chapter 7 of such title, are each amended by striking the fourth and fifth words. 
(d)Effective dateThe amendments made by this section shall take effect on the first day of the first month beginning on or after the date of the enactment of this Act and shall apply with respect to service by members of the Armed Forces in the theater of operations for Operation Enduring Freedom or Operation Iraqi Freedom for months beginning on or after that date. 
607.Clarification of effective date of prohibition on compensation for correspondence coursesSection 206(d) of title 37, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)The prohibition in paragraph (1), including the prohibition as it relates to a member of the National Guard while not in Federal service, applies to— 
(A)any work or study performed on or after September 7, 1962, unless that work or study is specifically covered by the exception in paragraph (2); and 
(B)any claim based on that work or study arising after that date.. 
608.Extension of pilot program on contributions to Thrift Savings Plan for initial enlistees in the Army 
(a)ExtensionSubsection (a) of section 606 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3287; 37 U.S.C. 211 note) is amended by striking During fiscal year 2006 and inserting During the period beginning on January 6, 2006, and ending on December 31, 2008. 
(b)Report DateSubsection (d)(1) of such section is amended by striking February 1, 2007 and inserting February 1, 2008. 
BBonuses and Special and Incentive Pays 
611.Extension of certain bonus and special pay authorities for reserve forces 
(a)Selected reserve reenlistment bonusSection 308b(g) of title 37, United States Code, is amended by striking December 31, 2006 and inserting December 31, 2007. 
(b)Selected reserve affiliation or enlistment bonusSection 308c(i) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(c)Special pay for enlisted members assigned to certain high priority unitsSection 308d(c) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(d)Ready reserve enlistment bonus for persons without prior serviceSection 308g(f)(2) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(e)Ready Reserve enlistment and reenlistment bonus for persons with prior serviceSection 308h(e) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(f)Selected Reserve enlistment bonus for persons with prior serviceSection 308i(f) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
612.Extension of certain bonus and special pay authorities for health care professionals 
(a)Nurse officer candidate accession programSection 2130a(a)(1) of title 10, United States Code, is amended by striking December 31, 2006 and inserting December 31, 2007. 
(b)Repayment of education loans for certain health professionals who serve in the Selected ReserveSection 16302(d) of such title is amended by striking January 1, 2007 and inserting January 1, 2008. 
(c)Accession bonus for registered nursesSection 302d(a)(1) of title 37, United States Code, is amended by striking December 31, 2006 and inserting December 31, 2007. 
(d)Incentive special pay for nurse anesthetistsSection 302e(a)(1) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(e)Special pay for Selected Reserve health professionals in critically short wartime specialtiesSection 302g(e) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(f)Accession bonus for dental officersSection 302h(a)(1) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(g)Accession bonus for pharmacy officersSection 302j(a) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
613.Extension of special pay and bonus authorities for nuclear officers 
(a)Special pay for Nuclear-Qualified officers extending Period of active serviceSection 312(e) of title 37, United States Code, is amended by striking December 31, 2006 and inserting December 31, 2007. 
(b)Nuclear career accession bonusSection 312b(c) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(c)Nuclear career annual incentive bonusSection 312c(d) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
614.Extension of authorities relating to payment of other bonuses and special pays 
(a)Aviation officer retention bonusSection 301b(a) of title 37, United States Code, is amended by striking December 31, 2006 and inserting December 31, 2007. 
(b)Assignment incentive paySection 307a(g) of such title is amended by striking December 31, 2007 and inserting December 31, 2008. 
(c)Reenlistment bonus for active membersSection 308(g) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(d)Enlistment bonusSection 309(e) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(e)Retention bonus for members with critical military skills or assigned to high priority unitsSection 323(i) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(f)Accession bonus for new officers in critical skillsSection 324(g) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(g)Incentive Bonus for Conversion to Military Occupational Specialty to Ease Personnel ShortageSection 326(g) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(h)Incentive Bonus for Transfer Between the Armed ForcesSection 327(h) of such title is amended by striking December 31, 2006 and inserting December 31, 2009. 
615.Expansion of eligibility of dental officers for additional special pay 
(a)Repeal of internship and residency exceptionSection 302b(a)(4) of title 37, United States Code, is amended by striking the first sentence and inserting the following new sentence: An officer who is entitled to variable special pay under paragraph (2) or (3) is also entitled to additional special pay for any 12-month period during which an agreement executed under subsection (b) is in effect with respect to the officer.. 
(b)Effective dateThe amendment made by this section shall take effect on October 1, 2006. 
616.Increase in maximum annual rate of special pay for Selected Reserve health care professionals in critically short wartime specialties 
(a)IncreaseSection 302g(a) of title 37, United States Code, is amended by striking $10,000 and inserting $25,000. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2006, and shall apply to agreements entered into or revised under section 302g of title 37, United States Code, on or after that date. 
617.Expansion and enhancement of accession bonus authorities for certain officers in health care specialities 
(a)Increase in Maximum Amount of Accession Bonus for Dental OfficersSection 302h(a)(2) of title 37, United States Code, is amended by striking $30,000 and inserting $200,000. 
(b)Accession Bonus for Medical Officers in Critically Short Wartime SpecialitiesChapter 5 of title 37, United States Code, is amended by inserting after section 302j the following new section: 
 
302k.Special pay: accession bonus for medical officers in critically short wartime specialties 
(a)Accession Bonus AuthorizedA person who is a graduate of an accredited school of medicine or osteopathy in a specialty designated by regulations as a critically short wartime specialty and who executes a written agreement described in subsection (d) to accept a commission as an officer of the armed forces and remain on active duty for a period of not less than four consecutive years may, upon the acceptance of the agreement by the Secretary concerned, be paid an accession bonus in the amount determined by the Secretary concerned. 
(b)Amount of bonusThe amount of an accession bonus under subsection (a) may not exceed $400,000. 
(c)Limitation on Eligibility for BonusA person may not be paid a bonus under subsection (a) if— 
(1)the person, in exchange for an agreement to accept an appointment as an officer, received financial assistance from the Department of Defense to pursue a course of study in medicine or osteopathy; or 
(2)the Secretary concerned determines that the person is not qualified to become and remain certified as a doctor or osteopath in a specialty designated by regulations as a critically short wartime specialty. 
(d)AgreementThe agreement referred to in subsection (a) shall provide that, consistent with the needs of the armed force concerned, the person executing the agreement will be assigned to duty, for the period of obligated service covered by the agreement, as an officer of the Medical Corps of the Army or the Navy or as an officer of the Air Force designated as a medical officer in a specialty designated by regulations as a critically short wartime specialty. 
(e)RepaymentA person who, after executing an agreement under subsection (a) is not commissioned as an officer of the armed forces, does not become licensed as a doctor or osteopath, as the case may be, or does not complete the period of active duty in a specialty specified in the agreement, shall be subject to the repayment provisions of section 303a(e) of this title. 
(f)Termination of AuthorityNo agreement under this section may be entered into after December 31, 2007.. 
(c)Accession Bonus for Dental Specialist Officers in Critically Short Wartime SpecialitiesSuch chapter is further amended by inserting after section 302k, as added by subsection (b), the following new section: 
 
302l.Special pay: accession bonus for dental specialist officers in critically short wartime specialties 
(a)Accession Bonus AuthorizedA person who is a graduate of an accredited dental school in a specialty designated by regulations as a critically short wartime specialty and who executes a written agreement described in subsection (d) to accept a commission as an officer of the armed forces and remain on active duty for a period of not less than four consecutive years may, upon the acceptance of the agreement by the Secretary concerned, be paid an accession bonus in the amount determined by the Secretary concerned. 
(b)Amount of bonusThe amount of an accession bonus under subsection (a) may not exceed $400,000. 
(c)Limitation on Eligibility for BonusA person may not be paid a bonus under subsection (a) if— 
(1)the person, in exchange for an agreement to accept an appointment as an officer, received financial assistance from the Department of Defense to pursue a course of study in dentistry; or 
(2)the Secretary concerned determines that the person is not qualified to become and remain certified as a dentist in a specialty designated by regulations as a critically short wartime specialty. 
(d)AgreementThe agreement referred to in subsection (a) shall provide that, consistent with the needs of the armed force concerned, the person executing the agreement will be assigned to duty, for the period of obligated service covered by the agreement, as an officer of the Dental Corps of the Army or the Navy or as an officer of the Air Force designated as a dental officer in a specialty designated by regulations as a critically short wartime specialty. 
(e)RepaymentA person who, after executing an agreement under subsection (a) is not commissioned as an officer of the armed forces, does not become licensed as a dentist, or does not complete the period of active duty in a specialty specified in the agreement, shall be subject to the repayment provisions of section 303a(e) of this title. 
(f)Coordination With Other Accession Bonus AuthorityA person eligible to execute an agreement under both subsection (a) and section 302h of this title shall elect which authority to execute the agreement under. A person may not execute an agreement under both subsection (a) and such section 302h. 
(g)Termination of AuthorityNo agreement under this section may be entered into after December 31, 2007.. 
(d)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 302j the following new items: 
 
 
302k. Special pay: accession bonus for medical officers in critically short wartime specialties. 
302l. Special pay: accession bonus for dental specialist officers in critically short wartime specialties.. 
(e)Effective dateThe amendments made by this section shall take effect on October 1, 2006, and shall apply to agreements— 
(1)entered into or revised under section 302h of title 37, United States Code, on or after that date; or 
(2)entered into under section 302k or 302l of such title, as added by subsections (b) and (c), on or after that date. 
618.Authority to provide lump sum payment of nuclear officer incentive pay 
(a)Lump sum payment optionSubsection (a) of section 312 of title 37, United States Code, is amended in the matter after paragraph (3)— 
(1)by striking in equal annual installments and inserting in a single lump-sum or in annual installments of equal or different amounts; and 
(2)by striking with the number of installments being equal to the number of years covered by the contract plus one and inserting and, if the special pay will be paid in annual installments, the number of installments may not exceed the number of years covered by the agreement plus one. 
(b)Stylistic and conforming amendmentsSuch section is further amended— 
(1)by redesignating subsections (b) through (e) as subsections (c) through (f), respectively; 
(2)in subsection (a)— 
(A)by striking an officer in the matter before paragraph (1) and inserting the Secretary may pay special pay under subsection (b) to an officer; 
(B)by striking the comma at the end of paragraph (3) and inserting a period;  
(C)by striking may, upon and all that follows through The Secretary of the Navy shall and inserting the following:  
 
(b)Payment amount; payment options 
(1)The total amount paid to an officer under an agreement under subsection (a) or (e)(1) may not exceed $30,000 for each year of the active-service agreement. Amounts paid under the agreement are in addition to all other compensation to which the officer is entitled. 
(2)The Secretary shall; 
(D)by striking Upon acceptance of the agreement by the Secretary or his designee and inserting the following: 
 
(3)Upon acceptance of an agreement under subsection (a) or (e)(1) by the Secretary ; and 
(E)by striking The Secretary (or his designee) and inserting the following: 
 
(4)The Secretary; 
(3)in subsection (c), as redesignated by paragraph (1), by striking subsection (a) or subsection (d)(1) and inserting subsection (b) or (e)(1); and 
(4)in the first sentence of subsection (e)(1), as redesignated by paragraph (1)— 
(A)by striking such subsection and inserting subsection (b); and 
(B)by striking that subsection and inserting this subsection. 
(c)Stylistic amendmentsSuch section is further amended— 
(1)in subsection (a), by inserting Special pay authorized; eligibility.— after (a); 
(2)in subsection (c), as redesignated by subsection (b)(1), by inserting Repayment.— after (c); 
(3)in subsection (d), as redesignated by subsection (b)(1), by inserting Relation to service obligation.— after (d); 
(4)in subsection (e), as redesignated by subsection (b)(1), by inserting New agreement.— after (e); and 
(5)in subsection (f), as redesignated by subsection (b)(1), by inserting Duration of authority.— after (f). 
619.Increase in maximum amount of nuclear career accession bonus 
(a)IncreaseSection 312b(a)(1) of title 37, United States Code, is amended by striking $20,000 and inserting $30,000. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2006, and shall apply to agreements entered into or revised under section 312b of title 37, United States Code, on or after that date. 
620.Increase in maximum amount of incentive bonus for transfer between Armed Forces 
(a)IncreaseSection 327(d)(1) of title 37, United States Code, is amended by striking $2,500 and inserting $10,000. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2006, and shall apply to agreements entered into or revised under section 327 of title 37, United States Code, on or after that date. 
621.Additional authorities and incentives to encourage retired members and reserve component members to volunteer to serve on active duty in high-demand, low-density assignments 
(a)Authority To offer incentive bonusChapter 5 of title 37, United States Code, is amended by adding at the end the following new section: 
 
329.Incentive bonus: retired members and reserve component members volunteering for high-demand, low-density assignments 
(a)Incentive bonus authorizedThe Secretary of Defense may pay a bonus under this section to a retired member or former member of the Army, Navy, Air Force, or Marine Corps or to a member of a reserve component of the Army, Navy, Air Force, or Marine Corps (who is not otherwise serving on active duty) who executes a written agreement to serve on active duty for a period specified in the agreement in an assignment intended to alleviate the need for members in a high-demand, low-density military capability or in any other specialty designated by the Secretary as critical to meet wartime or peacetime requirements. 
(b)Maximum amount of bonusA bonus under subsection (a) and any incentive developed under subsection (d) may not exceed $50,000. 
(c)Methods of paymentAt the election of the Secretary of Defense, a bonus under subsection (a) and any incentive developed under subsection (d) shall be paid or provided— 
(1)when the member commences service on active duty; or 
(2)in annual installments in such amounts as may be determined by the Secretary. 
(d)Development of additional incentives 
(1)The Secretary of Defense may develop and provide to members referred to in subsection (a) additional incentives to encourage such members to return to active duty in assignments intended to alleviate the need for members in a high-demand, low-density military capability or in other specialties designated by the Secretary as critical to meet wartime or peacetime requirements. 
(2)The provision of any incentive developed under this subsection shall be subject to an agreement, as required for bonuses under subsection (a). 
(3)Not later than 30 days before first offering any incentive developed under this subsection, the Secretary shall submit to the congressional defense committees a report that contains a description of that incentive and an explanation why a bonus under subsection (a) or other pay and allowances are not sufficient to alleviate the high-demand, low-density military capability or otherwise fill critical military specialties. 
(4)In this subsection, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10. 
(e)Relationship to other pay and allowancesA bonus or other incentive paid or provided to a member under this section is in addition to any other pay and allowances to which the member is entitled. 
(f)Prohibition on promotionsThe written agreement required by subsections (a) and (d) shall specify that a member who is paid or receives a bonus or other incentive under this section is not eligible for promotion while serving in the assignment for which the bonus or other incentive is provided. 
(g)RepaymentA member who does not complete the period of active duty specified in the agreement executed under subsection (a) or (d) shall be subject to the repayment provisions of section 303a(e) of this title. 
(h)High-demand, low-density military capabilityIn this section, the term high-demand, low-density military capability means a combat, combat support or service support capability, unit, system, or occupational specialty that the Secretary of Defense determines has funding, equipment, or personnel levels that are substantially below the levels required to fully meet or sustain actual or expected operational requirements set by regional commanders. 
(i)RegulationsThe Secretary of Defense may prescribe such regulations as the Secretary considers necessary to carry out this section. 
(j)Termination of AuthorityNo agreement under subsection (a) or (d) may be entered into after December 31, 2010.. 
(b)Temporary authority to order retired members to active duty in high-demand, low-density military capabilitySection 688a of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking the first sentence and inserting the following new sentence: The Secretary of a military department may order to active duty a retired member who agrees to serve on active duty in an assignment intended to alleviate a high-demand, low-density military capability or in any other specialty designated by the Secretary as critical to meet wartime or peacetime requirements.; and 
(B)in the second sentence, by striking officer both places it appears and inserting member; 
(2)in subsection (b), by striking an officer and inserting a member; 
(3)in subsection (c), by striking 500 officers and inserting 1,000 members; 
(4)in subsection (d), by striking officer and inserting member; 
(5)in subsection (e), by striking Officers and inserting Retired members; 
(6)in subsection (f)— 
(A)by striking An officer and inserting A retired member; and 
(B)by striking September 30, 2008 and inserting December 31, 2010; and 
(7)by adding at the end the following new subsection: 
 
(g)High-demand, low-density military capability definedIn this section, the term high-demand, low-density military capability means a combat, combat support or service support capability, unit, system, or occupational specialty that the Secretary of Defense determines has funding, equipment, or personnel levels that are substantially below the levels required to fully meet or sustain actual or expected operational requirements set by regional commanders.. 
(c)Exclusion from active-duty listSection 641 of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(6)Officers appointed pursuant to an agreement under section 329 of title 37.. 
(d)Clerical amendments 
(1)Title 37The table of sections at the beginning of chapter 5 of title 37, United States Code, is amended by adding at the end the following new item: 
 
 
329. Incentive bonus: retired members and reserve component members volunteering for high-demand, low-density assignments.. 
(2)Title 10 
(A)The heading of section 688a of title 10, United States Code, is amended to read as follows: 
 
688a.Retired members: temporary authority to order to active duty in high-demand, low-density assignments. 
(B)The table of sections at the beginning of chapter 39 of such title is amended by striking the item relating to section 688a and inserting the following new item:  
 
 
688a. Retired members: temporary authority to order to active duty in high-demand, low-density assignments.. 
(e)Effective dateNo agreement may be entered into under section 329 of title 37, United States Code, as added by subsection (a), before October 1, 2006. 
(f)Limitation on Fiscal Year 2007 obligationsDuring fiscal year 2007, obligations incurred under section 329 of title 37, United States Code, as added by subsection (a), to provide bonuses or other incentives to retired members and former members of the Army, Navy, Air Force, or Marine Corps or to members of the reserve components of the Army, Navy, Air Force, and Marine Corps may not exceed $5,000,000. 
622.Accession bonus for members of the Armed Forces appointed as commissioned officers after completing officer candidate school 
(a)Accession Bonus Authorized 
(1)In generalChapter 5 of title 37, United States Code, is amended by inserting after section 329, as added by section 621 of this Act, the following new section: 
 
330.Special pay: accession bonus for officer candidates 
(a)Accession Bonus AuthorizedUnder regulations prescribed by the Secretary concerned, a person who executes a written agreement described in subsection (c) may be paid an accession bonus under this section upon acceptance of the agreement by the Secretary concerned. 
(b)Amount of bonusThe amount of an accession bonus under subsection (a) may not exceed $8,000. 
(c)AgreementA written agreement referred to in subsection (a) is a written agreement by a person— 
(1)to complete officer candidate school; 
(2)to accept a commission or appointment as an officer of the armed forces; and 
(3)to serve on active duty as a commissioned officer for a period specified in the agreement. 
(d)Payment MethodUpon acceptance of a written agreement under subsection (a) by the Secretary concerned, the total amount of the accession bonus payable under the agreement becomes fixed. The agreement shall specify whether the accession bonus will be paid in a lump sum or installments. 
(e)RepaymentA person who, having received all or part of the bonus under a written agreement under subsection (a), does not complete the total period of active duty as a commissioned officer as specified in such agreement shall be subject to the repayment provisions of section 303a(e) of this title. 
(f)Termination of AuthorityNo agreement under this section may be entered into after December 31, 2007.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 329, as added by section 621, the following new item: 
 
 
330. Special pay: accession bonus for officer candidates.. 
(3)Effective dateThe amendments made by this subsection shall take effect on October 1, 2006. 
(b)Authority for Payment of Bonus Under Earlier Agreements 
(1)AuthorityThe Secretary of the Army may pay a bonus to any person who, during the period beginning on April 1, 2005, and ending on April 6, 2006, executed an agreement to enlist for the purpose of attending officer candidate school and receive a bonus under section 309 of title 37, United States Code, and who has completed the terms of the agreement required for payment of the bonus. 
(2)Amount of bonusThe amount of the bonus payable to a person under this subsection may not exceed $8,000. 
(3)Relation to enlistment bonusThe bonus payable under this subsection is in addition to a bonus payable under section 309 of title 37, United States Code, or any other provision of law. 
623.Modification of certain authorities applicable to the targeted shaping of the Armed Forces 
(a)Voluntary Separation Pay and Benefits 
(1)Increase in maximum amount of paySubsection (f) of section 1175a of title 10, United States Code, is amended by striking two times and inserting four times. 
(2)Extension of authoritySubsection (k)(1) of such section is amended by striking December 31, 2008 and inserting December 31, 2012. 
(3)Repeal of limitation on applicabilitySubsection (b) of section 643 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3310; 10 U.S.C. 1175a note) is repealed. 
(b)Enhanced Authority for Early Discharges 
(1)Renewal of authoritySubsection (a) of section 638a of title 10, United States Code, is amended by inserting and for the purpose of subsection (b)(4) during the period beginning on October 1, 2006, and ending on December 31, 2012, after December 31, 2001,. 
(2)Relaxation of limitation on selective early dischargeSubsection (d)(2) of such section is amended— 
(A)in subparagraph (A), by inserting before the semicolon the following: , except that during the period beginning on October 1, 2006, and ending on December 31, 2012, such number may be more than 30 percent of the officers considered in each competitive category, but may not be more than 30 percent of the number of officers considered in each grade; and 
(B)in subparagraph (B), by inserting before the period the following: , except that during the period beginning on October 1, 2006, and ending on December 31, 2012, such number may be more than 30 percent of the officers considered in each competitive category, but may not be more than 30 percent of the number of officers considered in each grade. 
624.Enhancement of bonus to encourage certain persons to refer other persons for enlistment in the Army 
(a)Individuals Eligible for BonusSubsection (a) of section 645 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3310) is amended— 
(1)by striking The Secretary and inserting the following: 
 
(1)AuthorityThe Secretary; 
(2)by striking a member of the Army, whether in the regular component of the Army or in the Army National Guard or Army Reserve, and inserting an individual referred to in paragraph (2); and 
(3)by adding at the end the following new paragraph: 
 
(2)Individuals eligible for bonusSubject to subsection (c), the following individuals are eligible for a referral bonus under this section: 
(A)A member in the regular component of the Army. 
(B)A member of the Army National Guard. 
(C)A member of the Army Reserve. 
(D)A member of the Army in a retired status, including a member under 60 years of age who, but for age, would be eligible for retired pay. 
(E)A civilian employee of the Department of the Army.. 
(b)Certain referrals ineligibleSubsection (c) of such section is amended by adding at the end the following new paragraph: 
 
(3)Junior reserve officers’ training corps instructorsA member of the Army detailed under subsection (c)(1) of section 2031 of title 10, United States Code, to serve as an administrator or instructor in the Junior Reserve Officers’ Training Corps program or a retired member of the Army employed as an administrator or instructor in the program under subsection (d) of such section may not be paid a bonus under subsection (a).. 
(c)Amount of BonusSubsection (d) of such section is amended to read as follows: 
 
(d)Amount of BonusThe amount of the bonus payable for a referral under subsection (a) may not exceed $2,000. The amount shall be payable in two lump sums as provided in subsection (e).. 
(d)Payment of BonusSubsection (e) of such section is amended to read as follows: 
 
(e)PaymentA bonus payable for a referral of a person under subsection (a) shall be paid as follows: 
(1)Not more than $1,000 shall be paid upon the commencement of basic training by the person referred. 
(2)Not more than $1,000 shall be paid upon the completion of basic training and individual advanced training by the person referred.. 
(e)Coordination With Receipt of Retired PaySuch section is further amended— 
(1)by redesignating subsection (g) as subsection (h); and 
(2)by inserting after subsection (f) the following new subsection (g): 
 
(g)Coordination With Receipt of Retired PayA bonus paid under this section to a member of the Army in a retired status is in addition to any compensation to which the member is entitled under title 10, 37, or 38, United States Code, or any other provision of law.. 
(f)Effective DateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to bonuses payable under section 645 of the National Defense Authorization Act for Fiscal Year 2006, as amended by this section, on or after that date. 
CTravel and Transportation Allowances 
631.Travel and transportation allowances for transportation of family members incident to illness or injury of membersSection 411h(b)(1) of title 37, United States Code, is amended— 
(1)by striking and at the end of subparagraph (C); 
(2)by striking the period at the end of subparagraph (D) and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(E)a person related to the member as described in subparagraph (A), (B), (C), or (D) who is also a member of the uniformed services.. 
DRetired Pay and Survivor Benefits 
641.Retired pay of general and flag officers to be based on rates of basic pay provided by law 
(a)Determination of retired pay baseChapter 71 of title 10, United States Code, is amended by inserting after section 1407 the following new section: 
 
1407a.Retired pay base: officers retired in general or flag officer grades 
(a)Rates of basic pay to be used in determinationIn a case in which the determination under section 1406 or 1407 of this title of the retired pay base applicable to the computation of the retired pay of a covered general or flag officer involves a rate of basic pay payable to that officer for any period that was subject to a reduction under section 203(a)(2) of title 37 for such period, such retired-pay-base determination shall be made using the rate of basic pay for such period provided by law, rather than such rate as so reduced. 
(b)Covered general and flag officersIn this section, the term covered general or flag officer means a member or former member who after September 30, 2006, is retired in a general officer grade or flag officer grade.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1407 the following new item: 
 
 
1407a.  Retired pay base: officers retired in general or flag officer grades.. 
642.Inapplicability of retired pay multiplier maximum percentage to certain service of members of the Armed Forces in excess of 30 years 
(a)In generalParagraph (3) of section 1409(b) of title 10, United States Code, is amended to read as follows: 
 
(3)30 years of service 
(A)Retirement before january 1, 2007In the case of a member who retires before January 1, 2007, with more than 30 years of creditable service, the percentage to be used under subsection (a) is 75 percent. 
(B)Retirement after december 31, 2006In the case of a member who retires after December 31, 2006, with more than 30 years of creditable service, the percentage to be used under subsection (a) is the sum of— 
(i)75 percent; and 
(ii)the product (stated as a percentage) of— 
(I)21/2; and 
(II)the member’s years of creditable service (as defined in subsection (c)) in excess of 30 years of creditable service, under conditions authorized for purposes of this subparagraph during a period designated by the Secretary of Defense for purposes of this subparagraph.. 
(b)Retired pay for non-regular serviceSection 12739(c) of such title is amended— 
(1)by striking The total amount and inserting (1) Except as provided in paragraph (2), the total amount; and 
(2)by adding at the end the following new paragraph: 
 
(2)In the case of a person who retires after December 31, 2006, with more than 30 years of service credited to that person under section 12733 of this title, the total amount of the monthly retired pay computed under subsections (a) and (b) may not exceed the sum of— 
(A)75 percent of the retired pay base upon which the computation is based; and 
(B)the product of— 
(i)the retired pay base upon which the computation is based; and 
(ii)21/2 percent of the years of service credited to that person under section 12733 of this title, for service under conditions authorized for purposes of this paragraph during a period designated by the Secretary of Defense for purposes of this paragraph.. 
643.Military Survivor Benefit Plan beneficiaries under insurable interest coverage 
(a)Authority to elect new beneficiarySection 1448(b)(1) of title 10, United States Code, is amended— 
(1)by inserting or under subparagraph (G) of this paragraph in the second sentence of subparagraph (E) before the period at the end; and 
(2)by adding at the end the following new subparagraph: 
 
(G)Election of new beneficiary upon death of previous beneficiary 
(i)Authority for electionIf the reason for discontinuation in the Plan is the death of the beneficiary, the participant in the Plan may elect a new beneficiary. Any such beneficiary must be a natural person with an insurable interest in the participant. Such an election may be made only during the 180-day period beginning on the date of the death of the previous beneficiary. 
(ii)ProceduresSuch an election shall be in writing, signed by the participant, and made in such form and manner as the Secretary concerned may prescribe. Such an election shall be effective the first day of the first month following the month in which the election is received by the Secretary. 
(iii)Vitiation of election by participant who dies within two years of electionIf a person providing an annuity under a election under clause (i) dies before the end of the two-year period beginning on the effective date of the election— 
(I)the election is vitiated; and 
(II)the amount by which the person’s retired pay was reduced under section 1452 of this title that is attributable to the election shall be paid in a lump sum to the person who would have been the deceased person’s beneficiary under the vitiated election if the deceased person had died after the end of such two-year period.. 
(b)Change in premium for coverage of new beneficiarySection 1452(c) of such title is amended by adding at the end the following new paragraph: 
 
(5)Rule for designation of new insurable interest beneficiary following death of original beneficiaryThe Secretary of Defense shall prescribe in regulations premiums which a participant making an election under section 1448(b)(1)(G) of this title shall be required to pay for participating in the Plan pursuant to that election. The total amount of the premiums to be paid by a participant under the regulations shall be equal to the sum of the following: 
(A)The total additional amount by which the retired pay of the participant would have been reduced before the effective date of the election if the original beneficiary (i) had not died and had been covered under the Plan through the date of the election, and (ii) had been the same number of years younger than the participant (if any) as the new beneficiary designated under the election. 
(B)Interest on the amounts by which the retired pay of the participant would have been so reduced, computed from the dates on which the retired pay would have been so reduced at such rate or rates and according to such methodology as the Secretary of Defense determines reasonable. 
(C)Any additional amount that the Secretary determines necessary to protect the actuarial soundness of the Department of Defense Military Retirement Fund against any increased risk for the fund that is associated with the election.. 
(c)Transition 
(1)Transition PeriodIn the case of a participant in the Survivor Benefit Plan who made a covered insurable-interest election (as defined in paragraph (2)) and whose designated beneficiary under that election dies before the date of the enactment of this Act or during the 18-month period beginning on such date, the time period applicable for purposes of the limitation in the third sentence of subparagraph (G)(i) of section 1448(b)(1) of title 10, United States Code, as added by subsection (a), shall be the two-year period beginning on the date of the enactment of this Act (rather than the 180-day period specified in that sentence). 
(2)Covered insurable-interest electionsFor purposes of paragraph (1), a covered insurable-interest election is an election under section 1448(b)(1) of title 10, United States Code, made before the date of the enactment of this Act, or during the 18-month period beginning on such date, by a participant in the Survivor Benefit Plan to provide an annuity under that plan to a natural person with an insurable interest in that person. 
(3)Survivor Benefit PlanFor purposes of this subsection, the term Survivor Benefit Plan means the program under subchapter II of chapter 73 of title 10, United States Code. 
644.Modification of eligibility for commencement of authority for optional annuities for dependents under the Survivor Benefit Plan 
(a)In GeneralSection 1448(d)(2)(B) of title 10, United States Code, is amended by striking who dies after November 23, 2003 and inserting who dies after October 7, 2001. 
(b)ApplicabilityAny annuity payable to a dependent child under subchapter II of chapter 73 of title 10, United States Code, by reason of the amendment made by subsection (a) shall be payable only for months beginning on or after the date of the enactment of this Act. 
645.Study of training costs, manning, operations tempo, and other factors that affect retention of members of the Armed Forces with special operations designations 
(a)Report requiredNot later than August 1, 2007, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on factors that affect retention of members of the Armed Forces who have a special operations forces designation. 
(b)ElementsThe report under subsection (a) shall include the following: 
(1)Information on the cost of training of members of the Armed Forces who have a special operations forces designation, with such information displayed separately and shown as aggregate costs of training for such members at the 4-year, 8-year, 12-year, 16-year, and 20-year points of service. 
(2)The average cost of special operations-unique training, both predeployment and during deployment, for the number of members of the Armed Forces who have a special operations forces designation who have been deployed at least twice to areas in which they were eligible for hostile fire pay. 
(3)For each component of the United States Special Operations Command, an estimate of when the assigned strength of that component will be under 90 percent of the authorized strength of that component, taking into account anticipated growth planned for in the most recent Quadrennial Defense Review. 
(4)The percentage of members of the Armed Forces with a special operations forces designation who have accumulated over 48 months of hostile fire pay and the percentage who have accumulated over 60 months of such pay. 
ECommissary and Nonappropriated Fund Instrumentality Benefits 
661.Treatment of price surcharges of certain merchandise sold at commissary stores 
(a)Merchandise procured from exchangesSubsection (c)(3) of section 2484 of title 10, United States Code, is amended— 
(1)by inserting (A) after (3); 
(2)by striking Subsections and inserting Except as provided in subparagraph (B), subsections; and 
(3)by adding at the end the following new subparagraph: 
 
(B)When a military exchange is the vendor of tobacco products or other merchandise authorized for sale in a commissary store under paragraph (1), any revenue above the cost of procuring the merchandise shall be allocated as if the revenue were a uniform sales price surcharge described in subsection (d).. 
(b)Merchandise treated as noncommissary store inventorySubsection (g) of such section is amended— 
(1)by inserting (1) before Notwithstanding; 
(2)by striking Subsections and inserting Except as provided in paragraph (2), subsections; and 
(3)by adding at the end the following new paragraph: 
 
(2)When tobacco products are authorized for sale in a commissary store as noncommissary store inventory, any revenue above the cost of procuring the tobacco products shall be allocated as if the revenue were a uniform sales price surcharge described in subsection (d).. 
662.Limitations on lease of non-excess Department of Defense property for protection of morale, welfare, and recreation activities and revenue 
(a)Additional condition on use of lease authoritySubsection (b) section 2667 of title 10, United States Code, is amended— 
(1)in paragraph (4), by striking and at the end; 
(2)in paragraph (5), by striking the period and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(6)except as otherwise provided in subsection (d), shall require the lessee to provide the covered entities specified in paragraph (1) of that subsection the right to establish and operate a community support facility or provide community support services, or seek equitable compensation for morale, welfare, and recreation programs of the Department of Defense in lieu of the operation of such a facility or the provision of such services, if the Secretary determines that the lessee will provide merchandise or services in direct competition with covered entities through the lease..  
(b)Application of condition; waiverSuch section is further amended— 
(1)by redesignating subsections (d) through (i) as subsections (e) through (j), respectively; and 
(2)by inserting after subsection (c) the following new subsection (d): 
 
(d)Community support facilities and community support services under lease; waiver 
(1)In this subsection and subsection (b)(6), the term covered entity means each of the following: 
(A)The Army and Air Force Exchange Service. 
(B)The Navy Exchange Service Command. 
(C)The Marine Corps exchanges. 
(D)The Defense Commissary Agency. 
(E)The revenue-generating nonappropriated fund activities of the Department of Defense conducted for the morale, welfare, and recreation of members of the armed forces. 
(2)The Secretary of a military department may waive the requirement in subsection (b)(6) with respect to a lease if— 
(A)the lease is entered into under subsection (g); or 
(B)the Secretary determines that the waiver is in the best interests of the Government. 
(3)The Secretary of the military department concerned shall provide to the congressional defense committees written notice of each waiver under paragraph (2), including the reasons for the waiver. 
(4)The covered entities shall exercise the right provided in subsection (b)(6) with respect to a lease, if at all, not later than 90 days after receiving notice from the Secretary of the military department concerned regarding the opportunity to exercise such right with respect to the lease. The Secretary may, at the discretion of the Secretary, extend the period under this paragraph for the exercise of the right with respect to a lease for such additional period as the Secretary considers appropriate. 
(5)The Secretary of Defense shall prescribe in regulations uniform procedures and criteria for the evaluation of proposals for enhanced use leases involving the operation of community support facilities or the provision of community support services by either a lessee under this section or a covered entity. 
(6)The Secretary of the military department concerned shall provide written notification to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives regarding all leases under this section that include the operation of a community support facility or the provision of community support services, regardless of whether the facility will be operated by a covered entity or the lessee or the services will be provided by a covered entity or the lessee.. 
(c)DefinitionsSubsection (i) of such section, as redesignated by subsection (b)(1) of this section, is amended to read as follows: 
 
(i)DefinitionsIn this section: 
(1)The term community support facility includes an ancillary supporting facility (as that term is defined in section 2871(1) of this title). 
(2)The term community support services includes revenue-generating food, recreational, lodging support services, and resale operations and other retail facilities and services intended to support a community. 
(3)The term military installation has the meaning given such term in section 2687(e)(1) of this title.. 
(d)Stylistic, technical, and conforming amendmentsSuch section is further amended— 
(1)in subsection (a), by inserting Lease authority.— after (a); 
(2)in subsection (b), by inserting Conditions on leases.— after (b); 
(3)in subsection (c), by inserting Types of in-Kind consideration.— after (c); 
(4)in subsection (e), as redesignated by subsection (b)(1) of this section— 
(A)by inserting Deposit and use of proceeds.— after (e); and 
(B)in paragraph (5), by striking subsection (f) and inserting subsection (g); 
(5)in subsection (f), as redesignated by subsection (b)(1) of this section, by inserting Treatment of lessee interest in property.— after (f); 
(6)in subsection (g), as redesignated by subsection (b)(1) of this section— 
(A)by inserting Special rules for base closure and realignment property.— after (g); and 
(B)in paragraph (1), by striking subsection (a)(3) and inserting subsection (a)(2); 
(7)in subsection (h), as redesignated by subsection (b)(1) of this section, by inserting Competitive procedures for selection of certain lessees; exception.— after (h); and 
(8)in subsection (j), as redesignated by subsection (b)(1) of this section, by inserting Exclusion of certain lands.— after (j). 
663.Report on cost effectiveness of purchasing commercial insurance for commissary and exchange facilities and facilities of other morale, welfare, and recreation programs and nonappropriated fund instrumentalities 
(a)Report requiredNot later than July 31, 2007, the Secretary of Defense shall submit to Congress a report evaluating the cost effectiveness of the Defense Commissary Agency and the nonappropriated fund activities specified in subsection (b) purchasing commercial insurance to protect financial interests in facilities operated by the Defense Commissary Agency or those nonappropriated fund activities. 
(b)Covered nonappropriated fund activitiesThe report shall apply with respect to— 
(1)the Army and Air Force Exchange Service; 
(2)the Navy Exchange Service Command; 
(3)the Marine Corps exchanges; and  
(4)any nonappropriated fund activity of the Department of Defense for the morale, welfare, and recreation of members of the Armed Forces. 
664.Study and report regarding access of disabled persons to morale, welfare, and recreation facilities and activities 
(a)Study requiredThe Secretary of Defense shall conduct a study regarding the current capability of morale, welfare, and recreation facilities and activities operated by nonappropriated fund instrumentalities of the Department of Defense to provide access to and accommodate disabled persons who are otherwise eligible to use such facilities or participate in such activities and the legal requirements regarding such access and accommodation applicable to these morale, welfare, and recreation facilities and activities, with specific attention to the applicability of section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794). 
(b)Elements of studyIn conducting the study, the Secretary of Defense shall address at a minimum the following: 
(1)The current plans of the Secretary of Defense and the Secretaries of the military departments to improve the access and accommodation of disabled persons to morale, welfare, and recreation facilities and activities operated by nonappropriated fund instrumentalities of the Department of Defense, including plans to make available additional golf carts at military golf courses that are accessible for disabled persons authorized to use such courses, and whether any portion of these plans require congressional authorization or funding. 
(2)The timing and cost of making these morale, welfare, and recreation facilities and activities fully accessible to disabled persons. 
(3)The expected utilization rates of these morale, welfare, and recreation facilities and activities by disabled persons, if the facilities and activities were fully accessible to disabled persons. 
(4)Any legal requirements applicable to providing golf carts at military golf courses that are accessible for disabled persons authorized to use such courses and the current availability of accessible golf carts at such courses. 
(c)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report containing the results of the study and any related findings, conclusions, and recommendations that the Secretary considers to be appropriate concerning the access of disabled persons to morale, welfare, and recreation facilities and activities, and specifically the Secretary’s conclusions on making accessible golf carts available at all military golf courses for use by disabled persons authorized to use such courses. 
FOther Matters 
670.Limitations on terms of consumer credit extended to servicemembers and dependents 
(a)Terms of Consumer CreditChapter 49 of title 10, United States Code, is amended by adding at the end the following new section: 
 
987.Terms of consumer credit extended to members and dependents: limitations 
(a)InterestA creditor who extends consumer credit to a covered member of the armed forces or a dependent of such a member shall not require the member or dependent to pay interest with respect to the extension of such credit, except as— 
(1)agreed to under the terms of the credit agreement or promissory note; 
(2)authorized by applicable State or Federal law; and 
(3)not specifically prohibited by this section. 
(b)Annual Percentage RateA creditor described in subsection (a) may not impose an annual percentage rate of interest greater than 36 percent with respect to the consumer credit extended to a covered member or a dependent of a covered member.  
(c)Mandatory Loan Disclosures 
(1)Information requiredWith respect to any extension of consumer credit (including any consumer credit originated or extended through the internet) to a covered member or a dependent of a covered member, a creditor shall provide to the member or dependent the following information orally and in writing before the issuance of the credit: 
(A)A statement of the annual percentage rate of interest applicable to the extension of credit. 
(B)Any disclosures required under the Truth in Lending Act (15 U.S.C. 1601 et seq.). 
(C)A clear description of the payment obligations of the member or dependent, as applicable. 
(2)TermsSuch disclosures shall be presented in accordance with terms prescribed by the regulations issued by the Board of Governors of the Federal Reserve System to implement the Truth in Lending Act (15 U.S.C. 1601 et seq.). 
(d)Preemption 
(1)Inconsistent lawsExcept as provided in subsection (f)(2), this section preempts any State or Federal law, rule, or regulation, including any State usury law, to the extent that such law, rule, or regulation is inconsistent with this section, except that this section shall not preempt any such law, rule, or regulation that provides protection to a covered member or a dependent of such a member in addition to the protection provided by this section. 
(2)Different treatment under State law of Members and dependents prohibitedStates shall not— 
(A)authorize creditors to charge covered members and their dependents annual percentage rates of interest for loans higher than the legal limit for residents of the State; or 
(B)permit violation or waiver of any State consumer lending protections for the benefit of residents of the State on the basis of nonresident or military status of a covered member or dependent of such a member, regardless of the member’s or dependent’s domicile or permanent home of record. 
(e)LimitationsIt shall be unlawful for any creditor to extend consumer credit to a covered member or a dependent of such a member with respect to which— 
(1)the creditor rolls over, renews, repays, refinances, or consolidates any consumer credit extended to the borrower by the same creditor with the proceeds of other credit extended to the same covered member or a dependent; 
(2)the borrower is required to waive the borrower’s right to legal recourse under any otherwise applicable provision of State or Federal law, including any provision of the Servicemembers Civil Relief Act; 
(3)the creditor requires the borrower to submit to arbitration or imposes onerous legal notice provisions in the case of a dispute; 
(4)the creditor demands unreasonable notice from the borrower as a condition for legal action; 
(5)the creditor uses a check or other method of access to a deposit, savings, or other financial account maintained by the borrower, or the title of a vehicle as security for the obligation; 
(6)the creditor requires as a condition for the extension of credit that the borrower establish an allotment to repay an obligation; or 
(7)the borrower is prohibited from prepaying the loan or is charged a penalty or fee for prepaying all or part of the loan. 
(f)Penalties and remedies 
(1)MisdemeanorA creditor who knowingly violates this section shall be fined as provided in title 18, or imprisoned for not more than one year, or both. 
(2)Preservation of other remediesThe remedies and rights provided under this section are in addition to and do not preclude any remedy otherwise available under law to the person claiming relief under this section, including any award for consequential and punitive damages. 
(3)Contract voidAny credit agreement, promissory note, or other contract prohibited under this section is void from the inception of such contract.  
(4)ArbitrationNotwithstanding section 2 of title 9, or any other Federal or State law, rule, or regulation, no agreement to arbitrate any dispute involving the extension of consumer credit shall be enforceable against any covered member or dependent of such a member, or any person who was a covered member or dependent of that member when the agreement was made. 
(g)Servicemembers Civil Relief Act protections unaffectedNothing in this section may be construed to limit or otherwise affect the applicability of section 207 of the Servicemembers Civil Relief Act (50 U.S.C. App. 527). 
(h)Regulations 
(1)The Secretary of Defense shall prescribe regulations to carry out this section. 
(2)Such regulations shall establish the following: 
(A)Disclosures required of any creditor that extends consumer credit to a covered member or dependent of such a member. 
(B)The method for calculating the applicable annual percentage rate of interest on such obligations, in accordance with the limit established under this section. 
(C)A maximum allowable amount of all fees, and the types of fees, associated with any such extension of credit, to be expressed and disclosed to the borrower as a total amount and as a percentage of the principal amount of the obligation, at the time at which the transaction is entered into. 
(D)Definitions of creditor under paragraph (5) and consumer credit under paragraph (6) of subsection (i), consistent with the provisions of this section. 
(E)Such other criteria or limitations as the Secretary of Defense determines appropriate, consistent with the provisions of this section. 
(3)In prescribing regulations under this subsection, the Secretary of Defense shall consult with the following: 
(A)The Federal Trade Commission. 
(B)The Board of Governors of the Federal Reserve System. 
(C)The Office of the Comptroller of the Currency. 
(D)The Federal Deposit Insurance Corporation. 
(E)The Office of Thrift Supervision. 
(F)The National Credit Union Administration. 
(G)The Treasury Department. 
(i)DefinitionsIn this section: 
(1)Covered memberThe term covered member means a member of the armed forces who is— 
(A)on active duty under a call or order that does not specify a period of 30 days or less; or 
(B)on active Guard and Reserve Duty. 
(2)DependentThe term dependent, with respect to a covered member, means— 
(A) the member's spouse;  
(B)the member's child (as defined in section 101(4) of title 38); or  
(C)an individual for whom the member provided more than one-half of the individual's support for 180 days immediately preceding an extension of consumer credit covered by this section. 
(3)InterestThe term interest includes all cost elements associated with the extension of credit, including fees, service charges, renewal charges, credit insurance premiums, any ancillary product sold with any extension of credit to a servicemember or the servicemember’s dependent, as applicable, and any other charge or premium with respect to the extension of consumer credit. 
(4)Annual percentage rateThe term annual percentage rate has the same meaning as in section 107 of the Truth and Lending Act (15 U.S.C. 1606), as implemented by regulations of the Board of Governors of the Federal Reserve System. For purposes of this section, such term includes all fees and charges, including charges and fees for single premium credit insurance and other ancillary products sold in connection with the credit transaction, and such fees and charges shall be included in the calculation of the annual percentage rate.  
(5)CreditorThe term creditor means a person— 
(A)who— 
(i)is engaged in the business of extending consumer credit; and 
(ii)meets such additional criteria as are specified for such purpose in regulations prescribed under this section; or 
(B) who is an assignee of a person described in subparagraph (A) with respect to any consumer credit extended. 
(6)Consumer creditThe term consumer credit has the meaning provided for such term in regulations prescribed under this section, except that such term does not include (A) a residential mortgage, or (B) a loan procured in the course of purchasing a car or other personal property, when that loan is offered for the express purpose of financing the purchase and is secured by the car or personal property procured.. 
(b)Clerical AmendmentThe table of sections at the beginning of such title is amended by adding at the end the following new item: 
 
 
987. Terms of consumer credit extended to members and dependents: limitations.. 
(c)Effective date 
(1)In generalExcept as provided in paragraph (2), section 987 of title 10, United States Code, as added by subsection (a), shall take effect on October 1, 2007, or on such earlier date as may be prescribed by the Secretary of Defense, and shall apply with respect to extensions of consumer credit on or after such effective date. 
(2)Authority to prescribe regulationsSubsection (h) of such section shall take effect on the date of the enactment of this Act. 
(3)Publication of earlier effective dateIf the Secretary of Defense prescribes an effective date for section 987 of title 10, United States Code, as added by subsection (a), earlier than October 1, 2007, the Secretary shall publish that date in the Federal Register. Such publication shall be made not less than 90 days before that earlier effective date. 
(d)Interim regulationsThe Secretary of Defense may prescribe interim regulations as necessary to carry out such section. For the purpose of prescribing such interim regulations, the Secretary is excepted from compliance with the notice-and-comment requirements of section 553 of title 5, United States Code. All interim rules prescribed under the authority of this subsection that are not earlier superseded by final rules shall expire no later than 270 days after the effective date of section 987 of title 10, United States Code, as added by this section. 
671.Enhancement of authority to waive claims for overpayment of pay and allowances and travel and transportation allowances 
(a)Maximum waiver amount; time for exercise of authoritySection 2774 of title 10, United States Code, is amended— 
(1)in subsection (a)(2)(A), by striking $1,500 and inserting $10,000; and 
(2)in subsection (b)(2), by striking three years and inserting five years. 
(b)Conforming amendments regarding national guardSection 716 of title 32, United States Code, is amended— 
(1)in subsection (a)(2)(A), by striking $1,500 and inserting $10,000; and 
(2)in subsection (b)(2), by striking three years and inserting five years. 
(c)Effective DateThe amendments made by this section shall take effect on March 1, 2007. 
672.Exception for notice to consumer reporting agencies regarding debts or erroneous payments pending a decision to waive, remit, or cancel 
(a)ExceptionSection 2780(b) of title 10, United States Code, is amended— 
(1)by striking The Secretary and inserting (1) Except as provided in paragraph (2), the Secretary of Defense; and 
(2)by adding at the end the following new paragraph: 
 
(2)No disclosure shall be made under paragraph (1) with respect to an indebtedness while a decision regarding waiver of collection of the indebtedness is pending under section 2774 of this title or section 716 of title 32, or while a decision regarding remission or cancellation of the indebtedness is pending under section 4837, 6161, or 9837 of this title, unless the Secretary concerned (as defined in section 101(5) of title 37) determines that disclosure under that paragraph pending such decision is in the best interests of the United States.. 
(b)Effective Date 
(1)In generalThe amendments made by this section shall take effect on March 1, 2007. 
(2)Application to prior actionsParagraph (2) of section 2780(b) of title 10, United States Code, as added by subsection (a), shall not be construed to apply to or invalidate any action taken under such section before March 1, 2007. 
(c)ReportNot later than March 1, 2007, the Secretary of Defense shall submit to the congressional defense committees a report on the requirement in section 2780(b) of title 10, United States Code, to disclose to consumer reporting agencies in accordance with section 3711 of title 31, United States Code, information concerning certain indebtedness owed to the United States. The report shall include the following: 
(1)The total number of members of the Armed Forces whose indebtedness has been disclosed to consumer reporting agencies under section 2780(b), United States Code, during the period beginning on January 1, 2003, and ending on June 30, 2006. 
(2)The circumstances under which a decision to recover the indebtedness was made, rather than a decision to waive, remit, or cancel the indebtedness under the provisions of law referred to in paragraph (2) of such section, as added by subsection (a), and the title of the person who made the decision. 
(3)The cost of contracts for collection services to recover indebtedness owed to the United States that is delinquent. 
(4)An evaluation of whether or not such contracts, and the practice of disclosing to consumer reporting agencies the identity of members of the Armed Forces who owe a delinquent debt to the United States, has been effective in reducing indebtedness to the United States. 
(5)Such recommendations as the Secretary considers appropriate regarding the continuing disclosure of such information with respect to members of the Armed Forces. 
673.Expansion and enhancement of authority to remit or cancel indebtedness of members and former members of the Armed Forces incurred on active duty 
(a)Department of the Army 
(1)Coverage of all members and former membersSubsection (a) of section 4837 of title 10, United States Code, is amended by striking of a member and all that follows through on active duty and inserting of a person to the United States or any instrumentality of the United States incurred while the person was serving on active duty as a member of the Army. 
(2)Repeal of limitation on time for exercise of authoritySuch section is further amended— 
(A)by striking subsection (b); and 
(B)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively. 
(3)Repeal of termination of modified authorityParagraph (3) of section 683(a) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3322; 10 U.S.C. 4837 note) is repealed. 
(b)Department of the Navy 
(1)Coverage of all members and former membersSection 6161 of title 10, United States Code, is amended by striking of a member and all that follows through on active duty and inserting of a person to the United States or any instrumentality of the United States incurred while the person was serving on active duty as a member of the naval service. 
(2)Repeal of limitation on time for exercise of authoritySuch section is further amended— 
(A)by striking subsection (b); and 
(B)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively. 
(3)Repeal of termination of modified authorityParagraph (3) of section 683(b) of the National Defense Authorization Act for Fiscal Year 2006 (119 Stat. 3323; 10 U.S.C. 6161 note) is repealed. 
(c)Department of the Air Force 
(1)Coverage of all members and former membersSubsection (a) of section 9837 of title 10, United States Code, is amended by striking of a member and all that follows through on active duty and inserting of a person to the United States or any instrumentality of the United States incurred while the person was serving on active duty as a member of the Air Force. 
(2)Repeal of limitation on time for exercise of authoritySuch section is further amended— 
(A)by striking subsection (b); and 
(B)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively. 
(3)Repeal of termination of modified authorityParagraph (3) of section 683(c) of the National Defense Authorization Act for Fiscal Year 2006 (119 Stat. 3324; 10 U.S.C. 9837 note) is repealed. 
(d)Deadline for RegulationsThe Secretary of Defense shall prescribe the regulations required for purposes of sections 4837, 6161, and 9837 of title 10, United States Code, as amended by this section, not later than March 1, 2007. 
(e)Clarifying and editorial amendments 
(1)Secretary of the ArmySubsection (a) of section 4837 of title 10, United States Code, as amended by subsection (a)(1), is further amended— 
(A)by striking If the and all that follows through States, the Secretary  and inserting The Secretary of the Army; and 
(B)by inserting before the period at the end , but only if the Secretary considers such action to be in the best interest of the United States. 
(2)Secretary of the NavySubsection (a) of section 6161 of such title, as amended by subsection (b)(1), is further amended— 
(A)by striking If the and all that follows through States, the Secretary  and inserting The Secretary of the Navy; and 
(B)by inserting before the period at the end , but only if the Secretary considers such action to be in the best interest of the United States. 
(3)Secretary of the Air ForceSubsection (a) of section 9837 of such title, as amended by subsection (c)(1), is further amended— 
(A)by striking If the and all that follows through States, the Secretary  and inserting The Secretary of the Air Force; and 
(B)by inserting before the period at the end , but only if the Secretary considers such action to be in the best interest of the United States. 
674.Phased recovery of overpayments of pay made to members of the uniformed services 
(a)Phased recovery required; maximum monthly installmentSubsection (c) of section 1007 of title 37, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)If the indebtedness of a member of the uniformed services to the United States is due to the overpayment of pay or allowances to the member through no fault of the member, the amount of the overpayment shall be recovered in monthly installments. The amount deducted from the pay of the member for a month to recover the overpayment amount may not exceed 20 percent of the member’s pay for that month unless the member requests or consents to collection of the overpayment at an accelerated rate.. 
(b)Recovery delay for injured membersSuch subsection is further amended by inserting after paragraph (3), as added by subsection (a), the following new paragraph: 
 
(4)If a member of the uniformed services is injured or wounded under the circumstances described in section 310(a)(2)(C) of this title or, while in the line of duty, incurs a wound, injury, or illness in a combat operation or combat zone designated by the Secretary of Defense, any overpayment of pay or allowances made to the member while the member recovers from the wound, injury, or illness may not be deducted from the member’s pay until— 
(A)the end of the 90-day period beginning on the date on which the member is notified of the overpayment; or 
(B)such earlier date as may be requested or agreed to by the member.. 
(c)Conforming amendmentsSuch subsection is further amended— 
(1)by inserting (1) before Under regulations; 
(2)by striking his pay both places it appears and inserting the member’s pay; 
(3)by striking However, after and inserting the following: 
 
(2)After; and 
(4)by inserting by a member of the uniformed services after actually received. 
675.Joint family support assistance program 
(a)Program RequiredThe Secretary of Defense shall carry out a joint family support assistance program for the purpose of providing to families of members of the Armed Forces the following types of assistance: 
(1)Financial and material assistance. 
(2)Mobile support services. 
(3)Sponsorship of volunteers and family support professionals for the delivery of support services. 
(4)Coordination of family assistance programs and activities provided by Military OneSource, Military Family Life Consultants, counselors, the Department of Defense, other Federal agencies, State and local agencies, and non-profit entities. 
(5)Facilitation of discussion on military family assistance programs, activities, and initiatives between and among the organizations, agencies, and entities referred to in paragraph (4). 
(6)Such other assistance that the Secretary considers appropriate. 
(b)LocationsThe Secretary of Defense shall carry out the program in not more than six areas of the United States selected by the Secretary. Up to three of the areas selected for the program shall be areas that are geographically isolated from military installations. 
(c)Resources and volunteersThe Secretary of Defense shall provide personnel and other resources of the Department of Defense necessary for the implementation and operation of the program and may accept and utilize the services of non-Government volunteers and non-profit entities under the program. 
(d)ProceduresThe Secretary of Defense shall establish procedures for the operation of the program and for the provision of assistance to families of members of the Armed Forces under the program. 
(e)Relation to family support centersThe program is not intended to operate in lieu of existing family support centers, but is instead intended to augment the activities of the family support centers. 
(f)Implementation Plan 
(1)Plan requiredNot later than 90 days after the date on which funds are first obligated for the program, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a plan for the implementation of the program. 
(2)ElementsThe plan required under paragraph (1) shall include the following: 
(A)A description of the actions taken to select the areas in which the program will be conducted. 
(B)A description of the procedures established under subsection (d). 
(C)A review of proposed actions to be taken under the program to improve coordination of family assistance program and activities between and among the Department of Defense, other Federal agencies, State and local agencies, and non-profit entities. 
(g)Report 
(1)Report requiredNot later than 270 days after the date on which funds are first obligated for the program, the Secretary of Defense shall submit to the congressional defense committees a report on the program. 
(2)ElementsThe report shall include the following: 
(A)A description of the program, including the areas in which the program is conducted, the procedures established under subsection (d) for operation of the program, and the assistance provided through the program for families of members of the Armed Forces. 
(B)An assessment of the effectiveness of the program in providing assistance to families of members of the Armed Forces. 
(C)An assessment of the advisability of extending the program or making it permanent. 
(h)DurationThe authority to carry out the program shall expire at the end of the three-year period beginning on the date on which funds are first obligated for the program. 
676.Special working group on transition to civilian employment of National Guard and Reserve members returning from deployment in Operation Iraqi Freedom or Operation Enduring Freedom 
(a)Working Group RequiredThe Secretary of Defense shall establish within the Department of Defense a working group to identify and assess the needs of members of the National Guard and Reserve returning from deployment in Operation Iraqi Freedom or Operation Enduring Freedom in making the transition to civilian employment on their return from such deployment. 
(b)Members 
(1)AppointmentSubject to paragraph (2), the Secretary of Defense shall appoint the members of the working group. The Secretary of Defense shall attempt to achieve a balance of members on the working group from among employees of the following agencies: 
(A)The Department of Defense. 
(B)The Department of Veterans Affairs. 
(C)The Department of Labor. 
(2)ConcurrenceThe appointment of employees of the Department of Veterans Affairs and the Department of Labor under paragraph (1) shall be subject to the concurrence of the Secretary of Veterans Affairs and the Secretary of Labor, respectively. 
(c)ResponsibilitiesThe working group shall— 
(1)identify and assess the needs of members of the National Guard and Reserve returning from deployment in Operation Iraqi Freedom or Operation Enduring Freedom in making the transition to civilian employment on their return from deployment, including the needs of— 
(A)members who were self-employed before deployment and seek to return to such employment after deployment; 
(B)members who were students before deployment and seek to return to school or commence employment after deployment; 
(C)members who have experienced multiple recent deployments; and 
(D)members who have been wounded or injured during deployment; 
(2)identify and assess the extent to which such members receive promotions on their return from deployment in Operation Iraqi Freedom or Operation Enduring Freedom or experience constructive termination by their employers as a result of such deployment; and  
(3)develop recommendations on means of improving assistance to such members in meeting the needs identified in paragraph (1) on their return from deployment in Operation Iraqi Freedom or Operation Enduring Freedom. 
(d)ConsultationIn carrying out its responsibilities under subsection (c), the working group shall consult with the following: 
(1)Employees of the Small Business Administration. 
(2)Representatives of employers that employ, and associations of employers whose members employ, members of the National Guard and Reserve deployed in Operation Iraqi Freedom or Operation Enduring Freedom. 
(3)Representatives of employee assistance organizations. 
(4)Representatives of organizations that assist wounded or injured members of the National Guard and Reserves in finding or sustaining employment. 
(5)Representatives of such other public or private organizations and entities as the working group considers appropriate. 
(e)Report 
(1)In generalNot later than one year after the date of the enactment of this Act, the working group established under subsection (a) shall submit to the Secretary of Defense and Congress a report on its activities under subsection (c). 
(2)ElementsThe report shall include the following: 
(A)The results of the identifications and assessments required under subsection (c). 
(B)The recommendations developed under subsection (c)(3), including recommendations on the following: 
(i)The provision of outreach and training to employers, employment assistance organizations, and associations of employers on the employment and transition needs of members of the National Guard and Reserve returning from deployment in Operation Iraqi Freedom or Operation Enduring Freedom. 
(ii)The provision of outreach and training to employers, employment assistance organizations, and associations of employers on the needs of family members of such members. 
(iii)The improvement of collaboration between the public and private sectors in order to ensure the successful transition of such members into civilian employment upon their return from such deployment. 
(3)Availability to publicThe Secretary shall take appropriate actions to make the report available to the public, including through the Internet website of the Department of Defense. 
(f)TerminationThe working group shall terminate on the date that is two years after the date of the enactment of this Act. 
(g)Employment Assistance Organization DefinedIn this section, the term employment assistance organization means an organization or entity, whether public or private, that provides assistance to individuals in finding or retaining employment, including organizations and entities under military career support programs. 
677.Audit of pay accounts of members of the Army evacuated from a combat zone for inpatient care 
(a)Audit RequiredThe Secretary of the Army shall conduct a complete audit of the pay accounts of each member of the Army wounded or injured in a combat zone who was evacuated from a theater of operations for inpatient care during the period beginning on May 1, 2005, and ending on April 30, 2006. 
(b)Report on results of audit 
(1)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the audit conducted under subsection (a). 
(2)Identification of membersThe report shall include a list of each member of the Army described in subsection (a) identified, in a manner that protects the privacy of the members, by— 
(A)the date of the wound or injury that is the basis for the inclusion of the member on the list; and 
(B)the grade of the member and unit designation as of that date. 
(3)Additional report elementsFor each member included on the list prepared under paragraph (2), the report shall include the following: 
(A)A statement of any underpayment of each of any pay, allowance, or other monetary benefit to which the member was entitled during the period beginning on the date on which the wound or injury was incurred and ending on April 30, 2006, including basic pay, hazardous duty pay, imminent danger pay, basic allowance for housing, basic allowance for subsistence, any family separation allowance, any tax exclusion for combat duty, and any other pay, allowance, or monetary benefit to which such member was entitled during such period. 
(B)A statement of any disbursements made to correct underpayments made to the member, as identified under subparagraph (A). 
(C)A statement of any debts to the United States collected or pending collection from the member. 
(D)A statement of any reimbursements or debt relief granted to the member for a debt identified under subparagraph (C). 
(E)If the member has applied to the United States for a relief of debt— 
(i)a description of the nature of the debt for which relief was applied; and 
(ii)a description of the disposition of the application, including— 
(I)if relief was granted, the date of disbursement of relief; and 
(II)if relief was denied, the reasons for the denial of relief. 
(F)A report of any referral of the member to a collection or credit agency. 
(4)Form of reportThe report shall be submitted in unclassified form, but may include a classified annex. 
678.Report on eligibility and provision of assignment incentive payNot later than 60 days after the date of the enactment of this Act, the Secretary of the Army shall submit to Congress a report— 
(1)specifying the number of members of the Army National Guard and the Army Reserve adversely affected by the disparate treatment afforded to members who previously served under a call or order to active duty under section 12304 of title 10, United States Code, in determining eligibility for assignment incentive pay; and 
(2)containing proposed remedies or courses of action to correct this disparity, including allowing time served during a call or order to active duty under such section 12304 to count toward the time needed to qualify for assignment incentive pay. 
679.Sense of Congress calling for payment to World War II veterans who survived Bataan Death March 
(a)Call for appropriate compensationIt is the sense of Congress that— 
(1)there should be paid to each living Bataan Death March survivor an appropriate amount of compensation in recognition of their captivity during World War II; and 
(2)in the case of a Bataan Death March survivor who is deceased, but who has an unremarried surviving spouse, such compensation should be paid to that surviving spouse. 
(b)Bataan Death March survivorIn this section, the term Bataan Death March survivor means an individual who as a member of the Armed Forces during World War II was captured on the peninsula of Bataan or island of Corregidor in the territory of the Philippines by Japanese forces and participated in and survived the Bataan Death March. 
VIIHealth Care Provisions 
 
Subtitle A—TRICARE Program Improvements 
Sec. 701. TRICARE coverage for forensic examination following sexual assault or domestic violence. 
Sec. 702. Authorization of anesthesia and other costs for dental care for children and certain other patients. 
Sec. 703. Improvements to descriptions of cancer screening for women. 
Sec. 704. Prohibition on increases in certain health care costs for members of the uniformed services. 
Sec. 705. Demonstration project on coverage of selected over-the-counter drugs under the pharmacy benefits program. 
Sec. 706. Expanded eligibility of Selected Reserve members under TRICARE program. 
Sec. 707. Relationship between the TRICARE program and employer-sponsored group health care plans. 
Sec. 708. Temporary prohibition on increase in copayments under retail pharmacy system of pharmacy benefits program. 
Subtitle B—Studies and reports 
Sec. 711. Department of Defense task force on the future of military health care. 
Sec. 712. Study relating to chiropractic health care services. 
Sec. 713. Comptroller General audits of Department of Defense health care costs and cost-saving measures. 
Sec. 714. Transfer of custody of the Air Force Health Study assets to Medical Follow-up Agency. 
Sec. 715. Study on allowing dependents of activated members of reserve components to retain civilian health care coverage. 
Sec. 716. Study of health effects of exposure to depleted uranium. 
Sec. 717. Report and plan on services to military dependent children with autism. 
Sec. 718. Comptroller General study on Department of Defense pharmacy benefits program. 
Sec. 719. Review of Department of Defense medical quality improvement program. 
Sec. 720. Report on distribution of hemostatic agents for use in the field. 
Sec. 721. Longitudinal study on traumatic brain injury incurred by members of the Armed Forces in Operation Iraqi Freedom and Operation Enduring Freedom. 
Subtitle C—Planning, Programming, and Management 
Sec. 731. Standardization of claims processing under TRICARE program and Medicare program. 
Sec. 732. Requirements for support of military treatment facilities by civilian contractors under TRICARE. 
Sec. 733. Standards and tracking of access to health care services for wounded, injured, or ill servicemembers returning to the United States from a combat zone. 
Sec. 734. Disease and chronic care management. 
Sec. 735. Additional elements of assessment of Department of Defense task force on mental health relating to mental health of members who were deployed in Operation Iraqi Freedom and Operation Enduring Freedom. 
Sec. 736. Additional authorized option periods for extension of current contracts under TRICARE. 
Sec. 737. Military vaccination matters. 
Sec. 738. Enhanced mental health screening and services for members of the Armed Forces. 
Subtitle D—Other Matters 
Sec. 741. Pilot projects on early diagnosis and treatment of post traumatic stress disorder and other mental health conditions. 
Sec. 742. Requirement to certify and report on conversion of military medical and dental positions to civilian medical and dental positions. 
Sec. 743. Three-year extension of joint incentives program on sharing of health care resources by the Department of Defense and Department of Veterans Affairs. 
Sec. 744. Training curricula for family caregivers on care and assistance for members and former members of the Armed Forces with traumatic brain injury. 
Sec. 745. Recognition of Representative Lane Evans upon his retirement from the House of Representatives. 
ATRICARE Program Improvements 
701.TRICARE coverage for forensic examination following sexual assault or domestic violenceSection 1079(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(17)Forensic examinations following a sexual assault or domestic violence may be provided.. 
702.Authorization of anesthesia and other costs for dental care for children and certain other patientsParagraph (1) of section 1079(a) of title 10, United States Code, is amended to read as follows:  
 
(1)With respect to dental care— 
(A)except as provided in subparagraph (B), only that care required as a necessary adjunct to medical or surgical treatment may be provided; and 
(B)in connection with dental treatment for patients with developmental, mental, or physical disabilities or for pediatric patients age 5 or under, only institutional and anesthesia services may be provided.. 
703.Improvements to descriptions of cancer screening for women 
(a)Terms related to primary and preventive health care services for womenSection 1074d of title 10, United States Code, is amended— 
(1)in subsection (a)(1), by adding at the end the following new sentence: The services described in paragraphs (1) and (2) of subsection (b) shall be provided under such procedures and at such intervals as the Secretary of Defense shall prescribe.; and 
(2)in subsection (b)— 
(A)in paragraph (1), by striking Papanicolaou tests (pap smear) and inserting Cervical cancer screening; and 
(B)in paragraph (2), by striking Breast examinations and mammography and inserting Breast cancer screening. 
(b)Terms related to contracts for medical care for spouses and childrenSection 1079(a)(2) of such title is amended— 
(1)in the matter preceding subparagraph (A), by striking the schedule of pap smears and mammograms and inserting the schedule and method of cervical cancer screenings and breast cancer screenings; and 
(2)in subparagraph (B), by striking pap smears and mammograms and inserting cervical and breast cancer screenings. 
704.Prohibition on increases in certain health care costs for members of the uniformed services 
(a)Prohibition on increase in charges under contracts for medical careSection 1097(e) of title 10, United States Code, is amended by adding at the end the following: A premium, deductible, copayment, or other charge prescribed by the Secretary under this subsection may not be increased during the period beginning on April 1, 2006, and ending on September 30, 2007.. 
(b)Prohibition on increase in charges for inpatient careSection 1086(b)(3) of title 10, United States Code, is amended by inserting after charges for inpatient care the following: , except that in no case may the charges for inpatient care for a patient exceed $535 per day during the period beginning on April 1, 2006, and ending on September 30, 2007.. 
(c)Prohibition on increase in premiums under TRICARE coverage for certain members in the selected reserveSection 1076d(d)(3) of title 10, United States Code, is amended by adding at the end the following: During the period beginning on April 1, 2006, and ending on September 30, 2007, the monthly amount of the premium may not be increased above the amount in effect for the month of March 2006.. 
(d)Prohibition on increase in premiums under TRICARE coverage for members of the Ready ReserveSection 1076b(e)(3) of title 10, United States Code, is amended by adding at the end the following: During the period beginning on April 1, 2006, and ending on September 30, 2007, the monthly amount of a premium under paragraph (2) may not be increased above the amount in effect for the first month health care is provided under this section as amended by Public Law 109–163.. 
705.Demonstration project on coverage of selected over-the-counter drugs under the pharmacy benefits program 
(a)Requirement to conduct demonstrationThe Secretary of Defense shall conduct a demonstration project under section 1092 of title 10, United States Code, to allow particular over-the-counter drugs to be included on the uniform formulary under section 1074g of such title. 
(b)Elements of Demonstration Project 
(1)Inclusion of certain over-the-counter drugs 
(A)As part of the demonstration project, the Secretary shall modify uniform formulary specifications under section 1074g(a) of such title to include an over-the-counter drug (referred to in this section as an OTC drug) on the uniform formulary if the Pharmacy and Therapeutics Committee finds that the OTC drug is cost-effective and therapeutically equivalent to a prescription drug. If the Pharmacy and Therapeutics Committee makes such a finding, the OTC drug shall be considered to be in the same therapeutic class of pharmaceutical agents as the prescription drug. 
(B)An OTC drug shall be made available to a beneficiary through the demonstration project, but only if— 
(i)the beneficiary has a prescription for a drug requiring a prescription; and 
(ii)pursuant to subparagraph (A), the OTC drug— 
(I)is on the uniform formulary; and 
(II)has been determined to be therapeutically equivalent to the prescription drug. 
(2)Conduct through military facilities, retail pharmacies, or mail order programThe Secretary shall conduct the demonstration project through at least two of the means described in subparagraph (E) of section 1074g(a)(2)(E) of such title through which OTC drugs are provided and may conduct the demonstration project throughout the entire pharmacy benefits program or at a limited number of sites. If the project is conducted at a limited number of sites, the number of sites shall be not less than five in each TRICARE region for each of the two means described in such subparagraph. 
(3)Period of demonstrationThe Secretary shall provide for conducting the demonstration project for a period of time necessary to evaluate the feasibility and cost effectiveness of the demonstration. Such period shall be at least as long as the period covered by pharmacy contracts in existence on the date of the enactment of this Act (including any extensions of the contracts), or five years, whichever is shorter.  
(4)Implementation deadlineImplementation of the demonstration project shall begin not later than May 1, 2007. 
(c)Evaluation of demonstration projectThe Secretary shall evaluate the demonstration project for the following: 
(1)The costs and benefits of providing OTC drugs under the pharmacy benefits program in each of the means chosen by the Secretary to conduct the demonstration project. 
(2)The clinical effectiveness of providing OTC drugs under the pharmacy benefits program. 
(3)Customer satisfaction with the demonstration project. 
(d)ReportNot later than two years after implementation of the demonstration project begins, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the demonstration project. The report shall contain— 
(1)the evaluation required by subsection (c); 
(2)recommendations for improving the provision of OTC drugs under the pharmacy benefits program; and 
(3)recommendations on whether permanent authority should be provided to cover OTC drugs under the pharmacy benefits program. 
(e)Continuation of demonstration projectIf the Secretary recommends in the report under subsection (d) that permanent authority should be provided, the Secretary may continue the demonstration project for up to one year after submitting the report. 
(f)DefinitionsIn this section: 
(1)The term drug means a drug, including a biological product, within the meaning of section 1074g(f)(2) of title 10, United States Code. 
(2)The term OTC drug has the meaning indicated for such term in subsection (b)(1)(A). 
(3)The term over-the-counter drug means a drug that is not subject to section 503(b) of the Federal Food, Drug, and Cosmetic Act. 
(4)The term prescription drug means a drug that is subject to section 503(b) of the Federal Food, Drug, and Cosmetic Act. 
706.Expanded eligibility of Selected Reserve members under TRICARE program 
(a)General eligibilitySubsection (a) of section 1076d of title 10, United States Code, is amended— 
(1)by striking (a) Eligibility.—A member and inserting (a) Eligibility.—(1) Except as provided in paragraph (2), a member; 
(2)by striking after the member completes and all that follows through one or more whole years following such date; and 
(3)by adding at the end the following new paragraph: 
 
(2)Paragraph (1) does not apply to a member who is enrolled, or is eligible to enroll, in a health benefits plan under chapter 89 of title 5.. 
(b)Condition for termination of eligibilitySubsection (b) of such section is amended— 
(1)by striking (b) Period of Coverage.—(1) TRICARE Standard and all that follows through (4) Eligibility and inserting (b) Termination of Eligibility Upon Termination of Service.—Eligibility; and 
(2)by striking paragraph (5). 
(c)Conforming amendments 
(1)Such section is further amended— 
(A)by striking subsection (e);  
(B)by redesignating subsection (g) as subsection (e) and transferring such subsection within such section so as to appear following subsection (d); and 
(C)by striking paragraph (3) of subsection (f). 
(2)The heading for such section is amended to read as follows: 
 
1076d.TRICARE program: TRICARE standard coverage for members of the Selected Reserve. 
(d)Repeal of obsolete provisionEffective October 1, 2007, section 1076b of title 10, United States Code, is repealed. 
(e)Clerical amendmentsEffective October 1, 2007, the table of sections at the beginning of chapter 55 of title 10, United States Code, is amended— 
(1)by striking the item relating to section 1076b; and 
(2)by striking the item relating to section 1076d and inserting the following: 
 
 
1076d. TRICARE program: TRICARE Standard coverage for members of the Selected Reserve.. 
(f)Savings provisionEnrollments in TRICARE Standard that are in effect on the day before the date of the enactment of this Act under section 1076d of title 10, United States Code, as in effect on such day, shall be continued until terminated after such day under such section 1076d as amended by this section. 
(g)Effective dateThe Secretary of Defense shall ensure that health care under TRICARE Standard is provided under section 1076d of title 10, United States Code, as amended by this section, beginning not later than October 1, 2007. 
707.Relationship between the TRICARE program and employer-sponsored group health care plans 
(a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1097b the following new section: 
 
1097c.TRICARE program: relationship with employer-sponsored group health plans 
(a)Prohibition on financial incentives not to enroll in a group health plan 
(1)Except as provided in this subsection, the provisions of section 1862(b)(3)(C) of the Social Security Act shall apply with respect to financial or other incentives for a TRICARE-eligible employee not to enroll (or to terminate enrollment) under a health plan which would (in the case of such enrollment) be a primary plan under sections 1079(j)(1) and 1086(g) of this title in the same manner as such section 1862(b)(3)(C) applies to financial or other incentives for an individual entitled to benefits under title XVIII of the Social Security Act not to enroll (or to terminate enrollment) under a group health plan or a large group health plan which would (in the case of enrollment) be a primary plan (as defined in section 1862(b)(2)(A) of such Act). 
(2) 
(A)The Secretary of Defense may by regulation adopt such additional exceptions to the prohibition referenced and applied under paragraph (1) as the Secretary deems appropriate and such paragraph (1) shall be implemented taking into account the adoption of such exceptions. 
(B)The Secretary of Defense and the Secretary of Health and Human Services are authorized to enter into agreements for carrying out this subsection. Any such agreement shall provide that any expenses incurred by the Secretary of Health and Human Services pertaining to carrying out this subsection shall be reimbursed by the Secretary of Defense. 
(C)Authorities of the Inspector General of the Department of Defense shall be available for oversight and investigations of responsibilities of employers and other entities under this subsection. 
(D)Information obtained under section 1095(k) of this title may be used in carrying out this subsection in the same manner as information obtained under section 1862(b)(5) of the Social Security Act may be used in carrying out section 1862(b) of such Act. 
(E)Any amounts collected in carrying out paragraph (1) shall be handled in accordance with section 1079a of this title. 
(b)Election of tricare-eligible employees to participate in group health planA TRICARE-eligible employee shall have the opportunity to elect to participate in the group health plan offered by the employer of the employee and receive primary coverage for health care services under the plan in the same manner and to the same extent as similarly situated employees of such employer who are not TRICARE-eligible employees. 
(c)Inapplicability to certain employersThe provisions of this section do not apply to any employer who has fewer than 20 employees. 
(d)Retention of eligibility for coverage under tricareNothing in this section, including an election made by a TRICARE-eligible employee under subsection (b), shall be construed to affect, modify, or terminate the eligibility of a TRICARE-eligible employee or spouse of such employee for health care or dental services under this chapter in accordance with the other provisions of this chapter. 
(e)OutreachThe Secretary of Defense shall, in coordination with the other administering Secretaries, conduct outreach to inform covered beneficiaries who are entitled to health care benefits under the TRICARE program of the rights and responsibilities of such beneficiaries and employers under this section. 
(f)DefinitionsIn this section: 
(1)The term employer includes a State or unit of local government. 
(2)The term group health plan means a group health plan (as that term is defined in section 5000(b)(1) of the Internal Revenue Code of 1986 without regard to section 5000(d) of the Internal Revenue Code of 1986). 
(3)The term TRICARE-eligible employee means a covered beneficiary under section 1086 of this title entitled to health care benefits under the TRICARE program. 
(g)Effective dateThis section shall take effect on January 1, 2008.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after the item relating to section 1097b the following new item: 
 
 
1097c. TRICARE program: relationship with employer-sponsored group health plans.. 
708.Temporary prohibition on increase in copayments under retail pharmacy system of pharmacy benefits program 
(a)Temporary prohibitionDuring the period beginning on October 1, 2006, and ending on September 30, 2007, the cost sharing requirements established under paragraph (6) of section 1074g of title 10, United States Code, for pharmaceutical agents available through retail pharmacies covered by paragraph (2)(E)(ii) of such section may not exceed amounts as follows: 
(1)In the case of generic agents, $3. 
(2)In the case of formulary agents, $9. 
(3)In the case of nonformulary agents, $22. 
(b)Transfer of fundsThe Secretary of Defense shall transfer $186,000,000 from the unobligated balances of the National Defense Stockpile Transaction Fund to the Department of Defense Medicare-Eligible Retiree Health Care Fund.  
BStudies and reports 
711.Department of Defense task force on the future of military health care 
(a)Requirement to establishThe Secretary of Defense shall establish within the Department of Defense a task force to examine matters relating to the future of military health care. 
(b)Composition 
(1)MembersThe task force shall consist of not more than 14 members appointed by the Secretary of Defense from among individuals described in paragraph (2) who have demonstrated expertise in the area of health care programs and costs. 
(2)Range of membersThe individuals appointed to the task force shall include— 
(A)at least one member of each of the Medical Departments of the Army, Navy, and Air Force; 
(B)a number of persons from outside the Department of Defense equal to the total number of personnel from within the Department of Defense (whether members of the Armed Forces or civilian personnel) who are appointed to the task force; 
(C)persons who have experience in— 
(i)health care actuarial forecasting; 
(ii)health care program and budget development; 
(iii)health care information technology; 
(iv)health care performance measurement; 
(v)health care quality improvement including evidence-based medicine; and 
(vi)women’s health; 
(D)the senior medical advisor to the Chairman of the Joint Chiefs of Staff; 
(E)the Director of Defense Procurement and Acquisition Policy in the Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics; 
(F)at least one member from the Defense Business Board;  
(G)at least one representative from an organization that advocates on behalf of active duty and retired members of the Armed Forces who has experience in health care; and 
(H)at least one member from the Institute of Medicine. 
(3)Individuals appointed outside the Department of Defense 
(A)Individuals appointed to the task force from outside the Department of Defense may include officers or employees of other departments or agencies of the Federal Government, officers or employees of State and local governments, or individuals from the private sector.  
(B)Individuals appointed to the task force from outside the Department of Defense shall include— 
(i)an officer or employee of the Department of Veterans Affairs; and 
(ii)an officer or employee of the Department of Health and Human Services. 
(4)Deadline for appointmentAll appointments of individuals to the task force shall be made not later than 90 days after the date of the enactment of this Act. 
(5)Co-chairs of task forceThere shall be two co-chairs of the task force. One of the co-chairs shall be designated by the Secretary of Defense at the time of appointment from among the Department of Defense personnel appointed to the task force. The other co-chair shall be selected from among the members appointed from outside the Department of Defense by members so appointed. 
(c)Assessment and recommendations on the future of military health care 
(1)In generalNot later than 12 months after the date on which all members of the task force have been appointed, the task force shall submit to the Secretary a report containing an assessment of, and recommendations for, sustaining the military health care services being provided to members of the Armed Forces, retirees, and their families. 
(2)Utilization of other effortsIn preparing the report, the task force shall take into consideration the findings and recommendations included in the Healthcare for Military Retirees Task Group of the Defense Business Board, previous Government Accountability Office reports, studies and reviews by the Assistant Secretary of Defense for Health Affairs, and any other studies or research conducted by organizations regarding program and organizational improvements to the military health care system. 
(3)ElementsThe assessment and recommendations (including recommendations for legislative or administrative action) shall include measures to address the following: 
(A)Wellness initiatives and disease management programs of the Department of Defense, including health risk tracking and the use of rewards for wellness. 
(B)Education programs focused on prevention awareness and patient-initiated health care. 
(C)The ability to account for the true and accurate cost of health care in the military health system. 
(D)Alternative health care initiatives to manage patient behavior and costs, including options and costs and benefits of a universal enrollment system for all TRICARE users. 
(E)The appropriate command and control structure within the Department of Defense and the Armed Forces to manage the military health system. 
(F)The adequacy of the military health care procurement system, including methods to streamline existing procurement activities. 
(G)The appropriate mix of military and civilian personnel to meet future readiness and high-quality health care service requirements.  
(H)The beneficiary and Government cost sharing structure required to sustain military health benefits over the long term. 
(I)Programs focused on managing the health care needs of Medicare-eligible military beneficiaries. 
(J)Efficient and cost effective contracts for health care support and staffing services, including performance-based requirements for health care provider reimbursement. 
(d)Administrative matters 
(1)CompensationEach member of the task force who is a member of the Armed Forces or a civilian officer or employee of the United States shall serve without compensation (other than compensation to which entitled as a member of the Armed Forces or an officer or employee of the United States, as the case may be). Other members of the task force shall be treated for purposes of section 3161 of title 5, United States Code, as having been appointed under subsection (b) of such section. 
(2)OversightThe Under Secretary of Defense for Personnel and Readiness shall oversee the activities of the task force. 
(3)Administrative supportThe Washington Headquarters Services of the Department of Defense shall provide the task force with personnel, facilities, and other administrative support as necessary for the performance of the duties of the task force. 
(4)Access to facilitiesThe Under Secretary of Defense for Personnel and Readiness shall, in coordination with the Secretaries of the military departments, ensure appropriate access by the task force to military installations and facilities for purposes of the discharge of the duties of the task force. 
(e)Reports 
(1)Interim reportNot later than May 31, 2007, the task force shall submit to the Secretary of Defense and the Committees on Armed Services of the Senate and the House of Representatives an interim report on the activities of the task force. At a minimum, the report shall include interim findings and recommendations regarding subsection (c)(3)(H), particularly with regard to cost sharing under the pharmacy benefits program. 
(2)Final report 
(A)The task force shall submit to the Secretary of Defense a final report on its activities under this section. The report shall include—  
(i)a description of the activities of the task force; 
(ii)the assessment and recommendations required by subsection (c); and 
(iii)such other matters relating to the activities of the task force that the task force considers appropriate. 
(B)Not later than 90 days after receipt of the report under subparagraph (A), the Secretary shall transmit the report to the Committees on Armed Services of the Senate and the House of Representatives. The Secretary may include in the transmittal such comments on the report as the Secretary considers appropriate. 
(f)TerminationThe task force shall terminate 90 days after the date on which the final report of the task force is transmitted to Congress under subsection (e)(2). 
712.Study relating to chiropractic health care services 
(a)Study Required 
(1)Groups coveredThe Secretary of Defense shall conduct a study of providing chiropractic health care services and benefits to the following groups: 
(A)All members of the uniformed services on active duty and entitled to care under section 1074(a) of title 10, United States Code. 
(B)All members described in subparagraph (A) and their eligible dependents, and all members of the Selected Reserves and their eligible dependents. 
(C)All members or former members of the uniformed services who are entitled to retired or retainer pay or equivalent pay and their eligible dependents. 
(2)Matters examined 
(A)For each group listed in subparagraphs (A), (B), and (C) of paragraph (1), the study shall examine the following with respect to chiropractic health care services and benefits: 
(i)The cost of providing such services and benefits. 
(ii)The feasibility of providing such services and benefits. 
(iii)An assessment of the health care benefits of providing such services and benefits. 
(iv)An estimate of the potential cost savings of providing such services and benefits in lieu of other medical services. 
(v)The identification of existing and planned health care infrastructure, including personnel, equipment, and facilities, to accommodate the provision of chiropractic health care services. 
(B)For the members of the group listed in subparagraph (A) of paragraph (1), the study shall also examine the effects of providing chiropractic health care services and benefits— 
(i)on the readiness of such members; and 
(ii)on the acceleration of the return to duty of such members following an identified injury or other malady that can be appropriately treated with chiropractic health care services.  
(3)Space available costsThe study shall also include a detailed analysis of the projected costs of providing chiropractic health care services on a space available basis in the military treatment facilities currently providing chiropractic care under section 702 of the Floyd D. Spence National Defense Authorization Act of Fiscal Year 2001 (as enacted by Public Law 106–398; 10 U.S.C. 1092 note). 
(4)Eligible dependent definedIn this section, the term eligible dependent has the meaning given that term in section 1076a(k) of title 10, United States Code. 
(b)Report RequiredNot later than March 31, 2008, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the study required under subsection (a) . 
713.Comptroller General audits of Department of Defense health care costs and cost-saving measures 
(a)General audit required 
(1)In generalThe Comptroller General of the United States, in cooperation with the Director of the Congressional Budget Office, shall conduct an audit of the Department of Defense initiative to manage future medical benefits available through the Department known as Sustain the Benefit. 
(2)ElementsThe audit required by paragraph (1) shall examine the following: 
(A)The basis for the calculation by the Department of Defense of the portion of the costs of health care benefits provided by the Department to beneficiaries that were paid by such beneficiaries in each of 1995 and 2005, including— 
(i)a comparison of the cost to the Department of providing such benefits in each of 1995 and 2005; 
(ii)the explanation for any increases in the costs of the Department of providing such benefits between 1995 and 2005; and 
(iii)a comparison of the amounts paid, by category of beneficiaries, for health care benefits in 1995 with the amounts paid, by category of beneficiaries, for such benefits in 2005. 
(B)The calculations and assumptions utilized by the Department in estimating the savings anticipated through the implementation of proposed increases in cost-sharing for health care benefits beginning in 2007. 
(C)The average annual rate of increase, based on inflation, of medical costs for the Department under the Defense Health Program. 
(D)The annual rate of growth in the cost of the Defense Health Program that is attributable to inflation in the cost of medical services over the last five years and how such rate of growth compares with annual rates of increases in health care premiums under the Federal Employee Health Benefit Program and other health care programs as well as rates of growth of other health care cost indices over that time. 
(E)The assumptions utilized by the Department in estimating savings associated with adjustments in copayments for pharmaceuticals. 
(F)The costs of the administration of the Defense Health Program and the TRICARE program for all categories of beneficiaries. 
(b)Audit of TRICARE reserve select program 
(1)In generalIn addition to the audit required by subsection (a), the Comptroller General shall conduct an audit of the costs of the Department of Defense in implementing the TRICARE Reserve Select Program. 
(2)ElementsThe audit required by paragraph (1) shall include an examination of the following: 
(A)A comparison of the annual premium amounts established by the Department of Defense for the TRICARE Reserve Select Program with the actual costs of the Department in providing benefits under that program in fiscal years 2004 and 2005. 
(B)The rate of inflation of health care costs of the Department during fiscal years 2004 and 2005, and a comparison of that rate of inflation with the annual increase in premiums under the TRICARE Reserve Select Program in January 2006. 
(C)A comparison of the financial and health-care utilization assumptions utilized by the Department in establishing premiums under the TRICARE Reserve Select Program with actual experiences under that program in the first year of the implementation of that program. 
(3)TRICARE reserve select program definedIn this section, the term TRICARE Reserve Select Program means the program carried out under section 1076d of title 10, United States Code. 
(c)Use of independent expertsNotwithstanding any other provision of law, in conducting the audits required by this section, the Comptroller General may engage the services of appropriate independent experts, including actuaries. 
(d)ReportNot later than June 1, 2007, the Comptroller General shall submit to the congressional defense committees a report on the audits conducted under this section. The report shall include— 
(1)the findings of the Comptroller General as a result of the audits; and 
(2)such recommendations as the Comptroller General considers appropriate in light of such findings to ensure maximum efficiency in the administration of the health care benefits programs of the Department of Defense. 
714.Transfer of custody of the Air Force Health Study assets to Medical Follow-up Agency 
(a)Transfer 
(1)Notification of participantsThe Secretary of the Air Force shall notify the participants of the Air Force Health Study that the study as currently constituted is ending as of September 30, 2006. In consultation with the Medical Follow-up Agency (in this section referred to as the Agency) of the Institute of Medicine of the National Academy of Sciences, the Secretary of the Air Force shall request the written consent of the participants to transfer their data and biological specimens to the Agency during fiscal year 2007 and written consent for the Agency to maintain the data and specimens and make them available for additional studies. 
(2)Completion of TransferCustodianship of the Air Force Health Study shall be completely transferred to the Agency on or before September 30, 2007. Assets to be transferred shall include electronic data files and biological specimens of all the study participants. 
(3)Copies to ArchivesThe Air Force shall send paper copies of all study documents to the National Archives. 
(b)Report on transfer 
(1)RequirementNot later than 30 days after completion of the transfer of the assets of the Air Force Health Study under subsection (a), the Secretary of the Air Force shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the transfer. 
(2)Matters coveredAt a minimum, the report shall include information on the number of study participants whose data and biological specimens were not transferred, the efforts that were taken to contact such participants, and the reasons why the transfer of their data and specimens did not occur. 
(c)Disposition of assets not transferredThe Secretary of the Air Force may not destroy any data or biological specimens not transferred under subsection (a) until the expiration of the one-year period following submission of the report under subsection (b).  
(d)Funding 
(1)Costs of transferThe Secretary of Defense shall make available to the Air Force $850,000 for preparation, transfer of the assets of the Air Force Health Study, and shipment of data and specimens to the Medical Follow-up Agency and the National Archives during fiscal year 2007 from amounts available from the Department of Defense for that fiscal year. The Secretary of Defense is authorized to transfer the freezers and other physical assets assigned to the Air Force Health Study to the Agency without charge. 
(2)Costs of collaborationThe Secretary of Defense may reimburse the National Academy of Sciences up to $200,000 for costs of the Medical Follow-up Agency to collaborate with the Air Force in the transfer and receipt of the assets of the Air Force Health Study to the Agency during fiscal year 2007 from amounts available from the Department of Defense for that fiscal year. 
715.Study on allowing dependents of activated members of reserve components to retain civilian health care coverage 
(a)Study requirementThe Secretary of Defense shall conduct a study on the feasibility of allowing family members of members of the reserve components of the Armed Forces who are called or ordered to active duty in support of a contingency operation to continue health care coverage under a civilian health care program and provide reimbursement for such health care. 
(b)ElementsThe study required by subsection (a) shall include the following: 
(1)An assessment of the number of military dependents with special health care needs (such as ongoing chemotherapy or physical therapy) who would benefit from continued coverage under the member’s civilian health care plan instead of enrolling in the TRICARE program. 
(2)An assessment of the feasibility of providing reimbursement to the member or the sponsor of the civilian health coverage. 
(3)A recommendation on the appropriate rate of reimbursement for members or sponsors of civilian health coverage. 
(4)The feasibility of including dependents who do not have access to health care providers that accept payment under the TRICARE program. 
(c)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the study required under subsection (a).  
716.Study of health effects of exposure to depleted uranium 
(a)StudyThe Secretary of Defense, in consultation with the Secretary for Veterans Affairs and the Secretary of Health and Human Services, shall conduct a comprehensive study of the health effects of exposure to depleted uranium munitions on uranium-exposed soldiers and on children of uranium-exposed soldiers who were born after the exposure of the uranium-exposed soldiers to depleted uranium. 
(b)Uranium-Exposed SoldiersIn this section, the term uranium-exposed soldiers means a member or former member of the Armed Forces who handled, came in contact with, or had the likelihood of contact with depleted uranium munitions while on active duty, including members and former members who— 
(1)were exposed to smoke from fires resulting from the burning of vehicles containing depleted uranium munitions or fires at depots at which depleted uranium munitions were stored; 
(2)worked within environments containing depleted uranium dust or residues from depleted uranium munitions; 
(3)were within a structure or vehicle while it was struck by a depleted uranium munition; 
(4)climbed on or entered equipment or structures struck by a depleted uranium munition; or 
(5)were medical personnel who provided initial treatment to members of the Armed Forces described in paragraph (1), (2), (3), or (4). 
(c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the results of the study described in subsection (a). 
717.Report and plan on services to military dependent children with autism 
(a)Plan requiredThe Secretary of Defense shall, within 180 days after the date of the enactment of this Act, develop a plan to provide services to military dependent children with autism pursuant to the authority for an extended health care services program in subsections (d) and (e) of section 1079 of title 10, United States Code. Such plan shall include— 
(1)requirements for the education, training, and supervision of individuals providing services for military dependent children with autism; 
(2)standards for identifying and measuring the availability, distribution, and training of individuals of various levels of expertise to provide such services; and 
(3)procedures to ensure that such services are in addition to other publicly provided services to such children. 
(b)Participation of affected familiesIn developing the plan required under subsection (a), the Secretary shall ensure the involvement and participation of affected military families or their representatives. 
(c)Report requiredNot later than 30 days after completion of the plan required under subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the plan. The report may include any additional information the Secretary considers relevant. 
718.Comptroller General study on Department of Defense pharmacy benefits program 
(a)In generalThe Comptroller General of the United States shall conduct a study of the Department of Defense pharmacy benefits program required by section 1074g of title 10, United States Code. 
(b)ElementsThe study required by subsection (a) shall include an examination of the following: 
(1)The cost of the Department of Defense pharmacy benefits program since the inception of the program. 
(2)The relative costs of various options under the program. 
(3)The copayment structure under the program. 
(4)The effectiveness of the rebate system under the program as a way of passing on discounts received by the Federal Government in the purchase of pharmaceutical agents. 
(5)The uniform formulary under the program, including the success of the formulary in achieving savings anticipated through use of the formulary. 
(6)Various alternative means of purchasing pharmaceutical agents more efficiently for availability under the program. 
(7)The composition and decision-making processes of the Pharmacy and Therapeutics Committee. 
(8)The composition of the Beneficiary Advisory Panel and its history as an advisory panel under the program (including the frequency of the acceptance of its recommendations by the Secretary of Defense). 
(9)Quality assurance mechanisms under the program. 
(10)The role of the program in support of the disease and chronic care management programs of the Department of Defense. 
(11)Mechanisms for customer service and customer feedback under the program. 
(12)Beneficiary satisfaction with the program. 
(c)ReportNot later than nine months after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report on the study required by subsection (a). The report shall include such recommendations as the Comptroller General considers appropriate for legislative or administrative action to improve the Department of Defense pharmacy benefits program in light of the study. 
719.Review of Department of Defense medical quality improvement program 
(a)Report required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on actions taken in response to the recommendations of the July 2001 report of the Department of Defense Healthcare Quality Initiatives Review Panel. 
(2)Matters coveredThe report shall address the status of actions concerning each of the Panel’s general and specific recommendations, including the amount of resources allocated by fiscal year to implement each recommendation. In any instance in which no action has been taken, justification for such inaction shall be provided in the report. 
(b)Review required 
(1)In generalThe Secretary of Defense shall enter into a contract with the Institute of Medicine of the National Academy of Sciences, or another similarly qualified independent academic medical organization, for the purpose of conducting an independent review of the Department of Defense medical quality improvement program. 
(2)ElementsThe review required pursuant to paragraph (1) shall include the following: 
(A)An assessment of the methods used by the Department of Defense to monitor medical quality in services provided in military hospitals and clinics and in services provided in civilian hospitals and providers under the military health care system. 
(B)An assessment of the transparency and public reporting mechanisms of the Department on medical quality. 
(C)An assessment of how the Department incorporates medical quality into performance measures for military and civilian health care providers within the military health care system. 
(D)An assessment of the patient safety programs of the Department. 
(E)A description of the extent to which the Department seeks to address particular medical errors, and an assessment of the adequacy of such efforts. 
(F)An assessment of accountability within the military health care system for preventable negative outcomes involving negligence. 
(G)An assessment of the performance of the health care safety and quality measures of the Department. 
(H)An assessment of the collaboration of the Department with national initiatives to develop evidence-based quality measures and intervention strategies, especially the initiatives of the Agency for Health Care Research and Quality within the Department of Health and Human Services. 
(I)A comparison of the methods, mechanisms, and programs and activities referred to in subparagraphs (A) through (G) with similar methods, mechanisms, programs, and activities used in other public and private health care systems and organizations. 
(3)Report 
(A)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the review required pursuant to paragraph (1). 
(B)ElementsThe report required by subparagraph (A) shall include the following: 
(i)The results of the review required pursuant to paragraph (1). 
(ii)A discussion of recent highlights in the accomplishments of the Department of Defense medical quality assurance program. 
(iii)Such recommendations for legislative or administrative action as the Secretary considers appropriate for the improvement of the program. 
720.Report on distribution of hemostatic agents for use in the fieldNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the distribution of hemostatic agents to members of the Armed Forces serving in Iraq and Afghanistan, including a description of any distribution problems and attempts to resolve such problems.  
721.Longitudinal study on traumatic brain injury incurred by members of the Armed Forces in Operation Iraqi Freedom and Operation Enduring Freedom 
(a)Study RequiredThe Secretary of Defense shall conduct a longitudinal study on the effects of traumatic brain injury incurred by members of the Armed Forces serving in Operation Iraqi Freedom or Operation Enduring Freedom on the members who incur such an injury and their families. 
(b)DurationThe study required by subsection (a) shall be conducted for a period of 15 years. 
(c)ElementsThe study required by subsection (a) shall specifically address the following: 
(1)The long-term physical and mental health effects of traumatic brain injuries incurred by members of the Armed Forces during service in Operation Iraqi Freedom or Operation Enduring Freedom. 
(2)The health care, mental health care, and rehabilitation needs of such members for such injuries after the completion of inpatient treatment through the Department of Defense, the Department of Veterans Affairs, or both. 
(3)The type and availability of long-term care rehabilitation programs and services within and outside the Department of Defense and the Department of Veterans Affairs for such members for such injuries, including community-based programs and services and in-home programs and services. 
(4)The effect on family members of a member incurring such an injury.  
(d)ConsultationThe Secretary of Defense shall conduct the study required by subsection (a) and prepare the reports required by subsection (e) in consultation with the Secretary of Veterans Affairs.  
(e)Periodic and final reportsAfter the third, seventh, eleventh, and fifteenth years of the study required by subsection (a), the Secretary of Defense shall submit to Congress a comprehensive report on the results of the study during the preceding years. Each report shall include the following: 
(1)Current information on the cumulative outcomes of the study. 
(2)Such recommendations as the Secretary of Defense and the Secretary of Veterans Affairs jointly consider appropriate based on the outcomes of the study, including recommendations for legislative, programmatic, or administrative action to improve long-term care and rehabilitation programs and services for members of the Armed Forces with traumatic brain injuries. 
CPlanning, Programming, and Management 
731.Standardization of claims processing under TRICARE program and Medicare program 
(a)In generalEffective beginning with the next contract option period for managed care support contracts under the TRICARE program, the claims processing requirements under the TRICARE program on the matters described in subsection (b) shall be identical to the claims processing requirements under the Medicare program on such matters. 
(b)Covered mattersThe matters described in this subsection are as follows: 
(1)The utilization of single or multiple provider identification numbers for purposes of the payment of health care claims by Department of Defense contractors. 
(2)The documentation required to substantiate medical necessity for items and services that are covered under both the TRICARE program and the Medicare program. 
(c)Report on collection of amounts owedNot later than March 1, 2007, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a detailed description of the following: 
(1)All TRICARE policies and directives concerning collection of amounts owed to the United States pursuant to section 1095 of title 10, United States Code, from third party payers, including— 
(A)collection by military treatment facilities from third-party payers; and 
(B)collection by contractors providing managed care support under the TRICARE program from other insurers in cases of private insurance liability for health care costs of a TRICARE beneficiary. 
(2)An estimate of the outstanding amounts owed from third party payers in each of fiscal years 2002, 2003, and 2004. 
(3)The amounts collected from third party payers in each of fiscal years 2002, 2003, and 2004. 
(4)A plan of action to streamline the business practices that underlie the policies and directives described in paragraph (1). 
(5)A plan of action to accelerate and increase the collections or recoupments of amounts owed from third party payers. 
(d)Annual reports on claims processing standardization 
(1)In generalNot later than October 1, 2007, and annually thereafter, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a complete list of the claims processing requirements under the TRICARE program that differ from claims processing requirements under the Medicare program. 
(2)ElementsEach report under paragraph (1) shall include, for each claims processing requirement listed in such report, a business case that justifies maintaining such requirement under the TRICARE program as a different claims processing requirement than that required under the Medicare program. 
(e)DefinitionsIn this section: 
(1)The term Medicare program means the program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
(2)The term TRICARE program has the meaning given that term in section 1072(7) of title 10, United States Code. 
732.Requirements for support of military treatment facilities by civilian contractors under TRICARE 
(a)Annual integrated regional requirements on supportThe Regional Director of each region under the TRICARE program shall develop each year integrated, comprehensive requirements for the support of military treatment facilities in such region that is provided by contract civilian health care and administrative personnel under the TRICARE program. 
(b)PurposesThe purposes of the requirements established under subsection (a) shall be as follows: 
(1)To ensure consistent standards of quality in the support of military treatment facilities by contract civilian health care personnel under the TRICARE program. 
(2)To identify targeted, actionable opportunities throughout each region of the TRICARE program for the most efficient and cost effective delivery of health care and support of military treatment facilities. 
(3)To ensure the most effective use of various available contracting methods in securing support of military treatment facilities by civilian health care personnel under the TRICARE program, including resource-sharing and clinical support agreements, direct contracting, and venture capital investments. 
(c)Facilitation and enhancement of contractor support 
(1)In generalThe Secretary of Defense shall take appropriate actions to facilitate and enhance the support of military treatment facilities under the TRICARE program in order to assure maximum quality and productivity. 
(2)ActionsIn taking actions under paragraph (1), the Secretary shall— 
(A)require consistent standards of quality for contract civilian health care personnel providing support of military treatment facilities under the TRICARE program, including— 
(i)consistent credentialing requirements among military treatment facilities;  
(ii)consistent performance standards for private sector companies providing health care staffing services to military treatment facilities and clinics, including, at a minimum, those standards established for accreditation of health care staffing firms by the Joint Commission on the Accreditation of Health Care Organizations Health Care Staffing Standards; and 
(iii)additional standards covering— 
(I)financial stability; 
(II)medical management; 
(III)continuity of operations; 
(IV)training; 
(V)employee retention; 
(VI)access to contractor data; and 
(VII)fraud prevention;  
(B)ensure the availability of adequate and sustainable funding support for projects which produce a return on investment to the military treatment facilities; 
(C)ensure that a portion of any return on investment is returned to the military treatment facility to which such savings are attributable; 
(D)remove financial disincentives for military treatment facilities and civilian contractors to initiate and sustain agreements for the support of military treatment facilities by such contractors under the TRICARE program; 
(E)provide for a consistent methodology across all regions of the TRICARE program for developing cost benefit analyses of agreements for the support of military treatment facilities by civilian contractors under the TRICARE program based on actual cost and utilization data within each region of the TRICARE program; and 
(F)provide for a system for monitoring the performance of significant projects for support of military treatment facilities by a civilian contractor under the TRICARE program. 
(d)Reports to congress 
(1)Annual reports requiredNot later than February 1, 2008, and each year thereafter, the Secretary, in coordination with the military departments, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the support of military treatment facilities by civilian contractors under the TRICARE program during the preceding fiscal year. 
(2)ElementsEach report shall set forth, for the fiscal year covered by such report, the following: 
(A)The level of support of military health treatment facilities that is provided by contract civilian health care personnel under the TRICARE program in each region of the TRICARE program. 
(B)An assessment of the compliance of such support with regional requirements under subsection (a). 
(C)The number and type of agreements for the support of military treatment facilities by contract civilian health care personnel. 
(D)The standards of quality in effect under the requirements under subsection (a). 
(E)The savings anticipated, and any savings achieved, as a result of the implementation of the requirements under subsection (a). 
(F)An assessment of the compliance of contracts for health care staffing services for Department of Defense facilities with the requirements of subsection (c)(2)(A). 
(e)Effective dateThis section shall take effect on October 1, 2006.  
733.Standards and tracking of access to health care services for wounded, injured, or ill servicemembers returning to the United States from a combat zone 
(a)Report on uniform standards for accessNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on uniform standards for the access of wounded, injured, or ill members of the Armed Forces to health care services in the United States following return from a combat zone. 
(b)Matters coveredThe report required by subsection (a) shall describe in detail policies with respect to the following: 
(1)The access of wounded, injured, or ill members of the Armed Forces to emergency care. 
(2)The access of such members to surgical services. 
(3)Waiting times for referrals and consultations of such members by medical personnel, dental personnel, mental health specialists, and rehabilitative service specialists, including personnel and specialists with expertise in prosthetics and in the treatment of head, vision, and spinal cord injuries. 
(4)Waiting times of such members for acute care and for routine follow-up care. 
(c)Referral to providers outside military health care systemThe Secretary shall require that health care services and rehabilitation needs of members described in subsection (a) be met through whatever means or mechanisms possible, including through the referral of members described in that subsection to health care providers outside the military health care system. 
(d)Uniform system for tracking of performanceThe Secretary shall establish a uniform system for tracking the performance of the military health care system in meeting the requirements for access of wounded, injured, or ill members of the Armed Forces to health care services described in subsection (a). 
(e)Reports 
(1)Tracking systemNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the system established under subsection (d). 
(2)AccessNot later than October 1, 2006, and each quarter thereafter during fiscal year 2007, the Secretary shall submit to such committees a report on the performance of the health care system in meeting the access standards described in the report required by subsection (a).  
734.Disease and chronic care management 
(a)Program design and development requiredNot later than October 1, 2007, the Secretary of Defense shall design and develop a fully integrated program on disease and chronic care management for the military health care system that provides, to the extent practicable, uniform policies and practices on disease management and chronic care management throughout that system, including both military hospitals and clinics and civilian healthcare providers within the TRICARE network. 
(b)Purposes of programThe purposes of the program required by subsection (a) are as follows: 
(1)To facilitate the improvement of the health status of individuals under care in the military health care system. 
(2)To ensure the availability of effective health care services in that system for individuals with diseases and other chronic conditions. 
(3)To ensure the proper allocation of health care resources for individuals who need care for disease or other chronic conditions. 
(c)Elements of program designThe program design required by subsection (a) shall meet the following requirements: 
(1)Based on uniform policies prescribed by the Secretary, the program shall, at a minimum, address the following chronic diseases and conditions: 
(A)Diabetes. 
(B)Cancer. 
(C)Heart disease. 
(D)Asthma. 
(E)Chronic obstructive pulmonary disorder. 
(F)Depression and anxiety disorders. 
(2)The program shall meet nationally recognized accreditation standards for disease and chronic care management. 
(3)The program shall include specific outcome measures and objectives on disease and chronic care management. 
(4)The program shall include strategies for disease and chronic care management for all beneficiaries, including beneficiaries eligible for benefits under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), for whom the TRICARE program is not the primary payer for health care benefits. 
(5)Activities under the program shall conform to applicable laws and regulations relating to the confidentiality of health care information. 
(d)Implementation plan requiredNot later than February 1, 2008, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall develop an implementation plan for the disease and chronic care management program. In order to facilitate the carrying out of the program, the plan developed by the Secretary shall— 
(1)require a comprehensive analysis of the disease and chronic care management opportunities within each region of the TRICARE program, including within military treatment facilities and through contractors under the TRICARE program; 
(2)ensure continuous, adequate funding of disease and chronic care management activities throughout the military health care system in order to achieve maximum health outcomes and cost avoidance; 
(3)eliminate, to the extent practicable, any financial disincentives to sustained investment by military hospitals and health care services contractors of the Department of Defense in the disease and chronic care management activities of the Department; 
(4)ensure that appropriate clinical and claims data, including pharmacy utilization data, is available for use in implementing the program; 
(5)ensure outreach to eligible beneficiaries who, on the basis of their clinical conditions, are candidates for the program utilizing print and electronic media, telephone, and personal interaction; and 
(6)provide a system for monitoring improvements in health status and clinical outcomes under the program and savings associated with the program. 
(e)Report 
(1)In generalNot later than March 1, 2008, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the design, development, and implementation of the program on disease and chronic care management required by this section. 
(2)Report elementsThe report required by paragraph (1) shall include the following: 
(A)A description of the design and development of the program required by subsection (a). 
(B)A description of the implementation plan required by subsection (d). 
(C)A description and assessment of improvements in health status and clinical outcomes that are anticipated as a result of implementation of the program. 
(D)A description of the savings and return on investment associated with the program. 
(E)A description of an investment strategy to assure the sustainment of the disease and chronic care management programs of the Department of Defense. 
735.Additional elements of assessment of Department of Defense task force on mental health relating to mental health of members who were deployed in Operation Iraqi Freedom and Operation Enduring FreedomSection 723(c) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3348) is amended by adding at the end the following new paragraph: 
 
(4)Mental health needs of members who were deployed in oif or oefAs part of the assessment required by paragraph (1) of the efficacy of mental health services provided to members of the Armed Forces by the Department of Defense, the task force shall consider the specific needs with respect to mental health of members who were deployed in Operation Iraqi Freedom or Operation Enduring Freedom upon their return from such deployment, including the following: 
(A)An identification of mental health conditions and disorders (including Post Traumatic Stress Disorder, suicide attempts, and suicide) occurring among members who have undergone multiple deployments in Operation Iraqi Freedom or Operation Enduring Freedom. 
(B)An evaluation of the availability to members of assessments under the Mental Health Self-Assessment Program of the Department of Defense to ensure the long-term availability of the diagnostic mechanisms of the assessment to detect mental health conditions that may emerge in such members over time.  
(C)The availability of programs and services under the Mental Health Self-Assessment Program to address the mental health of dependent children of members who were deployed in Operation Iraqi Freedom or Operation Enduring Freedom.  
(D)Recommendations on mechanisms for improving the mental health services available to members who were deployed in Operation Iraqi Freedom or Operation Enduring Freedom, including members who have undergone multiple deployments.. 
736.Additional authorized option periods for extension of current contracts under TRICARE 
(a)Additional number of authorized periods 
(1)In generalThe Secretary of Defense, after consulting with the other administering Secretaries, may extend any contract for the delivery of health care entered into under section 1097 of title 10, United States Code, that is in force on the date of the enactment of this Act by one year, and upon expiration of such extension by one additional year, if the Secretary determines that such extension— 
(A)is in the best interests of the Department of Defense and covered beneficiaries; 
(B)is cost effective; and 
(C)will— 
(i)facilitate the effective administration of the TRICARE program; or 
(ii)ensure continuity in the delivery of health care under the TRICARE program. 
(2)Limitation on number of extensionsThe total number of one-year extensions of a contract that may be granted under paragraph (1) may not exceed two extensions. 
(3)Notice and waitThe Secretary may not commence the exercise of the authority in paragraph (1) with respect to a contract covered by that paragraph until 30 days after the date on which the Secretary submits to the Committees on Armed Services of the Senate and House of Representatives a report setting forth the following: 
(A)The minimum level of performance, including beneficiary satisfaction and cost, by the incumbent contractor under the contract that will be required by the Secretary in order to be eligible for an extension authorized by such paragraph. 
(B)The justification for such extension based on each of the criteria in paragraph (1). 
(C)The justification for such extension based on a cost-benefit analysis. 
(4)DefinitionsIn this subsection, the terms administering Secretaries, covered beneficiary, and TRICARE program have the meaning given such terms in section 1072 of title 10, United States Code. 
(b)Report on contracting mechanisms for health care service support contractsNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on contracting mechanisms under consideration for future contracts for health care service support under section 1097 of title 10, United States Code. The report shall include an assessment of the advantages and disadvantages for the Department of Defense (including the potential for stimulating competition and the effect on health care beneficiaries of the Department) of providing in such contracts for a single term of 5 years, with a single optional period of extension of an additional 5 years if performance under such contract is rated as excellent. 
737.Military vaccination matters 
(a)Additional element for Comptroller General study and report on vaccine healthcare centersSection 736(b) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3356) is amended by adding at the end the following new paragraph: 
 
(10)The feasibility and advisability of transferring direct responsibility for the Centers from the Army Medical Command to the Under Secretary of Defense for Personnel and Readiness and the Deputy Assistant Secretary of Defense for Force Health Protection and Readiness.. 
(b)Limitation on restructuring of vaccine healthcare centersThe Secretary of Defense may not downsize or otherwise restructure the Vaccine Healthcare Centers of the Department of Defense during fiscal year 2007. The Secretary shall ensure that the Secretary of each military department shall, from amounts allocated during fiscal year 2007 from the Defense Health Program, fund and maintain the Vaccine Healthcare Center of the military department concerned. 
738.Enhanced mental health screening and services for members of the Armed Forces 
(a)Additional required elements for predeployment and postdeployment medical examinationsSubsection (b) of section 1074f of title 10, United States Code, is amended— 
(1)by inserting (1) before The system; and 
(2)by adding at the end the following new paragraph: 
 
(2)The predeployment and postdeployment medical examination of a member of the armed forces required under paragraph (1) shall include the following: 
(A)An assessment of the current treatment of the member and any use of psychotropic medications by the member for a mental health condition or disorder. 
(B)An assessment of traumatic brain injury.. 
(b)Criteria for referral for further evaluationsSuch section is further amended by adding at the end the following: 
 
(e)Criteria for referral for further evaluationsThe system described in subsection (a) shall include— 
(1)development of clinical practice guidelines to be utilized by healthcare providers in determining whether to refer a member of the armed forces for further evaluation relating to mental health (including traumatic brain injury); 
(2)mechanisms to ensure that healthcare providers are trained in the application of such clinical practice guidelines; and 
(3)mechanisms for oversight to ensure that healthcare providers apply such guidelines consistently.. 
(c)Minimum mental health standards for deploymentSuch section is further amended by adding at the end the following:  
 
(f)Minimum mental health standards for deployment 
(1)The Secretary of Defense shall prescribe in regulations minimum standards for mental health for the eligibility of a member of the armed forces for deployment to a combat operation or contingency operation. 
(2)The standards required by paragraph (1) shall include the following: 
(A)A specification of the mental health conditions, treatment for such conditions, and receipt of psychotropic medications for such conditions that preclude deployment of a member of the armed forces to a combat operation or contingency operation, or to a specified type of such operation. 
(B)Guidelines for the deployability and treatment of members of the armed forces diagnosed with a severe mental illness or post traumatic stress disorder. 
(3)The Secretary shall take appropriate actions to ensure the utilization of the standards prescribed under paragraph (1) in the making of determinations regarding the deployability of members of the armed forces to a combat operation or continency operation.. 
(d)Quality assuranceSubsection (d) of such section is amended— 
(1)by inserting (1) before The Secretary of Defense; and 
(2)by adding at the end the following new paragraphs: 
 
(2)The quality assurance program established under paragraph (1) shall also include the following elements: 
(A)The types of healthcare providers conducting postdeployment health assessments. 
(B)The training received by such providers applicable to the conduct of such assessments, including training on assessments and referrals relating to mental health. 
(C)The guidance available to such providers on how to apply the clinical practice guidelines developed under subsection (e)(1) in determining whether to make a referral for further evaluation of a member of the armed forces relating to mental health. 
(D)The effectiveness of the tracking mechanisms required under this section in ensuring that members who receive referrals for further evaluations relating to mental health receive such evaluations and obtain such care and services as are warranted. 
(E)Programs established for monitoring the mental health of each member who, after deployment to a combat operation or contingency operations, is known— 
(i)to have a mental health condition or disorder; or 
(ii)to be receiving treatment, including psychotropic medications, for a mental health condition or disorder.. 
(e)Comptroller General reports on implementation of requirements 
(1)Study on implementationThe Comptroller General of the United States shall carry out a study of the implementation of the requirements of the amendments made by this section. 
(2)ReportsNot later than March 1, 2008, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the study carried out under paragraph (1). 
(f)ImplementationThe Secretary of Defense shall implement the requirements of the amendments made by this section not later than six months after the date of the enactment of this Act. 
(g)Report requiredThe Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the actions taken to implement the requirements of the amendments made by this section not later than June 1, 2007. 
DOther Matters 
741.Pilot projects on early diagnosis and treatment of post traumatic stress disorder and other mental health conditions 
(a)Pilot projects requiredThe Secretary of Defense shall carry out not less than three pilot projects to evaluate the efficacy of various approaches to improving the capability of the military and civilian health care systems to provide early diagnosis and treatment of post traumatic stress disorder and other mental health conditions. 
(b)DurationAny pilot project carried out under this section shall begin not later than October 1, 2007, and cease on September 30, 2008.  
(c)Pilot project requirements 
(1)Diagnostic and treatment approachesOne of the pilot projects under this section shall be designed to evaluate effective diagnostic and treatment approaches for use by primary care providers in the military health care system in order to improve the capability of such providers to diagnose and treat post traumatic stress disorder. 
(2)National guard or reserve members 
(A)One of the pilot projects under this section shall be focused on members of the National Guard or Reserves who are located more than 40 miles from a military medical facility and who are served primarily by civilian community health resources. 
(B)The pilot project described in subparagraph (A) shall be designed to develop educational materials and other tools for use by members of the National Guard or Reserves who come into contact with other members of the National Guard or Reserves who may suffer from post traumatic stress disorder in order to encourage and facilitate early reporting and referral for treatment. 
(3)OutreachOne of the pilot projects under this section shall be designed to provide outreach to the family members of the members of the Armed Forces on post traumatic stress disorder and other mental health conditions. 
(d)Evaluation of pilot projectsThe Secretary shall evaluate each pilot project carried out under this section in order to assess the effectiveness of the approaches taken under such pilot project— 
(1)to improve the capability of the military and civilian health care systems to provide early diagnosis and treatment of post traumatic stress disorder and other mental health conditions among members of the regular components of the Armed Forces, and among members of the National Guard and Reserves, who have returned from deployment; and 
(2)to provide outreach to the family members of the members of the Armed Forces described in paragraph (1) on post traumatic stress disorder and other mental health conditions among such members of the Armed Forces. 
(e)Report to congress 
(1)Report requiredNot later than December 31, 2008, the Secretary shall submit to the congressional defense committees a report on the pilot projects carried out under this section. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A description of each pilot project carried out under this section. 
(B)An assessment of the effectiveness of the approaches taken under each pilot project to improve the capability of the military and civilian health care systems to provide early diagnosis and treatment of post traumatic stress disorder and other mental health conditions among members of the Armed Forces. 
(C)Any recommendations for legislative or administrative action that the Secretary considers appropriate in light of the pilot projects, including recommendations on— 
(i)the training of health care providers in the military and civilian health care systems on early diagnosis and treatment of post traumatic stress disorder and other mental health conditions; and 
(ii)the provision of outreach on post traumatic stress disorder and other mental health conditions to members of the National Guard and Reserves who have returned from deployment. 
(D)A plan, in light of the pilot projects, for the improvement of the health care services provided to members of the Armed Forces in order to better assure the early diagnosis and treatment of post traumatic stress disorder and other mental health conditions among members of the Armed Forces, including a specific plan for outreach on post traumatic stress disorder and other mental health conditions to members of the National Guard and Reserves who have returned from deployment in order to facilitate and enhance the early diagnosis and treatment of post traumatic stress disorder and other mental health conditions among such members of the National Guard and Reserves. 
742.Requirement to certify and report on conversion of military medical and dental positions to civilian medical and dental positions 
(a)Prohibition on conversions 
(1)Submission of certificationThe Secretary of a military department may not convert any military medical or dental position to a civilian medical or dental position in a fiscal year until the Secretary submits to the congressional defense committees with respect to that fiscal year a certification that the conversions within that department will not increase cost or decrease quality of care or access to care. 
(2)Report on certificationEach certification under paragraph (1) shall include a written report setting forth the following: 
(A)The methodology used by the Secretary in making the determinations necessary for the certification. 
(B)The number of military medical or dental positions, by grade or band and specialty, planned for conversion to civilian medical or dental positions. 
(C)The results of a market survey in each affected area of the availability of civilian medical and dental care providers in such area in order to determine whether the civilian medical and dental care providers available in such area are adequate to fill the civilian positions created by the conversion of military medical and dental positions to civilian positions in such area. 
(D)An analysis, by affected area, showing the extent to which access to health care and cost of health care will be affected in both the direct care and purchased care systems, including an assessment of the effect of any increased shifts in patient load from the direct care to the purchased care system, or any delays in receipt of care in either the direct or purchased care system because of the planned conversions. 
(E)The extent to which military medical and dental positions planned for conversion to civilian medical or dental positions will affect recruiting and retention of uniformed medical and dental personnel. 
(F)A comparison of the full costs for the military medical and dental positions planned for conversion with the estimated full costs for civilian medical and dental positions, including expenses such as recruiting, salary, benefits, training, and any other costs the Department identifies. 
(G)An assessment showing that the military medical or dental positions planned for conversion are in excess of the military medical and dental positions needed to meet medical and dental readiness requirements of the uniformed services, as determined jointly by all the uniformed services. 
(H)An identification of each medical and dental position scheduled to be converted to a civilian position in the subsequent fiscal year, including the location of each position scheduled for conversion, the estimated cost of such conversion, and whether or not civilian personnel are available in the location for filling a converted military medical or dental position. 
(3)Submission deadlineA certification and report with respect to any fiscal year after fiscal year 2007 shall be submitted at the same time the budget of the President for such fiscal year is submitted to Congress pursuant to section 1105(a) of title 31, United States Code. 
(b)Requirement for comptroller general reviewNot later than 120 days after the submission of the budget of the President for a fiscal year, the Comptroller General shall submit to the congressional defense committees a report on any certifications and reports submitted with respect to that fiscal year under subsection (a). 
(c)Requirement to resubmit certification and report required by public law 109–163The Secretary of each military department shall resubmit the certification and report required by section 744(a) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3360; 10 U.S.C. 129c note). Such resubmissions shall address in their entirety the elements required by section 744(a)(2) of such Act. 
(d)Special requirements for fiscal year 2007 certification 
(1)List of 2007 planned conversionsThe report required by paragraph (2) of subsection (a) with respect to fiscal year 2007 shall contain, in addition to the elements required by that paragraph, a list of each military medical or dental position scheduled to be converted to a civilian medical or dental position in fiscal year 2007. 
(2)Resubmission required firstThe certification and report required by subsection (a) with respect to fiscal year 2007 may not be submitted prior to the resubmission required by subsection (c).  
(3)Prohibition on conversions during fiscal year 2007No conversions of a military medical or dental position may occur during fiscal year 2007 prior to both the resubmission required by subsection (c) and the submission of the certification and report required by subsection (a). 
(e)Report on fiscal year 2008 conversionNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report that identifies the military medical or dental positions scheduled to be converted to civilian medical or dental positions in fiscal year 2008. Such report shall include the location of the positions scheduled for conversion, the estimated cost of such conversion, and whether or not civilian personnel are available in the location for filling the proposed converted military medical or dental position. 
(f)DefinitionsIn this section: 
(1)The term military medical or dental position means a position for the performance of health care functions within the Armed Forces held by a member of the Armed Forces. 
(2)The term civilian medical or dental position means a position for the performance of health care functions within the Department of Defense held by an employee of the Department or of a contractor of the Department. 
(3)The term affected area means an area in which military medical or dental positions were converted to civilian medical or dental positions before October 1, 2004, or in which such conversions are scheduled to occur in the future. 
(4)The term uniformed services has the meaning given that term in section 1072(1) of title 10, United States Code. 
(5)The term conversion, with respect to a military medical or dental position, means a change, effective as of the date of the documentation by the Department of Defense making the change, of the position to a civilian medical or dental position. 
743.Three-year extension of joint incentives program on sharing of health care resources by the Department of Defense and Department of Veterans AffairsSection 8111(d)(3) of title 38, United States Code, is amended by striking September 30, 2007 and inserting September 30, 2010. 
744.Training curricula for family caregivers on care and assistance for members and former members of the Armed Forces with traumatic brain injury 
(a)Traumatic Brain Injury Family Caregiver Panel 
(1)EstablishmentThe Secretary of Defense shall establish a panel within the Department of Defense, to be known as the Traumatic Brain Injury Family Caregiver Panel, to develop coordinated, uniform, and consistent training curricula to be used in training family members in the provision of care and assistance to members and former members of the Armed Forces with traumatic brain injuries. 
(2)MembersThe Traumatic Brain Injury Family Caregiver Panel shall consist of 15 members appointed by the Secretary of Defense from among the following: 
(A)Physicians, nurses, rehabilitation therapists, and other individuals with an expertise in caring for and assisting individuals with traumatic brain injury, including persons who specialize in caring for and assisting individuals with traumatic brain injury incurred in combat. 
(B)Representatives of family caregivers or family caregiver associations. 
(C)Health and medical personnel of the Department of Defense and the Department of Veterans Affairs with expertise in traumatic brain injury and personnel and readiness representatives of the Department of Defense with expertise in traumatic brain injury. 
(D)Psychologists or other individuals with expertise in the mental health treatment and care of individuals with traumatic brain injury. 
(E)Experts in the development of training curricula. 
(F)Family members of members of the Armed Forces with traumatic brain injury. 
(G)Such other individuals the Secretary considers appropriate. 
(3)ConsultationIn establishing the Traumatic Brain Injury Family Caregiver Panel and appointing the members of the Panel, the Secretary of Defense shall consult with the Secretary of Veterans Affairs.  
(b)Development of Curricula 
(1)DevelopmentThe Traumatic Brain Injury Family Caregiver Panel shall develop training curricula to be used by family members of members and former members of the Armed Forces on techniques, strategies, and skills for care and assistance for such members and former members with traumatic brain injury. 
(2)Scope of curriculaThe curricula shall— 
(A)be based on empirical research and validated techniques; and 
(B)shall provide for training that permits recipients to tailor caregiving to the unique circumstances of the member or former member of the Armed Forces receiving care. 
(3)Particular requirementsIn developing the curricula, the Traumatic Brain Injury Family Caregiver Panel shall— 
(A)specify appropriate training commensurate with the severity of traumatic brain injury; and 
(B)identify appropriate care and assistance to be provided for the degree of severity of traumatic brain injury for caregivers of various levels of skill and capability. 
(4)Use of existing materialsIn developing the curricula, the Traumatic Brain Injury Family Caregiver Panel shall use and enhance any existing training curricula, materials, and resources applicable to such curricula as the Panel considers appropriate. 
(5)Deadline for developmentThe Traumatic Brain Injury Family Caregiver Panel shall develop the curricula not later than one year after the date of the enactment of this Act. 
(c)Dissemination of Curricula 
(1)Dissemination mechanismsThe Secretary of Defense shall develop mechanisms for the dissemination of the curricula developed under subsection (b)— 
(A)to health care professionals who treat or otherwise work with members and former members of the Armed Forces with traumatic brain injury; 
(B)to family members affected by the traumatic brain injury of such members and former members; and 
(C)to other care or support personnel who may provide service to members or former members affected by traumatic brain injury. 
(2)Use of existing mechanismsIn developing such mechanisms, the Secretary may use and enhance existing mechanisms, including the Military Severely Injured Center (authorized under section 564 of this Act) and the programs for service to severely injured members established by the military departments. 
(d)ReportNot later than one year after the development of the curricula required by subsection (b), the Secretary of Defense and the Secretary of Veterans Affairs shall submit to the Committees on Armed Services and Veterans Affairs of the Senate and the House of Representatives a report on the following: 
(1)The actions undertaken under this section. 
(2)Recommendations for the improvement or updating of training curriculum developed and provided under this section. 
745.Recognition of Representative Lane Evans upon his retirement from the House of Representatives 
(a)FindingsCongress makes the following findings: 
(1)Representative Lane Evans was elected to the House of Representatives in 1982 and is completing his 12th term representing the people of Illinois’ 17th Congressional district. 
(2)As a member of the Committee on Armed Services of the House of Representatives since 1988, Representative Evans has worked to bring common sense priorities to defense spending and strengthen the military’s conventional readiness. 
(3)Representative Evans has served as the ranking member of the Committee on Veterans’ Affairs of the House of Representatives since 1997 and has been a tireless advocate for military veterans, ensuring that veterans receive the medical care they need and advocating for individuals suffering from post-traumatic stress disorder and Gulf War Syndrome. 
(5)Drawing on his own experience as a member of the Marine Corps, Representative Evans has tirelessly fought for both current members of the Armed Forces and veterans and has been a leader in legislative efforts to assist members exposed to Agent Orange.  
(4)Representative Evans’ efforts to improve the transition of individuals from military service to the care of the Department of Veterans Affairs will continue to benefit generations of veterans long into the future. 
(6)Representative Evans is credited with bringing new services to veterans living in his Congressional district, including outpatient clinics in the Quad Cities and Quincy and the Quad-Cities Vet Center. 
(7)Representative Evans has worked with local leaders to promote the Rock Island Arsenal and has seen it win new jobs and missions through his support. 
(b)RecognitionCongress recognizes and commends Representative Lane Evans for his 24 years of service to benefit the people of Illinois, members of the Armed Forces and their families, veterans, and the United States. 
VIIIAcquisition Policy, Acquisition Management, and Related Matters 
 
Subtitle A—Provisions relating to major defense acquisition programs 
Sec. 801. Requirements management certification training program. 
Sec. 802. Additional requirements relating to technical data rights. 
Sec. 803. Study and report on revisions to Selected Acquisition Report requirements. 
Sec. 804. Biannual updates on implementation of acquisition reform in the Department of Defense. 
Sec. 805. Additional certification requirements for major defense acquisition programs before proceeding to Milestone B. 
Sec. 806. Original baseline estimate for major defense acquisition programs. 
Sec. 807. Lead system integrators. 
Subtitle B—Acquisition Policy and Management 
Sec. 811. Time-certain development for Department of Defense information technology business systems. 
Sec. 812. Pilot program on time-certain development in acquisition of major weapon systems. 
Sec. 813. Establishment of Panel on Contracting Integrity. 
Sec. 814. Linking of award and incentive fees to acquisition outcomes. 
Sec. 815. Report on defense instruction relating to contractor personnel authorized to accompany Armed Forces. 
Sec. 816. Major automated information system programs. 
Sec. 817. Internal controls for procurements on behalf of the Department of Defense by certain non-defense agencies. 
Sec. 818. Determination of contract type for development programs. 
Sec. 819. Three-year extension of requirement for reports on commercial price trend analyses of the Department of Defense. 
Sec. 820. Government performance of critical acquisition functions. 
Subtitle C—Amendments to General Contracting Authorities, Procedures, and Limitations 
Sec. 831. One-year extension of special temporary contract closeout authority. 
Sec. 832. Limitation on contracts for the acquisition of certain services. 
Sec. 833. Use of Federal supply schedules by State and local governments for goods and services for recovery from natural disasters, terrorism, or nuclear, biological, chemical, or radiological attack. 
Sec. 834. Waivers to extend task order contracts for advisory and assistance services. 
Subtitle D—United States Defense Industrial Base Provisions 
Sec. 841. Assessment and annual report of United States defense industrial base capabilities and acquisitions of articles, materials, and supplies manufactured outside the United States. 
Sec. 842. Protection of strategic materials critical to national security. 
Sec. 843. Strategic Materials Protection Board. 
Subtitle E—Other Matters 
Sec. 851. Report on former Department of Defense officials employed by contractors of the Department of Defense. 
Sec. 852. Report and regulations on excessive pass-through charges. 
Sec. 853.  Program manager empowerment and accountability. 
Sec. 854. Joint policies on requirements definition, contingency program management, and contingency contracting. 
Sec. 855. Clarification of authority to carry out certain prototype projects. 
Sec. 856. Contracting with employers of persons with disabilities. 
Sec. 857. Enhanced access for small business. 
Sec. 858. Procurement goal for Hispanic-serving institutions. 
AProvisions relating to major defense acquisition programs 
801.Requirements management certification training program 
(a)Training program 
(1)RequirementThe Under Secretary of Defense for Acquisition, Technology, and Logistics, in consultation with the Defense Acquisition University, shall develop a training program to certify military and civilian personnel of the Department of Defense with responsibility for generating requirements for major defense acquisition programs (as defined in section 2430(a) of title 10, United States Code). 
(2)Competency and other requirementsThe Under Secretary shall establish competency requirements for the personnel undergoing the training program. The Under Secretary shall define the target population for such training program by identifying which military and civilian personnel should have responsibility for generating requirements. The Under Secretary also may establish other training programs for personnel not subject to chapter 87 of title 10, United States Code, who contribute significantly to other types of acquisitions by the Department of Defense. 
(b)ApplicabilityEffective on and after September 30, 2008, a member of the Armed Forces or an employee of the Department of Defense with authority to generate requirements for a major defense acquisition program may not continue to participate in the requirements generation process unless the member or employee successfully completes the certification training program developed under this section. 
(c)ReportsThe Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives an interim report, not later than March 1, 2007, and a final report, not later than March 1, 2008, on the implementation of the training program required under this section. 
802.Additional requirements relating to technical data rights 
(a)Additional requirements relating to technical data rightsSection 2320 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e)The Secretary of Defense shall require program managers for major weapon systems and subsystems of major weapon systems to assess the long-term technical data needs of such systems and subsystems and establish corresponding acquisition strategies that provide for technical data rights needed to sustain such systems and subsystems over their life cycle. Such strategies may include the development of maintenance capabilities within the Department of Defense or competition for contracts for sustainment of such systems or subsystems. Assessments and corresponding acquisition strategies developed under this section with respect to a weapon system or subsystem shall— 
(1)be developed before issuance of a contract solicitation for the weapon system or subsystem; 
(2)address the merits of including a priced contract option for the future delivery of technical data that were not acquired upon initial contract award; 
(3)address the potential for changes in the sustainment plan over the life cycle of the weapon system or subsystem; and 
(4)apply to weapon systems and subsystems that are to be supported by performance-based logistics arrangements as well as to weapons systems and subsystems that are to be supported by other sustainment approaches.. 
(b)Modification of presumption of development exclusively at private expenseSection 2321(f) of title 10, United States Code, is amended— 
(1)by striking Expense for Commercial Items Contracts.—In and inserting Expense.—(1) Except as provided in paragraph (2), in; and  
(2)by adding at the end the following new paragraph: 
 
(2)In the case of a challenge to a use or release restriction that is asserted with respect to technical data of a contractor or subcontractor (whether or not under a contract for commercial items) for a major system or a subsystem or component thereof on the basis that the major system, subsystem or component was developed exclusively at private expense, the challenge to the use or release restriction shall be sustained unless information provided by the contractor or subcontractor demonstrates that the item was developed exclusively at private expense.. 
(c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall revise regulations under section 2320 of title 10, United States Code, to implement subsection (e) of such section (as added by this section), including incorporating policy changes developed under such subsection into Department of Defense Directive 5000.1 and Department of Defense Instruction 5000.2. 
803.Study and report on revisions to Selected Acquisition Report requirements 
(a)Study requirementThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics in coordination with the service acquisition executives of each military department, shall conduct a study on revisions to requirements relating to Selected Acquisition Reports, as set forth in section 2432 of title 10, United States Code. 
(b)Matters coveredThe study required under subsection (a) shall— 
(1)focus on incorporating into the Selected Acquisition Report those elements of program progress that the Department of Defense considers most relevant to evaluating the performance and progress of major defense acquisition programs, with particular reference to the cost estimates and program schedule established when a major defense acquisition program receives Milestone B approval; 
(2)address the need to ensure that data provided through the Selected Acquisition Report is consistent with data provided through internal Department of Defense reporting systems for management purposes; and 
(3)include any recommendations to add to, modify, or delete elements of the Selected Acquisition Report, consistent with the findings of the study. 
(c)ReportNot later than March 1, 2007, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of the study, including such recommendations as the Secretary considers appropriate. 
804.Biannual updates on implementation of acquisition reform in the Department of Defense 
(a)Biannual updates requirementNot later than January 1 and July 1 of each year, beginning with January 1, 2007, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and the House of Representatives a report containing an update on the implementation of plans to reform the acquisition system in the Department of Defense. 
(b)Matters coveredEach report provided under subsection (a) shall cover the implementation of reforms of the processes for acquisition, including generation of requirements, award of contracts, and financial management. At a minimum, the reports shall take into account the recommendations made by the following: 
(1)The Defense Acquisition Performance Assessment Panel. 
(2)The Defense Science Board Summer Study on Transformation, issued in February 2006. 
(3)The Beyond Goldwater-Nichols Study of the Center for Strategic and International Studies. 
(4)The Quadrennial Defense Review, issued February 6, 2006. 
(c)RecommendationsEach report submitted under subsection (a) shall include such recommendations as the Secretary considers appropriate, and implementation plans for the recommendations. 
(d)Termination of report requirementThe requirement to submit reports under subsection (a) shall terminate on December 31, 2008. 
805.Additional certification requirements for major defense acquisition programs before proceeding to Milestone B 
(a)Additional certification requirementsSubsection (a) of section 2366a of title 10, United States Code, is amended— 
(1)by redesignating paragraph (7) as paragraph (10); 
(2)by redesignating paragraphs (1) through (6) as paragraphs (2) through (7), respectively;  
(3)by inserting before paragraph (2) (as so redesignated) the following new paragraph (1): 
 
(1)appropriate market research has been conducted prior to technology development to reduce duplication of existing technology and products;; 
(4)in paragraph (7) (as so redesignated), by striking and at the end; and 
(5)by inserting after such paragraph (7) the following new paragraphs: 
 
(8)reasonable cost and schedule estimates have been developed to execute the product development and production plan under the program; 
(9)funding is available to execute the product development and production plan under the program, through the period covered by the future-years defense program submitted during the fiscal year in which the certification is made, consistent with the estimates described in paragraph (8) for the program; and. 
(b)Waiver for national securitySubsection (c) of such section is amended by striking (5), or (6) and inserting (5), (6), (7), (8), or (9). 
806.Original baseline estimate for major defense acquisition programsSection 2435(d)(1) of title 10, United States Code, is amended by inserting after with respect to the program under subsection (a) the following: prepared before the program enters system development and demonstration, or at program initiation, whichever occurs later. 
807.Lead system integrators 
(a)Limitations on contractors acting as lead system integrators 
(1)In generalChapter 141 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2410p.Contracts: limitations on lead system integrators 
(a)In generalExcept as provided in subsection (b), no entity performing lead system integrator functions in the acquisition of a major system by the Department of Defense may have any direct financial interest in the development or construction of any individual system or element of any system of systems. 
(b)ExceptionAn entity described in subsection (a) may have a direct financial interest in the development or construction of an individual system or element of a system of systems if— 
(1)the Secretary of Defense certifies to the Committees on Armed Services of the Senate and the House of Representatives that— 
(A)the entity was selected by the Department of Defense as a contractor to develop or construct the system or element concerned through the use of competitive procedures; and 
(B)the Department took appropriate steps to prevent any organizational conflict of interest in the selection process; or 
(2)the entity was selected by a subcontractor to serve as a lower-tier subcontractor, through a process over which the entity exercised no control. 
(c)ConstructionNothing in this section shall be construed to preclude an entity described in subsection (a) from performing work necessary to integrate two or more individual systems or elements of a system of systems with each other.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 141 of such title is amended by adding at the end the following new item: 
 
 
2410p. Contracts: limitations on lead system integrators. 
(3)Effective dateSection 2410p of title 10, United States Code, as added by paragraph (1), shall apply with respect to contracts entered into after December 31, 2006. 
(b)Update of regulations on lead system integratorsNot later than December 31, 2006, the Secretary of Defense shall update the acquisition regulations of the Department of Defense in order to specify fully in such regulations the matters with respect to lead system integrators set forth in section 805(b) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3372) and the amendments made by subsection (a). 
(c)Additional report requirementsThe Secretary of Defense shall include in the report required by section 805 of such Act— 
(1)a precise and comprehensive definition of the term lead system integrator, as that term is used in such section; and 
(2)a specification of various types of contracts and fee structures that are appropriate for use by lead system integrators in the production, fielding, and sustainment of complex systems.  
BAcquisition Policy and Management 
811.Time-certain development for Department of Defense information technology business systems 
(a)Milestone A limitationThe Department of Defense executive or entity that is the milestone decision authority for an information system described in subsection (c) may not provide Milestone A approval for the system unless, as part of the decision process for such approval, that authority determines that the system will achieve initial operational capability within a specified period of time not exceeding five years. 
(b)Initial operational capability limitationIf an information system described in subsection (c), having received Milestone A approval, has not achieved initial operational capability within five years after the date of such approval, the system shall be deemed to have undergone a critical change in program requiring the evaluation and report required by section 2445c(d) of title 10, United States Code (as added by section 816 of this Act). 
(c)Covered systemsAn information system described in this subsection is any Department of Defense information technology business system that is not a national security system, as defined in 3542(b)(2) of title 44, United States Code. 
(d)DefinitionsIn this section: 
(1)Milestone decision authorityThe term milestone decision authority has the meaning given that term in Department of Defense Instruction 5000.2, dated May 12, 2003. 
(2)Milestone AThe term Milestone A has the meaning given that term in Department of Defense Instruction 5000.2, dated May 12, 2003. 
812.Pilot program on time-certain development in acquisition of major weapon systems 
(a)Pilot program authorizedThe Secretary of Defense may carry out a pilot program on the use of time-certain development in the acquisition of major weapon systems. 
(b)Purpose of pilot programThe purpose of the pilot program authorized by subsection (a) is to assess the feasibility and advisability of utilizing time-certain development in the acquisition of major weapon systems in order to deliver new capabilities to the warfighter more rapidly through— 
(1)disciplined decision-making; 
(2)emphasis on technological maturity; and 
(3)appropriate trade-offs between— 
(A)cost and system performance; and 
(B)program schedule. 
(c)Inclusion of systems in pilot program 
(1)In generalThe Secretary of Defense may include a major weapon system in the pilot program only if— 
(A)the major weapon system meets the criteria under paragraph (2) in accordance with that paragraph; and 
(B)the Milestone Decision Authority nominates such program to the Secretary of Defense for inclusion in the program. 
(2)CriteriaFor purposes of paragraph (1) a major weapon system meets the criteria under this paragraph only if the Milestone Decision Authority determines, in consultation with the service acquisition executive for the military department carrying out the acquisition program for the system and one or more combatant commanders responsible for fielding the system, that— 
(A)the certification requirements of section 2366a of title 10, United States Code (as amended by section 805 of this Act), have been met, and no waivers have been granted from such requirements; 
(B)a preliminary design has been reviewed using systems engineering, and the system, as so designed, will meet battlefield needs identified by the relevant combatant commanders after appropriate requirements analysis; 
(C)a representative model or prototype of the system, or key subsystems, has been demonstrated in a relevant environment, such as a well-simulated operational environment; 
(D)an independent cost estimate has been conducted and used as the basis for funding requirements for the acquisition program for the system; 
(E)the budget of the military department responsible for carrying out the acquisition program for the system provides the funding necessary to execute the product development and production plan consistent with the requirements identified pursuant to subparagraph (D); 
(F)an appropriately qualified program manager has entered into a performance agreement with the Milestone Decision Authority that establishes expected parameters for the cost, schedule, and performance of the acquisition program for the system, consistent with a business case for such acquisition program; 
(G)the service acquisition executive and the program manager have developed a strategy to ensure stability in program management until, at a minimum, the delivery of the initial operational capability under the acquisition program for the system has occurred; 
(H)the service acquisition executive, the relevant combatant commanders, and the program manager have agreed that no additional requirements that would be inconsistent with the agreed-upon program schedule will be added during the development phase of the acquisition program for the system; and 
(I)a planned initial operational capability will be delivered to the relevant combatant commanders within a defined period of time as prescribed in regulations by the Secretary of Defense. 
(3)Timing of decisionThe decision whether to include a major weapon system in the pilot program shall be made at the time of milestone approval for the acquisition program for the system. 
(d)Limitation on number of weapons systems in pilot programThe number of major weapon systems included in the pilot program at any time may not exceed six major weapon systems. 
(e)Limitation on cost of weapons systems in pilot programThe Secretary of Defense may include a major weapon system in the pilot program only if, at the time a major weapon system is proposed for inclusion, the total cost for system design and development of the weapon system, as set forth in the cost estimate referred to in subsection (c)(2)(D), does not exceed $1,000,000,000 during the period covered by the current future-years defense program. 
(f)Special funding authority 
(1)Authority for reserve accountNotwithstanding any other provision of law, the Secretary of Defense may establish a special reserve account utilizing funds made available for the major weapon systems included in the pilot program. 
(2)ElementsThe special reserve account may include— 
(A)funds made available for any major weapon system included in the pilot program to cover termination liability; 
(B)funds made available for any major weapon system included in the pilot program for award fees that may be earned by contractors; and 
(C)funds appropriated to the special reserve account. 
(3)Availability of fundsFunds in the special reserve account may be used, in accordance with guidance issued by the Secretary for purposes of this section, for the following purposes: 
(A)To cover termination liability for any major weapon system included in the pilot program. 
(B)To pay award fees that are earned by any contractor for a major weapon system included in the pilot program. 
(C)To address unforeseen contingencies that could prevent a major weapon system included in the pilot program from meeting critical schedule or performance requirements. 
(4)Reports on use of fundsNot later than 30 days after the use of funds in the special reserve account for the purpose specified in paragraph (3)(C), the Secretary shall submit to the congressional defense committees a report on the use of funds in the account for such purpose. The report shall set forth the purposes for which the funds were used and the reasons for the use of the funds for such purposes. 
(5)Relationship to appropriationsNothing in this subsection may be construed as extending any period of time for which appropriated funds are made available. 
(g)Administration of pilot programThe Secretary of Defense shall prescribe policies and procedures on the administration of the pilot program. Such policies and procedures shall— 
(1)provide for the use of program status reports based on earned value data to track progress on a major weapon system under the pilot program against baseline estimates applicable to such system at each systems engineering technical review point; and 
(2)grant authority, to the maximum extent practicable, to the program manager for the acquisition program for a major weapon system to make key program decisions and trade-offs, subject to management reviews only if cost or schedule deviations exceed the baselines for such acquisition program by 10 percent or more. 
(h)Removal of weapons systems from pilot programThe Secretary of Defense shall remove a major weapon system from the pilot program if— 
(1)the weapon system receives Milestone C approval; or 
(2)the Secretary determines that the weapon system is no longer in substantial compliance with the criteria in subsection (c)(2) or is otherwise no longer appropriate for inclusion in the pilot program. 
(i)Expiration of authority To include additional systems in pilot program 
(1)ExpirationA major weapon system may not be included in the pilot program after September 30, 2012. 
(2)Retention of systemsA major weapon system included in the pilot program before the date specified in paragraph (1) in accordance with the requirements of this section may remain in the pilot program after that date. 
(j)Annual report 
(1)In generalNot later than one year after including the first major weapon system in the pilot program, and annually thereafter, the Secretary shall submit to the congressional defense committees a report on the pilot program, and the major weapon systems included in the pilot program, during the one-year period ending on the date of such report. 
(2)ElementsEach report under this subsection shall include— 
(A)a description of progress under the pilot program, and on each major weapon system included in the pilot program, during the period covered by such report; 
(B)a description of the use of all funds in the special reserve account established under subsection (f); and 
(C)such other matters as the Secretary considers appropriate. 
(k)Major weapon system definedIn this section, the term major weapon system means a weapon system that is treatable as a major system under section 2302(5) of title 10, United States Code. 
813.Establishment of Panel on Contracting Integrity 
(a)Establishment 
(1)In generalThe Secretary of Defense shall establish a panel to be known as the Panel on Contracting Integrity.  
(2)CompositionThe panel shall be composed of the following: 
(A)A representative of the Under Secretary of Defense for Acquisition, Technology, and Logistics, who shall be the chairman of the panel. 
(B)A representative of the service acquisition executive of each military department. 
(C)A representative of the Inspector General of the Department of Defense. 
(D)A representative of the Inspector General of each military department. 
(E)A representative of each Defense Agency involved with contracting, as determined appropriate by the Secretary of Defense.  
(F)Such other representatives as may be determined appropriate by the Secretary of Defense. 
(b)DutiesIn addition to other matters assigned to it by the Secretary of Defense, the panel shall— 
(1)conduct reviews of progress made by the Department of Defense to eliminate areas of vulnerability of the defense contracting system that allow fraud, waste, and abuse to occur; 
(2)review the report by the Comptroller General required by section 841 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3389), relating to areas of vulnerability of Department of Defense contracts to fraud, waste, and abuse; and 
(3)recommend changes in law, regulations, and policy that it determines necessary to eliminate such areas of vulnerability. 
(c)MeetingsThe panel shall meet as determined necessary by the Secretary of Defense but not less often than once every six months. 
(d)Report 
(1)RequirementThe panel shall prepare and submit to the Secretary of Defense and the congressional defense committees an annual report on its activities. The report shall be submitted not later than December 31 of each year and contain a summary of the panel’s findings and recommendations for the year covered by the report. 
(2)First reportThe first report under this subsection shall be submitted not later than December 31, 2007, and shall contain an examination of the current structure in the Department of Defense for contracting integrity and recommendations for any changes needed to the system of administrative safeguards and disciplinary actions to ensure accountability at the appropriate level for any violations of appropriate standards of behavior in contracting. 
(3)Interim reportsThe panel may submit such interim reports to the congressional defense committees as the Secretary of Defense considers appropriate. 
(e)TerminationThe panel shall terminate on December 31, 2009.  
814.Linking of award and incentive fees to acquisition outcomes 
(a)Guidance on Linking of Award and Incentive Fees to Acquisition OutcomesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance, with detailed implementation instructions (including definitions), for the Department of Defense on the appropriate use of award and incentive fees in Department of Defense acquisition programs. 
(b)ElementsThe guidance under subsection (a) shall— 
(1)ensure that all new contracts using award fees link such fees to acquisition outcomes (which shall be defined in terms of program cost, schedule, and performance); 
(2)establish standards for identifying the appropriate level of officials authorized to approve the use of award and incentive fees in new contracts; 
(3)provide guidance on the circumstances in which contractor performance may be judged to be excellent or superior and the percentage of the available award fee which contractors should be paid for such performance; 
(4)establish standards for determining the percentage of the available award fee, if any, which contractors should be paid for performance that is judged to be acceptable, average, expected, good, or satisfactory; 
(5)ensure that no award fee may be paid for contractor performance that is judged to be below satisfactory performance or performance that does not meet the basic requirements of the contract; 
(6)provide specific direction on the circumstances, if any, in which it may be appropriate to roll over award fees that are not earned in one award fee period to a subsequent award fee period or periods; 
(7)ensure consistent use of guidelines and definitions relating to award and incentive fees across the military departments and Defense Agencies; 
(8)ensure that the Department of Defense— 
(A)collects relevant data on award and incentive fees paid to contractors; and 
(B)has mechanisms in place to evaluate such data on a regular basis; 
(9)include performance measures to evaluate the effectiveness of award and incentive fees as a tool for improving contractor performance and achieving desired program outcomes; and 
(10)provide mechanisms for sharing proven incentive strategies for the acquisition of different types of products and services among contracting and program management officials. 
(c)Assessment of Independent Evaluation Mechanisms 
(1)In generalThe Secretary of Defense shall select a federally funded research and development center to assess various mechanisms that could be used to ensure an independent evaluation of contractor performance for the purpose of making determinations applicable to the judging and payment of award fees. 
(2)ConsiderationsThe assessment conducted pursuant to paragraph (1) shall include consideration of the advantages and disadvantages of a system in which award fees are— 
(A)held in a separate fund or funds of the Department of Defense; and 
(B)allocated to a specific program only upon a determination by an independent board, charged with comparing contractor performance across programs, that such fees have been earned by the contractor for such program. 
(3)ReportThe Secretary shall submit to the congressional defense committees a report on the assessment conducted pursuant to paragraph (1) not later than one year after the date of the enactment of this Act. 
815.Report on defense instruction relating to contractor personnel authorized to accompany Armed Forces 
(a)Report on implementation of instructionThe Secretary of Defense shall submit to Congress a report on the Department of Defense instruction described in subsection (c). 
(b)Matters coveredThe report shall include the following: 
(1)Information on the status of the implementation of the instruction. 
(2)A discussion of how the instruction is being applied to— 
(A)contracts in existence on the date the instruction was issued, including contracts with respect to which an option to extend is exercised after such date;  
(B)task orders issued under such contracts after the date referred to in subparagraph (A); and 
(C)contracts entered into after the date referred to in subparagraph (A).  
(3)An analysis of the effectiveness of the instruction. 
(4)A review of compliance with the instruction.  
(c)Instruction describedThe instruction referred to in this section is Department of Defense Instruction Number 3020.14, titled Contractor Personnel Authorized to Accompany the United States Armed Forces. 
816.Major automated information system programs 
(a)Reports and Information on Program Cost and Performance 
(1)In generalPart IV of subtitle A of title 10, United States Code, is amended by inserting after chapter 144 the following new chapter: 
 
144AMAJOR AUTOMATED INFORMATION SYSTEM PROGRAMS 
 
Sec. 
2445a. Major automated information system program defined. 
2445b. Cost, schedule, and performance information. 
2445c. Reports: quarterly reports; reports on program changes. 
2445d. Construction with other reporting requirements. 
2445a.Major automated information system program defined 
(a)In GeneralIn this chapter, the term major automated information system program means a Department of Defense program for the acquisition of an automated information system (either as a product or a service) if— 
(1)the program is designated by the Secretary of Defense, or a designee of the Secretary, as a major automated information system program; or 
(2)the dollar value of the program is estimated to exceed— 
(A)$32,000,000 in fiscal year 2000 constant dollars for all program costs in a single fiscal year; 
(B)$126,000,000 in fiscal year 2000 constant dollars for all program acquisition costs for the entire program; or 
(C)$378,000,000 in fiscal year 2000 constant dollars for the total life-cycle costs of the program (including operation and maintenance costs). 
(b)AdjustmentThe Secretary of Defense may adjust the amounts (and base fiscal year) set forth in subsection (a) on the basis of Department of Defense escalation rates. An adjustment under this subsection shall be effective after the Secretary transmits a written notification of the adjustment to the congressional defense committees. 
(c)IncrementsIn the event any increment of a major automated information system program separately meets the requirements for treatment as a major automated information system program, the provisions of this chapter shall apply to such increment as well as to the overall major automated information system program of which such increment is a part. 
2445b.Cost, schedule, and performance information 
(a)Submittal of Cost, Schedule, and Performance InformationThe Secretary of Defense shall submit to Congress each calendar year, not later than 45 days after the President submits to Congress the budget for a fiscal year under section 1105 of title 31, budget justification documents regarding cost, schedule, and performance for each major automated information system program for which funds are requested by the President in the budget. 
(b)ElementsThe documents submitted under subsection (a) with respect to a major automated information system program shall include detailed and summarized information with respect to the automated information system to be acquired under the program, and shall specifically include each of the following: 
(1)The development schedule, including major milestones. 
(2)The implementation schedule, including estimates of milestone dates, initial operational capability, and full operational capability. 
(3)Estimates of development costs and full life-cycle costs. 
(4)A summary of key performance parameters. 
(c)Baseline 
(1)For purposes of this chapter, the initial submittal to Congress of the documents required by subsection (a) with respect to a major automated information system program shall constitute the original estimate or information originally submitted on such program for purposes of the reports and determinations on program changes in section 2445c of this title. 
(2)An adjustment or revision of the original estimate or information originally submitted on a program may be treated as the original estimate or information originally submitted on the program if the adjustment or revision is the result of a critical change in the program covered by section 2445c(d) of this title. 
(3)In the event of an adjustment or revision to the original estimate or information originally submitted on a program under paragraph (2), the Secretary of Defense shall include in the next budget justification documents submitted under subsection (a) after such adjustment or revision a notification to the congressional defense committees of such adjustment or revision, together with the reasons for such adjustment or revision. 
2445c.Reports: quarterly reports; reports on program changes 
(a)Quarterly Reports by Program ManagersThe program manager of a major automated information system program shall, on a quarterly basis, submit to the senior Department of Defense official responsible for the program a written report identifying any variance in the projected development schedule, implementation schedule, life-cycle costs, or key performance parameters for the major automated information system to be acquired under the program from such information as originally submitted to Congress under section 2445b of this title. 
(b)Senior Officials Responsible for ProgramsFor purposes of this section, the senior Department of Defense official responsible for a major automated information system program is— 
(1)in the case of an automated information system to be acquired for a military department, the senior acquisition executive for the military department; or 
(2)in the case of any other automated information system to be acquired for the Department of Defense or any component of the Department of Defense, the Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(c)Report on Significant Changes in Program 
(1)In generalIf, based on a quarterly report submitted by the program manager of a major automated information system program pursuant to subsection (a), the senior Department of Defense official responsible for the program makes a determination described in paragraph (2), the official shall, not later than 45 days after receiving such report, notify the congressional defense committees in writing of such determination. 
(2)Covered determinationA determination described in this paragraph with respect to a major automated information system program is a determination that— 
(A)there has been a schedule change that will cause a delay of more than six months but less than a year in any program schedule milestone or significant event from the schedule originally submitted to Congress under paragraph (1) or (2) of section 2445b(b) of this title; 
(B)the estimated program development cost or full life-cycle cost for the program has increased by at least 15 percent, but less than 25 percent, over the original estimate submitted to Congress under paragraph (3) of section 2445b(b) of this title; or 
(C)there has been a significant, adverse change in the expected performance of the major automated information system to be acquired under the program from the parameters originally submitted to Congress under paragraph (4) of section 2445b(b) of this title. 
(d)Report on Critical Changes in Program 
(1)In generalIf, based on a quarterly report submitted by the program manager of a major automated information system program pursuant to subsection (a), the senior Department of Defense official responsible for the program makes a determination described in paragraph (2), the official shall, not later than 60 days after receiving such report— 
(A)carry out an evaluation of the program under subsection (e); and 
(B)submit, through the Secretary of Defense, to the congressional defense committees a report meeting the requirements of subsection (f). 
(2)Covered determinationA determination described in this paragraph with respect to a major automated information system program is a determination that— 
(A)the system failed to achieve initial operational capability within five years of milestone A approval; 
(B)there has been a schedule change that will cause a delay of one year or more in any program schedule milestone or significant event from the schedule originally submitted to Congress under paragraph (1) or (2) of section 2445b(b) of this title; 
(C)the estimated program development cost or full life-cycle cost for the program has increased by 25 percent or more over the original estimate submitted to Congress under paragraph (3) of section 2445b(b) of this title; or 
(D)there has been a change in the expected performance of the major automated information system to be acquired under the program that will undermine the ability of the system to perform the functions anticipated at the time information on the program was originally submitted to Congress under section 2445b(b) of this title. 
(e)Program EvaluationThe evaluation of a major automated information system program conducted under this subsection for purposes of subsection (d)(1)(A) shall include an assessment of— 
(1)the projected cost and schedule for completing the program if current requirements are not modified; 
(2)the projected cost and schedule for completing the program based on reasonable modification of such requirements; and 
(3)the rough order of magnitude of the cost and schedule for any reasonable alternative system or capability. 
(f)Report on Critical Program ChangesA report on a major automated information system program conducted under this subsection for purposes of subsection (d)(1)(B) shall include a written certification (with supporting explanation) stating that— 
(1)the automated information system to be acquired under the program is essential to the national security or to the efficient management of the Department of Defense; 
(2)there is no alternative to the system which will provide equal or greater capability at less cost; 
(3)the new estimates of the costs, schedule, and performance parameters with respect to the program and system are reasonable; and 
(4)the management structure for the program is adequate to manage and control program costs. 
(g)Prohibition on Obligation of Funds 
(1)If the determination of a critical change to a program is made by the senior Department official responsible for the program under subsection (d)(2) and a report is not submitted to Congress within the 60-day period provided by subsection (d)(1), appropriated funds may not be obligated for any major contract under the program. 
(2)The prohibition on the obligation of funds for a program under paragraph (1) shall cease to apply on the date on which Congress has received a report in compliance with the requirements of subsection (d)(2). 
2445d.Construction with other reporting requirementsIn the case of a major automated information system program covered by this chapter that is also treatable as a major defense acquisition program for which reports would be required under chapter 144 of this title, no reports on the program are required under such chapter if the requirements of this chapter with respect to the program are met.. 
(2)Clerical amendmentsThe tables of chapters the beginning of subtitle A of such title, and of part IV of subtitle A of such title, are each amended by inserting after the item relating to chapter 144 the following new item: 
 
 
144A.Major Automated Information System Programs2445a. 
(b)Report on Reporting Requirements Applicable to Major Automated Information System ProgramsNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth the reporting requirements applicable to major automated information system programs as of the date of the report, including a specification of such reporting requirements considered by the Secretary to be duplicative or redundant. 
(c)Effective Date 
(1)In generalThe amendments made by subsection (a) shall take effect on January 1, 2008, and shall apply with respect to any major automated information system program for which amounts are requested in the budget of the President (as submitted to Congress under section 1105 of title 31, United States Code) for a fiscal year after fiscal year 2008, regardless of whether the acquisition of the automated information system to be acquired under the program was initiated before, on, or after January 1, 2008. 
(2)Report requirementSubsection (b) shall take effect on the date of the enactment of this Act. 
817.Internal controls for procurements on behalf of the Department of Defense by certain non-defense agencies 
(a)Inspector General Reviews and Determinations 
(1)In generalFor each covered non-defense agency, the Inspector General of the Department of Defense and the Inspector General of such non-defense agency shall, not later than March 15, 2007, jointly— 
(A)review— 
(i)the procurement policies, procedures, and internal controls of such non-defense agency that are applicable to the procurement of property and services on behalf of the Department by such non-defense agency; and 
(ii)the administration of those policies, procedures, and internal controls; and 
(B)determine in writing whether— 
(i)such non-defense agency is compliant with defense procurement requirements; 
(ii)such non-defense agency is not compliant with defense procurement requirements, but has a program or initiative to significantly improve compliance with defense procurement requirements; 
(iii)neither of the conclusions stated in clauses (i) and (ii) is correct in the case of such non-defense agency; or 
(iv)such non-defense agency is not compliant with defense procurement requirements to such an extent that the interests of the Department of Defense are at risk in procurements conducted by such non-defense agency. 
(2)Actions following certain determinationsIf the Inspectors General determine under paragraph (1) that a conclusion stated in clause (ii), (iii), or (iv) of subparagraph (B) of that paragraph is correct in the case of a covered non-defense agency, such Inspectors General shall, not later than June 15, 2008, jointly— 
(A)conduct a second review, as described in subparagraph (A) of that paragraph, regarding such non-defense agency’s procurement of property or services on behalf of the Department of Defense in fiscal year 2007; and 
(B)determine in writing whether such non-defense agency is or is not compliant with defense procurement requirements. 
(b)Compliance with defense procurement requirementsFor the purposes of this section, a covered non-defense agency is compliant with defense procurement requirements if such non-defense agency’s procurement policies, procedures, and internal controls applicable to the procurement of products and services on behalf of the Department of Defense, and the manner in which they are administered, are adequate to ensure such non-defense agency’s compliance with the requirements of laws and regulations that apply to procurements of property and services made directly by the Department of Defense. 
(c)Memoranda of understanding between Inspectors General 
(1)In generalNot later than 60 days after the date of the enactment of this Act, the Inspector General of the Department of Defense and the Inspector General of each covered non-defense agency shall enter into a memorandum of understanding with each other to carry out the reviews and make the determinations required by this section. 
(2)Scope of memorandaThe Inspector General of the Department of Defense and the Inspector General of a covered non-defense agency may by mutual agreement conduct separate reviews of the procurement of property and services on behalf of the Department of Defense that are conducted by separate business units, or under separate governmentwide acquisition contracts, of such non-defense agency. In any case where such separate reviews are conducted, the Inspectors General shall make separate determinations under paragraph (1) or (2) of subsection (a), as applicable, with respect to each such separate review. 
(d)Limitations on Procurements on Behalf of Department of Defense 
(1)Limitation during review periodAfter March 15, 2007, and before June 16, 2008, no official of the Department of Defense may, except as provided in subsection (e) or (f), order, purchase, or otherwise procure property or services in an amount in excess of $100,000 through a covered non-defense agency for which a determination described in clause (iii) or (iv) of paragraph (1)(B) of subsection (a) has been made under subsection (a). 
(2)Limitation after review periodAfter June 15, 2008, no official of the Department of Defense may, except as provided in subsection (e) or (f), order, purchase, or otherwise procure property or services in an amount in excess of $100,000 through a covered non-defense agency that, having been subject to review under this section, has not been determined under this section as being compliant with defense procurement requirements. 
(3)Limitation following failure to reach mouCommencing on the date that is 60 days after the date of the enactment of this Act, if a memorandum of understanding between the Inspector General of the Department of Defense and the Inspector General of a covered non-defense agency cannot be attained causing the review required by this section to not be performed, no official of the Department of Defense, except as provided in subsection (e) or (f), may order, purchase or otherwise procure property or services in an amount in excess of $100,000 through such non-defense agency. 
(e)Exception From Applicability of Limitations 
(1)ExceptionNo limitation applies under subsection (d) with respect to the procurement of property and services on behalf of the Department of Defense by a covered non-defense agency during any period that there is in effect a determination of the Under Secretary of Defense for Acquisition, Technology, and Logistics, made in writing, that it is necessary in the interest of the Department of Defense to continue to procure property and services through such non-defense agency. 
(2)Applicability of determinationA written determination with respect to a covered non-defense agency under paragraph (1) is in effect for the period, not in excess of one year, that the Under Secretary shall specify in the written determination. The Under Secretary may extend from time to time, for up to one year at a time, the period for which the written determination remains in effect. 
(f)Termination of applicability of limitationsSubsection (d) shall cease to apply to a covered non-defense agency on the date on which the Inspector General of the Department of Defense and the Inspector General of such non-defense agency jointly— 
(1)determine that such non-defense agency is compliant with defense procurement requirements; and 
(2)notify the Secretary of Defense of that determination. 
(g)Identification of procurements made during a particular fiscal yearFor the purposes of subsection (a), a procurement shall be treated as being made during a particular fiscal year to the extent that funds are obligated by the Department of Defense for that procurement in that fiscal year. 
(h)Resolution of disagreementsIf the Inspector General of the Department of Defense and the Inspector General of a covered non-defense agency are unable to agree on a joint determination under subsection (a) or (f), a determination by the Inspector General of the Department of Defense under such subsection shall be conclusive for the purposes of this section. 
(i)DefinitionsIn this section: 
(1)The term covered non-defense agency means each of the following: 
(A)The Department of Veterans Affairs. 
(B)The National Institutes of Health. 
(2)The term governmentwide acquisition contract, with respect to a covered non-defense agency, means a task or delivery order contract that— 
(A)is entered into by the non-defense agency; and 
(B)may be used as the contract under which property or services are procured for one or more other departments or agencies of the Federal Government. 
818.Determination of contract type for development programs 
(a)Repeal of superseded requirementsSection 807 of the National Defense Authorization Act, Fiscal Year 1989 (10 U.S.C. 2304 note) is repealed. 
(b)Modification of regulationsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall modify the regulations of the Department of Defense regarding the determination of contract type for development programs. 
(c)ElementsAs modified under subsection (b), the regulations shall require the Milestone Decision Authority for a major defense acquisition program to select the contract type for a development program at the time of a decision on Milestone B approval (or Key Decision Point B approval in the case of a space program) that is consistent with the level of program risk for the program. The Milestone Decision Authority may select— 
(1)a fixed-price type contract (including a fixed price incentive contract); or 
(2)a cost type contract. 
(d)Conditions with respect to authorization of cost type contractAs modified under subsection (b), the regulations shall provide that the Milestone Decision Authority may authorize the use of a cost type contract under subsection (c) for a development program only upon a written determination that— 
(1)the program is so complex and technically challenging that it would not be practicable to reduce program risk to a level that would permit the use of a fixed-price type contract; and 
(2)the complexity and technical challenge of the program is not the result of a failure to meet the requirements established in section 2366a of title 10, United States Code.  
(e)Justification for selection of contract typeAs modified under subsection (b), the regulations shall require the Milestone Decision Authority to document the basis for the contract type selected for a program. The documentation shall include an explanation of the level of program risk for the program and, if the Milestone Decision Authority determines that the level of program risk is high, the steps that have been taken to reduce program risk and reasons for proceeding with Milestone B approval despite the high level of program risk. 
819.Three-year extension of requirement for reports on commercial price trend analyses of the Department of DefenseSection 803(c)(4) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (10 U.S.C. 2306a note) is amended by striking 2006 and inserting 2009. 
820.Government performance of critical acquisition functions 
(a)GoalIt shall be the goal of the Department of Defense and each of the military departments to ensure that, within five years after the date of the enactment of this Act, for each major defense acquisition program and each major automated information system program, each of the following positions is performed by a properly qualified member of the Armed Forces or full-time employee of the Department of Defense: 
(1)Program manager. 
(2)Deputy program manager. 
(3)Chief engineer. 
(4)Systems engineer. 
(5)Cost estimator. 
(b)Plan of actionNot later than six months after the date of enactment of this Act, the Secretary of Defense shall develop and begin implementation of a plan of action for recruiting, training, and ensuring appropriate career development of military and civilian personnel to achieve the objective established in subsection (a). The plan of action required by this subsection shall include specific, measurable interim milestones. 
(c)ReportsNot later than one year after the date of the enactment of this Act and each year thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on the progress made by the Department of Defense and the military departments toward achieving the goal established in subsection (a). 
(d)DefinitionsIn this section: 
(1)The term major defense acquisition program has the meaning given such term in section 2430(a) of title 10, United States Code. 
(2)The term major automated information system program has the meaning given such term in section 2445a(a) of title 10, United States Code (as added by section 816 of this Act). 
CAmendments to General Contracting Authorities, Procedures, and Limitations 
831.One-year extension of special temporary contract closeout authoritySection 804(d) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1542) is amended by striking September 30, 2006 and inserting September 30, 2007. 
832.Limitation on contracts for the acquisition of certain services 
(a)LimitationExcept as provided in subsection (b), the Secretary of Defense may not enter into a service contract to acquire a military flight simulator. 
(b)WaiverThe Secretary of Defense may waive subsection (a) with respect to a contract if the Secretary— 
(1)determines that a waiver is necessary for national security purposes; and 
(2)provides to the congressional defense committees an economic analysis as described in subsection (c) at least 30 days before the waiver takes effect. 
(c)Economic analysisThe economic analysis provided under subsection (b) shall include, at a minimum, the following: 
(1)A clear explanation of the need for the contract. 
(2)An examination of at least two alternatives for fulfilling the requirements that the contract is meant to fulfill, including the following with respect to each alternative: 
(A)A rationale for including the alternative. 
(B)A cost estimate of the alternative and an analysis of the quality of each cost estimate. 
(C)A discussion of the benefits to be realized from the alternative. 
(D)A best value determination of each alternative and a detailed explanation of the life-cycle cost calculations used in the determination. 
(d)DefinitionsIn this section: 
(1)The term military flight simulator means any major system to simulate the form, fit, and function of a military aircraft that has no commonly available commercial variant. 
(2)The term service contract means any contract entered into by the Department of Defense the principal purpose of which is to furnish services in the United States through the use of service employees. 
(3)The term service employees has the meaning provided in section 8(b) of the Service Contract Act of 1965 (41 U.S.C. 357(b)). 
833.Use of Federal supply schedules by State and local governments for goods and services for recovery from natural disasters, terrorism, or nuclear, biological, chemical, or radiological attack 
(a)Authority To Use Supply Schedules for Certain Goods and ServicesSection 502 of title 40, United States Code, is amended by adding at the end the following new subsection: 
 
(d) Use of supply schedules for certain goods and services 
(1)In generalThe Administrator may provide for the use by State or local governments of Federal supply schedules of the General Services Administration for goods or services that are to be used to facilitate recovery from a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) or to facilitate recovery from terrorism or nuclear, biological, chemical, or radiological attack. 
(2)Determination by Secretary of Homeland SecurityThe Secretary of Homeland Security shall determine which goods and services qualify as goods and services described in paragraph (1) before the Administrator provides for the use of the Federal supply schedule relating to such goods and services. 
(3)Voluntary useIn the case of the use by a State or local government of a Federal supply schedule pursuant to paragraph (1), participation by a firm that sells to the Federal Government through the supply schedule shall be voluntary with respect to a sale to the State or local government through such supply schedule. 
(4)DefinitionsThe definitions in subsection (c)(3) shall apply for purposes of this subsection.. 
(b)ProceduresNot later than 30 days after the date of the enactment of this Act, the Administrator of General Services shall establish procedures to implement subsection (d) of section 502 of title 40, United States Code (as added by subsection (a)). 
834.Waivers to extend task order contracts for advisory and assistance services 
(a)Defense contracts 
(1)Waiver authorityThe head of an agency may issue a waiver to extend a task order contract entered into under section 2304b of title 10, United States Code, for a period not exceeding 10 years, through five one-year options, if the head of the agency determines in writing— 
(A)that the contract provides engineering or technical services of such a unique and substantial technical nature that award of a new contract would be harmful to the continuity of the program for which the services are performed;  
(B)that award of a new contract would create a large disruption in services provided to the Department of Defense; and 
(C)that the Department of Defense would, through award of a new contract, endure program risk during critical program stages due to loss of program corporate knowledge of ongoing program activities. 
(2)Delegation The authority of the head of an agency under paragraph (1) may be delegated only to the senior procurement executive of the agency. 
(3)ReportNot later than April 1, 2007, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on advisory and assistance services. The report shall include the following information: 
(A)The methods used by the Department of Defense to identify a contract as an advisory and assistance services contract, as defined in section 2304b of title 10, United States Code. 
(B)The number of such contracts awarded by the Department during the five-year period preceding the date of the enactment of this Act. 
(C)The average annual expenditures by the Department for such contracts. 
(D)The average length of such contracts. 
(E)The number of such contracts recompeted and awarded to the previous award winner. 
(4)Prohibition on use of authority by Department of Defense if report not submittedThe head of an agency may not issue a waiver under paragraph (1) if the report required by paragraph (3) is not submitted by the date set forth in that paragraph.  
(b)Civilian agency contracts 
(1)Waiver authorityThe head of an executive agency may issue a waiver to extend a task order contract entered into under section 303I of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253i) for a period not exceeding 10 years, through five one-year options, if the head of the agency determines in writing— 
(A)that the contract provides engineering or technical services of such a unique and substantial technical nature that award of a new contract would be harmful to the continuity of the program for which the services are performed; 
(B)that award of a new contract would create a large disruption in services provided to the executive agency; and 
(C) that the executive agency would, through award of a new contract, endure program risk during critical program stages due to loss of program corporate knowledge of ongoing program activities. 
(2)Delegation The authority of the head of an executive agency under paragraph (1) may be delegated only to the Chief Acquisition Officer of the agency (or the senior procurement executive in the case of an agency for which a Chief Acquisition Officer has not been appointed or designated under section 16(a) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(a))). 
(3)ReportNot later than April 1, 2007, the Administrator for Federal Procurement Policy shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Government Reform of the House of Representatives a report on advisory and assistance services. The report shall include the following information: 
(A)The methods used by executive agencies to identify a contract as an advisory and assistance services contract, as defined in section 303I(i) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253i(i)). 
(B)The number of such contracts awarded by each executive agency during the five-year period preceding the date of the enactment of this Act. 
(C)The average annual expenditures by each executive agency for such contracts. 
(D)The average length of such contracts. 
(E)The number of such contracts recompeted and awarded to the previous award winner. 
(4)Prohibition on use of authority by executive agencies if report not submittedThe head of an executive agency may not issue a waiver under paragraph (1) if the report required by paragraph (3) is not submitted by the date set forth in that paragraph.  
(c)Termination of authorityA waiver may not be issued under this section after December 31, 2011. 
(d)Comptroller General review 
(1)Report requirementNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the committees described in paragraph (3) a report on the use of advisory and assistance services contracts by the Federal Government. 
(2)Defense and civilian agency contracts coveredThe report shall cover both of the following: 
(A)Advisory and assistance services contracts as defined in section 2304b of title 10, United States Code. 
(B)Advisory and assistance services contracts as defined in section 303I(i) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253i(i)).  
(3)Matters coveredThe report shall address the following issues: 
(A)The extent to which executive agencies and elements of the Department of Defense require advisory and assistance services for periods of greater than five years. 
(B)The extent to which such advisory and assistance services are provided by the same contractors under recurring contracts. 
(C)The rationale for contracting for advisory and assistance services that will be needed on a continuing basis, rather than performing the services inside the Federal Government. 
(D)The contract types and oversight mechanisms used by the Federal Government in contracts for advisory and assistance services and the extent to which such contract types and oversight mechanisms are adequate to protect the interests of the Government and taxpayers. 
(E)The actions taken by the Federal Government to prevent organizational conflicts of interest and improper personal services contracts in its contracts for advisory and assistance services. 
(4)CommitteesThe committees described in this paragraph are the following: 
(A)The Committees on Armed Services and on Homeland Security and Governmental Affairs of the Senate. 
(B)The Committees on Armed Services and on Government Reform of the House of Representatives. 
DUnited States Defense Industrial Base Provisions 
841.Assessment and annual report of United States defense industrial base capabilities and acquisitions of articles, materials, and supplies manufactured outside the United StatesSection 812 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1542) is amended— 
(1)by amending the heading to read as follows: 
 
812.Assessment and annual report of United States defense industrial base capabilities and acquisitions of articles, materials, and supplies manufactured outside the United States; 
(2)by adding at the end of subsection (c)(2)(A) the following new clauses: 
 
(v)The dollar value of any articles, materials, or supplies purchased that were manufactured outside of the United States. 
(vi)An itemized list of all waivers granted with respect to such articles, materials, or supplies under the Buy American Act (41 U.S.C. 10a et seq.). 
(vii)A summary of— 
(I)the total procurement funds expended on articles, materials, and supplies manufactured inside the United States; and 
(II)the total procurement funds expended on articles, materials, and supplies manufactured outside the United States.; and 
(3)by adding at the end the following new subsections: 
 
(d)Public availabilityThe Secretary of Defense shall make the report submitted under subsection (c) publicly available to the maximum extent practicable. 
(e)ApplicabilityThis section shall not apply to acquisitions made by an agency, or component thereof, that is an element of the intelligence community as set forth in or designated under section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)).. 
842.Protection of strategic materials critical to national security 
(a)Requirement to buy from American sources 
(1)In generalSubchapter V of chapter 148 of title 10, United States Code, is amended by inserting after section 2533a the following new section: 
 
2533b.Requirement to buy strategic materials critical to national security from American sources; exceptions 
(a)RequirementExcept as provided in subsections (b) through (j), funds appropriated or otherwise available to the Department of Defense may not be used for procurement of— 
(1)the following types of end items, or components thereof, containing a specialty metal not melted or produced in the United States: aircraft, missile and space systems, ships, tank and automotive items, weapon systems, or ammunition; or 
(2)a specialty metal that is not melted or produced in the United States and that is to be purchased directly by the Department of Defense or a prime contractor of the Department.  
(b)Availability exception 
(1)Subsection (a) does not apply to the extent that the Secretary of Defense or the Secretary of the military department concerned determines that compliant specialty metal of satisfactory quality and sufficient quantity, and in the required form, cannot be procured as and when needed. For purposes of the preceding sentence, the term compliant specialty metal means specialty metal melted or produced in the United States. 
(2)This subsection applies to prime contracts and subcontracts at any tier under such contracts. 
(c)Exception for certain procurementsSubsection (a) does not apply to the following: 
(1)Procurements outside the United States in support of combat operations or in support of contingency operations. 
(2)Procurements for which the use of procedures other than competitive procedures has been approved on the basis of section 2304(c)(2) of this title, relating to unusual and compelling urgency of need. 
(d)Exception relating to agreements with foreign governmentsSubsection (a)(1) does not preclude the procurement of a specialty metal if— 
(1)the procurement is necessary— 
(A)to comply with agreements with foreign governments requiring the United States to purchase supplies from foreign sources for the purposes of offsetting sales made by the United States Government or United States firms under approved programs serving defense requirements; or 
(B)in furtherance of agreements with foreign governments in which both such governments agree to remove barriers to purchases of supplies produced in the other country or services performed by sources of the other country; and 
(2)any such agreement with a foreign government complies, where applicable, with the requirements of section 36 of the Arms Export Control Act (22 U.S.C. 2776) and with section 2457 of this title. 
(e)Exception for commissaries, exchanges, and other nonappropriated fund instrumentalitiesSubsection (a) does not apply to items purchased for resale purposes in commissaries, exchanges, and nonappropriated fund instrumentalities operated by the Department of Defense. 
(f)Exception for small purchasesSubsection (a) does not apply to procurements in amounts not greater than the simplified acquisition threshold referred to in section 2304(g) of this title. 
(g)Exception for purchases of electronic componentsSubsection (a) does not apply to procurements of commercially available electronic components whose specialty metal content is de minimis in value compared to the overall value of the lowest level electronic component produced that contains such specialty metal. 
(h)Applicability to procurements of commercial itemsThis section applies to procurements of commercial items notwithstanding section 34 of the Office of Federal Procurement Policy Act (41 U.S.C. 430). 
(i)Specialty metal definedIn this section, the term specialty metal means any of the following: 
(1)Steel— 
(A)with a maximum alloy content exceeding one or more of the following limits: manganese, 1.65 percent; silicon, 0.60 percent; or copper, 0.60 percent; or 
(B)containing more than 0.25 percent of any of the following elements: aluminum, chromium, cobalt, columbium, molybdenum, nickel, titanium, tungsten, or vanadium. 
(2)Metal alloys consisting of nickel, iron-nickel, and cobalt base alloys containing a total of other alloying metals (except iron) in excess of 10 percent. 
(3)Titanium and titanium alloys. 
(4)Zirconium and zirconium base alloys. 
(j)Additional definitionsIn this section: 
(1)The term United States includes possessions of the United States. 
(2)The term component has the meaning provided in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403).. 
(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item: 
 
 
2533b. Requirement to buy strategic materials critical to national security from American sources; exceptions.. 
(3)Conforming amendmentsSection 2533a of title 10, United States Code, is amended— 
(A)by striking paragraph (2) of subsection (b) and redesignating paragraph (3) of such subsection as paragraph (2); 
(B)in subsection (c), by striking or specialty metals (including stainless steel flatware); and 
(C)in subsection (e)— 
(i)by striking Specialty Metals and in the heading; and 
(ii)by striking specialty metals or. 
(4)Effective dates 
(A)Section 2533b of title 10, United States Code, as added by paragraph (1), shall apply with respect to contracts entered into after the date occurring 30 days after the date of the enactment of this Act. 
(B)The amendments made by paragraph (3) shall take effect on the date occurring 30 days after the date of the enactment of this Act. 
(b)One-time waiver of specialty metals domestic source requirement 
(1)AuthorityThe Secretary of Defense or the Secretary of a military department may accept specialty metals if such metals were incorporated into items produced, manufactured, or assembled in the United States before the date of the enactment of this Act with respect to which the contracting officer for the contract determines that the contractor is not in compliance with section 2533b of title 10, United States Code (as added by subsection (a)(1)), if— 
(A)the contracting officer for the contract determines in writing that— 
(i)it would not be practical or economical to remove or replace the specialty metals incorporated in such items or to substitute items containing compliant materials; 
(ii)the prime contractor and subcontractor responsible for providing items containing non-compliant materials have in place an effective plan to ensure compliance with section 2533b of title 10, United States Code (as so added), with regard to items containing specialty metals if such metals were incorporated into items produced, manufactured, or assembled in the United States after the date of the enactment of this Act; and 
(iii)the non-compliance is not knowing or willful; and 
(B)the Under Secretary of Defense for Acquisition, Technology, and Logistics or the service acquisition executive of the military department concerned approves the determination. 
(2)NoticeNot later than 15 days after a contracting officer makes a determination under paragraph (1)(A) with respect to a contract, the contracting officer shall post a notice on FedBizOpps.gov that a waiver has been granted for the contract under this subsection.  
(3)DefinitionIn this subsection, the term FedBizOpps.gov means the website maintained by the General Services Administration known as FedBizOpps.gov (or any successor site). 
(4)Termination of authorityA contracting officer may exercise the authority under this subsection only with respect to the delivery of items the final acceptance of which takes place after the date of the enactment of this Act and before September 30, 2010. 
843.Strategic Materials Protection Board 
(a)In generalChapter 7 of title 10, United States Code, is amended by adding at the end the following new section: 
 
187.Strategic Materials Protection Board 
(a)Establishment 
(1)The Secretary of Defense shall establish a Strategic Materials Protection Board. 
(2)The Board shall be composed of representatives of the following: 
(A)The Secretary of Defense, who shall be the chairman of the Board. 
(B)The Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(C)The Under Secretary of Defense for Intelligence. 
(D)The Secretary of the Army. 
(E)The Secretary of the Navy. 
(F)The Secretary of the Air Force. 
(b)DutiesIn addition to other matters assigned to it by the Secretary of Defense, the Board shall— 
(1)determine the need to provide a long term domestic supply of materials designated as critical to national security to ensure that national defense needs are met; 
(2)analyze the risk associated with each material designated as critical to national security and the effect on national defense that the nonavailability of such material from a domestic source would have; 
(3)recommend a strategy to the President to ensure the domestic availability of materials designated as critical to national security; 
(4)recommend such other strategies to the President as the Board considers appropriate to strengthen the industrial base with respect to materials critical to national security; and 
(5)publish not less frequently than once every two years in the Federal Register recommendations regarding materials critical to national security, including a list of specialty metals, if any, recommended for addition to, or removal from, the definition of specialty metal for purposes of section 2533b of this title. 
(c)MeetingsThe Board shall meet as determined necessary by the Secretary of Defense but not less frequently than once every two years to make recommendations regarding materials critical to national security as described in subsection (b)(5). 
(d)ReportsAfter each meeting of the Board, the Board shall prepare and submit to Congress a report containing the results of the meeting and such recommendations as the Board determines appropriate.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
187. Strategic Materials Protection Board.. 
(c)First meeting of boardThe first meeting of the Strategic Materials Protection Board, established by section 187 of title 10, United States Code (as added by subsection (a)) shall be not later than 180 days after the date of the enactment of this Act. 
EOther Matters 
851.Report on former Department of Defense officials employed by contractors of the Department of Defense 
(a)Report requiredNot later than December 1, 2007, the Comptroller General shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the employment of former officials of the Department of Defense by major defense contractors during the most recent calendar year for which, in the judgment of the Comptroller General, data are reasonably available. The report shall assess the extent to which former officials of the Department of Defense who served in acquisition-related positions were provided compensation by major defense contractors during such calendar year. 
(b)Objectives of reportThe objectives of the report required by subsection (a) shall be to determine the effectiveness of existing statutes and regulations governing the employment of former Department of Defense officials by defense contractors, including section 207 of title 18, United States Code, and section 27 of the Office of Federal Procurement Policy Act (41 U.S.C. 423). At a minimum, the report shall assess the extent to which such former officials who receive compensation from defense contractors have been assigned by those contractors to work on— 
(1)Department of Defense contracts or programs for which such former officials personally had program oversight responsibility or decision-making authority when they served in the Department of Defense; or 
(2)Department of Defense contracts or programs which are the responsibility of the agency, office, or command in which such former officials served in the Department of Defense. 
(c)Confidentiality requirementThe report required by subsection (a) shall not include the names of specific former Department of Defense officials who receive compensation from defense contractors or information from which such individuals could be identified. 
(d)Access to informationIn accordance with the contract clause required pursuant to section 2313(c) of title 10, United States Code, a major defense contractor shall provide the Comptroller General access to information requested by the Comptroller General for the purpose of this review regarding former officials of the Department of Defense who have received compensation from the contractor during the relevant calendar year. 
(e)DefinitionsIn this section: 
(1)Major defense contractorThe term major defense contractor includes any company that received more than $500,000,000 in contract awards from the Department of Defense in fiscal year 2005. 
(2)Former Department of Defense officialThe term former Department of Defense official means either of the following: 
(A)A former Department of Defense employee. 
(B)A former or retired member of the Armed Forces. 
852.Report and regulations on excessive pass-through charges 
(a)Comptroller General report on excessive pass-through charges 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall issue a report on pass-through charges on contracts or subcontracts (or task or delivery orders) that are entered into for or on behalf of the Department of Defense. 
(2)Matters coveredThe report issued under this subsection— 
(A)shall assess the extent to which the Department of Defense has paid excessive pass-through charges to contractors who provided little or no value to the performance of the contract; 
(B)shall assess the extent to which the Department has been particularly vulnerable to excessive pass-through charges on any specific category of contracts or by any specific category of contractors (including any category of small business); and 
(C)shall determine the extent to which any prohibition on excessive pass-through charges would be inconsistent with existing commercial practices for any specific category of contracts or have an unjustified adverse effect on any specific category of contractors (including any category of small business). 
(b)Regulations required 
(1)In generalNot later than May 1, 2007, the Secretary of Defense shall prescribe regulations to ensure that pass-through charges on contracts or subcontracts (or task or delivery orders) that are entered into for or on behalf of the Department of Defense are not excessive in relation to the cost of work performed by the relevant contractor or subcontractor. 
(2)Scope of regulationsThe regulations prescribed under this subsection— 
(A)shall not apply to any firm, fixed-price contract or subcontract (or task or delivery order) that is— 
(i)awarded on the basis of adequate price competition; or 
(ii)for the acquisition of a commercial item, as defined in section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)); and 
(B)may include such additional exceptions as the Secretary determines to be necessary in the interest of the national defense. 
(3)DefinitionIn this section, the term excessive pass-through charge, with respect to a contractor or subcontractor that adds no, or negligible, value to a contract or subcontract, means a charge to the Government by the contractor or subcontractor that is for overhead or profit on work performed by a lower-tier contractor or subcontractor (other than charges for the direct costs of managing lower-tier contracts and subcontracts and overhead and profit based on such direct costs). 
(4)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the steps taken to implement the requirements of this subsection, including— 
(A)any standards for determining when no, or negligible, value has been added to a contract by a contractor or subcontractor; 
(B)any procedures established for preventing excessive pass-through charges; and 
(C)any exceptions determined by the Secretary to be necessary in the interest of the national defense. 
(5)Effective DateThe regulations prescribed under this subsection shall apply to contracts awarded for or on behalf of the Department of Defense on or after May 1, 2007. 
853. Program manager empowerment and accountability 
(a)StrategyThe Secretary of Defense shall develop a comprehensive strategy for enhancing the role of Department of Defense program managers in developing and carrying out defense acquisition programs. 
(b)Matters to be addressedThe strategy required by this section shall address, at a minimum— 
(1)enhanced training and educational opportunities for program managers; 
(2)increased emphasis on the mentoring of current and future program managers by experienced senior executives and program managers within the Department; 
(3)improved career paths and career opportunities for program managers; 
(4)additional incentives for the recruitment and retention of highly qualified individuals to serve as program managers; 
(5)improved resources and support (including systems engineering expertise, cost estimating expertise, and software development expertise) for program managers; 
(6)improved means of collecting and disseminating best practices and lessons learned to enhance program management throughout the Department; 
(7)common templates and tools to support improved data gathering and analysis for program management and oversight purposes; 
(8)increased accountability of program managers for the results of defense acquisition programs; and 
(9)enhanced monetary and nonmonetary awards for successful accomplishment of program objectives by program managers. 
(c)Guidance on tenure and accountability of program managers before milestone bNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall revise Department of Defense guidance for major defense acquisition programs to address the qualifications, resources, responsibilities, tenure, and accountability of program managers for the program development period (before Milestone B approval (or Key Decision Point B approval in the case of a space program)). 
(d)Guidance on tenure and accountability of program managers after milestone bNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall revise Department of Defense guidance for major defense acquisition programs to address the qualifications, resources, responsibilities, tenure and accountability of program managers for the program execution period (from Milestone B approval (or Key Decision Point B approval in the case of a space program) until the delivery of the first production units of a program). The guidance issued pursuant to this subsection shall address, at a minimum— 
(1)the need for a performance agreement between a program manager and the milestone decision authority for the program, setting forth expected parameters for cost, schedule, and performance, and appropriate commitments by the program manager and the milestone decision authority to ensure that such parameters are met; 
(2)authorities available to the program manager, including, to the extent appropriate, the authority to object to the addition of new program requirements that would be inconsistent with the parameters established at Milestone B (or Key Decision Point B in the case of a space program) and reflected in the performance agreement; and 
(3)the extent to which a program manager for such period should continue in the position without interruption until the delivery of the first production units of the program. 
(e)Reports 
(1)Report by Secretary of DefenseNot later than 270 days after the date of enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the strategy developed pursuant to subsection (a) and the guidance issued pursuant to subsections (b) and (c). 
(2)Report by Comptroller GeneralNot later than one year after the date of enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report on the actions taken by the Secretary of Defense to implement the requirements of this section. 
854.Joint policies on requirements definition, contingency program management, and contingency contracting 
(a)In general 
(1)Joint policy requirementChapter 137 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2333. Joint policies on requirements definition, contingency program management, and contingency contracting 
(a)Joint policy requirementThe Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, shall develop joint policies for requirements definition, contingency program management, and contingency contracting during combat operations and post-conflict operations. 
(b)Requirements definition matters coveredThe joint policy for requirements definition required by subsection (a) shall, at a minimum, provide for the following: 
(1)The assignment of a senior commissioned officer or civilian member of the senior executive service, with appropriate experience and qualifications related to the definition of requirements to be satisfied through acquisition contracts (such as for delivery of products or services, performance of work, or accomplishment of a project), to act as head of requirements definition and coordination during combat operations, post-conflict operations, and contingency operations, if required, including leading a requirements review board involving all organizations concerned. 
(2)An organizational approach to requirements definition and coordination during combat operations, post-conflict operations, and contingency operations that is designed to ensure that requirements are defined in a way that effectively implements United States Government and Department of Defense objectives, policies, and decisions regarding the allocation of resources, coordination of interagency efforts in the theater of operations, and alignment of requirements with the proper use of funds. 
(c)Contingency program management matters coveredThe joint policy for contingency program management required by subsection (a) shall, at a minimum, provide for the following: 
(1)The assignment of a senior commissioned officer or civilian member of the senior executive service, with appropriate program management experience and qualifications, to act as head of program management during combat operations, post-conflict operations, and contingency operations, including stabilization and reconstruction operations involving multiple United States Government agencies and international organizations, if required. 
(2)A preplanned organizational approach to program management during combat operations, post-conflict operations, and contingency operations that is designed to ensure that the Department of Defense is prepared to conduct such program management. 
(3)Identification of a deployable cadre of experts, with the appropriate tools and authority, and trained in processes under paragraph (6). 
(4)Utilization of the hiring and appointment authorities necessary for the rapid deployment of personnel to ensure the availability of key personnel for sufficient lengths of time to provide for continuing program and project management. 
(5)A requirement to provide training (including training under a program to be created by the Defense Acquisition University) to program management personnel in— 
(A)the use of laws, regulations, policies, and directives related to program management in combat or contingency environments; 
(B)the integration of cost, schedule, and performance objectives into practical acquisition strategies aligned with available resources and subject to effective oversight; and 
(C)procedures of the Department of Defense related to funding mechanisms and contingency contract management. 
(6)Appropriate steps to ensure that training is maintained for such personnel even when they are not deployed in a contingency operation. 
(7)Such steps as may be needed to ensure jointness and cross-service coordination in the area of program management during contingency operations. 
(d)Contingency contracting matters covered 
(1)The joint policy for contingency contracting required by subsection (a) shall, at a minimum, provide for the following: 
(A)The designation of a senior commissioned officer or civilian member of the senior executive service in each military department with the responsibility for administering the policy. 
(B)The assignment of a senior commissioned officer with appropriate acquisition experience and qualifications to act as head of contingency contracting during combat operations, post-conflict operations, and contingency operations, who shall report directly to the commander of the combatant command in whose area of responsibility the operations occur. 
(C)A sourcing approach to contingency contracting that is designed to ensure that each military department is prepared to conduct contingency contracting during combat operations, post-conflict operations, and contingency operations, including stabilization and reconstruction operations involving interagency organizations, if required. 
(D)A requirement to provide training (including training under a program to be created by the Defense Acquisition University) to contingency contracting personnel in— 
(i)the use of law, regulations, policies, and directives related to contingency contracting operations; 
(ii)the appropriate use of rapid acquisition methods, including the use of exceptions to competition requirements under section 2304 of this title, sealed bidding, letter contracts, indefinite delivery indefinite quantity task orders, set asides under section 8(a) of the Small Business Act (15 U.S.C. 637(a)), undefinitized contract actions, and other tools available to expedite the delivery of goods and services during combat operations or post-conflict operations; 
(iii)the appropriate use of rapid acquisition authority, commanders’ emergency response program funds, and other tools unique to contingency contracting; and 
(iv)instruction on the necessity for the prompt transition from the use of rapid acquisition authority to the use of full and open competition and other methods of contracting that maximize transparency in the acquisition process. 
(E)Appropriate steps to ensure that training is maintained for such personnel even when they are not deployed in a contingency operation. 
(F)Such steps as may be needed to ensure jointness and cross-service coordination in the area of contingency contracting. 
(2)To the extent practicable, the joint policy for contingency contracting required by subsection (a) should be taken into account in the development of interagency plans for stabilization and reconstruction operations, consistent with the report submitted by the President under section 1035 of this Act on interagency operating procedures for the planning and conduct of stabilization and reconstruction operations. 
(e)DefinitionsIn this section: 
(1)Contingency contracting personnelThe term contingency contracting personnel means members of the armed forces and civilian employees of the Department of Defense who are members of the defense acquisition workforce and, as part of their duties, are assigned to provide support to contingency operations (whether deployed or not). 
(2)Contingency contractingThe term contingency contracting means all stages of the process of acquiring property or services by the Department of Defense during a contingency operation. 
(3)Contingency operationThe term contingency operation has the meaning provided in section 101(13) of this title. 
(4)Acquisition support agenciesThe term acquisition support agencies means Defense Agencies and Department of Defense Field Activities that carry out and provide support for acquisition-related activities. 
(5)Contingency program managementThe term contingency program management means the process of planning, organizing, staffing, controlling, and leading the combined efforts of participating civilian and military personnel and organizations for the management of a specific defense acquisition program or programs during combat operations, post-conflict operations, and contingency operations. 
(6)Requirements definitionThe term requirements definition means the process of translating policy objectives and mission needs into specific requirements, the description of which will be the basis for awarding acquisition contracts for projects to be accomplished, work to be performed, or products to be delivered.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2333. Joint policies on requirements definition, contingency contracting, and program management.. 
(b)Deadline for development of joint policiesThe Secretary of Defense shall develop the joint policies required under section 2333 of title 10, United States Code, as added by subsection (a), not later than 18 months after the date of enactment of this Act. 
(c)Reports 
(1)Interim report 
(A)RequirementNot later than 365 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives an interim report on requirements definition, contingency contracting, and program management. 
(B)Matters coveredThe report shall include discussions of the following: 
(i)Progress in the development of the joint policies under section 2333 of title 10, United States Code. 
(ii)The ability of the Armed Forces to support requirements definition, contingency contracting, and program management. 
(iii)The ability of commanders of combatant commands to request requirements definition, contingency contracting, or program management support, and the ability of the military departments and the acquisition support agencies to respond to such requests and provide such support, including the availability of rapid acquisition personnel for such support. 
(iv)The ability of the current civilian and military acquisition workforce to deploy to combat theaters of operations and to conduct requirements definition, contingency contracting, or program management activities during combat and during post-conflict, reconstruction, or other contingency operations. 
(v)The effect of different periods of deployment on continuity in the acquisition process. 
(2)Final reportNot later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall submit to the committees referred to in paragraph (1)(A) a final report on requirements definition, contingency contracting, and program management, containing a discussion of the implementation of the joint policies developed under section 2333 of title 10, United States Code (as so added), including updated discussions of the matters covered in the interim report. In addition, the report should include a discussion of the actions taken to ensure that the joint policies will be adequately resourced at the time of execution. 
855.Clarification of authority to carry out certain prototype projectsSection 845(a) of the National Defense Authorization Act for Fiscal Year 1994 (10 U.S.C. 2371 note) is amended— 
(1)in paragraph (2)(A), by inserting or, for the Defense Advanced Projects Agency or the Missile Defense Agency, the director of the agency after (41 U.S.C. 414(c)); and 
(2)in paragraph (3), by inserting or director of the Defense Advanced Projects Agency or Missile Defense Agency after executive. 
856.Contracting with employers of persons with disabilities 
(a)Inapplicability of certain laws 
(1)Inapplicability of the randolph-sheppard act to contracts and subcontracts for military dining facility support services covered by javits-wagner-o’day actThe Randolph-Sheppard Act (20 U.S.C. 107 et seq.) does not apply to full food services, mess attendant services, or services supporting the operation of a military dining facility that, as of the date of the enactment of this Act, were services on the procurement list established under section 2 of the Javits-Wagner-O’Day Act (41 U.S.C. 47). 
(2)Inapplicability of the javits-wagner-o’day act to contracts for the operation of a military dining facility 
(A)The Javits-Wagner-O’Day Act (41 U.S.C. 46 et seq.) does not apply at the prime contract level to any contract entered into by the Department of Defense as of the date of the enactment of this Act with a State licensing agency under the Randolph-Sheppard Act (20 U.S.C. 107 et seq.) for the operation of a military dining facility. 
(B)The Javits-Wagner-O’Day Act shall apply to any subcontract entered into by a Department of Defense contractor for full food services, mess attendant services, and other services supporting the operation of a military dining facility. 
(3)Repeal of superseded lawSubsections (a) and (b) of section 853 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2021) are repealed. 
(b)Review and report by Comptroller General of Randolph-Sheppard and Javits-Wagner-O’Day contracts 
(1)In generalThe Comptroller General shall conduct a review of a representative sample of food service contracts described in paragraph (2) and determine in writing the following: 
(A)Differences in operational procedures and administration of contracts awarded by the Department of Defense under the Randolph-Sheppard Act (20 U.S.C. 107 et seq.) and the Javits-Wagner-O’Day Act (41 U.S.C. 46 et seq.) on a State-by-State basis with regard to the relationship between State licensing agencies and blind vendors. 
(B)Differences in competition, source selection, and management processes and procedures for contracts awarded by the Department under the Randolph-Sheppard Act and the Javits-Wagner-O’Day Act, including a review of the average total cost of contract awards and compensation packages to all beneficiaries. 
(C)Precise methods used to determine whether a price is fair and reasonable under contracts awarded by the Department under the Randolph-Sheppard Act and the Javits-Wagner-O’Day Act, as required under the Federal Acquisition Regulation and the Defense Federal Acquisition Regulation Supplement. 
(2)Contracts coveredFor purposes of the review under paragraph (1), a food service contract described in this paragraph is a contract— 
(A) for full food services, mess attendant services, or services supporting the operation of all or any part of a military dining facility; 
(B)that was awarded under either the Randolph-Sheppard Act or the Javits-Wagner-O’Day Act; and  
(C)that is in effect on the date of the enactment of this Act. 
(3)ReportNot later than March 1, 2007, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the review conducted under this subsection, with such findings and recommendations as the Comptroller General considers appropriate. 
(c)Requirements for Inspectors General of Department of Defense and Department of Education 
(1)Review of management proceduresNot later than March 1, 2007, the Inspector General of the Department of Defense and the Inspector General of the Department of Education shall jointly review the management procedures under both the Randolph-Sheppard Act (20 U.S.C. 107 et seq.) and the Javits-Wagner-O’Day Act (41 U.S.C. 46 et seq.). In carrying out this paragraph, the Inspectors General shall each have access to the following: 
(A)Memoranda on program management and the basis for contract award under the programs. 
(B)Guidance sent to State agencies on administration of the programs. 
(C)Names of participating vendors, as well as qualifying experience and educational background of such vendors. 
(2)Memorandum of understanding between inspectors generalNot later than 60 days after the date of the enactment of this Act, the Inspector General of the Department of Defense and the Inspector General of the Department of Education shall enter into a memorandum of understanding with each other to carry out paragraph (1). 
(3)ReportNot later than one year after the date of enactment of this Act, the Inspector General of the Department of Defense and the Inspector General of the Department of Education shall jointly submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the review required by paragraph (1). The report shall include— 
(A)findings of the Inspectors General regarding the management procedures reviewed; and 
(B)such other information and recommendations as the Inspectors General consider appropriate. 
(d)DefinitionsIn this section: 
(1)The term State licensing agency means any agency designated by the Secretary of Education under section 2(a)(5) of the Randolph-Sheppard Act (20 U.S.C. 107a(a)(5)). 
(2)The term military dining facility means a facility owned, operated, leased, or wholly controlled by the Department of Defense and used to provide dining services to members of the Armed Forces, including a cafeteria, military mess hall, military troop dining facility, or any similar dining facility operated for the purpose of providing meals to members of the Armed Forces. 
857.Enhanced access for small business Section 9(a) of the Contract Disputes Act of 1978 (41 U.S.C. 608) is amended by striking the period at the end of the first sentence and inserting the following: or, in the case of a small business concern (as defined in the Small Business Act and regulations under that Act), $150,000 or less.. 
858.Procurement goal for Hispanic-serving institutionsSection 2323 of title 10, United States Code, is amended— 
(1)in subsection (a)(1)— 
(A)by striking and at the end of subparagraph (B); 
(B)by striking the period at the end of subparagraph (C) and inserting ; and; and 
(C)by adding at the end the following new subparagraph: 
 
(D)Hispanic-serving institutions (as defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)).; 
(2)in subsection (a)(2)— 
(A)by inserting after historically Black colleges and universities the following: , Hispanic-serving institutions,; and 
(B)by inserting after such colleges and universities the following: and institutions; 
(3)in subsection (c)(1), by inserting after historically Black colleges and universities the following: , Hispanic-serving institutions,; and 
(4)in subsection (c)(3), by inserting after historically Black colleges and universities the following: , to Hispanic-serving institutions,. 
IXDepartment of Defense Organization and Management 
 
Subtitle A—Department of Defense Management 
Sec. 901. Increase in authorized number of Assistant Secretaries of Defense. 
Sec. 902. Modifications to the Combatant Commander Initiative Fund. 
Sec. 903. Addition to membership of specified council. 
Sec. 904. Consolidation and standardization of authorities relating to Department of Defense Regional Centers for Security Studies. 
Sec. 905. Oversight by Office of Under Secretary of Defense for Acquisition, Technology, and Logistics of exercise of acquisition authority by combatant commanders and heads of Defense Agencies. 
Sec. 906. Standardization of statutory references to national security system within laws applicable to Department of Defense. 
Sec. 907. Correction of reference to predecessor of Defense Information Systems Agency. 
Subtitle B—Space Activities 
Sec. 911. Designation of successor organizations for the disestablished Interagency Global Positioning Executive Board. 
Sec. 912.  Extension of authority for pilot program for provision of space surveillance network services to non-United States Government entities. 
Sec. 913. Operationally responsive space. 
Sec. 914. Independent review and assessment of Department of Defense organization and management for national security in space. 
Subtitle C—Chemical Demilitarization Program 
Sec. 921. Sense of Congress on completion of destruction of United States chemical weapons stockpile. 
Sec. 922. Comptroller General review of cost-benefit analysis of off-site versus on-site treatment and disposal of hydrolysate derived from neutralization of VX nerve gas at Newport Chemical Depot, Indiana. 
Sec. 923. Incentives clauses in chemical demilitarization contracts. 
Sec. 924. Chemical demilitarization program contracting authority. 
Subtitle D—Intelligence-Related Matters 
Sec. 931. Four-year extension of authority of Secretary of Defense to engage in commercial activities as security for intelligence collection activities. 
Sec. 932. Annual reports on intelligence oversight activities of the Department of Defense. 
Sec. 933. Collection by National Security Agency of service charges for certification or validation of information assurance products. 
Subtitle E—Other Matters 
Sec. 941. Department of Defense policy on unmanned systems. 
Sec. 942. Executive Schedule level IV for Deputy Under Secretary of Defense for Logistics and Materiel Readiness. 
Sec. 943. Study and report on reform of Defense Travel System. 
Sec. 944. Administration of pilot project on Civilian Linguist Reserve Corps. 
Sec. 945. Improvement of authorities on the National Security Education Program. 
Sec. 946. Report on the posture of United States Special Operations Command to conduct the global war on terrorism. 
ADepartment of Defense Management 
901.Increase in authorized number of Assistant Secretaries of Defense 
(a)IncreaseSection 138(a) of title 10, United States Code, is amended by striking nine and inserting ten. 
(b)Conforming amendmentSection 5315 of title 5, United States Code, is amended by striking (9) after Assistant Secretaries of Defense  and inserting (10). 
902.Modifications to the Combatant Commander Initiative Fund 
(a)Addition to authorized activitiesSubsection (b)(6) of section 166a of title 10, United States Code is amended by striking civil assistance and inserting civic assistance, to include urgent and unanticipated humanitarian relief and reconstruction assistance. 
(b)Additional priority considerationSubsection (c) of such section is amended— 
(1)by striking and at the end of paragraph (1); 
(2)by striking the period at the end of paragraph (2) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(3)the provision of funds to be used for urgent and unanticipated humanitarian relief and reconstruction assistance, particularly in a foreign country where the armed forces are engaged in a contingency operation.. 
903.Addition to membership of specified councilSection 179(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(5)The commander of the United States Strategic Command.. 
904.Consolidation and standardization of authorities relating to Department of Defense Regional Centers for Security Studies 
(a)Basic authorities for Regional Centers 
(1)In generalSection 184 of title 10, United States Code, is amended to read as follows: 
 
184.Regional Centers for Security Studies 
(a)In generalThe Secretary of Defense shall administer the Department of Defense Regional Centers for Security Studies in accordance with this section as international venues for bilateral and multilateral research, communication, and exchange of ideas involving military and civilian participants. 
(b)Regional Centers specified 
(1)A Department of Defense Regional Center for Security Studies is a Department of Defense institution that— 
(A)is operated, and designated as such, by the Secretary of Defense for the study of security issues relating to a specified geographic region of the world; and 
(B)serves as a forum for bilateral and multilateral research, communication, and exchange of ideas involving military and civilian participants. 
(2)The Department of Defense Regional Centers for Security Studies are the following: 
(A)The George C. Marshall European Center for Security Studies, established in 1993 and located in Garmisch-Partenkirchen, Germany. 
(B)The Asia-Pacific Center for Security Studies, established in 1995 and located in Honolulu, Hawaii. 
(C)The Center for Hemispheric Defense Studies, established in 1997 and located in Washington, D.C. 
(D)The Africa Center for Strategic Studies, established in 1999 and located in Washington, D.C. 
(E)The Near East South Asia Center for Strategic Studies, established in 2000 and located in Washington, D.C. 
(3)No institution or element of the Department of Defense may be designated as a Department of Defense Regional Center for Security Studies for purposes of this section, other than the institutions specified in paragraph (2), except as specifically provided by law after the date of the enactment of this section. 
(c)RegulationsThe administration of the Regional Centers under this section shall be carried out under regulations prescribed by the Secretary. 
(d)ParticipationParticipants in activities of the Regional Centers may include United States and foreign military, civilian, and nongovernmental personnel. 
(e)Employment and compensation of facultyAt each Regional Center, the Secretary may, subject to the availability of appropriations— 
(1)employ a Director, a Deputy Director, and as many civilians as professors, instructors, and lecturers as the Secretary considers necessary; and 
(2)prescribe the compensation of such persons, in accordance with Federal guidelines. 
(f)Payment of costs 
(1)Participation in activities of a Regional Center shall be on a reimbursable basis (or by payment in advance), except in a case in which reimbursement is waived in accordance with paragraph (3). 
(2)For a foreign national participant, payment of costs may be made by the participant, the participant’s own government, by a Department or agency of the United States other than the Department of Defense, or by a gift or donation on behalf of one or more Regional Centers accepted under section 2611 of this title on behalf of the participant’s government. 
(3)The Secretary of Defense may waive reimbursement of the costs of activities of the Regional Centers for foreign military officers and foreign defense and security civilian government officials from a developing country if the Secretary determines that attendance of such personnel without reimbursement is in the national security interest of the United States. Costs for which reimbursement is waived pursuant to this paragraph shall be paid from appropriations available to the Regional Centers. 
(4)Funds accepted for the payment of costs shall be credited to the appropriation then currently available to the Department of Defense for the Regional Center that incurred the costs. Funds so credited shall be merged with the appropriation to which credited and shall be available to that Regional Center for the same purposes and same period as the appropriation with which merged. 
(5)Funds available for the payment of personnel expenses under the Latin American cooperation authority set forth in section 1050 of this title are also available for the costs of the operation of the Center for Hemispheric Defense Studies. 
(g)Support to other agenciesThe Director of a Regional Center may enter into agreements with the Secretaries of the military departments, the heads of the Defense Agencies, and, with the concurrence of the Secretary of Defense, the heads of other Federal departments and agencies for the provision of services by that Regional Center under this section. Any such participating department and agency shall transfer to the Regional Center funds to pay the full costs of the services received. 
(h)Annual reportNot later than February 1 of each year, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the operation of the Regional Centers for security studies during the preceding fiscal year. The annual report shall include, for each Regional Center, the following information: 
(1)The status and objectives of the center. 
(2)The budget of the center, including the costs of operating the center. 
(3)A description of the extent of the international participation in the programs of the center, including the costs incurred by the United States for the participation of each foreign nation. 
(4)A description of the foreign gifts and donations, if any, accepted under section 2611 of this title.. 
(2)Clerical amendmentThe item relating to such section in the table of sections at the beginning of chapter 7 of such title is amended to read as follows: 
 
 
184. Regional Centers for Security Studies.. 
(b)Conforming amendments 
(1)Employment and compensation authority for civilian facultySection 1595 of title 10, United States Code, is amended— 
(A)in subsection (c)— 
(i)by striking paragraphs (3) and (5); and 
(ii)by redesignating paragraphs (4) and (6) as paragraphs (3) and (4), respectively; and 
(B)by striking subsection (e). 
(2)Status of Center for Hemispheric Defense StudiesSection 2165 of title 10, United States Code, is amended— 
(A)in subsection (b)— 
(i)by striking paragraph (6); and 
(ii)by redesignating paragraph (7) as paragraph (6); and 
(B)by striking subsection (c). 
905.Oversight by Office of Under Secretary of Defense for Acquisition, Technology, and Logistics of exercise of acquisition authority by combatant commanders and heads of Defense Agencies 
(a)Designation of official for oversightThe Secretary of Defense shall designate a senior acquisition official within the Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics to oversee the exercise of acquisition authority by— 
(1)any commander of a combatant command who is authorized by section 166b, 167, or 167a of title 10, United States Code, to exercise acquisition authority; and 
(2)any head of a Defense Agency who is designated by the Secretary of Defense to exercise acquisition authority. 
(b)Guidance 
(1)In generalThe senior acquisition official designated under subsection (a) shall develop guidance to ensure that the use of acquisition authority by commanders of combatant commands and the heads of Defense Agencies— 
(A)is in compliance with department-wide acquisition policy; and 
(B)is coordinated with and mutually supportive of acquisition programs of the military departments. 
(2)Urgent requirementsGuidance developed under paragraph (1) shall take into account the need to fulfill the urgent requirements of the commanders of combatant commands and the heads of Defense Agencies and to ensure that those requirements are addressed expeditiously. 
(c)ConsultationThe senior acquisition official designated under subsection (a) shall on a regular basis consult on matters related to requirements and acquisition with the commanders of combatant commands and the heads of Defense Agencies referred to in that subsection. 
(d)Deadline for designationThe Secretary of Defense shall make the designation required by subsection (a) not later than 180 days after the date of the enactment of this Act. 
906.Standardization of statutory references to national security system within laws applicable to Department of Defense 
(a)Defense business systemsSection 2222(j)(6) of title 10, United States Code, is amended by striking in section 2315 of this title and inserting in section 3542(b)(2) of title 44. 
(b)Chief Information Officer responsibilitiesSection 2223(c)(3) of such title is amended by striking section 11103 of title 40 and inserting section 3542(b)(2) of title 44. 
(c)Procurement of automatic data processing equipment and servicesThe text of section 2315 of such title is amended to read as follows:  
 
For purposes of subtitle III of title 40, the term national security system, with respect to a telecommunications and information system operated by the Department of Defense, has the meaning given that term by section 3542(b)(2) of title 44.. 
907.Correction of reference to predecessor of Defense Information Systems AgencyParagraph (1) of section 193(f) of title 10, United States Code, is amended to read as follows: 
 
(1)The Defense Information Systems Agency.. 
BSpace Activities 
911.Designation of successor organizations for the disestablished Interagency Global Positioning Executive Board 
(a)Successor organizationsSection 8 of the Commercial Space Transportation Competitiveness Act of 2000 (10 U.S.C. 2281 note) is amended by striking by Congress and all that follows and inserting  
for the functions and activities of the following organizations established pursuant to the United States Space-Based Position, Navigation, and Timing Policy issued December 8, 2004 (and any successor organization, to the extent the successor organization performs the functions of the specified organization):  
(1)The interagency committee known as the National Space-Based Positioning, Navigation, and Timing Executive Committee. 
(2)The support office for the committee specified in paragraph (1) known as the National Space-Based Positioning, Navigation, and Timing Coordination Office. 
(3)The Federal advisory committee known as the National Space-Based Positioning, Navigation, and Timing Advisory Board.. 
(b)ClarificationSuch section is further amended by striking interagency funding and inserting multi-agency funding.  
912. Extension of authority for pilot program for provision of space surveillance network services to non-United States Government entitiesSection 2274(i) of title 10, United States Code, is amended by striking shall be conducted and all that follows and inserting may be conducted through September 30, 2009.. 
913.Operationally responsive space 
(a)United States policy on operationally responsive spaceIt is the policy of the United States to demonstrate, acquire, and deploy an effective capability for operationally responsive space to support military users and operations from space, which shall consist of— 
(1)responsive satellite payloads and busses built to common technical standards; 
(2)low-cost space launch vehicles and supporting range operations that facilitate the timely launch and on-orbit operations of satellites; 
(3)responsive command and control capabilities; and 
(4)concepts of operations, tactics, techniques, and procedures that permit the use of responsive space assets for combat and military operations other than war. 
(b)Operationally responsive space program office 
(1)Establishment of officeSection 2273a of title 10, United States Code, is amended to read as follows: 
 
2273a.Operationally Responsive Space Program Office 
(a)EstablishmentThe Secretary of Defense shall establish within the Department of Defense an office to be known as the Operationally Responsive Space Program Office (in this section referred to as the Office). 
(b)Head of officeThe head of the Office shall be— 
(1)the Department of Defense Executive Agent for Space; or 
(2)the designee of the Secretary of Defense, who shall report to the Department of Defense Executive Agent for Space. 
(c)MissionThe mission of the Office shall be— 
(1)to contribute to the development of low-cost, rapid reaction payloads, busses, spacelift, and launch control capabilities in order to fulfill joint military operational requirements for on-demand space support and reconstitution; and 
(2)to coordinate and execute operationally responsive space efforts across the Department of Defense with respect to planning, acquisition, and operations. 
(d)ElementsThe Secretary of Defense shall select the elements of the Department of Defense to be included in the Office so as to contribute to the development of capabilities for operationally responsive space and to achieve a balanced representation of the military departments in the Office to ensure proper acknowledgment of joint considerations in the activities of the Office, except that the Office shall include the following: 
(1)A science and technology element that shall pursue innovative approaches to the development of capabilities for operationally responsive space through basic and applied research focused on (but not limited to) payloads, bus, and launch equipment. 
(2)An acquisition element that shall undertake the acquisition of systems necessary to integrate, sustain, and launch assets for operationally responsive space. 
(3)An operations element that shall— 
(A)sustain and maintain assets for operationally responsive space prior to launch; 
(B)integrate and launch such assets; and 
(C)operate such assets in orbit. 
(4)A combatant command support element that shall serve as the primary intermediary between the military departments and the combatant commands in order to— 
(A)ascertain the needs of the commanders of the combatant commands; and 
(B)integrate operationally responsive space capabilities into— 
(i)operations plans of the combatant commands; 
(ii)techniques, tactics, and procedures of the military departments; and 
(iii)military exercises, demonstrations, and war games. 
(5)Such other elements as the Secretary of Defense may consider necessary.  
(e)Acquisition authorityThe acquisition activities of the Office shall be subject to the following: 
(1)The Department of Defense Executive Agent for Space shall be the senior acquisition executive of the Office. 
(2)The Joint Capabilities Integration and Development System process shall not apply to acquisitions by the Office for operational experimentation. 
(3)The commander of the United States Strategic Command, or the designee of the commander, shall— 
(A)validate all system requirements for systems to be acquired by the Office; and 
(B)participate in the approval of any acquisition program initiated by the Office. 
(4)To the maximum extent practicable, the procurement unit cost of a launch vehicle procured by the Office for launch to low earth orbit should not exceed $20,000,000 (in constant dollars). 
(5)To the maximum extent practicable, the procurement unit cost of an integrated satellite procured by the Office should not exceed $40,000,000 (in constant dollars). 
(f)Required program element 
(1)The Secretary of Defense shall ensure that, within budget program elements for space programs of the Department of Defense, that— 
(A)there is a separate, dedicated program element for operationally responsive space;  
(B)to the extent applicable, relevant program elements should be consolidated into the program element required by subparagraph (A); and 
(C)the Office executes its responsibilities through this program element. 
(2)The Office shall manage the program element required by paragraph (1)(A).. 
(2)Clerical amendmentThe item relating to that section in the table of sections at the beginning of chapter 135 of such title is amended to read as follows: 
 
 
2273a. Operationally Responsive Space Program Office.. 
(c)Plan for operationally responsive space 
(1)Plan requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a plan for the acquisition by the Department of Defense of capabilities for operationally responsive space to support military users and military operations. 
(2)ElementsThe plan required by paragraph (1) shall include the following: 
(A)An identification of the roles and missions of each military department, Defense Agency, and other component or element of the Department of Defense for the fulfillment of the mission of the Department with respect to operationally responsive space. 
(B)An identification of the capabilities required by the Department to fulfill such mission during the period covered by the current future-years defense program submitted to Congress pursuant to section 221 of title 10, United States Code, and an additional 10-year period. 
(C)A description of the chain of command and reporting structure of the Operationally Responsive Space Program Office established under section 2273a of title 10, United States Code, as amended by subsection (b). 
(D)A description of the classification of information required for the Operationally Responsive Space Program Office in order to ensure that the Office carries out its responsibilities under such section 2273a in a proper and efficient manner. 
(E)A description of the acquisition policies and procedures applicable to the Operationally Responsive Space Program Office, including a description of any legislative or administrative action necessary to provide the Office additional acquisition authority to carry out its responsibilities. 
(F)A schedule for the implementation of the plan and the establishment of the Operationally Responsive Space Program Office. 
(G)The funding and personnel required to implement the plan over the course of the current future-years defense program. 
(H)A description of any additional authorities and programmatic, organizational, or other changes necessary to ensure that the Operationally Responsive Space Program Office can successfully carry out its responsibilities. 
(d)Repeal of superseded lawSection 913 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3408; 10 U.S.C. 2273a note) is repealed. 
914.Independent review and assessment of Department of Defense organization and management for national security in space 
(a)Independent review and assessment requiredThe Secretary of Defense shall select an appropriate entity outside the Department of Defense to conduct an independent review and assessment of the organization and management of the Department of Defense for national security in space. In selecting the entity to conduct the review and assessment, the Secretary shall consult with the chairman and ranking minority member of the Committee on Armed Services of the Senate and the chairman and ranking minority member of the Committee on Armed Services of the House of Representatives. 
(b)ElementsThe review and assessment required by this section shall address the following: 
(1)The requirements of the Department of Defense for national security space capabilities, as identified by the Department, and the efforts of the Department to fulfill such requirements. 
(2)The actions that could be taken by the Department to modify the organization and management of the Department over the near-term, medium-term, and long-term in order to strengthen United States national security in space, and the ability of the Department to implement its requirements and carry out the future space missions, including the following: 
(A)Actions to improve or enhance current interagency coordination processes regarding the operation of national security space assets, including improvements or enhancements in interoperability and communications. 
(B)Actions to improve or enhance the relationship between the intelligence aspects of national security space (so-called black space) and the non-intelligence aspects of national security space (so-called white space). 
(C)Actions to improve or enhance the manner in which military space issues are addressed by professional military education institutions. 
(D)Actions to create a specialized career field for military space acquisition personnel, to include an emphasis on long-term assignments, that could help develop and maintain a professional space acquisition cadre with technical expertise and institutional knowledge. 
(c)LiaisonThe Secretary of Defense shall designate at least one senior civilian employee of the Department of Defense, and at least one general or flag officer, to serve as liaison between the Department, the Armed Forces, and the entity conducting the review and assessment under this section. 
(d)ReportNot later than one year after the date of the enactment of this Act, the entity conducting the review and assessment under this section shall submit to the Secretary of Defense and the congressional defense committees a report containing— 
(1)the results of the review and assessment; and 
(2)recommendations on the best means by which the Department may improve its organization and management for national security in space. 
CChemical Demilitarization Program 
921.Sense of Congress on completion of destruction of United States chemical weapons stockpile 
(a)FindingsCongress makes the following findings: 
(1)The Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction, done at Paris on January 13, 1993 (commonly referred to as the Chemical Weapons Convention), requires that destruction of the entire United States chemical weapons stockpile be completed by no later than the extended deadline of April 29, 2012. 
(2)On April 10, 2006, the Department of Defense notified Congress that the United States would not meet even the extended deadline under the Chemical Weapons Convention for destruction of the United States chemical weapons stockpile. 
(3)Destroying existing chemical weapons is a homeland security imperative and an arms control priority and is required by United States law. 
(4)The elimination and nonproliferation of chemical weapons of mass destruction is of utmost importance to the national security of the United States. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the United States is committed to making every effort to safely dispose of its entire chemical weapons stockpile by the Chemical Weapons Convention extended deadline of April 29, 2012, or as soon thereafter as possible, and will carry out all of its other obligations under that Convention; 
(2)to prevent further delays in completing the destruction of the United States chemical weapons stockpile, the Secretary of Defense should prepare a comprehensive schedule for the safe destruction of such stockpile and should annually submit that schedule (as currently in effect) to the congressional defense committees, either separately or as part of another required report, until such destruction is completed; 
(3)the Secretary of Defense should make every effort to ensure adequate funding to complete the elimination of the United States chemical weapons stockpile in the shortest time possible, consistent with the requirement to protect public health, safety, and the environment; and 
(4)when selecting a site for the treatment or disposal of neutralized chemical agent at a location remote from the location where the agent is stored, the Secretary of Defense should propose a credible process that seeks to gain the support of affected communities.  
922.Comptroller General review of cost-benefit analysis of off-site versus on-site treatment and disposal of hydrolysate derived from neutralization of VX nerve gas at Newport Chemical Depot, Indiana 
(a)Review requiredNot later than December 1, 2006, the Comptroller General shall submit to Congress a report containing a review of the cost-benefit analysis prepared by the Secretary of the Army entitled Cost-Benefit Analysis of Off-Site Versus On-Site Treatment and Disposal of Newport Caustic Hydrolysate and dated April 24, 2006. 
(b)Content of reviewIn conducting the review under subsection (a), the Comptroller General shall consider and assess at a minimum the following matters: 
(1)The adequacy of the rationale contained in the cost-benefit analysis referred to in subsection (a) in dismissing five of the eight technologies for hydrolysate treatment directed for consideration on page 116 of the Report of the Committee on Armed Services of the House of Representatives on H.R. 1815 (House Report 109–89). 
(2)The rationale for the failure of the Secretary of the Army to consider other technical solutions, such as constructing a wastewater disposal system at the Newport Chemical Depot. 
(3)The adequacy of the cost-benefit analysis presented for the three technologies considered. 
(c)Limitation on transport pending reportThe Secretary of the Army may not transport neutralized bulk nerve agent (other than those small quantities necessary for laboratory evaluation of the disposal process) from the Newport Chemical Depot to the State of New Jersey until the earlier of— 
(1)the end of the 60-day period beginning on the date on which the report required by subsection (a) is submitted; or 
(2)February 1, 2007. 
923.Incentives clauses in chemical demilitarization contracts 
(a)In general 
(1)Authority to include clauses in contractsThe Secretary of Defense may, for the purpose specified in paragraph (2), authorize the inclusion of an incentives clause in any contract for the destruction of the United States stockpile of lethal chemical agents and munitions carried out pursuant to section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521). 
(2)PurposeThe purpose of a clause referred to in paragraph (1) is to provide the contractor for a chemical demilitarization facility an incentive to accelerate the safe elimination of the United States chemical weapons stockpile and to reduce the total cost of the Chemical Demilitarization Program by providing incentive payments for the early completion of destruction operations and the closure of such facility. 
(b)Incentives clauses 
(1)In generalAn incentives clause under this section shall permit the contractor for the chemical demilitarization facility concerned the opportunity to earn incentive payments for the completion of destruction operations and facility closure activities within target incentive ranges specified in such clause. 
(2)Limitation on incentive paymentsThe maximum incentive payment under an incentives clause with respect to a chemical demilitarization facility may not exceed amounts as follows: 
(A)In the case of an incentive payment for the completion of destruction operations within the target incentive range specified in such clause, $110,000,000. 
(B)In the case of an incentive payment for the completion of facility closure activities within the target incentive range specified in such clause, $55,000,000. 
(3)Target rangesAn incentives clause in a contract under this section shall specify the target incentive ranges of costs for completion of destruction operations and facility closure activities, respectively, as jointly agreed upon by the contracting officer and the contractor concerned. An incentives clause shall require a proportionate reduction in the maximum incentive payment amounts in the event that the contractor exceeds an agreed-upon target cost if such excess costs are the responsibility of the contractor. 
(4)Calculation of incentive paymentsThe amount of the incentive payment earned by a contractor for a chemical demilitarization facility under an incentives clause under this section shall be based upon a determination by the Secretary on how early in the target incentive range specified in such clause destruction operations or facility closure activities, as the case may be, are completed. 
(5)Consistency with existing obligationsThe provisions of any incentives clause under this section shall be consistent with the obligation of the Secretary of Defense under section 1412(c)(1)(A) of the Department of Defense Authorization Act, 1986, to provide for maximum protection for the environment, the general public, and the personnel who are involved in the destruction of the lethal chemical agents and munitions. 
(6)Additional terms and conditionsIn negotiating the inclusion of an incentives clause in a contract under this section, the Secretary may include in such clause such additional terms and conditions as the Secretary considers appropriate. 
(c)Additional limitation on payments 
(1)Payment conditional on performanceNo payment may be made under an incentives clause under this section unless the Secretary determines that the contractor concerned has satisfactorily performed its duties under such incentives clause. 
(2)Payment contingent on appropriationsAn incentives clause under this section shall specify that the obligation of the Government to make payment under such incentives clause is subject to the availability of appropriations for that purpose. Amounts appropriated for Chemical Agents and Munitions Destruction, Defense, shall be available for payments under incentives clauses under this section. 
924.Chemical demilitarization program contracting authority 
(a)Multiyear contracting authorityThe Secretary of Defense may carry out responsibilities under section 1412(a) of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521(a)) through multiyear contracts entered into before the date of the enactment of this Act. 
(b)Availability of fundsContracts entered into under subsection (a) shall be funded through annual appropriations for the destruction of chemical agents and munitions. 
DIntelligence-Related Matters 
931.Four-year extension of authority of Secretary of Defense to engage in commercial activities as security for intelligence collection activitiesSection 431(a) of title 10, United States Code, is amended by striking December 31, 2006 and inserting December 31, 2010. 
932.Annual reports on intelligence oversight activities of the Department of Defense 
(a)In generalSubchapter I of chapter 21 of title 10, United States Code, is amended by adding at the end the following new section: 
 
427.Intelligence oversight activities of Department of Defense: annual reports 
(a)Annual reports required 
(1)Not later than March 1 of each year, the Secretary of Defense shall submit— 
(A)to the congressional committees specified in subparagraph (A) of paragraph (2) a report on the intelligence oversight activities of the Department of Defense during the previous calendar year insofar as such oversight activities relate to tactical intelligence and intelligence-related activities of the Department; and 
(B)to the congressional committees specified in subparagraph (B) of paragraph (2) a report on the intelligence oversight activities of the Department of Defense during the previous calendar year insofar as such oversight activities relate to intelligence and intelligence-related activities of the Department other than those specified in subparagraph (A). 
(2) 
(A)The committees specified in this subparagraph are the following: 
(i)The Committee on Armed Services and the Committee on Appropriations of the Senate. 
(ii)The Permanent Select Committee on Intelligence, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives. 
(B)The committees specified in this subparagraph are the following: 
(i)The Select Committee on Intelligence, the Committee on Armed Services, and the Committee on Appropriations of the Senate. 
(ii)The Permanent Select Committee on Intelligence and the Committee on Appropriations of the House of Representatives. 
(b)ElementsEach report under subsection (a) shall include, for the calendar year covered by such report and with respect to oversight activities subject to coverage in that report, the following: 
(1)A description of any violation of law or of any Executive order or Presidential directive (including Executive Order No. 12333) that comes to the attention of any General Counsel or Inspector General within the Department of Defense, or the Under Secretary of Defense for Intelligence, and a description of the actions taken by such official with respect to such activity. 
(2)A description of the results of intelligence oversight inspections undertaken by each of the following: 
(A)The Office of the Secretary of Defense. 
(B)Each military department. 
(C)Each combat support agency. 
(D)Each field operating agency. 
(3)A description of any changes made in any program for the intelligence oversight activities of the Department of Defense, including any training program. 
(4)A description of any changes made in any published directive or policy memoranda on the intelligence or intelligence-related activities of— 
(A)any military department; 
(B)any combat support agency; or 
(C)any field operating agency. 
(c)DefinitionsIn this section: 
(1)The term intelligence oversight activities of the Department of Defense refers to any activity undertaken by an agency, element, or component of the Department of Defense to ensure compliance with regard to requirements or instructions on the intelligence and intelligence-related activities of the Department under law or any Executive order or Presidential directive (including Executive Order No. 12333). 
(2)The term combat support agency has the meaning given that term in section 193(f) of this title. 
(3)The term field operating agency means a specialized subdivision of the Department of Defense that carries out activities under the operational control of the Department.. 
(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item: 
 
 
427. Intelligence oversight activities of Department of Defense: annual reports.. 
933.Collection by National Security Agency of service charges for certification or validation of information assurance productsThe National Security Agency Act of 1959 (50 U.S.C. 402 note) is amended by adding at the end the following new section: 
 
20. 
(a)The Director may collect charges for evaluating, certifying, or validating information assurance products under the National Information Assurance Program or successor program. 
(b)The charges collected under subsection (a) shall be established through a public rulemaking process in accordance with Office of Management and Budget Circular No. A–25. 
(c)Charges collected under subsection (a) shall not exceed the direct costs of the program referred to in that subsection. 
(d)The appropriation or fund bearing the cost of the service for which charges are collected under the program referred to in subsection (a) may be reimbursed, or the Director may require advance payment subject to such adjustment on completion of the work as may be agreed upon. 
(e)Amounts collected under this section shall be credited to the account or accounts from which costs associated with such amounts have been or will be incurred, to reimburse or offset the direct costs of the program referred to in subsection (a).. 
EOther Matters 
941.Department of Defense policy on unmanned systems 
(a)Policy RequiredThe Secretary of Defense shall develop a policy, to be applicable throughout the Department of Defense, on research, development, test and evaluation, procurement, and operation of unmanned systems. 
(b)ElementsThe policy required by subsection (a) shall include or address the following: 
(1)An identification of missions and mission requirements, including mission requirements for the military departments and joint mission requirements, for which unmanned systems may replace manned systems. 
(2)A preference for unmanned systems in acquisition programs for new systems, including a requirement under any such program for the development of a manned system for a certification that an unmanned system is incapable of meeting program requirements. 
(3)An assessment of the circumstances under which it would be appropriate to pursue joint development and procurement of unmanned systems and components of unmanned systems.  
(4)The transition of unmanned systems unique to one military department to joint systems, when appropriate. 
(5)An organizational structure for effective management, coordination, and budgeting for the development and procurement of unmanned systems, including an assessment of the feasibility and advisability of designating a single department or other element of the Department of Defense to act as executive agent for the Department on unmanned systems. 
(6)The integration of unmanned and manned systems to enhance support of the missions identified in paragraph (1). 
(7)Such other matters that the Secretary of Defense considers to be appropriate. 
(c)ConsultationThe Secretary of Defense shall develop the policy required by subsection (a) in consultation with the Chairman of the Joint Chiefs of Staff.  
(d)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report containing— 
(1)the policy required by subsection (a); and 
(2)an implementation plan for the policy that includes— 
(A)a strategy and schedules for the replacement of manned systems with unmanned systems in the performance of the missions identified in the policy pursuant to subsection (b)(1); 
(B)establishment of programs to address technical, operational, and production challenges, and gaps in capabilities, with respect to unmanned systems; and 
(C)an assessment of progress towards meeting the goals identified for the subset of unmanned air and ground systems established in section 220 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–38) . 
(e)Unmanned systems definedIn this section, the term unmanned systems consists of unmanned aerial systems, unmanned ground systems, and unmanned maritime systems. 
942.Executive Schedule level IV for Deputy Under Secretary of Defense for Logistics and Materiel Readiness 
(a)Executive schedule level IVSection 5315 of title 5, United States Code, is amended by inserting after the item relating to the Deputy Under Secretary of Defense for Personnel and Readiness the following new item: 
Deputy Under Secretary of Defense for Logistics and Materiel Readiness.. 
(b)Conforming amendmentSection 5314 of title 5, United States Code, is amended by striking the item relating to the Deputy Under Secretary of Defense for Logistics and Materiel Readiness. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to individuals appointed as Deputy Under Secretary of Defense for Logistics and Materiel Readiness on or after that date. 
943.Study and report on reform of Defense Travel System 
(a)Independent study of system 
(1)Study requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees the results and recommendations of an independent study of the Defense Travel System conducted to determine the most cost-effect method of meeting Department of Defense travel requirements. The study shall be conducted by an entity outside the Department of Defense. 
(2)Elements of studyAt a minimum, the study required by this subsection shall address the following:  
(A)The feasibility of separating the financial infrastructure of the Defense Travel System, including voucher processing, accounting, disbursing, debt collection, management accountability, and archival functions, from the travel reservation process. 
(B)The feasibility of converting the travel reservation process to a fee-for-services system or authorizing the use of multiple travel reservation processes, all of which processes would use the financial infrastructure of the Defense Travel System. 
(C)The feasibility of making the use of the financial infrastructure of the Defense Travel System mandatory for all Department of Defense travel transactions. 
(b)Implementation plansNot later than 60 days after the Secretary of Defense receives the independent study required by subsection (a), the Secretary shall submit to the congressional defense committees a report describing the actions, if any, that the Secretary intends to take to implement the recommendations contained in the study. If the Secretary does not intend to implement any of the recommendations, the Secretary shall explain the basis for this decision. 
(c)Conditions on new contract or expenditures for Defense Travel SystemExcept to continue operations to provide current services and to perform the functions described in paragraphs (1) through (3), the Secretary of Defense may not initiate a new contract for the Defense Travel System or expend funds for the Defense Travel System until each of the following occurs: 
(1)The Secretary submits the report required by subsection (b). 
(2)The Secretary develops firm, fixed requirements for the Defense Travel System. 
(3)The Secretary develops a schedule to phase out the legacy travel systems made redundant by implementation of the Defense Travel System. 
944.Administration of pilot project on Civilian Linguist Reserve Corps 
(a)Transfer of administration to Secretary of Defense 
(1)In generalAdministration of the pilot project on the establishment of a Civilian Linguist Reserve Corps required by section 613 of the Intelligence Authorization Act for Fiscal Year 2005 (Public Law 108–487; 118 Stat. 3959; 50 U.S.C. 403–1b note) is hereby transferred from the Director of National Intelligence to the Secretary of Defense. 
(2)Conforming amendmentsSection 613 of the Intelligence Authorization Act for Fiscal Year 2005 is amended— 
(A)by striking Director of National Intelligence each place it appears and inserting Secretary of Defense; and 
(B)by striking Director each place it appears and inserting Secretary. 
(b)Coordination With Director of National Intelligence in AdministrationSubsection (a) of such section is further amended— 
(1)by inserting (1) after Pilot Project.—; and 
(2)by adding at the end the following new paragraph: 
 
(2)The Secretary shall conduct the pilot project in coordination with the Director of National Intelligence.. 
(c)Discharge of project through National Security Education ProgramSubsection (a) of such section is further amended by adding at the end the following new paragraph: 
 
(3)The Secretary shall conduct the pilot project through the National Security Education Program.. 
(d)Duration of projectSubsection (c) of such section is amended by striking three-year period and inserting five-year period. 
(e)Repeal of superseded authorizationSuch section is further amended by striking subsection (f). 
945.Improvement of authorities on the National Security Education Program 
(a)Expansion of employment creditable under service agreementsParagraph (2) of subsection (b) of section 802 of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1902) is amended to read as follows: 
 
(2) 
(A)will (in accordance with regulations prescribed by the Secretary of Defense in coordination with the heads of the other Federal departments and agencies concerned) begin work not later than three years after the recipient’s completion of degree study during which scholarship assistance was provided under the program— 
(i)for not less than one year in a position certified by the Secretary of Defense, in coordination with the Director of National Intelligence, the Secretary of Homeland Security, and the Secretary of State (as appropriate), as contributing to the national security of the United States in the Department of Defense, any element of the intelligence community, the Department of Homeland Security, or the Department of State; or 
(ii)for not less than one year in a position in a Federal agency or office that is identified by the Secretary of Defense under subsection (g) as having national security responsibilities if the recipient demonstrates to the Secretary that no position is available in the departments and agencies covered by clause (i); or 
(B)will (in accordance with such regulations) begin work not later than two years after the recipient’s completion or termination of study for which fellowship assistance was provided under the program— 
(i)for not less than one year in a position certified by the Secretary of Defense, in coordination with the Director of National Intelligence, the Secretary of Homeland Security, and the Secretary of State (as appropriate), as contributing to the national security of the United States in the Department of Defense, any element of the intelligence community, the Department of Homeland Security, or the Department of State; or 
(ii)for not less than one year in a position in a Federal agency or office that is identified by the Secretary of Defense under subsection (g) as having national security responsibilities if the recipient demonstrates to the Secretary that no position is available in the departments and agencies covered by clause (i); and. 
(b)Temporary employment and retention of certain participantsSuch section is further amended— 
(1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and 
(2)by inserting after subsection (g) the following new subsection (h): 
 
(h)Temporary employment and retention of certain participants 
(1)In generalThe Secretary of Defense may— 
(A)appoint or retain a person provided scholarship or fellowship assistance under the program in a position in the Department of Defense on an interim basis during the period of the person’s pursuit of a degree under the program and for a period not to exceed two years after completion of the degree, but only if, in the case of the period after completion of the degree, there is an active investigation to provide security clearance to the person for an appropriate permanent position in the Department of Defense under subsection (b)(2); and 
(B)if there is no appropriate permanent position available for the person after the end of the periods described in subparagraph (A), separate the person from employment with the Department without regard to any other provision of law, in which event the service agreement of the person under subsection (b) shall terminate. 
(2)Treatment of certain serviceThe period of service of a person covered by paragraph (1) in a position on an interim basis under that paragraph shall, after completion of the degree, be treated as a period of service for purposes of satisfying the obligated service requirements of the person under the service agreement of the person under subsection (b).. 
(c)Plan for improving programNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a plan for improving the recruitment, placement, and retention within the Department of Defense of individuals who receive scholarships or fellowships under the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1901 et seq.) in order to facilitate the purposes of that Act in meeting the requirements of the Department in acquiring individuals with critical foreign language skills and individuals who are regional experts. 
946.Report on the posture of United States Special Operations Command to conduct the global war on terrorism 
(a)FindingsCongress makes the following findings: 
(1)The 2006 Quadrennial Defense Review recommends an increase in the size of the United States Special Operations Command as a fundamental part of the efforts of the Department of Defense to fight the global war on terrorism. 
(2)Special operations forces conducting all nine of their statutory activities, as specified in section 167(j) of title 10, United States Code, play a crucial role in the global war on terrorism, and the Department of Defense should take a balanced approach to the expansion of the force structure of that command to provide additional capability in both the active and reserve components. 
(3)Special operations forces are engaged in operations across the globe and in extreme and varied operational environments which require specialized training to successfully operate in those environments. 
(4)Due to the global and long-term nature of the global war on terrorism, the Secretary of Defense should assess whether the United States Special Operations Command has the appropriate force structure and training focus required for successful operations in the global war on terrorism. 
(b)Report on posture of SOCOM to conduct the global war on terrorismNot later than six months after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report assessing the posture of the United States Special Operations Command to conduct the global war on terrorism. The Secretary shall include in the report the following: 
(1)The Secretary’s assessment of whether the United States Special Operations Command is appropriately manned, resourced, and equipped to successfully meet the long-term requirements of the global war on terrorism. 
(2)The Secretary’s assessment whether the expansion of that command as recommended in the 2006 Quadrennial Defense Review provides an appropriate balance between active and reserve component capabilities. 
(3)The Secretary’s assessment of whether United States Special Operations Command has sufficient Army Special Forces to meet the 2006 Quadrennial Defense Review objective of building allied and partner nation capacity through security assistance and other training missions such as the Joint Combined Exchange Training program. 
(4)A detailed statement of the efforts of the commander of the United States Special Operations Command to provide special operations forces personnel with specialized environmental training in preparation for operations across the globe and in extreme and varied operational environments such as mountain, jungle, or desert environments. 
XGeneral provisions 
 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Authorization of additional emergency supplemental appropriations for fiscal year 2006. 
Sec. 1003. Reduction in certain authorizations due to savings relating to lower inflation. 
Sec. 1004. Increase in fiscal year 2006 general transfer authority. 
Sec. 1005. United States contribution to NATO common-funded budgets in fiscal year 2007. 
Sec. 1006. Report on budgeting for fluctuations in fuel cost rates. 
Sec. 1007. Modification of date of submittal of OMB/CBO report on scoring of outlays. 
Sec. 1008. Budgeting for ongoing military operations in Afghanistan and Iraq. 
Subtitle B—Policy Relating to Vessels and Shipyards 
Sec. 1011. Aircraft carrier force structure. 
Sec. 1012. Sense of Congress on naming the CVN–78 aircraft carrier as the U.S.S. Gerald R. Ford. 
Sec. 1013. Transfer of naval vessels to foreign nations based upon vessel class. 
Sec. 1014. Overhaul, repair, and maintenance of vessels in foreign shipyards. 
Sec. 1015. Report on options for future lease arrangement for Guam Shipyard. 
Sec. 1016. Assessments of naval vessel construction efficiencies and of effectiveness of special contractor incentives. 
Sec. 1017. Obtaining carriage by vessel: criterion regarding overhaul, repair, and maintenance of vessels in the United States. 
Sec. 1018. Riding gang member requirements. 
Sec. 1019. Authority to transfer SS Arthur M. Huddell to the Government of Greece. 
Subtitle C—Counter-Drug Activities 
Sec. 1021. Extension of authority of Department of Defense to provide additional support for counterdrug activities of other governmental agencies. 
Sec. 1022. Extension and expansion of Department of Defense authority to provide support for counter-drug activities of certain foreign governments. 
Sec. 1023. Extension of authority to support unified counterdrug and counterterrorism campaign in Colombia. 
Sec. 1024. Continuation of reporting requirement regarding Department of Defense expenditures to support foreign counterdrug activities. 
Sec. 1025. Report on interagency counter-narcotics plan for Afghanistan and South and Central Asian regions. 
Sec. 1026. Report on United States support for Operation Bahamas, Turks & Caicos. 
Subtitle D—Force Structure and Defense Policy Matters 
Sec. 1031. Improvements to Quadrennial Defense Review. 
Sec. 1032. Quarterly reports on implementation of 2006 Quadrennial Defense Review Report. 
Sec. 1033. Report on feasibility of establishing a regional combatant command for Africa. 
Sec. 1034. Determination of Department of Defense intratheater and intertheater airlift requirements and sealift mobility requirements. 
Sec. 1035. Presidential report on improving interagency support for United States 21st century national security missions and interagency operations in support of stability, security, transition, and reconstruction operations. 
Subtitle E—Reports 
Sec. 1041. Additional element in annual report on chemical and biological warfare defense. 
Sec. 1042. Report on biodefense human capital requirements in support of biosafety laboratories. 
Sec. 1043. Report on technologies for neutralizing or defeating threats to military rotary-wing aircraft from portable air defense systems and rocket-propelled grenades. 
Sec. 1044. Reports on expanded use of unmanned aerial vehicles in the National Airspace System. 
Sec. 1045. Report on incentives to encourage certain members and former members of the Armed Forces to serve in the Bureau of Customs and Border Protection. 
Sec. 1046. Repeal of certain report requirements. 
Sec. 1047. Requirement for identification of recently enacted recurring reporting requirements applicable to the Department of Defense. 
Subtitle F—Miscellaneous Authorities and Limitations on Availability and Use of Funds 
Sec. 1051. Acceptance and retention of reimbursement from non-Federal sources to defray Department of Defense costs of conferences. 
Sec. 1052. Increased flexibility in use of funds for Joint Staff exercises. 
Sec. 1053. Prohibition on parking of funds. 
Sec. 1054. Modification of authorities relating to the Special Inspector General for Iraq Reconstruction. 
Subtitle G—Matters Involving Detainees 
Sec. 1061. Provision of information to Congress on certain criminal investigations and prosecutions involving detainees. 
Subtitle H—Other Matters 
Sec. 1071. Technical and clerical amendments. 
Sec. 1072. Revision to authorities relating to Commission on the Implementation of the New Strategic Posture of the United States. 
Sec. 1073. Revised deadline for submission of final report of EMP Commission. 
Sec. 1074. Extension of returning worker exemption to H-2B numerical limitation. 
Sec. 1075. Patent term extensions for the badges of the American Legion, the American Legion Women’s Auxiliary, and the Sons of the American Legion. 
Sec. 1076. Use of the Armed Forces in major public emergencies. 
Sec. 1077. Increased hunting and fishing opportunities for members of the Armed Forces, retired members, and disabled veterans. 
AFinancial Matters 
1001.General transfer authority 
(a)Authority to Transfer Authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2007 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,500,000,000. 
(b)LimitationsThe authority provided by this section to transfer authorizations— 
(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and 
(2)may not be used to provide authority for an item that has been denied authorization by Congress. 
(c)Effect on Authorization AmountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred. 
(d)Notice to CongressThe Secretary shall promptly notify Congress of each transfer made under subsection (a). 
1002.Authorization of additional emergency supplemental appropriations for fiscal year 2006 
(a)Iraq, Afghanistan, and the Global War on TerrorAmounts authorized to be appropriated to the Department of Defense for fiscal year 2006 in the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163) are hereby adjusted, with respect to any such authorized amount, by the amount by which appropriations pursuant to such authorization are increased by a supplemental appropriation, or decreased by a rescission, or both, or are increased by a transfer of funds, pursuant to title I of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234). 
(b)Hurricane disaster relief and recoveryAmounts authorized to be appropriated to the Department of Defense for fiscal year 2006 in the National Defense Authorization Act for Fiscal Year 2006 are hereby adjusted, with respect to any such authorized amount, by the amount by which appropriations pursuant to such authorization are increased by a supplemental appropriation, or decreased by a rescission, or both, or are increased by a transfer of funds, pursuant to title II of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006. 
(c)Border securityAmounts authorized to be appropriated to the Department of Defense for fiscal year 2006 in the National Defense Authorization Act for Fiscal Year 2006 are hereby adjusted, with respect to any such authorized amount, by the amount by which appropriations pursuant to such authorization are increased by a supplemental appropriation, or decreased by a rescission, or both, or are increased by a transfer of funds, pursuant to title V of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006. 
1003.Reduction in certain authorizations due to savings relating to lower inflation 
(a)ReductionThe aggregate amount authorized to be appropriated by titles I, II, and III is the amount equal to the sum of all the amounts authorized to be appropriated by such titles reduced by $757,051,000. 
(b)Source of savingsReductions required in order to comply with subsection (a) shall be derived from savings resulting from lower-than-expected inflation as a result of a review of the inflation assumptions used in the preparation of the budget of the President for fiscal year 2007, as submitted to Congress pursuant to section 1005 of title 31, United States Code. 
(c)Allocation of reductionThe Secretary of Defense shall allocate the reduction required by subsection (a) among the amounts authorized to be appropriated for accounts in titles I, II, and III to reflect the extent to which net savings from lower-than-expected inflation are allocable to amounts authorized to be appropriated to such accounts. 
1004.Increase in fiscal year 2006 general transfer authoritySection 1001(a)(2) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3418) is amended by striking $3,500,000,000 and inserting $5,000,000,000. 
1005.United States contribution to NATO common-funded budgets in fiscal year 2007 
(a)Fiscal year 2007 limitationThe total amount contributed by the Secretary of Defense in fiscal year 2007 for the common-funded budgets of NATO may be any amount up to, but not in excess of, the amount specified in subsection (b) (rather than the maximum amount that would otherwise be applicable to those contributions under the fiscal year 1998 baseline limitation). 
(b)Total amountThe amount of the limitation applicable under subsection (a) is the sum of the following: 
(1)The amounts of unexpended balances, as of the end of fiscal year 2006, of funds appropriated for fiscal years before fiscal year 2007 for payments for those budgets. 
(2)The amount specified in subsection (c)(1). 
(3)The amount specified in subsection (c)(2). 
(4)The total amount of the contributions authorized to be made under section 2501. 
(c)Authorized amountsAmounts authorized to be appropriated by titles II and III of this Act are available for contributions for the common-funded budgets of NATO as follows: 
(1)Of the amount provided in section 201(1), $797,000 for the Civil Budget. 
(2)Of the amount provided in section 301(1), $310,277,000 for the Military Budget. 
(d)DefinitionsFor purposes of this section: 
(1)Common-funded budgets of natoThe term common-funded budgets of NATO means the Military Budget, the Security Investment Program, and the Civil Budget of the North Atlantic Treaty Organization (and any successor or additional account or program of NATO). 
(2)Fiscal year 1998 baseline limitationThe term fiscal year 1998 baseline limitation means the maximum annual amount of Department of Defense contributions for common-funded budgets of NATO that is set forth as the annual limitation in section 3(2)(C)(ii) of the resolution of the Senate giving the advice and consent of the Senate to the ratification of the Protocols to the North Atlantic Treaty of 1949 on the Accession of Poland, Hungary, and the Czech Republic (as defined in section 4(7) of that resolution), approved by the Senate on April 30, 1998. 
1006.Report on budgeting for fluctuations in fuel cost rates 
(a)Secretary of Defense Report 
(1)Report on budgeting for fuel cost fluctuationsNot later than February 15, 2007, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the fuel rate and cost projection used in the annual Department of Defense budget presentation. 
(2)Matters to be includedIn the report under paragraph (1), the Secretary shall— 
(A)identify alternative approaches for selecting fuel rates that would produce more realistic estimates of amounts required to be appropriated or otherwise made available for the Department of Defense to accommodate fuel rate fluctuations; 
(B)discuss the advantages and disadvantages of each approach identified pursuant to subparagraph (A); and 
(C)identify the Secretary’s preferred approach among the alternative identified pursuant to subparagraph (A) and provide the Secretary’s rationale for preferring that approach. 
(3)Identification of alternative approachesIn identifying alternative approaches pursuant to paragraph (2)(A), the Secretary shall examine— 
(A)approaches used by other Federal departments and agencies; and 
(B)the feasibility of using private economic forecasting. 
(b)Comptroller General Review and ReportThe Comptroller General shall review the report under subsection (a), including the basis for the Secretary’s conclusions stated in the report, and shall submit, not later than March 15, 2007, to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report containing the results of that review. 
1007.Modification of date of submittal of OMB/CBO report on scoring of outlaysSection 226(a) of title 10, United States Code, is amended by striking January 15 of each year and inserting April 1 of each year. 
1008.Budgeting for ongoing military operations in Afghanistan and IraqThe President’s budget submitted to Congress pursuant to section 1105(a) of title 31, United States Code, for each fiscal year after fiscal year 2007 shall include— 
(1)a request for the appropriation of funds for such fiscal year for ongoing military operations in Afghanistan and Iraq; 
(2)an estimate of all funds expected to be required in that fiscal year for such operations; and 
(3)a detailed justification of the funds requested. 
BPolicy Relating to Vessels and Shipyards 
1011.Aircraft carrier force structure 
(a)Reduction in minimum number of operational aircraft carriers required by lawSection 5062(b) of title 10, United States Code, is amended by striking 12 and inserting 11. 
(b)Required certification before retirement of U.S.S. John F. KennedyThe Secretary of the Navy may not retire the U.S.S. John F. Kennedy (CV–67) from operational status unless the Secretary of Defense first submits to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives the Secretary’s certification that the Secretary has received— 
(1) a formal notice from the Secretary of Homeland Security that the Department of Homeland Security does not desire to maintain and operate that vessel; and 
(2)a formal notice from the North Atlantic Treaty Organization that the North Atlantic Treaty Organization does not desire to maintain and operate that vessel. 
(c)Conditions on status of U.S.S. John F. Kennedy if retiredUpon the retirement from operational status of the U.S.S. John F. Kennedy (CV–67), the Secretary of the Navy— 
(1)while the vessel is in the custody and control of the Navy, shall maintain that vessel in a state of preservation (including configuration control, dehumidification, cathodic protection, and maintenance of spares) that would allow for reactivation of that vessel in the event that the vessel was needed in response to a national emergency; and 
(2)if the vessel is transferred from the custody and control of the Navy, shall require as a condition of such transfer that— 
(A)if the President declares a national emergency pursuant to the National Emergencies Act (50 U.S.C. 1601 et seq.), the transferee shall, upon request of the Secretary of Defense, return the vessel to the United States; and 
(B)in such a case (unless the transferee is otherwise notified by the Secretary), title to the vessel shall revert immediately to the United States. 
1012.Sense of Congress on naming the CVN–78 aircraft carrier as the U.S.S. Gerald R. Ford 
(a)FindingsCongress makes the following findings: 
(1)Gerald R. Ford has served his country with honor and distinction for the past 64 years, and continues to serve. 
(2)Gerald R. Ford was commissioned in the Naval Reserve in 1942 and served valiantly at sea on the U.S.S. Monterey (CVL–26) during World War II, taking part in major operations in the Pacific, including at Makin Island, Kwajalein, Truk, Saipan, and the Philippine Sea. 
(3)Gerald R. Ford received 9 engagement stars and 2 bronze stars for his service in the Navy during World War II. 
(4)Gerald R. Ford was first elected to the House of Representatives in 1948. 
(5)During 25 years of service in the House of Representatives, Gerald R. Ford distinguished himself by an exemplary record for character, decency, and trustworthiness. 
(6)Throughout his service in the House of Representatives, Gerald R. Ford was an ardent proponent of strong national defense and international leadership by the United States. 
(7)From 1965 to 1973, Gerald R. Ford served as minority leader of the House of Representatives, raising the standard for bipartisanship in his tireless fight for freedom, hope, and justice. 
(8)In 1973, Gerald R. Ford was appointed by President Nixon to the office of Vice President of the United States under the 25th Amendment to the Constitution, having been confirmed by overwhelming majorities in both Houses of Congress. 
(9)On August 9, 1974, Gerald R. Ford became the 38th President of the United States, taking office during one of the most challenging periods in the history of the United States. 
(10)As President from August 9, 1974, to January 20, 1977, Gerald R. Ford restored the faith of the people of the United States in the office of the President through his steady leadership, courage, and ultimate integrity. 
(11)As President, Gerald R. Ford helped restore the prestige of the United States in the world community by working to achieve peace in the Middle East, preserve detente with the Soviet Union, and set new limits on the spread of nuclear weapons. 
(12)As President, Gerald R. Ford served as Commander in Chief of the Armed Forces with great dignity, supporting a strong Navy and a global military presence for the United States and honoring the members of the Armed Forces. 
(13)Since leaving the office of President, Gerald R. Ford has been an international ambassador of American goodwill, a noted scholar and lecturer, a strong supporter of human rights, and a promoter of higher education. 
(14)Gerald R. Ford was awarded the Medal of Freedom and the Congressional Gold Medal in 1999 in recognition of his contribution to the Nation. 
(15)As President, Gerald R. Ford bore the weight of a constitutional crisis and guided the Nation on a path of healing and restored hope, earning forever the enduring respect and gratitude of the Nation. 
(b)Naming of CVN–78 aircraft carrierIt is the sense of Congress that the nuclear-powered aircraft carrier of the Navy designated as CVN–78 should be named the U.S.S. Gerald R. Ford. 
1013.Transfer of naval vessels to foreign nations based upon vessel classSection 7307(a) of title 10, United States Code, is amended— 
(1)by striking disposition of that vessel is approved and inserting disposal of that vessel, or of a vessel of the class of that vessel, is authorized; and 
(2)by adding at the end the following new sentences: In the case of an authorization by law for the disposal of such a vessel that names a specific vessel as being authorized for such disposal, the Secretary of Defense may substitute another vessel of the same class, if the vessel substituted has virtually identical capabilities as the named vessel. In the case of an authorization by law for the disposal of vessels of a specified class, the Secretary may dispose of vessels of that class pursuant to that authorization only in the number of such vessels specified in that law as being authorized for disposal.. 
1014.Overhaul, repair, and maintenance of vessels in foreign shipyardsSection 7310(a) of title 10, United States Code, is amended— 
(1)by inserting or Guam in the subsection heading after United States; and 
(2)by inserting or Guam after in the United States.  
1015.Report on options for future lease arrangement for Guam Shipyard 
(a)Report requiredNot later than December 15, 2006, the Secretary of the Navy shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Service of the House of Representatives a report describing the options available with respect to the Guam Shipyard in Santa Rita, Guam. 
(b)Contents of reportThe report required under subsection (a) shall include the following: 
(1)An evaluation of the performance of the entities that, as of the date of the enactment of this Act, are the lessee and operators of the Guam Shipyard under the terms of the lease in effect on the date of the enactment of this Act. 
(2)An evaluation of each of the following options with respect to the Guam Shipyard lease: 
(A)Terminating the remaining term of the lease and issuing a new 25 year lease with the same entity. 
(B)Terminating the remaining term of the lease with respect to the approximately 73 acres within the Guam Shipyard that are required for mission requirements and leaving the remaining term of the lease in effect with respect to the approximately 27 acres within the Facility that are not required for mission requirements. 
(C)Terminating the remaining term of the lease and negotiating a new use arrangement with a different lessee or operator. The new use arrangement options shall include: 
(i)Government-owned and government-operated facility. 
(ii)Government-owned and contractor-operated facility. 
(iii)Government-leased property for contractor-owned and contractor-operated facility. 
(c)Options for new use arrangementsIn evaluating the options under subsection (b)(2)(C), the Secretary of the Navy shall include an evaluation of each of the following: 
(1)The anticipated future military vessel repair and workload on Guam in relation to the 2006 Quadrennial Defense Review, issued on February 6, 2006, pursuant to section 118 of title 10, United States Code. 
(2)The anticipated military vessel repair and workload attributable to vessels comprising the Maritime Prepositioning Ship Squadron Three. 
(3)The anticipated military vessel repair and workload due to a change in section 7310 of title 10, United States Code, that would designate Guam as a United States homeport facility. 
(4)The expected workload if the submarine tender the U.S.S. Frank Cable (AS-40) is decommissioned. 
(5)The estimated reacquisition costs of transferred Government property. 
(6)Costs to improve floating dry dock mooring certification and required nuclear certification for the floating dry dock designated as AFDB-8 to conduct the following maintenance: 
(A)Dry-docking selected restricted availabilities and mid-term availability for attack submarines. 
(B)Dry-docking phased maintenance availabilities for amphibious vessels, including to amphibious assault ships, dock landing ships, and amphibious transport dock ships. 
(C)Dry-docking phased maintenance availabilities for surface combatants, including cruisers, destroyers, and frigates. 
(7)Commercial opportunities for development to expand commercial ship repair and general industrial services, given anti-terrorism force protection requirements at the current facility. 
(8)Estimates from three contractors for the maintenance and repair costs associated with executing a multiship, multioption contract that would generate a minimum 60,000 manday commitment for the Department of the Navy and Military Sealift Command vessels. 
(9)A projection of the maintenance and repair costs associated with executing a minimum 60,000 mandays for the Department of the Navy and Military Sealift Command vessels as a Government-owned and Government-operated Navy ship repair facility. 
(d)Input from contractorsIn evaluating the options under clauses (ii) and (iii) of subsection (b)(2)(C) for the purposes of paragraphs (1), (2), and (3) of subsection (c), the Secretary of the Navy shall seek input from at least three contractors on the viability of operations based on the projected workload fiscal years 2008 through 2013. 
(e)RecommendationsThe Secretary of the Navy shall include in the report required under subsection (a) the following: 
(1)The recommendations of the Secretary with respect to continuation of the existing Guam Shipyard lease based on evaluations conducted pursuant to subsection (b)(1). 
(2)The option under subsection (b)(2) that the Secretary recommends for fiscal year 2008. 
(f)GAO reportNot later than March 1, 2007, the Comptroller General shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Service of the House of Representatives a report evaluating the report submitted by the Secretary of the Navy under subsection (a). The report shall include the option under subsection (b)(2) that the Secretary recommends for fiscal year 2008. 
1016.Assessments of naval vessel construction efficiencies and of effectiveness of special contractor incentives 
(a)Assessment requiredThe Secretary of the Navy shall conduct an assessment of each of the aspects of naval vessel construction specified in subsection (b) in order to determine— 
(1)what inefficiencies exist in those aspects of naval vessel construction; 
(2)what innovative design and production technologies, processes, and performance incentives are warranted to alleviate the inefficiencies so identified; and 
(3)what action the Secretary intends to take to facilitate the adoption by the shipbuilding industry of the technologies, processes, and performance incentives identified under paragraph (2). 
(b)Aspects to be assessedSubsection (a) applies with respect to the following aspects of naval vessel construction: 
(1)Program design, engineering, and production engineering. 
(2)Organization and operating systems. 
(3)Steelwork production. 
(4)Ship construction and outfitting. 
(5)Combat systems development, integration, and installation. 
(c)Consideration of prior assessmentsIn making the assessments required by subsection (a), the Secretary shall take into consideration the results of— 
(1)the study of the cost effectiveness of the ship construction program of the Navy required by section 1014 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2041); 
(2)the assessment of the United States naval shipbuilding industry required by section 254 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3180); and 
(3)any prior assessment performed by or on behalf of the Department of Defense. 
(d)Special contractor incentivesIn addition to the assessments under subsection (a), the Secretary shall conduct an assessment of the effectiveness of the use in naval vessel construction contracts of special contract incentives for investment by the contractor in facilities and process improvement projects. Such assessment shall include the following: 
(1)A description of the intent of the use of such incentives in naval vessel construction contracts. 
(2)A description of the process and criteria used by the Secretary for evaluation of proposed projects to receive such incentives in naval vessel construction contracts and for the selection among such proposed projects for inclusion of incentives in such contracts. 
(3)For each facility or process improvement project for which funds were provided in a naval vessel construction contract during the five-year period ending on the date of the enactment of this Act (including the facility or process improvement project contract incentives incorporated in the Virginia-class submarine construction contract and in the CVN-21 construction contract)— 
(A)a description of the facility or process improvement project proposed by the contractor; 
(B)the amount expended (or to be expended) by the United States for the project under the contract; and 
(C)the estimated or actual return on investment for the amounts referred to in subparagraph (B). 
(4)The plans of the Secretary of the Navy to use similar contract incentives in ongoing and future shipbuilding programs. 
(5)Any recommendation by the Secretary for the enactment of legislation that might increase the effectiveness of, or expand the use of, such contract incentives. 
(e)ReportNot later than April 1, 2007, the Secretary of the Navy shall submit to the congressional defense committees a report on— 
(1)the Secretary’s assessments of naval vessel construction efficiencies under subsection (a), addressing each of the matters specified in that subsection; and 
(2)the Secretary’s assessment of the effectiveness of special incentives for contractor investment in facilities and process improvement projects under subsection (d). 
1017.Obtaining carriage by vessel: criterion regarding overhaul, repair, and maintenance of vessels in the United States 
(a)Acquisition policyIn order to maintain the national defense industrial base, the Secretary of Defense shall issue an acquisition policy that establishes, as a criterion required to be considered in obtaining carriage by vessel of cargo for the Department of Defense, the extent to which an offeror of such carriage had overhaul, repair, and maintenance work for covered vessels of the offeror performed in shipyards located in the United States. 
(b)Covered vesselsA vessel is a covered vessel of an offeror under this section if the vessel is— 
(1)owned, operated, or controlled by the offeror; and 
(2)qualified to engage in the carriage of cargo in the coastwise or non-contiguous trade under section 27 of the Merchant Marine Act, 1920 (46 U.S.C. 883), section 12106 of title 46, United States Code, and section 2 of the Shipping Act, 1916 (46 U.S.C. App. 802). 
(c)Application of policyThe acquisition policy shall include rules providing for application of the policy to covered vessels as expeditiously as is practicable based on the nature of carriage obtained, and by no later than June 1, 2007.  
(d)Regulations 
(1)In generalThe Secretary shall prescribe regulations as necessary to carry out the acquisition policy and submit such regulations to the Committees on Armed Services of the Senate and the House of Representatives, by not later than June 1, 2007. 
(2)Interim regulations 
(A)In generalThe Secretary may prescribe interim regulations as necessary to carry out the acquisition policy. For this purpose, the Secretary is excepted from compliance with the notice and comment requirements of section 553 of title 5, United States Code. 
(B)Submission to CongressUpon the issuance of interim regulations under this paragraph, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives the interim regulations and a description of the acquisition policy developed (or being developed) under subsection (a). 
(C)ExpirationAll interim regulations prescribed under the authority of this paragraph that are not earlier superseded by final regulations shall expire no later than June 1, 2007. 
(e)Annual reportThe Secretary, acting through the United States Transportation Command, shall annually submit to the Committees on Armed Services of the Senate and the House of Representatives a report regarding overhaul, repair, and maintenance performed on covered vessels of each offeror of carriage to which the acquisition policy applies. 
(f)DefinitionsIn this section: 
(1)Foreign shipyardThe term foreign shipyard means a shipyard that is not located in the United States. 
(2)United StatesThe term United States means— 
(A)any State of the United States; and 
(B)Guam. 
1018.Riding gang member requirements 
(a)Requirement for charters and contracts 
(1)In generalThe Secretary of Defense may not award, renew, extend, or exercise an option to extend any charter of a vessel documented under chapter 121 of title 46, United States Code, for the Department of Defense, or any contract for the carriage of cargo by a vessel documented under that chapter for the Department of Defense, unless the charter or contract, respectively, includes provisions that allow riding gang members to perform work on the vessel during the effective period of the charter or contract only under terms, conditions, restrictions, and requirements that, except as provided in paragraphs (2) and (3), are substantially the same as those that apply under section 8106 of title 46, United States Code, as in effect immediately before the enactment of this Act, with respect to a vessel referred to in that section. 
(2)LimitationFor purposes of paragraph (1) of this subsection, subsections (a)(1)(A)(ii), (c), and (d) of section 8106 of title 46, United States Code, shall not apply with respect to a charter or contract referred to in paragraph (1). 
(3)Merchant mariner’s document requiredThe Secretary of Defense shall include in the provisions required under paragraph (1) a requirement that each riding gang member who performs work on the vessel must hold a merchant mariner’s document issued under chapter 73 of title 46, United States Code. 
(4)Riding gang member definedIn this subsection the term riding gang member has the meaning that term has in section 8106 of title 46, United States Code, as in effect immediately before the enactment of this Act. 
(b)Exemptions by Secretary of Defense 
(1)In generalThe Secretary of Defense may issue regulations that exempt from the charter or contract provisions required under subsection (a) any individual who is on a vessel for purposes other than engaging in the operation or maintenance of the vessel, including an individual who is— 
(A)one of the personnel who accompany, supervise, guard, and maintain unit equipment aboard a ship, commonly referred to as supercargo personnel; 
(B)one of the force protection personnel of the vessel; 
(C)a specialized repair technician; or 
(D)otherwise required by the Secretary of Defense to be aboard the vessel. 
(2)Background checkSuch regulations shall include a requirement that any individual who is exempt under the regulations must pass a background check before going aboard the vessel, unless the individual holds a merchant mariner’s document issued under chapter 73 of title 46, United States Code. 
(3)Exempted individual not treated as in addition to the crewAn individual exempted under paragraph (1) shall not be counted as an individual in addition to the crew for the purposes of section 3304 of title 46, United States Code. 
1019.Authority to transfer SS Arthur M. Huddell to the Government of Greece 
(a)Authority to transferThe President is authorized to transfer the ex-Liberty ship SS Arthur M. Huddell to the Government of Greece in accordance with such terms and conditions as the President may determine. 
(b)Additional equipmentThe President is authorized to convey additional equipment from other obsolete vessels of the National Defense Reserve Fleet to assist the Government of Greece in using the vessel referred to in subsection (a) as a museum exhibit. 
(c)Repair and refurbishment in united states shipyardTo the maximum extent practicable, the President shall require, as a condition of the transfer of the vessel referred to in subsection (a), that the Government of Greece have such repair or refurbishment of the vessel as is needed performed at a shipyard located in the United States. 
CCounter-Drug Activities 
1021.Extension of authority of Department of Defense to provide additional support for counterdrug activities of other governmental agenciesSection 1004(a) of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 374 note) is amended by striking through 2006 and inserting through 2011. 
1022.Extension and expansion of Department of Defense authority to provide support for counter-drug activities of certain foreign governments 
(a)Extension of AuthorityParagraph (2) of subsection (a) of section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), as amended by section 1021 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136: 117 Stat. 1593), is amended by striking September 30, 2006 and inserting September 30, 2008. 
(b)Additional Governments Eligible To Receive SupportSubsection (b) of such section is amended by adding at the end the following new paragraphs: 
 
(10)The Government of Azerbaijan. 
(11)The Government of Kazakhstan. 
(12)The Government of Kyrgyzstan. 
(13)The Government of Armenia. 
(14)The Government of Guatemala. 
(15)The Government of Belize. 
(16)The Government of Panama.. 
(c)Types of SupportSubsection (c) of such section is amended— 
(1)in paragraph (2), by inserting , vehicles, and, subject to section 484(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291c(a)), aircraft after patrol boats; and 
(2)by adding at the end the following new paragraphs: 
 
(4)The transfer of detection, interception, monitoring, and testing equipment. 
(5)For the Government of Afghanistan only, individual and crew-served weapons of 50 caliber or less and ammunition for such weapons for counter-narcotics security forces.. 
(d)Maximum Annual Amount of SupportSubsection (e)(2) of such section is amended— 
(1)by striking or $40,000,000 and inserting $40,000,000; and 
(2)by inserting before the period at the end the following: , or $60,000,000 during either of the fiscal years 2007 and 2008. 
1023.Extension of authority to support unified counterdrug and counterterrorism campaign in ColombiaSection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042) is amended— 
(1)in subsection (a)(1), by striking and 2006 and inserting through 2008; and 
(2)in subsection (c), by striking and 2006 and inserting through 2008. 
1024.Continuation of reporting requirement regarding Department of Defense expenditures to support foreign counterdrug activities 
(a)Two-year extension of reporting requirementSection 1022 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–255), as amended by section 1022 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1215) and section 1021 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3426), is further amended by striking Not later than April 15, 2006, and inserting (a) Reports required.—Not later than April 15, 2006, February 15, 2007, and February 15, 2008,. 
(b)Additional information to be includedSuch section is further amended— 
(1)by designating the second sentence as subsection (b) and striking The report and inserting Information to be provided.—Each report under this section; and 
(2)in paragraph (2), by inserting before the period at the end the following: and the amount of funds provided for each type of counterdrug activity assisted.  
(c)Form and submission of reportsSuch section is further amended— 
(1)in subsection (a), as designated by subsection (a) of this section, by striking the congressional defense committees and inserting the congressional committees specified in subsection (d); and 
(2)by adding at the end the following new subsections: 
 
(c)Form of reportsEach report under this section shall be submitted in both classified and unclassified form. 
(d)Specified committeesThe congressional committees specified in this subsection are the following: 
(1)The Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate. 
(2)The Committee on Armed Services, the Committee on International Relations, and the Committee on Appropriations of the House of Representatives.. 
1025.Report on interagency counter-narcotics plan for Afghanistan and South and Central Asian regions 
(a)Report requiredNot later than December 31, 2006, the Secretary of Defense shall submit to the congressional defense committees a report updating the interagency counter-narcotics implementation plan for Afghanistan and the South and Central Asian regions, including Turkmenistan, Uzbekistan, Tajikistan, Kyrgyzstan, Kazakhstan, Iran, Armenia, Azerbaijan, Pakistan, India, and China. 
(b)ConsultationThe report under this section shall be prepared in consultation with the Secretary of State, the Administrator of the Agency for International Development, and the Director of the Drug Enforcement Administration. 
(c)Matters to be includedThe report shall include the following for each foreign government covered by the report: 
(1)A consideration of what activities should be reallocated among the United States and the foreign government based on the capabilities of each department and agency involved. 
(2)Any measures necessary to clarify the legal authority required to complete the mission. 
(3)The measures necessary for the United States to successfully complete its counter-narcotics efforts in Afghanistan and the South and Central Asian regions, including an assessment of whether sufficient personnel and other resources, including infrastructure and development initiatives, are being made available by the United States and the foreign government. 
(4)Current and proposed United States funding to support counter-narcotics activities of the foreign government. 
1026.Report on United States support for Operation Bahamas, Turks & Caicos 
(a)FindingsCongress makes the following findings: 
(1)In 1982 the United States Government created Operation Bahamas, Turks & Caicos (OPBAT) to counter the smuggling of cocaine into the United States. 
(2)According to the Drug Enforcement Agency, an estimated 80 percent of the cocaine entering the United States in the 1980s came through the Bahamas, whereas, according to the Office of National Drug Control Policy, only an estimated 10 percent comes through the Bahamas today. 
(3)According to the Drug Enforcement Agency, more than 80,000 kilograms of cocaine and nearly 700,000 pounds of marijuana have been seized in Operation Bahamas, Turks & Caicos since 1986, with a combined street value of approximately two billion dollars. 
(4)The Army has provided military airlift to law enforcement officials under Operation Bahamas, Turks & Caicos to create an effective, reliable, and immediate response capability for drug interdiction. This support is largely responsible for the decline in cocaine shipments to the United States through the Bahamas. 
(5)The Bahamas is an island nation composed of approximately 700 islands and keys, which makes aviation assets the best and most efficient method of transporting law enforcement agents and interdicting smugglers. 
(6)It is in the interests of the United States to maintain the results of the successful Operation Bahamas, Turks & Caicos program and prevent drug smugglers from rebuilding their operations through the Bahamas. 
(b)Report on United States Government Support for OPBAT 
(1)Report on decision to withdrawNot later than 30 days before implementing a decision to withdraw Department of Defense helicopters from Operation Bahamas, Turks & Caicos, the Secretary of Defense shall submit to the Congress a report outlining the plan for the coordination of the Operation Bahamas, Turks & Caicos mission, at the same level of effectiveness, using other United States Government assets. 
(2)ConsultationThe Secretary of Defense shall consult with the Secretary of State, the Attorney General, and the Secretary of Homeland Security, and with other appropriate officials of the United States Government, in preparing the report under paragraph (1). 
(3)ElementsThe report under paragraph (1) on the withdrawal of equipment referred to in that paragraph shall include the following: 
(A)An explanation of the military justification for the withdrawal of the equipment. 
(B)An assessment of the availability of other options (including other Government helicopters) to provide the capability being provided by the equipment to be withdrawn. 
(C)An explanation of how each option specified under subparagraph (B) will provide the capability currently provided by the equipment to be withdrawn. 
(D)An assessment of the potential use of unmanned aerial vehicles in Operation Bahamas, Turks & Caicos, including the capabilities of such vehicles and any advantages or disadvantages associated with the use of such vehicles in that operation, and a recommendation on whether or not to deploy such vehicles in that operation. 
DForce Structure and Defense Policy Matters 
1031.Improvements to Quadrennial Defense Review 
(a)FindingsCongress finds that the comprehensive examination of the defense program and policies of the United States that is undertaken by the Security Defense every four years pursuant to section 118 of title 10, United States Code, known as the Quadrennial Defense Review, is— 
(1)vital in laying out the strategic military planning and threat objectives of the Department of Defense; and 
(2)critical to identifying the correct mix of military planning assumptions, defense capabilities, and strategic focuses for the Armed Forces. 
(b)Sense of congressIt is the sense of Congress that the Quadrennial Defense Review is intended to provide more than an overview of global threats and the general strategic orientation of the Department of Defense. 
(c)Conduct of reviewSubsection (b) of section 118 of title 10, United States Code, is amended— 
(1)by striking and at the end of paragraph (2); 
(2)by striking the period at the end of paragraph (3) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(4)to make recommendations that are not constrained to comply with the budget submitted to Congress by the President pursuant to section 1105 of title 31.. 
(d)Additional elements in report to CongressSubsection (d) of such section is amended— 
(1)in paragraph (1), by inserting , the strategic planning guidance, after United States; 
(2)by redesignating paragraphs (9) through (15) as paragraphs (10), (11), (12), (13), (14), (15), and (17), respectively;  
(3)by inserting after paragraph (8) the following new paragraph (9): 
 
(9)The specific capabilities, including the general number and type of specific military platforms, needed to achieve the strategic and warfighting objectives identified in the review.; and 
(4)by inserting after paragraph (15), as redesignated by paragraph (2), the following new paragraph: 
 
(16)The homeland defense and support to civil authority missions of the active and reserve components, including the organization and capabilities required for the active and reserve components to discharge each such mission.. 
(e)CJCS reviewSubsection (e)(1) of such section is amended by inserting before the period at the end the following: and a description of the capabilities needed to address such risk. 
(f)Independent assessmentSuch section is further amended by adding at the end the following new subsection: 
 
(f)Independent panel assessment 
(1)Not later than six months before the date on which the report on a Quadrennial Defense Review is to be submitted under subsection (d), the Secretary of Defense shall establish a panel to conduct an assessment of the quadrennial defense review. 
(2)Not later than three months after the date on which the report on a quadrennial defense review is submitted under subsection (d) to the congressional committees named in that subsection, the panel appointed under paragraph (1) shall submit to those committees an assessment of the review, including the recommendations of the review, the stated and implied assumptions incorporated in the review, and the vulnerabilities of the strategy and force structure underlying the review. The assessment of the panel shall include analyses of the trends, asymmetries, and concepts of operations that characterize the military balance with potential adversaries, focusing on the strategic approaches of possible opposing forces.. 
1032.Quarterly reports on implementation of 2006 Quadrennial Defense Review Report 
(a)Reports requiredNot later than 30 days after the end of each fiscal-year quarter, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the implementation of recommendations described in the Department of Defense 2006 Quadrennial Defense Review Report. 
(b)Contents of reportsEach quarterly report under subsection (a) shall, at a minimum— 
(1)describe the processes and procedures established by the Secretary of Defense to examine the various recommendations referred to in subsection (a); 
(2)discuss implementation plans and strategies for each area highlighted by the Quadrennial Defense Review Report; 
(3)provide relevant information about the status of such implementation; and 
(4)indicate changes in the Secretary’s assessment of the defense strategies or capabilities required since the publication of the 2006 Quadrennial Defense Review Report. 
(c)Initial reportThe first report under subsection (a) shall be submitted not later than January 31, 2007. 
(d)Expiration of requirementThe reporting requirement in subsection (a) shall terminate upon the earlier of the following: 
(1)The date of the publication of the next Quadrennial Defense Review Report after the date of the enactment of this Act pursuant to section 118 of title 10, United States Code. 
(2)The date of transmission of a written notification by the Secretary of Defense to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives that implementation of the recommendations of the 2006 Quadrennial Defense Review is complete. 
1033.Report on feasibility of establishing a regional combatant command for Africa 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the establishment under chapter 6 of title 10, United States Code, of a new unified combatant command with a geographic area of responsibility consisting of the African continent and adjacent waters.  
(b)ContentThe report under subsection (a) shall include— 
(1)a study on the feasibility and advisability of establishing a combatant command for Africa as described in subsection (a); 
(2)an assessment of the benefits and problems associated with establishing such a command; and 
(3)an estimate of the costs, time, and resources needed to establish such a command. 
1034.Determination of Department of Defense intratheater and intertheater airlift requirements and sealift mobility requirements 
(a)Determination of requirementsThe Secretary of Defense, as part of the 2006 Mobility Capabilities Study, shall determine Department of Defense mobility requirements as follows: 
(1)The Secretary shall determine intratheater and intertheater airlift mobility requirements (stated in terms of million ton miles per day) and sealift mobility requirements (stated in terms of tons) necessary to support warfighting objectives of the commanders of the combatant commands for each scenario that was modeled in the 2005 Mobility Capabilities Study and each scenario that is modeled in the 2006 Mobility Capabilities Study.  
(2) The Secretary shall determine intratheater and intertheater airlift mobility requirements (stated in terms of million ton miles per day) and sealift mobility requirements (stated in terms of tons) for executing the National Military Strategy with a low acceptable level of risk, with a medium acceptable level of risk, and with a high acceptable level of risk, for each of the following: 
(A)Two overlapping “swift defeat” campaigns. 
(B)The Global War on Terrorism. 
(C)Baseline security posture operations. 
(D)Homeland defense and civil support operations. 
(E)Special operations missions. 
(F)Global long-range strike missions. 
(G)Strategic nuclear missions. 
(b)ReportNot later than February 1, 2007, the Secretary of Defense shall submit to the congressional defense committees a report providing the mobility requirements determined pursuant to subsection (a). As part of the report, the Secretary shall— 
(1)set forth each mobility requirement specified in paragraph (1) or (2) of subsection (a); and 
(2)compare those defined mobility requirements to the Department of Defense’s mobility capability program of record for intertheater and intratheater airlift and sealift. 
(c)Mobility capabilities studiesFor purposes of this section: 
(1)2006 mobility capabilities studyThe term 2006 Mobility Capabilities Study means the studies conducted by the Secretary of Defense and the Joint Staff during 2006 as a follow-on to the 2005 Mobility Capabilities Study.  
(2)2005 mobility capabilities studyThe term 2005 Mobility Capabilities Study means the comprehensive Mobility Capabilities Study completed in December 2005 and conducted through the Office of Program Analysis and Evaluation of the Department of Defense to assess mobility needs for all aspects of the National Defense Strategy. 
1035.Presidential report on improving interagency support for United States 21st century national security missions and interagency operations in support of stability, security, transition, and reconstruction operations 
(a)Report RequiredNot later than April 1, 2007, the President shall submit to Congress a report on building interagency capacity and enhancing the integration of civilian capabilities of the executive branch with the capabilities of the Armed Forces to enhance the achievement of United States national security goals and objectives. 
(b)Report ElementsThe report under subsection (a) shall include the following: 
(1)An assessment of the capacity and capabilities required within the civilian agencies of the United States Government to achieve the full range of United States national security goals and objectives, to defend United States national security interests, and, in particular, to coordinate with the Armed Forces where deployed, including capacity and capabilities in at least the following areas: 
(A)Organizations and organizational structures, including a description of the roles, responsibilities, and authorities; 
(B)Planning and assessment capabilities; 
(C)Information sharing policies, practices, and systems; 
(D)Leadership issues, including command and control of forces and personnel in the field; 
(E)Personnel policies and systems, including those pertaining to recruiting, retention, training, education, promotion, awards, employment, deployment, and retirement; and 
(F)Acquisition authorities, including identifying any economies of scale that could be gained by improved coordination of acquisition activities and replicating best practices, as appropriate. 
(2)The criteria and considerations used to evaluate progress in each of the areas specified in paragraph (1) towards building interagency capacity and capabilities and integrating such capabilities across the United States Government to enhance the achievement of United States national security goals and objectives. 
(3)Recommendations for specific legislative proposals that would build interagency capacity by— 
(A)addressing statutory or budgetary impediments, if any, to the improvement of interagency cooperation and coordination in order to carry out the full range of national security missions (including stability, security, transition, and reconstruction operations); and 
(B)providing means to enhance the integration of civilian capabilities with the capabilities of deployed elements of the Armed Forces for each of those national security missions. 
(c)Additional Report ElementsThe report under subsection (a) shall include a portion dedicated to efforts to address the near-term need to strengthen interagency operations in support of stability, security, transition, and reconstruction operations, including a plan to establish interagency operating procedures for the departments and agencies of the United States Government for the planning and conduct of stability, security, transition, and reconstruction operations. Such plan shall include the following: 
(1)A delineation of the roles, responsibilities, and authorities of the departments and agencies of the United States Government for stability, security, transition, and reconstruction operations. 
(2)A description of operational processes for setting policy direction for stability, security, transition, and reconstruction operations in order to guide— 
(A)operational planning and funding decisions of those departments and agencies; 
(B)integration of civilian and military planning efforts; 
(C)integration of programs and activities into an implementation plan; 
(D)oversight of policy implementation; 
(E)provision of guidance to field-level personnel on program direction and priorities; and 
(F)monitoring of field implementation of assistance programs. 
(3)A description of available capabilities and resources of each department and agency of the United States Government that could be used in support of stability, security, transition, and reconstruction operations and identification of additional resources needed to support the conduct of such operations. 
(4)A description of how the capabilities and resources of the departments and agencies of the United States Government will be coordinated to support stability, security, transition, and reconstruction operations. 
(5)A description of existing, or planned, protocols between departments and agencies of the United States Government on the utilization and allocation of assets in field operations that support stability, security, transition, and reconstruction operations. 
(6)Recommendations for improving interagency training, education, and simulation exercises in order to adequately prepare civilian and military personnel in the departments and agencies of the United States Government to perform stability, security, transition, and reconstruction operations. 
(7)Guidance for the implementation of the plan. 
(d)Form of reportTo the maximum extent practicable, the report shall be unclassified, with a classified annex, if necessary. 
EReports 
1041.Additional element in annual report on chemical and biological warfare defenseSection 1703(b) of the National Defense Authorization Act for Fiscal Year 1994 (50 U.S.C. 1523(b)) is amended by adding at the end the following new paragraph: 
 
(10)A description of the coordination and integration of the program of the Defense Advanced Research Projects Agency (DARPA) on basic and applied research and advanced technology development on chemical and biological warfare defense technologies and systems under section 1701(c)(2) with the overall program of the Department of Defense on chemical and biological warfare defense, including— 
(A)an assessment of the degree to which the DARPA program is coordinated and integrated with, and supports the objectives and requirements of, the overall program of the Department of Defense; and 
(B)the means by which the Department determines the level of such coordination and support.. 
1042.Report on biodefense human capital requirements in support of biosafety laboratories 
(a)Study RequiredThe Secretary of Defense shall conduct a study to determine the Department of Defense human capital requirements for pending capital programs to construct biodefense laboratories at Biosafety Level (BSL) 3 and Biosafety Level 4 or to expand current biodefense laboratories to such biosafety levels. 
(b)ElementsIn conducting the study, the Secretary shall address the following: 
(1)The number of trained research and support staff, by discipline and qualification level, including researchers, laboratory technicians, animal handlers, facility managers, facility or equipment maintainers, biosecurity personnel (including biosafety, physical, and electronic security personnel), and other safety personnel required— 
(A)for existing biodefense laboratories at Biosafety Level 3 and Biosafety Level 4; and 
(B)to manage biodefense research efforts to combat bioterrorism at the biodefense laboratories described in subsection (a). 
(2)Plans to recruit and retain skilled personnel, in numbers sufficient to meet requirements described in paragraph (1)(B). 
(3)A forecast of the training required to provide the personnel described by paragraph (1)(B) in time to meet the scheduled openings of the biodefense laboratories described in subsection (a), including— 
(A)the types of training required; 
(B)the length of training required; and 
(C)the training sources. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report setting forth the results of the study conducted under this section. 
1043.Report on technologies for neutralizing or defeating threats to military rotary-wing aircraft from portable air defense systems and rocket-propelled grenades 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on technologies for neutralizing or defeating threats to military rotary-wing aircraft posed by portable air defense systems and rocket-propelled grenades that are being researched, developed, employed, or considered by the United States Government or the North Atlantic Treaty Organization. 
(b)ContentThe report under subsection (a) shall include the following: 
(1)An assessment of the expected value and utility of the technologies referred to in subsection (a), particularly with respect to— 
(A)the saving of lives; 
(B)the ability to reduce the vulnerability of aircraft; and 
(C)the enhancement of the ability of aircraft and their crews to accomplish assigned missions. 
(2)An assessment of the potential costs of developing and deploying such technologies. 
(3)A description of efforts undertaken to develop such technologies, including— 
(A)nonlethal countermeasures; 
(B)lasers and other systems designed to dazzle, impede, or obscure threatening weapons or their users; 
(C)direct fire response systems; 
(D)directed energy weapons; and 
(E)passive and active systems. 
(4)A description of any impediment to the development of such technologies, such as legal restrictions under the law of war, treaty restrictions under the Protocol on Blinding Lasers, and political obstacles such as the reluctance of other allied countries to pursue such technologies. 
1044.Reports on expanded use of unmanned aerial vehicles in the National Airspace System 
(a)FindingsCongress makes the following findings: 
(1)Unmanned aerial vehicles (UAVs) serve Department of Defense intelligence, surveillance, reconnaissance, and combat missions. 
(2)Operational reliability of unmanned aerial systems continues to improve, and development and fielding of so-called sense-and-avoid technology should continue in order to provide unmanned aerial systems with an appropriate level of safety. 
(3)Unmanned aerial vehicles have the potential to support the Nation’s homeland defense mission, border security mission, and natural disaster recovery efforts. 
(b)Reports 
(1)DOD reportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the relevant congressional committees a report on the actions of the Department of Defense to develop standards for the testing and operation of unmanned aerial vehicles in the National Airspace System. 
(2)FAA reportNot later than one year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the relevant congressional committees a report on progress in developing a policy for testing and a plan for achieving wider access by unmanned aerial vehicles that are appropriately equipped to operate in the National Airspace System 
(3)Relevant congressional committeeFor the purposes of this subsection, the relevant congressional committees are the following: 
(A)The Committee on Armed Services, the Committee on Commerce, the Committee on Science and Transportation, and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(B)The Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Government Reform, and the Committee on Transportation and Infrastructure of the House of Representatives. 
1045.Report on incentives to encourage certain members and former members of the Armed Forces to serve in the Bureau of Customs and Border Protection 
(a)Report RequiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security and the Secretary of Defense shall jointly submit to the congressional committees specified in subsection (e) a report assessing the desirability and feasibility of offering incentives to members and former members of the Armed Forces described in subsection (b) for the purpose of encouraging such members to serve in the Bureau of Customs and Border Protection of the Department of Homeland Security. 
(b)Covered Members and Former MembersThe members and former members of the Armed Forces to be covered by the report under subsection (a) are the following: 
(1)Members of the reserve components of the Armed Forces. 
(2)Former members of the Armed Forces within two years of separation from service in the Armed Forces. 
(c)Requirements and Limitations 
(1)Nature of incentivesIn considering incentives for purposes of the report required by subsection (a), the Secretaries shall consider such incentives as the Secretaries jointly consider appropriate, whether or not such incentives are monetary or otherwise and whether or not such incentives are authorized by current law or regulations. 
(2)Targeting of incentivesIn assessing any incentive for purposes of the report, the Secretaries shall give particular attention to the utility of such incentive in— 
(A)encouraging service in the Bureau of Customs and Border Protection after service in the Armed Forces by members and former members of the Armed Forces described in subsection (b) who provided border patrol or border security assistance to the Bureau as part of their duties as members of the Armed Forces; and 
(B)leveraging military training and experience by accelerating training, or allowing credit to be applied to related areas of training, required for service with the Bureau of Customs and Border Protection. 
(3)PaymentIn assessing incentives for purposes of the report, the Secretaries shall assume that any costs of such incentives shall be borne by the Department of Homeland Security. 
(d)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of various monetary and non-monetary incentives considered for purposes of the report. 
(2)An assessment of the desirability and feasibility of utilizing any such incentive for the purpose specified in subsection (a), including an assessment of the particular utility of such incentive in encouraging service in the Bureau of Customs and Border Protection after service in the Armed Forces by members and former members of the Armed Forces described in subsection (c)(2)(A). 
(3)Any other matters that the Secretaries jointly consider appropriate. 
(e)Submission of reportThe report required by subsection (a) shall be submitted to—  
(1)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and 
(2)the Committee on Armed Services, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives. 
1046.Repeal of certain report requirements 
(a)Annual Report on Aviation Career Incentive PaySection 301a of title 37, United States Code, is amended by striking subsection (f). 
(b)Annual Report on Effects of Certain Initiatives on Recruitment and Retention 
(1)RepealSection 1015 of title 37, United States Code, is repealed. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 19 of such title is amended by striking the item relating to section 1015. 
(c)Secretary of Defense Recommendation on Need for Defense Impact Review ProcessSection 1041 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1217) is repealed. 
(d)Report on Pilot Program To Enhance Military Recruiting by Improving Military Awareness of School Counselors and EducatorsSection 564 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398 (114 Stat. 1654A–133; 10 U.S.C. 503 note)) is amended by striking subsection (c). 
(e)Annual Report on Medical InformaticsSection 723(d) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 10 U.S.C. 1071 note) is amended— 
(1)by striking paragraph (5); and 
(2)by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively. 
1047.Requirement for identification of recently enacted recurring reporting requirements applicable to the Department of Defense 
(a)Identification and submittal to congressional committees 
(1)In generalNot later than March 1, 2007, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a listing of each provision of law specified in paragraph (2). 
(2)Covered provisions of lawParagraph (1) applies with respect to any provision of law enacted on or after November 24, 2003 (the date of the enactment of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136)), and before February 1, 2007, that requires the submission by the Secretary of Defense or any other official of the Department of Defense of annual, semiannual, or other periodic reports to one or more of the congressional defense committees. 
(b)Additional matter To be submittedThe Secretary of Defense shall include with the listing submitted under subsection (a) the following: 
(1)With respect to each provision of law covered by that subsection, a description of the report requirement under that provision. 
(2)For each such report requirement— 
(A)an assessment by the Secretary— 
(i)of the burden imposed on the Department of Defense by the preparation of the report; and 
(ii)of the utility of such report from the perspective of the Department of Defense; and 
(B)a recommendation on the advisability of repealing or modifying the requirement for the submittal of such report. 
(c)DefinitionIn this section, the term report has the meaning given that term in section 480(c) of title 10, United States Code. 
FMiscellaneous Authorities and Limitations on Availability and Use of Funds 
1051.Acceptance and retention of reimbursement from non-Federal sources to defray Department of Defense costs of conferences 
(a)In GeneralSubchapter II of chapter 134 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2262.Department of Defense conferences: collection of fees to cover Department of Defense costs 
(a)Authority to collect fees 
(1)The Secretary of Defense may collect fees from any individual or commercial participant in a conference, seminar, exhibition, symposium, or similar meeting conducted by the Department of Defense (in this section referred to collectively as a conference). 
(2)The Secretary may provide for the collection of fees under this section directly or by contract. The fees may be collected in advance of a conference. 
(b)Use of collected feesAmounts collected under subsection (a) with respect to a conference shall be credited to the appropriation or account from which the costs of the conference are paid and shall be available to pay the costs of the Department of Defense with respect to the conference or to reimburse the Department for costs incurred with respect to the conference. 
(c)Treatment of excess amountsIn the event the total amount of fees collected under subsection (a) with respect to a conference exceeds the actual costs of the Department of Defense with respect to the conference, the amount of such excess shall be deposited into the Treasury as miscellaneous receipts. 
(d)Annual Reports 
(1)Not later than 45 days after the President submits to Congress the budget for a fiscal year under section 1105 of title 31, the Secretary of Defense shall submit to the congressional defense committees a budget justification document summarizing the use of the fee-collection authority provided by this section. 
(2)Each report shall include the following: 
(A)A list of all conferences conducted during the preceding two calendar years for which fees were collected under this section. 
(B)For each conference included on the list under subparagraph (A): 
(i)The estimated costs of the Department for the conference. 
(ii)The actual costs of the Department for the conference, including a separate statement of the amount of any conference coordinator fees associated with the conference. 
(iii)The amount of fees collected under this section for the conference. 
(C)An estimate of the number of conferences to be conducted during the calendar year in which the report is submitted for which the Department will collect fees under this section.. 
(b)Clerical AmendmentThe table of sections at the beginning of subchapter II of chapter 134 of such title is amended by adding at the end the following new item: 
 
 
2262. Department of Defense conferences: collection of fees to cover Department of Defense costs.. 
1052.Increased flexibility in use of funds for Joint Staff exercises 
(a)In generalAmounts available to the Chairman of the Joint Chiefs of Staff for joint staff exercises may be available for any expenses as follows: 
(1)Expenses of the Armed Forces in connection with such exercises, including expense relating to self-deploying watercraft under the jurisdiction of a military department. 
(2)Expenses relating to the costs of port support activities in connection with such exercises, including transportation and port handling. 
(3)Expenses relating to the breakout and operation of prepositioned watercraft and lighterage for joint logistics and over the shore exercises in connection with such exercises. 
(b)Supplement not supplantAny amounts made available by the Chairman of the Joint Chiefs of Staff under subsection (a) for expenses covered by that subsection are in addition to any other amounts available under law for such expenses. 
1053.Prohibition on parking of funds 
(a)Prohibition 
(1)In generalChapter 165 of title 10, United States Code, is amended by inserting after section 2773a the following new section: 
 
2773b.Parking of funds: prohibition; penalties 
(a)ProhibitionAn officer or employee of the Department of Defense may not direct the designation of funds for a particular purpose in the budget of the President, as submitted to Congress pursuant to section 1105 of title 31, or the supporting documents of the Department of Defense component of such budget, with the knowledge or intent that such funds, if made available to the Department, will not be used for the purpose for which they are designated. 
(b)PenaltiesThe direction of the designation of funds in violation of the prohibition in subsection (a) shall be treated for purposes of chapter 13 of title 31 as a violation of section 1341(a)(1)(A) of such title.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 165 of such title is amended by inserting after the item relating to section 2773a the following new item: 
 
 
2773b. Parking of funds: prohibition; penalties.. 
(b)Effective Date 
(1)In generalThe amendments made by subsection (a) shall take effect on the date that is 31 days after the date of the enactment of this Act. 
(2)Modification of certain policies and regulationsNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall modify the policies and regulations of the Department of Defense regarding the preparation and submittal to Congress of budget materials for the Department of Defense to take into account section 2773b of title 10, United States Code, as added by subsection (a). 
1054.Modification of authorities relating to the Special Inspector General for Iraq Reconstruction 
(a)DutiesFor purposes of carrying out the duties of the Special Inspector General for Iraq Reconstruction under section 3001(f) of the Emergency Supplemental Appropriations Act for Defense and for the Reconstruction of Iraq and Afghanistan, 2004 (Public Law 108–106; 117 Stat. 1235 et seq.; 5 U.S.C. App., note to section 8G of Public Law 95–452), any United States funds appropriated or otherwise made available for fiscal year 2006 for the reconstruction of Iraq, irrespective of the designation of such funds, shall be deemed to be amounts appropriated or otherwise made available to the Iraq Relief and Reconstruction Fund. 
(b)TerminationSection 3001(o) of the Emergency Supplemental Appropriations Act for Defense and for the Reconstruction of Iraq and Afghanistan, 2004 (Public Law 108–106; 117 Stat. 1238; 5 U.S.C. App., note to section 8G of Public Law 95–452) is amended to read as follows: 
 
(o)TerminationThe Office of the Inspector General shall terminate on October 1, 2007, with transition operations authorized to continue through December 31, 2007.. 
GMatters Involving Detainees 
1061.Provision of information to Congress on certain criminal investigations and prosecutions involving detainees 
(a)Annual reportSubsection (c) of section 1093 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2070) is amended— 
(1)in paragraph (1), by inserting , or any prosecution on account of, after Notice of any investigation into; and 
(2)by adding at the end the following new paragraph: 
 
(3)For each investigation or prosecution described in paragraph (1) with respect to which notice is included in the report— 
(A)a detailed and comprehensive description of such investigation or prosecution and any resulting judicial or nonjudicial punishment or other disciplinary action; and 
(B)if the individual receiving the punishment or disciplinary action is a member of the Armed Forces, the grade of that individual (i) as of the time of the incident resulting in the investigation or prosecution, (ii) as of the beginning of the investigation or prosecution, and (iii) as of the submission of the report.. 
(b)Timely submission of covered informationSuch section is further amended by adding at the end the following new subsection: 
 
(f)Additional reportingIn addition to the annual report under subsection (c), the Secretary of Defense shall submit to the committees named in that subsection regular and timely reports on the matters described in paragraphs (1) and (3) of that subsection.. 
HOther Matters 
1071.Technical and clerical amendments 
(a)Title 10, United States CodeTitle 10, United States Code, is amended as follows: 
(1)Section 115 is amended— 
(A)by striking the second subsection (i) (added by section 512(b) of Public Law 108–375 (118 Stat. 1880)); and 
(B)by adding at the end of subsection (i) the following new paragraph: 
 
(13)Members of the National Guard on full-time National Guard duty involuntarily and performing homeland defense activities under chapter 9 of title 32.. 
(2)Sections 133(c)(1), 2225(f)(1), 2302c(b), 2304(f)(1)(B)(iii), 2359a(i), and 2382(c)(3)(A) are amended by striking section 16(3) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(3)) and inserting section 16(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(c)). 
(3)Section 426(a)(1)(B) is amended by striking coordiation and inserting coordination.  
(4)Section 843(b)(2) is amended— 
(A)in subparagraph (B)(iii), by striking article 126 and inserting article 125; and 
(B)in subparagraph (C), by striking under chapter 110 or 117, or under section 1591, of title 18 and inserting under chapter 110 or 117 of title 18 or under section 1591 of that title. 
(5)Section 1107a(a) is amended— 
(A)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and 
(B)in paragraph (2), as so redesignated, by striking subparagraph (A) and inserting paragraph (1).  
(6)Section 1217(a) is amended by striking the date of and all that follows and inserting October 28, 2004..  
(7)Section 1406(i)(3)(B)(vi) is amended by striking Advisor for and inserting Advisor to. 
(8)Section 1448(d)(6)(A) is amended by striking the second comma after November 23, 2003. 
(9)Section 2006(b)(1) is amended— 
(A)by inserting of this title after and 1607; and 
(B)by striking of this title before the period at the end. 
(10)Section 2103a(b) is amended in the subsection heading by striking Eligibilty and inserting Eligibility. 
(11)Section 2105 is amended by adding a period at the end of the last sentence. 
(12)The item relating to section 2152 in the table of sections at the beginning of chapter 107 is amended to read as follows: 
 
 
2152. Joint professional military education: general requirements.. 
(13)The heading for section 2155, and the item relating to that section in the table of sections at the beginning of chapter 107, are amended by capitalizing the first letter of the fifth word. 
(14)Section 2155(a) is amended in the subsection heading by inserting Phase after Education. 
(15)Section 2157 is amended by striking phase II in paragraph (1) and inserting Phase II. 
(16)Section 2216(b)(1) is amended by striking subsections and inserting subsection.  
(17)The heading for section 2440 is amended so that the first letter of each word after the first is lower case. 
(18)The item relating to section 2481 in the table of sections at the beginning of subchapter I of chapter 147 is amended by adding a period at the end. 
(19) 
(A)The second section 2613 (added by section 1051(a) of Public Law 108–375 (118 Stat. 2053)) is redesignated as section 2614 and is amended by redesignating the second subsection (c) as subsection (d). 
(B)The item relating to such section in the table of sections at the beginning of chapter 155 is revised to reflect the redesignation of such section by subparagraph (A). 
(20)Section 2613(b) is amended by striking In the and inserting In this. 
(21)Section 2692(b)(9) is amended by striking materiel and inserting material.  
(22)Section 2694a(c) is amended in the subsection heading by striking Revisionary and inserting Reversionary. 
(23)Section 2703(h) is amended by striking subsection in the first sentence and inserting section. 
(24)Section 2722(c)(2) is amended by striking section 921 and inserting section 921(a). 
(25)Section 2784a(a)(2) is amended by striking care and inserting card.  
(26)Section 2831(f)(2) is amended by striking enviromental and inserting environmental.  
(27)Section 3911(b) is amended— 
(A)in paragraph (1), by striking the second comma after paragraph (2); and 
(B)in paragraph (2), by striking the date of the enactment of the National Defense Authorization Act for Fiscal Year 2006 and inserting January 6, 2006,. 
(28)Section 4342(a)(9) is amended by striking cadet and inserting cadets.  
(29)Section 4544(d) is amended in the subsection heading by striking Arangement and inserting Arrangement. 
(30)Section 4687(c) is amended by striking section 921(10) and inserting section 921(a)(10).  
(31)The item relating to section 6086 in the table of sections at the beginning of chapter 557 is amended by striking the semicolon and inserting a colon. 
(32)The table of sections at the beginning of chapter 561 is amended— 
(A)in the item relating to section 6154, by striking the semicolon and inserting a colon; and 
(B)by striking the item relating to section 6161 and inserting the following: 
 
 
6161. Settlement of accounts: remission or cancellation of indebtedness of members.. 
(33)Section 6323(a)(2) is amended— 
(A)in subparagraph (A), by striking the second comma after subparagraph (B); and 
(B)in subparagraph (B), by striking the date of the enactment of the National Defense Authorization Act for Fiscal Year 2006 and inserting January 6, 2006,. 
(34)The item relating to section 6965 in the table of sections at the beginning of chapter 603 is amended by striking the semicolon and inserting a colon. 
(35)The item relating to section 7081 in the table of sections at the beginning of chapter 607 is amended by striking the first semicolon and inserting a colon. 
(36)Section 7306b(b)(1) is amended by striking section 2(14) and inserting section 3(14).  
(37)Section 8911(b) is amended— 
(A)in paragraph (1), by striking the second comma after paragraph (2); and 
(B)in paragraph (2), by striking the date of the enactment of the National Defense Authorization Act for Fiscal Year 2006 and inserting January 6, 2006,. 
(38)Section 9342(a)(9) is amended by striking cadet and inserting cadets.  
(39)Section 9355(c)(1) is amended by striking board and inserting Board. 
(40)Section 12731(a)(3) is amended by striking before the end of the 180-day period beginning on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2005 and inserting before April 25, 2005.  
(41)Section 12741 is amended by striking under subsection (b) in subsections (c) and (d) and inserting under subsection (a).  
(42)Section 18233(f)(2) is amended by striking the comma after purchase. 
(b)Title 32, United States CodeTitle 32, United States Code, is amended as follows: 
(1)Section 902 is amended by striking (a) before The Secretary . 
(2)Section 908(b)(1) is amended by striking subsection (i) and inserting subsection (i)(13). 
(c)Title 37, United States CodeTitle 37, United States Code, is amended as follows: 
(1)Section 210(c)(6) is amended by striking Advisor for and inserting Advisor to. 
(2)Section 301(f)(2)(C) is amended by striking the comma after the term. 
(3)Section 308g(f) is amended by striking the second period at the end. 
(4)Section 308j is amended by striking subsection (g) and inserting the following new subsection: 
 
(g)RepaymentA person who enters into an agreement under this section and receives all or part of the bonus under the agreement, but who does not accept a commission or an appointment as an officer or does not commence to participate or does not satisfactorily participate in the Selected Reserve for the total period of service specified in the agreement, shall be subject to the repayment provisions of section 303a(e) of this title.. 
(5)The table of sections at the beginning of chapter 7 is amended— 
(A)by striking the item relating to section 407 and inserting the following: 
 
 
407. Travel and transportation allowances: dislocation allowance.; and 
(B)by striking the item relating to section 425 and inserting the following: 
 
 
425. United States Navy Band; United States Marine Corps Band: allowances while on concert tour.. 
(6)Section 402a(b)(3)(B) is amended by striking section 310 of this section and inserting section 310 of this title.  
(7)Section 414(c) is amended by striking , or the Senior Enlisted Advisor for the Chairman of the Joint Chiefs of Staff before the period at the end. 
(8)The heading of section 1010 is amended to read as follows: 
 
1010.Commissioned officers: promotions; effective date for pay and allowances. 
(d)Public Law 109–272Effective as of August 14, 2006, and as if included therein as enacted, section 2(a) of Public Law 109–272 (120 Stat. 770; 16 U.S.C. 431 note) is amended by striking division E and inserting division J. 
(e)National Defense Authorization Act for Fiscal Year 2006Effective as of January 6, 2006, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163) is amended as follows: 
(1)Section 341(e) (119 Stat. 3199) is amended by striking (a)(1)(E) and inserting (a)(1)(F). 
(2)Section 545(b) (119 Stat. 3254) is amended by striking title. 
(3)Section 606(a) (119 Stat. 3287; 37 U.S.C. 211 note) is amended by striking title 10 and inserting title 37. 
(4)Section 608(b) (119 Stat. 3289) is amended— 
(A)in paragraph (1), by striking the first sentence and inserting the second sentence; and 
(B)in paragraph (2), by striking the second sentence and inserting the third sentence. 
(5)Section 685(a) (119 Stat. 3325) is amended by striking Advisor for both places it appears and inserting Advisor to. 
(6)Section 687(a)(2) (119 Stat. 3327) is amended by striking subsection (a) and inserting subsection (e). 
(7)Section 687(b)(15) (119 Stat. 3330) is amended— 
(A)by striking Subsection (d) and inserting Subsection (e); and 
(B)in the matter inserted by that section, by striking (d) Repayment.— and inserting (e) Repayment.—. 
(8)Section 740(c) (119 Stat. 3359; 10 U.S.C. 1073 note) is amended by inserting include after shall. 
(f)Reconciliation of duplicate enactments 
(1)In executing to section 2554 of title 10, United States Code, the identical amendments made by section 8126(c)(2) of Public Law 109–148 (119 Stat. 2729) and section 1058(c) of Public Law 109–163 (119 Stat. 3443), such amendments shall be executed so as to appear only once in the law as amended. 
(2)In executing to section 109 of the Housing and Community Development Act of 1974 the identical amendments made by section 8126(d) of Public Law 109–148 (119 Stat. 2730) and section 1058(d) of Public Law 109–163 (119 Stat. 3443), such amendments shall be executed so as to appear only once in the law as amended. 
(3)Section 8126 of Public Law 109–148 (119 Stat. 2728) is repealed.  
(g)Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005Effective as of October 28, 2004, and as if included therein as enacted, the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375) is amended as follows: 
(1)Section 416 is amended— 
(A)in subsection (a)(1) (118 Stat. 1866), by inserting the second place it appears before the semicolon at the end; and 
(B)in subsection (g)(1) (118 Stat. 1868), by inserting open quotation marks before (1) Reserve. 
(2)Subsections (a)(2), (b)(2), and (c)(2) of section 544 (118 Stat. 1906) are amended by striking such title and inserting such chapter. 
(3)Section 554(1) (118 Stat. 1913) is amended by inserting of in the quoted matter after a period. 
(4)Section 593(a) (118 Stat. 1934; 10 U.S.C. 503 note) is amended in the subsection heading by striking Screeing and inserting Screening. 
(5)Section 645 (118 Stat. 1962; 10 U.S.C. 1448 note) is amended by redesignating the last subsection (relating to definitions) as subsection (j). 
(6)Section 651(a)(5)(C) (118 Stat. 1966) is amended by striking subsection (f) and inserting subsection (e). 
(7)Section 726(b)(1) (118 Stat. 1992) is amended by striking (1) in the second quoted matter. 
(8)Section 731 (118 Stat. 1993; 10 U.S.C. 1074 note) is amended by striking this title each place it appears in subsections (a), (b)(3)(C), and (c)(1)(A) and inserting this subtitle. 
(9)Section 733(b)(2) (118 Stat. 1998; 10 U.S.C. 1074f note) is amended by striking section 1301 and inserting section 731(b). 
(10)Section 801(b)(2)(A) (118 Stat. 2004) is amended— 
(A)by striking (7), (8), and (9) and inserting (7) and (8); and 
(B)by striking (8), (9), and (10) and inserting (8) and (9). 
(11)Section 818(b) (118 Stat. 2016) is amended by inserting of subsection (b) after Paragraph (3). 
(12)Section 1103(a)(1) (118 Stat. 2072) is amended by inserting basic after rates of in the first quoted matter. 
(13)Section 1203(e)(2)(B) (118 Stat. 2079) is amended by inserting office after and field in the first quoted matter. 
(h)Bob Stump National Defense Authorization Act for Fiscal Year 2003Section 806(d) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note) is amended in the subsection heading by striking Statues and inserting Statutes. 
(i)Coordination with other amendmentsFor purposes of applying amendments made by provisions of this Act other than provisions of this section, this section shall be treated as having been enacted immediately before the other provisions of this Act. 
1072.Revision to authorities relating to Commission on the Implementation of the New Strategic Posture of the United StatesSection 1051 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3431) is amended— 
(1)in subsection (c)(1), by striking June 30, 2007 and inserting September 30, 2007; and 
(2)in subsection (f), by striking July 30, 2007 and inserting November 30, 2007. 
1073.Revised deadline for submission of final report of EMP CommissionSection 1403(a) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–346), as amended by section 1052(f) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3434), is amended by striking June 30, 2007 and inserting September 30, 2007. 
1074.Extension of returning worker exemption to H-2B numerical limitation 
(a)In generalSection 214(g)(9) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(9)) is amended— 
(1)by amending the first sentence of subparagraph (A) to read as follows: Subject to subparagraphs (B) and (C), an alien who has already been counted toward the numerical limitation of paragraph (1)(B) during fiscal year 2004, 2005, or 2006 shall not again be counted toward such limitation during fiscal year 2007.; and 
(2)in subparagraph (B), by striking referred to in subparagraph (A) and inserting to admit or otherwise provide status under section 101(a)(15)(H)(ii)(b).  
(b)Deletion of prior sunset provisionSection 402(b)(1) of the Save Our Small and Seasonal Businesses Act of 2005 (title IV of division B of Public Law 109–13; 119 Stat. 318; 8 U.S.C. 1184 note) is amended by striking 2004, and all that follows through the period at the end and inserting 2004.. 
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2006. If this section is enacted after October 1, 2006, the amendments made by this section shall take effect as if enacted on such date. 
1075.Patent term extensions for the badges of the American Legion, the American Legion Women’s Auxiliary, and the Sons of the American Legion 
(a)Patent Term Extension for the Badge of the American LegionThe term of the design patent numbered 54,296 (for the badge of the American Legion) is renewed and extended for a period of 14 years beginning on the date of enactment of this Act, with all the rights and privileges pertaining to such patent. 
(b)Patent Term Extension for the Badge of the American Legion Women’s AuxiliaryThe term of the design patent numbered 55,398 (for the badge of the American Legion Women’s Auxiliary) is renewed and extended for a period of 14 years beginning on the date of enactment of this Act, with all the rights and privileges pertaining to such patent. 
(c)Patent Term Extension for the Badge of the Sons of the American LegionThe term of the design patent numbered 92,187 (for the badge of the Sons of the American Legion) is renewed and extended for a period of 14 years beginning on the date of enactment of this Act, with all the rights and privileges pertaining to such patent. 
1076.Use of the Armed Forces in major public emergencies 
(a)Use of the armed forces authorized 
(1)In generalSection 333 of title 10, United States Code, is amended to read as follows: 
 
333.Major public emergencies; interference with State and Federal law 
(a)Use of armed forces in major public emergencies 
(1)The President may employ the armed forces, including the National Guard in Federal service, to— 
(A)restore public order and enforce the laws of the United States when, as a result of a natural disaster, epidemic, or other serious public health emergency, terrorist attack or incident, or other condition in any State or possession of the United States, the President determines that— 
(i)domestic violence has occurred to such an extent that the constituted authorities of the State or possession are incapable of maintaining public order; and 
(ii)such violence results in a condition described in paragraph (2); or 
(B)suppress, in a State, any insurrection, domestic violence, unlawful combination, or conspiracy if such insurrection, violation, combination, or conspiracy results in a condition described in paragraph (2). 
(2)A condition described in this paragraph is a condition that— 
(A)so hinders the execution of the laws of a State or possession, as applicable, and of the United States within that State or possession, that any part or class of its people is deprived of a right, privilege, immunity, or protection named in the Constitution and secured by law, and the constituted authorities of that State or possession are unable, fail, or refuse to protect that right, privilege, or immunity, or to give that protection; or 
(B)opposes or obstructs the execution of the laws of the United States or impedes the course of justice under those laws. 
(3)In any situation covered by paragraph (1)(B), the State shall be considered to have denied the equal protection of the laws secured by the Constitution. 
(b)Notice to congressThe President shall notify Congress of the determination to exercise the authority in subsection (a)(1)(A) as soon as practicable after the determination and every 14 days thereafter during the duration of the exercise of that authority.. 
(2)Proclamation to disperseSection 334 of such title is amended by inserting or those obstructing the enforcement of the laws after insurgents. 
(3)Heading amendmentThe heading of chapter 15 of such title is amended to read as follows: 
 
15ENFORCEMENT OF THE LAWS TO RESTORE PUBLIC ORDER. 
(4)Clerical amendments 
(A)The tables of chapters at the beginning of subtitle A of title 10, United States Code, and at the beginning of part I of such subtitle, are each amended by striking the item relating to chapter 15 and inserting the following new item: 
 
 
15Enforcement of the Laws to Restore Public Order331. 
(B)The table of sections at the beginning of chapter 15 of such title is amended by striking the item relating to sections 333 and inserting the following new item: 
 
 
333. Major public emergencies; interference with State and Federal law.. 
(b)Provision of supplies, services, and equipment 
(1)In generalChapter 152 of such title is amended by adding at the end the following new section: 
 
2567.Supplies, services, and equipment: provision in major public emergencies 
(a)Provision authorizedIn any situation in which the President determines to exercise the authority in section 333(a)(1)(A) of this title, the President may direct the Secretary of Defense to provide supplies, services, and equipment to persons affected by the situation. 
(b)Covered supplies, services, and equipmentThe supplies, services, and equipment provided under this section may include food, water, utilities, bedding, transportation, tentage, search and rescue, medical care, minor repairs, the removal of debris, and other assistance necessary for the immediate preservation of life and property. 
(c)Limitations 
(1)Supplies, services, and equipment may be provided under this section— 
(A)only to the extent that the constituted authorities of the State or possession concerned are unable to provide such supplies, services, and equipment, as the case may be; and 
(B)only until such authorities, or other departments or agencies of the United States charged with the provision of such supplies, services, and equipment, are able to provide such supplies, services, and equipment. 
(2)The Secretary may provide supplies, services, and equipment under this section only to the extent that the Secretary determines that doing so will not interfere with military preparedness or ongoing military operations or functions. 
(d)Inapplicability of certain authoritiesThe provision of supplies, services, or equipment under this section shall not be subject to the provisions of section 403(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(c)).. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2567. Supplies, services, and equipment: provision in major public emergencies. 
(c)Conforming amendmentSection 12304(c)(1) of such title is amended by striking No unit and all that follows through subsection (b), and inserting Except to perform any of the functions authorized by chapter 15 or section 12406 of this title or by subsection (b), no unit or member of a reserve component may be ordered to active duty under this section. 
1077.Increased hunting and fishing opportunities for members of the Armed Forces, retired members, and disabled veterans 
(a)Access for members, retired members, and disabled veteransConsistent with section 2671 of title 10, United States Code, and using such funds as are made available for this purpose, the Secretary of Defense shall ensure that members of the Armed Forces, retired members, disabled veterans, and persons assisting disabled veterans are able to utilize lands under the jurisdiction of the Department of Defense that are available for hunting or fishing. 
(b)AssessmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report containing the results of an assessment of those lands under the jurisdiction of the Department of Defense and suitable for hunting or fishing and describing the actions necessary— 
(1)to further increase the acreage made available to members of the Armed Forces, retired members, disabled veterans, and persons assisting disabled veterans for hunting and fishing; and 
(2)to make that acreage more accessible to disabled veterans. 
(c)Recreational activities on Santa Rosa IslandThe Secretary of the Interior shall immediately cease the plan, approved in the settlement agreement for case number 96-7412 WJR and case number 97-4098 WJR, to exterminate the deer and elk on Santa Rosa Island, Channel Islands, California, by helicopter and shall not exterminate or nearly exterminate the deer and elk. 
XICivilian Personnel Matters 
 
Sec. 1101. Accrual of annual leave for members of the uniformed services performing dual employment. 
Sec. 1102. Strategy for improving the senior management, functional, and technical workforce of the Department of Defense. 
Sec. 1103. Three-year extension of authority for experimental personnel management program for scientific and technical personnel. 
Sec. 1104. Reports on members of the Armed Forces and civilian employees of the Department of Defense serving in the legislative branch. 
Sec. 1105. Extension of authority to waive annual limitation on total compensation paid to Federal civilian employees. 
1101.Accrual of annual leave for members of the uniformed services performing dual employmentSection 5534a of title 5, United States Code, is amended by adding at the end the following new sentence: Such a member also is entitled to accrue annual leave with pay in the manner specified in section 6303(a) of this title for a retired member of a uniformed service.. 
1102.Strategy for improving the senior management, functional, and technical workforce of the Department of Defense 
(a)Inclusion in 2007 strategic human capital planThe Secretary of Defense shall include in the March 1, 2007, strategic human capital plan required by section 1122(c) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3453; 10 U.S.C. prec. 1580 note) a strategic plan to shape and improve the senior management, functional, and technical workforce (including scientists and engineers) of the Department of Defense. 
(b)Scope of planThe strategic plan required by subsection (a) shall cover, at a minimum, the following categories of Department of Defense civilian personnel: 
(1)Appointees in the Senior Executive Service under section 3131 of title 5, United States Code. 
(2)Persons serving in positions described in section 5376(a) of title 5, United States Code. 
(3)Highly qualified experts appointed pursuant to section 9903 of title 5, United States Code. 
(4)Scientists and engineers appointed pursuant to section 342(b) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2721), as amended by section 1114 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398 (114 Stat. 1654A-315)). 
(5)Scientists and engineers appointed pursuant to section 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note). 
(6)Persons serving in the Defense Intelligence Senior Executive Service under section 1606 of title 10, United States Code. 
(7)Persons serving in Intelligence Senior Level positions under section 1607 of title 10, United States Code. 
(c)Contents of planThe strategic plan required by subsection (a) shall include— 
(1)an assessment of— 
(A)the needs of the Department of Defense for senior management, functional, and technical personnel (including scientists and engineers) in light of recent trends and projected changes in the mission and organization of the Department and in light of staff support needed to accomplish that mission; 
(B)the capability of the existing civilian employee workforce of the Department to meet requirements relating to the mission of the Department, including the impact on that capability of projected trends in the senior management, functional, and technical personnel workforce of the Department based on expected losses due to retirement and other attrition; and 
(C)gaps in the existing or projected civilian employee workforce of the Department that should be addressed to ensure that the Department has continued access to the senior management, functional, and technical personnel (including scientists and engineers) it needs; and 
(2)a plan of action for developing and reshaping the senior management, functional, and technical workforce of the Department to address the gaps identified under paragraph (1)(C), including— 
(A)any legislative or administrative action that may be needed to adjust the requirements applicable to any category of civilian personnel identified in subsection (b) or to establish a new category of senior management or technical personnel; 
(B)any changes in the number of personnel authorized in any category of personnel identified in subsection (b) that may be needed to address such gaps and effectively meet the needs of the Department; 
(C)any changes in the rates or methods of pay for any category of personnel identified in subsection (b) that may be needed to address inequities and ensure that the Department has full access to appropriately qualified personnel to address such gaps and meet the needs of the Department; 
(D)specific recruiting and retention goals, including the program objectives of the Department to be achieved through such goals; 
(E)specific strategies for developing, training, deploying, compensating, motivating, and designing career paths and career opportunities for the senior management, functional, and technical workforce of the Department, including the program objectives of the Department to be achieved through such strategies; and 
(F)specific steps that the Department has taken or plans to take to ensure that the senior management, functional, and technical workforce of the Department is managed in compliance with the requirements of section 129 of title 10, United States Code. 
1103.Three-year extension of authority for experimental personnel management program for scientific and technical personnelSection 1101(e)(1) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note) is amended by striking September 30, 2008 and inserting September 30, 2011. 
1104.Reports on members of the Armed Forces and civilian employees of the Department of Defense serving in the legislative branch 
(a)Quarterly reports on details and fellowships of long durationNot later than 120 days after the date of the enactment of this Act, and quarterly thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on the members of the Armed Forces and civilian employees of the Department of Defense who, as of the date of such report, have served continuously in the Legislative Branch for more than 12 consecutive months in one or a combination of covered legislative details or fellowships. 
(b)Reports on certain military details and fellowshipsIf a member of the Armed Forces is assigned to a covered legislative detail or fellowship as the last tour of duty of such member before retirement or separation from the Armed Forces in contravention of the regulations of the Department of Defense, the Secretary shall submit to the congressional defense committees a report on the assignment of such member to such covered legislative detail or fellowship. The report shall include a rationale for the waiver of the regulations of the Department in order to permit the detail or fellowship. 
(c)Report elementsEach report under subsection (a) or (b) shall set forth, for each member of the Armed Forces or civilian employee of the Department of Defense covered by such report, the following: 
(1)The name of such member or employee. 
(2)In the case of a member, the Armed Force of such member. 
(3)The committee or member of Congress to which such member or employee is detailed or assigned. 
(4)A general description of the projects or tasks undertaken or to be undertaken, as applicable, by such member or employee as a detailee, fellow, or both. 
(5)The anticipated termination date of the current detail or fellowship of such member or employee. 
(d)Covered legislative detail or fellowship definedIn this section, the term covered legislative detail or fellowship means the following: 
(1)A detail under the provisions of Department of Defense Directive 1000.17. 
(2)A legislative fellowship (including a legislative fellowship under the provisions of Department of Defense Directive 1322.6). 
1105.Extension of authority to waive annual limitation on total compensation paid to Federal civilian employeesSection 1105 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3450) is amended— 
(1)in subsection (a), by inserting and 2007 after 2006; and 
(2)in subsection (b)— 
(A)by striking $200,000 in the heading; and 
(B)by striking a calendar year and inserting 2006 and $212,100 in 2007. 
XIIMatters Relating to Foreign Nations 
 
Subtitle A—Assistance and Training 
Sec. 1201. Logistic support for allied forces participating in combined operations. 
Sec. 1202. Temporary authority to use acquisition and cross-servicing agreements to lend certain military equipment to foreign forces in Iraq and Afghanistan for personnel protection and survivability. 
Sec. 1203. Recodification and revision to law relating to Department of Defense humanitarian demining assistance. 
Sec. 1204. Enhancements to Regional Defense Combating Terrorism Fellowship Program. 
Sec. 1205. Participation of the Department of Defense in multinational military centers of excellence. 
Sec. 1206. Modification and extension of authorities relating to program to build the capacity of foreign military forces. 
Sec. 1207. Authority for distribution to certain foreign personnel of education and training materials and information technology to enhance military interoperability. 
Subtitle B—Nonproliferation Matters and Countries of Concern 
Sec. 1211. North Korea. 
Sec. 1212. Report on participation of multinational partners in the United Nations Command in the Republic of Korea. 
Sec. 1213. Intelligence on Iran. 
Sec. 1214. Sense of Congress on United States policy on the nuclear programs of Iran. 
Subtitle C—Other Matters 
Sec. 1221. Exclusion of petroleum, oil, and lubricants from limitations on annual amount of liabilities the United States may accrue under acquisition and cross-servicing agreements. 
Sec. 1222. Modification of limitations on assistance under the American Servicemembers' Protection Act of 2002. 
Sec. 1223. Humanitarian support for Iraqi children in urgent need of medical care. 
Sec. 1224. Sense of Congress opposing the granting of amnesty by the government of Iraq to persons known to have attacked, killed, or wounded members of the United States Armed Forces in Iraq. 
Sec. 1225. Annual reports on United States contributions to the United Nations. 
Sec. 1226. Comprehensive regional strategy and annual reports on Somalia. 
Sec. 1227. Report on the implementation of the Darfur Peace Agreement. 
Sec. 1228. Sense of Congress concerning cooperation with Russia on issues pertaining to missile defense. 
Sec. 1229. Sense of Congress calling for convening of a summit for a comprehensive political agreement for Iraq. 
Sec. 1230. Sense of Congress on the commendable actions of the Armed Forces in Iraq. 
Sec. 1231. Annual report on foreign sales of significant military equipment manufactured in the United States. 
AAssistance and Training 
1201.Logistic support for allied forces participating in combined operations 
(a)AuthorityChapter 3 of title 10, United States Code, is amended by inserting after section 127b the following new section: 
 
127c.Allied forces participating in combined operations: authority to provide logistic support, supplies, and services 
(a)AuthoritySubject to subsections (b) and (c), the Secretary of Defense may provide logistic support, supplies, and services to allied forces participating in a combined operation with the armed forces. Provision of such support, supplies, and services to the forces of an allied nation may be made only with the concurrence of the Secretary of State. 
(b)Limitations 
(1)The authority provided by subsection (a) may be used only in accordance with the Arms Export Control Act and other export control laws of the United States. 
(2)The authority provided by subsection (a) may be used only for a combined operation— 
(A)that is carried out during active hostilities or as part of a contingency operation or a noncombat operation (including an operation in support of the provision of humanitarian or foreign disaster assistance, a country stabilization operation, or a peacekeeping operation under chapter VI or VII of the Charter of the United Nations); and 
(B)in a case in which the Secretary of Defense determines that the allied forces to be provided logistic support, supplies, and services— 
(i)are essential to the success of the combined operation; and 
(ii)would not be able to participate in the combined operation but for the provision of such logistic support, supplies, and services by the Secretary. 
(c)Limitations on Value(1) Except as provided in paragraph (2), the value of logistic support, supplies, and services provided under this section in any fiscal year may not exceed $100,000,000. 
(2)In addition to any logistic support, supplies, and services provided under subsection (a) that are covered by paragraph (1), the value of logistic support, supplies, and services provided under this section solely for the purposes of enhancing the interoperability of the logistical support systems of military forces participating in combined operation of the United States in order to facilitate such operations may not, in any fiscal year, exceed $5,000,000. 
(d)Annual Report 
(1)Not later than December 31 each year, the Secretary of Defense shall submit to the Committee on Armed Services and the Committee on Foreign Relations of the Senate and the Committee on Armed Services and the Committee on International Relations of the House of Representatives a report on the use of the authority provided by subsection (a) during the preceding fiscal year. 
(2)Each report under paragraph (1) shall be prepared in coordination with the Secretary of State. 
(3)Each report under paragraph (1) shall include, for the fiscal year covered by the report, the following: 
(A)Each nation provided logistic support, supplies, and services through the use of the authority provided by subsection (a). 
(B)For each such nation, a description of the type and value of logistic support, supplies, and services so provided. 
(e)DefinitionIn this section, the term logistic support, supplies, and services has the meaning given that term in section 2350(1) of this title.. 
(b)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 127b the following new item: 
 
 
127c. Allied forces participating in combined operations: authority to provide logistic support, supplies, and services.. 
1202.Temporary authority to use acquisition and cross-servicing agreements to lend certain military equipment to foreign forces in Iraq and Afghanistan for personnel protection and survivability 
(a)Authority 
(1)In generalSubject to paragraphs (2), (3), and (4), the Secretary of Defense may treat covered military equipment as logistic support, supplies, and services under subchapter I of chapter 138 of title 10, United States Code, for the purpose of providing for the use of such equipment by military forces of a nation participating in combined operations with the United States in Iraq or Afghanistan. 
(2)Required determinationsEquipment may be provided to the military forces of a nation under the authority of this section only upon— 
(A)a determination by the Secretary of Defense that the United States forces in the combined operation have no unfilled requirements for that equipment; and 
(B)a determination by the Secretary of Defense, with the concurrence of the Secretary of State, that it is in the national security interest of the United States to provide for the use of such equipment by the military forces of that nation under this section. 
(3)Limitation on use of equipmentEquipment provided to the military forces of a nation under the authority of this section may be used by those forces only in Iraq or Afghanistan and only for personnel protection or to aid in the personnel survivability of those forces. 
(4)Limitation on duration of provision of equipmentEquipment provided to the military forces of a nation under the authority of this section may be used by the military forces of that nation for not longer than one year. 
(b)Semiannual reports to congressional committees 
(1)Use of authority during first six months of fiscal yearIf the authority provided in subsection (a) is exercised during the first six months of a fiscal year, the Secretary of Defense shall submit to the specified congressional committees a report on that exercise of such authority not later than the following April 30. 
(2)Use of authority during second six months of fiscal yearIf the authority provided in subsection (a) is exercised during the second six months of a fiscal year, the Secretary of Defense shall submit to the specified congressional committees a report on that exercise of such authority not later than the following October 30. 
(3)ContentEach report under paragraph (1) or (2) shall include, with respect to each exercise of the authority provided in subsection (a) during the period covered by the report, the following: 
(A)A description of the basis for the determination of the Secretary of Defense that it is in the national security interests of the United States to provide for the use of covered military equipment in the manner authorized in subsection (a). 
(B)Identification of each foreign force that receives such equipment. 
(C)A description of the type, quantity, and value of the equipment provided to each foreign force that receives such equipment. 
(D)A description of the terms and duration of the provision of the equipment to each foreign force that receives such equipment. 
(4)CoordinationEach report under paragraph (1) or (2) shall be prepared in coordination with the Secretary of State. 
(c)Limitations on provision of military equipmentThe provision of military equipment under this section is subject to the provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.) and of any other export control process under laws relating to the transfer of military equipment and technology to foreign nations. 
(d)DefinitionsIn this section: 
(1)The term covered military equipment means items designated as significant military equipment in categories I, II, III, VII, XI, and XIII of the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)). 
(2)The term specified congressional committees means— 
(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Armed Services and the Committee on International Relations of the House of Representatives. 
(e)ExpirationThe authority to provide military equipment to the military forces of a foreign nation under this section expires on September 30, 2008. 
1203.Recodification and revision to law relating to Department of Defense humanitarian demining assistance 
(a)RepealSection 401 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking paragraph (4); 
(2)in subsection (b)— 
(A)by striking (1) after (b); and 
(B)by striking paragraph (2); 
(3)in subsection (c), by striking paragraphs (2) and (3); and 
(4)in subsection (e), by striking paragraph (5). 
(b)Recodification and revision 
(1)In generalChapter 20 of such title is amended by adding at the end the following new section: 
 
407.Humanitarian demining assistance: authority; limitations 
(a)Authority 
(1)Under regulations prescribed by the Secretary of Defense, the Secretary of a military department may carry out humanitarian demining assistance in a country if the Secretary concerned determines that the assistance will promote either— 
(A)the security interests of both the United States and the country in which the activities are to be carried out; or 
(B)the specific operational readiness skills of the members of the armed forces who participate in the activities. 
(2)Humanitarian demining assistance under this section shall complement, and may not duplicate, any other form of social or economic assistance which may be provided to the country concerned by any other department or agency of the United States. 
(3)The Secretary of Defense shall ensure that no member of the armed forces, while providing humanitarian demining assistance under this section— 
(A)engages in the physical detection, lifting, or destroying of landmines or other explosive remnants of war (unless the member does so for the concurrent purpose of supporting a United States military operation); or 
(B)provides such assistance as part of a military operation that does not involve the armed forces. 
(b)Limitations 
(1)Humanitarian demining assistance may not be provided under this section unless the Secretary of State specifically approves the provision of such assistance. 
(2)Any authority provided under any other provision of law to provide humanitarian demining assistance to a foreign country shall be carried out in accordance with, and subject to, the limitations prescribed in this section. 
(c)Expenses 
(1)Expenses incurred as a direct result of providing humanitarian demining assistance under this section to a foreign country shall be paid for out of funds specifically appropriated for the purpose of the provision by the Department of Defense of overseas humanitarian assistance. 
(2)Expenses covered by paragraph (1) include the following: 
(A)Travel, transportation, and subsistence expenses of Department of Defense personnel providing such assistance. 
(B)The cost of any equipment, services, or supplies acquired for the purpose of carrying out or supporting humanitarian demining activities, including any nonlethal, individual, or small-team equipment or supplies for clearing landmines or other explosive remnants of war that are to be transferred or otherwise furnished to a foreign country in furtherance of the provision of assistance under this section. 
(3)The cost of equipment, services, and supplies provided in any fiscal year under this section may not exceed $10,000,000. 
(d)Annual reportThe Secretary of Defense shall include in the annual report under section 401 of this title a separate discussion of activities carried out under this section during the preceding fiscal year, including— 
(1)a list of the countries in which humanitarian demining assistance was carried out during the preceding fiscal year; 
(2)the type and description of humanitarian demining assistance carried out in each country during the preceding fiscal year, as specified in paragraph (1);  
(3)a list of countries in which humanitarian demining assistance could not be carried out during the preceding fiscal year due to insufficient numbers of Department of Defense personnel to carry out such activities; and 
(4)the amount expended in carrying out such assistance in each such country during the preceding fiscal year. 
(e)Humanitarian demining assistance definedIn this section, the term humanitarian demining assistance, as it relates to training and support, means detection and clearance of landmines and other explosive remnants of war, including activities related to the furnishing of education, training, and technical assistance with respect to the detection and clearance of landmines and other explosive remnants of war.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
407. Humanitarian demining assistance: authority; limitations.. 
1204.Enhancements to Regional Defense Combating Terrorism Fellowship Program 
(a)Authorized purposesSubsection (a) of section 2249c of title 10, United States Code, is amended by striking associated with and all that follows and inserting: associated with the education and training of foreign military officers, ministry of defense officials, or security officials at military or civilian educational institutions, regional centers, conferences, seminars, or other training programs conducted under the Regional Defense Combating Terrorism Fellowship Program. Costs for which payment may be made under this section include the costs of transportation and travel and subsistence costs.. 
(b)Annual limitation on amount obligatedSubsection (b) of such section is amended by striking $20,000,000 and inserting $25,000,000. 
(c)Obligation of funds across fiscal yearsSubsection (b) of such section is further amended by adding at the end the following new sentence: Amounts available under the authority in subsection (a) for a fiscal year may be used for programs that begin in such fiscal year but end in the next fiscal year.. 
(d)Clerical amendments 
(1)Reference to programSubsection (c)(3) of such section is amended by striking Regional Defense Counterterrorism Fellowship Program and inserting program referred to in subsection (a). 
(2)Section headingThe heading of such section is amended to read as follows: 
 
2249c.Regional Defense Combating Terrorism Fellowship Program: authority to use appropriated funds for costs associated with education and training of foreign officials. 
(3)Table of sectionsThe item relating to such section in the table of sections at the beginning of subchapter I of chapter 134 of such title is amended to read as follows: 
 
 
2249c.  Regional Defense Combating Terrorism Fellowship Program: authority to use appropriated funds for costs associated with education and training of foreign officials.. 
1205.Participation of the Department of Defense in multinational military centers of excellence 
(a)Participation authorizedDuring fiscal year 2007, the Secretary of Defense may, with the concurrence of the Secretary of State, authorize the participation of members of the Armed Forces and Department of Defense civilian personnel in any multinational military center of excellence hosted by any nation or combination of nations referred to in subsection (b) for purposes of— 
(1)enhancing the ability of military forces and civilian personnel of the nations participating in such center to engage in joint exercises or coalition or international military operations; or 
(2)improving interoperability between the Armed Forces of the United States and the military forces of friendly foreign nations. 
(b)Covered nationsThe nations referred to in this subsection are the following: 
(1)The United States. 
(2)Any member nation of the North Atlantic Treaty Organization (NATO). 
(3)Any major non-NATO ally. 
(4)Any other friendly foreign nation identified by the Secretary of Defense, with the concurrence of the Secretary of State, for purposes of this section. 
(c)DefinitionsIn this section: 
(1)Multinational military center of excellenceThe term multinational military center of excellence means an entity sponsored by one or more nations that is accredited and approved by the Military Committee of the North Atlantic Treaty Organization (NATO) as offering recognized expertise and experience to personnel participating in the activities of such entity for the benefit of NATO by providing such personnel opportunities to— 
(A)enhance education and training; 
(B)improve interoperability and capabilities; 
(C)assist in the development of doctrine; and 
(D)validate concepts through experimentation. 
(2)Major non-NATO allyThe term major non-NATO ally means a country (other than a member nation of the North Atlantic Treaty Organization) that is designated as a major non-NATO ally pursuant to section 517 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321k). 
(d)Memorandum of understanding 
(1)RequirementThe participation of members of the Armed Forces or Department of Defense civilian personnel in a multinational military center of excellence under subsection (a) shall be in accordance with the terms of one or more memoranda of understanding entered into by the Secretary of Defense, with the concurrence of the Secretary of State, and the foreign nation or nations concerned. 
(2)ScopeIf Department of Defense facilities, equipment, or funds are used to support a multinational military center of excellence under subsection (a), the memoranda of understanding under paragraph (1) with respect to that center shall provide details of any cost-sharing arrangement or other funding arrangement. 
(e)Availability of appropriated funds 
(1)AvailabilityFunds appropriated to the Department of Defense for operation and maintenance are available as follows: 
(A)To pay the United States share of the operating expenses of any multinational military center of excellence in which the United States participates under this section. 
(B)To pay the costs of the participation of members of the Armed Forces and Department of Defense civilian personnel in multinational military centers of excellence under this section, including the costs of expenses of such participants. 
(2)Limitation on amountThe amount available under paragraph (1)(A) in fiscal year 2007 for the expenses referred to in that paragraph may not exceed $3,000,000. 
(3)Limitation on use of fundsNo funds may be used under this section to fund the pay or salaries of members of the Armed Forces and Department of Defense civilian personnel who participate in multinational military centers of excellence under this section. 
(f)Use of Department of Defense facilities and equipmentFacilities and equipment of the Department of Defense may be used for purposes of the support of multinational military centers of excellence under this section that are hosted by the Department. 
(g)Report on use of authority 
(1)Report requiredNot later than October 31, 2007, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the use of the authority in this section during fiscal year 2007. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A detailed description of the participation of the Department of Defense, and of members of the Armed Forces and civilian personnel of the Department, in multinational military centers of excellence under the authority of this section during fiscal year 2007. 
(B)For each multinational military center of excellence in which the Department of Defense, or members of the Armed Forces or civilian personnel of the Department, so participated— 
(i)a description of such multinational military center of excellence; 
(ii)a description of the activities participated in by the Department, or by members of the Armed Forces or civilian personnel of the Department; and 
(iii)a statement of the costs of the Department for such participation, including— 
(I)a statement of the United States share of the expenses of such center and a statement of the percentage of the United States share of the expenses of such center to the total expenses of such center; and 
(II)a statement of the amount of such costs (including a separate statement of the amount of costs paid for under the authority of this section by category of costs). 
1206.Modification and extension of authorities relating to program to build the capacity of foreign military forces 
(a)Program implementation vested in Secretary of Defense 
(1)AuthoritySubsection (a) of section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456) is amended by striking The President may direct the Secretary of Defense to and inserting The Secretary of Defense, with the concurrence of the Secretary of State, may. 
(2)Conforming amendmentsSuch section is further amended— 
(A)in subsection (b), by striking directed by the President in paragraphs (1) and (2); 
(B)in subsection (c)— 
(i)in paragraph (1), by striking directed by the President; and 
(ii)in paragraphs (2) and (3), by striking The President and inserting The Secretary of Defense; 
(C)in subsection (d), by striking directed by the President both places it appears; and 
(D)in subsection (e)(2), by striking as directed by the President. 
(b)FundingSubsection (c)(1) of such section is further amended— 
(1)by striking $200,000,000 and inserting $300,000,000; and 
(2)by striking defense-wide. 
(c)Notification to congressParagraph (1) of subsection (e) of such section is amended to read as follows: 
 
(1)NotificationWhenever the Secretary of Defense decides, with the concurrence of the Secretary of State, to conduct or support a program authorized under subsection (a), the Secretary of Defense shall submit to Congress a notification in writing of that decision. Any such notification shall be prepared in coordination with the Secretary of State.. 
(d)One-year extension of program authoritySubsection (g) of such section is amended to read as follows: 
 
(g)Termination of programThe authority provided under subsection (a) terminates at the close of September 30, 2008. Any program directed before that date may be completed, but only using funds available for fiscal year 2006, 2007, or 2008.. 
1207.Authority for distribution to certain foreign personnel of education and training materials and information technology to enhance military interoperability 
(a)Distribution authorizedTo enhance interoperability between the Armed Forces and military forces of friendly foreign countries, the Secretary of Defense may— 
(1)provide to personnel referred to in subsection (b) electronically-distributed learning content for the education and training of such personnel for the development and enhancement of allied and friendly military capabilities for multinational operations, including joint exercises and coalition operations; and 
(2)provide information technology, including computer software developed for such purpose, but only to the extent necessary to support the use of such learning content for the education and training of such personnel. 
(b)Authorized recipientsThe personnel to whom learning content and information technology may be provided under subsection (a) are military and civilian personnel of a friendly foreign government, with the permission of that government. 
(c)Education and trainingAny education and training provided under subsection (a) shall include the following: 
(1)Internet-based education and training.  
(2)Advanced distributed learning and similar Internet learning tools, as well as distributed training and computer assisted exercises. 
(d)Secretary of state concurrence in certain activitiesIn the case of any activity proposed to be undertaken under this section that is not authorized by another provision of law, the Secretary of Defense may undertake such activity only with the concurrence of the Secretary of State. 
(e)Applicability of export control regimesThe provision of learning content and information technology under this section shall be subject to the provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.) and any other export control regime under law relating to the transfer of military technology to foreign nations. 
(f)Secretary of defense guidance 
(1)Guidance requiredThe Secretary of Defense shall develop and issue guidance on the procedures for the use of the authority provided in this section. 
(2)Submittal to congressional committeesNot later than 30 days after issuing the guidance required by paragraph (1), the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report setting forth such guidance. 
(3)ModificationIf the Secretary modifies the guidance issued under paragraph (1), the Secretary shall submit to the committees named in paragraph (2) a report setting forth the modified guidance not later than 30 days after the date of such modification. 
(g)Annual report 
(1)Report requiredNot later than October 31 of 2007 and 2008, the Secretary of Defense shall submit to the committees named in subsection (f)(1) a report on the exercise of the authority provided in this section during the preceding fiscal year.  
(2)ElementsEach report under paragraph (1) shall include, for the fiscal year covered by such report, the following:  
(A)A statement of the recipients of learning content and information technology provided under this section.  
(B)A description of the type, quantity, and value of the learning content and information technology provided under this section. 
(h)TerminationThe authority provided in this section shall expire on September 30, 2008. 
BNonproliferation Matters and Countries of Concern 
1211.North Korea 
(a)Coordinator of Policy on North Korea 
(1)Appointment requiredNot later than 60 days after the date of the enactment of this Act, the President shall appoint a senior presidential coordinator of United States policy on North Korea. 
(2)DesignationThe individual appointed under paragraph (1) may be known as the North Korea Policy Coordinator (in this subsection referred to as the Coordinator). 
(3)DutiesThe Coordinator shall— 
(A)conduct a full and complete interagency review of United States policy toward North Korea; 
(B)consult with foreign governments, including the parties to the Six Party Talks on the denuclearization of the Korean peninsula; and  
(C)provide policy direction and leadership for negotiations with North Korea relating to nuclear weapons, ballistic missiles, and other security matters. 
(4)ReportNot later than 90 days after the date of the appointment of an individual as Coordinator under paragraph (1), the Coordinator shall submit to the President and Congress an unclassified report, with a classified annex if necessary, on the actions undertaken under paragraph (3). The report shall set forth— 
(A)the results of the review under paragraph (3)(A); and 
(B)any other matter on North Korea that the Coordinator considers appropriate. 
(5)TerminationThe position under this subsection shall terminate no later than December 31, 2011. 
(b)Semiannual reports on Nuclear and Missile Programs of North Korea 
(1)Reports requiredNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter for fiscal years 2007 and 2008, the President shall transmit to Congress an unclassified report, with a classified annex as appropriate, on the nuclear program and the missile program of North Korea. 
(2)Matters to be includedEach report under paragraph (1) shall include the following: 
(A)The most current national intelligence estimate on the nuclear program and the missile program of North Korea and, consistent with the protection of intelligence sources and methods, an unclassified summary of the key judgments in that estimate. 
(B)The most current unclassified United States Government assessment, stated as a range if necessary, of— 
(i)the number of nuclear weapons possessed by North Korea; and 
(ii)the amount of nuclear material suitable for weapons use produced by North Korea by plutonium reprocessing and uranium enrichment. 
(C)Any other matter relating to the nuclear program or missile program of North Korea that the President considers appropriate. 
1212.Report on participation of multinational partners in the United Nations Command in the Republic of Korea 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate committees of Congress a report on participation of multinational partners in the United Nations Command in the Republic of Korea. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A list of the nations that are current members of the United Nations Command in the Republic of Korea, together with a detailed description of the role and participation of each such member nation in the responsibilities and activities of the United Nations Command. 
(2)A detailed description of efforts being undertaken by the United States to encourage enhanced participation in the responsibilities and activities of the United Nations Command in the Republic of Korea by such member nations. 
(3)A discussion of how members of the United Nations Command in the Republic of Korea might be persuaded to increase their contribution of military forces stationed in the Republic and an assessment of how United States political-military requirements in the Republic of Korea might be affected by such increases. 
(4)An assessment of how the contribution of additional military forces by a member of the United Nations Command might affect that member’s approach to facilitating a diplomatic resolution of the nuclear challenge posed by the Democratic People’s Republic of Korea. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(d)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committees on Armed Services and Foreign Relations of the Senate; and 
(2)the Committees on Armed Services and International Relations of the House of Representatives. 
1213.Intelligence on Iran 
(a)Submittal to Congress of Updated National Intelligence Estimate on Iran 
(1)Submittal requiredThe Director of National Intelligence shall submit to Congress an updated, comprehensive National Intelligence Estimate on Iran. Such National Intelligence Estimate shall be submitted as soon as is practicable, but not later than the end of the 90-day period beginning on the date of the enactment of this Act. 
(2)Notice regarding submittalIf before the end of the 90-day period specified in paragraph (1) the Director determines that the National Intelligence Estimate required by that paragraph cannot be submitted by the end of that period as required by that paragraph, the Director shall (before the end of that period) submit to Congress a report setting forth— 
(A)the reasons why the National Intelligence Estimate cannot be submitted by the end of such 90-day period; and 
(B)an estimated date for the submittal of the National Intelligence Estimate. 
(3)FormThe National Intelligence Estimate under paragraph (1) shall be submitted in classified form. Consistent with the protection of intelligence sources and methods, an unclassified summary of the key judgments of the National Intelligence Estimate should be submitted. 
(b)Presidential Report on Policy Objectives and United States Strategy Regarding Iran 
(1)Report requiredAs soon as is practicable, but not later than 90 days after the date of the enactment of this Act, the President shall submit to Congress a report on— 
(A)the objectives of United States policy on Iran; and 
(B)the strategy for achieving those objectives. 
(2)FormThe report under paragraph (1) shall be submitted in unclassified form with a classified annex, as appropriate. 
(3)ElementsThe report submitted under paragraph (1) shall— 
(A)address the role of diplomacy, incentives, sanctions, other punitive measures and incentives, and other programs and activities relating to Iran for which funds are provided by Congress; and 
(B)summarize United States contingency planning regarding the range of possible United States military actions in support of United States policy objectives with respect to Iran. 
1214.Sense of Congress on United States policy on the nuclear programs of IranCongress— 
(1)endorses the policy of the United States to achieve a successful diplomatic outcome, in coordination with leading members of the international community, with respect to the threat posed by the efforts of the Iranian regime to acquire a capability to produce nuclear weapons;  
(2)calls on Iran to— 
(A)suspend fully and verifiably its enrichment and reprocessing activities, as required by the International Atomic Energy Agency (IAEA); and 
(B)work with the international community to achieve a negotiated outcome to the concerns regarding its nuclear program;  
(3)in the event Iran fails to comply with United Nations Security Council Resolution 1696 (July 31, 2006), urges the Security Council to work for the adoption of appropriate measures under Article 41 of Chapter VII of the Charter of the United Nations; and  
(4)urges the President and the Secretary of State to keep Congress fully and currently informed regarding the progress of this vital diplomatic initiative.  
COther Matters 
1221.Exclusion of petroleum, oil, and lubricants from limitations on annual amount of liabilities the United States may accrue under acquisition and cross-servicing agreements 
(a)ExclusionSection 2347 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking (other than petroleum, oils, and lubricants) in paragraphs (1) and (2); and 
(2)by adding at the end the following new subsection: 
 
(d)The amount of any sale, purchase, or exchange of petroleum, oils, or lubricants by the United States under this subchapter in any fiscal year shall be excluded in any computation for the purposes of subsection (a) or (b) of the amount of reimbursable liabilities or reimbursable credits that the United States accrues under this subchapter in that fiscal year.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect beginning with fiscal year 2007. 
(c)ReportsNot later than October 31 of 2007 and 2008, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the exercise during the preceding fiscal year of the authority provided in subchapter I of chapter 138 of title 10, United States Code, with respect to the sale, purchase, or exchange of petroleum, oil, or lubricants. Each report shall identify each country involved in a sale, purchase, or exchange of petroleum, oil, or lubricants with the United States and include a description, by country, of the type, quantity, and value of the petroleum, oil, and lubricants that were sold, purchased, or exchanged by the United States. 
1222.Modification of limitations on assistance under the American Servicemembers' Protection Act of 2002Section 2013(13)(A) of the American Servicemembers' Protection Act of 2002 (22 U.S.C. 7432(13)(A)) is amended by striking or 5. 
1223.Humanitarian support for Iraqi children in urgent need of medical care 
(a)FindingsCongress makes the following findings: 
(1)The Secretary of Defense has discretionary authority to permit space-available travel on military aircraft for various reasons, including humanitarian purposes. 
(2)Recently, 110 Iraqi children journeyed 22 hours by bus from Baghdad, Iraq, to Amman, Jordan, for urgently needed oral/facial surgery. While traveling, armed insurgents stopped and boarded the children’s bus, raising serious questions about the safety of further travel by ground.  
(3)Pursuant to the Secretary’s discretionary authority referred to in paragraph (1), the Secretary authorized the Iraqi children to travel on military aircraft for their return trip from Amman to Baghdad. 
(4)The Secretary is to be commended for his initiative in providing for the safe return of these children to Iraq by military aircraft. 
(b)Sense of congressIt is the sense of Congress that the Secretary of Defense should continue to provide space-available travel on military aircraft for humanitarian reasons to Iraqi children who would otherwise have no means available to seek urgently needed medical care such as that provided by a humanitarian organization in Amman, Jordan. 
1224.Sense of Congress opposing the granting of amnesty by the government of Iraq to persons known to have attacked, killed, or wounded members of the United States Armed Forces in Iraq 
(a)FindingsCongress makes the following findings: 
(1)The Armed Forces of the United States and coalition military forces are serving heroically in Iraq to provide all the people of Iraq a better future. 
(2)The Armed Forces of the United States and coalition military forces have served bravely in Iraq since the beginning of military operations in March of 2003. 
(3)As of June 15, 2006, more than 2,500 members of the Armed Forces of the United States and members of coalition military forces have been killed and more than 18,000 have been injured in operations to bring peace and stability to all the people of Iraq. 
(b)Sense of Congress 
(1)Iraqi sovereigntyIt is the sense of Congress that the goal of the United States and of the coalition partners of the United States has been to empower the Iraqi people and, in doing so, to recognize their freedom to exercise full sovereignty. 
(2)AmnestyRecognizing the sovereignty of the Iraqi people as referred to in paragraph (1), it is further the sense of Congress that the Government of Iraq, consistent with that sovereignty, should not grant amnesty to persons known to have attacked, killed, or wounded members of the Armed Forces of the United States. 
1225.Annual reports on United States contributions to the United Nations 
(a)Annual reportNot later than 90 days after the date of the enactment of this Act and annually thereafter until December 31, 2010, the President shall submit to Congress a report listing all assessed and voluntary contributions of the United States Government for the preceding fiscal year to the United Nations and United Nations affiliated agencies and related bodies. 
(b)ContentsEach report required under subsection (a) shall set forth, for the fiscal year covered by such report, the following: 
(1)The total amount of all assessed and voluntary contributions of the United States Government to the United Nations and United Nations affiliated agencies and related bodies. 
(2)The approximate percentage of United States Government contributions to each United Nations affiliated agency or body in such fiscal year when compared with all contributions to such agency or body from any source in such fiscal year. 
(3)For each such contribution— 
(A)the amount of such contribution; 
(B)a description of such contribution (including whether assessed or voluntary); 
(C)the department or agency of the United States Government responsible for such contribution; 
(D)the purpose of such contribution; and 
(E)the United Nations or United Nations affiliated agency or related body receiving such contribution. 
1226.Comprehensive regional strategy and annual reports on Somalia 
(a)Sense of CongressIt is the sense of Congress that the United States should— 
(1)support— 
(A)the establishment of a functional, legitimate, and unified national government in Somalia; 
(B)humanitarian assistance to the people of Somalia; 
(C)efforts to prevent Somalia from becoming a safe haven for terrorists and terrorist activities; and 
(D)regional stability; 
(2)broaden and integrate its strategic approach toward Somalia within the context of United States policy and activities in the countries of the Horn of Africa and other relevant countries on the Arabian Peninsula; and 
(3)coordinate and carry out all diplomatic, humanitarian, counterterrorism, and security-related activities in Somalia within the framework of an interagency process. 
(b)Comprehensive regional strategy 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report on a comprehensive regional strategy toward Somalia within the context of United States policy and activities in the countries of the Horn of Africa and other relevant countries on the Arabian Peninsula. 
(2)ComponentsThe comprehensive regional strategy described in the report shall include the following components: 
(A)A clearly stated policy towards Somalia that will help establish a functional, legitimate, and unified national government in Somalia that is capable of maintaining the rule of law and preventing Somalia from becoming a safe haven for terrorists. 
(B)A description of the type and form of bilateral, regional, and multilateral efforts to coordinate and strengthen diplomatic engagement with Somalia. 
(C)A description of an integrated political, humanitarian, intelligence, and military approach to counter transnational security threats in Somalia and throughout the countries of the Horn of Africa. 
(D)A description of an interagency framework involving the Federal agencies and departments of the United States to plan, coordinate, and execute United States policy and activities in Somalia and throughout the countries of the Horn of Africa and to oversee policy and program implementation. 
(E)Guidance on the manner in which the comprehensive regional strategy will be implemented. 
(c)Annual reportsNot later than April 1, 2007, and annually thereafter until April 1, 2010, the President shall submit to the appropriate congressional committees a report on the status of the implementation of the comprehensive regional strategy toward Somalia required under subsection (b). 
(d)FormEach report under this section, including the comprehensive regional strategy, shall be submitted in unclassified form, but may include a classified annex, as appropriate. 
(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on International Relations, and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(2)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate. 
1227.Report on the implementation of the Darfur Peace Agreement 
(a)Requirement for reportsNot later than 90 days after the date of the enactment of this Act and every six months thereafter until December 31, 2011, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report on the implementation of the Darfur Peace Agreement of May 5, 2006, and the contributions of the Department of Defense to the North Atlantic Treaty Organization in support of the African Union Mission in Sudan (AMIS). 
(b)ContentsEach report under subsection (a) shall include— 
(1)a description of major violations of the Darfur Peace Agreement and major delays in implementing the Agreement, including violations and delays relating to the demobilization and disarmament of the Janjaweed, the voluntary safe return of internally displaced persons and refugees, and security and access for humanitarian supply routes; 
(2)an assessment of the extent to which the Ceasefire Commission and the AMIS are able to monitor the implementation of the Darfur Peace Agreement and an assessment of efforts to impede the monitoring activities of the Ceasefire Commission and AMIS; 
(3)a list of contributions made by the Department of Defense in support of NATO assistance to AMIS and the United Nations peacekeeping operation authorized for Darfur; 
(4)a description of the activities carried out by United States Armed Forces in support of NATO assistance to AMIS and the United Nations peacekeeping operation authorized for Darfur; 
(5)the amount of funds expended by the Department of Defense in support of NATO assistance to AMIS; and 
(6)a description of the efforts by the United States to obtain troop contributions from other countries to serve in the United Nations peacekeeping operation authorized for Darfur. 
 (c)Form and availability of reports 
(1)FormReports submitted under this section shall be in an unclassified form and may include a classified annex. 
(2)AvailabilityThe unclassified portion of such reports shall be made available to the public. 
(d)Appropriate congressional committees definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Committee on International Relations of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
1228.Sense of Congress concerning cooperation with Russia on issues pertaining to missile defenseIt is the sense of Congress that— 
(1)cooperation between the United States and Russia with regard to missile defense is in the interest of the United States; 
(2)there does not exist strong enough engagement between the United States and Russia with respect to missile defense cooperation; 
(3)the United States should explore innovative and nontraditional means of cooperation with Russia on issues pertaining to missile defense; and 
(4)as part of such an effort, the Secretary of Defense should consider the possibilities for United States-Russian cooperation with respect to missile defense through— 
(A)the testing of specific elements of the detection and tracking equipment of the Missile Defense Agency of the United States Department of Defense through the use of Russian target missiles; and 
(B)the provision of early warning radar to the Missile Defense Agency by the use of Russian radar data. 
1229.Sense of Congress calling for convening of a summit for a comprehensive political agreement for Iraq 
(a)In generalIt is the sense of Congress that the President should continue working with the Government of Iraq and the United Nations to convene a summit as soon as possible after the enactment of this Act for the purpose of reaching a comprehensive political agreement for Iraq— 
(1)that promotes the Government of Iraq's National Reconciliation and Dialogue Plan of June 25, 2006, which is designed to focus on many of the fundamental questions dividing Iraqis; and 
(2)that address the issues of— 
(A)federalism; 
(B)the equitable distribution of oil revenues; 
(C)the demobilization and reintegration of armed militias 
(D)the inducement of the armed opposition to lay down their arms and join the political process, and 
(E)the building of a renewed international partnership with Iraq aimed at encouraging the economic recovery and reconstruction of Iraq. 
(b)Summit participantsA summit convened for the purpose stated in subsection (a) should include the following participants (as well as other appropriate participants): 
(1)Representatives of Iraq's neighbors. 
(2)Representatives of the Arab League. 
(3)The Secretary General of the North Atlantic Treaty Organization. 
(4)Representatives of the European Union. 
(5)Leaders of the governments of each permanent member of the United Nations Security Council. 
1230.Sense of Congress on the commendable actions of the Armed Forces in Iraq 
(a)FindingsCongress makes the following findings: 
(1)On June 7, 2006, the United States Armed Forces carried out an air strike near the City of Baquba, northeast of Baghdad, Iraq, that resulted in the death of Ahmad Fadeel al-Nazal al-Khalayleh, better known as Abu Musab al-Zarqawi, the leader of the al-Qaeda in Iraq terrorist organization and the most wanted terrorist in Iraq. 
(2)Zarqawi, as the operational commander of al-Qaeda in Iraq, led a brutal campaign of suicide bombings, car bombings, assassinations, and abductions that caused the deaths of many members of the United States Armed Forces, civilian officials of the United States Government, thousands of innocent Iraqi civilians, and innocent civilians of other nations. 
(3)Zarqawi publicly swore his allegiance to Osama bin Laden and al-Qaeda in 2004, and changed the name of his terrorist organization from the Monotheism and Holy War Group to al-Qaeda in Iraq. 
(4)In an audiotape broadcast in December 2004, Osama bin Laden, the leader of al-Qaeda’s worldwide terrorist organization, called Zarqawi the prince of al-Qaeda in Iraq. 
(5)Three perpetrators confessed to being paid by Zarqawi to carry out the October 2002 assassination of the United States diplomat, Lawrence Foley, in Amman, Jordan. 
(6)The Monotheism and Holy War Group claimed responsibility for— 
(A)the August 2003 suicide attack that destroyed the United Nations headquarters in Baghdad and killed the United Nations envoy to Iraq, Sergio Vieira de Mello, along with 21 other people; and 
(B)the suicide attack on the Imam Ali Mosque in Najaf that occurred less than two weeks later, which killed at least 85 people, including the Ayatollah Sayed Mohammed Baqr al-Hakim, and wounded dozens more. 
(7)Zarqawi is believed to have personally beheaded American hostage Nicholas Berg in May 2004. 
(8)In May 2004, Zarqawi was implicated in a car bombing that killed Izzadine Salim, the rotating president of the Iraqi Governing Council. 
(9)In November 2005, al-Qaeda in Iraq attacked three hotels in Amman, Jordan, killing at least 67 innocent civilians. 
(10)Zarqawi and his terrorist organization were directly responsible for numerous other brutal terrorist attacks against the American and coalition forces, Iraqi security forces and recruits, and innocent Iraqi civilians. 
(11)Zarqawi sought to turn Iraq into a safe haven for al-Qaeda. 
(12)To achieve that end, Zarqawi stated his opposition to the democratically elected government of Iraq and worked to divide the Iraqi people, foment sectarian violence, and incite a civil war in Iraq. 
(13)The members of the United States Armed Forces, the intelligence community, and other Federal agencies, along with coalition partners and the Iraqi Security Forces, should be commended for their courage and extraordinary efforts to track down the most wanted terrorist in Iraq and to secure a free and prosperous future for the people of Iraq. 
(b)Sense of CongressIt is the sense of Congress that Congress— 
could the above line just read The Congress—?  
(1)commends the United States Armed Forces, the intelligence community, and other Federal agencies, along with coalition partners, for the actions taken through June 7, 2006, that resulted in the death of Abu Musab al-Zarqawi, the leader of the al-Qaeda in Iraq terrorist organization and the most wanted terrorist in Iraq; 
(2)commends the United States Armed Forces, the intelligence community, and other agencies for the action referred to in paragraph (1) and their exemplary performance in striving to bring freedom, democracy, and security to the people of Iraq; 
(3)commends the coalition partners of the United States, the new government of Iraq, and members of the Iraqi Security Forces for their invaluable assistance in the operation referred to in paragraph (1) and their extraordinary efforts to secure a free and prosperous Iraq; 
(4)commends United States civilian and military leadership for their continuing efforts to eliminate the leadership of al-Qaeda in Iraq, and also commends the new government of Iraq, led by Prime Minister Nouri al-Maliki, for its contribution to that achievement; 
(5)recognizes that the death of Abu Musab al-Zarqawi is a victory for American and coalition forces in the global war on terror and a blow to the al-Qaeda terrorist organization; 
(6)commends Iraqi Prime Minister Nouri al-Maliki on the finalization of the new Iraqi cabinet; 
(7)urges the democratically elected government in Iraq to use this opportunity to defeat the terrorist enemy, to put an end to ethnic and sectarian violence, and to achieve a free, prosperous, and secure future for Iraq; and 
(8)affirms that the Congress will continue to support the United States Armed Forces, the democratically elected unity government of Iraq, and the people of Iraq in their quest to secure a free, prosperous, and democratic Iraq. 
1231.Annual report on foreign sales of significant military equipment manufactured in the United States 
(a)Report requiredNot later than March 31 of each year, the Secretary of Defense shall submit to the congressional defense committees a report on foreign military sales and direct sales to foreign entities of significant military equipment manufactured in the United States during the preceding calendar year.  
(b)ContentsEach report required by subsection (a) shall indicate, for each sale of significant military equipment in excess of $2,000,000— 
(1)the nature of the equipment and the dollar value of the sale;  
(2)the country to which the equipment was sold; and  
(3)the manufacturer of the equipment and the State in which the equipment was manufactured.  
(c)Public availabilityThe Secretary of Defense shall make each report required by subsection (a) publicly available to the maximum extent practicable. 
(d)Significant military equipment definedIn this section, the term significant military equipment has the meaning given the term in section 47(9) of the Arms Export Control Act (22 U.S.C. 2794(9) note). 
XIIICooperative Threat Reduction with States of the former Soviet Union 
 
Sec. 1301. Specification of Cooperative Threat Reduction programs and funds. 
Sec. 1302. Funding allocations. 
Sec. 1303. Extension of temporary authority to waive limitation on funding for chemical weapons destruction facility in Russia. 
Sec. 1304. National Academy of Sciences study of prevention of proliferation of biological weapons. 
1301.Specification of Cooperative Threat Reduction programs and funds 
(a)Specification of CTR programsFor purposes of section 301 and other provisions of this Act, Cooperative Threat Reduction programs are the programs specified in section 1501(b) of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2731; 50 U.S.C. 2362 note). 
(b)Fiscal year 2007 cooperative threat reduction funds definedAs used in this title, the term fiscal year 2007 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 for Cooperative Threat Reduction programs. 
(c)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 for Cooperative Threat Reduction programs shall be available for obligation for three fiscal years. 
1302.Funding allocations 
(a)Funding for specific purposesOf the $372,128,000 authorized to be appropriated to the Department of Defense for fiscal year 2007 in section 301(19) for Cooperative Threat Reduction programs, the following amounts may be obligated for the purposes specified: 
(1)For strategic offensive arms elimination in Russia, $76,985,000. 
(2)For nuclear weapons storage security in Russia, $87,100,000. 
(3)For nuclear weapons transportation security in Russia, $33,000,000. 
(4)For weapons of mass destruction proliferation prevention in the states of the former Soviet Union, $37,486,000. 
(5)For biological weapons proliferation prevention in the former Soviet Union, $68,357,000. 
(6)For chemical weapons destruction in Russia, $42,700,000. 
(7)For defense and military contacts, $8,000,000. 
(8)For activities designated as Other Assessments/Administrative Support, $18,500,000. 
(b)Report on obligation or expenditure of funds for other purposesNo fiscal year 2007 Cooperative Threat Reduction funds may be obligated or expended for a purpose other than a purpose listed in paragraphs (1) through (8) of subsection (a) until 30 days after the date that the Secretary of Defense submits to Congress a report on the purpose for which the funds will be obligated or expended and the amount of funds to be obligated or expended. Nothing in the preceding sentence shall be construed as authorizing the obligation or expenditure of fiscal year 2007 Cooperative Threat Reduction funds for a purpose for which the obligation or expenditure of such funds is specifically prohibited under this title or any other provision of law. 
(c)Limited authority to vary individual amounts 
(1)In generalSubject to paragraphs (2) and (3), in any case in which the Secretary of Defense determines that it is necessary to do so in the national interest, the Secretary may obligate amounts appropriated for fiscal year 2007 for a purpose listed in any of the paragraphs in subsection (a) in excess of the specific amount authorized for that purpose. 
(2)Notice-and-wait requiredAn obligation of funds for a purpose stated in any of the paragraphs in subsection (a) in excess of the specific amount authorized for such purpose may be made using the authority provided in paragraph (1) only after— 
(A)the Secretary submits to Congress notification of the intent to do so together with a complete discussion of the justification for doing so; and 
(B)15 days have elapsed following the date of the notification. 
(3)RestrictionThe Secretary may not, under the authority provided in paragraph (1), obligate amounts for a purpose stated in any of paragraphs (6) through (8) of subsection (a) in excess of 125 percent of the specific amount authorized for such purpose. 
1303.Extension of temporary authority to waive limitation on funding for chemical weapons destruction facility in RussiaSection 1303 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2094; 22 U.S.C. 5952 note) is amended— 
(1)in subsection (a), by striking shall not apply for a calendar year for which the President submits to Congress a written certification and inserting the following: shall not apply for a calendar year to the chemical weapons destruction facility that is (as of 2006) under construction at Shchuch’ye in the Russian Federation, if the President submits to Congress a written certification, for the calendar year concerned,; and 
(2)in subsection (b), by striking shall expire and all that follows through the period at the end and inserting is not effective for calendar years after calendar year 2011.. 
1304.National Academy of Sciences study of prevention of proliferation of biological weapons 
(a)Study requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall enter into an arrangement with the National Academy of Sciences under which the Academy shall carry out a study to identify areas for further cooperation with Russia and other states of the former Soviet Union under the Cooperative Threat Reduction (CTR) program of the Department of Defense in the specific area of prevention of proliferation biological weapons. 
(b)Matters to be included in studyThe Secretary shall provide for the study under subsection (a) to include the following: 
(1)A brief review of any ongoing or previously completed United States Government program (whether conducted through the Cooperative Threat Reduction program or otherwise) in the area of prevention of proliferation of biological weapons. 
(2)An identification of further cooperative work between the United States Government and foreign governments, including technical scientific cooperation, that could effectively be pursued in the area of prevention of proliferation of biological weapons and the objectives that such work would be designed to achieve. 
(3)An identification of any obstacles to designing and implementing a nonproliferation program (whether conducted through the Cooperative Threat Reduction program or otherwise) that could successfully accomplish the objectives identified pursuant to paragraph (2), together with recommendations for overcoming such obstacles, including recommendations in the area of coordination among relevant United States Government departments and agencies. 
(c)Report 
(1)Secretary of defense reportNot later than December 31, 2007, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the study carried out under subsection (a). 
(2)Matters to be incudedThe report under paragraph (1) shall incude the following: 
(A)The results of the study carried out under subsection (a), including any report received from the National Academy of Sciences on such study. 
(B)An assessment of the study by the Secretary. 
(C)an action plan for implementing the recommendations from the study, if any, that the Secretary has decided to pursue. 
(3)Form of submittalThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(d)FundingOf the amounts made available pursuant to the authorization of appropriations in section 301(19) for Cooperative Threat Reduction programs, not more than $150,000 shall be available to carry out this section. 
XIVMatters Related to Defense Against Terrorism and Related Security Matters 
 
Sec. 1401. Enhancement to authority to pay rewards for assistance in combating terrorism. 
Sec. 1402. Quarterly reports on Department of Defense response to threat posed by improvised explosive devices. 
Sec. 1403. Requirement that all military wheeled vehicles used in Iraq and Afghanistan outside of secure military operating bases be protected by Improvised Explosive Device (IED) jammers. 
Sec. 1404. Report on assessment process of Chairman of the Joint Chiefs of Staff relating to Global War on Terrorism. 
Sec. 1405. Treatment under Freedom of Information Act of certain confidential information shared with State and local personnel. 
Sec. 1406. Database of emergency response capabilities.  
1401.Enhancement to authority to pay rewards for assistance in combating terrorism 
(a)Increase in delegation limitationParagraph (2) of section 127b(c) of title 10, United States Code, is amended by striking $2,500 and inserting $10,000. 
(b)Expansion of senior officers to whom combatant commander authority may be delegatedSuch paragraph is further amended— 
(1)by inserting after deputy commander the following: , or to the commander of a command directly subordinate to that commander,; and 
(2)by adding at the end the following new sentence: Such a delegation may be made to the commander of a command directly subordinate to the commander of a combatant command only with the approval of the Secretary of Defense, the Deputy Secretary of Defense, or an Under Secretary of Defense to whom authority has been delegated under subparagraph (1)(A).. 
1402.Quarterly reports on Department of Defense response to threat posed by improvised explosive devices 
 (a)Reports required 
(1)Initial reportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report— 
(A)regarding the status of the threat posed to United States and allied forces in Iraq and Afghanistan by improvised explosive devices; and 
(B)describing efforts being undertaken by the Department of Defense to defeat that threat. 
(2)Supplemental quarterly reportsAfter the submission of the report under paragraph (1), the Secretary shall submit to Congress a supplemental report, not later than 30 days after the end of each calendar-year quarter, to account for every reported incident involving the detonation or discovery of an improvised explosive device during the preceding quarter that involved United States or allied forces in Iraq and Afghanistan. 
(3)Classification of reportsReports under this section shall be transmitted in an unclassified manner with a classified annex, if necessary. 
(b)Joint IED Defeat Organization and related officesEach report under subsection (a) shall provide the following information regarding the joint entity in the Office of the Secretary of Defense known as the Joint IED Defeat Organization and those portions of all other organizational elements within the Department of Defense that are focused on countering improvised explosive devices: 
(1)The number of Department of Defense personnel assigned to the Joint IED Defeat Organization and each other organizational element. 
(2)The major locations to which such personnel are assigned and the organizational structure of those elements. 
(3)The projected budget of the Joint IED Defeat Organization and those other elements relating to the counter-IED mission. 
(4)The level of funding required for administrative costs relating to the counter-IED mission. 
(c)Existing threat and counter measuresEach report under subsection (a) shall include the following information regarding the threat posed by improvised explosive devices and the countermeasures employed to defeat those threats: 
(1)The number of improvised explosive devices being encountered by United States and allied military personnel, including general trends in tactics and technology used by the enemy. 
(2)Passive countermeasures employed and the success rate of each such countermeasure. 
(3)Active countermeasures employed and the success rate of each such countermeasure. 
(4)Any evidence of assistance to the enemy by foreign countries or other entities not directly involved in fighting United States and allied forces in Iraq and Afghanistan. 
(5)A summary of data collected and reports generated by the Department of Defense on efforts to counter improvised explosive devices in Iraq and Afghanistan and other fronts in the Global War on Terrorism. 
(d)Research, development, test, and evaluation of new countermeasuresEach report under subsection (a) shall include the following information regarding research, development, test, and evaluation activities relating to new active and passive countermeasures and any impediments to those activities: 
(1)The status of any effort within the Department of Defense to conduct research, development, test, and evaluation of passive and active countermeasures and to accelerate the introduction of those countermeasures into deployed units. 
(2)Impediments to introduction of new passive and active countermeasures. 
(e)Interdiction efforts 
(1)Description of interdiction effortsEach report under subsection (a) shall identify those portions of any office within the Department of Defense (in addition to those discussed pursuant to subsection (b)) that are focused on interdiction of improvised explosive devices, together with the personnel and funding requirements for that office (as specified in subsection (b)) and the success of the interdiction efforts of that office. 
(2)Interdiction definedFor purposes of this subsection, the term interdiction includes— 
(A)the development of intelligence regarding persons and locations involved in the manufacture or deployment of improvised explosive devices; and 
(B)subsequent action against those persons or locations, including efforts to prevent emplacement of improvised explosive devices. 
1403.Requirement that all military wheeled vehicles used in Iraq and Afghanistan outside of secure military operating bases be protected by Improvised Explosive Device (IED) jammers 
(a)RequirementThe Secretary of Defense shall take such steps as necessary to ensure that by the end of fiscal year 2007 all United States military wheeled vehicles used in Iraq and Afghanistan outside of secure military operating bases are protected by Improvised Explosive Device (IED) jammers. 
(b)FundingThe Secretary shall carry out subsection (a) using funds provided pursuant to authorizations of appropriations in title XV. 
(c)ReportNot later than December 15, 2006, the Secretary of Defense shall submit to the congressional defense committees a report on the cost and timeline to complete compliance with the requirement in subsection (a) that by the end of fiscal year 2007 each vehicle described in that subsection be protected by an Improvised Explosive Device jammer. 
1404.Report on assessment process of Chairman of the Joint Chiefs of Staff relating to Global War on TerrorismNot later than March 1, 2007, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the findings of the semiannual assessment process relating to the Global War on Terrorism that is described in the annex to the National Military Strategic Plan for the War on Terrorism, issued by the Secretary of Defense on February 1, 2006, that is designated as the Implementation and Assessment Annex (Annex R). 
1405.Treatment under Freedom of Information Act of certain confidential information shared with State and local personnel 
(a)In generalChapter 3 of title 10, United States Code, is amended by adding at the end the following new section: 
 
130d.Treatment under Freedom of Information Act of certain confidential information shared with State and local personnelConfidential business information and other sensitive but unclassified homeland security information in the possession of the Department of Defense that is shared, pursuant to section 892 of the Homeland Security Act of 2002 (6 U.S.C. 482), with State and local personnel (as defined in such section) shall not be subject to disclosure under section 552 of title 5 by virtue of the sharing of such information with such personnel.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
130d. Treatment under Freedom of Information Act of certain confidential information shared with State and local personnel.. 
1406.Database of emergency response capabilitiesThe Secretary of Defense shall maintain a database of emergency response capabilities that includes the following: 
(1)The types of emergency response capabilities that each State’s National Guard, as reported by the States, may be able to provide in response to a domestic natural or manmade disaster, both to their home States and under State-to-State mutual assistance agreements. 
(2)The types of emergency response capabilities that the Department of Defense may be able to provide in support of the National Response Plan’s Emergency Support Functions, and identification of the units that provide these capabilities.  
XVAuthorization for Increased Costs due to Operation Iraqi Freedom and Operation Enduring Freedom 
 
Sec. 1501. Purpose. 
Sec. 1502. Army procurement. 
Sec. 1503. Navy and Marine Corps procurement. 
Sec. 1504. Air Force procurement. 
Sec. 1505. Defense-wide activities procurement. 
Sec. 1506. Research, development, test, and evaluation. 
Sec. 1507. Operation and maintenance. 
Sec. 1508. Defense Health Program. 
Sec. 1509. Classified programs. 
Sec. 1510. Military personnel. 
Sec. 1511. Treatment as additional authorizations. 
Sec. 1512. Transfer authority. 
Sec. 1513. Availability of funds. 
Sec. 1514. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1515. Iraq Freedom Fund. 
Sec. 1516. Iraq Security Forces Fund. 
Sec. 1517. Afghanistan Security Forces Fund. 
Sec. 1518. Submittal to Congress of Department of Defense supplemental and cost of war execution reports. 
Sec. 1519. Limitation on availability of funds for certain purposes relating to Iraq. 
Sec. 1520. Intelligence Community Management Account. 
1501.PurposeThe purpose of this title is to authorize estimated future emergency supplemental appropriations for the Department of Defense for fiscal year 2007 to provide funds for additional costs due to Operation Iraqi Freedom and Operation Enduring Freedom. 
1502.Army procurementFunds are hereby authorized to be appropriated for fiscal year 2007 for procurement accounts of the Army in amounts as follows: 
(1)For aircraft procurement, $1,524,300,000 
(2)For ammunition procurement, $48,591,000.  
(3)For weapons and tracked combat vehicles procurement, $3,022,836,000.  
(4)For other procurement, $4,636,810,000. 
(5)For missile procurement, $3,200,000. 
1503.Navy and Marine Corps procurement 
(a)NavyFunds are hereby authorized to be appropriated for fiscal year 2007 for procurement accounts for the Navy in amounts as follows: 
(1)For aircraft procurement, $389,465,000 
(2)For weapons procurement, $109,400,000. 
(3)For other procurement, $14,600,000. 
(b)Marine corpsFunds are hereby authorized to be appropriated for fiscal year 2007 for the procurement account for the Marine Corps in the amount of $4,397,926,000. 
(c)Navy and marine corps ammunitionFunds are hereby authorized to be appropriated for fiscal year 2007 for the procurement account for ammunition for the Navy and the Marine Corps in the amount of $151,439,000. 
1504.Air Force procurementFunds are hereby authorized to be appropriated for fiscal year 2007 for procurement accounts for the Air Force in amounts as follows: 
(1)For aircraft procurement, $2,174,000,000.  
(2)For other procurement, $5,650,000.  
1505.Defense-wide activities procurement Funds are hereby authorized to be appropriated for fiscal year 2007 for the procurement account for Defense-wide in the amount of $127,600,000. 
1506.Research, development, test, and evaluation Funds are hereby authorized to be appropriated for fiscal year 2007 for the use of the Department of Defense for research, development, test, and evaluation as follows: 
(1)For the Army, $2,639,000. 
(2)For the Navy, $7,856,000. 
1507.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2007 for the use of the Armed Forces for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows: 
(1)For the Army, $28,045,387,000. 
(2)For the Navy, $2,007,948,000.  
(3)For the Marine Corps, $2,257,089,000.  
(4)For the Air Force, $2,478,906,000.  
(5)For Defense-wide activities, $1,544,614,000.  
(6)For the Army National Guard, $221,500,000.  
(7)For the Air National Guard, $2,000,000. 
(8)For the Army Reserve, $500,000. 
1508.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2007 for expenses, not otherwise provided for, the Defense Health Program, in the amount of $869,200,000 for operation and maintenance. 
1509.Classified programsFunds are hereby authorized to be appropriated to the Department of Defense for fiscal year 2007 for classified programs, in the amount of $2,500,000,000.  
1510.Military personnel There is hereby authorized to be appropriated to the Department of Defense for military personnel accounts for fiscal year 2007 a total of $8,106,979,000.  
1511.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act. 
1512.Transfer authority 
(a)Authority To Transfer Authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2007 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $2,500,000,000. The transfer authority provided in this section is in addition to any other transfer authority available to the Secretary of Defense. 
(b)LimitationsThe authority provided by this section to transfer authorizations— 
(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; 
(2)may not be used to provide authority for an item that has been denied authorization by Congress; and 
(3)may not be combined with the authority under section 1001. 
(c)Effect on Authorization AmountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred. 
(d)Notice to CongressA transfer may be made under the authority of this section only after the Secretary of Defense— 
(1)consults with the chairmen and ranking members of the congressional defense committees with respect to the proposed transfer; and 
(2)after such consultation, notifies those committees in writing of the proposed transfer not less than five days before the transfer is made. 
1513.Availability of fundsFunds in this title shall be made available for obligation to the Army, Navy, Marine Corps, Air Force, and Defense-wide components by the end of the second quarter of fiscal year 2007. 
1514.Joint Improvised Explosive Device Defeat Fund 
(a)Authorization of AppropriationFunds are hereby authorized for fiscal year 2007 for the Joint Improvised Explosive Device Defeat Fund in the amount of $2,100,000,000. 
(b)Use of FundsFunds appropriated pursuant to subsection (a) shall be available to the Secretary of Defense for the purpose of allowing the Director of the Joint Improvised Explosive Device Defeat Organization to investigate, develop, and provide equipment, supplies, services, training, facilities, personnel, and funds to assist United States forces in the defeat of improvised explosive devices. 
(c)Transfer Authority 
(1)Transfers AuthorizedAmounts authorized to be appropriated by subsection (a) may be transferred from the Joint Improvised Explosive Device Defeat Fund to any of the following accounts and funds of the Department of Defense to accomplish the purposes provided in subsection (b): 
(A)Military personnel accounts.  
(B)Operation and maintenance accounts.  
(C)Procurement accounts.  
(D)Research, development, test, and evaluation accounts.  
(E)Defense working capital funds. 
(2)Additional transfer authorityThe transfer authority provided by paragraph (1) is in addition to any other transfer authority available to the Department of Defense. 
(3)Transfers back to the fundUpon determination that all or part of the funds transferred from the Joint Improvised Explosive Device Defeat Fund under paragraph (1) are not necessary for the purpose provided, such funds may be transferred back to the Joint Improvised Explosive Device Defeat Fund. 
(4)Prior notice to congressional committeesFunds may not be obligated from the Joint Improvised Explosive Device Defeat Fund, or transferred under the authority provided in paragraph (1), until five days after the date on which the Secretary of Defense notifies the congressional defense committees in writing of the details of the proposed obligation or transfer. 
(5)Effect on authorization amountsA transfer of an amount to an account under the authority in paragraph (1) shall be deemed to increase the amount authorized for such account by an amount equal to the amount transferred. 
(d)Management plan 
(1)Plan requiredNot later than 60 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a plan for the intended management and use of the Joint Improvised Explosive Device Defeat Fund. 
(2)Matter to be includedThe plan required by paragraph (1) shall include an update of the plan required in the paragraph under the heading Joint Improvised Explosive Device Defeat Fund in chapter 2 of title I of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 424), including identification of— 
(A)year-to-date transfers and obligations; and 
(B)projected transfers and obligations through September 30, 2007. 
(e)Quarterly reportsNot later than 30 days after the end of each fiscal-year quarter, the Secretary shall submit to the congressional defense committees a report summarizing the detail of any obligation or transfer of funds from the Joint Improvised Explosive Device Defeat Fund plan required by subsection (d). 
(f)Duration of authorityAmounts appropriated to the Fund are available for obligation or transfer from the Fund until September 30, 2009. 
1515.Iraq Freedom Fund 
(a)In generalFunds are hereby authorized to be appropriated for fiscal year 2007 for the Iraq Freedom Fund in the amount of $50,000,000. 
(b)Transfer 
(1)Transfer authorizedSubject to paragraph (2), amounts authorized to be appropriated by subsection (a) may be transferred from the Iraq Freedom Fund to any accounts as follows: 
(A)Operation and maintenance accounts of the Armed Forces. 
(B)Military personnel accounts. 
(C)Research, development, test, and evaluation accounts of the Department of Defense. 
(D)Procurement accounts of the Department of Defense. 
(E)Accounts providing funding for classified programs. 
(F)The operating expenses account of the Coast Guard. 
(2)Notice to congressA transfer may not be made under the authority in paragraph (1) until five days after the date on which the Secretary of Defense notifies the congressional defense committees in writing of the transfer. 
(3)Treatment of transferred fundsAmounts transferred to an account under the authority in paragraph (1) shall be merged with amounts in such account and shall be made available for the same purposes, and subject to the same conditions and limitations, as amounts in such account. 
(4)Effect on authorization amountsA transfer of an amount to an account under the authority in paragraph (1) shall be deemed to increase the amount authorized for such account by an amount equal to the amount transferred. 
1516.Iraq Security Forces Fund 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2007 for the Iraq Security Forces Fund in the amount of $1,734,000,000. 
(b)Use of funds 
(1)In generalFunds appropriated pursuant to subsection (a) shall be available to the Secretary of Defense for the purpose of allowing the Commander, Multi-National Security Transition Command—Iraq, to provide assistance to the security forces of Iraq. 
(2)Types of assistance authorizedAssistance provided under this section may include the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, construction, and funding. 
(3)Secretary of state concurrenceAssistance may be provided under this section only with the concurrence of the Secretary of State. 
(c)Authority in addition to other authoritiesThe authority to provide assistance under this section is in addition to any other authority to provide assistance to foreign nations. 
(d)Transfer authority 
(1)Transfers authorizedSubject to paragraph (2), amounts authorized to be appropriated by subsection (a) may be transferred from the Iraq Security Forces Fund to any of the following accounts and funds of the Department of Defense to accomplish the purposes provided in subsection (b): 
(A)Military personnel accounts. 
(B)Operation and maintenance accounts. 
(C)Procurement accounts. 
(D)Research, development, test, and evaluation accounts. 
(E)Defense working capital funds. 
(F)Overseas Humanitarian, Disaster, and Civic Aid account. 
(2)Additional authorityThe transfer authority provided by paragraph (1) is in addition to any other transfer authority available to the Department of Defense. 
(3)Transfers back to the fundUpon determination that all or part of the funds transferred from the Iraq Security Forces Fund under paragraph (1) are not necessary for the purpose provided, such funds may be transferred back to the Iraq Security Forces Fund. 
(4)Prior notice to congressional committeesFunds may not be obligated from the Iraq Security Forces Fund, or transferred under the authority provided in paragraph (1), until five days after the date on which the Secretary of Defense notifies the congressional defense committees in writing of the details of the proposed obligation or transfer. 
(5)Effect on authorization amountsA transfer of an amount to an account under the authority in paragraph (1) shall be deemed to increase the amount authorized for such account by an amount equal to the amount transferred. 
(e)Contributions 
(1)Authority to accept contributionsContributions of funds for the purposes provided in subsection (b) from any person, foreign government, or international organization may be credited to the Iraq Security Forces Fund and used for the purposes provided in subsection (b). 
(2)LimitationThe Secretary may not accept a contribution under this subsection if the acceptance of the contribution would compromise or appear to compromise the integrity of any program of the Department of Defense. 
(3)NotificationThe Secretary shall notify the congressional defense committees in writing upon the receipt and upon the transfer of any contribution. Such notice shall delineate the sources and amounts of the funds received and the specific use of such contributions. 
(f)Quarterly reportsNot later than 30 days after the end of each fiscal-year quarter, the Secretary shall submit to the congressional defense committees a report summarizing the details of any obligation or transfer of funds from the Iraq Security Forces Fund during the preceding quarter. 
(g)Duration of authorityAmounts appropriated or contributed to the Fund are available for obligation or transfer from the Iraq Security Forces Fund until September 30, 2008. 
1517.Afghanistan Security Forces Fund 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2007 for the Afghanistan Security Forces Fund in the amount of $1,446,300,000. 
(b)Use of funds 
(1)In generalFunds appropriated pursuant to subsection (a) shall be available to the Secretary of Defense for the purpose of allowing the Commander, Office of Security Cooperation—Afghanistan, to provide assistance to the security forces of Afghanistan. 
(2)Types of assistance authorizedAssistance provided under this section may include the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, construction, and funding. 
(3)Secretary of state concurrenceAssistance may be provided under this section only with the concurrence of the Secretary of State. 
(c)Authority in addition to other authoritiesThe authority to provide assistance under this section is in addition to any other authority to provide assistance to foreign nations. 
(d)Transfer authority 
(1)Transfers authorizedSubject to paragraph (2), amounts authorized to be appropriated by subsection (a) may be transferred from the Afghanistan Security Forces Fund to any of the following accounts and funds of the Department of Defense to accomplish the purposes provided in subsection (b): 
(A)Military personnel accounts. 
(B)Operation and maintenance accounts. 
(C)Procurement accounts. 
(D)Research, development, test, and evaluation accounts. 
(E)Defense working capital funds. 
(F)Overseas Humanitarian, Disaster, and Civic Aid account. 
(2)Additional authorityThe transfer authority provided by paragraph (1) is in addition to any other transfer authority available to the Department of Defense. 
(3)Transfers back to the fundUpon determination that all or part of the funds transferred from the Afghanistan Security Forces Fund under paragraph (1) are not necessary for the purpose provided, such funds may be transferred back to the Afghanistan Security Forces Fund. 
(4)Prior notice to congressional committeesFunds may not be obligated from the Afghanistan Security Forces Fund, or transferred under the authority provided in paragraph (1), until five days after the date on which the Secretary of Defense notifies the congressional defense committees in writing of the details of the proposed obligation or transfer. 
(5)Effect on authorization amountsA transfer of an amount to an account under the authority in paragraph (1) shall be deemed to increase the amount authorized for such account by an amount equal to the amount transferred. 
(e)Contributions 
(1)Authority to accept contributionsContributions of funds for the purposes provided in subsection (b) from any person, foreign government, or international organization may be credited to the Afghanistan Security Forces Fund and used for the purposes provided in subsection (b). 
(2)LimitationThe Secretary may not accept a contribution under this subsection if the acceptance of the contribution would compromise or appear to compromise the integrity of any program of the Department of Defense. 
(3)NotificationThe Secretary shall notify the congressional defense committees in writing upon the receipt and upon the transfer of any contribution. Such notice shall delineate the sources and amounts of the funds received and the specific use of such contributions. 
(f)Quarterly reportsNot later than 30 days after the end of each fiscal-year quarter, the Secretary shall submit to the congressional defense committees a report summarizing the details of any obligation or transfer of funds from the Afghanistan Security Forces Fund during the preceding quarter. 
(g)Duration of authorityAmounts appropriated or contributed to the Fund are available for obligation or transfer from the Afghanistan Security Forces Fund until September 30, 2008. 
1518.Submittal to Congress of Department of Defense supplemental and cost of war execution reportsSection 1221(c) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3462; 10 U.S.C. 113 note) is amended— 
(1)in the subsection caption by inserting Congress and after Submission to; and 
(2)by inserting the congressional defense committees and before the Comptroller General. 
1519.Limitation on availability of funds for certain purposes relating to IraqNo funds appropriated pursuant to an authorization of appropriations in this Act may be obligated or expended for a purpose as follows: 
(1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq. 
(2)To exercise United States economic control of the oil resources of Iraq. 
1520.Intelligence Community Management AccountThere is hereby authorized to be appropriated for the Intelligence Community Management Account for fiscal year 2007 a total of $19,265,000. 
BMILITARY CONSTRUCTION AUTHORIZATIONS 
2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2007. 
2002.Recognition of Representative Joel Hefley upon his retirement from the House of Representatives 
(a)FindingsCongress makes the following findings: 
(1)Representative Joel Hefley was elected to represent Colorado’s 5th Congressional district in 1986 and has served in the House of Representatives since that time with distinction, class, integrity, and honor. 
(2)Representative Hefley has served on the Committee on Armed Services of the House of Representatives for 18 years, including service as Chairman of the Subcommittee on Military Installations and Facilities from 1995 through 2000 and, since 2001, as Chairman of the Subcommittee on Readiness. 
(3)Representative Hefley’s colleagues know him to be a fair and effective lawmaker who works for the national interest while never forgetting his Western roots. 
(4)Representative Hefley’s efforts on the Committee on Armed Services have been instrumental to the military value of, and quality of life at, installations in the State of Colorado, including Fort Carson, Cheyenne Mountain, Peterson Air Force Base, Schriever Air Force Base, Buckley Air Force Base, and the United States Air Force Academy. 
(5)Representative Hefley was a leader in efforts to retain and expand Fort Carson as an essential part of the national defense system during the Defense Base Closure and Realignment process. 
(6)Representative Hefley has consistently advocated for providing members of the Armed Forces and their families with quality, safe, and affordable housing and supportive communities. 
(7)As a primary architect of the Military Housing Privatization Initiative, Representative Hefley helped lead congressional efforts to establish this initiative to eliminate inadequate housing on military installations, and the first pilot program was located at Fort Carson. 
(8)Representative Hefley’s leadership on the Military Housing Privatization Initiative has allowed for the privatization of more than 121,000 units of military family housing, which brought meaningful improvements to living conditions for thousands of members of the Armed Forces and their spouses and children at installations throughout the United States. 
(b)RecognitionCongress recognizes and commends Representative Joel Hefley for his 20 years of service to benefit the people of Colorado, members of the Armed Forces and their families, veterans, and the United States. 
XXIArmy 
 
Sec. 2101. Authorized Army construction and land acquisition projects 
Sec. 2102. Family housing 
Sec. 2103. Improvements to military family housing units 
Sec. 2104. Authorization of appropriations, Army 
2101.Authorized Army construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(1), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Army: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlabamaRedstone Arsenal$24,300,000 
AlaskaFort Richardson$72,300,000 
 Fort Wainwright$8,800,000 
Fort Irwin$18,200,000 
Fort Carson$30,800,000 
Fort Gillem$15,000,000 
 Fort Stewart/Hunter Army Air Field$95,300,000 
HawaiiSchofield Barracks$54,500,000 
KansasFort Leavenworth$23,200,000 
Fort Riley$47,400,000 
KentuckyBlue Grass Army Depot$3,500,000 
 Fort Campbell$135,300,000 
LouisianaFort Polk$15,900,000 
MarylandAberdeen Proving Ground$8,800,000 
 Fort Detrick$12,400,000 
MichiganDetroit Arsenal$18,500,000 
MissouriFort Leonard Wood$34,500,000 
New JerseyPicatinny Arsenal$9,900,000 
New YorkFort Drum$218,600,000 
North CarolinaFort Bragg$96,900,000 
 Sunny Point Military Ocean Terminal$46,000,000 
OklahomaMcAlester Army Ammunition Plant$3,050,000 
PennsylvaniaLetterkenny Depot$7,500,000 
TexasCorpus Christi Army Depot$12,200,000 
 Fort Bliss$8,200,000 
Fort Hood$93,000,000 
Red River Depot$6,000,000 
UtahDugway Proving Ground$14,400,000 
VirginiaFort Belvoir$27,000,000 
Army: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlabamaRedstone Arsenal$24,300,000 
AlaskaFort Richardson$72,300,000 
 Fort Wainwright$8,800,000 
CaliforniaFort Irwin$18,200,000 
ColoradoFort Carson$30,800,000 
GeorgiaFort Gillem$15,000,000 
 Fort Stewart/Hunter Army Air Field$95,300,000 
HawaiiSchofield Barracks$54,500,000 
KansasFort Leavenworth$23,200,000 
Fort Riley$47,400,000 
KentuckyBlue Grass Army Depot$3,500,000 
 Fort Campbell$135,300,000 
LouisianaFort Polk$15,900,000 
MarylandAberdeen Proving Ground$8,800,000 
 Fort Detrick$12,400,000 
MichiganDetroit Arsenal$18,500,000 
MissouriFort Leonard Wood$34,500,000 
New JerseyPicatinny Arsenal$9,900,000 
New YorkFort Drum$218,600,000 
North CarolinaFort Bragg$96,900,000 
 Sunny Point Military Ocean Terminal$46,000,000 
OklahomaMcAlester Army Ammunition Plant$3,050,000 
PennsylvaniaLetterkenny Depot$7,500,000 
TexasCorpus Christi Army Depot$12,200,000 
 Fort Bliss$8,200,000 
Fort Hood$93,000,000 
Red River Depot$6,000,000 
UtahDugway Proving Ground$14,400,000 
VirginiaFort Belvoir$27,000,000   
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(2), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Army: Outside the United States 
 
Country Installation or LocationAmount 
 
GermanyGrafenwoehr$157,632,000 
 Vilseck $19,000,000 
ItalyVicenza$223,000,000 
JapanCamp Hansen$7,150,000 
KoreaCamp Humphreys$61,600,000 
 Yongpyong$7,400,000 
RomaniaBabadag Range$34,800,000  
2102.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(5)(A), the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
Army: Family Housing 
 
StateInstallation or LocationUnitsAmount 
 
AlaskaFort Richardson162$70,000,000 
Fort Wainwright234$132,000,000 
ArizonaFort Huachuca119$32,000,000 
ArkansasPine Bluff Arsensal10$2,900,000 
WisconsinFort McCoyine13$4,900,000
 
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(5)(A), the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $16,332,000. 
2103.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(5)(A), the Secretary of the Army may improve existing military family housing units in an amount not to exceed $320,659,000. 
2104.Authorization of appropriations, Army 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2006, for military construction, land acquisition, and military family housing functions of the Department of the Army in the total amount of $3,518,450,000 as follows: 
(1)For military construction projects inside the United States authorized by section 2101(a), $1,362,200,000. 
(2)For military construction projects outside the United States authorized by section 2101(b), $510,582,000. 
(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $23,930,000. 
(4)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $219,830,000. 
(5)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $578,791,000. 
(B)For support of military family housing (including the functions described in section 2833 of title 10, United States Code), $675,617,000. 
(6)For the construction of increment 2 of a barracks complex at Fort Drum, New York, authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3485), $16,500,000. 
(7)For the construction of increment 2 of a barracks complex for the 2nd Brigade at Fort Bragg, North Carolina, authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3485), $31,000,000. 
(8)For the construction of increment 2 of a barracks complex for the 3rd Brigade at Fort Bragg, North Carolina, authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3485), $50,000,000.  
(9)For the construction of increment 2 of a barracks complex for divisional artillery at Fort Bragg, North Carolina, authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3485), $37,000,000. 
(10)For the construction of increment 2 of a defense access road at Fort Belvoir, Virginia, authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3486), $13,000,000. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under paragraphs (1) and (2) of subsection (a). 
(2)$306,000,000 (the balance of the amount authorized under section 2101(a) for construction of a brigade complex for Fort Lewis, Washington). 
XXIINavy 
 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Modification of authority to carry out certain fiscal year 2004, 2005, and 2006 projects. 
2201.Authorized Navy construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(1), the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Navy: Inside the United States  
 
StateInstallation or LocationAmount 
 
ArizonaMarine Corps Air Station, Yuma$5,966,000 
CaliforniaMarine Corps Air Station, Camp Pendleton$6,412,000 
 Marine Corps Air Station, Miramar$2,968,000 
Marine Corps Base, Camp Pendleton$106,142,000 
Marine Corps Base, Twentynine Palms$27,217,000 
Naval Air Station, North Island$21,535,000 
Naval Support Activity, Monterey$7,380,000 
ConnecticutNaval Submarine Base, New London$9,580,000 
FloridaCape Canaveral$9,900,000 
 Naval Air Station, Pensacola$13,486,000 
GeorgiaMarine Corps Logistics Base, Albany$70,540,000 
 Navy/Naval Submarine Base, Kings Bay$20,282,000 
HawaiiNaval Base, Pearl Harbor$48,338,000 
 Naval Magazine, Pearl Harbor$6,010,000 
Naval Shipyard, Pearl Harbor$22,000,000 
IndianaNaval Support Activity, Crane$6,730,000 
MainePortsmouth Naval Shipyard$9,650,000 
MarylandNaval Air Station, Patuxent River$16,316,000 
 NMIC/Naval Support Activity, Suitland$67,939,000 
MississippiNaval Air Station, Meridian$5,870,000 
NevadaNaval Air Station, Fallon$7,730,000 
North CarolinaMarine Corps Air Station, Cherry Point$2,790,000 
 Marine Corps Air Station, New River$21,500,000 
Marine Corps Base, Camp Lejeune$160,904,000 
Rhode IslandNaval Station, Newport$3,308,000 
South CarolinaMarine Corps Air Station, Beaufort$25,575,000 
VirginiaMarine Corps Base, Quantico$30,628,000 
 Naval Shipyard, Norfolk$34,952,000 
Naval Special Weapons Center, Dahlgren$9,850,000 
 Naval Station, Norfolk$12,062,000 
 Naval Support Activity, Norfolk$41,712,000 
WashingtonNaval Air Station, Whidbey Island$67,303,000 
 Naval Base, Kitsap$17,617,000  
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(2), the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Navy: Outside the United States 
 
CountryInstallation or LocationAmount 
 
Diego GarciaDiego Garcia$37,473,000 
ItalyNaval Air Station, Sigonella$13,051,000 
(c)Unspecified WorldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(3), the Secretary of the Navy may acquire real property and carry out military construction projects for unspecified installations or locations in the amount set forth in the following table: 
Navy: Unspecified Worldwide 
 
LocationProjectAmount 
 
 Helicopter Support Facility$12,185,000 
2202.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(6)(A), the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations, in the number of units, and in the amounts set forth in the following table: 
Navy: Family Housing 
 
LocationInstallation UnitsAmount 
 
CaliforniaMarine Corps Log. Base, Barstow74$27,851,000 
Guam Naval Station/Base, Guam176$98,174,000 
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(6)(A), the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of military family housing units in an amount not to exceed $2,785,000. 
2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(6)(A), the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $180,146,000. 
2204.Authorization of appropriations, Navy 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2006, for military construction, land acquisition, and military family housing functions of the Department of the Navy in the total amount of $2,109,367,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2201(a), $832,982,000. 
(2)For military construction projects outside the United States authorized by section 2201(b), $50,524,000. 
(3)For military construction projects at unspecified worldwide locations authorized by section 2201(c), $12,185,000. 
(4)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $8,939,000. 
(5)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $70,861,000. 
(6)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $308,956,000. 
(B)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $509,126,000. 
(7)For the construction of increment 2 of a reclamation and conveyance project for Marine Corps Base, Camp Pendleton, California, authorized by section 2201(a) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490), as amended by section 2205(c) of this Act, $33,290,000. 
(8)For the construction of increment 2 of a helicopter hangar replacement at Naval Air Station, Jacksonville, Florida, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3489), $43,250,000. 
(9)For the construction of increment 2 of recruit training barracks infrastructure upgrades at Recruit Training Command, Great Lakes, Illinois, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490), $23,589,000. 
(10)For the construction of increment 2 of a field house at the United States Naval Academy, Annapolis, Maryland, authorized by section 2201(a) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490), $26,685,000. 
(11)For the construction of increment 2 of the replacement of Ship Repair Pier 3 at Naval Support Activity, Norfolk Naval Shipyard, Virginia, authorized by section 2201(a) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490), $30,939,000. 
(12)For the construction of increment 2 of an addition to Hockmuth Hall, Marine Corps Base, Quantico, Virginia, authorized by section 2201(a) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490), $10,159,000. 
(13)For the construction of increment 2 of wharf upgrades at Naval Station Guam, Marianas Islands, authorized by section 2201(b) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490), $29,772,000. 
(14)For the construction of increment 2 of wharf upgrades at Yokosuka, Japan, authorized by section 2201(b) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490), $44,360,000. 
(15)For the construction of increment 2 of bachelor quarters at Naval Station, Everett, Washington, authorized by section 2201(a) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490), $20,917,000. 
(16)For the construction of increment 3 of the limited area production and storage complex at Strategic Weapons Facility Pacific, Bangor, Washington, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2105), as amended by section 2206 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3493, $14,274,000. 
(17)For the construction of the next increment of the outlaying landing field facilities at Washington County, North Carolina, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1704), as amended by section 2205(a) of this Act, $7,926,000. 
(18)For the construction of increment 4 of pier 11 replacement at Naval Station, Norfolk, Virginia, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1704), $30,633,000. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under paragraphs (1), (2), and (3) of subsection (a). 
(2)$56,159,000 (the balance of the amount authorized under section 2201(a) for construction of an addition to the National Maritime Intelligence Center, Suitland, Maryland). 
(3)$31,153,000 (the balance of the amount authorized under section 2201(a) to recapitalize Hangar 5 at Naval Air Station, Whidbey Island, Washington). 
2205.Modification of authority to carry out certain fiscal year 2004, 2005, and 2006 projects 
(a)Fiscal year 2004 inside the United States project 
(1)ModificationThe table in section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1704), as amended by section 2205 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3492), is amended— 
(A)at the end of the items relating to North Carolina, by inserting a new item entitled Navy Outlying Landing Field, Washington County in the amount of $193,260,000;  
(B)by striking the item relating to Various Locations, CONUS; and 
(C)by striking the amount identified as the total in the amount column and inserting $1,489,424,000. 
(2)Conforming amendmentsSection 2204(b)(6) of that Act (117 Stat. 1706) is amended— 
(A)by striking $28,750,000 and inserting $165,650,000; and 
(B)by striking outlying landing field facilities, various locations in the continental United States and inserting an outlying landing field in Washington County, North Carolina. 
(b)Fiscal year 2005 inside the United States project 
(1)ModificationThe table in section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2105), as amended by section 2206 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3493), is amended— 
(A)by striking the item relating to Navy Outlying Landing Field, Washington County, North Carolina; and 
(B)by striking the amount identified as the total in the amount column and inserting $825,479,000. 
(2)Conforming amendmentsSection 2204 of that Act (118 Stat. 2107), as amended by section 2206 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3493), is amended— 
(A)in subsection (a)— 
(i)in paragraph (1), by striking $752,927,000 and inserting 722,927,000; and 
(ii)by adding at the end the following new paragraph: 
 
(10)For the construction of increment 2 of the Navy outlying landing field in Washington County, North Carolina, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1704), as amended by section 2205(a) of the Military Construction Authorization Act for Fiscal Year 2007, $30,000,000.; and 
(B)in subsection (b), by striking paragraph (3). 
(c)Fiscal year 2006 inside the United States project 
(1)ModificationThe table in section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3489) is amended in the item related to Marine Corps Base, Camp Pendleton, California, by striking $90,437,000 in the amount column and inserting $86,006,000. 
(2)Conforming amendmentsSection 2204(b)(2) of that Act (119 Stat. 3492) is amended by striking $37,721,000 and inserting $33,290,000. 
XXIIIAir Force 
 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Modification of authority to carry out certain fiscal year 2006 project. 
2301.Authorized Air Force construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(1), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Air Force: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlaskaEielson Air Force Base$38,300,000 
 Elmendorf Air Force Base$68,100,000 
ArizonaDavis-Monthan Air Force Base$11,800,000 
ArkansasLittle Rock Air Force Base$9,800,000 
CaliforniaBeale Air Force Base$28,000,000 
 Travis Air Force Base$85,800,000 
ColoradoBuckley Air Force Base$10,700,000 
 Peterson Air Force Base$4,900,000 
 Schriever Air Force Base$21,000,000 
DelawareDover Air Force Base$30,400,000 
FloridaEglin Air Force Base$30,350,000 
 Hurlburt Field$32,950,000 
 MacDill Air Force Base$71,000,000 
 Tyndall Air Force Base$8,200,000 
GeorgiaRobins Air Force Base$59,600,000 
HawaiiHickam Air Force Base$28,538,000 
IllinoisScott Air Force Base$28,200,000 
KansasMcConnell Air Force Base$3,875,000 
KentuckyFort Knox$3,500,000 
MarylandAndrews Air Force Base$29,000,000 
MassachusettsHanscom Air Force Base$12,400,000 
MissouriWhiteman Air Force Base$3,800,000 
MontanaMalmstrom Air Force Base$5,700,000 
NevadaIndian Springs Auxiliary Field$49,923,000 
New JerseyMcGuire Air Force Base$28,500,000 
New MexicoKirtland Air Force Base$11,400,000 
North DakotaMinot Air Force Base$9,000,000 
OklahomaAltus Air Force Base$9,500,000 
  Tinker Air Force Base$5,700,000 
South CarolinaCharleston Air Force Base$10,200,000 
 Shaw Air Force Base$31,500,000 
South Dakota Ellsworth Air Force Base$3,000,000 
TexasFort Bliss $8,500,000 
 Lackland Air Force Base$13,200,000 
Laughlin Air Force Base$12,600,000 
Sheppard Air Force Base$7,000,000 
UtahHill Air Force Base$63,400,000 
VirginiaLangley Air Force Base$57,700,000 
WashingtonFairchild Air Force Base$4,250,000 
WyomingFrancis E. Warren Air Force Base$11,000,000  
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(2), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Air Force: Outside the United States 
 
CountryInstallation or LocationAmount 
 
GermanyRamstein Air Base$53,150,000 
GuamAndersen Air Base$65,300,000 
KoreaKunsan Air Base$37,360,000 
 Osan Air Base$2,156,000 
(c)Unspecified WorldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(3), the Secretary of the Air Force may acquire real property and carry out military construction projects for unspecified installations or locations in the amount set forth in the following table: 
Air Force: Unspecified Worldwide 
 
LocationInstallation or LocationAmount 
 
Worldwide ClassifiedClassified Project 1$3,377,000 
 Classified Project 2$4,600,000 
Classified Project 3$1,700,000 
2302.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(6)(A), the Secretary of the Air Force may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
Air Force: Family Housing 
 
State or CountryInstallation or LocationUnitsAmount 
 
AlaskaEielson Air Force Base129$87,414,000 
IdahoMountain Home Air Force Base457$107,800,000 
MissouriWhiteman Air Force Base116$39,270,000 
MontanaMalmstrom Air Force Base493$140,252,000 
North CarolinaSeymour Johnson Air Force Base56$22,956,000 
North DakotaMinot Air Force Base575$170,188,000 
TexasDyess Air Force Base199$49,215,000 
GermanyRamstein Air Base101$59,488,000 
 Spangdahlem Air Base60$39,294,000 
United KingdomRoyal Air Force Lakenheath74$35,282,000 
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(6)(A), the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of military family housing units in an amount not to exceed $13,202,000. 
2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(6)(A), the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $403,777,000. 
2304.Authorization of appropriations, Air Force 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2006, for military construction, land acquisition, and military family housing functions of the Department of the Air Force in the total amount of $3,231,442,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2301(a), $962,286,000. 
(2)For military construction projects outside the United States authorized by section 2301(b), $157,966,000. 
(3)For military construction projects at unspecified worldwide locations authorized by section 2301(c), $9,677,000. 
(4)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $15,000,000. 
(5)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $79,004,000. 
(6)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $1,168,138,000. 
(B)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $755,071,000. 
(7)For the construction of increment 2 of the C-17 maintenance complex at Elmendorf Air Force Base, Alaska, authorized by section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3494), $30,000,000. 
(8)For the construction of increment 2 of the main base runway at Edwards Air Force Base, California, authorized by section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3494), $31,000,000. 
(9)For the construction of increment 2 of the CENTCOM Joint Intelligence Center at MacDill Air Force Base, Florida, authorized by section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3494), as amended by section 2305 of this Act, $23,300,000. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act may not exceed the total amount authorized to be appropriated under paragraphs (1), (2), and (3) of subsection (a). 
2305.Modification of authority to carry out certain fiscal year 2006 project 
(a)Modification of Inside the United States ProjectThe table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3494) is amended in the item relating to MacDill Air Force Base, Florida, by striking $107,200,000 in the amount column and inserting $101,500,000. 
(b)Conforming AmendmentSection 2304(b)(4) of that Act (119 Stat. 3496) is amended by striking $29,000,000 and inserting $23,300,000. 
XXIVDefense Agencies 
 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Family housing. 
Sec. 2403. Energy conservation projects. 
Sec. 2404. Authorized base closure and realignment activities funded through Department of Defense Base Closure Account 2005. 
Sec. 2405. Authorization of appropriations, Defense Agencies. 
Sec. 2406. Modification of authority to carry out certain fiscal year 2006 project. 
2401.Authorized Defense Agencies construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2405(a)(1), the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following tables: 
Defense Education Activity 
 
StateInstallation or LocationAmount 
 
KentuckyFort Knox$18,108,000 
Defense Logistics Agency 
 
StateInstallation or LocationAmount 
 
ArizonaMarine Corps Air Station, Yuma$8,715,000 
CaliforniaBeale Air Force Base$9,000,000 
PennsylvaniaDefense Distribution Depot, New Cumberland$8,900,000 
ViginiaFort Belvoir$5,500,000 
WashingtonNaval Air Station, Whidbey Island$26,000,000 
Special Operations Command 
 
StateInstallation or LocationAmount 
 
CaliforniaMarine Corps Base, Camp Pendleton$24,400,000 
ColoradoFort Carson$26,100,000 
FloridaHurlburt Field$14,482,000 
 MacDill Air Force Base$27,300,000 
KentuckyFort Campbell$24,500,000 
MississippiStennis Space Center$10,200,000 
North CarolinaFort Bragg$51,768,000 
 Marine Corps Base, Camp Lejeune$51,600,000 
Pope Air Force Base$15,276,000 
VirginiaNaval Air Base, Little Creek$22,000,000 
TRICARE Management Activity 
 
StateInstallation or LocationAmount 
 
AlaskaFort Richardson$37,200,000  
CaliforniaFort Irwin$6,050,000 
FloridaMacDill Air Force Base$92,000,000 
 Naval Hospital, Jacksonville$16,000,000 
HawaiiNaval Base, Pearl Harbor$7,700,000  
IllinoisNaval Hospital, Great Lakes$20,000,000  
MarylandFort Detrick$550,000,000 
New YorkFort Drum$9,700,000 
TexasFort Hood$18,000,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2405(a)(2), the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following tables: 
Defense Education Activity 
 
CountryInstallation or LocationAmount 
 
ItalyVicenza$47,210,000 
KoreaOsan Air Base$4,589,000 
SpainNaval Station, Rota$23,048,000 
Defense Logistics Agency 

Country or PossessionInstallation or LocationAmount

JapanOkinawa$5,000,000
Wake IslandWake Island$2,600,000
Missile Defense Agency

Country or PossessionInstallation or LocationAmount

KwajaleinKwajalein Atoll$7,592,000 
Special Operations Command 
 
CountryInstallation or LocationAmount 
 
QatarAl Udeid AB$44,500,000 
TRICARE Management Activity 
 
CountryInstallation or LocationAmount 
 
ItalyVicenza$52,000,000 
2402.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2405(a)(9)(A), the Secretary of Defense may construct or acquire family housing units (including land acquisition and supporting facilities) at the location, in the number of units, and in the amount set forth in the following table: 
Defense Logistics Agency: Family Housing 
 
StateLocationUnitsAmount 
 
VirginiaDefense Supply Center, Richmond 25$7,840,000 
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2405(a)(9)(A), the Secretary of Defense may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of military family housing units in an amount not to exceed $200,000. 
2403.Energy conservation projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2405(a)(6), the Secretary of Defense may carry out energy conservation projects under section 2865 of title 10, United States Code, in the amount of $55,000,000. 
2404.Authorized base closure and realignment activities funded through Department of Defense Base Closure Account 2005 
(a)Authorized activitiesUsing amounts appropriated pursuant to the authorization of appropriations in section 2405(a)(8), the Secretary of Defense may carry out base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the amount of $5,902,723,000. 
(b)Conforming amendments to fiscal year 2006 authorizations 
(1)Authorized activitiesTitle XXIV of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3496) is amended by adding at the end the following new section: 
 
2404.Authorized base closure and realignment activities funded through Department of Defense Base Closure Account 2005Using amounts appropriated pursuant to the authorization of appropriations in section 2403(a)(7), the Secretary of Defense may carry out base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the amount of $2,035,466,000.. 
(2)Authorization of appropriations and limitationsSection 2403 of that Act (119 Stat. 3499) is amended— 
(A)in subsection (a)(7)— 
(i)by striking as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and inserting authorized by section 2404 of this Act; and 
(ii)by striking section 2906 of such Act and inserting section 2906A of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note); 
(B)by redesignating subsection (c) as subsection (d); and 
(C)by inserting after subsection (b) the following new subsection (c): 
 
(c)Limitation on total cost of base closure and realignment activitiesNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all base closure and realignment activities, including real property acquisition and military construction projects, carried out under section 2404 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a)(7). 
(2)$531,000,000 (the balance of the amount authorized under section 2404 for base closure and realignment activities).. 
2405.Authorization of appropriations, Defense Agencies 
(a)In generalFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2006, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments) in the total amount of $7,163,431,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2401(a), $533,099,000. 
(2)For military construction projects outside the United States authorized by section 2401(b), $170,789,000. 
(3)For unspecified minor military construction projects under section 2805 of title 10, United States Code, $21,672,000. 
(4)For contingency construction projects of the Secretary of Defense under section 2804 of title 10, United States Code, $10,000,000. 
(5)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $172,950,000. 
(6)For energy conservation projects authorized by section 2403 of this Act, $55,000,000. 
(7)For base closure and realignment activities as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 1990 established by section 2906 of such Act, $191,220,000. 
(8)For base closure and realignment activities authorized by section 2404 of this Act and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note), $5,236,223,000. 
(9)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $8,808,000. 
(B)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $48,506,000. 
(C)For credit to the Department of Defense Family Housing Improvement Fund established by section 2883(a)(1) of title 10, United States Code, $2,500,000. 
(10)For the construction of increment 2 of the regional security operations center at Augusta, Georgia, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3497), as amended by section 7016 of Public Law 109–234 (120 Stat. 485), $77,118,000.  
(11)For the construction of increment 2 of the regional security operations center at Kunia, Hawaii, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3497), as amended by section 7017 of Public Law 109–234 (120 Stat. 485), $47,016,000. 
(12)For the construction of increment 2 of the classified material conversion facility at Fort Meade, Maryland, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3497), $11,151,000. 
(13)For the construction of increment 2 of an operations building, Royal Air Force Menwith Hill Station, United Kingdom, authorized by section 2401(b) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3498), as amended by section 2406 of this Act, $46,386,000. 
(14)For the construction of the second increment of certain base closure and realignment activities authorized by section 2404 of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3500), as added by section 2404(b) of this Act, $390,000,000. 
(15)For the construction of increment 7 of a munitions demilitarization facility at Blue Grass Army Depot, Kentucky, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction Authorization Act of 2002 (division B of Public Law 107–107; 115 Stat. 1298), and section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), $99,157,000. 
(16)For the construction of increment 8 of a munitions demilitarization facility at Pueblo Chemical Activity, Colorado, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2775), as amended by section 2406 of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839), and section 2407 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), $41,836,000.  
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under paragraphs (1) and (2) of subsection (a). 
(2)$46,400,000 (the balance of the amount authorized under section 2401(a) for construction of a health clinic at MacDill Air Force Base, Florida). 
(3)$521,000,000 (the balance of the amount authorized under section 2401(a) for stage 1 of the replacement of the Army Medical Research Institute of Infectious Diseases at Fort Detrick, Maryland). 
(c)Limitation on total cost of base closure and realignment activitiesNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all base closure and realignment activities, including real property acquisition and military construction projects, carried out under section 2404(a) of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a)(8). 
(2)$666,500,000 (the balance of the amount authorized under section 2404(a) for base closure and realignment activities).  
(d)Congressional notification regarding base closure and realignment activitiesNot later than 14 days after the date on which funds appropriated pursuant to the authorization of appropriations in subsection (a)(8) are first obligated for a particular program, project, or activity, the Secretary of Defense shall submit to the congressional defense committees a report describing the program, project, or activity. 
2406.Modification of authority to carry out certain fiscal year 2006 project 
(a)Modification of outside the united states national security agency projectThe table relating to the National Security Agency in section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3498) is amended in the item relating to Menwith Hill, United Kingdom, by striking $86,354,000 in the amount column and inserting $91,383,000. 
(b)Conforming amendmentsSection 2403(b)(5) of that Act (119 Stat. 3500) is amended by striking $44,657,000 and inserting $49,686,000. 
XXVNorth Atlantic Treaty Organization Security Investment program 
 
Sec. 2501. Authorized NATO construction and land acquisition projects 
Sec. 2502. Authorization of appropriations, NATO 
2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States. 
2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2006, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment program authorized by section 2501, in the amount of $200,985,000. 
XXVIGuard and Reserve Forces facilities 
 
Sec. 2601. Authorized Guard and Reserve construction and land acquisition projects 
2601.Authorized Guard and Reserve construction and land acquisition projectsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2006, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), in the following amounts: 
(1)For the Department of the Army— 
(A)for the Army National Guard of the United States, $561,375,000; and 
(B)for the Army Reserve, $190,617,000. 
(2)For the Department of the Navy, for the Navy Reserve and Marine Corps Reserve, $49,998,000. 
(3)For the Department of the Air Force— 
(A)for the Air National Guard of the United States, $294,283,000; and 
(B)for the Air Force Reserve, $56,836,000. 
XXVIIExpiration and Extension of Authorizations 
 
Sec. 2701. Expiration of authorizations and amounts required to be specified by law. 
Sec. 2702. Extension of authorizations of certain fiscal year 2004 projects. 
Sec. 2703. Extension of authorizations of certain fiscal year 2003 projects. 
Sec. 2704. Effective date. 
2701.Expiration of authorizations and amounts required to be specified by law 
(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVI for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment program (and authorizations of appropriations therefor) shall expire on the later of— 
(1)October 1, 2009; or 
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2010. 
(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— 
(1)October 1, 2009; or 
(2)the date of the enactment of an Act authorizing funds for fiscal year 2010 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment program. 
2702.Extension of authorizations of certain fiscal year 2004 projects 
(a)Extension and renewalNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1716), authorizations set forth in the tables in subsection (b), as provided in section 2101, 2301, 2302, 2401, or 2601 of that Act shall remain in effect until October 1, 2007, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2008, whichever is later. 
(b)TablesThe tables referred to in subsection (a) are as follows: 
Army: Extension of 2004 Project Authorizations 
 
Installation or LocationProjectAmount 
 
Aviano Air Base, ItalyJoint deployment facility$15,500,000 
Fort Wainwright, AlaskaTraining range complex$47,000,000 
Air Force: Extension of 2004 Project Authorizations 
 
Installation or LocationProjectAmount 
 
Eglin Air Force Base, FloridaFamily housing (279 units)$32,166,000 
Hickam Air Force Base, HawaiiParking ramp$10,102,000 
Travis Air Force Base, CaliforniaFamily housing (56 units)$12,723,000 
Defense Wide: Extension of 2004 Project Authorization 
 
Installation or LocationAgency and ProjectAmount 
 
Hickam Air Force Base, HawaiiDLA hydrant fuel system$14,100,000 
Army National Guard: Extension of 2004 Project Authorizations 
 
Installation or LocationProjectAmount 
 
Albuquerque, New MexicoReadiness center$2,533,000 
Fort Indiantown Gap, PennsylvaniaTraining range$15,338,000 
Gary, IndianaAviation support facility$15,581,000 
2703.Extension of authorizations of certain fiscal year 2003 projects 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2700), authorizations set forth in the table in subsection (b), as provided in section 2302 of that Act and extended by section 2702 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3502), shall remain in effect until October 1, 2007, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2008, whichever is later. 
(b)TablesThe table referred to in subsection (a) is as follows: 
Air Force: Extension of 2003 Project Authorizations 
 
Installation or LocationProjectAmount 
 
Eglin Air Force Base, FloridaFamily housing (134 units)$15,906,000 
Eglin Air Force Base, FloridaFamily housing office$597,000 
Randolph Air Force Base, Texas Housing maintenance facility$447,000 
2704. Effective dateTitles XXI, XXII, XXIII, XXIV, XXV, and XXVI of this Act shall take effect on the later of— 
(1)October 1, 2006; or 
(2)the date of the enactment of this Act. 
XXVIIIMilitary Construction General Provisions 
 
Subtitle A—Military Construction Program and Military Family Housing Changes 
Sec. 2801. Increase in maximum annual amount authorized to be obligated for emergency military construction. 
Sec. 2802. One-year extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States. 
Sec. 2803. Repeal of requirement to determine availability of suitable alternative housing for acquisition in lieu of construction of new family housing. 
Sec. 2804. Authority to continue to occupy leased family housing for United States Southern Command personnel. 
Sec. 2805. Consideration of alternative and more efficient uses for general officer and flag officer quarters in excess of 6,000 square feet. 
Sec. 2806. Modification of notification requirements related to cost variation authority. 
Sec. 2807. Consideration of local comparability of floor areas in construction, acquisition, and improvement of military unaccompanied housing. 
Sec. 2808. Certification required for military construction projects for facilities designed to provide training in urban operations. 
Sec. 2809. Authority to carry out military construction projects in connection with industrial facility investment program. 
Sec. 2810. Repeal of special requirement for military construction contracts on Guam. 
Sec. 2811. Temporary expansion of authority to convey property at military installations to support military construction. 
Sec. 2812. Pilot projects for acquisition or construction of military unaccompanied housing. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2821. Congressional notice requirements, in advance of acquisition of land by condemnation for military purposes. 
Sec. 2822. Consolidation of Department of Defense authorities regarding granting of easements for rights-of-way. 
Sec. 2823. Authority to grant restrictive easements for conservation purposes in connection with land conveyances. 
Sec. 2824. Maximum term of leases for structures and real property relating to structures in foreign countries needed for purposes other than family housing. 
Sec. 2825. Consolidation of laws relating to transfer of Department of Defense real property within the Department of Defense and to other Federal agencies. 
Sec. 2826. Defense access road program. 
Sec. 2827. Reports on Army operational ranges. 
Subtitle C—Base Closure and Realignment 
Sec. 2831. Modification of deposit requirements in connection with lease proceeds received at military installations approved for closure or realignment after January 1, 2005. 
Sec. 2832. Report on Air Force and Air National Guard bases affected by 2005 round of defense base closure and realignment. 
Subtitle D—Land Conveyances 
Sec. 2841. Conveyance of easement, Pine Bluff Arsenal, Arkansas. 
Sec. 2842. Modification of land transfer authority, Potomac Annex, District of Columbia. 
Sec. 2843. Land conveyance, Naval Air Station, Barbers Point, Hawaii. 
Sec. 2844. Land conveyances, Omaha, Nebraska. 
Sec. 2845. Land conveyance, Hopkinton, New Hampshire. 
Sec. 2846. Land conveyance, North Hills Army Reserve Center, Allison Park, Pennsylvania. 
Sec. 2847. Transfer of jurisdiction, Fort Jackson, South Carolina. 
Sec. 2848. Sense of Congress regarding land conveyance involving Army Reserve Center, Marshall, Texas. 
Sec. 2849. Modifications to land conveyance authority, Engineering Proving Ground, Fort Belvoir, Virginia. 
Sec. 2850. Land conveyance, Radford Army Ammunition Plant, New River Unit, Virginia. 
Subtitle E—Energy Security 
Sec. 2851. Consolidation and enhancement of laws to improve Department of Defense energy efficiency and conservation. 
Sec. 2852. Department of Defense goal regarding use of renewable energy to meet electricity needs. 
Sec. 2853. Congressional notification of cancellation ceiling for Department of Defense energy savings performance contracts. 
Sec. 2854. Use of energy efficiency products in new construction. 
Subtitle F—Other Matters 
Sec. 2861. Availability of research and technical assistance under Defense Economic Adjustment Program. 
Sec. 2862. Availability of community planning assistance relating to encroachment of civilian communities on military facilities used for training by the Armed Forces. 
Sec. 2863. Prohibitions against making certain military airfields or facilities available for use by civil aircraft. 
Sec. 2864. Modification of certain transportation projects. 
Sec. 2865. Availability of funds for South County Commuter Rail project, Providence, Rhode Island. 
Sec. 2866. Fox Point Hurricane Barrier, Providence, Rhode Island. 
Sec. 2867. Federal funding for fixed guideway projects. 
Sec. 2868. Feasibility study regarding use of General Services Administration property for Fort Belvoir, Virginia, realignment. 
AMilitary Construction Program and Military Family Housing Changes 
2801.Increase in maximum annual amount authorized to be obligated for emergency military constructionSection 2803(c)(1) of title 10, United States Code, is amended by striking $45,000,000 and inserting $50,000,000. 
2802.One-year extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United StatesSection 2808(a) of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as amended by section 2810 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2128) and section 2809 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3508), is further amended by striking and 2006 and inserting through 2007. 
2803.Repeal of requirement to determine availability of suitable alternative housing for acquisition in lieu of construction of new family housing 
(a)In GeneralSection 2823 of title 10, United States Code, is repealed. 
(b)Clerical AmendmentThe table of sections at the beginning of subchapter II of chapter 169 of such title is amended by striking the item relating to section 2823. 
2804.Authority to continue to occupy leased family housing for United States Southern Command personnelSection 2828(b)(4) of title 10, United States Code, is amended by adding at the end the following new subparagraph: 
 
(D) Until September 30, 2008, the Secretary of the Army may authorize family members of a member of the armed forces on active duty who is assigned to a family-member-restricted area and who, before such assignment, was occupying a housing unit leased under this paragraph, to remain in the leased housing unit until the member completes the assignment. Costs incurred for the leased housing unit during the assignment shall be included in the costs subject to the limitation under subparagraph (B). . 
2805.Consideration of alternative and more efficient uses for general officer and flag officer quarters in excess of 6,000 square feet 
(a)Reporting requirementsSubsection (e)(1) of section 2831 of title 10, United States Code, is amended— 
(1)in subparagraph (A), by striking and at the end of the subparagraph; 
(2)in subparagraph (B)— 
(A)by striking so identified and inserting identified under subparagraph (A); and 
(B)by striking the period at the end of the subparagraph and inserting a semicolon; and 
(3)by adding at the end the following new subparagraphs: 
 
(C)identifying each family housing unit in excess of 6,000 square feet used, or intended for use, as quarters for a general officer or flag officer; 
(D)for each family housing unit identified under subparagraph (C), specifying any alternative and more efficient use to which the unit could be converted (which would include any costs necessary to convert the unit) and containing an explanation of the reasons why the unit is not being converted to the alternative use; and 
(E)for each family housing unit identified under subparagraph (C) for which costs under subparagraph (A) or new construction costs are anticipated to exceed $100,000 in the next fiscal year, specifying any alternative use to which the unit could be converted (which would include any costs necessary to convert the unit) and an estimate of the costs to demolish and rebuild the unit to private sector standards.. 
(b)Stylistic amendmentsSuch section is further amended— 
(1)in subsection (a), by inserting Establishment.— after (a); 
(2)in subsection (b), by inserting Credits to account.— after (b); 
(3)in subsection (c), by inserting Availability of amounts in account.— after (c); and 
(4)in subsection (d), by inserting Use of account.— after (d); and 
(5)in the heading of subsection (e), by striking Cost of; 
2806.Modification of notification requirements related to cost variation authoritySection 2853(c) of title 10, United States Code, is amended by striking if— and paragraphs (1), (2), and (3) and inserting the following:  
if the variation in cost or reduction in the scope of work is approved by the Secretary concerned and— 
(1)in the case of a cost increase or a reduction in the scope of work— 
(A)the Secretary concerned notifies the appropriate committees of Congress in writing of the cost increase or reduction in scope and the reasons therefor, including a description of the funds proposed to be used to finance any increased costs; and 
(B)a period of 21 days has elapsed after the date on which the notification is received by the committees or, if over sooner, a period of 14 days has elapsed after the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title; or 
(2)in the case of a cost decrease, the Secretary concerned notifies the appropriate committees of Congress in writing not later than 14 days after the date funds are obligated in connection with the military construction project or military family housing project.. 
2807.Consideration of local comparability of floor areas in construction, acquisition, and improvement of military unaccompanied housing 
(a)Comparability of floor areas 
(1)In GeneralSection 2856 of title 10, United States Code, is amended to read as follows: 
 
2856.Military unaccompanied housing: local comparability of floor areasIn the construction, acquisition, and improvement of military unaccompanied housing, the Secretary concerned shall ensure that the floor areas of such housing in a particular locality (as designated by the Secretary concerned for purposes of this section) do not exceed the floor areas of similar housing in the private sector in that locality.. 
(2)Clerical AmendmentThe table of sections at the beginning of subchapter III of chapter 169 of such title is amended by striking the item relating to section 2856 and inserting the following new item: 
 
 
2856. Military unaccompanied housing: local comparability of floor areas.. 
(b)Conforming amendments regarding alternative acquisition and improvement authoritySection 2880(b) of such title is amended— 
(1)by striking (1) Section 2826 and inserting Sections 2826 and 2856; 
(2)by inserting or military unaccompanied housing after military family housing; and 
(3)by striking paragraph (2). 
2808.Certification required for military construction projects for facilities designed to provide training in urban operations 
(a)Certification requiredSection 2859 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(d)Certification required for military construction projects designed to provide training in urban operations 
(1)Except as provided in paragraph (3), the Secretary concerned may not carry out a military construction project to construct a facility designed to provide training in urban operations for members of the armed forces or personnel of the Department of Defense or other Federal agencies until— 
(A)the Secretary of Defense approves a strategy for training and facility construction for operations in urban terrain; and 
(B)the Under Secretary of Defense for Personnel and Readiness evaluates the project and certifies to the appropriate committees of Congress that the project— 
(i)is consistent with the strategy; and 
(ii)incorporates the appropriate capabilities for joint and interagency use in accordance with the strategy. 
(2)The Under Secretary of Defense for Personnel and Readiness shall conduct the evaluation required by paragraph (1)(B) in consultation with the Commander of the United States Joint Forces Command. 
(3)This subsection shall not apply with respect to a military construction project carried out under the authority of section 2803, 2804, or 2808 of this title or section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723).. 
(b)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
2859.Construction requirements related to antiterrorism and force protection or urban-training operations. 
(2)Table of sectionsThe table of sections at the beginning of subchapter III of chapter 169 of such title is amended by striking the item relating to section 2859 and inserting the following new item: 
 
 
2859. Construction requirements related to antiterrorism and force protection or urban-training operations.. 
(c)Effective dateSubsection (d) of section 2859 of title 10, United States Code, as added by subsection (a), shall apply with respect to military construction projects described in such subsection (d) for which funds are first provided for fiscal year 2007 or thereafter. 
2809.Authority to carry out military construction projects in connection with industrial facility investment program 
(a)AuthoritySubchapter III of chapter 169 of title 10, United States Code, is amended by inserting after section 2860 the following new section: 
 
2861.Military construction projects in connection with industrial facility investment program 
(a)AuthorityThe Secretary of Defense may carry out a military construction project, not previously authorized, for the purpose of carrying out activities under section 2474(a)(2) of this title, using funds appropriated or otherwise made available for that purpose in military construction accounts. 
(b)Crediting of funds to capital budgetFunds appropriated or otherwise made available in a fiscal year for the purpose of carrying out a military construction project with respect to a covered depot (as defined in subsection (e) of section 2476 of this title) may be credited to the amount required by subsection (a) of such section to be invested in the capital budgets of the covered depots in that fiscal year. 
(c)Notice and Wait RequirementWhen a decision is made to carry out a project under subsection (a), the Secretary of Defense shall notify in writing the appropriate committees of Congress of that decision and the savings estimated to be realized from the project. The project may then be carried out only after the end of the 21-day period beginning on the date the notification is received by such committees or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title. 
(d)Annual ReportNot later than December 31 of each year, the Secretary shall submit to Congress a report describing actions taken under this section and the savings realized from such actions during the fiscal year ending in the year in which the report is submitted.. 
(b)Clerical AmendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 2860 the following new item: 
 
 
2861. Military construction projects in connection with industrial facility investment program.. 
2810.Repeal of special requirement for military construction contracts on Guam 
(a)RepealSection 2864 of title 10, United States Code, is repealed. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter III of chapter 169 of such title is amended by striking the item relating to section 2864. 
2811.Temporary expansion of authority to convey property at military installations to support military construction 
(a)Temporary inclusion of all military installationsSubsection (a) of section 2869 of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(2)by inserting (1) before The Secretary concerned; 
(3)by striking located on a military installation that is closed or realigned under a base closure law and inserting described in paragraph (2); and 
(4)by adding at the end the following new paragraphs: 
 
(2)Paragraph (1) applies with respect to real property under the jurisdiction of the Secretary concerned that— 
(A)is located on a military installation that is closed or realigned under a base closure law; or 
(B)is located on a military installation not covered by subparagraph (A) and is determined to be excess to the needs of the Department of Defense. 
(3)Subparagraph (B) of paragraph (2) shall apply only during the period beginning on the date of the enactment of the John Warner National Defense Authorization Act for Fiscal Year 2007 and ending on September 30, 2008. Any conveyance of real property described in such subparagraph for which the Secretary concerned has provided the advance public notice required by subsection (d)(1) before the expiration date may be completed after that date.. 
(b)Use of authority to support agreements to limit encroachmentsSubparagraph (A) of paragraph (1) of subsection (a) of such section, as redesignated and amended by subsection (a), is further amended by striking land acquisition and inserting land acquisition, including the acquisition of all right, title, and interest or a lesser interest in real property under an agreement entered into under section 2684a of this title to limit encroachments and other constraints on military training, testing, and operations.  
(c)Advance notice of use of authority; content of noticeSubsection (d) of such section is amended— 
(1)in paragraph (1), by striking closed or realigned under the base closure laws is to be conveyed and inserting is proposed for conveyance; 
(2)by striking paragraph (2) and inserting the following new paragraph: 
 
(2)The Secretary concerned may not enter into an agreement under subsection (a) for the conveyance of real property until— 
(A)the Secretary submits to Congress notice of the conveyance, including— 
(i)a description of the real property to be conveyed by the Secretary under the agreement; 
(ii)a description of the military construction project, land acquisition, military family housing, or military unaccompanied housing to be carried out under the agreement in exchange for the conveyance of the property; and 
(iii)the amount of any payment to be made under subsection (b) or under section 2684a(d) of this title to equalize the fair market values of the property to be conveyed and the military construction project, land acquisition, military family housing, or military unaccompanied housing to be carried out under the agreement in exchange for the conveyance of the property; and 
(B)the waiting period applicable to that notice under paragraph (3) expires. 
(3)If the notice submitted under paragraph (2) deals with the conveyance of real property located on a military installation that is closed or realigned under a base closure law or the conveyance of real property under an agreement entered into under section 2684a of this title, the Secretary concerned may enter into the agreement under subsection (a) for the conveyance of the property after a period of 21 days has elapsed from the date of receipt of the notice or, if over sooner, a period of 14 days has elapsed from the date on which a copy of the notice is provided in an electronic medium pursuant to section 480 of this title. In the case of other real property to be conveyed under subsection (a), the Secretary concerned may enter into the agreement only after a period of 60 days has elapsed from the date of receipt of the notice or, if over sooner, a period of 45 days has elapsed from the date on which the electronic copy is provided.. 
(d)Deposit and use of fundsSubsection (e) of such section is amended to read as follows: 
 
(e)Deposit and use of funds 
(1)Except as provided in paragraph (2), the Secretary concerned may deposit funds received under subsection (b) in the Department of Defense housing funds established under section 2883(a) of this title. 
(2)During the period specified in paragraph (3) of subsection (a), the Secretary concerned shall deposit funds received under subsection (b) in the appropriation Foreign Currency Fluctuations, Construction, Defense. 
(3)The funds deposited under paragraph (2) shall be available, in such amounts as provided in appropriation Acts, for the purpose of paying increased costs of overseas military construction and family housing construction or improvement associated with unfavorable fluctuations in currency exchange rates. The use of such funds for this purpose does not relieve the Secretary concerned from the duty to provide advance notice to Congress under section 2853(c) of this title whenever the Secretary approves an increase in the cost of an overseas project under such section.. 
(e)Annual reports; effect of failure to submitSubsection (f) of such section is amended— 
(1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively; 
(2)in subparagraph (C), as so redesignated, by inserting before the period at the end the following: and of excess real property at military installations; 
(3)by striking (f) and all that follows through the following: and inserting the following: 
 
(f)Annual reports; effect of failure to submit 
(1)Not later than March 15 of each year, the Secretary of Defense shall submit to Congress a report detailing the following:; and 
(4)by adding at the end the following new paragraph: 
 
(2)If the report for a year is not submitted to Congress by the date specified in paragraph (1), the Secretary concerned may not enter into an agreement under subsection (a) after that date for the conveyance of real property until the date on which the report is finally submitted.. 
(f)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
2869.Conveyance of property at military installations to support military construction or limit encroachment. 
(2)Table of sectionsThe table of sections at the beginning of subchapter III of chapter 169 of such title is amended by striking the item relating to section 2869 and inserting the following new item: 
 
 
2869. Conveyance of property at military installations to support military construction or limit encroachment.. 
(g)Conforming amendments to authority to limit encroachmentsSubsection (d)(3) of section 2684a of such title is amended— 
(1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; 
(2)in subparagraph (C), as so redesignated, by striking in the sharing of acquisition costs of real property, or an interest in real property, under paragraph (1)(B) and inserting under subparagraph (A), either through the contribution of funds or excess real property, or both,; and 
(3)by inserting after subparagraph (A) the following new subparagraph (B): 
 
(B)In lieu of or in addition to making a monetary contribution toward the cost of acquiring a parcel of real property, or an interest therein, pursuant to an agreement under this section, the Secretary concerned may convey, using the authority provided by section 2869 of this title, real property described in paragraph (2) of subsection (a) of such section, subject to the limitation in paragraph (3) of such subsection.. 
2812.Pilot projects for acquisition or construction of military unaccompanied housing 
(a)Reduction of Applicable Notification PeriodsSection 2881a of title 10, United States Code, is amended by striking 90 days both places it appears and inserting 30 days. 
(b)Extension of AuthoritySubsection (f) of such section is amended by striking 2007 and inserting 2009. 
BReal Property and Facilities Administration 
2821.Congressional notice requirements, in advance of acquisition of land by condemnation for military purposes 
(a)Sense of congressIt is the sense of Congress that the Secretary of Defense, when acquiring land for military purposes, should— 
(1)make every effort to acquire the land by means of purchases from willing sellers; and 
(2)employ condemnation, eminent domain, or seizure procedures only as a measure of last resort in cases of compelling national security requirements or at the request of the seller. 
(b)Advance notice of use of condemnation; exceptionsSection 2663 of title 10, United States Code, is amended— 
(1)in subsection (a)(1), The Secretary and inserting Subject to subsection (f), the Secretary; and 
(2)by adding at the end the following new subsections: 
 
(f)Advance notice of use of condemnation 
(1)Before commencing any legal proceeding to acquire any interest in land under subsection (a), including acquisition for temporary use, by condemnation, eminent domain, or seizure, the Secretary of the military department concerned shall— 
(A)pursue, to the maximum extent practicable, all other available options for the acquisition or use of the land, such as the purchase of an easement or the execution of a land exchange; and 
(B)submit to the congressional defense committees a report containing— 
(i)a description of the land to be acquired; 
(ii)a certification that negotiations with the owner or owners of the land occurred, and that the Secretary tendered consideration in an amount equal to the fair market value of the land, as determined by the Secretary; and 
(iii)an explanation of the other approaches considered for acquiring use of the land, the reasons for the acquisition of the land, and the reasons why alternative acquisition strategies are inadequate. 
(2)The Secretary concerned may have proceedings brought in the name of the United States to acquire the land after the end of the 21-day period beginning on the date on which the report is received by the committees or, if over sooner, the end of the 14-day period beginning on the date on which a copy of the report is provided in an electronic medium pursuant to section 480 of this title.  
(g)Exception to advance notice requirementIf the Secretary of a military department determines that the use of condemnation, eminent domain, or seizure to acquire an interest in land is required under subsection (a) to satisfy a requirement vital to national security, and that any delay would be detrimental to national security or the protection of health, safety, or the environment, the Secretary may have proceedings brought in the name of the United States to acquire the land in advance of submitting the report required by subsection (f)(1)(B). However, the Secretary shall submit the report not later than seven days after commencement of the legal proceedings with respect to the land.. 
2822.Consolidation of Department of Defense authorities regarding granting of easements for rights-of-way 
(a)ConsolidationSubsection (a) of section 2668 of title 10, United States Code, is amended— 
(1)in the matter preceding paragraph (1)— 
(A) by striking he both places it appears and inserting the Secretary; and 
(B)by striking his control, to a State, Commonwealth, or possession, or political subdivision thereof, or to a citizen, association, partnership, or corporation of a State, Commonwealth, or possession, and inserting the Secretary’s control; 
(2)in paragraph (2), by striking oil pipe lines and inserting gas, water, sewer, and oil pipe lines; and  
(3)in paragraph (13), by striking he considers advisable, except a purpose covered by section 2669 of this title and inserting the Secretary considers advisable. 
(b)Stylistic amendmentsSuch section is further amended— 
(1)in subsection (a), by inserting Authorized types of easements.— after (a); 
(2)in subsection (b), by inserting Limitation on size of easement.— after (b); 
(3)in subsection (c), by inserting Termination.— after (c); 
(4)in subsection (d), by inserting Notice to department of the interior.— after (d); and  
(5)in subsection (e), by inserting Disposition of consideration.— after (e). 
(c)Conforming repealSection 2669 of such title is repealed. 
(d)Clerical amendmentThe table of sections at the beginning of chapter 159 of such title is amended by striking the item related to section 2669. 
2823.Authority to grant restrictive easements for conservation purposes in connection with land conveyances 
(a)Restrictive easementsChapter 159 of title 10, United States Code, is amended by inserting after section 2668 the following new section: 
 
2668a.Easements: granting restrictive easements in connection with land conveyances 
(a)Authority to include restrictive easementIn connection with the conveyance of real property by the Secretary concerned under any provision of law, the Secretary concerned may grant an easement to an entity specified in subsection (b) restricting future uses of the conveyed real property for a conservation purpose consistent with section 170(h)(4)(A)(iv) of the Internal Revenue Code of 1986 (26 U.S.C. 170(h)(4)(A)(iv)). 
(b)Authorized recipientsAn easement under subsection (a) may be granted only to— 
(1)a State or local government; or 
(2)a qualified organization, as that term is defined in section 170(h) of the Internal Revenue Code of 1986 (26 U.S.C. 170(h)). 
(c)Limitations on use of easement authorityAn easement under subsection (a) may not be granted unless— 
(1)the proposed recipient of the easement consents to the receipt of the easement; 
(2)the Secretary concerned determines that the easement is in the public interest and the conservation purpose to be promoted by the easement cannot be effectively achieved through the application of State law by the State or a local government without the grant of restrictive easements; 
(3)the jurisdiction that encompasses the property to be subject to the easement authorizes the grant of restrictive easements; and 
(4)the Secretary can give or assign to a third party the responsibility for monitoring and enforcing easements granted under this section. 
(d)ConsiderationEasements granted under this section shall be without consideration from the recipient. 
(e)Acreage limitationNo easement granted under this section may include more land than is necessary for the easement. 
(f)Terms and conditionsThe grant of an easement under this section shall be subject to such additional terms and conditions as the Secretary concerned considers appropriate to protect the interests of the United States.. 
(b)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2668 the following new item: 
 
 
2668a. Easements: granting restrictive easements in connection with land conveyances.. 
2824.Maximum term of leases for structures and real property relating to structures in foreign countries needed for purposes other than family housingSection 2675(a) of title 10, United States Code, is amended by striking five years and inserting 10 years. 
2825.Consolidation of laws relating to transfer of Department of Defense real property within the Department of Defense and to other Federal agencies 
(a)Inclusion of transfer authority between armed forcesSection 2696 of title 10, United States Code, is amended— 
(1)by redesignating subsections (a) and (b) as subsections (b) and (c), respectively; and 
(2)by inserting before subsection (b), as so redesignated, the following new subsection: 
 
(a)Transfers between armed forcesIf either of the Secretaries concerned requests it and the other approves, real property may be transferred, without compensation, from one armed force to another. Section 2571(d) of this title shall apply to the transfer of real property under this subsection.. 
(b)Inclusion of department of justice program to screen and convey property for correctional facilitiesThe text of section 2693 of such title is amended— 
(1)by redesignating paragraphs (1), (2), and (3) of subsection (a) as subparagraphs (A), (B), and (C), respectively; 
(2)by redesignating paragraphs (1) and (2) of subsection (b) as subparagraphs (A) and (B), respectively, and in such subparagraph (B), as so redesignated, by striking this section and inserting paragraph (1); 
(3)by striking (a) Except as provided in subsection (b) and inserting (f) Screening and conveyance of property for correctional facilities purposes.—(1) Except as provided in paragraph (2); 
(4)by striking (b) The provisions of this section and inserting (2) Paragraph (1); and 
(5)by transferring the text, as so redesignated and amended, to appear as a new subsection (f) at the end of section 2696 of such title. 
(c)Conforming amendments 
(1)Conforming amendment to authority on interchange of property and servicesSection 2571(a) of such title is amended by striking and real estate. 
(2)Repeal of superseded authority on screening and transfer for correctional purposesSection 2693 of such title is repealed.  
(3)Conforming amendments to consolidated authoritySection 2696 of such title is amended— 
(A)in subsection (b), as redesignated by subsection (a)(1), by striking Screening requirement.— and inserting Screening requirements for additional Federal use.—; 
(B)in subsection (c)(1), as redesignated by subsection (a)(1), by striking subsection (a) in the first sentence and inserting subsection (b); 
(C)in subsection (d), by striking subsection (b)(1) and inserting subsection (c)(1); and 
(D)in subsection (e), by striking this section and inserting subsection (b). 
(d)Clerical amendments 
(1)Section 2571 
(A)The heading of section 2571 of such title is amended to read as follows: 
 
2571.Interchange of supplies and services. 
(B)The table of sections at the beginning of chapter 153 of such title is amended by striking the item relating to section 2571 and inserting the following new item: 
 
 
2571. Interchange of supplies and services.. 
(2)Sections 2693 and 2696 
(A)The heading of section 2696 of such title is amended to read as follows: 
 
2696.Real property: transfer between armed forces and screening requirements for other Federal use. 
(B)The table of sections at the beginning of chapter 159 of such title is amended— 
(i)by striking the item relating to section 2693; and 
(ii)by striking the item relating to section 2696 and inserting the following new item: 
 
 
2696. Real property: transfer between armed forces and screening requirements for other Federal use.. 
2826.Defense access road programSection 2837 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3522) is amended— 
(1)in subsection (a)— 
(A) by inserting and transit systems after that roads; and 
(B)by striking that is and inserting that are; and 
(2)in subsection (b)— 
(A)by striking and at the end of paragraph (1); and 
(B)by striking paragraph (2) and inserting the following new paragraphs: 
 
(2)to determine whether the existing surface transportation infrastructure, including roads and transit at each installation identified under paragraph (1) is adequate to support the increased traffic associated with the increase in the number of defense personnel described in that paragraph; and 
(3)to determine whether the defense access road program adequately considers the complete range of surface transportation options, including roads and other means of transit, necessary to support the national defense.. 
2827.Reports on Army operational ranges 
(a)Report on Pinon Canyon Maneuver Site 
(1)Report requiredNot later than November 30, 2006, the Secretary of the Army shall submit to the congressional defense committees a report containing an analysis of any potential expansion of the Pinon Canyon Maneuver Site at Fort Carson, Colorado. 
(2)Elements of reportThe report required under paragraph (1) shall include the following: 
(A)A description of the current and projected military requirements of the Army for training at the Pinon Canyon Maneuver Site. 
(B)An analysis of the reasons for any changes in those requirements, including the extent to which the changes are the result of— 
(i)an increase in military personnel using the Pinon Canyon Maneuver Site due to decisions made as part of the 2005 round of defense base closure and realignment under the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note); 
(ii)the conversion of Army brigades to a modular format; 
(iii)the Integrated Global Presence and Basing Strategy; 
(iv)high operational tempos; or 
(v)surge requirements. 
(C)A proposed plan for addressing those requirements, including a description of any proposed expansion of the existing Pinon Canyon Maneuver Site by acquiring privately held land surrounding the site and an analysis of alternative approaches that would not require expansion. 
(3)Additional elementsIf the expansion of the Pinon Canyon Maneuver Site is recommended in the plan required by paragraph (2)(C), the report shall also include the following: 
(A)An assessment of the economic impact on local communities of expanding the Pinon Canyon Maneuver Site by acquiring privately held land surrounding the site. 
(B)An assessment of the environmental impact of expanding the Pinon Canyon Maneuver Site. 
(C)An estimate of the costs associated with the potential expansion, including land acquisition, range improvements, installation of utilities, environmental restoration, and other environmental activities in connection with the acquisition. 
(D)An assessment of options for compensating local communities for the loss of property tax revenue as a result of the expansion of the Pinon Canyon Maneuver Site. 
(E)An assessment of whether the acquisition of additional land at the Pinon Canyon Maneuver Site can be carried out by the Secretary solely through transactions, including land exchanges and the lease or purchase of easements, with willing sellers of the privately held land. 
(b)Limitation on real property acquisition pending reportThe Secretary of the Army may not carry out any acquisition of real property to expand the Pinon Canyon Maneuver Site until at least 30 days after the date on which the Secretary submits the report required under subsection (a). 
(c)Report on Potential Expansion of Army Operational Ranges 
(1)Report requiredNot later than February 1, 2007, the Secretary of the Army shall submit to the congressional defense committees a report containing an assessment of the Army operational ranges used to support range activities. 
(2)ContentThe report required under paragraph (1) shall include the following information: 
(A)The size, description, and mission-essential tasks supported by each Army operational range during fiscal year 2003. 
(B)A description of the projected changes in Army operational range requirements, including the size, characteristics, and attributes for mission-essential activities at each range and the extent to which any changes in requirements are a result of— 
(i)decisions made as part of the 2005 round of defense base closure and realignment under the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note); 
(ii)the conversion of Army brigades to a modular format; 
(iii)the Integrated Global Presence and Basing Strategy; 
(iv)high operational tempos; or 
(v)surge requirements. 
(C)The projected deficit or surplus of land at each Army operational range, and a description of the Army’s plan to address that projected deficit or surplus of land as well as the upgrade of range attributes at each existing Army operational range. 
(D)A description of the Army’s prioritization process and investment strategy to address the potential expansion or upgrade of Army operational ranges. 
(E)An analysis of alternatives to the expansion of Army operational ranges, including an assessment of the joint use of operational ranges under the jurisdiction, custody, or control of the Secretary of another military department. 
(3)DefinitionsIn this subsection: 
(A)The term Army operational range has the meaning given the term operational range in section 101(e)(3) of title 10, United States Code, except that the term is limited to operational ranges under the jurisdiction, custody, or control of the Secretary of the Army. 
(B)The term range activities has the meaning given that term in section 101(e)(2) of such title.  
CBase Closure and Realignment 
2831.Modification of deposit requirements in connection with lease proceeds received at military installations approved for closure or realignment after January 1, 2005Section 2667(d) of title 10, United States Code, is amended— 
(1)in paragraph (1)(B)(ii), by striking paragraph (4) or (5) and inserting paragraph (4), (5), or (6); 
(2)in paragraph (5), by inserting after lease under subsection (f) the following: at a military installation approved for closure or realignment under a base closure law before January 1, 2005,; and 
(3)by adding at the end the following new paragraph: 
 
(6)Money rentals received by the United States from a lease under subsection (f) at a military installation approved for closure or realignment under a base closure law on or after January 1, 2005, shall be deposited into the account established under section 2906A(a) of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note).. 
2832.Report on Air Force and Air National Guard bases affected by 2005 round of defense base closure and realignment 
(a)ReportNot later than January 1, 2007, the Secretary of the Air Force shall submit to Congress a report on planning by the Department of the Air Force for future roles and missions for each Air Force and Air National Guard installation that— 
(1)will have the number of aircraft, weapon systems, or functions assigned to the installation reduced or eliminated as a result of decisions made as part of the 2005 round of defense base closure and realignment under the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note); or 
(2)will serve as a receiving location for the realignment of aircraft, weapons systems, or functions as a result of such decisions.  
(b)Elements of reportThe report required under subsection (a) shall include the following: 
(1)An assessment of the capabilities, characteristics, and capacity of the facilities, other infrastructure, and personnel at each installation described in subsection (a). 
(2)A description of the planning process used by the Department of the Air Force to determine future roles and missions at each installation described in subsection (a), including an analysis of alternatives for installations to support each future role or mission. 
(3)A description of the future roles and missions under consideration for each Air Force and Air National Guard installation, including installations described in subsection (a), and an explanation of the criteria and decision-making process to make final decisions about future roles and missions for each installation. 
(4)A timeline for decisions on the final determination of future roles and missions for each installation described in subsection (a). 
DLand Conveyances 
2841.Conveyance of easement, Pine Bluff Arsenal, Arkansas 
(a)Conveyance authorizedThe Secretary of the Army may convey, without consideration, to Jefferson County, Arkansas (in this section referred to as the County), all right, title, and interest of the United States in and to an easement that was acquired by the United States in 1942 for the benefit of Pine Bluff Arsenal, Arkansas, and encumbers the real property described in subsection (c) if the Secretary determines that the conveyance and subsequent use of the easement will not adversely impact the mission of Pine Bluff Arsenal. The conveyance shall include all appurtenances to the easement and any improvements thereon constructed by the United States. 
(b)Purpose of conveyanceThe conveyance authorized by subsection (a) is for the sole purpose of permitting the County to construct, maintain, and operate a railroad over, upon, and across the real property encumbered by the easement. 
(c)Description of property encumbered by easementThe real property encumbered by the easement is situated in Jefferson County, Arkansas, consists of approximately 38.18 acres, and is described as PBR Tract No. 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 38–A, and 39 and includes the real property described in a Warranty Deed from C.C. Neal and Pearlee Neal dated August 14, 1942. If the Secretary determines that an additional survey is necessary to better determine the legal description of the real property encumbered by the easement, a survey satisfactory to the Secretary shall be conducted. 
(d)Further transfer, assignments, or permitsSubject to subsection (b), the County may make such further transfer or assignments, grant such permits, or make such other arrangements with regard to the easement conveyed under subsection (a) as the County considers beneficial and appropriate for the interests of the County. 
(e)Payment of Costs of Conveyances 
(1)Payment requiredThe Secretary shall require the County to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out a conveyance under subsection (a), including survey costs, related to the conveyance. If amounts are collected from the County in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the County. 
(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out a conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(f)Additional term and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2842.Modification of land transfer authority, Potomac Annex, District of ColumbiaSection 2831(a) of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2795) is amended by striking consisting of approximately 3 acres and inserting consisting of approximately 4 acres and containing two buildings, known as building 6 and building 7. 
2843.Land conveyance, Naval Air Station, Barbers Point, Hawaii 
(a)Conveyance of propertyNot later than September 30, 2008, the Secretary of the Navy shall enter into a binding agreement to convey, by sale, lease, or a combination thereof, to any public or private person or entity outside the Department of Defense certain parcels of real property, including any improvements thereon, consisting of approximately 499 acres located at the former Naval Air Station, Barbers Point, Oahu, Hawaii, that are subject to the Ford Island Master Development Agreement developed pursuant to section 2814(a)(2) of title 10, United States Code, for the purpose of promoting the beneficial development of the real property. 
(b)Use of existing authorityTo implement subsection (a), the Secretary may utilize the special conveyance and lease authorities provided to the Secretary by subsections (b) and (c) of section 2814 of title 10, United States Code, for the purpose of developing or facilitating the development of Ford Island, Hawaii. 
(c)Description of propertyThe exact acreage and legal description of real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(d)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with a conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2844.Land conveyances, Omaha, Nebraska 
(a)Conveyances Authorized 
(1)Army conveyanceThe Secretary of the Army may convey to the Metropolitan Community College Area, a public community college located in Omaha, Nebraska (in this section referred to as the College) all right, title, and interest of the United States in and to three parcels of real property under the control of the Army Reserve, including any improvements thereon, consisting of approximately 5.42 acres on the Fort Omaha campus at the College, for educational purposes. 
(2)Navy conveyanceThe Secretary of the Navy may convey to the College all right, title, and interest of the United States in and to a parcel of real property under the control of the Navy Reserve and Marine Corps Reserve, including any improvements thereon, consisting of approximately 6.57 acres on the Fort Omaha campus at the College, for educational purposes. 
(b)Consideration 
(1)In generalAs consideration for each conveyance under subsection (a), the College shall provide the United States, whether by cash payment, in-kind consideration, or a combination thereof, an amount that is not less than the fair market value of the conveyed property, as determined pursuant to an appraisal acceptable to the Secretary concerned. 
(2)Reduced tuition ratesThe Secretary concerned may accept as in-kind consideration under paragraph (1) reduced tuition rates for military personnel at the College. 
(c)Payment of Costs of Conveyances 
(1)Payment requiredThe Secretary concerned shall require the College to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out a conveyance under subsection (a), including survey costs, related to the conveyance. If amounts are collected from the College in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the College. 
(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary concerned to carry out a conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(d)Description of PropertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by surveys satisfactory to the Secretary concerned. 
(e)Additional Terms and ConditionsThe Secretary concerned may require such additional terms and conditions in connection with the conveyances under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2845.Land conveyance, Hopkinton, New Hampshire 
(a)Conveyance AuthorizedThe Secretary of the Army may convey to the Town of Hopkinton, New Hampshire (in this section referred to as the Town), all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 90 acres located at a site in Hopkinton, New Hampshire, known as the Kast Hill property for the purpose of permitting the Town to use the existing sand and gravel resources on the property and to ensure perpetual conservation of the property. 
(b)Consideration 
(1)In generalAs consideration for the conveyance under subsection (a), the Town shall, subject to paragraph (2), provide to the United States, whether by cash payment, in-kind consideration, or a combination thereof, an amount that is not less than the fair market value of the conveyed property, as determined pursuant to an appraisal acceptable to the Secretary. 
(2)Waiver of payment of considerationThe Secretary may waive the requirement for consideration under paragraph (1) if the Secretary determines that the Town will not use the existing sand and gravel resources to generate revenue. 
(c)Reversionary InterestIf the Secretary determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in such subsection, all right, title, and interest in and to all or any portion of the property shall revert, at the option of the Secretary, to the United States, and the United States shall have the right of immediate entry onto the property. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(d)Prohibition on Reconveyance of LandThe Town may not reconvey any of the land acquired from the United States under subsection (a) without the prior approval of the Secretary. 
(e)Payment of Costs of Conveyance 
(1)Payment requiredThe Secretary shall require the Town to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts are collected from the Town in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Town. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(f)Description of PropertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(g)Additional Terms and ConditionsThe Secretary may require such additional terms and conditions in connection with the conveyance of real property under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2846.Land conveyance, North Hills Army Reserve Center, Allison Park, Pennsylvania 
(a)Conveyance authorizedThe Secretary of the Army may convey to the North Allegheny School District (in this section referred to as the School District) all right, title, and interest of the United States in and to a parcel of real property consisting of approximately 11.15 acres and containing the North Hills Army Reserve Center in Allison Park, Pennsylvania, for the purpose of permitting the School District to use the property for educational and recreational purposes and for parking facilities related thereto. 
(b)ConsiderationThe Secretary may waive any requirement for consideration in connection with the conveyance under subsection (a) if the Secretary determines that, were the conveyance of the property to be made under subchapter III of chapter 5 of title 40, United States Code, for the same purpose specified in subsection (a), the conveyance could be made without consideration. 
(c)Reversionary interestIf the Secretary determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in such subsection, all right, title, and interest in and to all or any portion of the property shall revert, at the option of the Secretary, to the United States, and the United States shall have the right of immediate entry onto the property. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(d)Payment of costs of conveyance 
(1)Payment requiredThe Secretary shall require the School District to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts are collected from the School District in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the School District. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(f)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2847.Transfer of jurisdiction, Fort Jackson, South Carolina 
(a)Transfer authorizedThe Secretary of the Army may transfer, without reimbursement, to the administrative jurisdiction of the Secretary of Veterans Affairs a parcel of real property, including any improvements thereon, consisting of approximately 600 acres and comprising a portion of Fort Jackson, South Carolina. 
(b)Use of landThe Secretary of Veterans Affairs shall establish on the real property transferred under subsection (a) a national cemetery under chapter 24 of title 38, United States Code. 
(c)Legal descriptionThe exact acreage and legal description of the real property to be transferred under this section shall be determined by a survey satisfactory to the Secretary of the Army. The cost of the survey shall be borne by the Secretary of Veterans Affairs. 
(d)Additional terms and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with the transfer under this section as the Secretary of the Army considers appropriate to protect the interests of the United States. 
2848.Sense of Congress regarding land conveyance involving Army Reserve Center, Marshall, TexasIt is the sense of Congress that the Secretary of the Army should consider the feasibility of conveying the Army Reserve Center at 1209 Pinecrest Drive East in Marshall, Texas, to the Marshall-Harrison County Veterans Association for the purpose of assisting the efforts of the Association in erecting a veterans memorial, creating a park, and establishing a museum recognizing and honoring the sacrifices and accomplishments of veterans of the Armed Forces. 
2849.Modifications to land conveyance authority, Engineering Proving Ground, Fort Belvoir, Virginia 
(a)Construction of security barrierSection 2836 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1314), as amended by section 2846 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3527), is further amended— 
(1)in subsection (b)(4), by striking $3,880,000 and inserting $4,880,000; and 
(2)in subsection (d)— 
(A)in paragraph (1), by inserting after Virginia, the following: and the construction of a security barrier, as applicable,; and 
(B)in paragraph (2), by inserting after Building 191 the following: and the construction of a security barrier, as applicable. 
(b)Authority to enter into alternative agreement for design and construction of Fairfax County Parkway portionSuch section 2836 is further amended— 
(1)in subsection (b)— 
(A)by amending paragraph (1) to read as follows: 
 
(1)except as provided in subsection (f), design and construct, at its expense and for public benefit, the portion of the Fairfax County Parkway through the Engineer Proving Ground (in this section referred to as the Parkway portion);; and 
(B)in paragraph (2), by inserting after C514 the following: , RW–214 (in this section referred to as Parkway project); 
(2)by redesignating subsection (f) as subsection (g); 
(3)by inserting after subsection (e) the following new subsection: 
 
(f)Alternate agreement for construction of road 
(1)The Secretary of the Army may, in connection with the conveyance authorized under subsection (a), enter into an agreement with the Commonwealth providing for the design and construction by the Department of the Army or the United States Department of Transportation of the Parkway portion and other portions of the Fairfax County Parkway off the Engineer Proving Ground that are necessary to complete the Parkway project (in this subsection referred to as the alternate agreement) if the Secretary determines that the alternate agreement is in the best interests of the United States to support the permanent relocation of additional military and civilian personnel at Fort Belvoir pursuant to decisions made as part of the 2005 round of defense base closure and realignment under the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note). 
(2)If the Secretary of Defense certifies that the Parkway portion is important to the national defense pursuant to section 210 of title 23, United States Code, the Secretary of the Army may enter into an agreement with the Secretary of Transportation to carry out the alternate agreement under the Defense Access Road Program. 
(3)The Commonwealth shall pay to the Secretary of the Army the costs of the design and construction of the Parkway portion and any other portions of the Fairfax County Parkway off the Engineer Proving Ground designed and constructed under the alternate agreement. The Secretary shall apply such payment to the design and construction provided for in the alternate agreement. 
(4)Using the authorities available to the Secretary under chapter 160 of title 10, United States Code, and funds deposited in the Environmental Restoration Account, Army, established by section 2703(a) of such title and appropriated for this purpose, the Secretary may carry out environmental restoration activities on real property under the jurisdiction of the Secretary in support of the construction of the Parkway portion. 
(5)The alternate agreement shall be subject to the following conditions: 
(A)The Commonwealth shall acquire and retain all necessary right, title, and interest in any real property not under the jurisdiction of the Secretary that is necessary for construction of the Parkway portion or for construction of any other portions of the Fairfax County Parkway off the Engineer Proving Ground that will be constructed under the alternate agreement, and shall grant to the United States all necessary access to and use of such property for such construction. 
(B)The Secretary shall receive consideration from the Commonwealth as required in subsections (b)(2), (b)(3), and (b)(4) and shall carry out the acceptance and disposition of funds in accordance with subsection (d). 
(6)The design of the Parkway portion under the alternate agreement shall be subject to the approval of the Secretary and the Commonwealth in accordance with the Virginia Department of Transportation Approved Plan, dated June 15, 2004, Project #R000–029–249, PE–108, C–514, RW–214. For each phase of the design and construction of the Parkway portion under the alternate agreement, the Secretary may— 
(A)accept funds from the Commonwealth; or 
(B)transfer funds received from the Commonwealth to the United States Department of Transportation. 
(7)Upon completion of the construction of the Parkway portion and any other portions of the Fairfax County Parkway off the Engineer Proving Ground required under the alternate agreement, the Secretary shall carry out the conveyance under subsection (a). As a condition of such conveyance carried out under the alternate agreement, the Secretary shall receive a written commitment, in a form satisfactory to the Secretary, that the Commonwealth agrees to accept all responsibility for the costs of operation and maintenance of the Parkway portion upon conveyance to the Commonwealth of such real property.; and 
(4)in subsection (g), as redesignated by paragraph (2), by inserting or the alternate agreement authorized under subsection (f) after conveyance under subsection (a). 
2850.Land conveyance, Radford Army Ammunition Plant, New River Unit, Virginia 
(a)Conveyance authorizedThe Secretary of the Army may convey, without consideration, to the Commonwealth of Virginia on behalf of the Virginia Department of Veterans Services (in this section referred to as the Commonwealth) all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 85 acres at the Radford Army Ammunition Plant, New River Unit, Virginia, for the purpose of permitting the Commonwealth to establish on the property a cemetery operated by the Commonwealth for veterans of the Armed Forces. 
(b)Reversionary interestIf the Secretary determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in such subsection, all right, title, and interest in and to the property shall revert, at the option of the Secretary, to the United States, and the United States shall have the right of immediate entry onto the property. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(c)Payment of costs of conveyance 
(1)Payment requiredThe Secretary shall require the Commonwealth to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts are collected from the Commonwealth in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Commonwealth. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(d)Description of real propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(e)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
EEnergy Security 
2851.Consolidation and enhancement of laws to improve Department of Defense energy efficiency and conservation 
(a)Creation of new chapter 
(1)Reorganization of section 2865 of title 10Title 10, United States Code, is amended by inserting after chapter 172 the following new chapter: 
 
173Energy Security 
 
Subchapter 
I.Energy Security Activities2911 
II.Energy-Related Procurement2922 
III.General Provisions2925 
 
IEnergy Security Activities 
 
Sec. 
 2911. Energy performance goals and plan for Department of Defense. 
 2912. Availability and use of energy cost savings. 
 2913. Energy savings contracts and activities. 
 2914. Energy conservation construction projects. 
 2915. New construction: use of renewable forms of energy and energy efficient products. 
 2916. Sale of electricity from alternate energy and cogeneration production facilities. 
 2917. Development of geothermal energy on military lands. 
 2918. Fuel sources for heating systems; prohibition on converting certain heating facilities. 
2911.Energy performance goals and plan for Department of Defense 
(a)Energy performance goals 
(1)The Secretary of Defense shall submit to the congressional defense committees the energy performance goals for the Department of Defense regarding transportation systems, support systems, utilities, and infrastructure and facilities. 
(2)The energy performance goals shall be submitted annually not later than the date on which the President submits to Congress the budget for the next fiscal year under section 1105 of title 31 and cover that fiscal year as well as the next five, l0, and 20 years. The Secretary shall identify changes to the energy performance goals since the previous submission. 
(b)Energy performance planThe Secretary of Defense shall develop, and update as necessary, a comprehensive plan to help achieve the energy performance goals for the Department of Defense. 
(c)Special considerationsFor the purpose of developing and implementing the energy performance goals and energy performance plan, the Secretary of Defense shall consider at a minimum the following: 
(1)Opportunities to reduce the current rate of consumption of energy. 
(2)Opportunities to reduce the future demand and the requirements for the use of energy. 
(3)Opportunities to implement conservation measures to improve the efficient use of energy.  
(4)Opportunities to pursue alternative energy initiatives, including the use of alternative fuels in military vehicles and equipment. 
(5)Cost effectiveness, cost savings, and net present value of alternatives. 
(6)The value of diversification of types and sources of energy used. 
(7)The value of economies-of-scale associated with fewer energy types used. 
(8)The value of the use of renewable energy sources. 
(9)The potential for an action to serve as an incentive for members of the armed forces and civilian personnel to reduce energy consumption or adopt an improved energy performance measure. 
(d)Selection of energy conservation measures 
(1)For the purpose of implementing the energy performance plan, the Secretary of Defense shall provide that the selection of energy conservation measures, including energy efficient maintenance, shall be limited to those measures that— 
(A)are readily available; 
(B)demonstrate an economic return on the investment; 
(C)are consistent with the energy performance goals and energy performance plan for the Department; and 
(D)are supported by the special considerations specified in subsection (c). 
(2)In this subsection, the term energy efficient maintenance includes— 
(A)the repair of military vehicles, equipment, or facility and infrastructure systems, such as lighting, heating, or cooling equipment or systems, or industrial processes, by replacement with technology that— 
(i)will achieve energy savings over the life-cycle of the equipment or system being repaired; and 
(ii)will meet the same end needs as the equipment or system being repaired; and 
(B)improvements in an operation or maintenance process, such as improved training or improved controls, that result in energy savings. 
2912.Availability and use of energy cost savings 
(a)AvailabilityAn amount of the funds appropriated to the Department of Defense for a fiscal year that is equal to the amount of energy cost savings realized by the Department, including financial benefits resulting from shared energy savings contracts entered into under section 2913 of this title, shall remain available for obligation under subsection (b) until expended, without additional authorization or appropriation. 
(b)UseThe Secretary of Defense shall provide that the amount that remains available for obligation under subsection (a) and the funds made available under section 2916(b)(2) of this title shall be used as follows: 
(1)One-half of the amount shall be used for the implementation of additional energy conservation measures at buildings, facilities, or installations of the Department of Defense or related to vehicles and equipment of the Department, which are designated, in accordance with regulations prescribed by the Secretary of Defense, by the head of the department, agency, or instrumentality that realized the savings referred to in subsection (a). 
(2)One-half of the amount shall be used at the installation at which the savings were realized, as determined by the commanding officer of such installation consistent with applicable law and regulations, for— 
(A)improvements to existing military family housing units; 
(B)any unspecified minor construction project that will enhance the quality of life of personnel; or 
(C)any morale, welfare, or recreation facility or service. 
(c)Treatment of certain financial incentivesFinancial incentives received from gas or electric utilities under section 2913 of this title shall be credited to an appropriation designated by the Secretary of Defense. Amounts so credited shall be merged with the appropriation to which credited and shall be available for the same purposes and the same period as the appropriation with which merged. 
(d)Congressional notificationThe Secretary of Defense shall include in the budget material submitted to Congress in connection with the submission of the budget for a fiscal year pursuant to section 1105 of title 31 a separate statement of the amounts available for obligation under this section in that fiscal year. 
2913.Energy savings contracts and activities 
(a)Shared Energy Savings Contracts 
(1)The Secretary of Defense shall develop a simplified method of contracting for shared energy savings contract services that will accelerate the use of these contracts with respect to military installations and will reduce the administrative effort and cost on the part of the Department of Defense as well as the private sector. 
(2)In carrying out paragraph (1), the Secretary of Defense may— 
(A)request statements of qualifications (as prescribed by the Secretary of Defense), including financial and performance information, from firms engaged in providing shared energy savings contracting; 
(B)designate from the statements received, with an update at least annually, those firms that are presumptively qualified to provide shared energy savings services; 
(C)select at least three firms from the qualifying list to conduct discussions concerning a particular proposed project, including requesting a technical and price proposal from such selected firms for such project; and 
(D)select from such firms the most qualified firm to provide shared energy savings services pursuant to a contractual arrangement that the Secretary determines is fair and reasonable, taking into account the estimated value of the services to be rendered and the scope and nature of the project. 
(3)In carrying out paragraph (1), the Secretary may also provide for the direct negotiation, by departments, agencies, and instrumentalities of the Department of Defense, of contracts with shared energy savings contractors that have been selected competitively and approved by any gas or electric utility serving the department, agency, or instrumentality concerned. 
(b)Participation in gas or electric utility programsThe Secretary of Defense shall permit and encourage each military department, Defense Agency, and other instrumentality of the Department of Defense to participate in programs conducted by any gas or electric utility for the management of energy demand or for energy conservation. 
(c)Acceptance of financial incentive, goods, or servicesThe Secretary of Defense may authorize any military installation to accept any financial incentive, goods, or services generally available from a gas or electric utility, to adopt technologies and practices that the Secretary determines are in the interests of the United States and consistent with the energy performance goals for the Department of Defense.  
(d)Agreements with gas or electric utilities 
(1)The Secretary of Defense may authorize the Secretary of a military department having jurisdiction over a military installation to enter into agreements with gas or electric utilities to design and implement cost-effective demand and conservation incentive programs (including energy management services, facilities alterations, and the installation and maintenance of energy saving devices and technologies by the utilities) to address the requirements and circumstances of the installation. 
(2)If an agreement under this subsection provides for a utility to advance financing costs for the design or implementation of a program referred to in that paragraph to be repaid by the United States, the cost of such advance may be recovered by the utility under terms no less favorable than those applicable to its most favored customer. 
(3)Subject to the availability of appropriations, repayment of costs advanced under paragraph (2) shall be made from funds available to a military department for the purchase of utility services. 
(4)An agreement under this subsection shall provide that title to any energy-saving device or technology installed at a military installation pursuant to the agreement vest in the United States. Such title may vest at such time during the term of the agreement, or upon expiration of the agreement, as determined to be in the best interests of the United States. 
2914.Energy conservation construction projects 
(a)Projects authorizedThe Secretary of Defense may carry out a military construction project for energy conservation, not previously authorized, using funds appropriated or otherwise made available for that purpose. 
(b)Congressional notificationWhen a decision is made to carry out a project under this section, the Secretary of Defense shall notify in writing the appropriate committees of Congress of that decision. The project may then be carried out only after the end of the 21-day period beginning on the date the notification is received by such committees or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title. 
IIEnergy-Related Procurement 
 
Sec. 
 2922. Liquid fuels and natural gas: contracts for storage, handling, or distribution. 
 2922a. Contracts for energy or fuel for military installations. 
 2922b. Procurement of energy systems using renewable forms of energy. 
 2922c. Procurement of gasohol as motor vehicle fuel. 
 2922d. Procurement of fuel derived from coal, oil shale, and tar sands. 
 2922e. Acquisition of certain fuel sources: authority to waive contract procedures; acquisition by exchange; sales authority. 
 2922f. Preference for energy efficient electric equipment. 
IIIGeneral Provisions 
 
Sec. 
 2925. Annual report. 
2925.Annual report 
(a)Report requiredAs part of the annual submission of the energy performance goals for the Department of Defense under section 2911 of this title, the Secretary of Defense shall submit a report containing the following: 
(1)A description of the progress made to achieve the goals of the Energy Policy Act of 2005 (Public Law 109–58) and the energy performance goals for the Department of Defense during the preceding fiscal year. 
(2)A description of the actions taken to implement the energy performance plan in effect under section 2911 of this title and carry out this chapter during the preceding fiscal year. 
(3)A description of the energy savings realized from such actions. 
(4)An estimate of the types and quantities of energy consumed by the Department of Defense and members of the armed forces and civilian personnel residing or working on military installations during the preceding fiscal year, including a breakdown of energy consumption by user groups and types of energy, energy costs, and the quantities of renewable energy produced or procured by the Department. 
(5)A description of the types and amount of financial incentives received under section 2913 of this title during the preceding fiscal year and the appropriation account or accounts to which the incentives were credited. 
(b)Initial reportIn the first report required under this section, the Secretary of Defense shall include the following: 
(1)Such recommendations for changes to this chapter as the Secretary considers appropriate to improve energy performance. 
(2)A description of how responsibility over energy performance is distributed within the Department of Defense and a discussion on whether such responsibilities should be consolidated within a single entity. 
(3)A discussion of the manner in which the Secretary intends to balance the considerations specified in subsection (c) of section 2911 of this title in developing and implementing the energy performance goals and energy performance plan. 
(4)A discussion of the extent to which non-direct energy costs are considered in making research and development, procurement, and construction decisions.. 
(2)Conforming repealSection 2865 of title 10, United States Code, is repealed. 
(b)Inclusion of additional energy-related sections 
(1)Transfer and redesignation of chapter 159 and 169 provisionsSections 2857, 2867, 2689, and 2690 of title 10, United States Code, are— 
(A)transferred to chapter 173 of such title, as added by subsection (a)(1); 
(B)inserted after section 2914; and 
(C)redesignated as sections 2915, 2916, 2917, and 2918, respectively. 
(2)Transfer and redesignation of chapter 141 provisionsSections 2388, 2394, 2394a, 2398, 2398a, 2404, and 2410c of such title are— 
(A)transferred to chapter 173 of such title, as added by subsection (a)(1); 
(B)inserted after the table of sections of subchapter II of such chapter; and 
(C)redesignated as sections 2922, 2922a, 2922b, 2922c, 2922d, 2922e, and 2922f, respectively. 
(3)Conforming amendmentsChapter 173 of such title, as added by subsection (a)(1), is amended— 
(A)in section 2915 (former section 2857), as transferred and redesignated by paragraph (1)— 
(i)in subsection (a), by striking would be practical and economically feasible and inserting is consistent with the energy performance goals and energy performance plan for the Department of Defense developed under section 2911 of this title and supported by the special considerations specified in subsection (c) of such section; and 
(ii)in subsection (b), by striking in those cases in which use of such forms of energy has the potential for reduced energy costs;  
(B)in subsection (b)(2) of section 2916 (former section 2867), as transferred and redesignated by paragraph (1), by striking section 2865(a) of this title and inserting section 2911(b) of this title; 
(C)in subsection (a)(1) of section 2922a (former section 2394), as transferred and redesignated by paragraph (2), by striking section 2689 of this title and inserting section 2917 of this title; 
(D)in section 2922b (former section 2394a), as transferred and redesignated by paragraph (2)— 
(i)in subsection (a)— 
(I)by striking possible and will be cost effective, reliable, and otherwise suited and inserting possible, suited; and 
(II)by striking his jurisdiction and inserting the jurisdiction of the Secretary, consistent with the energy performance goals and energy performance plan for the Department of Defense developed under section 2911 of this title, and supported by the special considerations specified in subsection (c) of such section; 
(ii)in subsection (b)— 
(I)by striking cost effective and; and 
(II)by striking section 2857 of this title and inserting section 2915 of this title; and 
(iii)by striking subsection (c); and 
(E)in subsection (a) of section 2922f (former section 2410c), as transferred and redesignated by paragraph (2)— 
(i) by striking When cost effective, in and inserting In; and 
(ii)by striking procurement, as the case may be. and inserting procurement, if providing such a preference is consistent with the energy performance goals and energy performance plan for the Department of Defense developed under section 2911 of this title and supported by the special considerations specified in subsection (c) of such section.. 
(4)Applicability of chapter 169 definitionsSection 2801(c) of such title is amended by inserting and chapter 173 of this title after chapter in the matter preceding paragraph (1). 
(c)Clerical amendments 
(1)Reference to new chapterThe table of chapters at the beginning of subtitle A of title 10, United States Code, and at the beginning of part IV of such subtitle, are each amended by inserting after the item relating to chapter 172 the following new item: 
 
 
173. Energy Security..................................................................... 2911. 
(2)Chapter 141The table of sections at the beginning of chapter 141 of such title is amended by striking the items relating to sections 2388, 2394, 2394a, 2398, 2398a, 2404, and 2410c.  
(3)Chapter 159The table of sections at the beginning of chapter 159 of such title is amended by striking the items relating to sections 2689 and 2690. 
(4)Chapter 169The table of sections at the beginning of subchapter III of chapter 169 of such title is amended by striking the items relating to sections 2857, 2865, and 2867. 
(d)Conforming amendment to water conservation authoritySubsection (b) of section 2866 of title 10, United States Code, is amended to read as follows: 
 
(b)Use of Financial Incentives and Water Cost Savings 
(1) Financial incentives received from utilities for management of water demand or water conservation under subsection (a)(2) shall be credited to an appropriation designated by the Secretary of Defense. Amounts so credited shall be merged with the appropriation to which credited and shall be available for the same purposes and the same period as the appropriation with which merged. 
(2)Water cost savings realized under subsection (a)(3) shall be used as follows: 
(A)One-half of the amount shall be used for water conservation activities at such buildings, facilities, or installations of the Department of Defense as may be designated (in accordance with regulations prescribed by the Secretary of Defense) by the head of the department, agency, or instrumentality that realized the water cost savings. 
(B)One-half of the amount shall be used at the installation at which the savings were realized, as determined by the commanding officer of such installation consistent with applicable law and regulations, for— 
(i)improvements to existing military family housing units; 
(ii)any unspecified minor construction project that will enhance the quality of life of personnel; or 
(iii)any morale, welfare, or recreation facility or service. 
(3)The Secretary of Defense shall include in the budget material submitted to Congress in connection with the submission of the budget for a fiscal year pursuant to section 1105 of title 31 a separate statement of the amounts available for obligation under this subsection in that fiscal year.. 
2852.Department of Defense goal regarding use of renewable energy to meet electricity needsSection 2911 of title 10, United States Code, as added by section 2851 of this Act, is amended by adding at the end the following new subsection: 
 
(e)Goal regarding use of renewable energy To meet electricity needsIt shall be the goal of the Department of Defense— 
(1)to produce or procure not less than 25 percent of the total quantity of electric energy it consumes within its facilities and in its activities during fiscal year 2025 and each fiscal year thereafter from renewable energy sources (as defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b))); and 
(2)to produce or procure electric energy from renewable energy sources whenever the use of such renewable energy sources is consistent with the energy performance goals and energy performance plan for the Department and supported by the special considerations specified in subsection (c).. 
2853.Congressional notification of cancellation ceiling for Department of Defense energy savings performance contractsSection 2913 of title 10, United States Code, as added by section 2851 of this Act, is amended by adding at the end the following new subsection: 
 
(e)Congressional notification of cancellation ceiling for energy savings performance contractsWhen a decision is made to award an energy savings performance contract that contains a clause setting forth a cancellation ceiling in excess of $7,000,000, the Secretary of Defense shall submit to the appropriate committees of Congress written notification of the proposed contract and of the proposed cancellation ceiling for the contract. The notification shall include the justification for the proposed cancellation ceiling. The contract may then be awarded only after the end of the 30-day period beginning on the date the notification is received by such committees or, if earlier, the end of the 15-day period beginning on the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title.. 
2854.Use of energy efficiency products in new construction 
(a)Use of energy efficient productsSection 2915 of title 10, United States Code, as transferred, redesignated, and amended by section 2851(b) of this Act, is amended by adding at the end the following new subsection: 
 
(e)Use of energy efficiency products in new construction 
(1)The Secretary of Defense shall ensure, to the maximum extent practicable, that energy efficient products meeting the requirements of the Department of Defense are used in new facility construction by or for the Department carried out under chapter 169 of this title if such products are readily available and their use is consistent with the energy performance goals and energy performance plan for the Department developed under section 2911 of this title and supported by the special considerations specified in subsection (c) of such section. 
(2)In determining the energy efficiency of products, the Secretary shall consider products that— 
(A)meet or exceed Energy Star specifications; or 
(B)are listed on the Federal Energy Management Program Product Energy Efficiency Recommendations product list of the Department of Energy.. 
(b)Clerical amendmentsSuch section is further amended— 
(1)by striking the section heading and inserting the following: 
 
2915.New construction: use of renewable forms of energy and energy efficient products;  
(2)in subsection (a), by inserting Use of renewable forms of energy encouraged.— after (a); 
(3)in subsection (b), by inserting Consideration during design phase of projects.— after (b); 
(4)in subsection (c), by inserting Determination of cost effectiveness.— after (c); and 
(5)in subsection (d), by inserting Exception to square feet and cost per square foot limitations.— after (d).  
FOther Matters 
2861.Availability of research and technical assistance under Defense Economic Adjustment ProgramSection 2391 of title 10, United States Code, is amended by inserting after subsection (b) the following new subsection: 
 
(c)Research and Technical AssistanceThe Secretary of Defense may make grants to, or conclude cooperative agreements or enter into contracts with, another Federal agency, a State or local government, or any private entity to conduct research and provide technical assistance in support of activities under this section or Executive Order 12788 (57 Fed. Reg. 2213), as amended by section 33 of Executive Order 13286 (68 Fed. Reg. 10625) and Executive Order 13378 (70 Fed. Reg. 28413).. 
2862.Availability of community planning assistance relating to encroachment of civilian communities on military facilities used for training by the Armed Forces Section 2391(d)(1) of title 10, United States Code, is amended by adding at the end the following new sentence: For purposes of subsection (b)(1)(D), the term military installation includes a military facility owned and operated by any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, or the Virgin Islands, even though the facility is not under the jurisdiction of the Department of Defense, if the Secretary of Defense determines that the military facility is subject to significant use for training by the armed forces.. 
2863.Prohibitions against making certain military airfields or facilities available for use by civil aircraft 
(a)ProhibitionsWith respect to each military installation specified in subsection (b), the Secretary of Defense and the Secretary of the Navy may not enter into an agreement, or authorize any other person to enter into an agreement, that would— 
(1)authorize civil aircraft to regularly use an airfield or any other property at the installation; or 
(2)convey any real property at the installation, including any airfield at the installation, for the purpose of permitting the use of the property by civil aircraft. 
(b)Covered installationsThe prohibitions in subsection (a) apply with respect to the following military installations: 
(1)Marine Corps Air Station, Camp Pendleton, California. 
(2)Marine Corps Air Station, Miramar, California. 
(3)Marine Corps Base, Camp Pendleton, California. 
(4)Naval Air Station, North Island, California. 
(c)Repeal of existing limited prohibitionSection 2894 of the Military Construction Authorization Act for Fiscal Year 1996 (division B of Public Law 104–106; 110 Stat. 592) is repealed. 
2864.Modification of certain transportation projects 
(a)High priority projectsThe table in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59; 119 Stat. 1256) is amended— 
(1)in the item designated as project 4333 (119 Stat. 1422), by striking Plan and construct, land acquisition, Detroit West Riverfront Greenway in the project description column and inserting Detroit Riverfront Conservancy, Riverfront walkway, greenway, and adjacent land planning, construction, and land acquisition from Gabriel Richard Park at the Douglas Mac Arthur Bridge to Riverside Park at the Ambassador Bridge, Detroit; and 
(2)in the item designated as project 4651 (119 Stat. 1434), by striking Grading, paving and all that follows through Airport in the project description column and inserting Grading, paving, roads, and the transfer of rail-to-truck for the intermodal facility at Rickenbacker Airport, Columbus, Ohio. 
(b)Transportation Improvement ProjectThe table in section 1934(c) of such Act (119 Stat. 1485) is amended in the item designated as project 196 (119 Stat. 1495) by striking Detroit Riverfront Conservancy and all that follows through Detroit in the project description column and inserting Detroit Riverfront Conservancy, Riverfront walkway, greenway, and adjacent land planning, construction, and land acquisition from Gabriel Richard Park at the Douglas Mac Arthur Bridge to Riverside Park at the Ambassador Bridge, Detroit. 
2865.Availability of funds for South County Commuter Rail project, Providence, Rhode IslandFunds available for the South County Commuter Rail project, Providence, Rhode Island, authorized by paragraphs (34) and (35) of section 3043(d) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59; 119 Stat. 1650) shall be available for the purchase of commuter rail equipment for the South County Commuter Rail project upon the receipt by the Rhode Island Department of Transportation of an approved environmental assessment for the South County Commuter Rail project. 
2866.Fox Point Hurricane Barrier, Providence, Rhode Island 
(a)Assumption of Responsibility for BarrierNot later than two years after the date of the enactment of this Act, the Secretary of the Army, acting through the Chief of Engineers, shall assume responsibility for the annual operation and maintenance of the Fox Point Hurricane Barrier in Providence, Rhode Island. 
(b)Identification and conveyance of Required StructuresThe City of Providence, Rhode Island, in coordination with the Secretary, shall identify any land and structures required for the continued operation and maintenance, repair, replacement, rehabilitation, and structural integrity of the Fox Point Hurricane Barrier. The City shall convey to the Secretary, by quitclaim deed and without consideration, all right, title, and interest of the City in and to the land and structures so identified. 
(c)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary such funds as are necessary for each fiscal year for the operation and maintenance, including repair, replacement, and rehabilitation, of the Fox Point Hurricane Barrier. 
2867.Federal funding for fixed guideway projectsThe Federal Transit Administration’s Dear Colleague letter dated April 29, 2005 (C–05–05), which requires fixed guideway projects to achieve a medium cost-effectiveness rating for the Federal Transit Administration to recommend such projects for funding, shall not apply to the Northstar Corridor Commuter Rail Project in Minnesota. 
2868.Feasibility study regarding use of General Services Administration property for Fort Belvoir, Virginia, realignment 
(a)Feasibility studyNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall submit to Congress a report evaluating the costs, benefits, feasibility, and suitability of locating support functions for Fort Belvoir and the Engineering Proving Grounds, Virginia, on property currently occupied by General Services Administration warehouses in Springfield, Virginia. 
(b)ConsultationThe Secretary of the Army shall carry out this section in consultation with the Administrator of General Services. 
CDepartment of Energy National Security Authorizations and Other Authorizations 
XXXIDepartment of Energy National Security Programs 
 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Sec. 3104. Defense nuclear waste disposal. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Plan for transformation of National Nuclear Security Administration nuclear weapons complex. 
Sec. 3112. Extension of Facilities and Infrastructure Recapitalization Program. 
Sec. 3113. Utilization of contributions to Global Threat Reduction Initiative. 
Sec. 3114. Utilization of contributions to Second Line of Defense program. 
Sec. 3115. Two-year extension of authority for appointment of certain scientific, engineering, and technical personnel. 
Sec. 3116. National Academy of Sciences study of quantification of margins and uncertainty methodology for assessing and certifying the safety and reliability of the nuclear stockpile. 
Sec. 3117. Consolidation of counterintelligence programs of Department of Energy and National Nuclear Security Administration. 
Sec. 3118. Notice-and-wait requirement applicable to certain third-party financing arrangements. 
Sec. 3119. Extension of deadline for transfer of lands to Los Alamos County, New Mexico, and of lands in trust for the Pueblo of San Ildefonso. 
Sec. 3120. Limitations on availability of funds for Waste Treatment and Immobilization Plant. 
Sec. 3121. Report on Russian Surplus Fissile Materials Disposition Program. 
Sec. 3122. Limitation on availability of funds for construction of MOX Fuel Fabrication Facility. 
Sec. 3123. Education of future nuclear engineers. 
Sec. 3124. Technical correction related to authorization of appropriations for fiscal year 2006.  
ANational Security Programs Authorizations 
3101.National Nuclear Security Administration 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2007 for the activities of the National Nuclear Security Administration in carrying out programs necessary for national security in the amount of $9,300,811,000, to be allocated as follows: 
(1)For weapons activities, $6,417,676,000. 
(2)For defense nuclear nonproliferation activities, $1,701,426,000. 
(3)For naval reactors, $795,133,000. 
(4)For the Office of the Administrator for Nuclear Security, $386,576,000. 
(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out the following new plant projects: 
(1)For weapons activities:Project 07–D–140, project engineering and design, various locations, $4,977,000.Project 07–D–220, Radioactive Liquid Waste Treatment Facility upgrade, Los Alamos National Laboratory, Los Alamos, New Mexico, $14,828,000. Project 07–D–253, Technical Area 1 Heating Systems Modernization, Sandia National Laboratories, Albuquerque, New Mexico, $14,500,000. 
(2)For defense nuclear nonproliferation activities:Project 07–SC–05, Physical Sciences Facility, Pacific Northwest National Laboratory, Richland, Washington, $4,220,000. 
(3)For naval reactors:Project 07–D–190, project engineering and design, Materials Research Technology Complex, Bettis Atomic Power Laboratory, West Mifflin, Pennsylvania, $1,485,000. 
3102.Defense environmental cleanup Funds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2007 for defense environmental cleanup activities in carrying out programs necessary for national security in the amount of $5,435,312,000. 
3103.Other defense activities Funds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2007 for other defense activities in carrying out programs necessary for national security in the amount of $717,788,000. 
3104.Defense nuclear waste disposal Funds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2007 for defense nuclear waste disposal for payment to the Nuclear Waste Fund established in section 302(c) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(c)) in the amount of $358,080,000. 
BProgram Authorizations, Restrictions, and Limitations 
3111.Plan for transformation of National Nuclear Security Administration nuclear weapons complex 
(a)Plan requiredSubtitle A of title XLII of the Atomic Energy Defense Act (division D of Public Law 107–314) is amended by inserting after section 4213 (50 U.S.C. 2533) the following new section: 
 
4214.Plan for transformation of National Nuclear Security Administration nuclear weapons complex 
(a)Plan requiredThe Secretary of Energy shall develop a plan to transform the nuclear weapons complex so as to achieve a responsive infrastructure by 2030. The plan shall be designed to accomplish the following objectives: 
(1)To maintain the safety, reliability, and security of the United States nuclear weapons stockpile. 
(2)To continue Stockpile Life Extension Programs that the Nuclear Weapons Council considers necessary. 
(3)To prepare to produce replacement warheads under the Reliable Replacement Warhead program at a rate necessary to meet future stockpile requirements, commencing with a first production unit in 2012 and achieving steady-state production using modern manufacturing processes by 2025. 
(4)To eliminate, within the nuclear weapons complex, duplication of production capability except to the extent required to ensure the safety, reliability, and security of the stockpile. 
(5)To maintain the current philosophy within the national security laboratories of peer review of nuclear weapons designs while eliminating duplication of laboratory capabilities except to the extent required to ensure the safety, reliability, and security of the stockpile. 
(6)To maintain the national security mission, and in particular the science-based Stockpile Stewardship Program, as the primary mission of the national security laboratories while optimizing the work-for-others activities of those laboratories to support other national security objectives in fields such as defense, intelligence, and homeland security. 
(7)To consolidate to the maximum extent practicable, and to provide for the ultimate disposition of, special nuclear material throughout the nuclear weapons complex, with the ultimate goal of eliminating Category I and II special nuclear material from the national security laboratories no later than March 1, 2012, so as to further reduce the footprint of the nuclear weapons complex, reduce security costs, and reduce transportation costs for special nuclear material. This objective does not preclude the retention of Category I and II special nuclear materials at a national security laboratory if the transformation plan required by this subsection envisions a pit production capability (including interim pit production) at a national security laboratory. 
(8)To employ a risk-based approach to ensure compliance with Design Basis Threat security requirements. 
(9)To expeditiously dismantle inactive nuclear weapons to reduce the size of the stockpile to the lowest level required by the Nuclear Weapons Council. 
(10)To operate the nuclear weapons complex in a more cost-effective manner. 
(b)ReportNot later than February 1, 2007, the Secretary of Energy shall submit to the congressional defense committees a report on the transformation plan required by subsection (a). The report shall address each of the objectives required by subsection (c) and also include each of the following: 
(1)A comprehensive list of the capabilities, facilities, and project staffing that the National Nuclear Security Administration will need to have in place at the nuclear weapons complex as of 2030 to meet the requirements of the transformation plan. 
(2)A comprehensive list of the capabilities and facilities that the National Nuclear Security Administration currently has in place at the nuclear weapons complex that will not be needed as of 2030 to meet the requirements of the transformation plan. 
(3)A plan for implementing the transformation plan, including a schedule with incremental milestones. 
(c)ConsultationThe Secretary of Energy shall develop the transformation plan required by subsection (a) in consultation with the Secretary of Defense and the Nuclear Weapons Council. 
(d)DefinitionIn this section, the term national security laboratory has the meaning given such term in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471).. 
(b)Inclusion in future-years nuclear security programSection 3253 of the National Nuclear Security Administration Act (50 U.S.C. 2453) is amended in subsection (b) by adding at the end the following new paragraph: 
 
(5)A statement of proposed budget authority, estimated expenditures, and proposed appropriations necessary to support the programs required to implement the plan to transform the nuclear weapons complex under section 4214 of the Atomic Energy Defense Act, together with a detailed description of how the funds identified for each program element specified pursuant to paragraph (1) in the budget for the Administration for each fiscal year during that five-fiscal-year period will help ensure that those programs are implemented. The statement shall assume year-to-year funding profiles that account for increases only for projected inflation.. 
3112.Extension of Facilities and Infrastructure Recapitalization ProgramSection 3114 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 50 U.S.C. 2453 note), as amended by section 3113 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2160), is amended— 
(1)in subsection (a)(3)(F), by striking 2011 and inserting 2013; and 
(2)in subsection (b), by striking 2011 and inserting 2013. 
3113.Utilization of contributions to Global Threat Reduction InitiativeSection 3132 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108—375; 118 Stat. 2166; 50 U.S.C. 2569) is amended— 
(1)by redesignating subsection (f) as subsection (g); and  
(2)by adding after subsection (e) the following new subsection:  
 
(f)Participation by other governments and organizations 
(1)In generalThe Secretary of Energy may, with the concurrence of the Secretary of State, enter into one or more agreements with any person (including a foreign government, international organization, or multinational entity) that the Secretary of Energy considers appropriate under which the person contributes funds for purposes of the programs described in paragraph (2). 
(2)Programs coveredThe programs described in this paragraph are the following international programs within the Global Threat Reduction Initiative: 
(A)The International Radiological Threat Reduction program. 
(B)The Emerging Threats and Gap Materials program. 
(C)The Reduced Enrichment for Research and Test Reactors program. 
(D)The Russian Research Reactor Fuel Return program. 
(E)The Global Research Reactor Security program. 
(F)The Kazakhstan Spent Fuel program. 
(3)Retention and use of amountsNotwithstanding section 3302 of title 31, United States Code, the Secretary of Energy may retain and use amounts contributed under an agreement under paragraph (1) for purposes of the programs described in paragraph (2). Amounts so contributed shall be retained in a separate fund established in the Treasury for such purposes and shall be available for use without further appropriation and without fiscal year limitation. 
(4)Return of amounts not used within 5 yearsIf an amount contributed under an agreement under paragraph (1) is not used under this subsection within 5 years after it was contributed, the Secretary of Energy shall return that amount to the person who contributed it. 
(5)Notice to congressional defense committeesNot later than 30 days after the receipt of an amount contributed under paragraph (1), the Secretary of Energy shall submit to the congressional defense committees a notice specifying the purpose and value of the contribution and identifying the person who contributed it. The Secretary may not use the amount until 15 days after the notice is submitted. 
(6)Annual reportNot later than October 31 of each year, the Secretary of Energy shall submit to the congressional defense committees a report on the receipt and use of amounts under this subsection during the preceding fiscal year. Each report for a fiscal year shall set forth— 
(A)a statement of any amounts received under this subsection, including, for each such amount, the value of the contribution and the person who contributed it;  
(B)a statement of any amounts used under this subsection, including, for each such amount, the purposes for which the amount was used; and 
(C)a statement of the amounts retained but not used under this subsection, including, for each such amount, the purposes (if known) for which the Secretary intends to use the amount. 
(7)ExpirationThe authority to accept, retain, and use contributions under this subsection expires on December 31, 2013.. 
3114.Utilization of contributions to Second Line of Defense program 
(a)In generalThe Secretary of Energy may, with the concurrence of the Secretary of State, enter into one or more agreements with any person (including a foreign government, international organization, or multinational entity) that the Secretary of Energy considers appropriate under which the person contributes funds for purposes of the Second Line of Defense program of the National Nuclear Security Administration. 
(b)Retention and use of amountsNotwithstanding section 3302 of title 31, United States Code, the Secretary of Energy may retain and use amounts contributed under an agreement under subsection (a) for purposes of the Second Line of Defense program. Amounts so contributed shall be retained in a separate fund established in the Treasury for such purposes and shall be available for use without further appropriation and without fiscal year limitation. 
(c)Return of amounts not used within 5 yearsIf an amount contributed under an agreement under subsection (a) is not used under this section within 5 years after it was contributed, the Secretary of Energy shall return that amount to the person who contributed it. 
(d)Notice to congressional defense committeesNot later than 30 days after the receipt of an amount contributed under subsection (a), the Secretary of Energy shall submit to the congressional defense committees a notice specifying the purpose and value of the contribution and identifying the person who contributed it. The Secretary may not use the amount until 15 days after the notice is submitted. 
(e)Annual reportNot later than October 31 of each year, the Secretary of Energy shall submit to the congressional defense committees a report on the receipt and use of amounts under this section during the preceding fiscal year. Each report for a fiscal year shall set forth— 
(1)a statement of any amounts received under this section, including, for each such amount, the value of the contribution and the person who contributed it;  
(2)a statement of any amounts used under this section, including, for each such amount, the purposes for which the amount was used; and 
(3)a statement of the amounts retained but not used under this section, including, for each such amount, the purposes (if known) for which the Secretary intends to use the amount. 
(f)ExpirationThe authority to accept, retain, and use contributions under this section expires on December 31, 2013. 
3115.Two-year extension of authority for appointment of certain scientific, engineering, and technical personnelSection 4601(c)(1) of the Atomic Energy Defense Act (50 U.S.C. 2701(c)(1)) is amended by striking September 30, 2006 and inserting September 30, 2008. 
3116.National Academy of Sciences study of quantification of margins and uncertainty methodology for assessing and certifying the safety and reliability of the nuclear stockpile 
(a)Study requiredThe Secretary of Energy shall, as soon as practicable and no later than 120 days after the date of the enactment of this Act, enter into an arrangement with the National Research Council of the National Academy of Sciences for the Council to carry out a study of the quantification of margins and uncertainty methodology used by the national security laboratories for assessing and certifying the safety and reliability of the nuclear stockpile. 
(b)Matters includedThe study required by subsection (a) shall evaluate the following: 
(1)The use of the quantification of margins and uncertainty methodology by the national security laboratories, including underlying assumptions of weapons performance and the ability of modeling and simulation tools to predict nuclear explosive package characteristics. 
(2)The manner in which that methodology is used to conduct the annual assessments of the nuclear weapons stockpile. 
(3)How the use of that methodology compares and contrasts between the national security laboratories. 
(4)Whether the application of the quantification of margins and uncertainty used for annual assessments and certification of the nuclear weapons stockpile can be applied to the planned Reliable Replacement Warhead program so as to carry out the objective of that program to reduce the likelihood of the resumption of underground testing of nuclear weapons. 
(c)Report 
(1)In generalNot later than one year after the date on which the arrangement required by subsection (a) is entered into, the National Research Council shall submit to the Secretary of Energy and the congressional committees specified in paragraph (2) a report on the study that addresses the matters listed in subsection (b) and any other matters considered by the National Research Council to be relevant to the use of the quantification of margins and uncertainty methodology in assessing the current or future nuclear weapons stockpile. 
(2)Specified committeesThe congressional committees referred to in paragraph (1) are the following: 
(A)The Committee on Armed Services of the Senate. 
(B)The Committee on Armed Services of the House of Representatives. 
(d)Provision of informationThe Secretary of Energy shall, in a timely manner, make available to the National Research Council all information that the National Research Council considers necessary to carry out its responsibilities under this section. 
(e)FundingOf the amounts made available to the Department of Energy pursuant to the authorization of appropriations in section 3101, $2,000,000 shall be available for carrying out the study required by this section. 
3117.Consolidation of counterintelligence programs of Department of Energy and National Nuclear Security Administration 
(a)Transfer of functions 
(1)In generalThe functions, personnel, funds, assets, and other resources of the Office of Defense Nuclear Counterintelligence of the National Nuclear Security Administration are transferred to the Secretary of Energy, to be administered (except to any extent otherwise directed by the Secretary) by the Director of the Office of Counterintelligence of the Department of Energy. 
(2)SunsetEffective September 30, 2010— 
(A)the functions, personnel, funds, assets, and other resources transferred by paragraph (1) are transferred to the Administrator for Nuclear Security;  
(B)subsection (e) of section 3220 of the National Nuclear Security Administration Act (50 U.S.C. 2410), as added by this section, is repealed; and 
(C)section 3233 of the National Nuclear Security Administration Act (50 U.S.C. 2423) is amended— 
(i)in each of subsections (a) and (b), by striking The Secretary of Energy shall and inserting The Administrator shall; and 
(ii)in subsection (b), by striking Office of Counterintelligence of the Department of Energy and inserting Administration.  
(b)NNSA Counterintelligence Office Abolished 
(1)In generalSection 3232 of the National Nuclear Security Administration Act (50 U.S.C. 2422) is amended— 
(A)by amending the heading to read as follows: 
 
3232.Office of defense nuclear security. 
(B)by striking subsection (a) and inserting the following new subsection (a): 
 
(a)EstablishmentThere is within the Administration an Office of Defense Nuclear Security, headed by a Chief appointed by the Secretary of Energy. The Administrator shall recommend to the Secretary suitable candidates for such position.; 
(C)by striking subsection (b); and 
(D)by redesignating subsection (c) as subsection (b). 
(2)Conforming amendmentThe table of sections at the beginning of the National Nuclear Security Administration Act is amended by striking the item relating to section 3232 and inserting the following new item: 
 
 
Sec. 3232. Office of Defense Nuclear Security.. 
(c)Counterintelligence programs at NNSA facilitiesSection 3233 of the National Nuclear Security Administration Act (50 U.S.C. 2423) is amended— 
(1)in each of subsections (a) and (b), by striking The Administrator shall and inserting The Secretary of Energy shall; and 
(2)in subsection (b), by striking Office of Defense Nuclear Counterintelligence and inserting Office of Counterintelligence of the Department of Energy. 
(d)Status of NNSA intelligence and counterintelligence personnelSection 3220 of the National Nuclear Security Administration Act (50 U.S.C. 2410) is amended by adding at the end the following new subsection: 
 
(e)Status of intelligence and counterintelligence personnelNotwithstanding the restrictions of subsections (a) and (b), each officer or employee of the Administration, or of a contractor of the Administration, who is carrying out activities related to intelligence or counterintelligence shall, in carrying out those activities, be subject to the authority, direction, and control of the Secretary of Energy or the Secretary’s delegate.. 
(e)NNSA intelligence and counterintelligence liaisonSection 3218 of the National Nuclear Security Administration Act (50 U.S.C. 2408) is amended in subsection (b)— 
(1)by redesignating paragraph (4) as paragraph (5); and 
(2)by inserting after paragraph (3) the following new paragraph (4): 
 
(4)Liaison with the Department of Energy’s Office of Intelligence and Counterintelligence.. 
(f)Service from which DOE intelligence director and counterintelligence director appointedSection 215(b)(1) (42 U.S.C. 7144b(b)(1)) and section 216(b)(1) (42 U.S.C. 7144c(b)(1)) of the Department of Energy Organization Act are each amended by striking which shall be a position in the Senior Executive Service and inserting who shall be an employee in the Senior Executive Service, the Senior Intelligence Service, the Senior National Intelligence Service, or any other Service that the Secretary, in coordination with the Director of National Intelligence, considers appropriate. 
(g)Intelligence Executive Committee; Budget for intelligence and counterintelligenceSection 214 of the Department of Energy Organization Act (42 U.S.C. 7144a) is amended— 
(1)by inserting (a) before The Secretary shall be responsible; and 
(2)by adding at the end the following: 
 
(b) 
(1)There is within the Department an Intelligence Executive Committee. The Committee shall consist of the Deputy Secretary of Energy, who shall chair the Committee, and each Under Secretary of Energy. 
(2)The Committee shall be staffed by the Director of the Office of Intelligence and the Director of the Office of Counterintelligence. 
(3)The Secretary shall use the Committee to assist in developing and promulgating the counterintelligence and intelligence policies, requirements, and priorities of the Department. 
(c)In the budget justification materials submitted to Congress in support of each budget submitted by the President to Congress under title 31, United States Code, the amounts requested for the Department for intelligence functions and the amounts requested for the Department for counterintelligence functions shall each be specified in appropriately classified individual, dedicated program elements. Within the amounts requested for counterintelligence functions, the amounts requested for the National Nuclear Security Administration shall be specified separately from the amounts requested for other elements of the Department.. 
(h)ReportNot later than 1 year after the date of the enactment of this Act, the Inspector General of the Department of Energy shall submit to Congress a report on the implementation of this section and of the amendments required by this section. The report shall include the Inspector General’s evaluation of that implementation. 
3118.Notice-and-wait requirement applicable to certain third-party financing arrangementsSubtitle A of title XLVIII of the Atomic Energy Defense Act (50 U.S.C. 2781 et seq.) is amended by adding at the end the following new section: 
 
4804.Notice-and-wait requirement applicable to certain third-party financing arrangements 
(a)Notice-and-wait requirementThe Secretary of Energy may not enter into an arrangement described in subsection (b) until 30 days after the date on which the Secretary notifies the congressional defense committees in writing of the proposed arrangement. 
(b)Covered arrangements 
(1)In generalExcept as provided in paragraph (2), an arrangement referred to in subsection (a) is any alternative financing arrangement, third-party financing arrangement, public-private partnership, privatization arrangement, private capital arrangement, or other financing arrangement that— 
(A)is entered into in connection with a project conducted using funds authorized to be appropriated to the Department of Energy to carry out programs necessary for national security; and 
(B)involves a contractor or Federal agency obtaining and charging to the Department of Energy as an allowable cost under a contract the use of office space, facilities, or other real property assets with a value of at least $5,000,000. 
(2)ExceptionAn arrangement referred to in subsection (a) does not include an arrangement that— 
(A)involves the Department of Energy or a contractor acquiring or entering into a capital lease for office space, facilities, or other real property assets; or 
(B)is entered into in connection with a capital improvement project undertaken as part of an energy savings performance contract under section 801 of the National Energy Conservation Policy Act (42 U.S.C. 8287).. 
3119.Extension of deadline for transfer of lands to Los Alamos County, New Mexico, and of lands in trust for the Pueblo of San IldefonsoSection 632 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998 (Public Law 105–119; 111 Stat. 2523; 42 U.S.C. 2391 note) is amended— 
(1)in subsection (d)(2), by striking 10 years after the date of enactment of this Act and inserting November 26, 2012; and 
(2)in subsection (g)(3)(B), by striking the end of the 10-year period beginning on the date of enactment of this Act and inserting November 26, 2012. 
3120.Limitations on availability of funds for Waste Treatment and Immobilization Plant 
(a)Limitation relating to earned value management system 
(1)In generalOf the amount appropriated or otherwise available for defense environmental cleanup activities and available for the Waste Treatment and Immobilization Plant, not more than 90 percent of that amount may be obligated or expended. 
(2)Termination of limitationParagraph (1) does not apply after the date on which the Secretary of Energy certifies to the congressional defense committees that the Defense Contract Management Agency has recommended for acceptance the earned value management system used to track and report costs of the Waste Treatment and Immobilization Plant. 
(b)Limitation relating to seismic criteria 
(1)In generalOf the amount appropriated or otherwise available for defense environmental cleanup activities and available for the Waste Treatment and Immobilization Plant, none of that amount may be obligated or expended for construction, or for the procurement of critical equipment affected by seismic criteria, relating to the Pretreatment Facility and the High-Level Waste Facility. 
(2)ExceptionParagraph (1) does not apply to the obligation or expenditure of funds for construction that is necessary for maintenance or for activities related to maintenance. 
(3)Termination of limitationParagraph (1) does not apply after the date on which the Secretary of Energy certifies to the congressional defense committees that the final seismic and ground motion criteria have been approved by the Secretary and that the contracting officer of the Waste Treatment and Immobilization Plant Project has formally directed that the final criteria be used for the final design of the Pretreatment Facility and the High-Level Waste Facility. 
3121.Report on Russian Surplus Fissile Materials Disposition ProgramNot later than March 1, 2007, the Secretary of Energy shall submit to the congressional defense committees a report on the Russian Surplus Fissile Materials Disposition Program (in this section referred to as the Program). The report shall include— 
(1)a description of the disposition method the Government of Russia has agreed to use under the Program;  
(2)a description of the assistance the United States Government plans to provide under the Program; 
(3)an estimate of the total cost and schedule of such assistance; and 
(4)an explanation of how parallelism is to be defined for purposes of the Program, including projected goals for the disposition of Russian weapons-grade plutonium under the 2000 Plutonium Disposition and Management Agreement, and whether such parallelism can be achieved if the United States mixed-oxide (MOX) plutonium disposition program continues on the current planned schedule without further delays. 
3122.Limitation on availability of funds for construction of MOX Fuel Fabrication FacilityOf the amount appropriated under section 3101(a)(2) or otherwise available for defense nuclear nonproliferation activities for fiscal year 2007, none of that amount may be obligated for construction project 99-D-143, the Mixed-Oxide (MOX) Fuel Fabrication Facility, until 30 days after the date on which the Secretary of Energy provides to the congressional defense committees— 
(1)an independent cost estimate for the United States Surplus Fissile Materials Disposition Program and facilities;  
(2)a written certification that the Department of Energy intends to use the MOX Fuel Fabrication Facility for United States plutonium disposition regardless of the future direction of the Russian Surplus Fissile Materials Disposition Program; and 
(3)a corrective action plan for addressing the issues raised by the Inspector General of the Department of Energy in the December 2005 report titled The Status of the Mixed Oxide Fuel Fabrication Facility. 
3123.Education of future nuclear engineers 
(a)FindingsCongress makes the following findings: 
(1)The Department of Defense and the Department of Energy depend on the specialized expertise of nuclear engineers who support the development and sustainment of technologies including naval reactors, strategic weapons, and nuclear power plants. 
(2)Experts estimate that over 25 percent of the approximately 58,000 workers in the nuclear power industry in the United States will be eligible to retire within 5 years, representing both a huge loss of institutional memory and a potential national security crisis. 
(3)This shortfall of workers is exacerbated by reductions to the University Reactor Infrastructure and Education Assistance program, which trains civilian nuclear scientists and engineers. The defense and civilian nuclear industries are interdependent on a limited number of educational institutions to produce their workforce. A reduction in nuclear scientists and engineers trained in the civilian sector may result in a further loss of qualified personnel for defense-related research and engineering. 
(4)The Department of Defense’s successful Science, Math and Research for Transformation (SMART) scholarship-for-service program serves as a good model for a targeted scholarship or fellowship program designed to educate future scientists at the postsecondary and postgraduate levels. 
(b)Report on Education of Future Nuclear Engineers 
(1)StudyThe Secretary of Energy shall study the feasibility and merit of establishing a targeted scholarship or fellowship program to educate future nuclear engineers at the postsecondary and postgraduate levels. 
(2)Report requiredThe President shall submit to the congressional defense committees, at the same time that the budget for fiscal year 2008 is submitted under section 1105(a) of title 31, United States Code, a report on the study conducted by the Secretary of Energy under paragraph (1). 
3124.Technical correction related to authorization of appropriations for fiscal year 2006Effective as of January 6, 2006, and as if included therein as enacted, section 3101(a) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3537) is amended by striking $9,196,456 and inserting $9,196,456,000. 
XXXIIDefense Nuclear Facilities Safety Board 
 
Sec. 3201. Authorization. 
3201.AuthorizationThere are authorized to be appropriated for fiscal year 2007, $22,260,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.). 
XXXIIINational Defense Stockpile 
 
Sec. 3301. Authorized uses of National Defense Stockpile funds. 
Sec. 3302. Revisions to required receipt objectives for previously authorized disposals from National Defense Stockpile. 
3301.Authorized uses of National Defense Stockpile funds 
(a)Obligation of stockpile fundsDuring fiscal year 2007, the National Defense Stockpile Manager may obligate up to $52,132,000 of the funds in the National Defense Stockpile Transaction Fund established under subsection (a) of section 9 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h) for the authorized uses of such funds under subsection (b)(2) of such section, including the disposal of hazardous materials that are environmentally sensitive. 
(b)Additional obligationsThe National Defense Stockpile Manager may obligate amounts in excess of the amount specified in subsection (a) if the National Defense Stockpile Manager notifies Congress that extraordinary or emergency conditions necessitate the additional obligations. The National Defense Stockpile Manager may make the additional obligations described in the notification after the end of the 45-day period beginning on the date on which Congress receives the notification. 
(c)LimitationsThe authorities provided by this section shall be subject to such limitations as may be provided in appropriations Acts. 
3302.Revisions to required receipt objectives for previously authorized disposals from National Defense Stockpile 
(a)Fiscal year 1999 disposal authoritySection 3303(a) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 98d note), as amended by section 3302 of the Ronald W. Reagan National Defense Authorization Act for Year 2005 (Public Law 108–375; 118 Stat. 2193) and section 3302 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3545), is amended— 
(1)by striking and at the end of paragraph (5); and 
(2)by striking the period at the end of paragraph (6) and inserting ; and; and  
(3)by adding at the end the following new paragraph: 
 
(7)$1,016,000,000 by the end of fiscal year 2014.. 
(b)Fiscal year 1998 disposal authoritySection 3305(a)(5) of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 50 U.S.C. 98d note), as amended by section 3305 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1390), is amended by striking 2006 and inserting 2008. 
(c)Fiscal year 1997 disposal authoritySection 3303 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 50 U.S.C. 98d note), as amended by section 3402(f) of the National Defense Authorization Act for Year 2000 (Public Law 106–65; 113 Stat. 973) and section 3304(c) of the National Defense Authorization Act for 2002 (Public Law 107–107; 115 Stat. 1390), is amended— 
(1)in subsection (a), by striking paragraph (2) and inserting the following new paragraph (2): 
 
(2)$720,000,000 during the 12-fiscal year period ending September 30, 2008.; and 
(2)in subsection (b)(2), by striking the 10-fiscal year period and inserting the period. 
XXXIVNaval Petroleum Reserves 
 
Sec. 3401. Authorization of appropriations. 
3401.Authorization of appropriations 
(a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $18,810,000 for fiscal year 2007 for the purpose of carrying out activities under chapter 641 of title 10, United States Code, relating to the naval petroleum reserves. 
(b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended. 
XXXVMaritime Administration 

Sec. 3501. Authorization of appropriations for fiscal year 2007. 
Sec. 3502. Amendments relating to the Maritime Security Fleet program. 
Sec. 3503. Applicability to certain Maritime Administration vessels of limitations on overhaul, repair, and maintenance of vessels in foreign shipyards. 
Sec. 3504. Vessel transfer authority. 
Sec. 3505. United States Merchant Marine Academy graduates: service requirements. 
Sec. 3506. United States Merchant Marine Academy graduates: service obligation performance reporting requirement. 
Sec. 3507. Temporary authority to transfer obsolete combatant vessels to Navy for disposal. 
Sec. 3508. Qualifying Reserve duty for receipt of student incentive payments. 
Sec. 3509. Large passenger ship crew requirements. 
Sec. 3510. Miscellaneous Maritime Administration provisions.  
3501.Authorization of appropriations for fiscal year 2007Funds are hereby authorized to be appropriated for fiscal year 2007, to be available without fiscal year limitation if so provided in appropriations Acts, for the use of the Department of Transportation for the Maritime Administration as follows: 
(1)For expenses necessary for operations and training activities, $116,442,000. 
(2) For paying reimbursement under section 3517 of the Maritime Security Act of 2003 (46 U.S.C. 53101 note), $19,500,000. 
(3)For assistance to small shipyards and maritime communities under section 3506 of the National Defense Authorization Act for Fiscal Year 2006 (46 U.S.C. App. 1249), $15,000,000. 
(4)For expenses to dispose of obsolete vessels in the National Defense Reserve Fleet, including provision of assistance under section 7 of Public Law 92–402, $25,740,000. 
(5)For administrative expenses related to the implementation of the loan guarantee program under title XI of the Merchant Marine Act, 1936 (46 U.S.C. App. 1271 et seq.), administrative expenses related implementation of the reimbursement program under section 3517 of the Maritime Security Act of 2003 (46 U.S.C. 53101 note), and administrative expenses related to the implementation of the small shipyards and maritime communities assistance program under section 3506 of the National Defense Authorization Act for Fiscal Year 2006 (46 U.S.C. App. 1249), $3,317,000. 
3502.Amendments relating to the Maritime Security Fleet program 
(a)Limitation on transfer of operating agreementsSection 53105(e) of title 46, United States Code, is amended— 
(1)by inserting (1) In general.— before the first sentence; 
(2)by moving paragraph (1) (as designated by the amendment made by paragraph (1) of this subsection) so as to appear immediately below the heading for such subsection, and 2 ems to the right; and 
(3)by adding at the end the following: 
 
(2)LimitationThe Secretary of Defense may not approve under paragraph (1) transfer of an operating agreement to a person that is not a citizen of the United States under section 2 of the Shipping Act, 1916 (46 U.S.C. App. 802), unless the Secretary of Defense determines that there is no person who is a citizen under such section and is interested in obtaining the operating agreement for a vessel that is otherwise eligible to be included in the Fleet under section 53102(b) and meets the requirements of the Department of Defense.. 
(b)Maritime Security Fleet program tank vessels 
(1)In generalSection 53103(c)(4) of title 46, United States Code, is amended— 
(A) in subparagraph (A)(i) by striking (i) and inserting (i)(I); 
(B)in subparagraph (A) by redesignating clause (ii) as subclause (II) of clause (i); 
(C) in subparagraph (A)(i)(II), as so redesignated, by striking 53102(b). and inserting 53102(b); or; 
(D)by inserting after subparagraph (A)(i)(II), as so redesignated, the following: 
 
(ii) 
(I)not later than 9 months after the first date amounts are available to carry out this chapter, the operator of the existing tank vessel enters into an agreement to charter one or more tank vessels to be built in the United States and operated as a documented vessel or documented vessels; 
(II)the combined tonnage of the vessels required to be chartered under subclause (I) is equal to or greater than the tonnage of the existing tank vessel subject to an operating agreement; 
(III)the operator enters into an agreement with the Secretary that is substantially the same as an Emergency Preparedness Agreement under section 53107 of this title, under which the operator shall make available commercial transportation resources as provided in that section; 
(IV)if the person that is the owner or operator of the existing tank vessel owns or operates more than one existing tank vessel subject to an operating agreement, the combined tonnage of those vessels required to be chartered under subclause (I) by that person is equal to or greater than the combined tonnage of all such existing tank vessels owned or operated by such person that are subject to operating agreements. ; 
(E) in subparagraph (B) by inserting with respect to which a binding contract is entered into under subparagraph (A)(i) after existing tank vessel; and 
(F)by adding at the end the following: 
 
(C)For purpose of subparagraph (A)(ii), tonnage shall be measured under section 14502 of this title, or an alternate tonnage measured under section 14302 of this title as prescribed by the Secretary under section 14104 of this title. 
(D)No payment under this chapter may be made for an existing tank vessel with respect to which an agreement is entered into under subparagraph (A)(ii) for any period occurring— 
(i)after the date that is 5 years after the first date that amounts became available to carry out this chapter, if the vessel or vessels required to be chartered under subparagraph (A)(ii) have not been delivered; or 
(ii)after delivery of the vessel or vessels required to be chartered under such subparagraph, if any of such vessels is not chartered by the operator of the existing tank vessel.. 
(2)Assistance authoritySection 3543(a) of the National Defense Authorization Act for Fiscal Year 2004 (46 U.S.C. 53101 note) is amended by striking shall, to the extent of the availability of appropriations, and inserting may. 
(c)Priority in allocation of amounts available for annual paymentsSection 53106 of title 46, United States Code, is amended by adding at the end the following: 
 
(f)Priority in allocation of available amountsIf the amount available for a fiscal year for making payments under operating agreements under this chapter is not sufficient to pay the full amount authorized under each agreement pursuant to this section for such fiscal year, the amount available shall be allocated among such agreements in a manner that gives priority to payments for vessels that are subject to agreements under section 3517 of the Maritime Security Act of 2003 (46 U.S.C. 53101 note).. 
3503.Applicability to certain Maritime Administration vessels of limitations on overhaul, repair, and maintenance of vessels in foreign shipyardsSection 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. App. 1744) is amended by inserting after subsection (c) the following: 
 
(d)Applicability of limitations on overhaul, repair, and maintenance in foreign shipyards 
(1)Application of limitationThe provisions of section 7310 of title 10, United States Code, shall apply to vessels specified in subsection (b), and to the Secretary of Transportation with respect to those vessels, in the same manner as those provisions apply to vessels specified in subsection (b) of such section, and to the Secretary of the Navy, respectively. 
(2)Covered vesselsVessels specified in this paragraph are vessels maintained by the Secretary of Transportation in support of the Department of Defense, including any vessel assigned by the Secretary of Transportation to the Ready Reserve Force that is owned by the United States.. 
3504.Vessel transfer authorityThe Secretary of Transportation may transfer or otherwise make available without reimbursement to any other department a vessel under the jurisdiction of the Department of Transportation, upon request by the Secretary of the department that receives the vessel. 
3505.United States Merchant Marine Academy graduates: service requirements 
(a)Alternate serviceSection 1303(e) of the Merchant Marine Act, 1936 (46 U.S.C. App. 1295b(e)) is amended by adding at the end the following:  
 
(6) 
(A)An individual who for the 5-year period following graduation from the Academy, serves as a commissioned officer on active duty in an armed force of the United States or as a commissioned officer of the National Oceanic and Atmospheric Administration or the Public Health Service shall be excused from the requirements of subparagraphs (C), (D), and (E) of paragraph (1). 
(B)The Secretary may modify or waive any of the terms and conditions set forth in paragraph (1) through the imposition of alternative service requirements.. 
(b)ApplicationParagraph (6) of section 1303(e) of the Merchant Marine Act, 1936 (46 U.S.C. App. 1295b(e)), as added by this section, applies only to an individual who enrolls as a cadet at the United States Merchant Marine Academy, and signs an agreement under paragraph (1) of that section, after the date of the enactment of this Act. 
3506.United States Merchant Marine Academy graduates: service obligation performance reporting requirement 
(a)In generalSection 1303(e) of the Merchant Marine Act, 1936 (46 U.S.C. App. 1295b(e)) is further amended by adding at the end the following: 
 
(7) 
(A)Subject to any otherwise applicable restrictions on disclosure in section 552a of title 5, United States Code, the Secretary of Defense, the Secretary of the department in which the Coast Guard is operating, the Administrator of the National Oceanic and Atmospheric Administration, and the Surgeon General of the Public Health Service— 
(i)shall report the status of obligated service of an individual graduate of the Academy upon request of the Secretary; and 
(ii)may, in their discretion, notify the Secretary of any failure of the graduate to perform the graduate’s duties, either on active duty or in the Ready Reserve component of their respective service, or as a commissioned officer of the National Oceanic and Atmospheric Administration or the Public Health Service, respectively. 
(B)A report or notice under subparagraph (A) shall identify any graduate determined to have failed to comply with service obligation requirements and provide all required information as to why such graduate failed to comply. 
(C)Upon receipt of such a report or notice, such graduate may be considered to be in default of the graduate’s service obligations by the Secretary, and subject to all remedies the Secretary may have with respect to such a default.. 
(b)ApplicationThe amendment made by this section does not apply with respect to an agreement entered into under section 1303(e) of the Merchant Marine Act, 1936 (46 U.S.C. 1295b(e)) before the date of the enactment of this Act. 
3507.Temporary authority to transfer obsolete combatant vessels to Navy for disposalThe Secretary of Transportation shall, subject to the availability of appropriations and consistent with section 1535 of title 31, United States Code, popularly known as the Economy Act, transfer to the Secretary of the Navy during fiscal year 2007 for disposal by the Navy, no fewer than 3 combatant vessels in the nonretention fleet of the Maritime Administration that are acceptable to the Secretary of the Navy. 
3508.Qualifying Reserve duty for receipt of student incentive paymentsSection 1304(g)(2) of title XIII of the Merchant Marine Act, 1936 (46 U.S.C. App. 1295c(g)(2)) is amended to read as follows: 
 
(2)Each agreement entered into under paragraph (1) shall require the individual to accept enlisted reserve status in the United States Naval Reserve (including the Merchant Marine Reserve, United States Naval Reserve) or the United States Coast Guard Reserve before receiving any student incentive payments under this subsection.. 
3509.Large passenger ship crew requirements Section 8103 of title 46, United States Code, is amended by adding at the end the following: 
 
(k)Crew requirements for large passenger vessels 
(1)Citizenship and nationalityEach unlicensed seaman on a large passenger vessel shall be— 
(A)a citizen of the United States; 
(B)an alien lawfully admitted to the United States for permanent residence; 
(C)an alien allowed to be employed in the United States under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), including an alien crewman described in section 101(a)(15)(D)(i) of that Act (8 U.S.C. 1101(a)(15)(D)(i)), who meets the requirements of paragraph (3)(A) of this subsection; or 
(D)a foreign national who is enrolled in the United States Merchant Marine Academy. 
(2)Percentage limitation for alien seamenNot more than 25 percent of the unlicensed seamen on a vessel described in paragraph (1) of this subsection may be aliens referred to in subparagraph (B) or (C) of that paragraph. 
(3)Special rules for certain unlicensed seamen 
(A)QualificationsAn unlicensed seaman described in paragraph (1)(C) of this subsection— 
(i)shall have been employed, for a period of not less than 1 year, on a passenger vessel under the same common ownership or control as the vessel described in paragraph (1) of this subsection, as certified by the owner or managing operator of such vessel to the Secretary; 
(ii)shall have no record of material disciplinary actions during such employment, as verified in writing by the owner or managing operator of such vessel to the Secretary; 
(iii)shall have successfully completed a United States Government security check of the relevant domestic and international databases, as appropriate, or any other national security-related information or database; 
(iv)shall have successfully undergone an employer background check— 
(I)for which the owner or managing operator provides a signed report to the Secretary that describes the background checks undertaken that are reasonably and legally available to the owner or managing operator including personnel file information obtained from such seaman and from databases available to the public with respect to the seaman; 
(II)that consisted of a search of all information reasonably available to the owner or managing operator in the seaman’s country of citizenship and any other country in which the seaman receives employment referrals, or resides; 
(III)that is kept on the vessel and available for inspection by the Secretary; and 
(IV)the information derived from which is made available to the Secretary upon request; and 
(v)may not be a citizen or temporary or permanent resident of a country designated by the United States as a sponsor of terrorism or any other country that the Secretary, in consultation with the Secretary of State and the heads of other appropriate United States agencies, determines to be a security threat to the United States. 
(B)RestrictionsAn unlicensed seaman described in paragraph (1)(C) of this subsection— 
(i)may be employed only in the steward’s department of the vessel; and 
(ii)may not perform watchstanding, automated engine room duty watch, or vessel navigation functions. 
(C)Status, documentation, and employmentAn unlicensed seaman described in subparagraph (C) or (D) of paragraph (1) of this subsection— 
(i)is deemed to meet the nationality requirements necessary to qualify for a merchant mariners document notwithstanding the requirements of part 12 of title 46, Code of Federal Regulations; 
(ii)is deemed to meet the proof-of-identity requirements necessary to qualify for a merchant mariners document, as prescribed under regulations promulgated by the Secretary, if the seaman possesses— 
(I)an unexpired passport issued by the government of the country of which the seaman is a citizen or subject; and 
(II)an unexpired visa issued to the seaman, as described in paragraph (1)(C); 
(iii)shall, if eligible, be issued a merchant mariners document with an appropriate annotation reflecting the restrictions of subparagraph (B) of this paragraph; and 
(iv)may be employed for a period of service on board not to exceed 36 months in the aggregate as a nonimmigrant crewman described in section 101(a)(15)(D)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(D)(i)) on vessels engaged in domestic voyages notwithstanding the departure requirements and time limitations of such section and the regulations and rules promulgated thereunder.  
(4)Merchant mariner’s document requirements not affectedThis subsection shall not be construed to affect any requirement under Federal law that an individual must hold a merchant mariner’s document. 
(5)DefinitionsIn this subsection: 
(A)Steward’s departmentThe term steward’s department means the department that includes entertainment personnel and all service personnel, including wait staff, housekeeping staff, and galley workers, as defined in the vessel security plan approved by the Secretary pursuant to section 70103(c) of this title. 
(B)Large passenger vesselThe term large passenger vessel means a vessel of more than 70,000 gross tons, as measured under section 14302 of this title, with capacity for at least 2,000 passengers and documented with a coastwise endorsement under chapter 121 of this title..
3510.Miscellaneous Maritime Administration provisions 
(a)Technical correction regarding war risk insurance for merchant marine vessels 
(1)In generalSection 1208(a) of the Merchant Marine Act, 1936 (46 U.S.C. App. 1288(a)) is amended— 
(A)by striking Upon the request of the Secretary of Transportation, the Secretary of the Treasury may invest or reinvest all or any part of the fund in securities of the United States or in securities guaranteed as to principal and interest by the United States.; and 
(B)by inserting after to the credit of such fund. the following: Payments of return premiums, losses, settlements, judgments, and all liabilities incurred by the United States under this title shall be made from such fund through the Fiscal Service of the Department of the Treasury.. 
(2)Effective dateThe amendments made by paragraph (1) shall be effective as if enacted by section 3502 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (118 Stat. 2195). 
(b)Right to use Maritime Administration decorationSection 8 of the Merchant Marine Decorations and Medals Act (46 U.S.C. App. 2007) is amended by inserting or the Secretary of Transportation, after Act,. 
(c)Intermodal centers 
(1)In GeneralNotwithstanding section 5309(m)(6)(B) of title 49, United States Code, half of the amounts appropriated or made available under subsections (b) and (c) of section 5338 of title 49, United States Code, for capital projects under section 5309(m)(6)(B) of that title for fiscal years 2006 through 2009 shall be made available and used, in accordance with section 9008(a) of Public Law 109–59, for an intermodal or marine facility comprising a component of the Hawaii Port Infrastructure Expansion Program. 
(2)Supplementary FundingAny amount made available under paragraph (1) shall be in addition to any amounts authorized to be appropriated under subsections (b) and (c) of section 9008 of Public Law 109–59. 
(d)Technical correction 
(1)CorrectionSection 3509 of the National Defense Authorization Act for Fiscal Year 2006 (119 Stat. 3557) is amended by striking Maritime Education and Training Act of 1980 and inserting Merchant Marine Act, 1936. 
(2)Effective dateThis subsection shall be effective immediately after section 3509 of the National Defense Authorization Act for Fiscal Year 2006 (119 Stat. 3557) takes effect. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
